

EXHIBIT 10.16




[THIS LEASE IS NOT TO BE RECORDED]

--------------------------------------------------------------------------------



AMENDED AND RESTATED MASTER LEASE
AND SECURITY AGREEMENT
between
HCP – AM/Colorado, LLC, HCP – AM/Illinois, LLC, HCP – AM/Tennessee, LLC, HCP
Brofin Properties, LLC, HCP Cy-Fair, LLC, HCP Eden2 A Pack, LLC, HCP Eden2 B
Pack, LLC, HCP Emfin Properties, LLC, HCP EMOH, LLC, HCP Friendswood, LLC, HCP
HB2 Sakonnet Bay Manor, LLC, HCP HB2 South Bay Manor, LLC, HCP Jacksonville,
LLC, HCP MA2 Massachusetts LP, HCP MA3 California, LP, HCP MA3 Washington, LP,
HCP Partners, LP, HCP Port Orange, LLC, HCP Senior Housing Properties Trust, HCP
SH ELP1 Properties, LLC, HCP SH ELP2 Properties, LLC, HCP SH ELP3 Properties,
LLC, HCP SH Mountain Laurel, LLC, HCP SH River Valley Landing, LLC, HCP SH
Sellwood Landing, LLC, HCP Springtree, LLC, HCP St. Augustine, LLC, HCP Wekiwa
Springs, LLC, HCP, Inc., HCPI Trust, Texas HCP Holding, L.P. and Westminster
HCP, LLC,
as their interests may appear, as Lessor
and
ARC Carriage Club of Jacksonville, Inc., ARC Greenwood Village, Inc., ARC Holley
Court, LLC, ARC Santa Catalina Inc., BLC Chancellor-Lodi LH, LLC, BLC
Chancellor-Murrieta LH, LLC, Emeritus Corporation, Fort Austin Limited
Partnership, HBP Leaseco, L.L.C., Homewood at Brookmont Terrace, LLC, LH
Assisted Living, LLC, Park Place Investments, LLC, Senior Lifestyle Sakonnet Bay
Limited Partnership, South Bay Manor, L.L.C., Summerville at Cy-Fair Associates,
L.P., Summerville at Friendswood Associates, L.P., Summerville at Hillsborough,
L.L.C., Summerville at Port Orange, Inc., Summerville at Prince William, Inc.,
Summerville at St. Augustine, LLC, Summerville at Stafford, L.L.C., Summerville
at Voorhees, L.L.C., Summerville at Wekiwa Springs, LLC and Summerville at
Westminster, Inc.,
collectively, and jointly and severally, as Lessee
Dated as of November 1, 2017

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I.
2


1.1
Leased Property; Term
2


ARTICLE II.
3


2.1
Definitions
3


ARTICLE III.
32


3.1
Rent
32


3.2
Additional Charges
34


3.3
Late Payment of Rent
35


3.4
Net Lease
35


3.5
Personal Property
35


ARTICLE IV.
36


4.1
Impositions
36


4.2
Utility Charges
37


4.3
Insurance Premiums
37


4.4
Impound Accounts
37


4.5
Tax Service
38


ARTICLE V.
39


5.1
No Termination, Abatement, etc.
39


5.2
Termination with Respect to Fewer than All of the Facilities
39


5.3
Early Termination with Respect to More than One of the Facilities
40


ARTICLE VI.
40


6.1
Ownership of the Leased Property
40


6.2
Personal Property
40


6.3
Transfer of Personal Property and Capital Additions to Lessor
40


ARTICLE VII.
41


7.1
Condition of the Leased Property
41


7.2
Use of the Leased Property
41


7.3
Lessor to Grant Easements, Etc.
42


7.4
Preservation of Facility Value
43


ARTICLE VIII.
47


8.1
Compliance with Legal and Insurance Requirements, Instruments, Etc.
47


ARTICLE IX.
47


9.1
Maintenance and Repair
47


9.2
Encroachments, Restrictions, Mineral Leases, Etc
48


9.3
Intentionally Omitted
49


9.4
O&M Plan
49





i

--------------------------------------------------------------------------------





9.5
Capital Projects Funded by Lessee
49


9.6
Intentionally Omitted
51


9.7
Inspections; Due Diligence Fee
51


9.8
Capital Projects Funded by Lessor
52


9.9
Litchfield Hills 2017 Capital Refurbishment Project
55


ARTICLE X.
56


10.1
Construction of Alterations
56


10.2
Construction Requirements for all Alterations
57


ARTICLE XI.
61


11.1
Liens
61


ARTICLEXII.
61


12.1
Permitted Contests
61


ARTICLE XIII.
62


13.1
General Insurance Requirements
62


13.2
Waiver of Subrogation
65


13.3
General Provisions
65


13.4
Increase in Limits
66


13.5
Blanket Policies
66


ARTICLE XIV.
66


14.1
Insurance Proceeds
66


14.2
Insured Casualty
67


14.3
Uninsured Casualty
68


14.4
No Abatement of Rent
69


14.5
Waiver
69


ARTICLE XV.
69


15.1
Condemnation
69


ARTICLE XVI.
70


16.1
Events of Default
70


16.2
Certain Remedies
73


16.3
Damages
74


16.4
Receiver
75


16.5
Lessee’s Obligation to Purchase
75


16.6
Waiver
76


16.7
Application of Funds
76


16.8
Grant of Security Interest; Appointment of Collateral Agent
76


16.9
Leases and Residential Care Agreements
78


ARTICLE XVII.
79


17.1
Lessor’s Right to Cure Lessee’s Default
79





ii

--------------------------------------------------------------------------------





ARTICLE XVIII.
79


18.1
Purchase of the Leased Property
79


18.2
Rights of Lessee Prior to Closing
80


18.3
Lessor’s Election of 1031 Exchange; Lessee’s Regulatory Filings
80


ARTICLE XIX.
81


19.1
Extended Terms
81


ARTICLE XX.
82


20.1
Holding Over
82


ARTICLE XXI.
82


21.1
General REIT Provisions
82


21.2
REIT Agreements
83


ARTICLE XXII.
83


22.1
Risk of Loss
83


ARTICLE XXIII.
83


23.1
General Indemnification
83


ARTICLE XXIV.
84


24.1
Transfers
84


ARTICLE XXV.
95


25.1
Officer’s Certificates and Financial Statements
95


ARTICLE XXVI.
98


26.1
Lessor’s Right to Inspect and Show the Leased Property and Capital Additions
98


ARTICLE XXVII.
98


27.1
No Waiver
98


ARTICLE XXVIII.
98


28.1
Remedies Cumulative
98


ARTICLE XXIX.
99


29.1
Acceptance of Surrender
99


ARTICLE XXX.
99


30.1
No Merger
99


ARTICLE XXXI.
99


31.1
Conveyance by Lessor
99


31.2
New Lease
99


31.3
New Master Lease
100


 
 
 
 
 
 



iii

--------------------------------------------------------------------------------





ARTICLE XXXII.
101


32.1
Quiet Enjoyment
101


ARTICLE XXXIII.
101


33.1
Notices
101


ARTICLE XXXIV.
102


34.1
Appraiser
102


ARTICLE XXXV.
104


35.1
Removal Facilities
104


35.2
CA Removal Facilities
108


35.3
Brookdale Acquisition Properties
116


35.4
Cooperation for Future Removals
117


35.5
Oak Park Facility
117


ARTICLE XXXVI.
118


36.1
Lessor May Grant Liens
118


36.2
Attornment
119


36.3
Compliance with Facility Mortgage Documents; Superior Leases
119


36.4
Superior Leases
121


ARTICLE XXXVII.
122


37.1
Hazardous Substances and Mold
122


37.2
Notices
122


37.3
Remediation
123


37.4
Indemnity
123


37.5
Inspection
125


ARTICLE XXXVIII.
126


38.1
Memorandum of Lease
126


ARTICLE XXXIX.
126


39.1
Sale of Assets
126


ARTICLE XL.
126


40.1
Additional Representations and Warranties by Lessor
126


ARTICLE XLI.
128


41.1
Additional Representations and Warranties by Lessee
128


ARTICLE XLII.
129


42.1
Attorneys’ Fees
129


ARTICLE XLIII.
129


43.1
Brokers
129


 
 
 



iv

--------------------------------------------------------------------------------





ARTICLE XLIV.
129


44.1
Provisions Applicable upon a Change in Control Transaction
129


ARTICLE XLV.
136


45.1
Miscellaneous
136


ARTICLE XLVI.
147


46.1
Provisions Relating to Master Lease
147


46.2
Treatment of Lease
147


46.3
Tax Characterization
148


ARTICLE XLVII.
148


47.1
California State Law Provisions
148


47.2
Connecticut State Law Provisions
149


47.3
Colorado State Law Provisions
149


47.4
Florida State Law Provisions
149


47.5
Georgia State Law Provisions
150


47.6
Waiver of Kentucky Holdover Law
150


47.7
Massachusetts State Law Provisions
150


47.8
Minnesota State Law Provisions
150


47.9
Mississippi State Law Provision
151


47.1
Montana State Law Mold Disclosure
151


47.11
Nevada State Law Provisions
153


47.12
New Jersey State Law Provisions
154


47.13
New Mexico State Law Provisions
155


47.14
North Dakota State Law Provisions
157


47.15
Oregon State Law Provisions
157


47.16
Pennsylvania State Law Provisions
158


47.17
Texas State Law Provisions
158


47.18
Virginia State Law Provisions
159


47.19
Washington State Law Provisions
159


47.2
Wisconsin State Law Provisions
160


47.21
Local Law Provisions
160


 
 
 
Exhibit A-1
List of Pool 1 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-2
List of Pool 2 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-3
List of Pool 3 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-4
List of Pool 4 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
 
 
 
 



v

--------------------------------------------------------------------------------





Exhibit A-5
List of Pool 5 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-6
List of Pool 6 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-7
List of Pool 7 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-8
List of Pool 8 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-9
List of Pool 9 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-10
List of Pool 10 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-11
List of Pool 11 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit A-12
List of Pool 12 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment
Exhibit B
Lessor’s Personal Property
 
Exhibit C
Form of Memorandum of Lease
 
Exhibit D
Form of Operations Transfer Agreement
 
Exhibit E
Form of Certificate and Indemnity Agreement
 
Exhibit F
Form of Cash Flow Lease
 
Exhibit G
Form of Management Agreement
 
Exhibit H
Example of Calculation of Lease Positive NPV
 
Exhibit I
Form of Letter of Credit
 
Schedule 1
State-Specific Impositions
 
Schedule 3.1.2
Additional Rent
 
Schedule 3.1.3
Rent Escalations for Pre-Adjusted Minimum Rent
 
Schedule 7.4.1
List of Competing Communities
 
Schedule 10.1
Pre-Existing Alteration Projects
 
Schedule 35.1
Removal Facilities
 
Schedule 35.1.1
Potential Early Termination Removal Facilities
 
Schedule 35.3
Brookdale Acquisition Properties
 
Schedule 35.5
Minimum Rent Escalations for the Oak Park Facility
 
Schedule 36.4
Superior Leases
 





vi

--------------------------------------------------------------------------------






AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Lease”) is dated as of November 1, 2017, and is made by and between HCP –
AM/Colorado, LLC, a Delaware limited liability company, HCP – AM/Illinois, LLC,
a Delaware limited liability company, HCP – AM/Tennessee, LLC, a Delaware
limited liability company, HCP Brofin Properties, LLC, a Delaware limited
liability company, HCP Cy-Fair, LLC, a Delaware limited liability company, HCP
Eden2 A Pack, LLC, a Delaware limited liability company, HCP Eden2 B Pack, LLC,
a Delaware limited liability company, HCP Emfin Properties, LLC, a Delaware
limited liability company, HCP EMOH, LLC, a Delaware limited liability company,
HCP Friendswood, LLC, a Delaware limited liability company, HCP HB2 Sakonnet Bay
Manor, LLC, a Delaware limited liability company, HCP HB2 South Bay Manor, LLC,
a Delaware limited liability company, HCP Jacksonville, LLC, a Delaware limited
liability company, HCP MA2 Massachusetts LP, a Delaware limited partnership, HCP
MA3 California, LP, a Delaware limited partnership, HCP MA3 Washington, LP, a
Delaware limited partnership, HCP Partners, LP, a Delaware limited partnership,
HCP Port Orange, LLC, a Delaware limited liability company, HCP Senior Housing
Properties Trust, a Delaware statutory trust, HCP SH ELP1 Properties, LLC, a
Delaware limited liability company, HCP SH ELP2 Properties, LLC, a Delaware
limited liability company, HCP SH ELP3 Properties, LLC, a Delaware limited
liability company, HCP SH Mountain Laurel, LLC, a Delaware limited liability
company, HCP SH River Valley Landing, LLC, a Delaware limited liability company,
HCP SH Sellwood Landing, LLC, a Delaware limited liability company, HCP
Springtree, LLC, a Delaware limited liability company, HCP St. Augustine, LLC, a
Delaware limited liability company, HCP Wekiwa Springs, LLC, a Delaware limited
liability company, HCP, Inc., a Maryland corporation, HCPI Trust, a Maryland
real estate investment trust, Texas HCP Holding, L.P., a Delaware limited
partnership, and Westminster HCP, LLC, a Delaware limited liability company (as
their interests may appear, “Lessor”), and ARC Carriage Club of Jacksonville,
Inc., a Tennessee corporation, ARC Greenwood Village, Inc., a Tennessee
corporation, ARC Holley Court, LLC, a Tennessee limited liability company, ARC
Santa Catalina Inc., a Tennessee corporation, BLC Chancellor-Lodi LH, LLC, a
Delaware limited liability company, BLC Chancellor-Murrieta LH, LLC, a Delaware
limited liability company, Emeritus Corporation, a Washington corporation, Fort
Austin Limited Partnership, a Texas limited partnership, HBP Leaseco, L.L.C., a
Delaware limited liability company, Homewood at Brookmont Terrace, LLC, a
Tennessee limited liability company, LH Assisted Living, LLC, a Delaware limited
liability company, Park Place Investments, LLC, a Kentucky limited liability
company, Senior Lifestyle Sakonnet Bay Limited Partnership, a Delaware limited
partnership, South Bay Manor, L.L.C., a Delaware limited liability company,
Summerville at Cy-Fair Associates, L.P., a Delaware limited partnership,
Summerville at Friendswood Associates, L.P., a Delaware limited partnership,
Summerville at Hillsborough, L.L.C., a New Jersey limited liability company,
Summerville at Port Orange, Inc., a Delaware corporation, Summerville at Prince
William, Inc., a Delaware corporation, Summerville at St. Augustine, LLC, a
Delaware limited liability company, Summerville at Stafford, L.L.C., a New
Jersey limited liability company, Summerville at Voorhees, L.L.C., a New Jersey
limited liability company, Summerville at Wekiwa Springs, LLC, a Delaware
limited liability company, and Summerville at Westminster, Inc., a Maryland
corporation (collectively, and jointly and severally, “Lessee”).


1


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE I.
1.1    Leased Property; Term. Upon and subject to the terms and conditions
hereinafter set forth, Lessor leases to Lessee and Lessee leases from Lessor all
of Lessor’s rights, title and interests in and to the following (collectively
the “Leased Property”):
(a)    the tracts, pieces and parcels of property or properties more
particularly described in and located at the addresses set forth in Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7,
Exhibit A-8, Exhibit A-9, Exhibit A-10, Exhibit A-11 and Exhibit A-12 attached
hereto and all easements, rights and appurtenances relating thereto, in each
case whether Lessor now holds or hereafter acquires an interest in the same
(collectively, the “Land”);
(b)    all buildings, structures and other improvements of every kind now or
hereafter located on the Land, including alleyways and connecting tunnels,
sidewalks, utility pipes, conduits and lines (on‑site and off‑site to the extent
Lessor has obtained any interest in the same), parking areas and roadways
appurtenant to such buildings and structures and Capital Additions (as
hereinafter defined) funded by Lessor (collectively, the “Improvements”);
(c)    all equipment, machinery, fixtures, and other items of real and/or
personal property, including all components thereof, now and hereafter located
in, on or used in connection with and permanently affixed to or incorporated
into the Improvements, including all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air‑cooling and
air-conditioning systems, apparatus, sprinkler systems, fire and theft
protection equipment, and built‑in oxygen and vacuum systems, all of which, to
the greatest extent permitted by law, are hereby deemed to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto (collectively, the “Fixtures” and together with the Improvements, the
“Leased Improvements”); and
(d)    the machinery, equipment, furniture and other personal property described
on Exhibit B attached hereto and made a part hereof, together with all
replacements, modifications, alterations, and substitutions therefor (whether or
not constituting an upgrade) (collectively, “Lessor’s Personal Property”).
SUBJECT, HOWEVER, to the Permitted Encumbrances (as defined herein) to have and
to hold for the Term (as defined herein), unless this Lease is earlier
terminated as hereinafter provided. In addition, Lessor reserves to itself, and
the right to transfer, convey, lease or assign to any other Person, in whole or
in part, all oil, gas, hydrocarbons, mineral and water rights in the Leased
Property but without right of entry on the surface or within two hundred (200)
feet thereof; provided, however, that (i) no such items shall be extracted in
such manner (x) as may cause or contribute to a lessening of the support of the
Land or the Leased Improvements, (y) that interferes in any material fashion
with the continued use and operation during the Term of any Facility (as defined
herein) for its Primary Intended Use (as defined herein), and (ii) Lessor and
any Person to whom any such rights are assigned by Lessor shall deliver a
commercially reasonable environmental indemnity agreement to and for the benefit
of Lessee with respect to the activities of such Person on the Leased Property.
Upon any change in


2


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the Minimum Rent (as defined herein) in accordance with the provisions of
Section 3.1 below or otherwise pursuant to this Lease, the parties shall
similarly execute an amendment to this Lease confirming such matters.
Notwithstanding the foregoing, the failure of Lessor to prepare and/or Lessee
and Lessor to so execute and deliver any such amendment shall not affect the
determination of the rights, obligations and/or benefits of Lessor or Lessee
which would have been confirmed by any such amendment.
ARTICLE II.
2.1    Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular; (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP as at the time applicable; (iii) all references in this Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Lease; (iv) the word “including” shall
have the same meaning as the phrase “including, without limitation,”; and
(v) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Lease as a whole and not to any particular Article, Section
or other subdivision:
1031 Exchange: As defined in Section 18.3.
2016 Master Agreement: That certain Master Transactions and Cooperation
Agreement dated as of October 31, 2016 by and between HCP and Brookdale, as
amended by that certain First Amendment to Master Transaction and Cooperation
Agreement, dated as of the date hereof.
Accommodator: As defined in Section 18.3.
ACMs: As defined in Section 9.4.
Addendum: The Addendum attached to this Lease, which is incorporated herein by
reference.
Additional Charges: As defined in Section 3.2.
Additional Rent: As defined in Section 3.1.2.
Adjusted EBITDA: Net income or loss before: (i) provision or benefit for income
taxes; (ii) non-operating income or expense items; (iii) depreciation and
amortization (including non-cash impairment charges); (iv) gain or loss on sale
or acquisition of communities (including gain or loss on facility lease
termination); (v) straight-line lease expense or income, net of amortization of
above or below market rents; (vi) amortization of deferred gain; (vii) non-cash
stock-based compensation expense; and (viii) change in future service
obligation.
Affiliate: Any Person which, directly or indirectly (including through one or
more intermediaries), controls or is controlled by or is under common control
with any other Person, including any Subsidiary of a Person. For purposes of
this definition, the definitions of


3


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





“Change in Control Transaction” and “Controlling Person” below, and Article XXIV
below, the term “control” (including the correlative meanings of the terms
“controls”, “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly
(including through one or more intermediaries), of the power to direct or cause
the direction of the management and policies of such Person, through the
ownership or control of voting securities, partnership interests or other equity
interests, by contract or otherwise. Without limiting the generality of the
foregoing, when used with respect to any corporation, the term “Affiliate” shall
also include (i) any Person which owns, directly or indirectly (including
through one or more intermediaries), fifty percent (50%) or more of any class of
voting security or equity interests of such corporation, (ii) any Subsidiary of
such corporation and (iii) any Subsidiary of a Person described in clause (i).
Allocated Additional Rent: With respect to each Facility, the amount of
Additional Rent, if any, allocated to such Facility as determined pursuant to
Section 3.1.2; provided, however, that Lessor and Lessee acknowledge and agree
that such allocation is solely for purposes of implementing the provisions of
Sections 5.2 and 31.2 hereof and the determination of Transfer Consideration for
purposes of Section 24.1.2. Except for such Sections, the Minimum Rent,
Additional Rent and other Rent payable hereunder are payable for all of the
Facilities as a single, integrated and indivisible economic unit, and the
parties acknowledge that, but for such integration, the Minimum Rent, Additional
Rent and other Rent payable under this Lease would have been computed on a
different basis.
Allocated Initial Investment: With respect to each Facility, at any given time,
the applicable amount set forth under the heading “Allocated Initial Investment”
on Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6,
Exhibit A-7, Exhibit A-8, Exhibit A-9, Exhibit A-10, Exhibit A-11 and
Exhibit A-12 attached hereto, as applicable.
Allocated Minimum Rent: With respect to each Facility, the amount of rent
allocated to such Facility as determined by Section 3.1.1 and Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7,
Exhibit A-8, Exhibit A-9, Exhibit A-10, Exhibit A-11 and Exhibit A-12 attached
hereto; provided, however, that Lessor and Lessee acknowledge and agree that
such allocation is solely for purposes of implementing the provisions of
Sections 3.1.4, 5.2, 15.1.2, 16.5 and 31.2.1 hereof and the determination of
Transfer Consideration. Except for such Sections, the Minimum Rent and other
Rent payable hereunder is payable for all the Facilities as a single,
indivisible, integrated and unitary economic unit and that but for such
integration, the Minimum Rent and other Rent payable under this Lease would have
been computed on a different basis.
Alteration: Any alteration, or addition or improvement of or to any portion of
the Leased Property, including any Capital Addition or Capital Project.
Ancillary Services: With respect to any Facility, any therapy or other ancillary
services provided at or from such Facility, whether performed or provided by
Lessee, any Affiliate of Lessee or any other Person, including any such services
performed or provided by an independent service contract provider.


4


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Ancillary Services Revenues: With respect to any Facility, all revenues received
or receivable by: (i) Lessee; (ii) any Affiliate of Lessee; or (iii) any other
Person to the extent of the aggregate of any equity or other interest in the
revenue or net income of such other Person that is owned, held or otherwise
receivable, whether directly or indirectly, by or for the benefit of Lessee or
any Affiliate of Lessee, in each case for or by reason of any Ancillary Services
provided at or from such Facility.
Annual Minimum Capital Project Amount: Subject to Section 44.1.4, (a) in the
case of the first Lease Year, an amount for all of the Facilities (excluding the
Removal Facilities and the CA Removal Facilities) in the aggregate such that the
per-unit average for all of the Facilities is equal to the weighted average
(based on unit counts) of (i) an amount for all of the Applicable Facilities
such that the per-unit average for all of such Facilities is equal to [***] and
(ii) an amount for all of the other Facilities (excluding the Removal Facilities
and the CA Removal Facilities) such that the per-unit average for all of such
Facilities is equal to [***], and (b) in the case of the second Lease Year and
each Lease Year thereafter, (i) an amount for all of the Pool 1 Facilities, the
Pool 4 Facilities, the Pool 5 Facilities, the Greenwood Facility and the Oak
Park Facility (excluding any Removal Facilities) in the aggregate such that the
per-unit average for such Facilities is equal to [***], (ii) an amount for all
of the Pool 2 Facilities (excluding any Removal Facilities) in the aggregate
such that the per-unit average for such Facilities is equal to [***], (iii) an
amount for all of the Pool 3 Facilities (excluding any Removal Facilities) in
the aggregate such that the per-unit average for such Facilities is equal to
[***], and (iv) an amount for all of the Pool 6 Facilities, the Austin Facility,
the Nashville Facility, the Pool 9 Facilities, the Pool 10 Facilities and the
Pool 11 Facilities (excluding any Removal Facilities) in the aggregate such that
the per-unit average for such Facilities is equal to [***], with the amounts in
clauses (b)(i) through (b)(iv) increasing upon the expiration of each such Lease
Year (commencing with the second Lease Year) by a percentage equal to the CPI
Increase and (if the final Lease Year is not a full calendar year) with the
amount for the final Lease Year being prorated based on the number of days in
such final Lease Year. For purposes of clarity, in no event (except as otherwise
determined pursuant to Section 44.1.4) shall the Annual Minimum Capital Project
Amount (on a per-unit basis) for any Lease Year (other than (x) in the case of
the second Lease Year and (y) in the case of a proration in accordance with the
immediately preceding sentence, the final Lease Year) be less than the Annual
Minimum Capital Project Amount (on a per-unit basis) in effect as of the
expiration of the immediately prior Lease Year.
Annual Minimum Capital Project Amount Overage: (a) For the third Lease Year, an
amount equal to the excess of (i) (x) the Capital Project Costs incurred and
paid by Lessee in funding Capital Projects in the second Lease Year and for
which Lessor has received an Officer’s Certificate certifying that the
applicable item of Capital Project has been completed and verifying the cost of
such item of Capital Project and that such cost has actually been paid or
incurred by Lessee (together with such additional evidence of the completion
thereof and payment therefor as Lessor may reasonably request), less (y) the
amounts disbursed by Lessor to Lessee from the Replacement Reserve on account of
such Capital Projects in accordance with the terms of Section 9.5.1, over
(ii) the Annual Minimum Capital Project Amount for the second Lease Year, and
(b) for the fourth Lease Year and any Lease Year thereafter, an amount equal to
the excess of (i) (x) the Capital Project Costs incurred and paid by Lessee in
funding Capital Projects in the immediately preceding two (2) Lease Years and
for which Lessor has received an Officer’s Certificate certifying that the
applicable item of Capital Project has been completed and


5


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





verifying the cost of such item of Capital Project and that such cost has
actually been paid or incurred by Lessee (together with such additional evidence
of the completion thereof and payment therefor as Lessor may reasonably
request), less (y) the amounts disbursed by Lessor to Lessee from the
Replacement Reserve on account of such Capital Projects in accordance with the
terms of Section 9.5.1, over (ii) the Annual Minimum Capital Project Amount for
the prior two (2) Lease Year period.
Applicable Facility: Each of the Pool 1 Facilities, the Pool 2 Facilities and
the Pool 3 Facilities, but specifically excluding the Removal Facilities.
Appraiser: As defined in Article XXXIV.
ARC: American Retirement Corporation, a Tennessee corporation.
ARCPI: ARCPI Holdings, Inc., a Delaware corporation.
Architect: With respect to each Planned Capital Refurbishment Project for an
Applicable Facility, the architect and/or engineer selected by Lessee in
connection with the design and construction of such Planned Capital
Refurbishment Project for such Applicable Facility and approved by Lessor, which
approval shall not be unreasonably withheld, conditioned or delayed so long as
such architect is licensed in the State in which such Applicable Facility is
located and has experience with the type and scope of the project for which
he/she is being retained.
Austin Facility: The assisted living, independent living and skilled nursing
facility located in Austin, Texas commonly known as “Brookdale Westlake Hills”.
Award: All compensation or other sums paid or received on a total or partial
Condemnation.
Bad Acts: As defined in Section 35.2.12.
Bankruptcy Code: The United States Bankruptcy Code (11 U.S.C. § 101 et seq.),
and any successor statute or legislation thereto.
Base Gross Revenues: As defined on Schedule 3.1.2.
BLS: Bureau of Labor Statistics, U.S. Department of Labor.
Brookdale: Brookdale Senior Living Inc., a Delaware corporation, and its
successors by reason of merger, consolidation, operation of law or otherwise, in
each case as permitted hereunder.
Brookdale Acquisition Properties: As defined in Section 35.3.
Brookdale Acquisition Transaction: As defined in Section 35.3.


6


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of Los Angeles, California are
authorized, or obligated, by law or executive order, to close.
CA Facility Owner: As defined in Section 35.2.1.
CA Lessee Indemnitees: As defined in Section 35.2.12.
CA Lessor Indemnitees: As defined in Section 35.2.12.
CA Modification Date: As defined in Section 35.2.1.
CA Modification Time: As defined in Section 35.2.1.
CA Operator: As defined in Section 35.2.1.
CA Original Modification Date: October 30, 2017.
CA Original Modification Time: 11:59:59 p.m. (Los Angeles time) on the CA
Original Modification Date.
CA Removal Date: As defined in Section 35.2.1.
CA Removal Facility: Each of the Pool 12 Facilities set forth on Exhibit A-12
attached hereto, together with the Leased Property pertaining to such Facility.
CA Removal Facility Ancillary Services: As defined in Section 35.2.12.
CA Removal Facility Claims: As defined in Section 35.2.12.
CA Removal Facility Commencement Date: As defined in Section 35.2.1.
Capital Additions: With respect to any Facility, one or more new buildings, or
one or more additional structures annexed to any portion of any of the Leased
Improvements of such Facility, or the material expansion of existing Leased
Improvements, which are constructed on any parcel or portion of the Land of such
Facility during the Term including the construction of a new wing or new story,
or the repair, replacement, restoration, remodeling or rebuilding of the
existing Leased Improvements of such Facility or any portion thereof where the
purpose and effect of such work is to provide a functionally new facility in
order to provide services not previously offered in such Facility.
Capital Project: Repairs and replacements to the Leased Property, or any portion
thereof, which are categorized under GAAP as a capital expense and not as an
operating expense. For avoidance of doubt, “Capital Projects” shall be deemed to
exclude repairs and replacements to the Leased Property of the Removal
Facilities.
Capital Project Costs: All reasonable out-of-pocket cost incurred by Lessee in
connection with a Capital Project.


7


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Cash Available for Lease Payments: As defined in Schedule 35.5.
Change in Control Transaction: Any transaction(s) (including by way of stock
sale, asset sale, merger or otherwise) resulting in any direct or indirect
change in control of Brookdale, but excluding any change in control relating
solely to a change in the composition of the board of directors thereof in the
absence of any such transaction(s). For avoidance of doubt, any Permitted
Transaction shall constitute a Change in Control Transaction.
Code: The Internal Revenue Code of 1986, as amended.
Collateral: As defined in Section 16.8.1.
Collateral Agent: As defined in Section 16.8.2.
Commencement Date: The date of this Lease.
Commercial Occupancy Arrangement: Any commercial (as opposed to resident or
patient) Occupancy Arrangement.
Competing Community: Any assisted living facility/community, senior independent
living facility/community, memory care facility/community or continuing care
retirement community operating or under construction or development within a
Restricted Area. In the event that any portion of any facility/community is
located within a Restricted Area, the entire facility/community shall be deemed
located within the Restricted Area.
Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Lessor to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.
Consolidated Net Worth: At any time, with respect to any Person and its
consolidated Subsidiaries, on a consolidated basis determined in accordance with
GAAP, the Shareholders’ Equity of such Person and Subsidiaries, minus the
goodwill and other intangible assets of such Person and Subsidiaries.
Controlling Person: With respect to any entity, any (i) Person(s) which,
directly or indirectly (including through one or more intermediaries), controls
such entity, including any partners, shareholders, principals, members, trustees
and/or beneficiaries of any such Person(s) to the extent the same control such
entity, and (ii) Person(s) which controls, directly or indirectly (including
through one or more intermediaries), any other Person that would constitute a
Controlling Person pursuant to the foregoing clause (i).
Cost of Living Index: The Consumer Price Index for All Urban Consumers, U.S.
City Average (1982-1984 = 100), published by the BLS, or such other renamed
index. If the BLS changes the publication frequency of the Cost of Living Index
so that a Cost of Living


8


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Index is not available to make a cost-of-living adjustment as specified herein,
the cost-of-living adjustment shall be based on the percentage difference
between the Cost of Living Index for the closest preceding month for which a
Cost of Living Index is available and the Cost of Living Index for the
comparison month as required by this Lease. If the BLS changes the base
reference period for the Cost of Living Index from 1982-84 = 100, the
cost-of-living adjustment shall be determined with the use of such conversion
formula or table as may be published by the BLS. If the BLS otherwise
substantially revises, or ceases publication of the Cost of Living Index, then a
substitute index for determining cost-of-living adjustments, issued by the BLS
or by a reliable governmental or other nonpartisan publication, shall be
reasonably selected by Lessor.
County: With respect to each Facility, the County or Township in which the
Leased Property of such Facility is located.
Coverage Ratio: As defined in Schedule 35.5.
CPI Cumulative Term Increase: As defined in Schedule 3.1.3.
CPI Increase: The percentage increase (rounded to two (2) decimal places), if
any, in (i) the Cost of Living Index published for the month which is two
(2) months prior to the commencement of the applicable Lease Year or Rent Year,
as applicable, over (ii) the Cost of Living Index published for the month which
is two (2) months prior to the commencement of the immediately prior Lease Year
or Rent Year, as applicable.
Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.
Delay Risk Facility: Each Removal Facility that is indicated as a “Delay Risk”
facility on Schedule 35.1 attached hereto.
Disposition Request: As defined in Section 7.4.2.
EBITDAR: For any period, the earnings from the Facilities for such period,
before interest, taxes, depreciation, amortization, rents (including Minimum
Rent and Additional Rent under this Lease) and any non-operating income for such
period, each as determined on the basis of GAAP, minus a deemed management fee
equal to five percent (5%) of the revenues used in calculating such earnings.
EBITDARM: With respect to any Facility for any period, the earnings from such
Facility for such period, before interest, taxes, depreciation, amortization,
rents (including Minimum Rent and Additional Rent under this Lease),
non-operating income and management fees for such period, each as determined on
the basis of GAAP.
Environmental Costs: As defined in Article XXXVII.
Environmental Laws: Any and all applicable federal, state, municipal and local
laws, statutes, ordinances, rules, regulations, binding and enforceable guidance
or policies, orders, decrees, judgments, whether statutory or common law, as
amended from time to time, now or hereafter in effect, or promulgated,
pertaining to the environment, public health and


9


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





safety and industrial hygiene, including the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, clean-up, transportation or regulation of any Hazardous
Substance, including the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Safe Drinking Water Act and the
Occupational Safety and Health Act.
Event of Default: As defined in Article XVI.
Existing Guaranties: As defined in Section 45.1.20.
Existing Leases: As defined in Section 45.1.20.
Extended Term: With respect to each Facility, each of (a) a term, if any, of the
duration set forth with respect to such Facility on Exhibit A-1, Exhibit A-2,
Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7, Exhibit A-8,
Exhibit A-9, Exhibit A-10, Exhibit A-11 or Exhibit A-12, as applicable, under
the heading “Lease Term – 1st Extension” and (b) a term, if any, of the duration
set forth with respect to such Facility on Exhibit A-1, Exhibit A-2,
Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7, Exhibit A-8,
Exhibit A-9, Exhibit A-10, Exhibit A-11 or Exhibit A-12, as applicable, under
the heading “Lease Term – 2nd Extension”, in each case for which Lessee renews
this Lease with respect to such Facility in accordance with Section 19.1.
Facility(ies): Any one or more of the Pool 1 Facilities, the Pool 2 Facilities,
the Pool 3 Facilities, Pool 4 Facilities, Pool 5 Facilities, Pool 6 Facilities,
Pool 7 Facilities, Pool 8 Facilities, Pool 9 Facilities, Pool 10 Facilities,
Pool 11 Facilities and/or Pool 12 Facilities (including all of them
collectively), as the context requires.
Facility Mortgage: As defined in Section 13.1.12.
Facility Mortgagee: As defined in Section 13.1.12.
Facility Mortgage Documents: With respect to each Facility Mortgage and Facility
Mortgagee, the applicable Facility Mortgage, loan or credit agreement, lease,
note and collateral assignment instruments (including collateral assignments of
this Lease) and other documents or instruments evidencing, securing or otherwise
relating to the loan made, credit extended, or lease or other financing vehicle
pursuant thereto that encumber Lessor’s interest in, or otherwise relate to or
affect, this Lease or Lessee’s obligations hereunder.
Facility Mortgage Reserve Account: As defined in Section 36.3.2.
Facility Proprietary Marks: As defined in the definition of “Lessee’s Excluded
Assets”.
Fair Market Rental: With respect to each Facility, determined in accordance with
the appraisal procedures set forth in Article XXXIV and this definition: the
fair market rental value of the Leased Property and all Capital Additions of
such Facility, or applicable portion(s)


10


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





thereof, assuming the same is exposed on the open market at the time of the
appraisal and taking into account, among other relevant factors, the income
generated by the Leased Property and all Capital Additions of such Facility, or
applicable portion(s) thereof, but specifically excluding brokerage commissions
and other Lessor payments that do not directly inure to the benefit of lessees.
Fair Market Value: With respect to each Facility, the fair market value of the
Leased Property and all Capital Additions of such Facility, or applicable
portion(s) thereof, determined in accordance with the appraisal procedures set
forth in Article XXXIV and this definition. Fair Market Value shall be obtained
by (i) assuming that the Leased Property and all Capital Additions of such
Facility, or applicable portion(s) thereof, are unencumbered by this Lease and
(ii) valuing the Leased Property and all Capital Additions of such Facility, or
applicable portion(s) thereof, for their highest and best use. In determining
Fair Market Value in connection with a sale or transfer of the Leased Property
and all Capital Additions of a Facility pursuant to the terms of this Lease, the
positive or negative effect on the value of the Leased Property and all Capital
Additions or applicable portion(s) thereof attributable to the interest rate,
amortization schedule, maturity date, prepayment penalty and other terms and
conditions of any encumbrance placed thereon by Lessor which will not be removed
at or prior to the date of such sale or transfer shall be taken into account.
Fixtures: With respect to each Facility, the Fixtures (as defined in Article I)
of such Facility.
Fountaingrove Facility: The assisted living, dementia care and skilled nursing
facility located in Santa Rosa, California commonly known as “Brookdale
Fountaingrove”.
GAAP: U.S. generally accepted accounting principles.
General Contractor: With respect to each Planned Capital Refurbishment Project
for an Applicable Facility, the general contractor selected by Lessee in
connection with the construction/performance of such Planned Capital
Refurbishment Project for such Applicable Facility, which general contractor
shall have all required State and local licenses and permits, be bondable and
have sufficient experience with the size, type and scope of such Planned Capital
Refurbishment Project for such Applicable Facility.
Governmental Authority: Any court, board, agency, administrative body,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence having jurisdiction and
enforcing regulatory control over the Facilities or Lessee (including, without
limitation, any of the foregoing having jurisdiction over the ownership,
operation, use or occupancy of any Leased Property).
Greenwood Facility: The skilled nursing, assisted living, and dementia care
facility located in Greenwood Village, Colorado commonly known as “Brookdale
Greenwood Village”.
Gross Revenues: With respect to each Facility, all revenues received or
receivable from or by reason of the operation of such Facility or any other use
of the Leased


11


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Property of such Facility, Lessee’s Personal Property, Intangible Property
(other than Lessee’s Excluded Assets), and all Capital Additions, including all
revenues received or receivable for the use of or otherwise attributable to
units, rooms, beds and other facilities provided, meals served, services
performed (including ancillary services), space or facilities subleased or goods
sold on or from the Leased Property and all Capital Additions of such Facility;
provided, however, that Gross Revenues shall not include: (i) bad debt in
accordance with GAAP; (ii) non-operating revenues such as interest income or
income from the sale of assets not sold in the ordinary course of business; and
(iii) federal, state or local excise taxes and any tax based upon or measured by
such revenues, where any such federal, state or local excise tax is added to or
made a part of the amount billed to the patient or other recipient of such
services or goods, whether included in the billing or stated separately. Gross
Revenues for each Lease Year of such Facility shall reflect all cost report
settlement adjustments, whether positive or negative, received in or payable
during such Lease Year in accordance with GAAP relating to health care
accounting, regardless of the year to which such settlement amounts are
applicable; provided, however, that to the extent settlement amounts are
applicable to years, or portions thereof, prior to the Commencement Date, such
settlement amounts shall not be included in Gross Revenues for the Lease Year of
such Facility in which such settlement amounts are received or paid. Gross
Revenues shall also include the Gross Revenues of any Occupant under a
Commercial Occupancy Arrangement (i.e., the Gross Revenues generated from the
operations conducted on or from such subleased, licensed or other used or
occupied portion of the Leased Property and all Capital Additions of such
Facility shall be included directly in the Gross Revenues); provided, however,
that the rent received or receivable by Lessee from or under such Commercial
Occupancy Arrangement shall be excluded from Gross Revenues for such purpose.
Guarantor: Brookdale and any other guarantor from time to time of Lessee’s
obligations pursuant to this Lease pursuant to a Guaranty.
Guaranty: That certain Guaranty of Obligations dated as of the date hereof
delivered by Brookdale to Lessor, and any future written guaranty of Lessee’s
obligations hereunder when executed and delivered by a Guarantor pursuant to the
terms of this Lease, including Article XXIV.
Handling: As defined in Article XXXVII.
Hazardous Substances: Collectively, any petroleum, petroleum product or
byproduct or any dangerous, toxic or hazardous substance, material or waste
regulated or listed pursuant to any Environmental Law, but excluding
pharmaceuticals and other health care products to the extent such
pharmaceuticals and products: (i) are related to the Primary Intended Use;
(ii) would not be considered “waste” under any Environmental Law other than
“solid waste”; and (iii) are used in the ordinary course of business consistent
with the Primary Intended Use and in compliance with Health Care Requirements.
HBR: Horizon Bay Realty, L.L.C., a Delaware limited liability company.
HCP: HCP, Inc., a Maryland corporation, and its successors and assigns.


12


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Health Care Requirements: With respect to each Facility, all federal, state,
county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, standards, policies, judgments, decrees and injunctions
or agreements, in each case regulating the establishment, construction,
ownership, operation, use or occupancy of such Leased Property or any part
thereof for its Primary Intended Use and all material permits, licenses and
authorizations and regulations relating thereto, including all material rules,
orders, regulations and decrees of and agreements with Governmental Authorities
as pertaining to such Leased Property.
Impositions: Collectively, all taxes, including capital stock, franchise, gross
margins and other state, municipal and local taxes; ad valorem, sales, use,
single business, gross receipts, net worth, transaction privilege, rent or
similar taxes; assessments including assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not to be completed within the Term; rents and other payments under
Superior Leases; water, sewer and other utility levies and charges; excise tax
levies; fees including license, permit, inspection, authorization and similar
fees; and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, or foreseen or unforeseen, of every
character, in the case of each of the foregoing, of Lessor (and of HCP as a
result of its investment in Lessor), in respect of the Leased Property
(including with respect to any tax parcel of which all or any portion of the
Leased Property comprises any portion thereof), any Capital Additions and/or the
Rent and all interest and penalties thereon attributable to any failure in
payment by Lessee, which at any time prior to, during or in respect of the Term
hereof may be assessed or imposed on or in respect of or be a lien upon
(i) Lessor or Lessor’s interest in the Leased Property or any Capital Additions,
(ii) the Leased Property, any Capital Additions or any parts thereof, or any
rent therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from or activity conducted
on or in connection with the Leased Property, any Capital Additions or the
leasing or use of the Leased Property, any Capital Additions or any parts
thereof; provided, however, that nothing contained in this Lease shall be
construed to require Lessee to pay (a) any tax or similar fee that is calculated
based on net income, whether denominated as a franchise or capital stock or
other tax) imposed on Lessor or any other Person (including on HCP), (b) any
transfer tax of Lessor or any other Person except Lessee and its successors,
(c) any tax or fee imposed with respect to the sale, exchange or other
disposition by Lessor of any Leased Property, any Capital Additions or the
proceeds thereof, or (d) except as expressly provided elsewhere in this Lease,
any principal or interest or taxes on any indebtedness on the Leased Property
for which Lessor is the obligor, except to the extent that any tax, fee,
assessment, tax levy or charge, of the type described in any of clauses (a),
(b), (c) or (d) above is levied, assessed or imposed in lieu of or as or as a
substitute for any tax, fee assessment, levy or charge which is otherwise
included in this definition of an “Imposition”. Without limiting any of the
foregoing, and for ease of administration, the attached Schedule 1 specifies the
parties’ agreement with respect to certain Impositions for all states in which
real property subject to this Lease is located. The attached Schedule 1 will
remain in effect for the listed Impositions for the listed states so long as the
taxes incurred by Lessor (and by HCP as a result of its investment in Lessor)
under the listed states’ taxing regimes do not change due to a change in any
listed state’s tax statutes or changes in any state’s interpretation of existing
state tax statutes, as applied to the taxation of REITs or REIT subsidiaries,
and thereafter, the parties agree to cooperate to reasonably reconsider the
appropriate allocations of such taxes hereunder, but without any obligation on
Lessor or Lessee to agree to any amendment to this Lease as a result thereof.
The attached Schedule 1 is intended to clarify, where it may be


13


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





uncertain, whether or not those taxes are income taxes. All other Impositions
are applicable to all states covered under this Lease.
Improvements: As defined in Article I, or, with respect to any one or more
specified Facility or Facilities, the Improvements (as defined in Article I) of
such Facility or Facilities.
Increased Nashville Rental Amount: As defined in Schedule 3.1.3.
Incremental Gross Revenues: As defined in Schedule 3.1.2.
Indemnified Liabilities: As defined in Section 23.1.
Initial Appraisal Period: As defined in Section 34.1.
Initial Term: Collectively, the Pool 1 Fixed Term, the Pool 2 Fixed Term, the
Pool 3 Fixed Term, the Pool 4 Fixed Term, the Pool 5 Fixed Term, the Pool 6
Fixed Term, the Pool 7 Fixed Term, the Pool 8 Fixed Term, the Pool 9 Fixed Term,
the Pool 10 Fixed Term, the Pool 11 Fixed Term and the Pool 12 Fixed Term.
Insurance Premium Impound Account Trigger Event: Any failure by Lessee to pay
insurance premiums as and when required by Section 4.1 more than two (2) times
during any twenty-four (24) month period. Any Insurance Premium Impound Account
Trigger Event shall continue for a period of twenty-four (24) months (provided
that, if any additional failure to pay any such insurance premiums occurs in
such twenty-four (24) month period, such period will restart upon the occurrence
of such additional failure to pay such insurance premiums).
Insurance Requirements: The terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.
Intangible Property: With respect to each Facility, all accounts, proceeds of
accounts, rents, profits, income or revenues derived from the use of rooms or
other space within the Leased Property of such Facility or the providing of
services in or from the Leased Property and all Capital Additions of such
Facility; documents, chattel paper, instruments, contract rights, deposit
accounts, general intangibles, commercial tort claims, causes of action,
investment property, letter of credit rights, letters of credit, money and
securities entitlements, now owned or hereafter acquired by Lessee (including
any right to any refund of any Impositions) arising from or in connection with
Lessee’s operation or use of the Leased Property and all Capital Additions of
such Facility; all licenses and permits now owned or hereinafter acquired by
Lessee, which are necessary or desirable for Lessee’s use of the Leased Property
and all Capital Additions of such Facility for its Primary Intended Use,
including, if applicable, any certificate of need or similar certificate; the
right to use any trade name or other name associated with such Facility; and any
and all third-party provider agreements (including Medicare and Medicaid).
Notwithstanding the foregoing to the contrary, in each instance in which
“Intangible Property” is used in this Lease, to the extent that applicable Legal
Requirements prohibit the use, assignment or other handling or treatment of any
of the property, rights or other interests identified herein as “Intangible
Property” in the manner described in or permitted or required by any such
provision hereof, then


14


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





such property, rights or other interests so restricted by applicable Legal
Requirements shall be deemed not to be included as “Intangible Property” for the
purposes of such provision.
Issuer: As defined in the definition of “Letter of Credit”.
Land: As defined in Article I, or, with respect to each Facility, the Land (as
defined in Article I) relating to such Facility.
Lease: As defined in the preamble.
Lease Coverage Ratio: The ratio, calculated as of the last day of each calendar
quarter and in the aggregate for all of the Facilities, of (i) EBITDAR for the
trailing twelve (12) month period to (ii) the sum of Minimum Rent and Additional
Rent payable for the trailing twelve (12) month period. Notwithstanding anything
to the contrary herein, in the event this Lease is separated into one or more
leases, pursuant to Article XXXI, Section 35.5 or otherwise, and regardless of
whether the landlords thereunder are Affiliates of one another, and one or more
New Leases is entered into, the Lease Coverage Ratio shall be calculated as of
the last day of such calendar quarter and in the aggregate for all of the
Facilities and the Separated Properties covered under this Lease and all such
New Leases.
Lease Documents: Collectively, this Lease and any Guaranty.
Lease Positive NPV: As defined in Section 44.1.8.
Lease Rate: A rate initially equal to seven percent (7%). The Lease Rate shall
increase upon the commencement of the fifth Lease Year and upon the commencement
of each Lease Year thereafter by the greater of (a) [***] and (b) the CPI
Increase, but not to exceed [***]. For avoidance of doubt, each increase shall
be applied after giving effect to any and all prior increases.
Lease Year: Each calendar year during the Term, provided that the first Lease
Year shall be the period commencing on the Commencement Date and ending on
December 31 of the calendar year in which the Commencement Date occurs and the
last Lease Year shall be the period commencing on January 1 of the calendar year
in which this Lease expires or is terminated and ending on the effective date of
such expiration or termination.
Leased Improvements: As defined in Article I, or, with respect to each Facility,
the Leased Improvements (as defined in Article I) of such Facility.
Leased Property: As defined in Article I, or, with respect to each Facility, the
Leased Property (as defined in Article I) of such Facility.
Leasehold FMV: With respect to each Facility, the fair market value of Lessee’s
leasehold interest relating to such Facility if exposed on the open market
taking into account, among other relevant factors, the income generated from the
Leased Property and any Capital Additions for such Facility (utilizing Lessee’s
actual net operating income generated by the Leased Property and all Capital
Additions of the subject Facility for the trailing twelve (12)


15


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





whole calendar months immediately preceding the effective date of the subject
Transfer), determined by appraisal in accordance with the appraisal procedures
set forth in Article XXXIV.
Legal Requirements: With respect to each Facility (a) all federal, state,
county, municipal and other governmental statutes, laws (including all Health
Care Requirements and Environmental Laws), rules, policies, guidance, codes,
orders, regulations, ordinances, permits, licenses, covenants, conditions,
restrictions, judgments, decrees and injunctions of any Governmental Authority,
affecting the Leased Property, Lessee’s Personal Property, Intangible Property
and all Capital Additions or the construction, use or alteration thereof,
whether now or hereafter enacted and in force, including any which may
(i) require repairs, modifications or alterations in or to the Leased Property,
Lessee’s Personal Property and all Capital Additions, (ii) in any way adversely
affect the use and enjoyment thereof, or (iii) regulate the transport, handling,
use, storage or disposal or require the cleanup or other treatment of any
Hazardous Substance, and (b) all covenants, agreements, restrictions, and
encumbrances either now or hereafter of record or known to Lessee (other than
encumbrances created by Lessor without the consent of Lessee except as otherwise
expressly permitted hereunder) affecting the Leased Property.
Lessee: As defined in the preamble.
Lessee Parties: Lessee, any Guarantor and any Subsidiary of Lessee or Guarantor.
Lessee’s Excluded Assets: (a) Any right, title or interest in the trademarks or
tradenames with respect to the corporate name of Lessee or any of its affiliates
(including, without limitation, “Emeritus”, “Brookdale”, “Brookdale Senior
Living Inc.”, or any variation thereof), (b) any items, tangible or intangible,
consisting of “Proprietary Information” (as defined below) relating to a
Facility, and (c) any other assets that may be agreed upon between Lessee and a
third-party Successor Operator in any operations transfer agreement contemplated
hereunder (which other assets may include, if so agreed upon, Specified Assets).
It is acknowledged and agreed that none of the right, title and interest in the
trademarks, tradenames, symbols, logos, slogans, designs, insignia, emblems,
devices, service marks and distinctive designs of buildings and signs, or
combinations thereof, which are used to identify a Facility (including, without
limitation, the name of such Facility), except for any trademark or tradename
with respect to the corporate name of Lessee or any of its Affiliates included
therein (collectively, the “Facility Proprietary Marks”), are included in
Lessee’s Excluded Assets. Solely for purposes of this definition, “Proprietary
Information” shall mean (i) all proprietary information or intellectual property
of Lessee or any of its Affiliates, except for (x) the specific information and
property that pertain exclusively to a Facility or those served at such Facility
(including, without limitation, the Facility Proprietary Marks) and (y) the
books and records which relate exclusively to such Facility, (ii) all computer
software and accompanying documentation (including all future upgrades,
enhancements, additions, substitutions and modifications thereof), other than
that which is commercially available, which are used by Lessee or any of its
Affiliates in connection with the property management system and all future
electronic systems developed by Lessee or any of its Affiliates for use with
respect to a Facility or Lessee and its Affiliates, (iii) all manuals, brochures
and directives used by Lessee or any of its Affiliates with respect to the
procedures and techniques to be used in operating a Facility, and


16


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(iv) employee records which must remain confidential either under applicable
legal requirements or under reasonable corporate policies of Lessee and its
Affiliates.
Lessee’s Personal Property: With respect to each Facility, all of Lessee’s
right, title and interest in and to all computers, vehicles and consumables
allocable or relating to such Facility, together with all replacements,
modifications, alterations and substitutes therefor (whether or not constituting
an upgrade) and any other Personal Property hereafter acquired by Lessee.
Lessor: As defined in the preamble.
Lessor’s Personal Property: As defined in Article I, or, with respect to each
Facility, Lessor’s Personal Property (as defined in Article I) allocable or
relating to such Facility.
Letter of Credit: An unconditional, clean, irrevocable letter of credit, which
shall be issued by a money-center, solvent and nationally recognized bank (a
bank which accepts deposits, maintains accounts and whose deposits are insured
by the Federal Deposit Insurance Corporation) reasonably acceptable to Lessor
(such issuing bank, the “Issuer”), which Issuer must have a rating from Standard
and Poors Corporation of A- or better (or any equivalent rating thereto from any
successor or substitute rating service selected by Lessor) and a letter of
credit issuer rating from Moody's Investor Service of A3 or better (or any
equivalent rating thereto from any successor rating agency thereto). Any Letter
of Credit shall be substantially in the form of Exhibit I attached hereto or
otherwise in a form reasonably acceptable to Lessor (taking into account market
custom for the applicable money-center bank at the time of delivery of such
Letter of Credit).
Litchfield Hills 2017 Work Letter: That certain Litchfield Hills 2017 Capital
Refurbishment Project Work Letter dated as of July 21, 2017 by and between
Lessor and Lessee.
Lodi Facility: The assisted living facility located in Lodi, California commonly
known as “Brookdale Lodi”.
Maintenance Program: As defined in Section 9.4.
Master Agreement: That certain Master Transactions and Cooperation Agreement
dated as of the date hereof, by and between HCP and Brookdale.
Master Sublease: With respect to any Facility, any Commercial Occupancy
Arrangement with respect to more than ten percent (10%) of the square footage
within such Facility in the aggregate to any Person and/or its Affiliates,
directly or indirectly, or through one or more step transactions or tiered
transactions (including subleases or sub-subleases).
Material Alteration: As defined in Section 10.1.
Minimum Rent: For each Lease Year, the sum of the then in effect Pool 1 Minimum
Rent, Pool 2 Minimum Rent, Pool 3 Minimum Rent, Pool 4 Minimum Rent, Pool 5
Minimum Rent, Pool 6 Minimum Rent, Pool 7 Minimum Rent, Pool 8 Minimum Rent,
Pool 9 Minimum Rent, Pool 10 Minimum Rent, Pool 11 Minimum Rent and Pool 12
Minimum Rent to


17


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the extent that this Lease remains in effect for any Facilities in each of such
groups, respectively, during the subject Lease Year.
Minimum Purchase Price: With respect to each Facility at any given time, the sum
of (i) the Allocated Initial Investment with respect to such Facility, plus
(ii) any costs paid, funded or accrued by Lessor in connection with any capital
projects (provided, that in no event shall Lessor have any obligation to provide
or procure any financing for any such capital projects except as expressly
provided in this Lease) with respect to such Facility.
Modification Date: As defined in Section 35.1.1.
Modification Time: As defined in Section 35.1.1.
Mold: Mold, mildew, fungus or similar organisms in concentrations or quantities
that could reasonably be considered to pose a threat to human health or that are
otherwise hazardous or toxic or regulated pursuant to Environmental Law or Mold
Remediation Requirements.
Mold Condition: The presence or suspected presence of Mold or any condition(s)
that reasonably can be expected to give rise to or indicate the presence of
Mold, including observed or suspected instances of water damage or intrusion,
the presence of wet or damp wood, cellular wallboard, floor coverings or other
materials, inappropriate climate control, discoloration of walls, ceilings or
floors, or any notice from a Governmental Authority regarding the indoor air
quality due to the presence of Mold at the Leased Property.
Mold Inspector: An industrial hygienist certified by the American Board of
Industrial Hygienists (“CIH”) or an otherwise qualified mold consultant selected
by or otherwise reasonably acceptable to Lessor.
Mold Remediation Requirements: The relevant provisions of the document Mold
Remediation in Schools and Commercial Buildings (EPA 402-K-01-001, March 2001),
published by the U.S. Environmental Protection Agency, as may be amended or
revised from time to time, or any other applicable Legal Requirements, or
Environmental Law relating to Mold or Mold Conditions.
Murrieta Facility: The assisted living facility located in Murrieta, California
commonly known as “Brookdale Murrieta”.
Nashville Facility: The assisted living and dementia care facility located in
Nashville, Tennessee commonly known as “Brookdale Belle Meade”.
Net Debt: Total debt (including mortgage debt, convertible notes and other notes
payable) and any outstanding balance on a line of credit, less unrestricted
cash, marketable securities, and cash held as collateral against existing debt.
Net Debt to EBITDA Ratio: As of the last day of any calendar quarter, the ratio
of (i) the aggregate Net Debt of the Guarantors as of such day to (ii) the
aggregate Adjusted EBITDA of the Guarantors for such quarter after cash capital
and financing lease payments,


18


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





calculated on a consistent basis and consistently with Brookdale’s calculation
of such ratio for the calendar quarter immediately preceding the Commencement
Date as set forth in its supplemental disclosure to the SEC for such quarter.
New Lease: As defined in Section 31.2.1.
New Lease Effective Date: As defined in Section 31.2.1.
New Master Lease: As defined in Section 31.3.
Non-Resident Ancillary Services Revenues: With respect to any Facility, all
Ancillary Services Revenues of such Facility paid or payable by any Person who
is not a resident or occupant of such Facility, including any such Person that
is a resident or occupant of another facility (excluding the Facilities) leased
or operated by Lessee or any Affiliate of Lessee.
Nonqualifying Income: As defined in Section 7.4.3.
Oak Park Facility: The independent living facility located in Oak Park, Illinois
commonly known as “Brookdale Oak Park”.
Oak Park Lease: As defined in Section 35.5.1.
Occupancy Arrangement: Any sublease, license or other arrangement with a Person
for the right to use, occupy or possess any portion of the Leased Property
and/or any Capital Additions.
Occupant: Any Person having rights of use, occupancy or possession under an
Occupancy Arrangement.
OFAC: As defined in Section 40.1(f).
OFAC Order: As defined in Section 40.1(f).
Officer’s Certificate: A certificate of Lessee signed by an officer authorized
to so sign by its board of directors or by‑laws or by equivalent governing
documents or managers.
OpCo: Each Affiliate of Lessor that intends to file applications with the
California Department of Social Services to be licensed to operate the CA
Removal Facilities.
Orders: As defined in Section 40.1(f).
Ordinary Minimum Rent Increase Amount: As defined in Section 3.1.3.
Other Lease: Each of (i) that certain Lease and Security Agreement dated
March 26, 2013, between HCP SH River Road, LLC and Emeritus Corporation, and
(ii) that certain Lease and Security Agreement dated March 26, 2013, between HCP
SH Windfield Village, LLC and Emeritus Corporation, in each case as the same may
have been amended, supplemented or otherwise modified.


19


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Other Leased Property: As defined in Section 31.3.
Outside Disposition Date: As defined in Section 7.4.2.
Overdue Rate: On any date, a rate equal to two percent (2%) above the Prime
Rate, but in no event greater than the maximum rate then permitted under
applicable law.
Payment Date: Any due date for the payment of the installments of Minimum Rent,
Additional Rent or any other sums payable under this Lease.
PCA: As defined in Section 44.1.4.
Permitted Affiliate Transaction: As defined in Section 24.1.12.
Permitted Encumbrances: With respect to any Facility, easements, encumbrances,
covenants, conditions and restrictions and other matters which affect the Leased
Property which are of record or are created after the date hereof as permitted
hereunder.
Permitted Transaction: As defined in Section 24.1.11.
Person: Any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.
Personal Property: With respect to each Facility, all machinery, furniture and
equipment, including phone systems and computers, trade fixtures, inventory
(including raw materials, work in process and finished goods), supplies and
other tangible personal property used at the Leased Property and Capital
Additions of such Facility for their Primary Intended Use, other than Fixtures.
Planned Capital Refurbishment Project: As defined in Section 9.8.1.
Planned Capital Refurbishment Project Cost(s): The cost of the Planned Capital
Refurbishment Projects for a given Applicable Facility or for all Applicable
Facilities collectively, as the context requires.
Planned Capital Refurbishment Project Lessor Funding Amount: Eight Million
Eighty-Two Thousand Seven Hundred Forty and 67/100 Dollars ($8,082,740.67),
which is inclusive of the amount set forth in Section 9.9.1 (which shall only be
funded by Lessor, and used by Lessee, in accordance with Section 9.9).
Plans and Specifications: Reasonably detailed plans and specifications prepared
by the Architect for the work to be performed in connection with a Planned
Capital Refurbishment Project with respect to any Facility.
Pool(s): As the context requires, any one or more of the Facility groupings set
forth in Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-4, Exhibit A-5,
Exhibit A-6, Exhibit A- 7, Exhibit A-8, Exhibit A-9, Exhibit A-10, Exhibit A-11
and Exhibit A-12 hereto, respectively as


20


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Pool 1, Pool 2, Pool 3, Pool 4, Pool 5, Pool 6, Pool 7, Pool 8, Pool 9, Pool 10,
Pool 11 and Pool 12.
Pool 1 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-1 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 1 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on August 31, 2028.
Pool 1 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 1
Facilities.
Pool 2 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-2 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 2 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on August 31, 2029.
Pool 2 Minimum Rent: The sum of Allocated Minimum Rent for all Pool 2
Facilities.
Pool 3 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-3 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 3 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on August 31, 2030.
Pool 3 Minimum Rent: The sum of Allocated Minimum Rent for all Pool 3
Facilities.
Pool 4 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-4 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 4 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on September 30, 2026.
Pool 4 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 4
Facilities.


21


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Pool 5 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-5 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 5 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on March 31, 2027.
Pool 5 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 5
Facilities.
Pool 6 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-6 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 6 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on September 30, 2023.
Pool 6 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 6
Facilities.
Pool 7 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-7 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 7 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on (i) March 31, 2027 with respect to the
Greenwood Facility and (ii) September 30, 2023 with respect to the Austin
Facility.
Pool 7 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 7
Facilities.
Pool 8 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-8 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 8 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on (i) October 31, 2022 with respect to
the Nashville Facility and (ii) February 28, 2027 with respect to the Oak Park
Facility.
Pool 8 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 8
Facilities.
Pool 9 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the


22


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





context requires, as more particularly described on Exhibit A-9 attached hereto
and incorporated herein by this reference, together with any Capital Additions
thereto.
Pool 9 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on March 31, 2021.
Pool 9 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 9
Facilities.
Pool 10 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-10 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 10 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on August 31, 2021.
Pool 10 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 10
Facilities.
Pool 11 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-11 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 11 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on September 30, 2024.
Pool 11 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 11
Facilities.
Pool 12 Facility(ies): Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including all of
them collectively), as the context requires, as more particularly described on
Exhibit A-12 attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto.
Pool 12 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on November 30, 2017.
Pool 12 Minimum Rent: The sum of the Allocated Minimum Rent for all Pool 12
Facilities.
Portfolio Acquisition: As defined in Section 7.4.2.
Pre-Adjusted Allocated Minimum Rent: As defined in Section 3.1.1.
Pre-Adjusted Minimum Rent: As defined in Section 3.1.1.


23


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Pre-Existing Projects: As defined in Section 10.1.
Primary Intended Use: With respect to each Facility, the licensed use(s) set
forth under the heading “Primary Intended Use” on Exhibit A-1, Exhibit A-2,
Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7, Exhibit A-8,
Exhibit A-9, Exhibit A-10, Exhibit A-11 and Exhibit A-12 attached hereto and
incorporated herein by this reference with respect to such Facility, such other
uses necessary or incidental to such use and any change to such Primary Intended
Use approved by Lessor in accordance with Section 7.2.2 hereof.
Prime Rate: On any date, a rate equal to the annual rate on such date announced
by Bank of America, N.A. to be its prime, base or reference rate for ninety (90)
day unsecured loans to its corporate borrowers of the highest credit standing
but in no event greater than the maximum rate then permitted under applicable
law. If Bank of America, N.A. discontinues its use of such prime, base or
reference rate or ceases to exist, Lessor shall designate the prime, base or
reference rate of another state or federally chartered bank based in Los Angeles
or New York to be used for the purpose of calculating the Prime Rate hereunder.
Project Budget: With respect to a Planned Capital Refurbishment Project at any
Applicable Facility, a reasonably detailed final budget, which budget shall also
provide a reasonably detailed cost breakdown of all Planned Capital
Refurbishment Project Costs with respect thereto.
Projected Adjusted EBITDAR: As defined in Section 44.1.8.
Projected Rent: As defined in Section 44.1.8.
Property Expenses: As defined in Schedule 35.5.
Proprietary Information: (a) All computer software and accompanying
documentation (including all upgrades, enhancements, additions, substitutions
and modifications thereof), other than that which is commercially available,
which are used by Lessee or any of its Affiliates in connection with Lessee’s
property management system for the Facilities, (b) all policies, manuals,
brochures and directives used by Lessee or any of its Affiliates with respect to
the procedures and techniques to be used in operating the Facilities,
(c) Lessee’s employee records which must remain confidential (as confirmed by
Lessee to Lessor in writing) either under applicable Legal Requirements or under
reasonable corporate policies of Lessee and its Affiliates and employee manuals
and handbooks, (d) terms of any national contracts of Lessee or any of its
Affiliates in connection with Lessee’s property management of the Facilities,
(e) materials related to memory care, “Optimum Life” or offerings from Brookdale
Health Services, “Nurse On Call” or any replacement service offerings thereof,
(f) lead data, prospective customer names, non-public advertising and marketing
materials, competitive analyses, referral source lists, and (g) with respect to
any Facility, unless a notice of termination of this Lease with respect to such
Facility or all of the Facilities shall have been delivered, the names of the
residents of such Facility.
Purchase Obligation Exercise: As defined in Section 18.2.


24


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Put Event: With respect to any Applicable Facility an Event of Default hereunder
arising pursuant to any of Sections 16.1(b) through 16.1(e), 16.1(f) (arising
out of (i) a breach or default by Lessee during the Term of any of its
obligations or covenants pursuant to any of Sections 7.2.1, 7.2.2, 7.2.3, 7.2.5,
7.4, 37.1 or 37.2 or (ii) any other failure of Lessee to obtain and maintain all
material licenses, permits and other authorizations to use and operate such
Applicable Facility for its Primary Intended Use in accordance with all Legal
Requirements), 16.1(k) relating to such Applicable Facility, 16.1(l) (arising
out of a breach of any material representation or warranty of Lessee or any
Guarantor in any such document relating to such Applicable Facility), 16.1(m)
relating to such Applicable Facility and/or 16.1(o) relating to such Applicable
Facility. Notwithstanding that Lessor and Lessee have specifically defined a
“Put Event” for the limited purpose of setting forth the circumstances under
which Lessor shall be entitled to the remedy set forth in Section 16.5, in no
event shall this definition derogate the materiality of any other Event of
Default (including any Event of Default which does not constitute a Put Event)
or otherwise limit Lessor’s rights and remedies upon the occurrence of any such
Event of Default, including those rights and remedies set forth in
Sections 16.2, 16.3, 16.4 and/or 16.9. For the avoidance of doubt, a Put Event
is not applicable to any Facilities other than the Applicable Facilities.
Quarter: As defined in Schedule 3.1.2.
Real Estate Tax Impound Account Trigger Event: A failure by Lessee to pay
Impositions as and when required by Section 4.1 relating to real estate taxes
more than two (2) times during any twenty-four (24) month period. Any Real
Estate Tax Impound Account Trigger Event shall continue for a period of
twenty-four (24) months (provided that, if any additional failure to pay any
such Impositions occurs in such twenty-four (24) month period, such period will
restart upon the occurrence of such additional failure to pay such Impositions).
REIT: A “real estate investment trust” within the meaning of Sections 856
through 860 of the Code.
REIT Requirements: As defined in Section 7.4.3.
Removal Date: As defined in Section 35.1.1.
Removal Facility: Each of the Facilities set forth on Schedule 35.1 attached
hereto, together with the Leased Property pertaining to such Facility.
Removal Facility Operator: Each Person comprising Lessee that operates a Removal
Facility pursuant to this Lease.
Removal Facility Owner: Each Person comprising Lessor that owns the Leased
Property of a Removal Facility.
Removed Facilities Replacement Lease: That certain Lease Agreement dated as of
the date hereof, between Affiliates of Lessor and Affiliates of Lessee.
Renewal Option Period: As defined in Section 19.1.


25


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Rent: Collectively, the Minimum Rent, Additional Rent, Additional Charges and
all other amounts payable under this Lease.
Rent Year: (i) For Pools 1, 2 and 3, a Lease Year, (ii) for Pool 4, the first
Rent Year shall be the period commencing on the Commencement Date and ending on
October 31, 2018, and each subsequent Rent Year shall be the period of twelve
(12) full calendar months after the last day of the prior Rent Year, (iii) for
Pool 5, the first Rent Year shall be the period commencing on the Commencement
Date and ending on March 31, 2018, and each subsequent Rent Year shall be the
period of twelve (12) full calendar months after the last day of the prior Rent
Year, (iv) for Pool 6, the first Rent Year shall be the period commencing on the
Commencement Date and ending on September 30, 2018, and each subsequent Rent
Year shall be the period of twelve (12) full calendar months after the last day
of the prior Rent Year, (v) for the Austin Facility, the first Rent Year shall
be the period commencing on the Commencement Date and ending on September 30,
2018, and each subsequent Rent Year shall be the period of twelve (12) full
calendar months after the last day of the prior Rent Year, (vi) for the
Greenwood Facility, the first Rent Year shall be the period commencing on the
Commencement Date and ending on March 31, 2018, and each subsequent Rent Year
shall be the period of twelve (12) full calendar months after the last day of
the prior Rent Year, (vii) for the Oak Park Facility, the first Rent Year shall
be the period commencing on the Commencement Date and ending on February 28,
2018, and each subsequent Rent Year shall be the period of twelve (12) full
calendar months after the last day of the prior Rent Year, and (viii) for the
Nashville Facility, the first Rent Year shall be the period commencing on the
Commencement Date and ending on October 31, 2018, and each subsequent Rent Year
shall be the period of twelve (12) full calendar months after the last day of
the prior Rent Year, (ix) for Pool 9, the first Rent Year shall be the period
commencing on the Commencement Date and ending on March 31, 2018, and each
subsequent Rent Year shall be the period of twelve (12) full calendar months
after the last day of the prior Rent Year, (x) for Pool 10, the first Rent Year
shall be the period commencing on the Commencement Date and ending on August 31,
2018, and each subsequent Rent Year shall be the period of twelve (12) full
calendar months after the last day of the prior Rent Year, and (xi) for Pool 11,
the first Rent Year shall be the period commencing on the Commencement Date and
ending on September 30, 2018, and each subsequent Rent Year shall be the period
of twelve (12) full calendar months after the last day of the prior Rent Year;
provided, however, that in each case, the last Rent Year may be a period of less
than twelve (12) full calendar months and shall end on the last day of the
applicable Term.
Replacement Lease Arrangement: As defined in Section 35.2.1
Replacement Reserve: As defined in Section 9.5.1.
Request for Reimbursement: With respect to each Planned Capital Refurbishment
Project for an Applicable Facility, certificates of Lessee and, to the extent
applicable, the Architect, in each case on the appropriate AIA form, including
form G702 together with attached AIA form G703 (or equivalent, which AIA form
G703 or equivalent shall be modified to include columns for the original
estimate of scheduled values for each line item, changes to the scheduled values
for each line item and a revised scheduled value for each line item after any
such change) and/or such other form(s) as Lessor may hereafter reasonably
request which shall: (i) set forth the Persons to whom money was owed, and the
amounts owed and paid to each, in


26


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





connection with such Planned Capital Refurbishment Project; (ii) certify among
other things that such amounts represent payments due for services actually
rendered or materials actually acquired or furnished in connection with the
construction/performance of such Planned Capital Refurbishment Project;
(iii) state that all Planned Capital Refurbishment Project Costs for such
Planned Capital Refurbishment Project have been paid in full and that the
Planned Capital Refurbishment Project has been completed in accordance with
Section 9.8.4; (iv) be accompanied by copies of billing statements, fee
schedules, documentation supporting all costs, copies of all subcontracts not
previously submitted and vouchers or invoices from the Persons named therein, in
form reasonably satisfactory to Lessor; and (v) be accompanied by appropriate
final and unconditional waivers of all lien rights with respect to such Planned
Capital Refurbishment Project (to the extent not previously received by Lessor)
executed by the General Contractor (if any) and all contractors, subcontractors,
mechanics, materialmen and other Persons with such lien rights and whose charges
are greater than Fifty Thousand Dollars ($50,000); provided, however, that a
Request for Reimbursement with respect to a Planned Capital Refurbishment
Project shall in no event require any certification from an Architect if an
Architect has not been engaged by or on behalf of Lessee or any of its
Affiliates in connection therewith.
Required Governmental Approvals: With respect to each Facility, all licenses,
permits, accreditations, authorizations and certifications from any Governmental
Authority which are material to or required for (i) the operation of such
Facility and any Capital Addition thereto for its Primary Intended Use in
accordance with all applicable, material Legal Requirements, including, without
limitation, material state facility licenses, certificates of need, permits,
provider agreements and accreditations or certifications from Medicare and/or
Medicaid, and (ii) for any other use conducted on the Leased Property of such
Facility and any Capital Additions thereto as may be permitted from time to time
hereunder in accordance with all applicable, material Legal Requirements.
Required Maintenance Project: As defined in Section 44.1.4.
Restricted Area: Any area lying within a [***] mile radius measured outward from
the outside boundaries of the Land on which any Facility is located. All
distances shall be measured on a straight-line (rather than on a
driving-distance) basis.
Restructured Manager: As defined in Section 24.1.11.
Restructuring Transaction: Brookdale and/or any Affiliates of Brookdale (a)
leasing owned facilities and subleasing leased facilities to an Affiliate of
Brookdale, (b) transferring management of owned and leased facilities to any
third party (whether or not an Affiliate of Brookdale), whether by entering into
management agreements or by the distribution, sale, or other assignment of
management entities or management agreements and/or other transfers or
dispositions, (c) causing the owned facilities or the leasehold interests in the
leased facilities, and/or the management related thereto, to be owned directly
or indirectly by any joint venture in which Brookdale or any Affiliate of
Brookdale is a direct or indirect member and/or (d) otherwise restructuring the
ownership or management of any one or more facilities or taking any other
actions reasonably necessary or appropriate to permit Brookdale, any Affiliate
of Brookdale, or any joint venture partner of Brookdale or such Affiliate to
qualify for taxation as a


27


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





REIT; provided, however, that none of the foregoing shall involve (i) the direct
assignment  of any interest in this Lease or a direct transfer of the Leased
Property other than an assignment of this Lease and/or transfer of the Leased
Property to an Affiliate of Brookdale (it being understood that subleases of the
Leased Property are not deemed to be an assignment of an interest in this Lease
for purposes of this clause (i)) or (ii) a transfer of any of Lessee’s Personal
Property, Intangible Property or other property in which Lessor is granted a
security interest in accordance with the provisions of this Lease (except
transfers (x) to an Affiliate of Brookdale, or (y) pursuant to a sublease to a
subtenant, or (with respect to management related personalty) pursuant to an
agreement with a manager who grants a security interest solely in respect of any
such transferred property and, in the case of the subtenant and the manager,
agrees at the end of the Term to turn such transferred property over to Lessor
in a manner consistent with that in which Lessee would have been obligated to do
so pursuant to Sections 6.3 and 45.1.4).
SEC: Securities and Exchange Commission.
Security Deposit: As defined in Section 44.1.7.
Separated Property: As defined in Section 31.2.
Separation Event:
(i)    The sale, conveyance or other transfer by Lessor of all or any portion of
its interest in the Leased Property of one (1) or more Facilities;
(ii)    The sale, conveyance or other transfer of all or any portion of the
stock, partnership, membership or other equity interests in Lessor;
(iii)    Any financing by Lessor or any Affiliate of Lessor of all or any
portion of its interests in the Leased Property of one (1) or more Facilities,
including through a Facility Mortgage, the pledge of the stock, partnership,
membership or other equity interests in Lessor or other means; or
(iv)    The succession by any lender to Lessor or any Affiliate, whether
directly or indirectly, to the interests of Lessor under this Lease, including
through foreclosure or deed or other conveyance in lieu of foreclosure or in
satisfaction of debt.
Shareholders’ Equity: With respect to any Person, the shareholders’, members’ or
partners,’ beneficiaries’ or other equity of such Person, determined on a
consolidated basis in accordance with GAAP.
Special Damages: Lost profits, loss of business, loss of business opportunity,
diminution in value, consequential, incidental, punitive, exemplary, statutory,
special and indirect damages.
Special Rent Credit: As defined in Section 3.1.4.
Specified Assets: With respect to a Facility: (i) all of Lessee’s bank accounts,
demand deposit accounts, insurance policies, cash (including petty cash),
general intangibles,


28


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





utility deposits, accounts receivable, credits against accounts payable, cash
equivalents and securities, and all actions, suits, claims, rights and choses in
action, and promissory notes; (ii) rights to payments, reimbursements or refunds
from the United States of America, any state, any insurer, municipality, public
utility or other agency, individual or entity, including, without limitation,
real estate and personal property tax refunds, payments, rate adjustments,
reimbursements and deposits with respect to the Facility which relate to the
period prior to the sale or transition of such Facility to a Successor Operator;
(iii) Lessee’s organizational documents, minute books and other books and
records relating to Lessee as an entity; (iv) any assets that are not used or
held for use exclusively with respect to the Facility, and any personal property
in which Lessee has no interest, including all personal property owned by (A)
the supplier, lessor, vendor, licensor or other party under any contracts, (B)
any individuals employed at the Facility, (C) any residents, guests, licensees
or invitees of the Facility, or (D) the counterparty to any lease; (v) all
employee records (other than copies of physicals, CPR training results,
tuberculosis tests, and training records, which will be given to the Successor
Operator pursuant to an operations transfer agreement), employee secondment
agreements, employee agreements, employee manuals, employee training materials
and video tapes, policies, procedures and materials related thereto with respect
to the operation of the Facility; (vi) all healthcare manuals, policies,
procedures and materials related thereto with respect to the Facility; (vii) all
IT manuals, training materials and video tapes, policies, procedures and
materials related thereto with respect to the operation of the Facility, check
scanners, time clocks, TELS devices, iPads and Apple TV devices purchased by
Lessee or its Affiliates as part of the resident program initiative, Chromebooks
purchased by Lessee for the LMS system initiative, the InTouch (It’s Never 2
Late) systems, any leased or licensed computers, computer software, computer
disks and related items, routers, firewalls, managed switches, wireless access
points and other leased information technology equipment and software leased to
Lessee or its Affiliates and any proprietary data or other digital information
created or modified by Lessee or its Affiliates; (viii) all of the following
owned by Lessee, Brookdale, Emeritus Corporation or any of their respective
Affiliates or Subsidiaries (including, without limitation, the names “Brookdale
Senior Living Inc.,” “Brookdale”, “Emeritus” and any variation thereof): (A)
tradenames and trademarks related to the corporate name of Lessee, Brookdale,
Emeritus Corporation or any of their respective Affiliates or Subsidiaries, and
related trademarks, service marks, trade dress, tradenames, fictitious names,
corporate names, and registrations and applications for registration thereof,
and all signs, signage, printed material and other items having such tradenames
or trademarks or otherwise referring to Lessee or its Affiliates, (B) copyrights
(registered or unregistered), registrations and applications for registration
thereof, including all renewals, derivative works, enhancements, modifications,
updates, new releases or other revisions thereof, (C) all proprietary software,
email addresses, domain names, websites (including the content and source code
thereof) and other intellectual property of Lessee, Brookdale, Emeritus
Corporation or any of their respective Affiliates or Subsidiaries, and (D) all
brochures, pamphlets, flyers, mailers and all other promotional material
relating to the marketing and advertising of the Facility, all marketing and
sales studies, referral leads, analyses and similar materials related to the
Facility (other than (1) all of the business records which relate exclusively to
the Facility and are necessary for the continued operation of the Facility, (2)
all of the records or written documents physically located at the Facility and
relating to residents and commercial tenants of such Facility, in the form in
which such records or written documents are currently held, (3) any active sales
leads for the Facility, and the lead sources related thereto, in the format in
which such sales leads and lead source are currently maintained for the
Facility, and (4) copies of


29


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





employee physicals, CPR training results, tuberculosis tests, and training
records) and the market or potential market therefor and any other materials,
data or information related to prospective residents thereof; (ix) (A) all
vendor or service arrangements for the benefit of multiple senior living
communities, including the Facility and other communities owned, leased or
managed by Brookdale or its Affiliates, including, without limitation, any
national or regional contracts and/or leases negotiated by Lessee or Affiliates
of Lessee, and (B) any leases, contracts, agreements (whether written or oral),
warranties or guaranties relating to the Facility between Lessee or any resident
at the Facility and any Affiliate of Lessee, and any of the members, partners,
officers, managers or directors of Lessee, or any of their respective
Affiliates, any immediate family member of any such members, partners, officers,
managers or directors, or any Affiliate of the foregoing; (x) if applicable to
such Facility, all accounts, enrollments, participation agreements, National
Provider Identifier numbers, and provider numbers related to or associated with
Medicaid; (xi) if applicable to such Facility, all National Provider Identifier
numbers associated with Medicare; and (xii) all permits, licenses, approvals and
authorizations issued, granted or given by or under the authority of any
federal, state or local governmental or quasi-governmental agency, authority,
official, tribunal, or Medicaid managed care organization relating in any way to
the ownership or operation of the Facility and that are (A) not transferrable
pursuant to Applicable Law or (B) issued (x) with respect to the Brookdale
Health Services Program or (y) to any provider of services at the Facility
(other than Lessee) for the purpose of providing services at the Facility and at
other facilities (whether now or in the future).
State: Except as otherwise indicated herein, with respect to each Facility, the
State or Commonwealth in which the Leased Property for such Facility is located.
Subsidiaries: Corporations, partnerships, limited liability companies, business
trusts or other legal entities with respect to which a Person owns, directly or
indirectly (including through one or more intermediaries), more than fifty
percent (50%) of the voting stock or partnership, membership or other equity
interest, respectively.
Successor Operator: As defined in Section 45.1.4.
Superior Lease: Those leases described on Schedule 36.4 attached hereto and made
a part hereof.
Superior Lessor: The lessor under a Superior Lease.
Surviving Prior Lease Documents: (i) That certain Right of First Offer
Agreement, dated February 11, 2002, between CNL Retirement – AM/Illinois LP and
ARC Holley Court, LLC (Oak Park/Holley Court); (ii) that certain Right of First
Offer Agreement, dated March 21, 2002, between CNL Retirement – AM/Colorado LP
and American Retirement Corporation (Greenwood Village); and (iii) that certain
Right of First Offer Agreement, dated October 31, 2002, between CNL Retirement –
AM/Tennessee LP and Homewood at Brookmont Terrace, LLC (Nashville).
Target Property: As defined in Section 18.3.
Tenant IP: As defined in Section 35.2.12.


30


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Tenant Proprietary Marks: As defined in Section 35.2.12.
Term: Each of the Pool 1 Fixed Term, Pool 2 Fixed Term, Pool 3 Fixed Term, Pool
4 Fixed Term, Pool 5 Fixed Term, Pool 6 Fixed Term, Pool 7 Fixed Term, Pool 8
Fixed Term, Pool 9 Fixed Term, Pool 10 Fixed Term, Pool 11 Fixed Term and Pool
12 Fixed Term, as applicable, and any Extended Terms thereof, as applicable,
unless earlier terminated pursuant to the provisions hereof.
Third Appraiser: As defined in Section 34.1.1.
Total Facility Revenue: As defined in Schedule 35.5.
Transfer: As defined in Article XXIV.
Transfer Consideration: With respect to any Transfer constituting a Master
Sublease of a Facility, “Transfer Consideration” shall mean fifty percent (50%)
of the positive difference, if any, between the Fair Market Rental and the
Allocated Minimum Rent and Allocated Additional Rent payable by Lessee under
this Lease determined on a monthly basis with respect to such Facility,
prorating such Allocated Minimum Rent and Allocated Additional Rent as
appropriate, if less than all of the applicable Facility is Master Subleased.
Fifty percent (50%) of such positive difference shall be paid by Lessee to
Lessor monthly when the Allocated Minimum Rent is due for such Facility;
provided, however, that in no event shall the total Transfer Consideration to
which Lessor is entitled in connection with any such Master Sublease exceed the
Total Consideration (as hereinafter defined) payable directly or indirectly to
Lessee, to any Controlling Person(s) or to any other Person in exchange for, in
connection with, related to or arising out of the transaction(s) as to which
such Master Sublease is a part. With respect to any other Transfer relating to
any Facility or all Facilities (i.e., a Transfer other than pursuant to a Master
Sublease), “Transfer Consideration” shall mean fifty percent (50%) of the
positive Leasehold FMV of such Facility(ies); provided, however, that in no
event shall the total Transfer Consideration to which Lessor is entitled in
connection with any such other Transfer exceed the Total Consideration payable
directly or indirectly to Lessee, to any Controlling Person(s) or to any other
Person in exchange for, in connection with, related to or arising out of the
transaction(s) as to which such other Transfer is a part. As used herein, the
term “Total Consideration” shall mean and include money and the fair market
value of any services, property and other things of value, including payment of
costs, cancellation or forgiveness of indebtedness, discounts, rebates, barter
and the like. For purposes of Section 24.1.2.2 and the payment of Transfer
Consideration to Lessor as provided in this Lease, if any Transfer Consideration
otherwise payable is due from and based on Total Consideration payable to
Lessee, any Controlling Person(s) or to any other Person in exchange for, in
connection with, related to or arising out of such Transfer as provided above,
(a) where such Total Consideration is payable on a deferred basis (the “Deferred
Total Consideration”), then the amount of the Transfer Consideration due from
and based on any such Deferred Total Consideration shall be payable to Lessor as
and when paid to Lessee, to any Controlling Person(s) or to any such other
Person or (b) where such Total Consideration is payable in a form other than
immediately available cash, then the amount of Transfer Consideration due from
and based on the fair market value of such non-cash Total Consideration shall be
payable to Lessor in the form of immediately available cash promptly following
receipt by or credit to Lessee, any Controlling


31


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Person(s) or any such other Person of such non-cash Total Consideration. Lessee
acknowledges and agrees that the terms under which Lessor is entitled to the
payment of Transfer Consideration pursuant to this Lease and the amount thereof
has been freely negotiated and represents a fair and equitable division with
Lessor of the consideration payable in connection with a Transfer taking into
account, among other things, Lessor’s investment in the Leased Property, the
terms of this Lease and the inherent risks of owning and leasing real property.
Unsuitable for Its Primary Intended Use: With respect to each Facility, a state
or condition of such Facility such that by reason of damage or destruction or
Condemnation, in the good faith judgment of Lessor, such Facility cannot be
operated on a commercially practicable basis for its Primary Intended Use.
Windstorm and Flood Insurance: As defined in Section 13.4.
ARTICLE III.
3.1    Rent. Lessee shall pay to Lessor in lawful money of the United States of
America which shall be legal tender for the payment of public and private debts,
without offset or deduction, the amounts set forth hereinafter as Minimum Rent
and Additional Rent during the Term. Payments of Minimum Rent shall be made by
wire transfer of funds initiated by Lessee to Lessor’s account or to such other
Person as Lessor from time to time may designate in writing. Payments of
Additional Rent shall be made as and when provided herein from and after the
Commencement Date. For the avoidance of doubt, Lessee shall have no right to
prepay all or any portion of the Rent hereunder prior to the Commencement Date.
3.1.1    Minimum Rent. From and after the Commencement Date and continuing
through the Term, Lessee shall pay to Lessor Minimum Rent monthly, in advance on
or before the first day of each calendar month, at an annual rate equal, in the
aggregate, to the sum of the amounts set forth for all of the Facilities under
the heading “Initial Annual Allocated Minimum Rent” on each of Exhibits A-1
through A-12 attached hereto, as such amounts may be (a) increased from time to
time in accordance with Section 3.1.3 (such amounts, as the same may have been
increased in accordance with Section 3.1.3, the “Pre-Adjusted Minimum Rent”) and
(b) only after giving effect to any increases theretofore applied in accordance
with Section 3.1.3, adjusted from time to time in accordance with Section 3.1.4.
Such Minimum Rent shall be allocated or attributed for certain purposes of this
Lease to the Facilities in the respective amounts set forth in Exhibits A-1
through A-12 attached hereto, as such amounts may be (i) increased from time to
time in accordance with Section 3.1.3 (the applicable amount set forth in
Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6,
Exhibit A-7, Exhibit A-8, Exhibit A-9, Exhibit A-10, Exhibit A-11 and
Exhibit A-12, as the case may be, for any Facility, as the same may have been
increased in accordance with Section 3.1.3, the “Pre-Adjusted Allocated Minimum
Rent”) and (ii) only after giving effect to any increases theretofore applied in
accordance with Section 3.1.3, adjusted from time to time in accordance with
Section 3.1.4.


32


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





3.1.2    Additional Rent. In addition to and not in lieu of Minimum Rent, from
and after the Commencement Date and continuing through the applicable Term
(including any Extended Terms), Lessee shall pay to Lessor additional rent for
the Murrieta Facility in the amount(s) described on and in accordance with the
provisions of Schedule 3.1.2 attached hereto (collectively, “Additional Rent”).
3.1.3    Pre-Adjusted Minimum Rent. Subject to pro-ration as set forth in
Section 3.1.5 below, the initial Pre-Adjusted Minimum Rent shall be equal to the
sum of the amounts set forth for all of the Facilities under the heading
“Initial Annual Allocated Minimum Rent” on each of Exhibits A-1 through A-12
attached hereto. Thereafter, the Pre-Adjusted Minimum Rent for each subsequent
month shall be equal to the sum of the Allocated Minimum Rent for each Facility
for such month, as the same may be increased for a Facility pursuant to the
terms and formulas set forth in Schedule 3.1.3 attached hereto. Notwithstanding
the foregoing provisions of this Section 3.1.3, if at any time Lessor funds any
amount on account of a Planned Capital Refurbishment Project at an Applicable
Facility in accordance with Section 9.8, the then-current Pre-Adjusted Allocated
Minimum Rent for such Facility (and the then-current Pre-Adjusted Minimum Rent)
shall be increased on the date of such funding by an amount equal to the product
of (a) the amount so funded and (b) the Lease Rate). If any increase in
Pre-Adjusted Allocated Minimum Rent for any Facility as provided for in Schedule
3.1.3 shall not have been made at the commencement of the Rent Year for which
applicable, Lessee shall continue to pay monthly Pre-Adjusted Allocated Minimum
Rent for such Facility at the last rate applicable until Lessee receives
Lessor’s written notice as to such increase. Within ten (10) days after Lessee’s
receipt of Lessor’s notice, Lessee shall pay to Lessor an amount equal to the
new monthly Pre-Adjusted Allocated Minimum Rent for such Facility times the
number of months from the commencement of the then current Rent Year to the date
of receipt of Lessor’s notice, less the aggregate amount paid by Lessee on
account of monthly Pre-Adjusted Allocated Minimum Rent for the same period.
Thereafter, Lessee shall pay monthly Pre-Adjusted Allocated Minimum Rent for
such Facility for the applicable period at the new rate set forth in Lessor’s
notice.
3.1.4    Rent Adjustments. The Allocated Minimum Rent and the Minimum Rent for
any month shall be equal to (1) the Pre-Adjusted Allocated Minimum Rent and the
Pre-Adjusted Minimum Rent, respectively, for such month (as determined in
accordance with Section 3.1.3), less (2) the monthly amount of the applicable
Special Rent Credit, if applicable. As used in this Section 3.1.4, “Special Rent
Credit” shall mean (i) with respect to the first Lease Year, a deduction from
the Pre-Adjusted Allocated Minimum Rent with respect to each Facility for such
Lease Year in the applicable amount specified for such Facility under the
heading “2017 Allocated Special Rent Credit” on Exhibit A-1, Exhibit A-2,
Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7, Exhibit A-8,
Exhibit A-9, Exhibit A-10, Exhibit A-11 or Exhibit A-12, as the case may be (and
a corresponding deduction from the Pre-Adjusted Minimum Rent for such Lease Year
in an amount equal to the sum of all of such specified amounts) and (ii) with
respect to the second Lease Year and each Lease Year thereafter, a deduction
from the Pre-Adjusted Allocated Minimum Rent with respect to each Facility for
such Lease Year in the applicable amount specified for


33


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





such Facility under the heading “Subsequent Special Rent Credit” on Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7,
Exhibit A-8, Exhibit A-9, Exhibit A-10, Exhibit A-11 or Exhibit A-12, as the
case may be (and a corresponding deduction from the Pre-Adjusted Minimum Rent
for such Lease Year in an amount equal to the sum of all of such specified
amounts).
3.1.5    Rent Pro-Rations. Notwithstanding any contrary provision of
Section 3.1, (i) the first monthly payment of Minimum Rent shall be payable on
the Commencement Date (prorated as to any partial calendar month at the
beginning of the Term), (ii) the last monthly payment of Minimum Rent shall be
prorated as to any partial calendar month at the end of the Term, and (iii) in
the event that the first day of any calendar month is not a Business Day, then
such payment shall be due on the next Business Day immediately following such
first day of the subject calendar month.
Additional Charges. In addition to the Minimum Rent and Additional Rent,
(i) subject to Article XII regarding permitted contests, Lessee shall also pay
and discharge as and when due and payable all other amounts, liabilities,
obligations and Impositions which Lessee assumes or agrees to pay under this
Lease in accordance with the terms hereof; and (ii) in the event of any failure
on the part of Lessee to pay any of those items referred to in clause (i) above,
Lessee shall also promptly pay and discharge every fine, penalty, interest and
cost which may be added for non‑payment or late payment of such items (the items
referred to in clauses (i) and (ii) above being referred to herein collectively
as the “Additional Charges”), and Lessor shall have all legal, equitable and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of non-payment of the Additional Charges as in
the case of non-payment of the Minimum Rent.
[Remainder of page intentionally left blank]


34


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







3.3    Late Payment of Rent.
LESSEE HEREBY ACKNOWLEDGES THAT LATE PAYMENT BY LESSEE TO LESSOR OF RENT WILL
CAUSE LESSOR TO INCUR COSTS NOT CONTEMPLATED HEREUNDER, THE EXACT AMOUNT OF
WHICH IS PRESENTLY ANTICIPATED TO BE EXTREMELY DIFFICULT TO ASCERTAIN.
ACCORDINGLY, IF ANY INSTALLMENT OF RENT OTHER THAN ADDITIONAL CHARGES PAYABLE TO
A PERSON OTHER THAN LESSOR SHALL NOT BE PAID WITHIN FIVE (5) BUSINESS DAYS AFTER
ITS DUE DATE, LESSEE WILL PAY LESSOR ON DEMAND A LATE CHARGE EQUAL TO THE LESSER
OF (I) THREE PERCENT (3%) OF THE AMOUNT OF SUCH INSTALLMENT OR (II) THE MAXIMUM
AMOUNT PERMITTED BY LAW. THE PARTIES AGREE THAT THIS LATE CHARGE REPRESENTS A
FAIR AND REASONABLE ESTIMATE OF THE COSTS THAT LESSOR WILL INCUR BY REASON OF
LATE PAYMENT BY LESSEE. THE PARTIES FURTHER AGREE THAT SUCH LATE CHARGE IS RENT
AND NOT INTEREST AND SUCH ASSESSMENT DOES NOT CONSTITUTE A LENDER OR
BORROWER/CREDITOR RELATIONSHIP BETWEEN LESSOR AND LESSEE. IN ADDITION, THE
AMOUNT UNPAID, INCLUDING ANY LATE CHARGES, SHALL BEAR INTEREST AT THE OVERDUE
RATE COMPOUNDED MONTHLY FROM THE DUE DATE OF SUCH INSTALLMENT TO THE DATE OF
PAYMENT THEREOF, AND LESSEE SHALL PAY SUCH INTEREST TO LESSOR ON DEMAND. THE
PAYMENT OF SUCH LATE CHARGE OR SUCH INTEREST SHALL NOT CONSTITUTE WAIVER OF, NOR
EXCUSE OR CURE, ANY DEFAULT UNDER THIS LEASE, NOR PREVENT LESSOR FROM EXERCISING
ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO LESSOR.
LESSOR’S INITIALS: /s/KY
LESSEE’S INITIALS: /s/HK
3.4    Net Lease. This Lease is and is intended to be what is commonly referred
to as a “net, net, net” or “triple net” lease. The Rent shall be paid absolutely
net to Lessor, so that this Lease shall yield to Lessor the full amount or
benefit (as applicable), of the installments of Minimum Rent, Additional Rent
and Additional Charges throughout the Term.
3.5    Personal Property. Lessor and Lessee agree that the fair market value of
Lessor’s Personal Property leased hereunder at each Facility does not exceed
[***] of the total fair market value of all of the property leased hereunder at
the Facility (including real property, improvements, fixtures and personal
property).
[Remainder of page intentionally left blank]


35


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE IV.
4.1    Impositions.
4.1.1    Subject to Article XII regarding permitted contests, Lessee shall pay,
or cause to be paid, all Impositions before any fine, penalty, interest or cost
is added for nonpayment. Lessee shall make such payments directly to the taxing
authorities where feasible, and promptly furnish to Lessor copies of official
receipts or other satisfactory proof evidencing such payments. Subject to
Article XII regarding permitted contests, Lessee’s obligation to pay Impositions
shall be absolutely fixed upon the date such Impositions become a lien upon the
Leased Property, any Capital Additions or any part(s) thereof. If any Imposition
may, at the option of the taxpayer, lawfully be paid in installments, whether or
not interest shall accrue on the unpaid balance of such Imposition, Lessee may
pay the same, and any accrued interest on the unpaid balance of such Imposition,
in installments as the same respectively become due and before any fine,
penalty, premium, further interest or cost may be added thereto.
4.1.2    Lessor shall prepare and file all tax returns, extensions and reports
in compliance with all material Legal Requirements with respect to Lessor’s net
income, gross receipts, franchise taxes and taxes on its capital stock, and
Lessee shall prepare and file all other tax returns and reports as may be
required by Legal Requirements with respect to or relating to the Leased
Property, all Capital Additions, Lessee’s Personal Property and Intangible
Property. Any refund due from any taxing authority in respect of any Imposition
paid by Lessee shall be paid over to or retained by Lessee for so long as no
Event of Default shall have occurred hereunder and be continuing. For so long as
no Event of Default shall have occurred hereunder and be continuing, any refund
shall be paid over to or retained by Lessor and applied to the payment of
Lessee’s obligations under this Lease in such order of priority as Lessor shall
determine.
4.1.3    Lessor and Lessee shall, upon request of the other, provide such data
as is maintained by the party to whom the request is made with respect to the
Leased Property and all Capital Additions as may be necessary to prepare any
required returns and reports. If any property covered by this Lease is
classified as personal property for tax purposes, Lessee, to the extent required
to comply with Legal Requirements, shall file all personal property tax returns
in such jurisdictions in compliance with all material Legal Requirements.
Lessor, to the extent it possesses the same, and Lessee, to the extent it
possesses the same, shall provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property. Where Lessor is legally required to file personal property
tax returns and to the extent practicable, Lessee shall be provided with copies
of assessment notices indicating a value in excess of the reported value in
sufficient time for Lessee to file a protest.
4.1.4    Lessee may, upon notice to Lessor, at Lessee’s option and at Lessee’s
sole cost and expense, protest, appeal, or institute such other


36


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





proceedings as Lessee may deem appropriate to effect a reduction of real estate
or personal property assessments and Lessor, at Lessee’s expense as aforesaid,
shall reasonably cooperate with Lessee in such protest, appeal, or other action
but at no cost or expense to Lessor. Billings for reimbursement by Lessee to
Lessor of personal property or real property taxes shall be accompanied by
copies of a bill therefor and payments thereof which identify the personal
property or real property with respect to which such payments are made.
4.1.5    Lessor shall give prompt notice to Lessee of all Impositions payable by
Lessee hereunder of which Lessor has knowledge (including, without limitation,
those in respect of which Lessor has received written notice), but Lessor’s
failure to give any such notice shall in no way diminish Lessee’s obligations
hereunder to pay such Impositions.
4.1.6    Impositions imposed or assessed in respect of the tax‑fiscal period
during which the Term terminates with respect to any Facility shall be adjusted
and prorated between Lessor and Lessee with respect to such Facility, whether or
not such Imposition is imposed or assessed before or after such termination, and
Lessee’s obligation to pay its prorated share thereof shall survive such
termination with respect to such Facility.
4.2    Utility Charges. Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
Property and all Capital Additions. Lessee shall also pay or reimburse Lessor
for all out-of-pocket costs and expenses of any kind whatsoever which at any
time with respect to the Term hereof may be imposed against Lessor by reason of
any of the covenants, conditions and/or restrictions affecting the Leased
Property, any Capital Additions and/or any part(s) thereof, or with respect to
easements, licenses or other rights over, across or with respect to any adjacent
or other property which benefits the Leased Property and/or any Capital
Additions, including any and all out-of-pocket costs and expenses associated
with any utility, drainage and parking easements.
4.3    Insurance Premiums. Lessee shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained by Lessee hereunder.
4.4    Impound Accounts.
4.4.1    Upon the occurrence and during the continuance of a Real Estate Tax
Impound Account Trigger Event, Lessee shall deposit, at the time of any payment
of Minimum Rent, an amount equal to one-twelfth (1/12th) of Lessee’s estimated
annual Impositions relating to real estate taxes, of every kind and nature,
required pursuant to Section 4.1 in a segregated, interest bearing tax impound
account as directed by Lessor. Such amounts shall be applied to the payment of
the obligations in respect of which said amounts were deposited in such order or
priority as Lessor shall determine, on or before the respective dates on which
the same or any of them would become delinquent. Nothing in this Section 4.4.1
shall be deemed to affect any other right or remedy of Lessor hereunder.


37


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





4.4.2    Upon the occurrence and during the continuance of an Insurance Premium
Impound Account Trigger Event, Lessee shall deposit at the time of any payment
of Minimum Rent, an amount equal to one-twelfth (1/12th) of Lessee’s estimated
annual insurance premiums required pursuant to Section 4.3 in a segregated,
interest bearing insurance impound account as directed by Lessor. Such amounts
shall be applied to the payment of the obligations in respect of which said
amounts were deposited in such order or priority as Lessor shall determine, on
or before the respective dates on which the same or any of them would become
delinquent. Nothing in this Section 4.4.2 shall be deemed to affect any other
right or remedy of Lessor hereunder.
4.4.3    No amount deposited with Lessor or into an impound account established
pursuant to this Section 4.4 shall be or be deemed to be escrow or trust funds,
provided that all amounts deposited with Lessor shall be held in segregated,
interest-bearing accounts as designated by and under the control of Lessor.
Lessee shall be entitled to have interest earned on funds deposited into an
impound account established pursuant to this Section 4.4 (but Lessor shall have
no obligation to provide any specified rate of return and shall have no
liability to Lessee with respect to the amount of any such interest earned on
such deposits). Any amounts deposited with Lessor or contained in any impound
account established pursuant to this Section 4.4 shall be solely for the
protection of Lessor and the Leased Property and entail no responsibility on
Lessor’s part beyond the timely application of such amounts as provided above.
The cost of administering any impound accounts shall be paid by Lessee. In the
event of a transfer of Lessor’s interest in the Leased Property of any Facility
or an assignment of Lessor’s interest in this Lease with respect to any
Facility, Lessor shall transfer to the transferee the amounts deposited by
Lessee in any impound account established by Lessor pursuant to this Section 4.4
with respect to such Facility and thereupon shall, without any further agreement
between the parties, be released by Lessee from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of such amounts to such a transferee/assignee. The amounts deposited by Lessee
(or by a transferee of Lessor’s interest, as described above) in any impound
account established by Lessor pursuant to this Section 4.4 may also be assigned
as security in connection with a Facility Mortgage, provided that the same shall
be subject to the terms of any applicable subordination and non-disturbance
agreement entered into between Lessee and the applicable Facility Mortgagee.
Nothing contained in this Section 4.4.3 shall be deemed to affect any other
right or remedy of Lessor hereunder.
4.5    Tax Service. During the Term, to the extent in Lessee’s possession,
Lessee shall provide Lessor with copies of reports provided by a third party tax
reporting service or consultant monitoring the timely payment of Impositions by
Lessee under this Lease promptly upon Lessor’s request for such reports, but in
no event more frequently than quarterly. Notwithstanding the foregoing, Lessor
shall retain the right at any time during the Term, at its election and expense,
to separately engage a third party tax reporting service or consultant for the
purpose of monitoring the timely payment of Impositions by Lessee under this
Lease and Lessee shall reasonably cooperate with Lessor and any such a third
party tax reporting service or consultant engaged by Lessor.


38


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE V.
5.1    No Termination, Abatement, etc. Except as otherwise specifically provided
in this Lease, Lessee shall remain bound by this Lease in accordance with its
terms and shall not seek or be entitled to any abatement, deduction, deferment
or reduction of Rent, or set‑off against the Rent. Except as otherwise
specifically provided in this Lease, the respective obligations of Lessor and
Lessee shall not be affected by reason of (i) any damage to or destruction of
the Leased Property, any Capital Additions and/or any part(s) thereof from
whatever cause and/or any Condemnation of the Leased Property, any Capital
Additions and/or any part(s) thereof; (ii) the lawful or unlawful prohibition
of, or restriction upon, Lessee’s use of the Leased Property, any Capital
Additions and/or any part(s) thereof, or the interference with such use by any
Person (other than Lessor in contravention of this Lease) or by reason of
eviction by paramount title; (iii) any claim that Lessee has or might have
against Lessor by reason of any default or breach of any warranty by Lessor
hereunder or under any other agreement between Lessor and Lessee or to which
Lessor and Lessee are parties (except, and then only to the extent that,
Lessor’s actions materially and adversely impair Lessee’s use or operation of a
Facility in contravention of this Lease); (iv) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Lessor or any assignee or transferee of Lessor;
or (v) for any other cause, whether similar or dissimilar to any of the
foregoing, other than a discharge of Lessee from any such obligations as a
matter of law. Lessee hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law
(a) to modify, surrender or terminate this Lease or quit or surrender the Leased
Property, any Capital Additions and/or any part(s) thereof; or (b) which may
entitle Lessee to any abatement, reduction, suspension or deferment of the Rent
or other sums payable by Lessee hereunder, except as otherwise specifically
provided in this Lease. The obligations of Lessor and Lessee hereunder shall be
separate and independent covenants and agreements and the Rent and all other
sums payable by Lessee hereunder shall continue to be payable in all events
unless the obligations to pay the same shall be terminated pursuant to the
express provisions of this Lease or by termination of this Lease other than by
reason of an Event of Default.
5.2    Termination with Respect to Fewer than All of the Facilities. Wherever in
this Lease the action of terminating the Lease with respect to any Facility (or
action of similar import) is discussed, such action shall mean the termination
of Lessee’s rights in and to the Leased Property relating to such Facility.
Notwithstanding anything in this Lease to the contrary, if this Lease shall
expire or be terminated by Lessor or Lessee with respect to any Facility in
accordance with the terms and provisions of this Lease, such expiration or
termination shall not affect the applicable Term of this Lease with respect to
the balance of the Facilities not so expiring or being terminated, and this
Lease shall continue in full force and effect with respect to each other such
Facility, except that the total Minimum Rent and Additional Rent payable
hereunder shall be reduced by the amount of Allocated Minimum Rent and Allocated
Additional Rent with respect to such Facility as to which this Lease has so
expired or been terminated. Nothing contained in this Section 5.2 shall serve in
any way (a) to limit Lessor’s ability, pursuant to and solely in accordance with
Section 16.2 below, to terminate this Lease with respect to any or all of the
Facilities if an Event of Default shall have occurred under this Lease,
regardless of whether such Event of Default emanated primarily from a single
Facility, or (b) in the event of a


39


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





termination because of an Event of Default, to recover damages or otherwise
exercise its remedies with respect to such Facility(ies) as provided in
Article XVI.
5.3    Early Termination with Respect to More than One of the Facilities. In the
event that Lessor exercises its right pursuant to a provision of this Lease to
terminate this Lease with respect to more than one of the Facilities prior to
the expiration of the Term, Lessor may effectuate such termination in stages
(such that the Lease terminates with respect to different Facilities on
different dates) so as to facilitate the orderly transfer of the operations of
each Facility to a Successor Operator. Notwithstanding the foregoing, in the
event of an early termination by reason of Section 44.1.6 or Section 44.1.8,
Lessor shall complete all stages of such termination within twelve (12) months
after the date of Lessor’s election to terminate this Lease; provided, however,
that if a Successor Operator has applied for Required Governmental Approvals
within the initial twelve (12) month period but the same have not been obtained
by such Successor Operator, Lessor shall be entitled to an additional six (6)
month period to complete such termination.
ARTICLE VI.
6.1    Ownership of the Leased Property. Lessee acknowledges that the Leased
Property is the property of Lessor and that Lessee has the right to the
exclusive possession and use of the Leased Property only upon the terms and
conditions of this Lease. Upon the expiration or earlier termination of this
Lease with respect to any Facility, Lessee shall, at its expense, repair and
restore the Leased Property relating to such Facility to the condition required
by Section 9.1.4.
6.2    Personal Property. During the Term, Lessee shall, as necessary to operate
and maintain each Facility in accordance with all material terms of this Lease,
and at its expense, install, affix or assemble or place on any parcels of the
Land or in any of the Leased Improvements, any items of Lessee’s Personal
Property and replacements thereof which shall be the property of and owned by
Lessee. Except as provided in Sections 6.3 and 16.9, Lessor shall have no rights
to Lessee’s Personal Property or Intangible Property. With respect to each
Facility, Lessee shall provide and maintain during the entire Term applicable to
such Facility all Personal Property necessary in order to operate such Facility
(i) in compliance with all Required Governmental Approvals, and (ii) in material
compliance with all Legal Requirements and all Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use. In addition, Lessee shall (at its own expense and subject to the
immediately preceding sentence) be permitted to replace, modify, alter or
substitute any of Lessor’s Personal Property that has become obsolete or worn
out with personal property of equal or better quality. Any such replacements,
modifications, alterations or substitutions (whether or not upgrades thereof)
shall become Lessor’s Personal Property.
6.3    Transfer of Personal Property and Capital Additions to Lessor. Upon the
expiration or earlier termination of this Lease with respect to any Facility
(unless such termination is the result of Lessee’s purchase of such Facility),
all Capital Additions not owned by Lessor shall become the property of Lessor,
free of any encumbrance, and all or any portion of Lessee’s Personal Property
(including motor vehicles used to transport residents/patients, but excluding,
for the avoidance of doubt, Lessee’s Intangible Property) relating to such
Facility


40


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





shall, if so elected by Lessor, become the property of Lessor, free of any
encumbrance, and Lessee shall execute all documents and take any actions
reasonably necessary to evidence such ownership and discharge any encumbrance
thereon; provided that the foregoing shall not derogate from the provisions of
Section 45.1.4. If Lessor does not so elect to acquire any portion of the
Lessee’s Personal Property, Lessee shall remove any such items of Lessee’s
Personal Property that Lessor has not so elected to acquire upon such expiration
or earlier termination of this Lease. Notwithstanding the foregoing or anything
to the contrary in this Lease, upon the expiration or earlier termination of
this Lease with respect to any Facility, Lessor shall not be obligated to
reimburse Lessee for any replacements, rebuildings, alterations, additions,
substitutions, and/or improvements that are surrendered as part of or with the
Leased Property or Capital Additions of such Facility. For purposes of this
Section 6.3 only, “Lessee’s Personal Property” shall not include any Lessee’s
Excluded Assets.
ARTICLE VII.
7.1    Condition of the Leased Property. Lessee acknowledges receipt and
delivery of possession of the Leased Property and confirms that Lessee has
examined and otherwise has knowledge of the condition of the Leased Property
prior to the execution and delivery of this Lease. Regardless, however, of any
examination or inspection made by Lessee and whether or not any patent or latent
defect or condition was revealed or discovered thereby, Lessee is leasing the
Leased Property “AS IS” in its present condition. Lessee waives any claim or
action against Lessor in respect of the condition of the Leased Property
including any defects or adverse conditions not discovered or otherwise known by
Lessee as of the date hereof. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF
THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS TITLE, FITNESS FOR
USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS
TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE, MOLD OR MOLD CONDITION, IT BEING AGREED
THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY LESSEE
INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY (I) ENVIRONMENTAL REMEDIATION
AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND (II) MOLD REMEDIATION AND
COMPLIANCE WITH ALL MOLD REMEDIATION REQUIREMENTS.
7.2    Use of the Leased Property.
7.2.1    Lessee covenants that it will obtain and maintain (or, in the case of
any Facility in respect of which a Master Sublease or management agreement
permitted without Lessor’s consent under Sections 24.1.1 and 24.1.12 is in
effect between Lessee and any of its Affiliates, cause such Affiliate to obtain
and maintain) all Required Governmental Approvals with respect to each Facility
(including for any Capital Additions to such Facility).
7.2.2    Lessee shall use or cause to be used the Leased Property, all Capital
Additions and the improvements thereon of each Facility only for


41


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the Primary Intended Use of such Facility and for no other uses, except for
areas reasonably required for office, storage space or ancillary service uses
incidental to the Primary Intended Use. No change to the Primary Intended Use of
any Facility shall be permitted hereunder without the prior written consent of
Lessor, which consent may be granted or withheld in Lessor’s reasonable
discretion.
7.2.3    Subject to any reasonable interruptions in operations as a result of
(i) casualty or condemnation and the restoration thereof in accordance with the
applicable provisions of Article XIV and/or Article XV hereof, or (ii) the
remediation of any environmental condition in accordance with the applicable
provisions of Section 37.3 hereof, Lessee shall operate continuously the entire
Leased Property and all Capital Additions of each Facility in accordance with
the Primary Intended Use of such Facility. Lessee shall devote the entirety of
each Facility and all Capital Additions thereto to the Primary Intended Use,
except for areas reasonably required for office, storage space or ancillary
service uses incidental to the Primary Intended Use. Lessee shall not modify the
services offered or, except as permitted in Section 7.4 hereof, take any other
action (e.g., removing patients or residents from any Facility or directing
patients or residents, or prospective patients or residents, to another
facility) which would materially reduce Gross Revenues or the Fair Market Value
of any Facility.
7.2.4    Lessee shall conduct its business at each Facility in conformity with
standards that meet or exceed the standards of such Facility’s operations as of
the Commencement Date and in a manner consistent with normal and customary
standards of patient or resident care practice (as the same may change from time
to time during the Term) provided in similar facilities in the State.
7.2.5    Lessee shall not commit any physical waste on the Leased Property
and/or on or to any Capital Additions.
7.2.6    Lessee shall not permit the Leased Property, any Capital Additions, or
any part(s) thereof, or Lessee’s Personal Property, to be used in such a manner
as (i) is reasonably likely to impair Lessor’s title thereto or to any portion
thereof or (ii) may make reasonably likely a claim of adverse use or possession,
or an implied dedication of the Leased Property, any Capital Additions or any
part(s) thereof.
7.3    Lessor to Grant Easements, Etc. Lessor shall, from time to time so long
as no Event of Default has occurred and is continuing, at the request of Lessee
and at no cost or expense to Lessor, but subject to the approval of Lessor,
which approval shall not be unreasonably withheld, conditioned or delayed,
(i) grant easements and other rights in the nature of easements; (ii) release
existing easements or other rights in the nature of easements which are for the
benefit of the Leased Property; (iii) dedicate or transfer unimproved portions
of the Leased Property for road, highway or other public purposes; (iv) execute
petitions to have the Leased Property annexed to any municipal corporation or
utility district; (v) execute amendments to any covenants, conditions and
restrictions affecting the Leased Property; and (vi) execute and deliver to any
Person any instrument appropriate to confirm or effect such grants, releases,


42


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





dedications and transfers to the extent of its interest in the Leased Property,
but only upon delivery to Lessor of an Officer’s Certificate stating that such
grant release, dedication, transfer, petition or amendment is either reasonably
necessary for the use, maintenance and/or operation of the Leased Property or
would not be detrimental to the proper conduct of the Lessee’s business and, in
each case, would not be reasonably expected to materially reduce the value of
the Leased Property.
7.4    Preservation of Facility Value. Lessee acknowledges that a fair return to
Lessor on its investment in the Leased Property is dependent, in part, on the
concentration during the Term of, as applicable, the senior housing businesses
of the Lessee Parties in the geographical area of the Leased Property. Lessee
further acknowledges that diversion of residents and/or patients, as applicable,
from any Facility to other facilities and/or reemployment by Lessee of
management or supervisory personnel working at any Facility following the
expiration or earlier termination of this Lease at other facilities owned,
operated or managed, whether directly or indirectly, by the Lessee Parties could
reasonably be expected to have a material adverse impact on the value and
utility of the Leased Property and all Capital Additions. Lessor and Lessee
agree as follows:
7.4.1    Unless approved by Lessor in its sole and absolute discretion, Lessee
shall not, and shall not permit any of its Affiliates to, participate directly
or indirectly, at any time during the Term (other than the [***] of the Term,
which shall be governed by Section 7.4.2), in the de novo development or
construction of any Competing Community; provided, however, that the foregoing
prohibition shall not be deemed (x) to apply to any de novo development or
construction of a Competing Facility in which any party to a Permitted
Transaction (or its Affiliates) other than Lessee or any of its Affiliates
(before giving effect to such Permitted Transaction) is engaged on the date on
which such Permitted Transaction is consummated (including, without limitation,
any de novo development or construction of such Competing Facilities in the
design development or permitting phase on such date), or (y) to restrict any
expansion, repositioning or redevelopment of (i) any Competing Community
identified on Schedule 7.4.1 hereto or described in clause (ii) of the second
sentence of Section 7.4.2 or (ii) any Competing Community in which Lessee or any
of its Affiliates acquires any fee, leasehold, management or other interest,
directly or indirectly, by operation of law or otherwise, including pursuant to
a Permitted Transaction (provided that Lessee or its Affiliate(s) shall have
first notified Lessor in writing of its or its Affiliate’s intentions to so
acquire such fee, leasehold, management or other interest in such Competing
Community).
7.4.2    During the [***] of the Term applicable to a Facility (as such period
may change following any extension of the Term applicable to such Facility
permitted by the terms of this Lease from time to time, the “Restriction
Period”), none of the Lessee Parties, directly or indirectly, shall acquire the
operation, ownership, management or any ownership interest in any Competing
Community providing services or goods similar to those provided in connection
with such Facility and its Permitted Intended Use. Notwithstanding the
foregoing, this Section 7.4.2 shall not be deemed violated (i) with respect to
any such Competing Community owned, leased, operated or managed by Brookdale or
its Affiliates, or in which any of


43


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Brookdale or its Affiliates has any ownership interest, as of the commencement
of the applicable Restriction Period, (ii) with respect to such Competing
Communities owned, leased, operated or managed by Lessor or any Affiliate of
Lessor that are (or were during the term of any Existing Lease) transferred by
Lessor or any Affiliate of Lessor to any Lessee Party from time to time, and/or
(iii) if any Lessee Party’s interest in any such Competing Community shall arise
by virtue of (a) any Lessee Party’s acquisition during the Restriction Period of
the operation, ownership, management or other ownership interest in a portfolio,
directly or indirectly, by operation of law or otherwise, and less than [***] of
the facilities in such portfolio are Competing Communities providing services or
goods similar to those provided in connection with any Facility and its
Permitted Intended Use (such acquisition, a “Portfolio Acquisition”) or (b) a
Permitted Transaction pursuant to Section 24.1.11. In the event that any Lessee
Party consummates a Portfolio Acquisition or Permitted Transaction during the
Restriction Period with respect to a Facility (as modified pursuant to the terms
hereof), Lessee shall give notice thereof to Lessor within five (5) Business
Days after the date on which such Portfolio Acquisition or Permitted Transaction
is consummated. Within thirty (30) days after receipt of such notice, Lessor may
request that the applicable Lessee Party sell, dispose of or cease to manage, or
transfer the management of, as applicable, any Competing Community with respect
to such Facility providing services or goods similar to those provided in
connection with any Facility and its Permitted Intended Use which is acquired
during the Restriction Period applicable to a Facility as part of the Portfolio
Acquisition or Permitted Transaction to a non-Affiliate of such Lessee Party
(each, a “Disposition Request”) within one hundred twenty (120) days of the
consummation of the Portfolio Acquisition or Permitted Transaction, as
applicable (the “Outside Disposition Date”) (provided Lessor’s failure to make
such written request within such thirty (30) day period with respect to such
Competing Community(ies) shall be deemed a waiver by it of Lessor’s right to
make such request with respect to such Competing Community(ies)). If Lessee
fails to notify Lessor of a Portfolio Acquisition or Permitted Transaction
within the five (5) Business Day period described above, Lessor shall be deemed
to have made a Disposition Request with respect to each Competing Community
(providing services or goods similar to those provided in connection with any
Facility and its Permitted Intended Use) which is acquired during the
Restriction Period as part of such Portfolio Acquisition or Permitted
Transaction. In the event that the applicable Lessee Party fails to sell,
dispose of or cease to manage, or transfer the management of, such Competing
Community or Competing Communities with respect to Facilities in the Restriction
Period as requested (or deemed requested) by Lessor, then unless and until such
Lessee Party sells, disposes of or ceases to manage, or transfers the management
of, as requested (or deemed requested) by Lessor, such Competing Community or
Competing Communities to a non-Affiliate of such Lessee Party, commencing on the
Outside Disposition Date, Lessee shall pay to Lessor each month as an Additional
Charge under this Lease (in addition to Minimum Rent, Additional Rent and all
other Additional Charges payable hereunder) an amount equal to (x) during the
[***] of the Term for the applicable Facility, [***] of the gross revenue of
such Competing Community or Competing Communities for such month, (y) during the
[***] of the Term for the applicable Facility, [***] of the gross revenue of
such Competing Community or Competing Communities for such month, and


44


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(z) during the [***] of the Term for the applicable Facility, [***] of the gross
revenue of such Competing Community or Competing Communities for such month, in
each case calculated as if each such Competing Community were a Facility.
Notwithstanding the foregoing, (1) the failure of any Lessee Party to dispose of
any Competing Community as required herein on or prior to the Outside
Disposition Date shall not be or result in a default by Lessee hereunder, the
parties agreeing that the sole remedy of Lessor for any such failure is set
forth in this Section 7.4.2 (and that a failure by Lessee to pay any Additional
Charge as required herein shall constitute a default by Lessee hereunder),
(2) no Additional Charge as contemplated by this Section 7.4.2 shall be due or
payable with respect to any such Competing Community after the applicable Lessee
Party sells, disposes of or ceases to manage, or transfers the management of, as
applicable, such Competing Community to a non-Affiliate of such Lessee Party,
and (3) Lessee, in its sole discretion, may notify Lessor of any intended
Portfolio Acquisition or Permitted Transaction which may occur during the
Restriction Period prior to the consummation thereof and, in such event,
(A) Lessor shall notify Lessee within thirty (30) days after receipt of such
notice of any Disposition Request (provided Lessor’s failure to make such
written request within such thirty (30) day period shall be deemed a waiver by
it of Lessor’s right to make such request with respect to such Competing
Community(ies)) and (B) subject to the terms (including the last sentence) of
this Section 7.4.2, the applicable Lessee Party shall be required to dispose of
the applicable Competing Community to a non-Affiliate of such Lessee Party prior
to the Outside Disposition Date, if a Disposition Request is timely made by
Lessor (or, if not disposed of as aforesaid, to pay the amounts set forth above
as Additional Charges until such Competing Community is disposed of as
aforesaid). The parties hereto agree that if Lessee elects to extend the Term of
this Lease with respect to a Facility, upon the exercise of such extension
right, the “Restriction Period” contemplated by this Section 7.4.2 with respect
thereto shall be automatically modified accordingly to reflect the new Extended
Term, and the operating restrictions and any payment obligations required under
this Section 7.4.2 shall cease, and no operating restrictions and/or payment
obligations under this Section 7.4.2 shall apply except as set forth herein
during the next Restricted Period (that is, the [***] of the Term, as extended
with respect to such Facility).
7.4.3    Notwithstanding any provision of this Lease to the contrary, in the
event that counsel or independent accountants for Lessor determine that there
exists a material risk that any amounts due to Lessor under Section 7.4.2 would
be treated as gross income for purposes of section 856 of the Code that is not
described in section 856(c)(2) or 856(c)(3) of the Code, as applicable (such
gross income, “Nonqualifying Income”) to Lessor (or its direct or indirect owner
that is a REIT), the amount paid to Lessor pursuant to this Agreement in any
taxable year of Lessor shall not exceed the maximum amount that can be paid to
Lessor in such year without causing Lessor (or its direct or indirect owner that
is a REIT) to fail to meet the requirements applicable to REITs under the Code
(the “REIT Requirements”) for such year, determined as if the payment of such
amount were Nonqualifying Income. If the amount payable for any taxable year of
Lessor under the preceding sentence is less than the amount that otherwise would
be payable to Lessor pursuant to this Lease (the amount of such deficit, the
“Expense Amount”), then: (A) Lessor shall deposit


45


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





such Expense Amount in escrow with an escrow agent mutually satisfactory to
Lessor and Lessee under an escrow agreement conforming to the terms of this
paragraph; and (B) Lessor shall not be entitled to any such Expense Amount,
unless and until Lessor delivers to the escrow agent, at the sole option of
Lessor, (i) an opinion of Lessor’s tax counsel to the effect that such amount,
if and to the extent paid, would not constitute Nonqualifying Income, (ii) a
letter from Lessor’s independent accountants indicating the maximum amount that
can be paid at that time to Lessor without causing Lessor (or its direct or
indirect owner that is a REIT) to fail to meet the REIT Requirements for any
relevant taxable year, in which case Lessor shall be paid such maximum amount,
or (iii) a private letter ruling issued by the Internal Revenue Service
indicating that the receipt of any Expense Amount hereunder will not cause
Lessor (or its direct or indirect owner that is a REIT) to fail to satisfy the
REIT Requirements. Lessee’s and escrow holder’s obligation to pay any Expense
Amounts shall terminate ten (10) years from the date of this Agreement and, upon
such date, the escrow holder shall remit any remaining funds in escrow to Lessee
and Lessee shall have no obligation to make any further payments to Lessor with
respect to such Expense Amounts notwithstanding that such Expense Amounts have
not been paid as of such date. For all purposes of this Lease, (i) Lessor
releases Lessee from any claims that may arise from actions taken by Lessee at
the request of Lessor or its agent under this Section 7.4.3, and (ii) Lessor’s
right to receive Expense Amounts shall be limited to the amounts in escrow and
Lessee shall have no obligation to make any further payments to Lessor with
respect to such Expense Amounts.
7.4.4    Except (a) to provide residents or patients with an alternative level
of care not available at a Facility, (b) as the result of the failure of the
applicable resident or patient to pay Lessee for his or her stay at a Facility,
(c) to ensure the health and welfare of any residents or patients of a Facility,
or (d) in response to an unsolicited request by the resident or his/her family
or caregiver for a recommendation for alternative facilities, at any time during
the [***] of the applicable Initial Term and of any Extended Terms (the parties
agreeing that following delivery of notice of the exercise of any Term extension
by Lessee pursuant to the terms of this Lease, for the purposes of this
Section 7.4.4, the Term of this Lease shall be deemed to have been extended, and
the terms of this Section 7.4.4 shall be interpreted accordingly) with respect
to any or all of the Facilities, Lessee shall not, without the prior written
consent of Lessor, which consent may be given or withheld in Lessor’s reasonable
discretion, recommend or solicit the removal or transfer of more than [***] of
the total residents or patients at any Facility during the applicable [***]
period to any other facility (including any other Facility that is subject to
this Lease). At any time during the [***] of the applicable Initial Term and of
any Extended Terms (the parties agreeing that following delivery of notice of
the exercise of any Term extension by Lessee pursuant to the terms of this
Lease, for the purposes of this Section 7.4.4, the Term of this Lease shall be
deemed to have been extended, and the terms of this Section 7.4.4 shall be
interpreted accordingly), Lessee shall not recommend or solicit the transfer of
any executive director or sales and marketing director of any Facility to any
other facility (including any other Facility that is subject to this Lease)
unless such transfer (i) is in the ordinary course of business and consistent
with Lessee’s and its Affiliates’ past practices and (ii) does not materially


46


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





affect such Facility. For avoidance of doubt, the foregoing restrictions in this
Section 7.4.4 shall not apply to transfers requested by such patient (or his/her
family or caregiver), executive director or sales and marketing director, as the
case may be, without the recommendation or solicitation of Lessee or its
Affiliates.
ARTICLE VIII.
8.1    Compliance with Legal and Insurance Requirements, Instruments, Etc.
Subject to Article XII regarding permitted contests, Lessee, at no expense to
Lessor, shall promptly (i) comply with all material Legal Requirements and
material Insurance Requirements regarding the use, operation, maintenance,
repair and restoration of the Leased Property, Lessee’s Personal Property,
Intangible Property and all Capital Additions whether or not compliance
therewith may require structural changes in any of the Leased Improvements or
any Capital Additions or interfere with the use and enjoyment of the Leased
Property and (ii) procure and maintain (or, in the case of any Facility in
respect of which a Master Sublease or management agreement permitted without
Lessor’s consent under Section 24.1.1, 24.1.11 or 24.1.12 is in effect between
Lessee and any of its Affiliates, cause such Affiliate to obtain and maintain)
and comply with (and cause any such Affiliate to comply with) all Required
Governmental Approvals. At any time following the occurrence and during the
continuance of an Event of Default, Lessor may, but shall not be obligated to,
enter upon the Leased Property and all Capital Additions and take such actions
and incur such costs and expenses to effect such compliance as it deems
advisable (exercising its commercially reasonable judgment) to protect its
interest in the Leased Property and all Capital Additions, and Lessee shall
reimburse Lessor for all such costs and expenses so incurred by Lessor in
connection with such actions. Lessee covenants and agrees that the Leased
Property, Lessee’s Personal Property, Intangible Property and all Capital
Additions shall not be used for any unlawful purpose.
ARTICLE IX.
9.1    Maintenance and Repair.
9.1.1    Lessee shall, at no expense to Lessor, maintain the Leased Property,
and every portion thereof, Lessee’s Personal Property and all Capital Additions,
and all private roadways, sidewalks and curbs appurtenant to the Leased
Property, and which are under Lessee’s control in good order and repair (to the
extent necessary to maintain continued operation of the same in a manner
consistent with the standard set forth in Section 7.2.4) whether or not the need
for such repairs occurs as a result of Lessee’s use, any prior use, the elements
or the age of the Leased Property, Lessee’s Personal Property and all Capital
Additions, and, with reasonable promptness, Lessee shall make or cause to be
made all necessary and appropriate repairs thereto of every kind and nature,
including those necessary to comply with changes in any material Legal
Requirements, subject to Article XII regarding permitted contests, whether
interior or exterior, structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition existing prior to the
Commencement Date. All repairs shall be at least equivalent in quality to the
original work. Lessee will not take any action the taking of which would
reasonably


47


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





be expected to materially impair the value or the usefulness of the Leased
Property, any Capital Additions, or any part(s) thereof for continued operation
thereof, in a manner consistent with the standard set forth in Section 7.2.4,
for the Primary Intended Use.
9.1.2    Lessor shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property or any Capital Additions;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property or any Capital
Additions in any way. Lessee hereby waives, to the extent permitted by law, the
right to make repairs at the expense of Lessor pursuant to any law in effect at
the time of the execution of this Lease or hereafter enacted.
9.1.3    Nothing contained in this Lease and no action or inaction by Lessor
shall be construed as (i) constituting the consent or request of Lessor,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to the Leased Property, any Capital Additions or any
part(s) thereof; or (ii) giving Lessee any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Lessor in respect thereof or to make any
agreement that may create any right, title, interest, lien, valid claim or other
encumbrance upon the estate of Lessor in the Leased Property, any Capital
Additions or any part(s) thereof other than Permitted Encumbrances and inchoate
mechanics liens resulting from work permitted to be done at the Leased
Properties in accordance with this Lease, subject to the terms hereof with
respect thereto.
9.1.4    Unless Lessor shall convey any of the Leased Property to Lessee
pursuant to the provisions of this Lease, Lessee shall, upon the expiration or
earlier termination of the Term, vacate and surrender the Leased Property,
Lessee’s Personal Property and Intangible Property (other than Lessee’s Excluded
Assets) that Lessor elects to acquire, and all Capital Additions to Lessor in
the condition in which the Leased Property was originally received from Lessor
and such Lessee’s Personal Property and Intangible Property (other than Lessee’s
Excluded Assets) and any Capital Additions were originally introduced to each
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Lease and except for ordinary
wear and tear, and subject to any casualty or condemnation.
9.2    Encroachments, Restrictions, Mineral Leases, Etc. If any of the Leased
Improvements or Capital Additions shall, at any time, encroach upon any
property, street or right‑of‑way, or shall violate any restrictive covenant or
other agreement affecting the Leased Property, any Capital Additions or any
parts thereof, or shall impair the rights of others under any


48


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





easement or right‑of‑way to which the Leased Property is subject, or the use of
the Leased Property or any Capital Additions is impaired, limited or interfered
with by reason of the exercise of the right of surface entry or any other
provision of a lease or reservation of any oil, gas, water or other minerals
(provided that nothing in this Section 9.2 shall derogate from the provisions
contained in the last paragraph of Section 1.1), then promptly upon the request
of Lessor or any Person affected by any such encroachment, violation or
impairment, Lessee, at its sole cost and expense, but subject to its right to
contest the existence of any such encroachment, violation or impairment, shall
protect, indemnify, save harmless and defend Lessor and its Affiliates from and
against all losses, liabilities, obligations, claims, damages, penalties, causes
of action, costs and expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such
encroachment, violation or impairment. In the event of an adverse final
determination with respect to any such encroachment, violation or impairment by
a court or regulatory authority having jurisdiction with respect thereto, Lessee
shall either (i) obtain valid and effective waivers or settlements of all
claims, liabilities and damages resulting from each such encroachment, violation
or impairment, whether the same shall affect Lessor or Lessee; or (ii) make such
changes in the Leased Improvements and any Capital Addition, and take such other
actions, as Lessee in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or to end such violation or impairment,
including, if necessary, the alteration of any of the Leased Improvements or any
Capital Addition, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Leased Improvements and any
Capital Addition for the Primary Intended Use substantially in the manner and to
the extent the Leased Improvements and Capital Additions were operated prior to
the assertion of such encroachment, violation or impairment. Lessee’s
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Lessor for any damages incurred by any such encroachment, violation
or impairment, Lessee shall be entitled to a credit for any sums recovered by
Lessor under any such policy of title or other insurance.
9.3    Intentionally Omitted.
9.4    O&M Plan.
9.4.1    Lessee shall continue to maintain after the Commencement Date, any
operations and maintenance plans (a “Maintenance Program”) with respect to
asbestos-containing materials (each, an “ACM”), consistent with “Guidelines for
Controlling Asbestos-Containing Materials in Buildings” (USEPA, 1985) and any
other applicable Environmental Laws, and each such Maintenance Program will
remain in effect throughout the Term with respect to each such Facility.
9.5    Capital Projects Funded by Lessee.
9.5.1    Without in any way limiting Lessee’s obligations under this Article IX,
Lessee shall expend during each Lease Year, no less than the Annual Minimum
Capital Project Amount for Capital Projects. Such Capital Projects shall be
performed and completed in compliance with the applicable provisions of this


49


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Lease, including Article X. If Lessee shall have expended any amounts for a
Capital Project with respect to any Facility at any time between January 1,
2017, and October 31, 2017, Lessee shall be deemed to have expended such amount
for a Capital Project with respect to such Facility during the first Lease Year.
With respect to the second Lease Year and each Lease Year thereafter, Lessee
shall furnish to Lessor: (i) not later than thirty (30) days prior to such Lease
Year, a report, for Lessor’s approval (not to be unreasonably withheld,
conditioned or delayed), of Capital Projects planned for each Facility for the
coming Lease Year (such report, the “Annual Capital Project Plan”), which report
shall set forth in reasonable detail the plans, specifications and budget for
such planned Capital Projects, and (ii) promptly following the expiration of
such Lease Year, reasonable documentary evidence as to the completion of all
Capital Projects for such Lease Year required pursuant to this Section 9.5,
together with the costs thereof. During the fifth Lease Year and each Lease Year
thereafter (without limiting the other provisions of this Lease, including
Article X), Lessee shall not commence any Capital Project without Lessor’s prior
approval of the Annual Capital Project Plan, which approval shall not be
unreasonably withheld, conditioned or delayed. If Lessee fails to expend during
such Lease Year the applicable Annual Minimum Capital Project Amount for Capital
Projects, then Lessee shall promptly deposit with Lessor as a repair and
replacement reserve (the “Replacement Reserve”) for Capital Projects, an amount
equal to (x) the Annual Minimum Capital Project Amount less (y) the sum of
(i) the amounts expended by Lessee during such Lease Year on account of Capital
Projects and (ii) the Annual Minimum Capital Project Amount Overage (if
applicable), and, so long as Lessee otherwise maintains the Facilities in the
condition required by this Lease, once such deposit has been made Lessee shall
not be deemed to be in default of its obligations under this Section 9.5 for
Lessee’s failure to expend during such Lease Year the applicable Annual Minimum
Capital Project Amount for Capital Projects. For the avoidance of doubt, during
the first two Lease Years, the Planned Capital Refurbishment Project Costs
expenditure shall count toward the Annual Minimum Capital Project Amount.
Notwithstanding the foregoing, Lessee shall be entitled to submit to Lessor for
its approval (not to be unreasonably withheld, conditioned or delayed)
amendments to the Annual Capital Project Plans.
9.5.2    
(a)    So long as no Event of Default or event or circumstance which with notice
or passage of time, or both, would constitute an Event of Default hereunder has
occurred, if (i) the Replacement Reserve has been established and (ii) Lessee
expends in any Lease Year an amount in excess of the applicable Annual Minimum
Capital Project Amount for Capital Projects, Lessor shall, to the extent funds
are available for such purpose in such Replacement Reserve, disburse to Lessee
the Capital Project Costs incurred and paid by Lessee during such Lease Year in
performing such Capital Projects in excess of the applicable Annual Minimum
Capital Project Amount for such Lease Year.
(b)    Any such disbursement from the Replacement Reserve shall be paid by
Lessor to Lessee within fifteen (15) days following: (i) receipt by Lessor of a
written request from Lessee for disbursement from the Replacement Reserve; and
(ii) receipt by Lessor


50


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





of an Officer’s Certificate certifying that (1) the applicable item of Capital
Project has been completed and verifying the cost paid or incurred by Lessee for
such item of Capital Project (together with such additional evidence of the
completion thereof and payment therefor as Lessor may reasonably request),
(2) Lessee has received lien waivers from all materialmen, laborers,
subcontractors and any other parties who might or could claim statutory or
common law liens with respect to not less than eighty-five percent (85%) of the
work related to such applicable item of Capital Project, and (3) Lessee has
expended in the applicable Lease Year an amount in excess of the applicable
Annual Minimum Capital Project Amount for Capital Projects. Lessor shall not be
required to make advances from the Replacement Reserve more frequently than once
in any thirty (30) day period.
9.5.3    No funds in the Replacement Reserve shall be (or be deemed to be)
escrow or trust funds, but, all funds delivered by Lessee pursuant to this
Section 9.5 shall be held by Lessor in a segregated, interest-bearing account
designated and controlled by Lessor. Lessee shall be entitled to have interest
earned on funds deposited into the Replacement Reserve established pursuant to
this Section 9.5 (but Lessor shall have no obligation to provide any specified
rate of return and shall have no liability to Lessee with respect to the amount
of any such interest earned on such deposits). The Replacement Reserves are
solely for the protection of Lessor and the Leased Property of the Facilities
and entail no responsibility on Lessor’s part beyond the payment of the
respective items for which they are held following receipt of bills, invoices or
statements therefor in accordance with the terms of this Section 9.5 and beyond
the allowing of due credit for the sums actually received. Upon assignment of
this Lease by Lessor, any funds in the Replacement Reserve shall be turned over
to the assignee and any responsibility of Lessor, as assignor, with respect
thereto shall terminate. The amounts deposited by Lessee with Lessor in the
Replacement Reserve may also be assigned as security in connection with a
Facility, provided that the right to use or apply any funds on deposit in a
Replacement Reserve shall be subject to the terms of any applicable
subordination and non-disturbance agreement entered into between Lessee and the
applicable Facility Mortgagee.
9.5.4    If any funds remain in the Replacement Reserve upon the expiration or
earlier termination of this Lease (other than as a result of the purchase of the
Leased Property of a Facility by Lessee, in which case a prorated amount of such
funds as determined by the number of units in such Facility in the Replacement
Reserve shall be remitted by Lessor to Lessee upon the closing of such purchase
or offset against the purchase price payable by Lessee for the Leased Property
of such Facility), then the funds held in such Replacement Reserve shall be paid
over to Lessor as an Additional Charge and Rent under this Lease for purposes of
making necessary repairs to such Facilities and shall be in addition to Minimum
Rent, Additional Rent and all other Additional Charges payable hereunder.
9.6    Intentionally Omitted.
9.7    Inspections; Due Diligence Fees.


51


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    Without limiting Lessor’s rights pursuant to Section 26.1 hereof, at any
reasonable time during the Term during normal business hours and on reasonable
advance notice, and upon the expiration or any earlier termination of this
Lease, Lessor and its agents shall have the right to inspect the Leased Property
of any Facility and all systems contained therein to determine Lessee’s
compliance with its obligations under this Lease. In connection with any such
inspection, Lessor shall endeavor to mitigate any interference with normal
operations at the Facility.
(b)    Upon the occurrence and during the continuation of an Event of Default,
Lessee shall reimburse to Lessor, as an Additional Charge under this Lease, all
reasonable out-of-pocket costs and expenses incurred by Lessor in connection
with an any inspection of the Leased Property of any Facility performed by
Lessor as provided for in paragraph (a) above promptly following Lessee’s
receipt of Lessor’s invoice therefor. All other inspections pursuant to
paragraph (a) above shall be at Lessor’s sole cost and expense.
(c)    No inspection by Lessor or failure by Lessor following an inspection to
discover any non-compliance by Lessee with respect to Lessee’s obligations under
this Lease shall be deemed or construed to estop Lessor or to be a waiver by
Lessor from requiring full compliance by Lessee of Lessee’s obligations
hereunder.
9.8    Capital Projects Funded by Lessor.
9.8.1    Nature of Planned Capital Refurbishment Projects. Lessor and Lessee
acknowledge and agree that the Facilities are currently in need of Capital
Projects (any such Capital Project which may be undertaken by Lessee during any
of the first two (2) Lease Years and which will be deemed to be owned by Lessor
pursuant to GAAP, a “Planned Capital Refurbishment Project”), and Lessee may,
but (without limiting the other provisions of this Lease, including Sections 7.2
and 9.1) is not obligated to, undertake any such Planned Capital Refurbishment
Project.
9.8.2    Funding of Planned Capital Refurbishment Projects Generally. Lessor
shall reimburse Lessee the Planned Capital Refurbishment Project Lessor Funding
Amount as provided for herein in accordance with and subject to the provisions
of this Section 9.8. Lessee shall be solely responsible to perform all Planned
Capital Refurbishment Project(s) it undertakes and to pay or fund all Planned
Capital Refurbishment Project Costs (subject to any reimbursement obligation of
Lessor expressly provided for in this Section 9.8).
9.8.3    Intentionally Omitted.
9.8.4    Additional Covenants and Obligations of Lessee Relating to Planned
Capital Refurbishment Project(s). With respect to each Planned Capital
Refurbishment Project for a Facility, Lessee covenants and agrees as follows:
(a)    Lessee shall be responsible to arrange, supervise, coordinate and carry
out all services necessary for the construction, performance and completion of
each Planned Capital Refurbishment Project for a Facility in accordance with the
Plans and


52


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Specifications therefor and this Lease, and Lessee undertakes and accepts such
responsibility with the understanding that (subject to any reimbursement
obligation of Lessor expressly provided for in this Section 9.8) the Planned
Capital Refurbishment Project Costs are the sole responsibility of Lessee as
provided herein.
(b)    From and after commencement of construction and/or performance of such
Planned Capital Refurbishment Project, Lessee shall diligently prosecute the
same, including punch list items, to completion in accordance with the terms of
this Lease and the Plans and Specifications therefor, subject to delays in the
event of the occurrence of any of the events described in Section 45.1.6.
(c)    Construction/performance of such Planned Capital Refurbishment Project
shall be prosecuted by Lessee in accordance with the Plans and Specifications
therefor in a good and workmanlike manner and in accordance with sound building
and engineering practices and all applicable Legal Requirements and all
restrictive covenants affecting any Facility. All materials, fixtures or
articles used in the construction/performance of such Planned Capital
Refurbishment Project, or to be used in the operation thereof, shall be
substantially in accordance with the Plans and Specifications therefor.
(d)    If reasonably requested by Lessor upon completion of any Planned Capital
Refurbishment Project at a Facility based upon the nature of such Planned
Capital Refurbishment Project, Lessee shall deliver to Lessor an “as-built” set
of Plans and Specifications and an ALTA “as-built” survey for such Facility.
9.8.5    Disbursement of Planned Capital Refurbishment Project Lessor Funding
Amount.
(a)    Subject to the satisfaction by Lessee of the disbursement conditions set
forth in Section 9.8.5(e) below, Lessor shall reimburse Lessee with respect to
each Planned Capital Refurbishment Project for an Applicable Facility in the
amount of the actual out-of-pocket Planned Capital Refurbishment Project Costs
actually paid by Lessee therefor.
(b)    Notwithstanding anything to the contrary in this Section 9.8, Lessor
shall not be obligated to fund any sums on account of any Planned Capital
Refurbishment Project for any Applicable Facility (i) when the total amount
funded by Lessor pursuant to this Section 9.8 for all Facilities equals the
total Planned Capital Refurbishment Project Lessor Funding Amount, or (ii) when
any of the disbursement conditions set forth in Section 9.8.5(e) below have not
been met or fulfilled.
(c)    With respect to each Planned Capital Refurbishment Project for an
Applicable Facility, all reimbursements shall be made by Lessor in accordance
with a Request for Reimbursement. Each Request for Reimbursement shall be
honored within twenty (20) Business Days of receipt of the same delivered in
accordance with the notice provisions of this Lease together with the
information required therein, subject, however, to the limitations herein.
Lessor shall issue checks payable to Lessee or the payees designated by Lessee
in a Request for Reimbursement. Any payments made to such payees or jointly to
Lessee and any such payee shall constitute a reimbursement hereunder as though
made directly to Lessee.


53


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    Intentionally Omitted.
(e)    With respect to any Planned Capital Refurbishment Project for an
Applicable Facility, Lessor shall not be obligated to make any reimbursement
under this Section 9.8, unless and until the following conditions shall have
been satisfied (with proof thereof in form and sufficiency as may be reasonably
requested by Lessor):
(i)    To the extent not theretofore received by Lessor, Lessor shall have
received (A) if applicable based on the nature of such Planned Capital
Refurbishment Project, the applicable Plans and Specifications therefor (and any
material changes thereto); (B) if applicable based on the nature of such Planned
Capital Refurbishment Project (but in no event for any Planned Capital
Refurbishment Project for which the Planned Capital Refurbishment Project Costs
are less than $300,000), all construction contracts with any General Contractor,
any Architect and any other contractor or material supplier that may be
requested by Lessor; and (C) if applicable based on the nature of such Planned
Capital Refurbishment Project, all authorizations and permits required by any
Governmental Authority with jurisdiction for the construction/performance of
such Planned Capital Refurbishment Project (if requested by Lessor);
(ii)    To the extent applicable to such Planned Capital Refurbishment Project
as reasonably determined by Lessor (but in no event other than in connection
with a Material Alteration), Lessor shall have received evidence satisfactory to
Lessor that, following completion of such Planned Capital Refurbishment Project,
(A) all existing public utilities, including telephone, water, sewage,
electricity and gas are adequate for such Facility; and (B) all existing means
of ingress and egress, parking, access to public streets and drainage facilities
are adequate for such Facility.
(iii)    To the extent applicable to such Planned Capital Refurbishment Project
as reasonably determined by Lessor (but in no event other than in connection
with a Material Alteration), Lessor shall have received test borings,
engineering reports and such other site analysis as Lessor may require, all of
which must indicate that the soil is adequate for the proposed
construction/performance of such Planned Capital Refurbishment Project in
accordance with the applicable Plans and Specifications.
(iv)    Lessor shall have received evidence that may be requested by Lessor of
the insurance required to be maintained by Lessee pursuant to Section 10.2.4
below.
(v)    No Event of Default shall have occurred and be continuing under this
Lease.
(vi)    No Condemnation shall be pending or threatened and no casualty shall
have occurred, in either case with respect to the Leased Property of such
Facility or any portion thereof to the extent such Condemnation or casualty
materially impacts the area in which the Planned Capital Refurbishment Project
is being performed.


54


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(vii)    Lessor shall have received (A) a Request for Reimbursement accompanied
by all necessary documents and certificates as set forth in the definition
thereof; and (B) to the extent applicable (but in no event for any Planned
Capital Refurbishment Project for which the Planned Capital Refurbishment Costs
are less than $300,000, unless such Planned Capital Refurbishment Project
otherwise constitutes a Material Alteration), a certificate from the Architect,
or if no Architect, from an officer of Lessee or any other reliable Person
acceptable to Lessor, to the effect that in such Person’s opinion (1) the
construction/performance of such Planned Capital Refurbishment Project
theretofore performed is substantially in accordance with the applicable Plans
and Specifications and (2) the amount requested is appropriate in light of the
construction completed.
(viii)    To the extent applicable to the Planned Capital Refurbishment Project
as reasonably determined by Lessor (but in no event for any Planned Capital
Refurbishment Project for which the Planned Capital Refurbishment Costs are less
than $300,000, unless such Planned Capital Refurbishment Project otherwise
constitutes a Material Alteration), Lessor shall have received from each of the
Architect and General Contractor, a letter, in form and substance reasonably
satisfactory to Lessor, which (A) states that, in the event of a default by
Lessee under the contract with the undersigned, the undersigned agrees to
perform for Lessor at Lessor’s request under the terms of the applicable
construction contract, (B) to the best knowledge of the undersigned certifies to
Lessor that the applicable Plans and Specifications comply with all Legal
Requirements, and that the work performed to date by the undersigned has been
completed materially in accordance with the applicable Plans and Specifications,
and (C) confirms such other matters consistent with the terms and provisions of
this Section 9.8.5(e).
(ix)    Lessor shall have inspected (or been given a reasonable opportunity to
inspect within ten (10) Business Days after delivery of the applicable Request
for Reimbursement) the work performed and materials supplied in connection with
such Planned Capital Refurbishment Project and confirmed (to Lessor’s reasonable
satisfaction) that the same comply with the provisions of this Lease, it being
agreed that Lessee shall cooperate with Lessor as reasonably requested by Lessor
(including by providing Lessor and its designees with access to the affected
areas of the applicable Facility and (if requested) making the Architect and/or
General Contractor (in each case if any) and representatives of Lessee available
to accompany Lessor and its designees and/or provide information to Lessor) in
connection with such inspection and confirmation.
9.9    Litchfield Hills 2017 Capital Refurbishment Project.
9.9.1    Planned Capital Refurbishment Project Lessor Funding Amount.
Notwithstanding anything to the contrary herein, a portion of the Planned
Capital Refurbishment Project Lessor Funding Amount in the amount of Two Million
Seven Hundred Ninety-One Thousand One Hundred Thirty-Four and 64/100 Dollars
($2,791,134.64) shall be available for disbursement in accordance with the
Litchfield Hills 2017 Work Letter (subject to all of the applicable conditions
contained


55


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





therein) only on account of Litchfield Hills 2017 Capital Refurbishment Costs
(as defined in the Litchfield Hills 2017 Work Letter) (and not on account of any
Planned Capital Refurbishment Project Costs incurred in connection with Planned
Capital Refurbishment Projects other than the Litchfield Hills 2017 Capital
Refurbishment Project (as defined in the Litchfield Hills 2017 Work Letter)).
9.9.2    Planned Capital Refurbishment Project. Without limiting the provisions
of the Litchfield Hills 2017 Work Letter, Lessor and Lessee acknowledge that the
Litchfield Hills 2017 Capital Refurbishment Project is a Planned Capital
Refurbishment Project for purposes of this Lease (including, for the avoidance
of doubt, the provisions of Section 3.1.3 hereof).
9.9.3    Exhibit A-3. As soon as is reasonably practicable following the
Litchfield Hills 2017 Completion Date (as defined in the Litchfield Hills 2017
Work Letter), Lessor and Lessee shall enter into an amendment to this Lease
pursuant to which Exhibit A-3 shall be updated to modify the Primary Intended
Use for the Litchfield Hills Facility to be the operation of “39-unit assisted
living care, 29-unit Alzheimer’s care, and such other uses necessary or
incidental to such use”.
9.9.4    Incorporation of Litchfield Hills 2017 Work Letter. All of the terms,
conditions and provisions of the Litchfield Hills 2017 Work Letter are hereby
incorporated in this Lease as if fully set forth herein and, pursuant to Section
2.5 thereof, any default under the Litchfield Hills 2017 Work Letter shall also
constitute a default under this Lease.
ARTICLE X.
10.1    Construction of Alterations. Except with respect to the pre-existing
alterations projects (the “Pre-Existing Projects”) identified on Schedule 10.1
hereto (with respect to each of which the requirements of this Section 10.1
shall not apply), without the prior written consent of Lessor, which consent
shall not be unreasonably conditioned, withheld or delayed to the extent that
the Alteration satisfies the Minimum Alteration Standards (as defined below),
Lessee shall not (a) except with respect to a Planned Capital Refurbishment
Project with a cost that does not exceed One Million Dollars ($1,000,000), make
any material Capital Additions or structural Alterations, (b) materially enlarge
or reduce the size of any Facility or otherwise materially alter or affect
(other than replacement thereof) any main Facility systems, including any main
plumbing, electrical or heating, ventilating and air conditioning systems of any
Facility and/or (c) make any Capital Additions or other Alterations which would
tie in or connect with any improvements on property adjacent to the Land other
than with respect to easements over such adjacent property entered into in
accordance with the terms of this Lease (those Alterations described in clauses
(a), (b) or (c) above, collectively, the “Material Alterations”). Lessee may,
without Lessor’s prior written consent, make any Alterations if such Alterations
are not Material Alterations, so long as in each case: (i) the same would not be
reasonably expected to (A) decrease the value of the Leased Property,
(B) materially affect the exterior appearance of any Facility, or (C) adversely
affect the structural components of any Leased Improvements or the main
electrical, mechanical, plumbing or ventilating and air conditioning systems for
any Facility, (ii) the same are consistent in terms of style, quality and
workmanship to the original


56


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Leased Improvements in all material respects (such requirements in the foregoing
clauses (i) and (ii), the “Minimum Alteration Standards”), and (iii) the cost
thereof does not exceed Three Hundred Thousand Dollars ($300,000) (or, in the
case of a Planned Capital Refurbishment Project, $1,000,000) with respect to any
single project at a Facility. Any other Alterations (i.e., other than
Pre-Existing Projects, Material Alterations, and other than Alterations which
meet the foregoing requirements of clauses (i), (ii) and (iii) above) shall be
subject to Lessor’s prior written consent, which consent shall not be
unreasonably conditioned, withheld or delayed to the extent that the Alterations
satisfy the Minimum Alteration Standards. Notwithstanding the foregoing, Lessor
agrees that painting, landscaping, replacements of floor, wall and window
coverings and furniture replacements (the foregoing, collectively, “Cosmetic
Alterations”) shall be deemed Alterations which do not require Lessor’s consent,
regardless of the cost thereof, so long as the same meet the Minimum Alteration
Standards. Any request by Lessee for Lessor’s consent to an Alteration requiring
such consent hereunder shall be accompanied by a copy of the proposed plans and
specifications and budget therefor, each of which shall be reasonably detailed
and shall be subject to Lessor’s approval prior to commencement of the work.
10.2    Construction Requirements for all Alterations.
10.2.1    Except with respect to the Pre-Existing Projects, and except as
expressly set forth below, for all Alterations and Capital Projects other than
Cosmetic Alterations, the cost of which is Three Hundred Thousand Dollars
($300,000) or more per project, the following requirements shall apply (except
to the extent Lessor reasonably determines that, because of the nature or extent
of the Alteration, any such requirement is not applicable) Lessee shall
(i) obtain and maintain the insurance required pursuant to Section 10.2.4 below,
and (ii) not less than ten (10) Business Days prior to the commencement of
construction for such Alteration, furnish to Lessor (x) a notice of
non-responsibility with respect to such construction in form acceptable for
recording in the Official Records of the County in which the Leased Property is
located and (y) an Officer’s Certificate certifying that:
(a)    Lessee shall cause such notice of non-responsibility to be recorded and
posted in a conspicuous place on the Leased Property in conformance with all
legal requirements applicable to such notices prior to commencement of any
construction;
(b)    Lessee shall have procured and paid for all municipal and other
governmental permits and authorizations required therefor, provided that Lessor
shall join in the application for such permits or authorizations whenever such
action is necessary; provided, however, that (i) any such joinder shall be at no
cost or expense to Lessor; and (ii) any plans required to be filed in connection
with any such application which require the approval of Lessor as hereinabove
provided shall have been so approved by Lessor;
(c)    Such construction shall not impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component;


57


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    Such construction shall, when completed, be of such a character as not to
decrease the value of the Leased Property as it was immediately before such
Capital Addition;
(e)    All work done in connection with such construction shall be done in a
good and workmanlike manner and in conformity with all Legal Requirements; and
(f)    That if by reason of the construction thereof, a new Certificate of
Occupancy for any component of such Facility is required, Lessee will obtain the
same promptly upon completion thereof and furnish a copy thereof to Lessor upon
request.
10.2.2    Except with respect to Pre-Existing Projects, for all Material
Alterations and other Alterations of the Leased Property, the cost of which is
One Million Dollars ($1,000,000) or more per project, in addition to delivery of
an Officer’s Certificate with respect thereto as required by Section 10.2.1
above, Lessee shall comply with the requirements of Sections 10.2.4 and 10.2.5
(if applicable) below and the following additional requirements (except to the
extent Lessor reasonably determines that, because of the nature or extent of the
Alteration, any such requirement is not applicable):
(a)    Lessor shall deliver to Lessee a notice of non-responsibility with
respect to such construction in form acceptable for recording in the Official
Records of the County in which the Leased Property is located and Lessee shall
cause such notice of non-responsibility to be recorded and posted in a
conspicuous place on the Leased Property in conformance with all legal
requirements applicable to such notices prior to commencement of any
construction;
(b)    Such construction shall not commence until Lessee shall have procured and
paid for all municipal and other governmental permits and authorizations
required therefor, and Lessor shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Lessor; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Lessor as hereinabove provided shall have been so approved by
Lessor;
(c)    Such construction shall not, and, for any Alteration requiring Lessor’s
approval hereunder, Lessee’s licensed architect or engineer shall certify to
Lessor that such construction shall not, impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component;
(d)    Lessee’s licensed architect or engineer shall certify to Lessor that the
detailed plans and specifications conform to and comply in all material respects
with all Insurance Requirements and all applicable building, subdivision and
zoning codes, laws, ordinances, regulations and other Legal Requirements imposed
by all Governmental Authorities having jurisdiction over the Leased Property;


58


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(e)    There shall be no material changes in the plans and specifications for
such construction from those approved by Lessor, if applicable, without first
obtaining the prior written approval of Lessor with respect to such changes,
which approval shall not be unreasonably withheld, conditioned or delayed;
(f)    Such construction shall, when completed, be of such a character as not to
decrease the value of the Leased Property as it was immediately before such
Capital Addition;
(g)    During and following completion of such construction, the parking which
is located in the applicable Facility or on the Land relating to such Facility
shall remain adequate for the operation of such Facility for its Primary
Intended Use and in no event shall such parking be less than that which was or
is required by law or which was located in such Facility or on the Land relating
to such Facility prior to such construction; provided, however, with Lessor’s
prior consent, not to be unreasonably withheld, conditioned or delayed to the
extent the alterations satisfy the Minimum Alterations Standard and at no
additional expense to Lessor, (i) to the extent additional parking is not
already a part of a Capital Addition, Lessee may construct additional parking on
the Land relating to such Facility; or (ii) Lessee may acquire off-site parking
to serve such Facility as long as such parking shall be dedicated to, or
otherwise made available to serve, such Facility;
(h)    All work done in connection with such construction shall be done in a
good and workmanlike manner and in conformity with all Legal Requirements;
(i)    Promptly following the completion of such construction, Lessee shall
deliver to Lessor “as built” drawings of such addition, certified as accurate by
the licensed architect or engineer selected by Lessee to supervise such work;
and
(j)    If by reason of the construction thereof, a new or revised Certificate of
Occupancy for any component of such Facility is required, Lessee shall obtain
and furnish a copy of the same to Lessor promptly upon completion thereof.
10.2.3    As it relates solely to the construction of Pre-Existing Projects,
Lessee shall, at the completion of any Pre-Existing Project provide Lessor with
an Officer’s Certificate certifying that:
(a)    Such construction shall not impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component;
(b)    Such construction shall, when completed, be of such a character as not to
decrease the value of the Leased Property as it was immediately before such
Pre-Existing Project;
(c)    All work done in connection with such construction shall be done in a
good and workmanlike manner and in conformity with all Legal Requirements; and


59


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    That if by reason of the construction thereof, a new Certificate of
Occupancy for any component of such Facility is required, Lessee will obtain the
same promptly upon completion thereof and promptly furnish a copy thereof to
Lessor.
10.2.4    To the extent not already maintained or covered by Lessee pursuant to
Article XIII hereof, Lessee shall at all times maintain or cause to be
maintained the following insurance during such construction of any alterations
other than Cosmetic Alterations (including through the date of completion of any
punch list items relating thereto): Builder’s risk insurance covering such
construction, in a face amount of not less than the full insurable value thereof
and materials supplied in connection therewith, with appropriate provisions made
to include coverage of materials stored off the Leased Property in an amount not
less than the full insurable value of such materials stored off the Leased
Property from time to time.
All such insurance maintained or caused to be maintained by Lessee pursuant to
this Section 10.2.4 shall be on an occurrence (as opposed to claims made) basis
and shall name Lessor as an additional insured. All insurance maintained or
caused to be maintained by Lessee pursuant to subsection (i) above shall name
Lessee, Lessor and any contractor, jointly, as loss payee; provided, however,
that no contractor shall be required to be so named with respect to Pre-Existing
Projects. In addition, all such insurance to be maintained or caused to be
maintained by Lessee shall otherwise, to the extent applicable, comply with the
provisions of and shall be in addition to the insurance specified in
Article XIII hereof.
10.2.5    Except with respect to Pre-Existing Projects, with respect to any
Alteration the cost of which is in excess of Ten Million Dollars ($10,000,000),
Lessee shall procure or cause to be procured a payment and performance bond in
form and substance and from an institution reasonably satisfactory to Lessor.
The amount of each bond shall be equal to one hundred twenty-five percent (125%)
of the estimated construction costs for the performance bond and one hundred
percent (100%) of the estimated construction costs for the labor and materials
bond. Lessee shall cause Lessor to be named as an additional obligee in any
payment and performance bond procured by Lessee in accordance with the foregoing
provisions of this Section 10.2.5 or otherwise in respect of any Alterations.
10.2.6    With respect to any consent or approval of, or delivery of information
or materials by, Lessor required under Article IX, this Article X, Article XIV
or pursuant to any other provision of this Lease which requires Lessee to obtain
Lessor’s consent or approval or requires Lessor to deliver any information or
materials to Lessee or any other Person, the failure by Lessor to respond to
Lessee’s written request for such required approval or consent (provided that
such request also includes all items required to be delivered to Lessor in
connection with any such request under the applicable Sections hereof) shall
constitute Lessor’s deemed approval of the subject request, provided that
(i) any such notice is delivered in accordance with the provisions of
Section 33.1 hereof, and (ii) if Lessor has not responded to such request within
thirty (30) days or, in the case of a Planned Capital Refurbishment Project,
fifteen (15) days (or such other period, if any, as expressly provided for in
the applicable Section hereof) after Lessor’s receipt of such


60


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





initial request and thereafter Lessee delivers a second notice to Lessor
including the following legend in bold, fourteen (14) point type at the top of
such request: “THIS IS A SECOND REQUEST FOR APPROVAL PURSUANT TO SECTION ___ OF
THE LEASE. FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS WILL
RESULT IN THE REQUEST BEING DEEMED GRANTED” and Lessor fails to timely respond
to such second notice.
ARTICLE XI.
11.1    Liens. Subject to the provisions of Article XII regarding permitted
contests, Lessee will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Additions
or any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) Permitted Encumbrances; (iii) restrictions, liens
and other encumbrances which are consented to in writing by Lessor, or any
easements granted pursuant to the provisions of Section 7.3; (iv) liens for
Impositions which Lessee is not required to pay hereunder; (v) subleases
permitted by Article XXIV; (vi) liens for Impositions not yet delinquent;
(vii) liens of mechanics, laborers, materialmen, suppliers or vendors for
amounts not yet due; (viii) any liens which are the responsibility of Lessor
pursuant to the provisions of Article XXXVI or are otherwise granted by Lessor
in breach of the terms of this Lease; and (ix) any judgment liens against Lessor
for amounts which are not otherwise the responsibility of Lessee.
ARTICLE XII.
12.1    Permitted Contests. Lessee, on its own or in Lessor’s name, at Lessee’s
expense, may contest, by appropriate legal proceedings conducted in good faith
and with due diligence, the amount, validity or application, in whole or in
part, of any licensure or certification decision, Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim;
subject, however, to the further requirement that (i) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lessor and from the Leased Property or any Capital Additions;
(ii) neither the Leased Property nor any Capital Additions, the Rent therefrom
nor any part or interest in either thereof would be in any danger of being sold,
forfeited, attached or lost pending the outcome of such proceedings; (iii) in
the case of a Legal Requirement, neither Lessor nor Lessee would be in any
danger of criminal liability for failure to comply therewith pending the outcome
of such proceedings and Lessor would not be in danger of civil liability for any
such failure; (iv) in the case of a Legal Requirement, Imposition, lien,
encumbrance or charge, Lessee shall give such reasonable security as may be
required by Lessor to insure ultimate payment of the same and to prevent any
sale or forfeiture of the Leased Property or any Capital Additions or the Rent
by reason of such nonpayment or noncompliance; and (v) in the case of an
Insurance Requirement, the coverage required by Article XIII shall be
maintained; provided however, that Lessee shall provide Lessor with prior
written notice of any such contest if such contest relates to (a) a material
claim against real property, (b) any matter that could, if adversely determined,
reasonably be expected to result in a denial, suspension, revocation or loss of
license or certification for any Facility, or (c) in addition to (and not in
limitation of) the foregoing (a) and (b), any matter that could reasonably be


61


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





expected to have a material adverse effect on Lessee’s Primary Intended Use of
the subject Facility. If any such contest is finally resolved against Lessor or
Lessee, Lessee shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Lessor, at Lessee’s expense, shall execute
and deliver to Lessee such authorizations and other documents as may reasonably
be required in any such contest, and, if reasonably requested by Lessee or if
Lessor so desires, Lessor shall join as a party therein. The provisions of this
Article XII shall not be construed to permit Lessee to contest the payment of
Rent or any other amount payable by Lessee to Lessor hereunder. Lessee shall
indemnify, defend, protect and save Lessor and its Affiliates harmless from and
against any liability, cost or expense of any kind that may be imposed upon
Lessor or any of its Affiliates in connection with any such contest and any loss
resulting therefrom.
ARTICLE XIII.
13.1    General Insurance Requirements. Lessee shall, at all times during the
Term and at any other time Lessee shall be in possession of the Leased Property,
keep the Leased Property and all property located therein or thereon, including
all Capital Additions, Fixtures and Personal Property, insured against the risks
described below. Each element of the insurance described in this Article shall
be maintained with respect to the Leased Property including all Capital
Additions, Fixtures and Personal Property, and operations thereon. The policies
shall insure against the following risks with respect to each Facility:
13.1.1    “All-risk” property insurance (and to the extent applicable, Builder’s
Risk Insurance) on the Leased Property and all items of business personal
property, including but not limited to signs, awnings, canopies, gazebos, fences
and retaining walls, and all Personal Property, including without limitation,
insurance against loss or damage from the perils under “All Risk” (Special)
form, including but not limited to the following: fire, windstorm, sprinkler
leakage, vandalism and malicious mischief, flood, water damage, explosion of
steam boilers, pressure vessels and other similar apparatus, and other hazards
generally included under extended coverage, all in an amount equal to one
hundred percent (100%) of the replacement value of the Leased Property
(excluding excavation and foundation costs), business personal property and
Personal Property, without a co-insurance provision, and shall include an
“Agreed Value” endorsement. Such coverage may be purchased under a master policy
which includes other facilities managed, leased or owned by the Lessee, which
provides for a “Blanket Limit” to apply on a per occurrence basis and which
shall not be lower than one hundred percent (100%) of the replacement value of
the Leased Property (excluding excavation and foundation costs), business
personal property and Personal Property. Notwithstanding anything to the
contrary in this Section 13.1.1, the limits for windstorm shall be in an amount
not less than the projected probable maximum loss for the Leased Property,
business personal property and Personal Property as calculated using RMS or
another generally industry accepted modeling system using a 250 year return
period, nor shall the deductible be greater than five percent (5%) of the
replacement cost and business interruption value of the Leased Property and
business personal property unless such


62


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





deductible is commercially unavailable, in which event Lessee shall maintain the
lowest deductible that is available;
13.1.2    Ordinance or Law Coverage with limits of not less than the Leased
Property for loss to the undamaged portion of the building, limits not less than
$500,000.00 for Demolition Cost Coverage, and limits not less than $500,000.00
for Increased Cost of Construction Coverage;
13.1.3    Business income insurance to be written on “Special Form” (and on
“Earthquake” and “Flood” forms if such insurance for those risks is required)
including “Extra Expense”, without a provision for co-insurance, including an
amount sufficient to pay at least twelve (12) months of Rent for the benefit of
Lessor, as its interest may appear, and at least twelve (12) months of “Net
Operating Income” less Rent for the benefit of Lessee. Such insurance may be
purchased under a master policy which includes other facilities managed, leased
or owned by the Lessee, which provides for a “Blanket Limit” to apply on a per
occurrence basis and which shall not be lower than twelve (12) months loss of
Rent and twelve (12) months of “Net Operating Income” of such Facility
(excluding excavation and foundation costs), business personal property and
Personal Property;
13.1.4    Occurrence form commercial general liability insurance, including
bodily injury and property damage, liquor liability (if applicable), fire legal
liability, contractual liability and independent contractor’s hazard and
completed operations coverage in an amount not less than $1,000,000.00 per
occurrence and covering claims arising from the use or operation of such
Facility both before and after the Commencement Date;
13.1.5    Umbrella liability coverage which shall be on a following form for the
general liability, automobile liability, malpractice and liquor liability (if
applicable), with limits in a minimum amount of not less than $25,000,000.00 per
occurrence/aggregate and covering claims arising from the use or operation of
such Facility both before and after the Commencement Date;
13.1.6    Malpractice insurance/professional liability insurance in an amount
not less than $1,000,000.00 for each person and each occurrence to cover claims
arising out of the professional services provided by Lessee at such Facility,
whether arising from the use or operation of such Facility before or after the
Commencement Date;
13.1.7    Flood insurance (if the Leased Property is located in whole or in part
within an area identified as an area having special flood hazards under the
National Flood Insurance Program) for the full (100%) replacement value of the
Leased Property and all items of business personal property or any greater
amount as may be required by the National Flood Insurance Program, with a
deductible no greater than five percent (5%) of the replacement cost and
business interruption value of the Leased Property and business personal
property unless such deductible is


63


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





commercially unavailable, in which event Lessee shall maintain the lowest
deductible that is available;
13.1.8    Worker’s compensation coverage, or equivalent excess insurance for
self insured or non-subscriber states, for all persons employed by Lessee on the
Leased Property with statutory limits and containing a waiver of subrogation in
favor of Lessor;
13.1.9    Business auto liability insurance, including owned, non-owned and
hired vehicles for combined single limit of bodily injury and property damage of
not less than $1,000,000.00 per occurrence;
13.1.10    “Earthquake” insurance, if the Leased Property is currently, or at
any time in the future, located within a major earthquake disaster area (it
being agreed that California, the New Madrid Seismic Zone, and the Pacific
Northwest Seismic Zone are deemed major earthquake disaster areas for purposes
of this Lease), in amount, and in such form and substance and with such limits
and deductibles as are satisfactory to Lessor, provided that the limits for
earthquake shall be in an amount not less than the projected probable maximum
loss for the Leased Property, business personal property and Personal Property
as calculated using RMS or another generally industry accepted modeling system
using a 250 year return period, nor shall the deductible be greater than five
percent (5%) of the replacement cost and business interruption value of the
Leased Property and business personal property unless such deductible is
commercially unavailable, in which event Lessee shall maintain the lowest
deductible that is available;
13.1.11    Crime insurance covering employee theft in an amount not less than
$1,500,000.00; and
13.1.12    Such additional insurance or increased insurance limits as may be
reasonably required, from time to time, by Lessor (including, without
limitation, in connection with any mortgage, security agreement or other
financing permitted hereunder and then affecting the Leased Property, as well as
any declaration, ground lease or easement agreement affecting the Leased
Property), or any holder of any mortgage, deed of trust or other security
agreement (“Facility Mortgagee”) securing any indebtedness or any other
encumbrance placed on the Leased Property in accordance with the provisions of
Article XXXVI (“Facility Mortgage”), provided the same is customarily carried by
a majority of comparable facilities for the Primary Intended Use in the area.
Without limiting the generality of the foregoing Section 13.1.12, the required
commercial liability insurance and umbrella liability coverage limits and
deductible amounts pertaining thereto as set forth in this Article XIII shall in
no event provide less coverage (lower limits or higher deductibles) than the
“Comparable Insurance Coverage” carried on any of the other skilled nursing,
independent living, assisted living and dementia care facilities operated or
owned by Lessee and any Guarantor and their Affiliates, and the insurance
coverage for the Leased Property shall immediately be increased by Lessee to
equal any greater or increased


64


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





“Comparable Insurance Coverage” carried or obtained for such other facilities.
For purposes of the foregoing, “Comparable Insurance Coverage” shall mean
insurance coverage levels adjusted for relevant variations in risk and
insurability characteristics between the insured facilities being compared,
including without limitation consideration of variations in insurance coverages
carried by Guarantors and their Affiliates between different insurance markets
(states or other jurisdictional subdivisions) where insured risks or insurance
pricing or availability varies materially. Lessee shall use all reasonable
efforts to obtain increased umbrella liability coverage of not less than
$50,000,000 per occurrence/aggregate, and decreased liability insurance
deductibles, at such time as the same can be obtained at commercially reasonable
or economically feasible rates for the Leased Property. Until such increased
coverages are obtained Lessee shall provide to Lessor a thorough annual update
and review of the overall liability insurance coverage program and strategy for
Lessee and Guarantors and their Affiliates, which shall include an analysis of
market rates for the current and desired liability insurance coverages. In
addition, Lessee shall have the right to provide commercial general liability
and professional liability insurance coverage in a combined program, in which
event such combined insurance may be provided on a “claims made” basis so long
as the general liability insurance coverages otherwise required hereunder are
maintained or continued in existence at all times throughout the Term for all
periods that Lessee or its Affiliates have had any ownership or use of the
Leased Property, and evidence thereof has been provided to Lessor.
Notwithstanding the foregoing, however, any such claims made policy must include
therein the right to purchase a “tail” that insures against so-called “incurred
but not reported claims” for a period of not less than three (3) years following
the expiration of such claims made policy. Upon the expiration of any such
claims made policy, Lessee shall either (i) purchase a three (3) year “tail”
policy covering any so-called “incurred but not reported claims” during the
prior policy period or (ii) provide other insurance covering “incurred but not
reported claims” for such prior policy period for a period of not less than
three (3) years thereafter in form satisfactory to Lessor.
13.2    Waiver of Subrogation. Lessor and Lessee agree that with respect to any
property loss which is covered by insurance then being carried by Lessor or
Lessee, respectively, the party carrying such insurance and suffering said loss
releases the other of and from any and all claims with respect to such loss; and
they further agree that their respective insurance companies shall have no right
of subrogation against the other on account thereof.
13.3    General Provisions. Each Facility’s allocated deductible for general
liability insurance and professional liability insurance shall not exceed
$1,000,000 for independent living, skilled nursing and assisted living and
memory care, to the extent commercially available, and $1,000,000 for workmen’s
compensation insurance, to the extent commercially available, unless any greater
amounts are agreeable to both Lessor and Lessee. Each Facility’s property
insurance deductible shall not exceed $250,000.00 unless such greater amount is
agreeable to both Lessor and Lessee. Subject to Lessor’s rights pursuant to
Sections 13.1.7 and 13.1.10, all insurance policies pursuant to this
Article XIII shall be issued by insurance carriers having a general policy
holder’s rating of no less than A-/VII in Best’s latest rating guide and
authorized to do insurance business in the State in which the Leased Property is
located, and shall contain clauses or endorsements to the effect that (a) Lessor
shall not be liable for any insurance premiums thereon or subject to any
assessments thereunder, and (b) the coverages provided thereby will be primary
and any insurance carried by any additional insured


65


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





shall be excess and non-contributory to the extent of the indemnification
obligation pursuant to Article XXIII below. All such policies described in
Section 13.1 shall name Lessor and any Facility Mortgagee whose name and address
has been provided to Lessee as additional insureds, loss payees, or mortgagees,
as their interests may appear and to the extent of their indemnity. All loss
adjustments shall be payable as provided in Article XIV. Lessee shall deliver
certificates thereof to Lessor prior to their effective date, which certificates
shall state the nature and level of coverage reported thereby, as well as the
amount of the applicable deductible. Upon Lessor’s request, duplicate original
copies of all insurance policies to be obtained by Lessee shall be provided to
Lessor by Lessee. All such policies shall provide Lessor (and any Facility
Mortgagee whose name and address has been provided to Lessee if required by the
same) thirty (30) days prior written notice of any material change or
cancellation of such policy, if agreed to by the insurers.
In the event Lessee shall fail to effect such insurance as herein required, to
pay the premiums therefor or to deliver such certificates to Lessor or any
Facility Mortgagee at the times required, Lessor shall have the right, but not
the obligation, to acquire such insurance and pay the premiums therefor, which
amounts shall be payable to Lessor, upon demand, as Additional Charges, together
with interest accrued thereon at the Overdue Rate from the date such payment is
made until (but excluding) the date repaid.
13.4    Increase in Limits. If either party shall at any time believe the limits
of the insurance required by Sections 13.1.1 and 13.1.7 and business income
insurance required by Section 13.1.3, for the perils windstorm and flood, as
applicable, if the Leased Property is located in Tier 1 and Tier 2 wind zones or
areas designated as High Hazard Flood zones under the National Flood Insurance
Program (collectively, the “Windstorm and Flood Insurance”), to be either
excessive or insufficient, the parties shall endeavor to agree in writing on the
proper and reasonable limits for such Windstorm and Flood Insurance to be
carried and such Windstorm and Flood Insurance shall thereafter be carried with
the limits thus agreed on until further change pursuant to the provisions of
this Article XIII; provided, however, that such changes shall not occur more
frequently than one (1) time per Lease Year. Nothing herein shall permit the
amount of Windstorm and Flood Insurance to be reduced below the amount or
amounts required by any Facility Mortgagee.
13.5    Blanket Policies. Notwithstanding anything to the contrary contained in
this Article XIII, Lessee’s obligation to maintain the insurance herein required
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Lessee, so long as such policies otherwise
meet all requirements under this Article XIII.
ARTICLE XIV.
14.1    Insurance Proceeds. All proceeds payable by reason of any loss or damage
to the Leased Property, any Capital Additions or any part(s) or portion(s)
thereof, under any policy of insurance required to be carried hereunder shall be
paid to Lessor and made available by Lessor to Lessee from time to time for the
reasonable costs of reconstruction or repair, as the case may be, of any damage
to or destruction of the Leased Property, any Capital Additions or any part(s)
or portion(s) thereof, provided, however, that Lessor shall be entitled to
retain (and not make available for reconstruction or repair) all insurance
proceeds payable during


66


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the last two (2) Lease Years or in respect of any casualty or damage for which
the restoration period is reasonably expected to extend beyond the then
remaining Term. Any excess proceeds of such insurance remaining after the
completion of (and payment for) the restoration or reconstruction of the Leased
Property and any Capital Additions (or in the event neither Lessor nor Lessee is
required or elects to repair and restore, all such insurance proceeds) shall be
retained by Lessor except as otherwise specifically provided below in this
Article XIV. All salvage resulting from any risk covered by insurance shall
belong to Lessor. If a Facility Mortgagee requires that any insurance proceeds
be applied towards the repayment of Lessor’s debt (rather than for restoration
or reconstruction of the Leased Property and any Capital Additions), then Lessor
shall furnish Lessee with the amount of funds which otherwise would have been
made available to Lessee but for such actions of such Facility Mortgagee and
such funds shall be used by Lessee for restoration or reconstruction of the
Leased Property and Capital Additions.
14.2    Insured Casualty.
14.2.1    If the Leased Property and/or any Capital Additions of any Facility
are damaged or destroyed from a risk covered by insurance carried by Lessee such
that such Facility thereby is rendered Unsuitable for its Primary Intended Use,
Lessee shall either (i) restore such Leased Property and such Capital Additions
to substantially the same condition as existed immediately before such damage or
destruction, or (ii) offer to acquire the Leased Property of such Facility from
Lessor for a purchase price equal to the greater of (y) the Minimum Purchase
Price of such Facility or (z) the Fair Market Value of such Facility immediately
prior to such damage or destruction. If Lessor does not accept Lessee’s offer to
so purchase the Leased Property of such Facility within 45 days after Lessor’s
receipt of Lessee’s written offer, Lessee may either withdraw such offer and
proceed to restore the Leased Property of such Facility to substantially the
same condition as existed immediately before such damage or destruction or
terminate the Lease with respect to such Facility in which event Lessor shall be
entitled to retain the insurance proceeds payable on account of such casualty.
14.2.2    If the Leased Property and/or any Capital Additions of any Facility
are damaged from a risk covered or required to be covered by insurance carried
by Lessee, but such Facility is not thereby rendered Unsuitable for its Primary
Intended Use, Lessee shall restore such Leased Property and such Capital
Additions to substantially the same condition as existed immediately before such
damage. Such damage shall not terminate this Lease; provided, however, that if
Lessee cannot within a reasonable time after diligent efforts obtain the
necessary government approvals needed to restore and operate such Facility for
its Primary Intended Use, Lessee may offer to purchase the Leased Property of
such Facility for a purchase price equal to the greater of the Minimum Purchase
Price of such Facility or the Fair Market Value of such Facility immediately
prior to such damage. If Lessee shall make such offer and Lessor does not accept
the same within 45 days after Lessor’s receipt of Lessee’s written offer, Lessee
may either withdraw such offer and proceed to restore the Leased Property of
such Facility to substantially the same condition as existed immediately before
such damage or destruction, or terminate the


67


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Lease with respect to such Facility, in which event Lessor shall be entitled to
retain the insurance proceeds.
14.2.3    If the cost of the repair or restoration exceeds the amount of
proceeds received by Lessor from the insurance required to be carried hereunder,
Lessee shall contribute any excess amounts needed to restore such Facility. Such
difference shall be paid by Lessee to Lessor together with any other insurance
proceeds, for application to the cost of repair and restoration.
14.2.4    If Lessor accepts Lessee’s offer to purchase the Leased Property of
any Facility, this Lease shall terminate as to such Facility upon payment of the
purchase price and Lessor shall remit to Lessee all insurance proceeds
pertaining to the Leased Property of such Facility received by Lessor, including
any amounts applied by a Facility Mortgagee to Lessor’s debt.
14.3    Uninsured Casualty. If the Leased Property and/or any Capital Additions
of any Facility are damaged or destroyed from a risk not covered by insurance
carried by Lessee and not required to be covered by insurance by Lessee as
provided herein, such that such Facility thereby is rendered Unsuitable for its
Primary Intended Use, Lessee shall either (i) restore such Leased Property and
such Capital Additions to substantially the same condition as existed
immediately before such damage or destruction, or (ii) offer to acquire the
Leased Property of such Facility from Lessor for a purchase price equal to the
greater of (y) the Minimum Purchase Price of such Facility or (z) the Fair
Market Value of such Facility immediately prior to such damage or destruction.
If Lessor does not accept Lessee’s offer to so purchase the Leased Property of
such Facility within 45 days, Lessee may either withdraw such offer and proceed
to restore the Leased Property of such Facility to substantially the same
condition as existed immediately before such damage or destruction or terminate
the Lease with respect to such Facility.
14.3.1    If the Leased Property and/or any Capital Additions of any Facility
are damaged from a risk not covered by insurance carried by Lessee and not
required to be covered by insurance by Lessee as provided herein, but such
Facility is not thereby rendered Unsuitable for its Primary Intended Use, Lessee
shall restore such Leased Property and such Capital Additions to substantially
the same condition as existed immediately before such damage. Such damage shall
not terminate this Lease; provided, however, that if Lessee cannot within a
reasonable time after diligent efforts obtain the necessary government approvals
needed to restore and operate such Facility for its Primary Intended Use (and,
if Lessor so elects, Lessor cannot obtain the same within a reasonable time
thereafter), Lessee may offer to purchase the Leased Property of such Facility
for a purchase price equal to the greater of the Minimum Purchase Price of such
Facility or the Fair Market Value of such Facility immediately prior to such
damage. If Lessee shall make such offer and Lessor does not accept the same
within 45 days, Lessee may either withdraw such offer and proceed to restore the
Leased Property of such Facility to substantially the same condition as existed
immediately before such damage or destruction, or terminate the Lease with
respect to such Facility.


68


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





14.3.2    If Lessor accepts Lessee’s offer to purchase the Leased Property of
any Facility, this Lease shall terminate as to such Facility upon payment of the
purchase price.
14.4    No Abatement of Rent. This Lease shall remain in full force and effect
and Lessee’s obligation to pay the Rent and all other charges required by this
Lease shall remain unabated during the period required for adjusting insurance,
satisfying Legal Requirements, repair and restoration. All proceeds payable by
reason of any loss of rental or business interruption under any policy of
insurance required to be carried by Lessee hereunder shall be paid to Lessor
and, provided that no Event of Default has occurred and is continuing, Lessor
shall (a) apply, on a monthly basis, all such proceeds paid by reason of loss of
rental towards Lessee’s obligation to pay Rent, and (b) make available to Lessee
for Lessee’s operating costs (e.g., payment of salaries, taxes, etc.), on a
monthly basis, all such proceeds paid by reason of business interruption. Any
excess proceeds of such insurance remaining after such rent and operating costs
have been paid shall be delivered to Lessee.
14.5    Waiver. Lessee waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property and/or any
Capital Additions.
ARTICLE XV.
15.1    Condemnation.
15.1.1    Total Taking. If the Leased Property and any Capital Additions of a
Facility are totally and permanently taken by Condemnation, this Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.
15.1.2    Partial Taking. If a portion of the Leased Property and any Capital
Additions of a Facility is taken by Condemnation, this Lease shall remain in
effect if the affected Facility is not thereby rendered Unsuitable for Its
Primary Intended Use, but if such Facility is thereby rendered Unsuitable for
its Primary Intended Use, this Lease shall terminate with respect to such
Facility as of the day before the Date of Taking for such Facility, in which
event Lessor shall be entitled to receive the Award, if any, and the Minimum
Rent and Additional Rent (if applicable) due hereunder shall be reduced by the
amount of the Allocated Minimum Rent and Allocated Additional Rent (if
applicable) for the Facility as to which the Lease has so terminated.
15.1.3    Restoration. If there is a partial taking of the Leased Property and
any Capital Additions of a Facility and this Lease remains in full force and
effect pursuant to Section 15.1.2, Lessor shall, subject to the rights of
Facility Mortgagees (provided that the same shall be subject to the terms of any
applicable subordination and non-disturbance agreement entered into between
Lessee and the applicable Facility Mortgagee), make available to Lessee the
portion of the Award necessary and specifically identified or allocated for
restoration of such Leased Property and any such Capital Additions and Lessee
shall complete all necessary


69


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





restoration and pay the additional costs thereof if the amount provided or
allocated by the Condemnor for restoration is insufficient.
15.1.4    Award-Distribution. The entire Award shall belong to and be paid to
Lessor, except that, subject to the rights of the Facility Mortgagees, Lessee
shall be entitled to receive from the Award, if and to the extent such Award
specifically includes such item, lost profits value and moving expenses,
provided, that in any event Lessor shall receive from the Award, subject to the
rights of the Facility Mortgagees (provided that the same shall be subject to
the terms of any applicable subordination and non-disturbance agreement entered
into between Lessee and the applicable Facility Mortgagee), no less than the
greater of the Fair Market Value of the applicable Facility prior to the
institution of the Condemnation or the Minimum Purchase Price of the applicable
Facility.
15.1.5    Temporary Taking. The taking of the Leased Property, any Capital
Additions and/or any part(s) thereof, shall constitute a taking by Condemnation
only when the use and occupancy by the taking authority has continued for longer
than one hundred eighty (180) consecutive days. During any shorter period, which
shall be a temporary taking, all the provisions of this Lease shall remain in
full force and effect and the Award allocable to the Term shall be paid to
Lessee.
15.1.6    Sale Under Threat of Condemnation. A sale by Lessor to any Condemnor,
either under threat of Condemnation or while Condemnation proceedings are
pending, shall be deemed a Condemnation for purposes of this Lease. Lessor may,
without any obligation to Lessee, agree to sell and/or convey to any Condemnor
all or any portion of the Leased Property free from this Lease and the rights of
Lessee hereunder without first requiring that any action or proceeding be
instituted or pursued to judgment. Notwithstanding the foregoing, Lessor agrees
that if Lessee notifies Lessor in writing of Lessee’s intent to contest (in
accordance with Article XII) any such Condemnation proceeding, Lessor shall not
sell and/or convey to any Condemnor all or any portion of the Leased Property
prior to any such contested action or proceeding being finally resolved or
abandoned by Lessee.
15.1.7    Rights of Facility Mortgagees. Notwithstanding anything herein to the
contrary, the provisions of this Article XV are subject to the rights of the
Facility Mortgagees (provided that the same shall be subject to the terms of any
applicable subordination and non-disturbance agreement entered into between
Lessee and the applicable Facility Mortgagee).
ARTICLE XVI.
16.1    Events of Default. Any one or more of the following shall constitute an
“Event of Default”:
(a)    the occurrence or existence of any event or condition described elsewhere
in this Lease as an “Event of Default”;


70


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    Lessee shall fail to pay any installment of Minimum Rent or Additional
Rent when the same becomes due and payable and such failure is not cured by
Lessee within a period of five (5) Business Days after notice thereof from
Lessor; provided, however, that (to the extent permitted by applicable law) such
notice shall be in lieu of and not in addition to any notice required under
applicable law;
(c)    Lessee shall fail to pay any Additional Charges when the same becomes due
and payable and such failure is not cured by Lessee within a period of ten (10)
Business Days after notice thereof from Lessor;
(d)    Lessee fails to pay Impositions relating to real estate taxes prior to
the same becoming delinquent, provided that it shall not be an Event of Default
hereunder if (i) Lessee pays the amounts then due with respect to such real
estate taxes (including any penalties or late charges) within a period of ten
(10) Business Days after the same becoming delinquent, or (ii) an impound
account shall have been established pursuant to Section 4.4.1 hereof and Lessor
fails to apply funds on deposit in such account to pay such Impositions relating
to real estate taxes;
(e)    Lessee fails to pay insurance premiums on or before the date due to
ensure continued coverage under all policies required to be maintained under
this Lease, provided that it shall not be an Event of Default hereunder if an
impound account shall have been established pursuant to Section 4.4.2 hereof and
Lessor fails to apply funds on deposit in such account to pay such insurance
premiums;
(f)    except as otherwise specifically provided for in this Section 16.1, if
Lessee shall fail to observe or perform any other term, covenant or condition of
this Lease and such failure is not cured by Lessee within forty-five (45) days
after notice thereof from Lessor, unless such failure cannot with due diligence
be cured within a period of forty-five (45) days, in which case such failure
shall not be deemed to be an Event of Default if Lessee proceeds promptly and
with due diligence to cure the failure and diligently completes the curing
thereof; provided, however, that (to the extent permitted by applicable law)
such notice shall be in lieu of and not in addition to any notice required under
applicable law;
(g)    Lessee or any Guarantor shall:
(i)    file a petition in bankruptcy or a petition to take advantage of any
insolvency act,
(ii)    make an assignment for the benefit of its creditors,
(iii)    consent to the appointment of a receiver of itself or of the whole or
any substantial part of its property, or
(iv)    file a petition or answer seeking reorganization or arrangement under
the Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;


71


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(h)    Lessee or any Guarantor shall be adjudicated as bankrupt or a court of
competent jurisdiction shall enter an order or decree appointing, without the
consent of Lessee, a receiver of Lessee or of the whole or substantially all of
its property, or approving a petition filed against it seeking reorganization or
arrangement of Lessee under the Federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof, and such
judgment, order or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of the entry thereof;
(i)    Lessee or any Guarantor shall be liquidated or dissolved, or shall begin
proceedings toward such liquidation or dissolution, or shall, in any manner,
permit the sale or divestiture of substantially all of its assets (except to the
extent permitted pursuant to Article XXIV hereof);
(j)    the estate or interest of Lessee in the Leased Property, any Capital
Additions or any part(s) thereof shall be levied upon or attached, in an amount
in excess of Five Hundred Thousand Dollars ($500,000) with respect to any one
(1) Facility, in any proceeding and the same is not either (i) fully bonded over
by Lessee, (ii) being contested by Lessee as permitted by Article XII hereof, or
(ii) vacated or discharged within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Lessee of notice
thereof from Lessor; provided, however, that such notice shall be in lieu of and
not in addition to any notice required under applicable law;
(k)    any Transfer occurs without Lessor’s consent in accordance with the
provisions of Article XXIV;
(l)    at any time when a Guaranty is required to be in place pursuant to this
Lease, (i) such Guaranty has not been executed and delivered or is otherwise not
in full force and effect, (ii) any of the representations or warranties made by
Lessee or any Guarantor in the Guaranty or this Lease proves to be untrue when
made in any material respect which materially and adversely affects Lessor, or
(iii) a material default shall occur under the Guaranty and, in each case, such
material default is not cured within any applicable notice and cure period set
forth therein;
(m)    (x) there is issued any (i) stop placement order against Lessee with
respect to a Facility that (A) is in effect for more than ninety (90)
consecutive days and (B) is or becomes final and non-appealable, or (ii) final
non-appealable termination or revocation of a Facility’s applicable license
material to such Facility’s operation for its Primary Intended Use, or any
termination or revocation of any third-party provider reimbursement agreements
(including, without limitation, its certification for participation in the
Medicare or Medicaid reimbursement programs) that is not reinstated or replaced
within twenty (20) days, or (y) there occurs any termination or revocation that
is subject to appeal by Lessee, or any suspension of any such license that
results in the subject Facility ceasing operation for a period of more than
twenty (20) consecutive days at any time;
(n)    (i) any local, state or federal agency having jurisdiction over the
operation of any Facility removes ten percent (10%) or more of the patients or
residents located in such Facility, (ii) any local, state or federal agency
having jurisdiction over any Facility


72


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





reduces the number of licensed units for such Facility from that number set
forth under the heading “Facility Description and Primary Intended Use” on
Exhibits A-1 through A-12 attached hereto (in other than a de minimis amount not
to exceed three percent (3%) in the aggregate for each Facility during the Term
and provided that such reductions are not related to any quality of care issues
at the Facility or any other matter reasonably within Lessee’s control),
(iii) without Lessor’s prior written consent not to be unreasonably withheld,
conditioned or delayed (it being acknowledged, for purposes of this clause (iii)
and clause (iv) below, that it shall in no event be unreasonable for Lessor to
withhold its consent to any removal of a licensed unit in connection with the
licensing of another unit at a facility which is not owned by Lessor or any of
its Affiliates), Lessee voluntarily reduces (x) the number of licensed units for
any Facility from that number set forth on Exhibit A-1, Exhibit A-2,
Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6, Exhibit A-7, Exhibit A-8,
Exhibit A-9, Exhibit A-10, Exhibit A-11 or Exhibit A-12 attached hereto or
(y) the number of residents permitted to occupy any Facility, or (iv) without
Lessor’s prior written consent not to be unreasonably withheld, conditioned or
delayed, Lessee voluntarily removes from service any licensed units for any
Facility, unless as to clause (iii) or (iv) above, (1) such unit is removed in
order to combine it with another unit to create a larger resident unit or
convert it to create space to provide another use (whether the Primary Intended
Use of such Facility or any reasonably required office, storage space or
ancillary services use incidental to the Primary Intended Use), (2) the
aggregate number of units so removed from any Facility does not exceed the
lesser of (A) five percent (5%) of the total number of licensed units for such
Facility and (B) four (4), and (3) a future application for the licensing of
units of the same type and number as the removed units would not (under the laws
in effect at the time of such removal) require a certificate of need or any
similar requirement;
(o)    subject to Article XII regarding permitted contests, Lessee fails to cure
or abate any material violation occurring during the Term that is claimed by any
Governmental Authority, or any officer acting on behalf thereof, of any Legal
Requirement pertaining to the operation of any Facility, and within the time
permitted by such authority for such cure or abatement;
(p)    any default and acceleration of any indebtedness of Lessee or Guarantor
for borrowed money with an outstanding principal amount of Twenty Five Million
Dollars ($25,000,000) has occurred; and
(q)    a default beyond any applicable notice, grace or cure period shall occur
under any other lease agreement or guaranty, any loan documents or any other
material agreement or instrument, now or hereafter with or in favor of Lessor or
any Affiliate of Lessor and made by or with Lessee or any Affiliate of Lessee,
which default (i) relates to a failure to pay an amount of not less than One
Million Dollars ($1,000,000) or (ii) is a material nonmonetary default
(including, without limitation, any default that relates to a transfer or
non-competition restriction, and/or to an environmental or licensing
obligation).
16.2    Certain Remedies. If an Event of Default shall have occurred, Lessor may
terminate this Lease with respect to the Facility from which such Event of
Default emanated, if any (provided, that any Event of Default that relates to
Lessee’s performance hereunder generally and is not limited to circumstances at
any specified Facility(ies), expressly including, without limitation, any Event
of Default for failure to pay Minimum Rent, may be deemed by Lessor, in


73


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





its reasonable discretion, to affect all Facilities). If at any time during the
Term, Lessor has terminated this Lease with respect to a number of Facilities
equal to seven percent (7%) or more (in the aggregate) of the number of
Facilities then subject to this Lease pursuant to the first sentence of this
Section 16.2, then if any additional Event(s) of Default shall occur thereafter,
Lessor may terminate this Lease with respect to the Facility from which such
Event of Default emanated, if any, or, if so elected by Lessor, with respect to
all of the Facilities, regardless of the cause of nature of such Event of
Default, by giving Lessee notice of such termination and the Term shall
terminate and all rights of Lessee under this Lease shall cease with respect to
all such Facilities as to which Lessor has elected to so terminate this Lease.
Any such notice of termination may, at Lessor’s option, be given and exercised
concurrently with any notice of Event of Default given by Lessor to Lessee
hereunder. In such event, such termination shall be effective immediately upon
the occurrence of the Event of Default subject to Legal Requirements, including,
without limitation, any requirement that the occupant needs to be the holder of
any applicable health care licenses. In addition to the foregoing, if any Event
of Default pursuant to Section 16.1(g) or (h) shall occur, Lessor shall have the
immediate right, at its election in its sole discretion, to terminate this Lease
with respect to all of the Facilities. In all such events, Lessor shall have all
rights at law and in equity available to Lessor as a result of any Event of
Default. Lessee shall pay as Additional Charges all costs and expenses incurred
by or on behalf of Lessor, including reasonable attorneys’ fees and expenses, as
a result of any Event of Default hereunder. If an Event of Default shall have
occurred and be continuing, whether or not this Lease has been terminated with
respect to any one or more (including all, if so elected by Lessor and permitted
in accordance with the terms hereof) of the Facilities pursuant to this
Section 16.2, Lessee shall, to the extent permitted by law, if required by
Lessor so to do, immediately surrender to Lessor possession of the Leased
Property and any Capital Additions of the Facilities as to which Lessor has so
elected to terminate this Lease and quit the same and Lessor may enter upon and
repossess such Leased Property and such Capital Additions by reasonable force,
summary proceedings, ejectment or otherwise, and may remove Lessee and all other
Persons and any of Lessee’s Personal Property from such Leased Property and such
Capital Additions.
16.3    Damages. (i) The termination of this Lease with respect to any one or
more of the Facilities; (ii) the repossession of the Leased Property and any
Capital Additions of any Facility; (iii) the failure of Lessor, notwithstanding
reasonable good faith efforts, to relet the Leased Property or any portion
thereof; (iv) the reletting of all or any portion of the Leased Property; or
(v) the failure or inability of Lessor to collect or receive any rentals due
upon any such reletting, shall not relieve Lessee of its liabilities and
obligations hereunder, all of which shall survive any such termination,
repossession or reletting. In addition, the termination of this Lease with
respect to any one or more of the Facilities shall not relieve Lessee of its
liabilities and obligations hereunder with respect to such terminated
Facility(ies) that are intended to survive the termination of this Lease,
including, without limitation, the obligations set forth in this Section 16.3
and Sections 16.5, 23.1, 37.4 and 45.1.8. If any such termination occurs, Lessee
shall forthwith pay to Lessor all Rent due and payable with respect to the
Facility(ies) terminated to and including the date of such termination.
Thereafter, following any such termination, Lessee shall forthwith pay to
Lessor, at Lessor’s option, as and for liquidated and agreed current damages for
an Event of Default by Lessee, the sum of:


74


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    the worth at the time of award of the unpaid Rent which had been earned
at the time of termination with respect to the terminated Facility(ies),
(b)    the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination with respect to the terminated
Facility(ies) until the time of award exceeds the amount of such rental loss
that Lessee proves could have been reasonably avoided,
(c)    the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term for the terminated Facility(ies) after the time of award
exceeds the amount of such rental loss that Lessee proves could be reasonably
avoided, plus
(d)    any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.
As used in clauses (a) and (b) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause (c) above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).
Alternatively, if Lessor does not elect to terminate this Lease with respect to
any Facility, then Lessee shall pay to Lessor, at Lessor’s option, as and for
agreed damages for such Event of Default without termination of Lessee’s right
to possession of the Leased Property and any Capital Additions or any portion
thereof, each installment of said Rent and other sums payable by Lessee to
Lessor under the Lease as the same becomes due and payable, together with
interest at the Overdue Rate from the date when due until paid, and Lessor may
enforce, by action or otherwise, any other term or covenant of this Lease.
16.4    Receiver. Upon the occurrence of an Event of Default, and upon
commencement of proceedings to enforce the rights of Lessor hereunder, Lessor
shall be entitled, as a matter of right, to the appointment of a receiver or
receivers acceptable to Lessor of the Leased Property and any Capital Additions
of the revenues, earnings, income, products and profits thereof, pending the
outcome of such proceedings, with such powers as the court making such
appointment shall confer.
16.5    Lessee’s Obligation to Purchase. Upon the occurrence of a Put Event with
respect to any Applicable Facility or Applicable Facilities, Lessor shall be
entitled to require Lessee to purchase the Leased Property of such Applicable
Facility or Applicable Facilities on the first Minimum Rent Payment Date
occurring not less than thirty (30) days after the date specified in a notice
from Lessor requiring such purchase for an amount equal to the greater of
(i) the Fair Market Value of such Applicable Facility(ies), or (ii) the Minimum
Purchase Price of such Applicable Facility(ies), plus, in either event, all Rent
then due and payable (excluding any portion of the installment of Minimum Rent
equal to the Allocated Minimum Rent for such Applicable Facility(ies) due on the
purchase date) with respect to such Applicable Facility(ies). If Lessor
exercises such right, Lessor shall convey the Leased Property of such Applicable
Facility(ies) to Lessee on the date fixed therefor in accordance with the
provisions of Article XVIII upon receipt of the purchase price therefor and this
Lease shall thereupon


75


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





terminate with respect to such Applicable Facility(ies). Any purchase by Lessee
of the Leased Property of a Applicable Facility pursuant to this Section shall
be in lieu of the damages specified in Section 16.3 with respect to such
Applicable Facility. For the avoidance of doubt, the provisions of this Section
16.5 are not applicable to any Facilities other than the Applicable Facilities.
16.6    Waiver. If Lessor initiates judicial proceedings or if this Lease is
terminated by Lessor pursuant to this Article with respect to a Facility, Lessee
waives, to the extent permitted by applicable law, (i) any right of redemption,
re‑entry or repossession; and (ii) the benefit of any laws now or hereafter in
force exempting property from liability for rent or for debt.
16.7    Application of Funds. Any payments received by Lessor under any of the
provisions of this Lease shall be applied to Lessee’s obligations in the order
which Lessor may determine or as may be prescribed by the laws of the applicable
State(s).
16.8    Grant of Security Interest; Appointment of Collateral Agent. The parties
intend that if an Event of Default occurs under this Lease, Lessor will, to the
extent permitted by applicable law, control Lessee’s Personal Property and the
Intangible Property (but excluding any of Lessee’s Personal Property or
Intangible Property to the extent constituting Lessee’s Excluded Assets) so that
Lessor or its designee or nominee can operate or re-let each Facility intact for
its Primary Intended Use. Accordingly, to implement such intention, and for the
purpose of securing the payment and performance obligations of Lessee hereunder,
Lessor and Lessee agree as follows:
16.8.1    Grant of Security Interest.
(a)    Lessee, as debtor, hereby grants to Collateral Agent, as secured party,
for the benefit of Lessor, a security interest and an express contractual lien
upon all of Lessee’s right, title and interest in and to Lessee’s Personal
Property and in and to the Intangible Property (but excluding Lessee’s Excluded
Assets) and any and all products, rents, leases (including modification,
extension, termination and other rights thereunder), issues, proceeds and
profits thereof in which Lessee now owns or hereafter acquires an interest or
right, including any leased Lessee’s Personal Property (other than Lessee’s
Excluded Assets) (collectively, the “Collateral”). This Lease constitutes a
security agreement covering all such Collateral. The security interest granted
to Collateral Agent with respect to Lessee’s Personal Property in this
Section 16.8 is intended by Lessor and Lessee to be subordinate to any security
interest granted in connection with the financing or leasing of all or any
portion of Lessee’s Personal Property so long as the lessor or financier of such
Lessee’s Personal Property agrees to give Lessor written notice of any default
by Lessee under the terms of such lease or financing arrangement, to give Lessor
a reasonable time following such notice to cure any such default and consents to
Lessor’s written assumption of such lease or financing arrangement upon Lessor’s
curing of any such defaults. This clause shall be self-operative and no further
instrument of subordination shall be required. This security agreement and the
security interest created herein shall survive the expiration or earlier
termination of this Lease with respect to any or all of the Facilities.


76


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    Lessee hereby authorizes Collateral Agent to file such financing
statements, continuation statements and other documents as may be necessary or
desirable to perfect or continue the perfection of Collateral Agent’s security
interest in the Collateral. In addition, if required by Collateral Agent at any
time during the Term, Lessee shall execute and deliver to Collateral Agent, in
form reasonably satisfactory to Collateral Agent, additional security
agreements, financing statements, fixture filings and such other documents as
Collateral Agent may reasonably require to perfect or continue the perfection of
Collateral Agent’s security interest in the Collateral. In the event Lessee
fails to execute any financing statement or other documents for the perfection
or continuation of Collateral Agent’s security interest, Lessee hereby appoints
Collateral Agent as its true and lawful attorney-in-fact to execute any such
documents on its behalf, which power of attorney shall be irrevocable and is
deemed to be coupled with an interest.
(c)    Lessee will give Collateral Agent at least thirty (30) days’ prior
written notice of any change in Lessee’s name, identity, jurisdiction of
organization or corporate structure. With respect to any such change, Lessee
will promptly execute and deliver such instruments, documents and notices and
take such actions, as Collateral Agent deems necessary or desirable to create,
perfect and protect the security interests of Collateral Agent in the
Collateral.
(d)    Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent shall, to the extent permitted by applicable law, be entitled
to exercise any and all rights or remedies available to a secured party under
the Uniform Commercial Code, or available to a lessor under the laws of the
State, with respect to Lessee’s Personal Property and the Intangible Property,
including the right to sell the same at public or private sale.
16.8.2    Appointment of Collateral Agent.
(a)    Each Person comprising “Lessor” hereunder hereby irrevocably appoints HCP
(the “Collateral Agent”) as the collateral agent hereunder and under all other
documents related hereto and authorizes Collateral Agent in such capacity, to
take such actions on its behalf and to exercise such powers as are delegated to
Collateral Agent in such capacity by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. In performing its
functions and duties hereunder, Collateral Agent shall act for itself and as
agent for each Person comprising “Lessor” hereunder and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Lessee. The provisions of this Section 16.8.2 are
solely for the benefit of Collateral Agent and each Person comprising “Lessor”
hereunder, and Lessee shall have no rights as a third party beneficiary(ies) of
any of such provisions.
(b)    The Collateral Agent may perform any and all of its duties and exercise
its rights and powers hereunder by or through any one or more sub‑agents
appointed by the Collateral Agent.
(c)    The Collateral Agent may at any time give notice of its resignation to
the Persons comprising “Lessor” hereunder and Lessee. Upon receipt of any such
notice of resignation, the Persons comprising “Lessor” hereunder shall have the
right to appoint a


77


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





successor Collateral Agent. If no such successor shall have been so appointed by
the Persons comprising “Lessor” hereunder and shall have accepted such
appointment within ten (10) days after the retiring Collateral Agent gives
notice of its resignation, then the retiring Collateral Agent may, on behalf of
each Person comprising “Lessor” hereunder, appoint a successor Collateral Agent;
provided that if the Collateral Agent shall notify Lessee and each Person
comprising “Lessor” hereunder that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder (except that in the case of
any Collateral held by the Collateral Agent on behalf of each Person comprising
“Lessor” hereunder, the Collateral Agent may continue to hold such Collateral
until such time as a successor Collateral Agent is appointed and such Collateral
is assigned to such successor Collateral Agent) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Collateral Agent shall instead be made by or to each Person comprising “Lessor”
hereunder directly, until such time as the Persons comprising “Lessor” hereunder
appoint a successor Collateral Agent.
(d)    Upon the acceptance of a successor’s or replacement’s appointment as
Collateral Agent, such successor or replacement shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder. After the retiring Collateral Agent’s
resignation hereunder, the provisions of this Section 16.8.2 shall continue in
effect for the benefit of such retiring Collateral Agent and its sub‑agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting in such capacity.
16.9    Leases and Residential Care Agreements. Lessee shall comply with and
observe in all material respects Lessee’s obligations under all leases and
residential care agreements, including Lessee’s obligations pertaining to the
maintenance and disposition of resident or tenant security deposits (provided,
however, that no breach of Lessee’s obligations with respect to such leases and
residential care agreements shall constitute a default hereunder until and
unless any such breaches or defaults affect a material number of the leases and
residential care agreements at any one Facility). Upon delivery of notice by
Lessor or Collateral Agent to Lessee of Lessor’s or Collateral Agent’s exercise
of its respective rights under this Article, at any time during the continuance
of an Event of Default, and without the necessity of Lessor or Collateral Agent
entering upon and taking and maintaining control of any Facility directly, by a
receiver, or by any other manner or proceeding permitted by applicable law,
Lessor and/or Collateral Agent immediately shall have, to the extent permitted
by applicable law, all rights, powers and authority granted to Lessee under any
lease or residential care agreement relating to such Facility, including the
right, power and authority to modify the terms of any such lease or residential
care agreement for such Facility, or extend or terminate any such lease or
residential care agreement for such Facility. During the continuance of an Event
of Default, unless Lessor and/or Collateral Agent elects in its sole discretion
to assume the obligations of Lessee under any lease or residential care
agreement for any Facility, neither Lessor nor Collateral Agent shall (i) be
obligated to perform any of the terms, covenants or conditions contained in such
lease or residential care agreement relating to such Facility (or otherwise have
any obligation with respect to such lease or residential care agreement relating
to such Facility)


78


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





or (ii) be obligated to appear in or defend any action or proceeding relating to
such lease or residential care agreement relating to such Facility.
Notwithstanding anything to the contrary in this Section 16.9, but subject to
the other terms and conditions contained in this Lease, except during the
continuance of an Event of Default, Lessee shall be entitled to exercise any and
all rights under any Occupancy Arrangements relating to any Facility, including
Lessee’s right, power and authority to modify the terms of any such Occupancy
Arrangements or extend or terminate such Occupancy Arrangements.
ARTICLE XVII.
17.1    Lessor’s Right to Cure Lessee’s Default. If Lessee shall fail to make
any payment or to perform any material act required to be made or performed
hereunder, Lessor (following the occurrence and during the continuance of any
Event of Default), without waiving or releasing any obligation or default, may
(upon written notice to Lessee), but shall be under no obligation to, make such
payment or perform such act for the account and at the expense of Lessee, and
may, to the extent permitted by law, enter upon the Leased Property and any
Capital Addition, during normal business hours and upon prior notice to Lessee
(except in the case of any emergency), for such purpose and take all such action
thereon as, in Lessor’s opinion, may be necessary or appropriate therefor. No
such entry shall be deemed an eviction of Lessee. All sums so paid by Lessor and
all out-of-pocket costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Lessor, shall be
paid by Lessee to Lessor on demand.
ARTICLE XVIII.
18.1    Purchase of the Leased Property. If Lessee purchases the Leased Property
of any Facility from Lessor pursuant to any provisions of this Lease, Lessor
shall, upon receipt from Lessee of the applicable purchase price, together with
full payment of any unpaid Rent due and payable with respect to any period
ending on or before the date of the purchase, deliver to Lessee an appropriate
special or limited warranty deed conveying the entire interest of Lessor in and
to such Leased Property to Lessee free and clear of all encumbrances other than
(i) those that Lessee has agreed hereunder to pay or discharge; (ii) those
mortgage liens, if any, which Lessee has agreed in writing to accept and to take
title subject to; (iii) those liens and encumbrances which were in effect on the
date of conveyance of such Leased Property to Lessor; and (iv) any other
encumbrances permitted hereunder to be imposed on such Leased Property which are
assumable at no cost to Lessee or to which Lessee may take subject without cost
to Lessee or material interference with the use or operations of the applicable
Facility for its Primary Intended Use. The applicable purchase price, less the
total amount of the encumbrances assumed or taken subject to which can be
satisfied by the payment of money (other than any financing provided by Lessor
for the purchase of the applicable Leased Property), shall be paid to Lessor or
as Lessor may direct in immediately available funds. All reasonable
out-of-pocket expenses of such conveyance, including the cost of title
insurance, attorneys’ fees incurred by Lessor in connection with such conveyance
and release, transfer taxes and recording and escrow fees, shall be paid by
Lessee.


79


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





18.2    Rights of Lessee Prior to Closing. Notwithstanding anything to the
contrary in this Lease, or at law or in equity, if Lessor shall exercise its
right to require Lessee to purchase the Leased Property of any Facility pursuant
to Section 16.5 (a “Purchase Obligation Exercise”), the following shall pertain:
(a)    Such Purchase Obligation Exercise (and any purchase or other separate
contract formed upon such Purchase Obligation Exercise) shall not under any
circumstances cause a termination of this Lease with respect to such Facility
until the consummation of the closing in accordance with the terms thereof, and
this Lease shall remain in full force and effect with respect to such Facility
to and until the consummation of the closing in accordance with the terms
thereof;
(b)    Lessee hereby acknowledges and agrees that Lessee shall not under any
circumstances be entitled to possession of the Leased Property of any Facility
under the terms of any purchase or other separate contract formed upon such
Purchase Obligation Exercise until the closing thereof, and that, prior thereto,
Lessee’s possession of the Leased Property of such Facility shall be solely by
way of this Lease;
(c)    In no event shall Lessee be deemed a vendee in possession; and
(d)    In the event that an Event of Default relating to the subject Facility
shall occur at any time during the period from such Purchase Obligation Exercise
to and until closing, Lessor shall be entitled to exercise any and all rights or
remedies available to a landlord against a defaulting tenant, whether at law or
equity, including those set forth in Article XVI hereof, and specifically
including the right to recover possession of the Leased Property of such
Facility through summary proceedings (such as unlawful detainer or other similar
action permitted by law), and in no event shall Lessor be required to bring an
action for ejectment or any other similar non-expedited proceeding.
18.3    Lessor’s Election of 1031 Exchange; Lessee’s Regulatory Filings. If
Lessee purchases the Leased Property of any Facility from Lessor pursuant to any
provision of this Lease, Lessor may elect to sell the Leased Property to Lessee
in the form of a tax-deferred exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended (“1031 Exchange”). In the event that Lessor
shall so elect, Lessor shall give written notice to Lessee and any escrow holder
of such election and the following shall apply:
(a)    Lessor may attempt to identify before the closing other property which
qualifies as “like-kind” property for a 1031 Exchange (the “Target Property”) by
giving written notice to Lessee and any escrow holder and identifying to such
escrow holder the Target Property prior to the closing.
(b)    If Lessor has not so identified the Target Property before the closing,
then Lessor shall proceed with the closing unless Lessor at its option enters
into an exchange agreement with an accommodation party (“Accommodator”) in order
to facilitate a non-simultaneous exchange. If an Accommodator is so designated,
Lessor shall cause the Accommodator (i) to acquire title to the Leased Property
from Lessor at or before the closing


80


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





and, (ii) to transfer title in the Leased Property to Lessee on closing for the
applicable purchase price.
(c)    Lessee shall fully cooperate with any such 1031 Exchange, including but
not limited to executing and delivering additional documents requested or
approved by Lessor; provided, that Lessee shall not be required to incur any
additional costs or liabilities or financial obligation as a consequence of any
of the foregoing exchange transactions.
(d)    Lessor hereby agrees to reasonably cooperate (at no cost to Lessor) with
Lessee in connection with the satisfaction of disclosure and reporting
obligations of Lessee arising pursuant to applicable Legal Requirements.
Notwithstanding anything to the contrary contained in this Lease, it is hereby
understood and agreed that if an Event of Default results from Lessor’s failure,
following Lessee’s written request therefor pursuant to the provisions of
Section 10.2.6 hereof, to provide information necessary to be disclosed or
otherwise required by Legal Requirements, then the Event of Default that would
otherwise occur shall be deemed not to exist under this Lease to the extent
resulting from any such failure of Lessor. Lessee and Lessor agree to reasonably
cooperate to limit any such disclosure requirements pursuant to Legal
Requirements to the extent Lessor objects to same.
ARTICLE XIX.
19.1    Extended Terms.
(a)    Provided that no Event of Default, or event which, with notice or lapse
of time or both, would constitute a monetary Event of Default, has occurred and
is continuing, either at the date of exercise or upon the commencement of an
Extended Term, Lessee shall have the right (subject to Section 19.1(c)) to renew
this Lease (x) with respect to all (but not less than all) of, respectively, the
Pool 1 Facilities, the Pool 2 Facilities, the Pool 3 Facilities, the Pool 4
Facilities, the Pool 5 Facilities, the Pool 6 Facilities, the Pool 9 Facilities,
the Pool 10 Facilities, the Pool 11 Facilities and the Pool 12 Facilities then
covered by this Lease for the Extended Terms for such Facilities set forth on
Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-4, Exhibit A-5, Exhibit A-6,
Exhibit A-9, Exhibit A-10, Exhibit A-11 and Exhibit A-12, as applicable,
attached hereto and (y) with respect to each of the Pool 7 Facilities and the
Pool 8 Facilities then covered by this Lease for the Extended Term for such
Facility set forth on Exhibit A-7 or Exhibit A-8, as applicable (provided,
however, that Lessee’s right to renew this Lease with respect to the Greenwood
Facility is conditioned upon Lessee concurrently exercising its right to renew
this Lease with respect to the Oak Park Facility and vice versa). Each renewal
option shall be exercised, if at all, by Lessee (i) giving written notice to
Lessor of such renewal not less than eighteen (18) months prior to the
expiration of the applicable then-current Term, (ii) delivering (if the Guaranty
is, at the time of such notice, required to be in place pursuant to this Lease)
to Lessor, concurrently with the delivery of the notice described in clause
(i) hereof, a reaffirmation of the Guaranty executed by the Guarantor stating,
in substance, that the Guarantor’s obligations under such Guaranty shall extend
to this Lease, as extended by the subject Extended Term (but Lessor may, at its
sole and absolute discretion, waive this requirement), and (iii) with respect to
any facility(ies) subject to a New Lease hereafter with or in favor of Lessor or
any Affiliate of Lessor, the exercise by the “Lessee” thereunder of the renewal
of each such New Lease or other lease for the corresponding and co-terminus
“Extended


81


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Term” thereof, concurrently with the delivery of the notice described in clause
(i) hereof. Lessee’s exercise of any renewal option hereunder shall be
irrevocable and immediately binding upon Lessee as of the date that Lessee
delivers the applicable notices and reaffirmations pursuant to the foregoing
items (i) through (iii). As of the date hereof, the parties agree that the Term
of this Lease including all Extended Terms does not exceed 75% of the estimated
remaining useful life of any Facility. During each Extended Term, all of the
terms and conditions of this Lease shall continue in full force and effect.
(b)    Intentionally Omitted.
(c)    Notwithstanding anything to the contrary in Section 19.1(a), Lessor, in
its sole discretion, may waive the condition to Lessee’s right to renew this
Lease that no Event of Default, or event which, with notice or lapse of time or
both, would constitute a monetary Event of Default, has occurred or is
continuing, and the same may not be used by Lessee as a means to negate the
effectiveness of Lessee’s exercise of its renewal right for such Extended Term.
ARTICLE XX.
20.1    Holding Over. If Lessee shall for any reason remain in possession of any
portion of the Leased Property and/or any Capital Additions after the expiration
or earlier termination of the Term, such possession shall be as a month‑to‑month
tenant during which time Lessee shall pay as Minimum Rent for each month an
amount equal to one hundred fifty percent (150%) of the monthly Minimum Rent
applicable to the prior Lease Year, together with all Additional Rent and
Additional Charges and all other sums payable by Lessee pursuant to this Lease.
During such period of month‑to‑month tenancy, Lessee shall be obligated to
perform and observe all of the terms, covenants and conditions of this Lease,
but shall have no rights hereunder other than the right, to the extent given by
law to month-to-month tenancies, to continue its occupancy and use of the Leased
Property and/or any Capital Additions. Nothing contained herein shall constitute
the consent, express or implied, of Lessor to the holding over of Lessee after
the expiration or earlier termination of this Lease.
ARTICLE XXI.
21.1    General REIT Provisions. Lessee acknowledges that, in order for Lessor
and/or Lessor’s Affiliates to qualify as a REIT, certain REIT Requirements must
be satisfied, including, without limitation, the provisions of Section 856 of
the Code. Accordingly, Lessee agrees, and agrees to cause its Affiliates,
Occupants and any other parties subject to its control by ownership or contract,
to cooperate reasonably with Lessor to ensure that the REIT Requirements are
satisfied, including, but not limited to, providing Lessor with information
about the ownership of Lessee and its Affiliates; provided, that such
cooperation shall not result in any unreimbursed cost or other adverse
consequence to Lessee. Lessee agrees, and agrees to cause its Affiliates, upon
request by Lessor, to take all action reasonably necessary to ensure compliance
with the REIT Requirements; provided, that such actions shall not result in any
unreimbursed cost or other adverse consequence to Lessee.


82


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





21.2    REIT Agreements. Lessor and Lessee agree that (a) rents payable under
this Lease are not based in whole or in part on the income or profits of any
Person; (b) as of the date this Lease was entered into or modified, rents
payable under this Lease were set at a fair market rental amount or formula, and
there was a reasonable expectation that Lessee had the financial wherewithal to
make the payments required; and (c) no services or amenities are provided to
Lessee under this Lease, other than services that are both (1) customarily
furnished or rendered by or on behalf of Lessor in connection with the rental of
real property of a similar class in the geographic areas in which the relevant
property is located and (2) customarily furnished or rendered in connection with
the rental of space for occupancy only (as opposed to primarily for the
convenience of the tenant).
ARTICLE XXII.
22.1    Risk of Loss. During the Term, the risk of loss or of decrease in the
enjoyment and beneficial use of the Leased Property and any Capital Additions as
a consequence of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions (other than by Lessor and Persons claiming
from, through or under Lessor) is assumed by Lessee, and no such event shall
entitle Lessee to any abatement of Rent.
ARTICLE XXIII.
23.1    General Indemnification. In addition to the other indemnities contained
herein, and notwithstanding the existence of any insurance carried by or for the
benefit of Lessor or Lessee, and without regard to the policy limits of any such
insurance, Lessee shall protect, indemnify, save harmless and defend Lessor and
its Affiliates from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Lessor or any of its Affiliates by reason of:
(i) any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Leased Property, or any Capital Additions or adjoining
sidewalks thereto; (ii) any use, misuse, non‑use, condition, maintenance or
repair by Lessee of the Leased Property or any Capital Additions; (iii) any
failure on the part of Lessee to perform or comply with any of the terms of this
Lease; (iv) the non-performance of any of the terms and provisions of any and
all existing and future subleases of the Leased Property or any Capital
Additions to be performed by any party thereunder; (v) any claim for
malpractice, negligence or misconduct committed by any Person on or working from
the Leased Property or any Capital Additions; and (vi) the violation of any
Legal Requirement (the foregoing (i) through (vi), collectively, the
“Indemnified Liabilities”). Notwithstanding anything to the contrary contained
in the above, Lessee shall not have any obligation hereunder to the extent that
such Indemnified Liabilities arise solely from the negligence, illegal acts,
fraud or willful misconduct of Lessor or any of its Affiliates. Any amounts
which become payable by Lessee under this Article shall be paid within ten (10)
Business Days after liability therefor is finally determined in a non-appealable
judgment by litigation or otherwise, and if not timely paid shall bear interest
at the Overdue Rate from the date of such determination to the date of payment.
Lessee, at its sole cost and expense, shall contest, resist and defend any such
claim, action or proceeding asserted or instituted against Lessor or any of its
Affiliates for which Lessee


83


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





is obligated to indemnify Lessor or such Affiliate pursuant to this
Article XXIII or any other provision of this Lease and may settle compromise or
otherwise dispose of the same as Lessee sees fit; provided, however, that any
legal counsel selected by Lessee to defend Lessor or such Affiliate shall be
reasonably satisfactory to Lessor, and, if required by Lessor, any such counsel
retained by Lessee to defend Lessor or such Affiliate shall be separate,
independent counsel from any counsel selected by Lessee to defend Lessee;
provided further, however, that, without Lessor’s prior written consent, which
consent may be given or withheld in Lessor’s sole and absolute discretion,
Lessee shall not enter into any settlement agreement with respect to, or
compromise or otherwise dispose of any such claim, action or proceeding asserted
or instituted against Lessor for which Lessee is obligated to indemnify Lessor
or any of its Affiliates pursuant to this Article or any other provision of this
Lease if such settlement, compromise or disposition thereof requires any
performance by Lessor or any of its Affiliates (other than the payment of money
which shall be paid by Lessee) or would impose any restrictions or other
covenants upon Lessor, any of its Affiliates or the Leased Property. All
indemnification covenants set forth in this Article or elsewhere in this Lease
are intended to apply to losses, damages, injuries, claims, etc. incurred
directly by the indemnified parties and their property, as well as by the
indemnifying party or third party, and their property. For purposes of this
Article and the other indemnification obligations of Lessee under this Lease,
any acts or omissions of Lessee, or by employees, agents, assignees,
contractors, subcontractors or others acting for or on behalf of Lessee (whether
or not they are negligent, intentional, willful or unlawful), shall be strictly
attributable to Lessee. It is understood and agreed that payment shall not be a
condition precedent to enforcement of the foregoing indemnification obligations
or any of the other indemnification obligations of Lessee set forth in this
Lease.
ARTICLE XXIV.
24.1    Transfers.
24.1.1    Prohibition. Subject to the provisions of Sections 24.1.8, 24.1.10,
24.1.11, 24.1.12 and 24.1.13 below, Lessee shall not, without Lessor’s prior
written consent, which consent may not be unreasonably withheld, conditioned or
delayed (except as provided in the last sentence of this Section 24.1.1), either
directly or indirectly or through one or more step transactions or tiered
transactions, voluntarily or by operation of law, (i) assign, convey, sell,
pledge, mortgage, hypothecate or otherwise encumber, transfer or dispose of all
or any part of this Lease or Lessee’s leasehold estate hereunder, (ii) Master
Sublease all or any part of the Leased Property and/or any Capital Additions of
any Facility, (iii) enter into an agreement with any Person that is not an
Affiliate of Lessee for the management or operation of more than ten percent
(10%) of the Leased Property and/or any Capital Additions of any Facility,
(iv) convey, sell, assign, transfer or dispose of any stock or partnership,
membership or other interests (whether equity or otherwise) in Lessee (which
shall include any conveyance, sale, assignment, transfer or disposition of any
stock or partnership, membership or other interests (whether equity or
otherwise) in any Controlling Person(s)), if such conveyance, sale, assignment,
transfer or disposition results in a change in control of Lessee (or in any
Controlling Person(s)), (v) dissolve, merge or consolidate Lessee (which shall
include any dissolution, merger or consolidation of any Controlling Person) with
any other Person, if such dissolution,


84


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





merger or consolidation results in a change in control of Lessee or in any
Controlling Person(s), (vi) sell, convey, assign, or otherwise transfer all or
substantially all of the assets of Lessee (which shall include any sale,
conveyance, assignment, or other transfer of all or substantially all of the
assets of any Controlling Person) or (vii) consummate or permit to be
consummated any agreement to do any of the foregoing (each of the aforesaid acts
referred to in clauses (i) through (vii) being referred to herein as a
“Transfer”). Lessor’s consent shall not be required for any Occupancy
Arrangement transaction that does not constitute a Master Sublease or for the
engagement of the services of any Person for the management or operation of ten
percent (10%) or less of the Leased Property and/or any Capital Additions of any
Facility. With respect to any such Occupancy Arrangement or engagement for which
such consent is not required, Lessee shall, within ten (10) days of entering
into any such Occupancy Arrangement or engagement, notify Lessor of the
existence of such Occupancy Arrangement or engagement and the identity of the
Occupant or manager, as the case may be, and supply Lessor with a copy of the
agreement relating to such Occupancy Arrangement or engagement and any other
related documentation, materials or information reasonably requested by Lessor;
provided, however, that the foregoing shall not apply to any Occupancy
Arrangement for patients or residents of any Facility (i.e., any non-Commercial
Occupancy Arrangements). Notwithstanding the foregoing or any other provisions
of this Lease to the contrary, Lessee acknowledges that (x) it is Lessor’s
practice not to permit any mortgages, hypothecations, pledges or other
encumbrances of leasehold interests by its lessees, and (y) Lessor shall have
the right to approve or disapprove of any such mortgage, hypothecation, pledge
or other encumbrance of the leasehold estate created hereby by Lessee (whether
directly or indirectly) in Lessor’s sole and absolute discretion, and (z) if
Lessor shall approve the same Lessor shall be entitled to impose such conditions
in connection therewith as Lessor deems appropriate in its sole and absolute
discretion.
24.1.2    Consent.
24.1.2.1    Prior to consummating any Transfer, Lessee shall submit in writing
to Lessor, as applicable: (i) the name of the proposed Occupant, assignee,
manager or other transferee; (ii) the terms and provisions of the Transfer,
including any agreements in connection therewith; and (iii) such financial
information as Lessor may reasonably request concerning the proposed Occupant,
assignee, manager or other transferee. In exercising its right of reasonable
approval or disapproval to a proposed Transfer, Lessor shall be entitled to take
into account any fact or factor that is commercially reasonable to the making of
such decision, including the following, all of which are agreed to be reasonable
factors for Lessor’s consideration:
(a)    The financial strength of the proposed Occupant, assignee, manager or
other transferee, including the adequacy of its working capital. In connection
with a Transfer resulting from a merger or consolidation to which Lessee or any
Guarantor or Controlling Party is a party, Lessor shall be entitled to compare
the Consolidated Net Worth and debt to equity ratio of the surviving party
following the effectiveness of such event as compared


85


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





to the Consolidated Net Worth and debt-to-equity ratio of Lessee or such
Controlling Party, as applicable, prior to such event.
(b)    The operating experience of the proposed Occupant, assignee, manager or
other transferee with respect to businesses of the nature, type and size of the
applicable Facility.
(c)    The quality and reputation of the proposed Occupant, assignee, manager or
other transferee.
(d)    Whether such Transfer will cause a breach or violation of any material
agreements to which Lessee or any Controlling Person is a party.
(e)    Whether there then exists any uncured Event of Default by Lessee pursuant
to this Lease; provided, however, that if (A) Lessee is proposing to enter into
a Master Sublease with respect to one or more Facilities, (B) there is no
uncured monetary Event of Default under this Lease, and (C) a non-monetary Event
of Default has occurred at another Facility (i.e., a Facility that Lessee is not
proposing to Master Sublease), Lessor has not yet exercised any of its rights or
remedies on account thereof pursuant to Article XVI hereof, and Lessee is
diligently and in good faith proceeding to cure such non-monetary Event of
Default at such other Facility, then Lessor shall not take the same into account
as the sole basis for withholding its consent to any such proposed Master
Sublease of such other Facility(ies).
Moreover, Lessor shall be entitled to be reasonably satisfied that neither any
covenant, condition or obligation imposed upon Lessee by this Lease nor any
right, remedy or benefit afforded Lessor by this Lease is materially impaired or
diminished by such Transfer. Lessee acknowledges, however, that any proposed
partial assignment, conveyance, sale, transfer or other disposition of this
Lease or Lessee’s leasehold estate hereunder with respect to less than all of
the Facilities would materially impair the covenants, conditions and obligations
imposed upon Lessee by this Lease and the rights, remedies and benefits afforded
Lessor by this Lease as a single, integrated and indivisible agreement and
economic unit with respect to all Facilities, and therefore it would be
reasonable for Lessor to withhold its consent to any such partial assignment,
conveyance, sale, transfer or other disposition of this Lease or Lessee’s
leasehold estate hereunder with respect to less than all the Facilities on such
basis.
24.1.2.2    In connection with any Transfer, Lessor shall be entitled to receive
the applicable Transfer Consideration, if any.
In connection with any Transfer, Lessor shall be entitled to require as a
condition to any such Transfer that the obligations of any Occupant, assignee,
manager or other transferee that is a subsidiary of and/or Controlled by another
Person or Persons, be guaranteed by the entity or entities constituting the
ultimate parent(s) and/or other ultimate Controlling Person(s), as the case may
be, pursuant to a written guaranty in form and substance reasonably acceptable
to Lessor and that, subject to Section 24.1.3 below, any existing Guaranty of
this Lease be reaffirmed by the applicable Guarantor notwithstanding such
Transfer.


86


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





24.1.2.3    The foregoing provisions of this Section 24.1.2 shall not apply to
any Transfer permitted under Section 24.1.10, 24.1.11, 24.1.12 or 24.1.13 below,
which shall be governed by the provisions thereof (but shall be subject to
Section 24.1.8).
24.1.2.4    The consent by Lessor to any Transfer shall not constitute Lessor’s
consent to any subsequent Transfer or to any subsequent or successive Transfer.
Any purported or attempted Transfer contrary to the provisions of this Article
shall be void and, at the option of Lessor, shall terminate this Lease.
24.1.3    Release of Existing Lessee and Guarantors Upon Certain Transfers. Upon
the consummation of any Transfer by Lessee that (a) constitutes an assignment of
Lessee’s entire interest in this Lease, (b) requires Lessor’s prior written
consent pursuant to the terms of this Article XXIV, and (c) receives such prior
written consent by Lessor, Lessor shall release Lessee and any current Guarantor
from all obligations arising under this Lease and any current Guaranty, as
applicable, following the effective date of such Transfer, so long as each of
the following conditions is met:
24.1.3.1    The Consolidated Net Worth of the assignee or replacement Guarantor,
as the case may be, immediately following the effectiveness of such Transfer,
shall be equal to or greater than the Consolidated Net Worth of Brookdale as of
the Commencement Date.
24.1.3.2    The debt-to-equity ratio of the assignee following the effectiveness
of such Transfer shall be equal to or less than the debt-to-equity ratio of
Brookdale as of the Commencement Date. For purposes of this Section 24.1.3.2,
“debt” shall include (without limitation) the capitalized value of any leases
required to be capitalized in accordance with GAAP to which Brookdale and/or
such assignee (and/or their consolidated Subsidiaries) are parties and the same
shall be demonstrated by financial statements prepared in accordance with GAAP
and reasonably satisfactory to Lessor.
24.1.3.3    The assignee shall have adequate experience and skill in
(i) operating facilities comparable to the applicable Facility(ies) and (ii) a
business of the nature, type and size of the business of Brookdale immediately
prior to the effectiveness of such Transfer, as determined by Lessor in its
reasonable discretion. Such assignee shall be deemed to have “adequate
experience and skill” if (A) the core management team that will be managing the
lessee under this Lease immediately following the effectiveness of such Transfer
has an average of not less than three (3) years’ operating experience with
respect to the operation and management of senior living or health care
facilities, or (B) such assignee or a Controlling Person of such assignee, as
the case may be, shall immediately following the effectiveness of such Transfer,
and for a period of not less than one (1) year thereafter, directly or
indirectly retain and/or hire in a full-time management or consulting capacity a
majority of the principal officers of Brookdale who were in the employment of
Brookdale prior to the effectiveness of such Transfer.
24.1.4    Attornment and Related Matters. Any Commercial Occupancy Arrangement
(including any Master Sublease) or the engagement of any


87


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Person for the management or operation of all or any portion of the Leased
Property shall be expressly subject and subordinate to all applicable terms and
conditions of this Lease. With respect to any Commercial Occupancy Arrangement
or any such management agreement, Lessor, at its option and without any
obligation to do so, may require any Occupant under any such Commercial Occupant
Arrangement or manager to attorn to Lessor upon the expiration or earlier
termination of this Lease or (at Lessor’s election) upon the occurrence and
during the continuance of an Event of Default, in which event Lessor shall
undertake the obligations of Lessee, as sublessor, licensor or otherwise under
such Commercial Occupancy Arrangement or management engagement from the time of
the exercise of such option to the termination of such Commercial Occupancy
Arrangement or management engagement and in such case Lessor shall not be liable
for any prepaid rents, fees or other charges or for any prepaid security
deposits paid by such Occupant under any such Commercial Occupant Arrangement to
Lessee or for any other prior defaults of Lessee under such Commercial Occupancy
Arrangement or management engagement. In the event that Lessor shall not require
such attornment with respect to any such Commercial Occupancy Arrangement or
management engagement, then such Commercial Occupancy Arrangement or management
engagement shall automatically terminate upon the expiration or earlier
termination of this Lease, including any early termination by mutual agreement
of Lessor and Lessee. Furthermore, any such Commercial Occupancy Arrangement,
management engagement or other agreement regarding a Transfer shall expressly
provide that the Occupant, assignee, manager or other transferee shall furnish
Lessor with such financial, operational or other information about the physical
condition of the applicable Facility, including the information required by
Section 25.1.2 herein, as Lessor may request from time to time.
24.1.5    Assignment of Lessee’s Rights Against Occupant Under a Master
Sublease. If Lessor shall consent to a Master Sublease, then the written
instrument of consent, executed and acknowledged by Lessor, Lessee and the
Occupant under such Master Sublease, as the case may be, shall contain a
provision substantially similar to the following:
24.1.5.1    Lessee and such Occupant hereby agree that, if such Occupant shall
be in default of any of its obligations under the Master Sublease, which default
also constitutes an Event of Default by Lessee under this Lease (subject to the
express provisions of Section 16.9 hereof), then Lessor shall be permitted to
avail itself of all of the rights and remedies available to Lessee against such
Occupant in connection therewith.
24.1.5.2    Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, Lessor shall be
permitted (by assignment of a cause of action or otherwise) to institute an
action or proceeding against such Occupant in the name of Lessee in order to
enforce Lessee’s rights under the Master Sublease, and also shall be permitted
to take all ancillary actions (e.g., serve default notices and demands) in the
name of Lessee as Lessor reasonably shall determine to be necessary.


88


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





24.1.5.3    Lessee agrees to cooperate with Lessor, and to execute such
documents as shall be reasonably necessary, in connection with the
implementation of the foregoing rights of Lessor.
24.1.5.4    Lessee expressly acknowledges and agrees that the exercise by Lessor
of any of the foregoing rights and remedies shall not constitute an election of
remedies, and shall not in any way impair Lessor’s entitlement to pursue other
rights and remedies directly against Lessee.
24.1.6    Costs. Lessee shall reimburse Lessor for Lessor’s reasonable costs and
expenses incurred in conjunction with the processing and documentation of any
request for consent as required under this Article XXIV, including reasonable
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
the transaction for which consent is requested is actually consummated.
24.1.7    No Release of Lessee’s Obligations. Except as expressly set forth in
Section 24.1.3 above, no Transfer shall relieve Lessee of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Lessee
hereunder. Except as expressly set forth in Section 24.1.3 above, the liability
of Lessee named herein and any immediate and remote successor in interest of
Lessee with respect to its interest in this Lease (i.e., by means of any
Transfer), and the due performance of the obligations of this Lease on Lessee’s
part to be performed or observed, shall not in any way be discharged, released
or impaired by any (i) agreement which modifies any of the rights or obligations
of the parties under this Lease, (ii) stipulation which extends the time within
which an obligation under this Lease is to be performed, (iii) waiver of the
performance of an obligation required under this Lease, or (iv) failure to
enforce any of the obligations set forth in this Lease. Except as expressly set
forth in Section 24.1.3 above, if any such Occupant, assignee, manager or other
transferee defaults in any performance due hereunder, Lessor may proceed
directly against the Lessee named herein and/or any immediate and remote
successor in interest of Lessee without exhausting its remedies against such
Occupant, assignee, manager or other transferee.
24.1.8    REIT Protection. Anything contained in this Lease to the contrary
notwithstanding, based on the reasonable advice of Lessor’s outside counsel
(i) no Transfer shall be consummated on any basis such that rental or other
amounts to be paid by the Occupant, assignee, manager or other transferee
thereunder would be based, in whole or in part, on the income or profits derived
by the business activities of the Occupant, assignee, manager or other
transferee; (ii) Lessee shall not furnish or render any services to an Occupant,
assignee, manager or other transferee with respect to whom Transfer
Consideration is required to be paid or manage or operate the Leased Property
and/or any Capital Additions so Transferred with respect to which Transfer
Consideration is being paid; (iii) Lessee shall not consummate a Transfer with
any Person in which Lessor owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Code); and
(iv) Lessee shall not consummate a Transfer with any Person or in any manner
which could cause any portion of the amounts received by Lessor pursuant to this
Lease or


89


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





any Occupancy Arrangement to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto or which could cause any other income of Lessor to fail to
qualify as income described in Section 856(c)(2) of the Code. Lessee shall
provide such information as Lessor’s outside counsel may reasonably request to
provide its advice regarding the foregoing, and in rendering such advice,
Lessor’s counsel shall be entitled to rely on factual representations from
Lessee and Lessor; provided, however, that Lessee shall have no liability
therefor if Lessee has provided such information and representations in good
faith and after a reasonably diligent review and inquiry of the subject matter
thereof. The requirements of this Section 24.1.8 shall likewise apply to any
further Transfers by a transferee.
24.1.9    Transfers In Bankruptcy. It is the intent of the parties hereto that
in the event of a Transfer pursuant to the provisions of the Bankruptcy Code,
all consideration payable or otherwise to be delivered in connection with such
Transfer shall be paid or delivered to Lessor, shall be and remain the exclusive
property of Lessor and shall not constitute property of Lessee or of the estate
of Lessee within the meaning of the Bankruptcy Code. Any consideration
constituting Lessor’s property pursuant to the immediately preceding sentence
and not paid or delivered to Lessor shall be held in trust for the benefit of
Lessor and be promptly paid or delivered to Lessor. For purposes of this
Section 24.1.9, the term “consideration” shall mean and include money, services,
property and any other thing of value such as payment of costs, cancellation or
forgiveness of indebtedness, discounts, rebates, barter and the like. If any
such consideration is in a form other than cash (such as in kind, equity
interests, indebtedness earn-outs, or other deferred payments, consulting or
management fees, etc.) Lessor shall be entitled to receive in cash the then
present fair market value of such consideration. Notwithstanding any provision
of this Lease to the contrary, including this Section 24.1.9, it is expressly
understood and agreed that it is the intention of the parties hereto that,
notwithstanding any provision of the Bankruptcy Code, including Section 365(f)
thereof, Lessee is precluded from effecting any Transfer of a Facility except as
may otherwise be expressly provided in this Lease.
24.1.10    Public Offering/Public Trading. Notwithstanding anything to the
contrary in this Article XXIV, other than in connection with a Transfer under
Section 24.1.11 below, Lessor’s consent shall not be required in connection
with, and the other provisions of this Article XXIV (including Section 24.1.2.2
hereof (i.e., there shall not be any Transfer Consideration payable)) shall not
apply to, (i) any transfer of any stock of Lessee (or the stock of any
Controlling Person) as a result of a public offering of Lessee’s (or such
Controlling Person’s) stock (which transfers shall be deemed not to be
“Transfers” hereunder) which (a) constitutes a bona fide public distribution of
such stock pursuant to a firm commitment underwriting or a plan of distribution
registered under the Securities Act of 1933 and (b) results in such stock being
listed for trading on the American Stock Exchange or the New York Stock Exchange
or authorized for quotation on the NASDAQ National Market immediately upon the
completion of such public offering, or (ii) for so long as the stock of Lessee
or any Controlling Person(s) is listed for trading on the American Stock
Exchange or the New York Stock Exchange or authorized for quotation on the
NASDAQ National


90


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Market, the transfer or exchange of such stock over such exchange or market
(which transfers or exchanges shall be deemed not to be “Transfers” hereunder).
24.1.11    Certain Other Transfers. Notwithstanding anything to the contrary in
this Article XXIV (including Section 24.1.10), but subject to the provisions of
Section 24.1.8 above, and without limiting Lessee’s rights under the other
provisions of this Article XXIV, any Transfer resulting from (a)(i) any sale,
transfer, distribution or other disposition of all or a controlling interest in
the outstanding capital stock, partnership, membership or other interests
(whether equity or otherwise) of Brookdale (whether or not such Transfer results
in Brookdale’s stock becoming privately owned) or a sale or transfer of all or
substantially all of the assets of Brookdale, in each case directly or
indirectly or through one or more step transactions or tiered transactions, or
(ii) a merger, consolidation, stock exchange or other business combination to
which Brookdale is a party, and (b) any Restructuring Transaction (including,
without limitation, any transfer of Brookdale’s management and operations (and
related assets) in accordance with the definition of Restructuring Transaction
to any entity (which entity may or may not be, in Brookdale’s discretion, an
Affiliate of Brookdale) that will enter into a management arrangement, sublease
or similar agreement with Brookdale or its Affiliates (such entity, a
“Restructured Manager”)) or Permitted Affiliate Transaction (in each case)
implemented in connection with (and on or about the effective date of) a
Transfer permitted under clause (a) of this Section 24.1.11 (any such
transaction or series of related transactions described in clause (a) above and,
if applicable, clause (b) above, a “Permitted Transaction”), and any agreement
to enter into a Permitted Transaction, shall be permitted under this Article
XXIV without Lessor’s consent, and the provisions of Section 24.1.2 shall not
apply (i.e., there shall not be any Transfer Consideration payable), and (except
as provided below in this Section 24.1.11) no additional guaranty shall be
required, in connection with or related to such Permitted Transaction, in each
case so long as each of the following conditions is met:
24.1.11.1    [Intentionally omitted];
24.1.11.2    The purchaser or transferee or successor pursuant to clause (a)
above, as the case may be, shall have sufficient experience with respect to a
business of the nature and type of the business of Brookdale as the same exists
prior to the effectiveness of such Transfer. Such purchaser, transferee or
successor, as the case may be, shall be deemed to have “sufficient experience”
if (A) the senior management team that will be managing the lessee under this
Lease (or, if applicable, the Restructured Manager which manages and operates
the Facilities) immediately following the effectiveness of such Transfer has an
average of not less than three (3) years’ operating experience with respect to
the operation and management of senior living or health care facilities, (B)
such purchaser, transferee or successor (or, if applicable, the Restructured
Manager which manages and operates the Facilities), as the case may be, shall
immediately following the effectiveness of such Transfer, and for a period of
not less than one (1) year thereafter, directly or indirectly retain and/or hire
in a full-time management or consulting capacity a majority of the principal
officers of Brookdale who were in the employment of Brookdale prior to the
effectiveness of such Transfer, or (C) Brookdale shall


91


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





engage the Restructured Manager to manage and operate the Facilities and the
Restructured Manager shall satisfy the conditions set forth in clause (A) or (B)
above;
24.1.11.3    If any interest of Lessee under this Lease is being assigned,
Lessee shall execute and deliver to Lessor a written (valid and enforceable)
affirmation of its obligations under this Lease and the assignee (which shall be
an Affiliate of Lessee) shall execute and deliver to Lessor a written (valid and
enforceable) assumption of Lessee’s obligations under this Lease. In addition,
each existing Guarantor shall execute and deliver to Lessor a written (valid and
enforceable) affirmation of its obligations under the applicable Guaranty or, in
the case of Brookdale (and if applicable), the entity surviving a merger,
consolidation, stock exchange or other business combination with Brookdale
pursuant to clause (a)(ii) above is a domestic entity and shall execute and
deliver to Lessor a written (valid and enforceable) assumption of the
obligations of Brookdale under the applicable Guaranty or a new Guaranty in the
same form as the existing Guaranty, which new Guaranty shall be retroactive to
the Effective Date and expressly cover all matters arising from and after the
Effective Date.
24.1.11.4    No monetary Event of Default shall have occurred and be continuing
hereunder;
24.1.11.5    Such Permitted Transaction shall not result in any violation, in
any material respect, of any regulatory requirements. Without limiting the
generality of the foregoing, the purchaser or transferee resulting from a
Transfer pursuant to clause (a)(i) above or the other party(ies) to the Transfer
pursuant to clause (a)(ii) above, as the case may be, and the Restructured
Manager (if any), shall be in compliance with the requirements of the Orders,
and none of them, nor any of their respective Affiliates, (a) is listed on the
Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other Lists, (b) is a Person (as defined in
the Orders) who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; or (c) is directly or indirectly owned (to
its knowledge, in the case of any indirect owner with less than a twenty-five
(25%) indirect ownership interest) or controlled by (including without
limitation by virtue of such Person being a director or owning voting shares or
interests), or acts for or on behalf of, any person on the Lists or any other
person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders;
24.1.11.6    In connection with such Permitted Transaction, (a) any Commercial
Occupancy Arrangement (including any Master Sublease) and the engagement of any
Person for the management or operation of all or any portion of the Leased
Property shall comply with the provisions of Section 24.1.4, and the Occupant,
manager or operator thereunder shall grant to Lessor (as additional security for
Lessee’s obligations under this Lease and the obligations of the Occupant,
manager or operator under such Commercial Occupancy Arrangement or engagement) a
valid and enforceable security interest with respect to the personal property
(whether tangible or intangible) of such Occupant, manager or operator
consistent with (and subject to the same limitations and exclusions (if any) on
and from such grant as) the security interest granted to Lessor pursuant to
Section 16.8 by Lessee, and a copy of the Commercial Occupancy Agreement or
agreement with the manager or operator (as applicable) and (if different) the
instrument granting such security interest shall be delivered to Lessor along
with the notice of the Permitted Transaction specified in 24.1.11.7 below, (b)
any


92


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Master Sublease shall contain provisions (running to the benefit of Lessor)
substantially similar to those described in Sections 24.1.5.1 through 24.1.5.4,
(c) there shall be no change in the use of the Leased Property of any Facility
from its Primary Intended Use, (d) any assignment of this Lease shall be subject
to the provisions of Section 24.1.12.3 (provided that the reference therein to
the notice specified in Section 24.1.12.7 shall be deemed to refer to the notice
of the Permitted Transaction specified in Section 24.1.11.7), and (e) Lessee
shall reimburse Lessor for Lessor’s reasonable costs and expenses incurred in
conjunction with the processing and documentation of the requirements of this
Section 24.1.11 (whether or not the Permitted Transaction is actually
consummated); and
24.1.11.7    Lessee shall have given Lessor: (a) not less than thirty (30) days’
prior written notice of such Permitted Transaction; and (b) not less than
forty-eight (48) hours’ prior notice of the execution of any agreement to enter
into such Permitted Transaction, which notice may be oral and only needs to
identify the counterparty to such Permitted Transaction and that Brookdale
and/or its Affiliates intend to enter into an agreement to effect a Permitted
Transaction hereunder (it being agreed that Lessee shall not be required to
deliver any supporting documentation prior to the execution of such agreement).
Lessor shall keep any notice given pursuant to clause (b) of this Section
24.1.11.7 confidential in accordance with Section 45.1.7.
24.1.12    Affiliate Transactions. Notwithstanding anything to the contrary
contained in this Article XXIV but subject to the provisions of Section 24.1.8
above, Lessor’s consent shall not be required in connection with, and the
provisions of Section 24.1.2.2 shall not apply (i.e., there shall not be any
Transfer Consideration payable and no additional guaranty shall be required) in
connection with or related to, (a) any assignment of Lessee’s interest in this
Lease to one or more Affiliate(s) of Lessee (if more than one, jointly and
severally as “Lessee” hereunder), (b) any Transfer consisting of a transfer of
any direct or indirect interest in Lessee to one or more Affiliate(s) of Lessee
so long as (x) such transfer does not result in a change of control of, or other
Transfer with respect to, Brookdale, in each case in violation of this
Article XXIV, and (y) Brookdale continues to control Lessee or (c) a Master
Sublease of all or any portion of the Leased Property to an Affiliate of Lessee
(including any engagement by Lessee of an Affiliate to operate or manage all or
any portion of the Leased Property) (each of the aforesaid acts referred to in
clauses (a) through (c) being a “Permitted Affiliate Transaction”), so long as
in connection therewith, each of the following conditions is met:
24.1.12.1    In connection with such Permitted Affiliate Transaction, there is
no change in the use of the Leased Property of any Facility from its Primary
Intended Use;
24.1.12.2    No Event of Default shall have occurred and be continuing;
24.1.12.3    In the case of such an assignment described in clause (a) of
Section 24.1.12 above, (i) the assignee(s) shall assume (jointly and severally)
all of the obligations of Lessee hereunder accruing subsequent to the effective
date of such assignment by an instrument in writing in form and substance
reasonably satisfactory to Lessor, and a copy thereof shall be delivered to
Lessor along with the notice specified in Section 24.1.12.7 below,


93


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(ii) the original Lessee shall not be released from any of the obligations of
the Lessee hereunder, whether occurring prior to or after the effective date of
such transaction, and if requested by Lessor, shall execute a written guaranty
of the “Lessee’s” obligations under this Lease in a form satisfactory to Lessor,
and (iii) a copy of such executed assumption shall be delivered to Lessor along
with the notice;
24.1.12.4    In the case of any Master Sublease, (i) such Master Sublease shall
be subject to the provisions of Section 24.1.5 above and such Master Sublease
shall comply with all of the applicable provisions of this Article XXIV (except
for the Lessor consent requirement), and a copy of such Master Sublease shall be
delivered to Lessor along with the notice specified in 24.1.12.7 below, and
(ii) Lessee shall not be released from any of the obligations of Lessee
hereunder, whether occurring prior to or after the effective date of such
transaction;
24.1.12.5    In connection with any Permitted Affiliate Transaction, no
Guarantor shall be released of any of its obligations under a Guaranty, and each
Guarantor shall execute a written reaffirmation of its obligations under such
Guaranty in form and substance reasonably satisfactory to Lessor and deliver the
same to Lessor along with the notice specified in 24.1.12.7 below;
24.1.12.6    Concurrently with the effective date of any such Permitted
Affiliate Transaction (other than any transfer permitted under clause (b) of
Section 24.1.12 above), Lessee shall cause the applicable Affiliate to grant to
Lessor a security interest in form and substance reasonably satisfactory to
Lessor with respect to such Affiliate’s personal property (whether tangible or
intangible) consistent with (and subject to the same limitations and exclusions
(if any) from such grant as) the security interest granted to Lessor pursuant to
Section 16.8 hereof by Lessee, in each case, as additional security for Lessee’s
obligations under this Lease and the obligations of any such Affiliate under
this Lease and/or such Master Sublease, as applicable, and such agreement
granting such security interest shall be delivered to Lessor along with the
notice specified in 24.1.12.7 below; and
24.1.12.7    Not less than ten (10) days prior to the effectiveness of any
Permitted Affiliate Transaction, Lessee shall notify Lessor in writing of
Lessee’s intention to enter into such Permitted Affiliate Transaction, the
effective date thereof, the facts placing the same within the provisions of this
Section 24.1.12 and any other change in the address for billings and notices to
the Lessee pursuant to this Lease, accompanied by a copy of any documents and/or
instruments required under the provisions of this Section 24.1.12, and Lessee
shall deliver to Lessor executed copies of such documents and/or instruments on
or prior to the effective date thereof.
24.1.13    Asset Transfers. Notwithstanding anything to the contrary in this
Article XXIV but subject to the provisions of Section 24.1.8 above, Lessor’s
consent shall not be required in connection with, and the provisions of
Section 24.1.2.2 shall not apply (i.e., there shall not be any Transfer
Consideration payable and, except as provided below in this Section 24.1.13, no
additional guaranty shall be required) with respect to, a sale, conveyance,
assignment, dividend, distribution or other Transfer by any subsidiary of
Brookdale (other than a Guarantor)


94


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





of all or substantially all of its assets (excluding (a) any interest in this
Lease or the Leased Property unless such a Transfer would otherwise be permitted
by the provisions of this Article XXIV and (b) any Lessee’s Personal Property
and Intangible Property and other property in which Lessor is granted a security
interest in accordance with the provisions of this Lease), so long as each
Guarantor is a domestic entity and remains liable under the applicable Guaranty.
The foregoing provisions of this Section 24.1.13 shall not limit the provisions
of Section 24.1.11 or the other provisions of this Article XXIV.
24.1.14    Change of Control of Brookdale Controlling Person. Notwithstanding
anything to the contrary in this Article XXIV, but subject to the provisions of
Section 24.1.8 above, and without limiting Lessee’s rights under the other
provisions of this Article XXIV (including Section 24.1.10), with respect to any
Controlling Person of Brookdale, a change of control with respect to such
Controlling Person that (if the direct equityholders of Brookdale were the
ultimate Controlling Person of Lessee) would not involve a Transfer, shall be
permitted under this Article XXIV without any prior written notice to, or
consent of, Lessor so long as after giving effect to such change of control:
(a)    Such Controlling Person, Brookdale, another subsidiary of such
Controlling Person that owns a direct or indirect interest in Brookdale, or the
Restructured Manager that manages and operates the Facilities, as applicable, is
deemed to have “sufficient experience” pursuant to Section 24.1.11.2 at the time
of such change of control or during the relevant period thereafter, as
applicable under Section 24.1.11.2;
(b)    Such transaction shall not result in any violation, in any material
respect, of any regulatory requirements.  Without limiting the generality of the
foregoing, the applicable Controlling Person, and the purchaser or transferee or
successor with respect to such change of control, shall be in compliance with
the requirements of the Orders, and none of them, nor any of their respective
Affiliates, (i) is listed on the Specially Designated Nationals and Blocked
Person List maintained by OFAC pursuant to the Order and/or on any other Lists,
(ii) is a Person (as defined in the Orders) who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or (iii) is
directly or indirectly owned (to its knowledge, in the case of any indirect
owner with less than a twenty-five (25%) indirect ownership interest) or
controlled by (including without limitation by virtue of such Person being a
director or owning voting shares or interests), or acts for or on behalf of, any
person on the Lists or any other person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; and
(c)    No monetary Event of Default shall have occurred and be continuing
hereunder at the time of the consummation of such change of control.
ARTICLE XXV.
25.1    Officer’s Certificates and Financial Statements.
25.1.1    Officer’s Certificate. At any time and from time to time upon Lessee’s
receipt of not less than fifteen (15) Business Days’ prior written


95


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





request by Lessor, Lessee shall furnish to Lessor an Officer’s Certificate
certifying (i) that this Lease is unmodified and in full force and effect, or
that this Lease is in full force and effect as modified and setting forth the
modifications; (ii) the dates to which the Rent has been paid; (iii) whether or
not, to the best knowledge of Lessee, Lessor is in default in the performance of
any covenant, agreement or condition contained in this Lease and, if so,
specifying each such default of which Lessee may have knowledge; and
(iv) responses to such other questions or statements of fact as Lessor, any
ground or underlying lessor, any purchaser or any current or prospective
Facility Mortgagee shall reasonably request. If Lessee fails to deliver such
Officer’s Certificate within such fifteen (15) Business Day period, thereafter
Lessee’s failure to deliver such Officer’s Certificate within five (5) Business
Days Lessor delivers a second notice including the following legend in bold,
fourteen (14) point type at the top of such request: “THIS IS A SECOND REQUEST
FOR AN OFFICER’S CERTIFICATE OF LESSEE PURSUANT TO SECTION 25.1.1 OF THE LEASE.
FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN
LESSEE BEING DEEMED TO HAVE DELIVERED THE ACKNOWLEDGMENT SET FORTH IN SUCH
SECTION 25.1.1”, shall constitute an acknowledgment by Lessee that (x) this
Lease is unmodified and in full force and effect except as may be represented to
the contrary by Lessor; (y) Lessor is not in default in the performance of any
covenant, agreement or condition contained in this Lease; and (z) the other
matters set forth in such request, if any, are true and correct. Any such
certificate furnished pursuant to this Article may be relied upon by Lessor and
any current or prospective Facility Mortgagee, ground or underlying lessor or
purchaser of the Leased Property or any portion thereof.
25.1.2    Statements. Lessee shall furnish the following statements to Lessor:
(a)    within one hundred twenty (120) days after the end of each of Lessee’s
and Guarantor’s fiscal years, a copy of the audited consolidated balance sheets
of Lessee, Guarantor and their respective consolidated Subsidiaries as of the
end of such fiscal year, and related audited consolidated statements of income,
changes in common stock and other stockholders’ equity and changes in the
financial position of Lessee, its consolidated Subsidiaries and Guarantor for
such fiscal year, prepared in accordance with GAAP applied on a basis
consistently maintained throughout the period involved, such consolidated
financial statements to be certified by nationally recognized certified public
accountants. For so long as Lessee and Guarantor have the same fiscal year, only
a single audited consolidated balance sheet, a single audited consolidated
statement of income, a single audited consolidated statement of changes in
common stock and other stockholders’ equity and a single audited consolidated
statement of changes in financial position shall be required under this Section
25.1.2(a);
(b)    within forty-five (45) days after the end of each fiscal quarter (other
than the last fiscal quarter during any fiscal year of the applicable Person),
(i) a copy of the unaudited consolidated balance sheets of Lessee, Guarantor and
their respective consolidated Subsidiaries as of the end of such fiscal quarter,
and related unaudited consolidated statements, changes in common stock and other
stockholders’ equity and changes in the financial position of Lessee, Guarantor
and their respective consolidated Subsidiaries for such fiscal quarter, and
(ii) a


96


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





statement of income of Lessee, Guarantor and their respective consolidated
Subsidiaries that sets forth the results for both such fiscal quarter and
year-to-date, in all cases prepared in accordance with GAAP applied on a basis
consistently maintained throughout the applicable period;
(c)    within one hundred twenty (120) days after the end of each of Lessee’s
and Guarantor’s fiscal years, and together with the annual audit report
furnished in accordance with clause (a) above, an Officer’s Certificate stating
that to the best of the signer’s knowledge and belief after making due inquiry,
Lessee is not in default in the performance or observance of any of the terms of
this Lease, or if Lessee shall be in default, specifying all such defaults, the
nature thereof, and the steps being taken to remedy the same;
(d)    within twenty (20) days after the end of each calendar month, Facility
level statements of income and detailed operational statistics regarding
occupancy rates, patient and resident mix and patient and resident rates by type
for each Facility for each such calendar month;
(e)    upon request by Lessor (but not more frequently than once each fiscal
year of Lessee), a copy of each cost report filed with the appropriate
governmental agency for each Facility (provided, however, with respect to each
request therefor, if Lessee’s reasonable costs and expenses incurred in
assembling and delivering copies of such cost reports shall exceed One Thousand
Five Hundred Dollars ($1,500) for the applicable request, Lessor shall reimburse
Lessee for the amount of such reasonable costs and expenses actually incurred by
Lessee in complying with such request);
(f)    promptly upon Lessee’s receipt thereof, copies of all material written
communications received by Lessee from any regulatory agency relating to any
proceeding, formal or informal, with respect to cited deficiencies with respect
to services and activities provided and performed at each Facility, including
patient and resident care, patient and resident activities, patient and resident
therapy, dietary, medical records, drugs and medicines, supplies, housekeeping
and maintenance, or the condition of each Facility, and involving an actual or
threatened warning, imposition of a material fine or a penalty, or suspension,
termination or revocation of any Required Governmental Approval;
(g)    promptly upon Lessee’s receipt thereof, copies of all claims, reports,
complaints, notices, warnings or asserted violations relating in any way to the
Leased Property or any Capital Additions or Lessee’s use thereof, the subject
matter of which, if adversely determined, would be reasonably likely to have a
material adverse effect on the continued operation, in accordance with the terms
of this Lease, of the subject Facility(ies);
(h)    with reasonable promptness, such other information respecting (i) the
financial and operational condition and affairs of Lessee, any Guarantor and
each Facility, (ii) the physical condition of the Leased Property and any
Capital Additions and (iii) any suspected Transfer, including the then equity or
voting ownership in Lessee or in any Controlling Person(s), in each case as
Lessor may reasonably request, in the form of a questionnaire or otherwise, from
time to time; and


97


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(i)    reasonably promptly following Lessor’s request therefor, copies of all
Required Governmental Approvals for each such Facility (provided, however, that
Lessee shall have no obligation to separately deliver copies of any such
Required Governmental Approvals to the extent that Lessor then has access to a
web-based system maintained by Lessee that contains copies of such Required
Governmental Approvals).


25.1.3    Lessee’s Submission of Certificates/Statements. Lessee shall be
obligated to furnish Lessor with all certificates and statements required under
this Article XXV by (i) delivery of printed copies of the same to Lessor at its
address set forth in Article XXXIII below or any other address that Lessor may
from time to time designate in writing and (ii) electronic delivery of the same
to Lessor in Microsoft® Office Excel format to the extent available in such
format (or such other format as Lessor may from time to time reasonably require)
at any electronic mail address that Lessor may from time to time designate in
writing.
ARTICLE XXVI.
26.1    Lessor’s Right to Inspect and Show the Leased Property and Capital
Additions. Without limiting Lessor’s rights provided in Section 9.7, Lessee
shall permit Lessor and its authorized representatives, upon not less than three
(3) Business Days prior written notice (provided that no such notice shall be
required after the occurrence, and during the continuance, of any Event of
Default), to (i) inspect the Leased Property and any Capital Additions and
(ii) exhibit the same to prospective purchasers and lenders, and during the last
twelve (12) months of the Term applicable to each portion of the Leased Property
and Capital Additions, to prospective lessees or managers, in each instance
during usual business hours and subject to any reasonable security, health,
safety or confidentiality requirements of Lessee and to any Legal Requirement or
Insurance Requirement. Lessee shall cooperate with Lessor in exhibiting the
Leased Property and any Capital Additions to prospective purchasers, lenders,
lessees and managers.
ARTICLE XXVII.
27.1    No Waiver. No failure by Lessor to insist upon the strict performance of
any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Event of Default shall constitute a waiver of any such breach or of
any such term. No waiver of any breach shall affect or alter this Lease, which
shall continue in full force and effect with respect to any other then existing
or subsequent breach.
ARTICLE XXVIII.
28.1    Remedies Cumulative. Each legal, equitable or contractual right, power
and remedy of Lessor now or hereafter provided either in this Lease or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power and remedy and the exercise or beginning of the
exercise by Lessor of any one or more of such rights, powers and remedies shall
not preclude the simultaneous or subsequent exercise by Lessor of any or all of
such other rights, powers and remedies.


98


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE XXIX.
29.1    Acceptance of Surrender. No surrender to Lessor of this Lease or of the
Leased Property or any Capital Additions or any part(s) thereof or of any
interest therein, shall be valid or effective unless agreed to and accepted in
writing by Lessor and no act by Lessor or any representative or agent of Lessor,
other than such a written acceptance by Lessor, shall constitute an acceptance
of any such surrender.
ARTICLE XXX.
30.1    No Merger. There shall be no merger of this Lease or of the leasehold
estate created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly, (i) this Lease or the leasehold estate
created hereby or any interest in this Lease or such leasehold estate and
(ii) the fee estate in the Leased Property or any parts thereof.
ARTICLE XXXI.
31.1    Conveyance by Lessor. Lessor may, without the prior written consent or
approval of Lessee, sell, transfer, assign, convey or otherwise dispose of any
or all of the Leased Property. If Lessor or any successor owner of the Leased
Property shall sell, transfer, assign, convey or otherwise dispose of the Leased
Property other than as security for a debt, Lessor or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Lessor with respect to such Leased Property under this Lease
arising or accruing from and after the date of such sale, transfer, assignment
or other disposition and all such future liabilities and obligations with
respect to such Leased Property shall thereupon be binding upon such purchaser,
grantee, assignee or transferee. In the event of any such sale, transfer,
assignment, conveyance or other disposition (other than as security for a debt)
of less than all of the Leased Property then subject to this Lease, the
provisions of Section 31.2 hereof shall apply.
31.2    New Lease. Lessor shall have the right, in connection with any
Separation Event during the Term, by written notice to Lessee, to require Lessee
to execute an amendment to this Lease whereby the Leased Property of one or more
Facilities affected by such Separation Event (individually, a “Separated
Property” or collectively, the “Separated Properties”) is separated and removed
from this Lease, and to simultaneously execute a substitute lease with respect
to such Separated Property(ies), in which case:
31.2.1    Lessor and Lessee shall execute a new lease (the “New Lease”) for such
Separated Property(ies), effective as of the date specified in Section 31.2.3
below (the “New Lease Effective Date”), in the same form and substance as this
Lease, but with such changes thereto as necessary to reflect the separation of
the Separated Property(ies) from the balance of the Leased Property and the
survival of the Surviving Prior Lease Documents with respect to the applicable
Lessors (or their successors) party thereto (if such Surviving Prior Lease
Documents shall not have previously expired or terminated), including
specifically the following:


99


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    The total monthly Minimum Rent and Additional Rent payable under such New
Lease shall be the total applicable monthly Allocated Minimum Rent and Allocated
Additional Rent with respect to such Separated Property(ies);
(b)    All Minimum Rent and Additional Rent rental escalations under the New
Lease shall be at the times and in the amounts set forth in this Lease for
Minimum Rent and Additional Rent increases; and
(c)    The New Lease shall provide that the lessee thereunder shall be
responsible for the payment, performance and satisfaction of all duties,
obligations and liabilities arising under this Lease, insofar as they relate to
the Separated Property(ies), that were not paid, performed and satisfied in full
prior to the effective date of the New Lease (and Lessee under this Lease shall
also be responsible for the payment, performance and satisfaction of the
aforesaid duties, obligations and liabilities not paid, performed and satisfied
in full prior to the effective date of such New Lease).
31.2.2    Lessor and Lessee shall also execute an amendment to this Lease
effective as of the New Lease Effective Date reflecting the separation of the
Separated Property(ies) from the balance of the Leased Property and making such
modifications to this Lease as are necessitated thereby at no material cost to
Lessee and with no adverse effect on its rights, obligations and/or benefits
hereunder (other than of a de minimis nature).
31.2.3    In the case of any New Lease that is entered into in accordance with
this Section 31.2 such New Lease shall be effective on the date which is the
earlier of (i) the date the New Lease is fully executed and delivered by the
parties thereto and (ii) the date specified in the written notice from Lessor to
Lessee requiring a New Lease as described above, which date shall be no sooner
than ten (10) days after the date such notice is issued.
31.2.4    Lessee and Lessor shall take such actions and execute and deliver such
documents, including without limitation the New Lease and an amendment to this
Lease, as are reasonably necessary and appropriate to effectuate the provisions
and intent of this Section 31.2.
31.2.5    Each party shall bear its own costs and expenses in connection with
any New Lease entered into in accordance with this Section 31.2.
31.3    New Master Lease. Lessor shall have the right, exercisable in its
discretion at any time during the Term by giving written notice thereof to
Lessee, to require Lessee to execute and deliver (and cause the lessee(s) under
any Other Lease to execute and deliver) an amendment to this Lease (and cause
any guarantor of such Other Lease and each Guarantor hereof to execute and
deliver consents and reaffirmations of the applicable guaranties), such that the
Leased Property and the facilities covered by the Other Lease (collectively, the
“Other Leased Property”) are leased by Lessor and the lessor(s) under such Other
Lease to Lessee and the lessee(s) under such Other Lease, jointly and severally,
pursuant to a single, indivisible, integrated and unitary lease agreement and
economic unit (a “New Master Lease”). The lease of the Leased Property pursuant
to such New Master Lease shall be


100


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





upon the same terms and conditions set forth in this Lease with respect to the
Leased Property. The lease of the Other Leased Property pursuant to such New
Master Lease shall be upon the same economic terms and conditions (i.e., rent,
rent escalations, term and renewal options) as are set forth in such Other
Lease, but otherwise upon substantially the same non-economic terms and
conditions as are applicable to the Leased Property pursuant to this Lease. For
purposes of implementing the foregoing with respect to the Other Leased
Property, the parties acknowledge that the form of the amendment to this Lease
adding the Other Leased Property to the “Leased Property” covered hereby shall
be customary for similar transactions and is reasonably acceptable to Lessor and
Lessee and with such changes thereto as are necessary to reflect the economic
terms and conditions of such Other Lease, other facts relating to the Other
Leased Property, and the leasing of the Leased Property and the Other Leased
Property pursuant to a single, indivisible, integrated and unitary lease
agreement and economic unit. Effective as of the date of execution and delivery
of a New Master Lease, this Lease shall be deemed to be amended and restated in
its entirety by such New Master Lease; provided, however, that neither Lessee
nor any Guarantor shall be released from any of the obligations of the Lessee
hereunder or any Guarantor under a Guaranty occurring prior to such date and the
Surviving Prior Lease Documents (if such Surviving Prior Lease Documents shall
not have previously expired or terminated) shall survive such amendment and
restatement. Notwithstanding anything to the contrary contained in this
Section 31.3, (a) Lessor’s right to require Lessee to enter into a New Master
Lease is expressly conditioned upon the approval thereof by any Facility
Mortgagee hereunder and the facility mortgagee of all or any portion of the
Other Leased Property and (b) for avoidance of doubt, the transfer restrictions,
limitations and provisions set forth in this Lease (including, without
limitation, those relating to Transfer Consideration), and not the transfer
restrictions, limitations and provisions contained in the Other Lease, shall be
incorporated in and govern the New Master Lease.
ARTICLE XXXII.
32.1    Quiet Enjoyment. So long as Lessee shall pay the Rent as the same
becomes due and shall comply with the terms of this Lease and perform its
obligations hereunder, Lessee shall peaceably and quietly have, hold and enjoy
the Leased Property for the Term, free of any claim or other action by Lessor or
anyone claiming by, through or under Lessor, but subject to all Permitted
Encumbrances.
ARTICLE XXXIII.
33.1    Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally, by overnight courier or by U.S. Mail. If served by
U.S. Mail, it shall be addressed as follows:


101


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





If to Lessor or
 
 
Collateral Agent:
 
c/o HCP, Inc.
 
 
1920 Main Street, Suite 1200
 
 
Irvine, California 92614
 
 
Attention: General Counsel
 
 
Fax: (949) 407-0800
 
 
 
with a copy to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
 
1285 Avenue of the Americas
 
 
New York, New York 10019-6064
 
 
Attention: Harris B. Freidus, Esq. and
 
 
Salvatore Gogliormella, Esq.
 
 
Fax: (212) 492-0064 and (212) 492-0302
 
 
 
If to Lessee:
 
c/o Brookdale Senior Living Inc.
 
 
111 Westwood Place, Suite 400
 
 
Brentwood, Tennessee 37027
 
 
Attention: General Counsel
 
 
Fax: (615) 564-8204
 
 
 
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
 
 
155 North Wacker, Ste.3300
 
 
Chicago, Illinois 60606
 
 
Attn: Nancy Olson, Esq.
 
 
Fax: (312) 407-0532
 
 
 

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In lieu of
notice by U.S. Mail, either party may send notices by facsimile or by a
nationally recognized overnight courier service which provides written proof of
delivery (such as U.P.S. or Federal Express). Any notice sent by facsimile shall
be effective upon confirmation of receipt in legible form, and any notice sent
by a nationally recognized overnight courier shall be effective on the date of
delivery to the party at its address specified above as set forth in the
courier’s delivery receipt. Either party may, by notice to the other from time
to time in the manner herein provided, specify a different address for notice
purposes.
ARTICLE XXXIV.
34.1    Appraiser. If it becomes necessary to determine the Fair Market Value,
Fair Market Rental or Leasehold FMV of any Facility for any purpose pursuant to
this Lease, the same shall be determined by two independent appraisal firms, in
which one or more of the members, officers or principals of such firm are
members of the Appraisal Institute (or any successor organization thereto) and
such member has a minimum of 10 years of experience in appraising properties
similar in size, scope and use as the Facilities (each, an “Appraiser” and
collectively, the “Appraisers”), one such Appraiser to be selected by Lessor to
act on its behalf


102


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





and the other such Appraiser to be selected by Lessee to act on its behalf.
Lessor or Lessee, as applicable, shall cause its Appraiser to, within ninety
(90) days (the “Initial Appraisal Period”) after the date of the original
request for a determination of Fair Market Value, Fair Market Rental or
Leasehold FMV of such Facility, determine the Fair Market Value, Fair Market
Rental or Leasehold FMV of such Facility as of the relevant date (giving effect
to the impact, if any, of inflation from the date of the Appraiser’s decision to
the relevant date); provided, however, that if either party shall fail to
appoint its Appraiser within the time permitted, or if two Appraisers shall have
been so appointed but only one such Appraiser shall have made such determination
within such ninety (90) day period, then the determination of such sole
Appraiser shall be final and binding upon the parties. A written report of each
Appraiser shall be delivered and addressed to each of Lessor and Lessee. To the
extent consistent with sound appraisal practice as then existing at the time of
any such appraisal, an appraisal of Fair Market Value for purposes of this Lease
shall take into account and shall give appropriate consideration to all three
customary methods of appraisal (i.e., the cost approach, the sales comparison
approach and the income approach), and no one method or approach shall be deemed
conclusive simply by reason of the nature of Lessor’s business or because such
approach may have been used for purposes of determining the fair market value of
the applicable Facility at the time of acquisition thereof by Lessor. This
provision for determination by appraisal shall be specifically enforceable to
the extent such remedy is available under applicable law, and any determination
hereunder shall be final and binding upon the parties except as otherwise
provided by applicable law.
34.1.1    If the two Appraisers shall have been appointed and shall have made
their determinations within the respective requisite periods set forth above and
if the difference between the amounts so determined shall not exceed five
percent (5%) of the lesser of such amounts then the Fair Market Value, Fair
Market Rental or Leasehold FMV of such Facility shall be an amount equal to
fifty percent (50%) of the sum of the amounts so determined. If the difference
between the amounts so determined shall exceed five percent (5%) of the lesser
of such amounts, then such two Appraisers shall have twenty (20) days to appoint
a third Appraiser meeting the above requirements, but if such Appraisers fail to
do so, then either party may request the United States District Court for the
District of Delaware or, in the case of claims over which the federal courts do
not have jurisdiction, the Delaware Chancery Court (or, if the Delaware Chancery
Court shall be unavailable, any other court of the State of Delaware) to appoint
an Appraiser meeting the above requirements (such Appraiser, the “Third
Appraiser”) within twenty (20) days of such request, and both parties shall be
bound by any appointment so made within such twenty (20) day period. Any
Appraiser appointed by the original Appraisers or by such court shall be
instructed to determine the Fair Market Value, Fair Market Rental or Leasehold
FMV of such Facility within sixty (60) days (together with the Initial Appraisal
Period, the “Appraisal Period”) after appointment of such Appraiser.
34.1.2    If a Third Appraiser is appointed in accordance with Section 34.1.1,
then such Third Appraiser shall choose which of the determinations made by the
other two (2) Appraisers shall be final and binding, and such chosen
determination shall be final and binding upon Lessor and Lessee as the Fair
Market Value, Fair Market Rental or Leasehold FMV of such Facility.


103


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





34.1.3    Lessor and Lessee shall each pay the fees and expenses of the
Appraiser appointed by it and each shall pay one-half (1/2) of the fees and
expenses of the Third Appraiser.
ARTICLE XXXV.
35.1    Removal Facilities. The following provisions shall apply with respect to
the Removal Facilities.
35.1.1    Subject to the terms and conditions of this Section 35.1, the Lease
Documents, and the respective obligations of Lessor, Lessee and Guarantor
hereunder and thereunder, shall be modified to terminate with respect to each
Removal Facility, and each Removal Facility shall be removed from the Leased
Property, at 11:59:59 p.m. (Los Angeles time) (the “Modification Time”) on the
day (which is also referred to herein as the “Modification Date”) immediately
preceding the earliest to occur of (a) three hundred sixty-five (365) days
following the Commencement Date, (b) the date that such Removal Facility has
been transitioned to a Successor Operator and (c) only in the case of the
Removal Facilities listed on Schedule 35.1.1 attached hereto, the date (in no
event later than December 31, 2017) specified in any written notice delivered by
Lessor to Lessee for this purpose in advance of such date (the earliest to occur
of (a), (b) and (c), the “Removal Date”). In the event that a Removal Facility
has not been transitioned to a Successor Operator by the Modification Date, the
applicable Removal Facility Owner shall lease such Removal Facility to the
applicable Removal Facility Operator, and the applicable Removal Facility
Operator shall lease such Removal Facility from the applicable Removal Facility
Owner, pursuant to a cash flow lease in substantially the form of cash flow
lease attached hereto as Exhibit F, which cash flow lease shall provide that (i)
it has a term of two (2) years and is terminable by the Removal Facility
Operator (without penalty at any time) upon forty-five (45) days’ notice and
(ii) the Removal Facility Operator shall deduct from the payment of rent
thereunder, pursuant to item 1 of the “Rent Adjustment” described on Schedule
5.1 thereof, an amount equal to (x) prior to the first anniversary of such cash
flow lease, (A) [***] of the gross revenues of the applicable Removal Facility
unless such Removal Facility is a Delay Risk Facility and (B) [***] of the gross
revenues of the applicable Removal Facility if such Removal Facility is a Delay
Risk Facility, and (y) from and after the first anniversary of such cash flow
lease, [***] of the gross revenues of the applicable Removal Facility. Except as
set forth in this Section 35.1 or in the Master Agreement, neither Lessor, on
the one hand, nor Lessee or Guarantor, on the other hand, shall, with respect to
any particular Removal Facility, have any further obligations to the other under
any of the Lease Documents subsequent to the Modification Date and Modification
Time applicable to such Removal Facility.
35.1.2    Neither Lessee nor Guarantor shall pay, or be obligated or responsible
for, any deferred capital expenditure obligations (or similar obligations) with
respect to any Removal Facility, or the cost of any repairs or restorations at
any Removal Facility, that would otherwise become due hereunder (or, for greater
certainty, under the applicable Existing Lease) upon the expiration or


104


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





termination of this Lease with respect to such Removal Facility, other than any
obligations of Lessee relating to any event or condition that shall first arise
during the period following the Effective Date and ending on the Modification
Date at the Modification Time with respect to such Removal Facility (ordinary
wear and tear excluded), and Lessor (for itself and its Affiliates and
successors) hereby irrevocably waives any such claims or rights to the contrary.
For avoidance of doubt, the foregoing sentence shall not relieve Lessee or
Guarantor of any of its indemnification obligations under the Lease Documents
with respect to third-party claims arising out of the condition of any Removal
Facility (including any claim that such condition violates any Legal
Requirements).
35.1.3    Lessor shall return to Lessee any and all amounts deposited (or caused
to be deposited) by Lessee with Lessor (or into an account as directed by
Lessor) remaining in any replacement reserve accounts, capital expenditure
accounts, or other escrow accounts, together with any security deposits and
letters of credit posted (or caused to be posted) by Lessee with Lessor (or in
any other Person’s favor as directed by Lessor) remaining (but excluding the
Security Deposit, which shall be held, applied and/or returned in accordance
with Section 44.1.7), with respect to any Removal Facility on the Modification
Date at the Modification Time with respect to such Removal Facility, it being
acknowledged and agreed that Lessor shall be deemed to have returned any such
amount if Lessee receives a credit in the full (remaining) amount thereof under
the terms of the operations transfer agreement for such Removal Facility.
35.1.4    For the avoidance of doubt, the termination of this Lease with respect
to any Removal Facility shall not result in a reduction, modification or
adjustment of the obligation of Lessor to fund the then-current aggregate
balance of the Planned Capital Refurbishment Project Lessor Funding Amount in
accordance with this Lease.
35.1.5    Notwithstanding the modifications provided for in Section 35.1.1
above, but without limiting the provisions of Sections 35.1.2, 35.1.3 and
35.1.4, the following obligations of Lessor, Lessee and Guarantor shall be
reserved and continue subsequent to the Modification Date and Modification Time
with respect to each Removal Facility:
(a)    Each of Lessee and Guarantor, jointly and severally, shall remain
responsible for all liabilities, obligations, losses, damages, injunctions,
suits, actions, fines, penalties, claims, demands, costs and expenses of every
kind or nature, including reasonable attorneys’ fees and court costs, incurred
by Lessor and arising from or out of any matters for which Lessee is obligated
to indemnify, defend and/or hold harmless Lessor, and the right to such
indemnity survives the modification of the Lease Documents, under the terms of
the Lease Documents and which have occurred or arose out of any events,
circumstances or other matters on or before the Modification Date with respect
to such Removal Facility.
(b)    Lessor shall remain responsible for all liabilities, obligations, losses,
damages, injunctions, suits, actions, fines, penalties, claims, demands, costs
and expenses


105


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





of every kind or nature, including reasonable attorneys’ fees and court costs,
incurred by Lessee and arising from or out of any matters for which Lessor is
obligated to indemnify, defend and/or hold harmless Lessee under the Lease and
which have occurred or arose out of any events, circumstances or other matters
on or before the Modification Date with respect to such Removal Facility.
(c)    Each of Lessee and Guarantor, jointly and severally, shall remain liable
for the cost of all Additional Charges relating to such Removal Facility
pursuant to Sections 3.2, 16.2, 37.5 and 42.1 of this Lease (including all taxes
and assessments, utilities charges, insurance premiums and other expenses
incurred in connection with the operation, maintenance and use of the Leased
Property of such Facility) in each case to the extent incurred or accrued
through and including the Modification Date with respect to such Removal
Facility until full payment thereof.
(d)    Each of Lessee and Guarantor, jointly and severally, shall remain
responsible for and shall pay any personal property taxes assessed against the
Leased Property of such Removal Facility or any personal property (including any
Lessee’s Personal Property) therein or thereon with a lien date on or prior to
the Modification Date for such Removal Facility, irrespective of the date of the
billing therefor, and shall, indemnify, defend and hold harmless Lessor with
respect to any claims for such taxes or resulting from non-payment thereof.
(e)    Without limiting the generality or specific nature of the foregoing, each
of Lessee and Guarantor, jointly and severally, shall remain responsible for and
shall pay all other amounts, liabilities and obligations arising prior to or on
the applicable Modification Date in connection with the Leased Property of each
Removal Facility (other than those expressly stated in the Lease Documents not
to be an obligation of Lessee), including every fine, penalty, interest and cost
which may be added for non-payment or late payment of the obligations of Lessee.
35.1.6    In furtherance of Lessee’s obligation to reasonably cooperate with
Lessor in transitioning the Removal Facilities pursuant to Section 45.1.5 and
subject to the terms of the Master Agreement, Lessee shall, in connection with
each Removal Facility, execute and deliver an operations transfer agreement in
the form of Exhibit D attached hereto, which form shall be subject to
modification to the extent reasonably requested by Lessor, in light of the
specific circumstances under which the applicable Removal Facility is being
transitioned (provided that such modification does not increase Lessee’s
liability or obligations in any material respect), and comply with the terms of
such operations transfer agreement. In addition to and without limiting the
generality of the foregoing, Lessee shall (i) deliver to the Successor Operator
under the applicable operations transfer agreement possession of such Removal
Facility, and all other property or interests required thereunder to be conveyed
or assigned by Lessee, in accordance with the terms thereof, (ii) deliver to
Lessor lists and copies of certain contracts for good and services relating to
such Removal Facility in accordance with the Master Agreement, and (iii) execute
and deliver to Lessor, at the time of the execution of any purchase and sale
agreement for, and at the closing of any sale of, such Removal Facility, a
representation and warranty certificate and indemnity agreement in the form of
Exhibit E attached hereto.


106


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





35.1.7    Lessee hereby waives any claim under this Lease to each Removal
Facility, irrespective of the party that originally paid for acquisition,
construction or installation thereof, as of the Removal Date applicable thereto.
Without limiting the foregoing, it is expressly understood and agreed that
Lessor shall not be obligated to reimburse Lessee for any replacements,
rebuildings, alterations, additions, substitutions and/or improvements that are
surrendered as part of or with any Removal Facility.
35.1.8    Lessee hereby agrees that all of Lessee’s Personal Property and
Intangible Property with respect to any Removal Facility (other than Lessee’s
Excluded Assets and property which is conveyed to the Successor Operator
pursuant to Section 35.1.6) shall become the property of the applicable Lessor
(free of any encumbrance) on the Modification Date at the Modification Time
applicable to such Removal Facility. Each of Guarantor and Lessee shall execute
all documents and take any actions reasonably necessary to evidence such
ownership of such Lessee’s Personal Property and Intangible Property and
discharge any encumbrance thereon, except to the extent that the applicable
Lessor has the right to, and does, elect to have Lessee remove any such Lessee’s
Personal Property and Intangible Property (in which event Lessee shall remove
such Lessee’s Personal Property and Intangible Property), in each case in
accordance with this Lease.
35.1.9    Effective upon the termination of this Lease with respect to any
Removal Facility:
(a)     if the Removal Facility Owner is not also the “Lessor” for another
Facility which has not been removed from this Lease, then such Person shall be
removed as a Person comprising Lessor (as its interest may appear) under this
Lease, and the definition of “Lessor” appearing in Section 2.1 hereof shall be
automatically deemed amended to remove such Person therefrom; provided that each
such Person shall remain liable to Lessee, and Lessee and Guarantor shall
continue to remain liable (jointly and severally) to each such Person, in each
case to the extent provided herein (it being understood that, for purposes of
this proviso, “Lessee” shall be defined without giving effect to the removal
described in clause (b) below);
(b)    if the Removal Facility Operator for such Removal Facility is not also
the “Lessee” for another Facility which has not been removed from this Lease,
then such Person shall be removed as a Person comprising Lessee (as its interest
may appear) under this Lease, and the definition of “Lessee” appearing in
Section 2.1 hereof shall be automatically deemed amended to remove each such
Person therefrom; provided that Lessor shall remain liable to each such Person,
and each such Person shall continue to remain liable (jointly and severally with
the other Persons comprising Lessee prior to the Modification Time and with
Guarantor) to Lessor, in each case to the extent provided herein (it being
understood that, for purposes of this proviso, “Lessor” shall be defined without
giving effect to the removal described in clause (a) above);
(c)    if such Removal Facility is the last Facility that is located in any
particular state specified in Article XLVII hereof, (i) the state law provisions
applicable to such particular state set forth in Article XLVII shall be deemed
to be deleted and (ii) all references in


107


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Schedule 1 (State-Specific Impositions) to such particular state shall be deemed
to be deleted; and
(d)    any and all references to such Removal Facility in Schedule 7.4.1 (List
of Competing Communities) shall be deemed to be deleted.
35.1.10    Promptly upon the termination of this Lease with respect to each
Removal Facility, Lessor and Lessee shall execute and acknowledge in form
acceptable for recording in the local land records in which the Leased Property
of such Removal Facility is located, and otherwise in form and substance
reasonably satisfactory to Lessor, a written instrument evidencing the
modification of this Lease as, and if, necessary to remove as a matter of record
such Removal Facility from this Lease (or any previously recorded memoranda
thereof). Lessor shall have the right to cause each such instrument to be
recorded in the appropriate local land records. For the avoidance of doubt,
Lessor is authorized to file such financing statement amendments and other
documents as may be necessary or desirable to perfect or continue the perfection
of Lessor’s security interest in the Collateral following the Removal Date
applicable to any Removal Facility.
35.1.11    Notwithstanding anything to the contrary herein, within thirty (30)
days after the Commencement Date, Lessor shall have the right to elect, by
written notice delivered to Lessee within such thirty (30) day period, to add
the Fountaingrove Facility to Schedule 35.1 attached hereto and to make such
Facility a Removal Facility.
35.2    CA Removal Facilities. The following provisions shall apply with respect
to the CA Removal Facilities.
35.2.1    Subject to the terms and conditions of this Section 35.2, the Lease
Documents, and the respective obligations of Lessor, Lessee and Guarantor
hereunder and thereunder, shall be modified to terminate with respect to each CA
Removal Facility, and each CA Removal Facility shall be removed from the Leased
Property, at 11:59:59 p.m. (Los Angeles time) (the “CA Modification Time”) on
the day (which is also referred to herein as the “CA Modification Date”)
immediately preceding the earliest to occur of (a) December 1, 2017, (b) the
date that such CA Removal Facility has been sold and/or transitioned to a
Successor Operator and (c) the CA Removal Facility Commencement Date with
respect to such CA Removal Facility (the earliest to occur of (a), (b) and (c),
the “CA Removal Date”). Except as set forth in this Section 35.2 or in the 2016
Master Agreement, neither Lessor, on the one hand, nor Lessee or Guarantor, on
the other hand, shall, with respect to any particular CA Removal Facility, have
any further obligations to the other under any of the Lease Documents subsequent
to the CA Modification Date and CA Modification Time applicable to such CA
Removal Facility. As used herein, (x) the term “CA Removal Facility Commencement
Date” shall mean, with respect to each CA Removal Facility, the first date on
which the applicable OpCo shall have filed an application with the California
Department of Social Services to be licensed to operate such CA Removal Facility
and the applicable parties shall have entered into a Replacement Lease
Arrangement with respect to such CA Removal Facility, and (y)


108


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the term “Replacement Lease Arrangement” shall mean, with respect to each CA
Removal Facility, (A) the owner of such CA Removal Facility (the “CA Facility
Owner”) leasing such CA Removal Facility to the applicable OpCo pursuant to a
“TRS” lease, (B) the applicable OpCo subleasing such CA Removal Facility to the
current operator of such CA Removal Facility (the “CA Operator”) pursuant to the
Removed Facilities Replacement Lease, (C) the CA Facility Owner executing and
delivering in favor of the CA Operator, and the other tenants under the Removed
Facilities Replacement Lease, a guaranty of the applicable OpCo’s obligations
under the Removed Facilities Replacement Lease, and (D) the applicable OpCo
entering into a management agreement (each, a “Management Agreement”)
substantially similar in form and substance to the agreement attached hereto as
Exhibit G with BKD Twenty-One Management Company, Inc. (or another Affiliate of
Lessee that is acceptable to HCP and that is an Eligible Independent Contractor
(as defined in the agreement attached as Exhibit G)), provided that the
Management Agreement will become effective only upon the applicable OpCo being
issued a license to operate such CA Removal Facility from the California
Department of Social Services, will expire on June 30, 2019, will be terminable
by the applicable OpCo (without penalty at any time) upon forty-five (45) days’
notice to the manager, and will provide for fee arrangements that would achieve
the same result that would have been achieved if the applicable CA Removal
Facility was still subject to the terms of the Removed Facilities Replacement
Lease, with (i) the base management fee under the Management Agreement being
calculated and paid in the same manner that the amount payable to the tenants
under the Removed Facilities Replacement Lease pursuant to item 1 of the “Rent
Adjustment” described on Schedule 5.1 of the Removed Facilities Replacement
Lease with respect to such CA Removal Facility is calculated and paid under the
Removed Facilities Replacement Lease, and (ii) the annual incentive fee under
the Management Agreement being calculated and paid as if it were being
calculated and paid as part of the “Additional Rent Adjustment” under the
Removed Facilities Replacement Lease. Lessor and Lessee shall (and shall cause
their respective Affiliates to) reasonably cooperate to consummate the
Replacement Lease Arrangement with respect to each CA Removal Facility no later
than December 1, 2017, and (without limiting the generality of the foregoing)
Lessee shall reasonably cooperate with the applicable OpCo as reasonably
requested by Lessor in connection with Lessor’s application for and obtaining a
license to operate such CA Removal Facility and shall cause BKD Twenty-One
Management Company, Inc. (or another Affiliate of Lessee that is acceptable to
HCP and that is an Eligible Independent Contractor) to enter into the Management
Agreement for such CA Removal Facility effective upon HCP’s receipt of such
license. Lessor shall reimburse Lessee for any and all reasonable out of pocket
costs and expenses incurred by Lessee (including, without limitation, reasonable
legal fees and costs) in connection with (and in connection with implementing)
the Removed Facilities Replacement Lease and the Replacement Lease Arrangement.
35.2.2    Neither Lessee nor Guarantor shall pay, or be obligated or responsible
for, any deferred capital expenditure obligations (or similar obligations) with
respect to any CA Removal Facility, or the cost of any repairs or restorations
at any CA Removal Facility, that would otherwise become due hereunder


109


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(or, for greater certainty, under the applicable Existing Lease) upon the
expiration or termination of this Lease with respect to such CA Removal
Facility, other than (i) those obligations set forth in the 2016 Master
Agreement and (ii) any obligations of Lessee relating to any event or condition
that shall first arise during the period following the Effective Date (as
defined in the 2016 Master Agreement) and ending on the CA Original Modification
Date at the CA Original Modification Time with respect to such CA Removal
Facility (ordinary wear and tear excluded), and Lessor (for itself and its
Affiliates and successors) hereby irrevocably waives any such claims or rights
to the contrary. For avoidance of doubt, the foregoing sentence shall not
relieve Lessee or Guarantor of any of its indemnification obligations under the
Lease Documents with respect to third-party claims arising out of the condition
of any CA Removal Facility (including any claim that such condition violates any
Legal Requirements).
35.2.3    Intentionally omitted.
35.2.4    Lessee shall be entitled to use a portion of the funds comprising the
sum of the Allocated Minimum Rents for the CA Removal Facilities for working
capital in an amount agreed by Lessor and Lessee during the period prior to the
first CA Removal Date.
35.2.5    Notwithstanding the modifications provided for in Section 35.2.1
above, but without limiting the provisions of Sections 35.2.2, 35.2.3 and 35.2.4
above, the following obligations of Lessor, Lessee and Guarantor shall apply
subsequent to the CA Original Modification Date and CA Original Modification
Time with respect to each CA Removal Facility:
(a)    Each of Lessee and Guarantor, jointly and severally, shall be and remain
responsible for all liabilities, obligations, losses, damages, injunctions,
suits, actions, fines, penalties, claims, demands, costs and expenses of every
kind or nature, including reasonable attorneys’ fees and court costs, which have
occurred or arose with respect to any events, circumstances or other matters on
or before the CA Original Modification Date with respect to such CA Removal
Facility and are incurred by Lessor and arising from or out of any matters for
which Lessee is obligated to indemnify, defend and/or hold harmless Lessor under
the terms of the Lease Documents (or, for greater certainty, the applicable
Existing Lease), and the right to such indemnity survives the modification of
the Lease Documents (and, for greater certainty, the applicable Existing Lease).
(b)    Lessor shall be and remain responsible for all liabilities, obligations,
losses, damages, injunctions, suits, actions, fines, penalties, claims, demands,
costs and expenses of every kind or nature, including reasonable attorneys’ fees
and court costs, incurred by Lessee and arising from or out of any matters for
which Lessor is obligated to indemnify, defend and/or hold harmless Lessee under
this Lease (or, for greater certainty, the applicable Existing Lease) and which
have occurred or arose with respect to any events, circumstances or other
matters on or before the CA Original Modification Date with respect to such CA
Removal Facility.


110


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(c)    Each of Lessee and Guarantor, jointly and severally, shall remain liable
for (i) the cost of all Additional Charges relating to such CA Removal Facility
pursuant to Sections 3.2, 16.2, 37.5 and 42.1 of this Lease (or, for greater
certainty, the applicable Existing Lease) (including all taxes and assessments,
utilities charges, insurance premiums and other expenses incurred in connection
with the operation, maintenance and use of the Leased Property of such
Facility), in each case to the extent incurred or accrued through and including
the CA Original Modification Date with respect to such CA Removal Facility until
full payment thereof, and (ii) recurring ordinary course operating expenses
(including insurance premiums, utility costs, expenses of routine maintenance
and repair, and Impositions relating to such CA Removal Facility), in each case
to the extent incurred or accrued after the CA Original Modification Date and
through and including the CA Modification Date with respect to such CA Removal
Facility (including every fine, penalty, interest and cost which may be added
for non-payment or late payment of any of the foregoing obligations of Lessee).
(d)    Each of Lessee and Guarantor, jointly and severally, shall be and remain
responsible for and shall pay any personal property taxes assessed against the
Leased Property of such CA Removal Facility or any personal property (including
any Lessee’s Personal Property) therein or thereon with a lien date on or prior
to the CA Modification Date for such CA Removal Facility, irrespective of the
date of the billing therefor, and shall, indemnify, defend and hold harmless
Lessor with respect to any claims for such taxes or resulting from non-payment
thereof.
(e)    Lessor shall be and remain responsible for and shall pay all amounts,
liabilities and obligations arising from and after the CA Original Modification
Date with respect to any operations, events or conditions first occurring or
existing after the CA Original Modification Date in connection with such CA
Removal Facility (other than those expressly stated in this Section 35.2 to be
the obligation of Lessee). For avoidance of doubt, except as expressly set forth
in this Section 35.2, with respect to each CA Removal Facility, Lessee and
Guarantor shall have no responsibility for and shall have no obligation to pay
all or any amounts, liabilities and obligations (including any capital
expenditure obligations) arising from and after the CA Original Modification
Date with respect to any operations, events or conditions first occurring or
existing after the CA Original Modification Date in connection with such CA
Removal Facility.
35.2.6    Lessee shall comply with the terms of the 2016 Master Agreement and
any operations transfer agreement relating to a CA Removal Facility. Without
limiting the generality of the foregoing, upon the closing of any sale and/or
transfer of operations to a Successor Operator relating to a CA Removal
Facility, Lessee shall deliver to the Successor Operator under the applicable
operations transfer agreement possession of such CA Removal Facility, and all
other property or interests required thereunder to be conveyed or assigned by
Lessee, in accordance with the terms thereof. If no sale or transfer of
operations shall have occurred and no Replacement Lease Arrangement shall have
been implemented as of the CA Removal Date applicable to any CA Removal
Facility, Lessee shall deliver possession of such CA Removal Facility to Lessor
in accordance with the terms of this Lease (subject to the terms of the 2016
Master Agreement and this Section 35.2).


111


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





35.2.7    Lessee hereby waives any claim under this Lease to each CA Removal
Facility, irrespective of the party that originally paid for acquisition,
construction or installation thereof, as of the CA Removal Date applicable
thereto. Without limiting the foregoing, it is expressly understood and agreed
that Lessor shall not be obligated to reimburse Lessee for any replacements,
rebuildings, alterations, additions, substitutions and/or improvements that are
surrendered as part of or with any CA Removal Facility.
35.2.8    Lessee hereby agrees that all of Lessee’s Personal Property and
Intangible Property with respect to any CA Removal Facility (other than Lessee’s
Excluded Assets and property which is conveyed to the Successor Operator
pursuant to Section 35.2.6) shall become the property of the applicable Lessor
(free of any encumbrance) on the CA Modification Date at the CA Modification
Time applicable to such CA Removal Facility (subject to the terms of the 2016
Master Agreement). Each of Guarantor and Lessee shall execute all documents and
take any actions reasonably necessary to evidence such ownership of such
Lessee’s Personal Property and Intangible Property and discharge any encumbrance
thereon, except to the extent that the applicable Lessor has the right to, and
does, elect to have Lessee remove any such Lessee’s Personal Property and
Intangible Property (in which event Lessee shall remove such Lessee’s Personal
Property and Intangible Property), in each case in accordance with this Lease.
35.2.9    Effective upon the termination of this Lease with respect to any CA
Removal Facility, any and all references to such CA Removal Facility in Schedule
7.4.1 (List of Competing Communities) shall be deemed to be deleted.
35.2.10    Promptly upon the termination of this Lease with respect to each CA
Removal Facility, Lessor and Lessee shall execute and acknowledge in form
acceptable for recording in the local land records in which the Leased Property
of such CA Removal Facility is located, and otherwise in form and substance
reasonably satisfactory to Lessor, a written instrument evidencing the
modification of this Lease as, and if, necessary to remove as a matter of record
such CA Removal Facility from this Lease (or any previously recorded memoranda
thereof). Lessor shall have the right to cause each such instrument to be
recorded in the appropriate local land records. For the avoidance of doubt,
Lessor is authorized to file such financing statement amendments and other
documents as may be necessary or desirable to perfect or continue the perfection
of Lessor’s security interest in the Collateral following the CA Removal Date
applicable to any CA Removal Facility.
35.2.11    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE
(INCLUDING ARTICLE XVI) BUT WITHOUT LIMITING ANY OF LESSEE’S OR GUARANTOR’S
OBLIGATIONS UNDER THIS SECTION 35.2, SOLELY WITH RESPECT TO THE CA REMOVAL
FACILITIES AND EACH LESSEE THAT LEASES SUCH CA REMOVAL FACILITIES (IN SUCH
CAPACITY), UPON ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS LEASE RELATING TO ANY
SUCH LESSEE OR CA


112


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





REMOVAL FACILITY, LESSOR SHALL BE ENTITLED TO TERMINATE THIS LEASE AND, IF
APPLICABLE, EXERCISE ITS RIGHTS PURSUANT TO SECTION 35.2.12 BELOW, AS ITS SOLE
AND EXCLUSIVE RIGHTS AND REMEDIES PURSUANT TO THIS LEASE, AT LAW AND IN EQUITY
WITH RESPECT TO SUCH LESSEE (IN SUCH CAPACITY) AND SUCH CA REMOVAL FACILITIES,
AND LESSOR SHALL HAVE NO OTHER RIGHTS OR REMEDIES UNDER THIS LEASE, AT LAW OR IN
EQUITY (AND IN EACH CASE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 35.2.12
BELOW). THE TERMS OF THIS SECTION 35.2.11 SHALL SURVIVE THE TERMINATION OF THIS
LEASE WITH RESPECT TO THE CA REMOVAL FACILITIES.
35.2.12    Notwithstanding anything to the contrary in this Lease but without
limiting any of Lessee’s or Guarantor’s obligations under this Section 35.2,
solely with respect to the CA Removal Facilities and the applicable Persons
comprising Lessee that lease such CA Removal Facilities (in such capacity), and
solely with respect to the period from and after the CA Original Modification
Date, Section 23.1 and Section 37.4 of this Lease, and any other provision of
this Lease imposing any indemnification or similar or related obligations on
Lessee or Guarantor shall not apply, and the following shall apply in lieu
thereof:
(a)    Lessor. Lessor shall indemnify, defend and hold Lessee and Lessee’s
Affiliates, agents, officers, employees, directors, shareholders, partners and
members (the “CA Lessee Indemnitees”), harmless from and against any and all
claims, losses, costs, damages, liabilities, suits, actions, proceedings,
judgments, fines, penalties, charges and expenses, including reasonable
attorneys’ fees, in each case relating to any CA Removal Facility or any Lessee
leasing any such CA Removal Facility (in such capacity) (collectively, “CA
Removal Facility Claims”) that may arise in connection with any event, condition
or matter first occurring or accruing after the CA Original Modification Date
against, imposed upon, incurred by, or caused to the CA Lessee Indemnitees
arising out of, or in connection with, or pursuant to this Lease (except CA
Removal Facility Claims for which Lessee is responsible as provided in Section
35.2.12(b) below), including any CA Removal Facility Claims arising from the
operation of the CA Removal Facilities, or from any action, activity or
omissions at any of the CA Removal Facilities, or from the condition of any of
the CA Removal Facilities or the real property on which any CA Removal
Facilities is located (including any environmental condition existing on or
arising from any of the CA Removal Facilities or the real property on which any
of the CA Removal Facilities is located), or from the engagement by Lessor of
any broker, finder or similar consultant in connection with this Lease or the
transactions contemplated in this Section 35.2, or from any legal proceeding,
litigation or other claim brought with respect to or against any CA Removal
Facility, Lessee or any of its Affiliates, in each case (i) except to the extent
such CA Removal Facility Claims result from or are attributable to CA Removal
Facility Claims for which Lessee is responsible as provided in Section
35.2.12(b) below and (ii) to the extent arising in connection with any event,
condition or matter first occurring or accruing after the CA Original
Modification Date. The scope of the foregoing indemnities includes any and all
reasonable, out-of-pocket costs and expenses (including reasonable attorneys’
fees) properly incurred in connection with any proceedings to defend any
indemnified claim, or to enforce the indemnity, or both. This indemnification
shall survive the termination or expiration of this Lease.


113


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    Lessee. Lessee shall indemnify and hold Lessor and its Affiliates,
agents, officers, employees, directors, shareholders, partners, members and
lenders, and any of their respective successors or assigns (collectively, the
“CA Lessor Indemnitees”), harmless from and against any and all CA Removal
Facility Claims that may arise in connection with any event, condition or matter
first occurring or accruing after the CA Original Modification Date against,
imposed upon, incurred by, or caused to any of the CA Lessor Indemnitees arising
out of, or in connection with (i) the Bad Acts of Lessee, (ii) any claim that
any use of any of the Tenant Proprietary Marks or Tenant IP infringes on or
otherwise violates the rights of any other Person, (iii) any provision by Lessee
or any Affiliate of Lessee of the CA Removal Facility Ancillary Services, or
(iv) the engagement by Lessee of any broker, finder or similar consultant in
connection with this Lease or the transactions contemplated in this Section
35.2. The scope of the foregoing indemnities includes any and all reasonable,
out-of-pocket costs and expenses (including reasonable attorneys’ fees) properly
incurred in connection with any proceedings to defend any indemnified claim, or
to enforce the indemnity, or both. This indemnification shall survive the
termination or expiration of this Lease. For purposes of this Section 35.2.12(b)
(A) “Bad Acts” shall mean, with respect to Lessor or Lessee, any gross
negligence, fraud, willful or intentional misconduct or criminal conduct by such
party or any breach by such party of its respective duties, covenants and
obligations under this Lease that is both knowing, and either deliberate or
intentional, provided that the “Bad Acts” of any employee of Lessee shall not
constitute a Bad Act with respect to such party, unless it is shown that the
“Bad Act” is the result of a systemic failure of Lessee to implement
commercially reasonable policies and procedures to maintain and comply with (1)
the operational standards (for example, staffing levels, resident care and
health care policies and procedures, and accounting and financial reporting
policies and procedures) and (2) the physical standards (for example,
maintenance and repair of any CA Removal Facility, or quality or frequency of
replacement of furniture, furnishings, fixtures, soft goods, case goods,
vehicles or equipment) that are, both as to operational standards and physical
standards, consistent with the practices and standards implemented or in the
process of being implemented at comparable senior living communities then owned
and/or operated or managed by Lessee (or one or more of its Affiliates) in the
continental United States, and, in any event in a manner substantially
consistent with the operational standards and physical standards implemented or
in the process of being implemented by a majority of other institutional
owners/operators of comparable (i.e., in terms of quality, type, size, age and
market orientation) senior living communities, (B) “Tenant Proprietary Marks”
shall mean all trademarks, trade names, symbols, logos, slogans, designs,
insignia, emblems, devices, service marks and distinctive designs of signs, or
combinations thereof, which are used to identify Lessee and its Affiliates
(including all present and future Tenant Proprietary Marks, whether they are now
or hereafter owned by or licensed to Lessee or any of its Affiliates, and
whether or not they are registered under the laws of the United States or any
other country), (C) “Tenant IP” shall mean all intellectual property rights, in
and to all materials and other information, in whatever form, including
proprietary systems, processes, techniques, know-how, software, trademarks,
service marks, logos, designs, domain names, training materials and DVD’s,
menus, recipes, surveys, survey results, and policy and other manuals provided
by or developed by Lessee or its Affiliates, whether alone or jointly with
Lessor, but excluding the specific data and information that uniquely pertains
to any CA Removal Facility or those served at any CA Removal Facility and any
books and records of the CA Removal Facility, and (D) “CA Removal Facility
Ancillary Services” shall mean therapy, hospice, home health and other services
and programs at any CA


114


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Removal Facility implemented by Lessee or its Affiliates for the account of
Lessee or its Affiliates.
(c)    Recovery under Indemnity. Recovery upon an indemnity contained in this
Section 35.2.12(a) or Section 35.2.12(b) shall be reduced dollar-for-dollar by
any applicable insurance actually collected by the indemnified party with
respect to the claims covered by such indemnity.
(d)    Limitations on Lessor’s Liability. If any CA Lessee Indemnitee makes any
monetary claim against Lessor (including any equitable claim that directly or
indirectly seeks payment of money) under Section 35.2.12(a), no member, partner
(general or limited), shareholder, director, officer, employee, agent or lender
of Lessor or of any Affiliate of Lessor (other than any party named as Lessor or
comprising Lessor under this Lease) shall have any personal liability with
respect to the liabilities or obligations of Lessor under Section 35.2.12(a) and
Lessee (for itself and the other CA Lessee Indemnitees) acknowledges and agrees
that in no event shall it seek to have any personal recourse against any such
Persons. The liability of Lessor for CA Removal Facility Claims under Section
35.2.12(a) shall be joint and several, and solely limited to Lessor’s interest
in any and all of the CA Removal Facilities, collectively. In no event shall any
CA Lessee Indemnitee be entitled to obtain a deficiency judgment against any
member, partner (general or limited), shareholder, director, officer, employee,
agent or lender of Lessor or of any Affiliate of Lessor (other than any party
named as Lessor or comprising Lessor under this Lease), except for any CA
Removal Facility Claims any CA Lessee Indemnitee may have directly against any
such Person as a result of such Person’s criminal conduct.
(e)    Limitations on Lessee’s Liability. If any CA Lessor Indemnitee makes any
monetary claim against Lessee (including any equitable claim that directly or
indirectly seeks payment of money) under Section 35.2.12(b), no member, partner
(general or limited), shareholder, director, officer, employee, agent or lender
of Lessee or of any Affiliate of Lessee (other than any party named as Lessee or
comprising Lessee under this Lease) shall have any personal liability with
respect to the liabilities or obligations of Lessee under Section 35.2.12(b) and
Lessor (for itself and the other CA Lessor Indemnitees) acknowledges and agrees
that in no event shall it have any personal recourse against any such Persons
(except for any CA Removal Facility Claims any CA Lessor Indemnitee may have
directly against any such Person’s as a result of such Person’s criminal
conduct). The liability of Lessee for CA Removal Facility Claims under Section
35.2.12(b) shall be joint and several. In no event shall any CA Lessor
Indemnitee be entitled to obtain a deficiency judgment against any member,
partner (general or limited), shareholder, director, officer, employee, agent or
lender of Lessee or of any Affiliate of Lessee (other than any party named as
Lessee or comprising Lessee under this Lease), except for any CA Removal
Facility Claims any CA Lessor Indemnitee may have directly against any such
Person as a result of such Person’s criminal conduct.
Notwithstanding anything in this Section 35.2.12 to the contrary, Lessor hereby
agrees as follows: (i) any action or omission by Lessee with respect to any CA
Removal Facility that was expressly approved by Lessor or expressly directed by
Lessor, or required of Lessee pursuant to the terms of this Lease, shall not
give rise to any liability of Lessee, or give rise to an Event of Default by
Lessee; (ii) except for Lessee’s obligations under this Section 35.2 (including
this


115


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Section 35.2.12) and Lessee’s obligation to pay the Allocated Minimum Rent with
respect to the CA Removal Facilities to Lessor as the same becomes due, Lessee
shall have no liability to Lessor with respect to the CA Removal Facilities for
any breach of this Lease or for any other CA Removal Facility Claims; and (iii)
Lessee makes no warranties, express or implied, and shall not assume any
financial or other responsibilities, in connection with its obligations under
this Lease with respect to any CA Removal Facility, except as specifically
provided in this Lease (subject to the terms of the 2016 Master Agreement and
this Section 35.2).
(f)    No Recovery of Special Damages. Notwithstanding anything to the contrary
contained in this Section 35.2 or otherwise, except for CA Removal Facility
Claims based upon the Bad Acts of Lessor or Lessee or any breach by Lessor or
Lessee that is both knowing, and either deliberate or intentional, of any terms
or provisions of this Lease, no party will have any right or remedy to recover
Special Damages from any other party pursuant to this Section 35.2.12 under any
theory whatsoever (including contract, tort, strict liability or a statutory
cause of action, or otherwise), even if the party has been advised of the
possibility of such damages, and each party on behalf of itself and the CA
Lessee Indemnitees or the CA Lessor Indemnitees, as applicable, irrevocably
waives any right it may have to claim or recover any such Special Damages from
any other party or any of its Affiliates under this Section 35.2.12; provided,
however, that the foregoing limitations on recovery of Special Damages shall not
be deemed or construed to relieve any party from its respective indemnification
obligations pursuant to this Section 35.2.12 to the extent of the obligation of
such indemnifying party to indemnify, defend and hold harmless the indemnified
party from and against any Special Damages claimed by, or otherwise recovered
by, any third party from such indemnified party.
35.3    Brookdale Acquisition Properties.
35.3.1    Pursuant to the Master Agreement, the applicable Lessee shall purchase
from the applicable Lessor (the “Brookdale Acquisition Transaction”) the
Facilities listed on Schedule 35.3 attached hereto (such Facilities, the
“Brookdale Acquisition Properties”) for the purchase prices set forth thereon.
Upon the consummation of the Brookdale Acquisition Transaction in accordance
with the terms of the Master Agreement, this Lease shall terminate with respect
to the Brookdale Acquisition Properties. Pursuant to the Master Agreement,
Brookdale and HCP shall cooperate and act reasonably to negotiate and finalize
documents to be used in connection with the acquisition by the applicable Lessee
of the Brookdale Acquisition Properties (i.e., a deed, a bill of sale, a title
affidavit, and an escrow letter) in forms that are customary in the applicable
jurisdictions for transfers of similar properties (taking into consideration the
conveyancing from landlords to tenants under triple-net leases). Brookdale shall
not be obligated to close the acquisition of any Brookdale Acquisition Property
if fee title to such Brookdale Acquisition Property shall be subject to any
Non-Permitted Encumbrance (as defined in the Master Agreement).
35.3.2    Neither Lessee nor Guarantor shall pay, or be obligated or responsible
for, any deferred capital expenditure obligations (or similar obligations) with
respect to any Brookdale Acquisition Property, or the cost of any repairs or
restorations at any Brookdale Acquisition Property, that would otherwise


116


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





become due hereunder (or, for greater certainty, under the applicable Existing
Lease) upon the expiration or termination of this Lease with respect to such
Brookdale Acquisition Property, and Lessor (for itself and its Affiliates and
successors) hereby irrevocably waives any such claims or rights to the contrary.
For avoidance of doubt, the foregoing sentence shall not relieve Lessee or
Guarantor of any of its indemnification obligations under the Lease Documents
with respect to third-party claims arising out of the condition of any Brookdale
Acquisition Property (including any claim that such condition violates any Legal
Requirements).
35.4    Cooperation for Future Removals. Lessor and Lessee shall use good faith
efforts to agree on the mechanics and terms for the removal of the Leased
Property at certain Facilities (whether by asset sale or a transition to another
operator) from this Lease commencing in the [***] Lease Year (i.e., the Lease
Year commencing [***]); provided, that (a) the Pre-Adjusted Allocated Minimum
Rent for such Facilities shall not exceed [***] of the total Pre-Adjusted
Allocated Minimum Rent for all of the Facilities leased to Lessee hereunder (as
determined as of the date of such proposed removal), and (b) Lessor shall in no
event be obligated to agree on any mechanics or term that would result in any
unreimbursed loss or expense or other adverse consequence to Lessor.
35.5    Oak Park Facility. Effective as of January 1, 2027, the Leased Property
of the Oak Park Facility shall automatically be separated and removed from this
Lease, at which time without further action by Lessor or Lessee:
35.5.1    The applicable Lessor and Lessee shall be deemed to have entered into
a new lease (the “Oak Park Lease”) for the Oak Park Facility effective as of
January 1, 2027, which new lease shall be in the same form and substance as this
Lease, but with such changes thereto as necessary to reflect the separation of
the Leased Property of the Oak Park Facility from the balance of the Leased
Property and the survival of the applicable Surviving Prior Lease Document with
respect to the applicable Lessor (or its successor) party thereto (if such
Surviving Prior Lease Document shall not have previously expired or terminated),
including specifically the following:
(a)    The total monthly Minimum Rent payable under the Oak Park Lease shall be
the total applicable monthly Allocated Minimum Rent with respect to the Oak Park
Facility;
(b)    The Minimum Rent under the Oak Park Lease shall be at the times and in
the amounts set forth on Schedule 35.5; and
(c)    The lessee thereunder shall be responsible for the payment, performance
and satisfaction of all duties, obligations and liabilities arising under this
Lease, insofar as they relate to the Oak Park Facility, that were not paid,
performed and satisfied in full prior to the effective date of the Oak Park
Lease (and Lessee under this Lease shall also be responsible for the payment,
performance and satisfaction of the aforesaid duties, obligations and
liabilities not paid, performed and satisfied in full prior to the effective
date of the Oak Park Lease).


117


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





35.5.2    Upon such separation and removal, the parties shall execute such new
Oak Park Lease (in conformity with the provisions of Section 35.5.1) and an
amendment to this Lease, in each case effective as of January 1, 2027,
confirming the separation of the Leased Property of the Oak Park Facility from
the balance of the Leased Property and the modifications to this Lease
necessitated thereby, at no material cost to Lessee and with no adverse effect
on its rights, obligations and/or benefits hereunder (other than of a de minimis
nature). Notwithstanding the foregoing, the failure of Lessor to prepare and/or
Lessee and Lessor to so execute and deliver such new Oak Park Lease and/or
amendment to this Lease shall not affect the determination of the rights,
obligations and/or benefits of Lessor or Lessee which would have been confirmed
by any such Oak Park Lease and/or amendment.
35.5.3    Lessee and Lessor shall take such actions and execute and deliver such
documents, including without limitation the Oak Park Lease and an amendment to
this Lease, as are reasonably necessary and appropriate to effectuate the
provisions and intent of this Section 35.5.
35.5.4    Each party shall bear its own costs and expenses in connection with
the Oak Park Lease entered into in accordance with this Section 35.5.
ARTICLE XXXVI.
36.1    LESSOR MAY GRANT LIENS. Without the consent of Lessee, Lessor may, from
time to time, directly or indirectly, create or otherwise cause to exist any
Facility Mortgage upon the Leased Property and any Capital Additions or any
part(s) or portion(s) thereof or interests therein. This Lease is and at all
times shall be subject and subordinate to any Facility Mortgage which may now or
hereafter affect the Leased Property and/or such Capital Additions or any
part(s) or portion(s) thereof or interests therein and to all renewals,
modifications, consolidations, replacements and extensions thereof or any
part(s) or portion(s) thereof; provided, however that such subordination shall
be contingent on any such Facility Mortgagee entering into a subordination and
non-disturbance agreement with Lessee meeting the requirements set forth in the
immediately following sentence (and, notwithstanding anything to the contrary
contained herein, the parties hereby agree that all rights of any Facility
Mortgagee provided for or reserved herein shall be subject to receipt by Lessee
of, and all applicable terms contained in, any such subordination and
non-disturbance agreement for so long as the same is in full force and effect).
Lessee shall execute promptly the form of subordination and non-disturbance
agreement typically required by any Facility Mortgagee with, to the extent
reasonably requested by Lessee, such changes as are commercially reasonable and
customary in the market for financing transactions involving leases of the type
and size being entered into between such Facility Mortgagee and Lessor. If, in
connection with obtaining financing or refinancing for the Leased Property
and/or any such Capital Additions, a Facility Mortgagee or prospective Facility
Mortgagee shall request reasonable modifications to this Lease as a condition to
such financing or refinancing, Lessee shall not withhold or delay its consent
thereto, provided that any such modifications shall not increase Lessee’s
obligations or decrease Lessee’s rights under this Lease other than, in each
case, to a de minimis extent. Further, Lessee shall reasonably cooperate with
Lessor in connection with Lessor’s efforts to encumber any Facility


118


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





with a Facility Mortgage and with Lessor’s negotiations with any such
prospective Facility Mortgagee.
36.2    Attornment. Subject to the limitation set forth in Section 36.1
regarding Lessee and any Facility Mortgagee entering into a subordination and
non-disturbance agreement, Lessee agrees that if Lessor’s interest in the Leased
Property and/or any Capital Additions or any part(s) or portion(s) thereof is
sold, conveyed or terminated upon the exercise of any remedy provided for in any
Facility Mortgage, or otherwise by operation of law: (i) at the new owner’s
option, Lessee shall attorn to and recognize the new owner or superior lessor as
Lessee’s Lessor under this Lease or enter into a new lease substantially in the
form of this Lease with the new owner, and Lessee shall take such actions to
confirm the foregoing within fifteen (15) Business Days after request; and
(ii) the new owner or superior lessor shall not be (a) liable for any act or
omission of Lessor under this Lease occurring prior to such sale, conveyance or
termination, (b) subject to any offset, abatement or reduction of rent because
of any default of Lessor under this Lease occurring prior to such sale,
conveyance or termination, (c) bound by any previous modification or amendment
to this Lease or any previous prepayment of more than one month’s rent, unless
such modification, amendment or prepayment shall have been approved in writing
by such Facility Mortgagee (to the extent required by such Facility Mortgagee)
or, in the case of such prepayment, such prepayment of rent has actually been
delivered to such successor lessor, or (d) liable for any security deposit or
other collateral deposited or delivered to Lessor pursuant to this Lease unless
such security deposit or other collateral has actually been delivered to such
successor lessor.
36.3    Compliance with Facility Mortgage Documents; Superior Leases.
36.3.1    With respect to any Facility Mortgages and any refinancing of any
Facility Mortgage, prior to the execution and delivery of any Facility Mortgage
Documents relating thereto, Lessor shall provide copies of the same to Lessee
for Lessee’s review. Lessee acknowledges that any Facility Mortgage Documents
executed by Lessor will impose certain obligations on the “Borrower” thereunder
to comply with or cause the operator and/or lessee of the Facilities to comply
with all representations, covenants and warranties contained therein relating to
such Facilities and the operator and/or lessee of such Facilities, including
covenants relating to (a) the maintenance and repair of the Facilities,
(b) maintenance and submission of financial records and accounts of the
operation of each Facility and related financial and other information regarding
the operator and/or lessee of such Facilities and the Facilities themselves,
(c) the procurement of insurance policies with respect to the Facilities and
(d) without limiting the foregoing, compliance with all Legal Requirements
relating to the Facilities and the operation thereof for their Primary Intended
Use. For so long as any Facility Mortgages encumber the Leased Property, or any
portion thereof, Lessee covenants and agrees (x) that it shall provide copies of
any notice of any claimed breach or default by Lessor hereunder to any Facility
Mortgagee for which Lessee has been provided a notice address and any such
Facility Mortgage shall have the right, at its election in accordance with the
terms of the applicable Facility Mortgage Documents, to cure any such claimed
breach or default of Lessor hereunder on the same terms as if Lessor had
performed such cure on its own behalf and Lessee shall recognize and accept any
such performance by a


119


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Facility Mortgagee, and (y) at its sole cost and expense and for the express
benefit of Lessor, to use and operate the Facilities in strict compliance with
the terms and conditions of the Facility Mortgage Documents (other than payment
of any indebtedness, fees or interest evidenced or secured thereby or any
indemnification obligations thereunder that (in each case) do not relate to
actions taken or omitted or required to be taken or omitted by Lessee pursuant
to this Lease) and to timely perform all of the obligations of Lessor thereunder
relating to such use and operation of the Facilities or Lessee’s obligations
hereunder, or to the extent that any of such duties and obligations do not
relate to the use and operation of the Facilities or Lessee’s obligations
hereunder or may not properly be performed by Lessee or extend beyond the
obligations imposed on Lessee under this Lease (other than to a de minimis
extent), Lessee shall reasonably cooperate with and assist Lessor in the
performance thereof (other than payment of any indebtedness, fees or interest
evidenced or secured thereby or any indemnification obligations thereunder that
(in each case) do not relate to actions taken or omitted or required to be taken
or omitted by Lessee pursuant to this Lease). Notwithstanding the foregoing, in
no event shall the duties and obligations imposed upon Lessee by the Facility
Mortgage Documents relating thereto and this Section 36.3 (A) be more burdensome
(other than to a de minimis extent) to Lessee than Lessee’s obligations to
Lessor under this Lease, (B) adversely affect Lessee’s rights under this Lease
other than to a de minimis extent (provided, that, Lessee acknowledges and
agrees that commercially reasonable and customary mortgagee rights and
protections relating to notices, approvals, cure periods and similar lender
protections granted to any Facility Mortgagee pursuant to a subordination and
non-disturbance agreement shall be deemed not to have any such prohibited effect
on Lessee’s rights or obligations under this Lease) and (C) impose upon Lessee
any reserve requirements imposed by any Facility Mortgagee on Lessor.
36.3.2    Without limiting Lessee’s obligations pursuant to any other provision
of this Section 36.3, during the Term of this Lease, Lessee acknowledges and
agrees that, except as expressly provided elsewhere in this Lease, it shall
undertake at its own cost and expense the performance of any and all repairs,
replacements, capital improvements, maintenance items and all other requirements
relating to the condition of each Facility which are required by any Facility
Mortgage Documents (subject to the proviso in the last sentence of
Section 36.3.1 above and all applicable terms contained in any applicable
subordination and non-disturbance agreement for so long as the same is in full
force and effect), and Lessee shall be solely responsible and hereby covenants
to fund and maintain any and all impound, escrow or other reserve or similar
accounts related to the operation of the Facilities required under any Facility
Mortgage Documents (subject to the proviso in the last sentence of
Section 36.3.1 above and all applicable terms contained in any applicable
subordination and non-disturbance agreement for so long as the same is in full
force and effect) as security for or otherwise relating to any operating
expenses of the Facilities, including any capital repair or replacement reserves
and/or impounds or escrow accounts for Impositions or insurance premiums (each a
“Facility Mortgage Reserve Account”), but specifically excluding any debt
service or other similar reserves; provided, however, that Lessor shall use
commercially reasonable efforts to cause any Facility Mortgage not to require
the funding or maintenance of any Facility


120


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Mortgage Reserve Account in connection therewith. During the Term of this Lease
and provided that no Event of Default shall have occurred and be continuing
hereunder, Lessee shall, subject to the terms and conditions of such Facility
Mortgage Reserve Account and the requirements of the Facility Mortgagee(s)
thereunder, and all applicable terms contained in any applicable subordination
and non-disturbance agreement, have access to and the right to apply or use
(including for reimbursement) to the same extent of Lessor all monies held in
each such Facility Mortgage Reserve Account for the purposes and subject to the
limitations for which such Facility Mortgage Reserve Account is maintained, and
Lessor agrees to reasonably cooperate with Lessee in connection therewith.
36.4    Superior Leases.
With respect to each Facility for which there exists a Superior Lease, this
Lease shall be deemed a sublease of Lessor’s entire interest as tenant/lessee
under such Superior Lease. Lessee acknowledges that it shall have no interest in
the Leased Property of any Facility subject to a Superior Lease, and that Lessor
has no ability to grant or convey any interest therein, beyond the interest
granted to Lessor as the tenant/lessee under such Superior Lease. This Lease
shall be subject and subordinate in all respect to each Superior Lease now in
effect. At any Superior Lessor’s request, Lessee shall attorn to such Superior
Lessor, or any successor-in-interest to such Superior Lessor. This clause shall
be self-operative and no further instrument of subordination shall be required;
provided that upon the request of Lessee, Lessor shall use commercially
reasonable efforts to cause any Superior Lessor to deliver to Lessee a
non-disturbance agreement in form and substance reasonably acceptable to Lessee
and such Superior Lessor. Lessee acknowledges that any Superior Lease imposes
certain obligations on the tenant or lessee thereunder to comply with or cause
the operator and/or sublessee of the Facilities to comply with all
representations, covenants and warranties contained therein relating to such
Facilities and the operator and/or sublessee of such Facilities, including,
covenants relating to (a) the maintenance and repair of the Facilities,
(b) maintenance and submission of financial records and accounts of the
operation of each Facility and related financial and other information regarding
the operator and/or lessee of such Facilities and the Facilities themselves,
(c) the procurement of insurance policies with respect to the Facilities, and
(d) without limiting the foregoing, compliance with all Legal Requirements
relating to the Facilities and the operation thereof for their Primary Intended
Use. For so long as any interest is held in the Leased Property pursuant to
Superior Leases, Lessee covenants and agrees, at its sole cost and expense and
for the express benefit of Lessor, to operate the Facilities in strict
compliance with the terms and conditions of the Superior Leases and to timely
perform all of the obligations of Lessor relating thereto (other than with
respect to the payment of any rent or other monetary obligations of Lessor
thereunder to the extent the same would be in addition to the Rent and other
costs and expenses expressly required to be paid by Lessee hereunder), or to the
extent that any of such duties and obligations may not properly be performed by
Lessee, Lessee shall cooperate with and assist Lessor in the performance
thereof.


121


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE XXXVII.
37.1    Hazardous Substances and Mold.
37.1.1    Lessee shall not allow any Hazardous Substance, Mold Condition or Mold
to be located, stored, disposed of, released or discharged in, on, under or
about the Leased Property and Capital Additions or incorporated in any Facility
during the Term; provided, however, that Hazardous Substances may be located,
stored, released, discharged, brought, kept, used or disposed of in, on or about
the Leased Property (or any portion thereof) or any Capital Additions or
incorporated in any Facility either in the ordinary course of business or for
purposes reasonably similar to the Primary Intended Use and which are brought,
kept, used and disposed of in strict compliance with Legal Requirements and in a
manner that would not reasonably be expected give rise to material liability
under Environmental Law. During the Term, Lessee shall not allow the Leased
Property or any Capital Additions to be used as a waste disposal site or, except
as permitted in the immediately preceding sentence, for the manufacturing,
handling, storage, distribution or disposal of any Hazardous Substance.
37.1.2    Lessor shall not, and shall not direct or cause any of its agents or
Affiliates to store, dispose of, release or discharge any Hazardous Substance or
Mold in, on, under or about the Leased Property and Capital Additions or
incorporated in any Facility except in strict compliance with Legal Requirements
and in a manner that would not give rise to material liability.
37.2    Notices. Lessee shall provide written notice to Lessor reasonably
promptly (but in any event within fifteen (15) days after Lessee becomes aware
thereof), and in any event promptly upon Lessee’s receipt of any written notice
or notification that Lessee receives with respect to: (i) any material violation
of a Legal Requirement relating to Hazardous Substances located in, on, or under
the Leased Property or any Capital Additions or any adjacent property thereto;
(ii) any material enforcement, cleanup, removal, or other governmental or
regulatory action instituted, completed or threatened with respect to the
presence or alleged presence of Hazardous Substance located in, on, under, or
near the Leased Property (or any portion thereof) or any Capital Additions;
(iii) any material claim made or threatened by any Person against Lessee or the
Leased Property (or any portion thereof) or any Capital Additions relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from the presence or alleged presence of Hazardous
Substance located in, on, under, or near the Leased Property (or any portion
thereof) or any Capital Additions; and (iv) other than reports made in the
ordinary course of business for purposes reasonably similar to the Primary
Intended Use, any material reports made to any federal, state or local
environmental agency arising out of or in connection with any Hazardous
Substance in, on, under or removed from the Leased Property (or any portion
thereof) or any Capital Additions, including any material complaints, notices,
warnings or asserted violations in connection therewith. In the event that
Lessee becomes aware of any suspected or actual material Mold or Mold Conditions
at the Leased Property (or any portion thereof), unless caused by any
intentional or negligent act of Lessor or Lessor’s agents or Affiliates, Lessee
shall reasonably promptly (but in any event within fifteen (15) days after
Lessee becomes aware thereof) notify Lessor in writing of the same. In


122


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





addition, unless caused by any intentional or negligent act of Lessor or
Lessor’s agents or Affiliates, in the event of Lessee becoming aware of any
suspected material Mold or Mold Conditions at the Leased Property (or any
portion thereof) or any Capital Additions, Lessee, at its sole cost and expense,
shall reasonably promptly cause an inspection of the Leased Property and any
Capital Additions (or any portion thereof) to be conducted in order to determine
if Mold or Mold Conditions are present at the Leased Property (or any portion
thereof) or any Capital Additions, and shall notify Lessor, in writing, at least
ten (10) days prior to such inspection, of the date on which the inspection
shall occur, and which portion of the Leased Property or any Capital Additions
shall be subject to such inspection. Lessee shall retain a Mold Inspector to
conduct such inspection and shall cause such Mold Inspector to perform such
inspection in a manner consistent with the duty of care exercised by a Mold
Inspector and to prepare an inspection report, and reasonably promptly provide a
copy of the same to Lessor.
37.3    Remediation. Except to the extent caused by any intentional or negligent
act of Lessor or Lessor’s agents or Affiliates, or after the Term, if Lessee
becomes aware of a material violation of any Legal Requirement relating to any
Hazardous Substance or the presence of any Hazardous Substances that pose a risk
to human health or the environment in, on, under or about the Leased Property or
any Capital Additions, or if Lessee, Lessor or the Leased Property (or any
portion thereof) or any Capital Additions becomes subject to any material order
of any Governmental Authority pursuant to Environmental Law or other Legal
Requirement to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property (or any portion thereof) and any Capital Additions, Lessee shall
notify Lessor within fifteen (15) days of such event and, at its sole cost and
expense, cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation to the extent required by any Environmental
Law or as reasonably necessary to respond to a threat to human health or a risk
of property damage related thereto. Upon the Lessee becoming aware of any
material Mold or Mold Conditions in or about the Leased Property (or any portion
thereof) or any Capital Additions, Lessee shall also reasonably promptly notify
Lessor of such event and, at its sole cost and expense, hire a trained and
experienced Mold remediation contractor(s) to clean-up and remove from the
Leased Property and any Capital Additions all Mold or Mold Conditions in strict
compliance with all Mold Remediation Requirements. If Lessee fails to implement
and diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Lessor shall have the right, but not the
obligation, to carry out such action and to recover from Lessee all of Lessor’s
out-of-pocket costs and expenses incurred in connection therewith.
37.4    Indemnity. Lessee shall indemnify, defend, protect, save, hold harmless,
and reimburse Lessor and its Affiliates for, from and against any and all costs,
losses (including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Lessor or any of its Affiliates) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, before or during the Term (i) required by any Environmental Law, by
any Governmental Authority or to respond to a threat to human health or a risk
of property damage, the production, use, generation, storage, treatment,
transporting, disposal, discharge, release or other handling or disposition of
any Hazardous


123


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Substances from, in, on or about the Leased Property (or any portion thereof or
any Capital Additions (collectively, “Handling”), including the effects of such
Handling of any Hazardous Substances on any Person or property within or outside
the boundaries of the Leased Property or any Capital Additions, (ii) required by
any Environmental Law, by any Governmental Authority or to respond to a threat
to human health or a risk of property damage, the presence of any Hazardous
Substances, Mold or Mold Condition in, on, under or about the Leased Property
(or any portion thereof) or any Capital Additions, (iii) the violation of any
Legal Requirements (including Environmental Laws) related to Hazardous
Substances in, on, under or about the Leased Property (or any portion thereof)
or any Capital Additions, (iv) any illness to or death of persons or damage to
or destruction of property resulting from such Mold or Mold Condition in, on,
under or about the Leased Property or any Capital Additions, and (v) any failure
by Lessee to observe the foregoing covenants of this Article XXXVII.
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual, consequential and punitive damages) for
personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, expert fees, consultation fees, and court
costs, and all amounts paid in investigating, defending or settling any of the
foregoing. Notwithstanding the foregoing, Lessee’s indemnification obligations
hereunder shall not apply with respect to any Environmental Costs suffered,
incurred or resulting solely from the intentional or negligent acts of Lessor or
Lessor’s agents or Affiliates. Without limiting the scope or generality of the
foregoing, Lessee expressly agrees to reimburse Lessor and its Affiliates for
any and all out-of-pocket costs and expenses incurred by Lessor or any such
Affiliate:
(a)    In investigating any and all matters relating to the Handling of any
Hazardous Substances or the presence or remediation of Mold or any Mold
Condition in, on, from, under or about the Leased Property or any Capital
Additions;
(b)    In bringing the Leased Property or any Capital Additions into compliance
with all Legal Requirements, including Mold Remediation Requirements and
Environmental Laws; and
(c)    Removing, treating, storing, transporting, cleaning‑up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property (or any portion thereof) or any
Capital Additions or offsite or in conducting any removal or remediation of Mold
or any Mold Condition from the Leased Property (or any portion thereof) or any
Capital Additions as required by Environmental Laws or to protect human health
or the environment.
If any claim is made by Lessor or any of its Affiliates pursuant to this
Article XXXVII, Lessee agrees to pay or otherwise respond to such claim
reasonably promptly, and in any event to pay or respond to such claim within
thirty (30) calendar days after receipt by Lessee of notice thereof. If any such
claim is not paid and Lessor or any such Affiliate is ultimately found or agrees
to be responsible therefore, Lessee agrees also to pay interest on the amount
paid from the date of the first notice of such claim, at the Overdue Rate.
Notwithstanding anything to the contrary contained herein, Lessee’s liability
for Environmental Costs to the extent arising from the acts of third parties
unrelated to the Lessee Parties shall be limited to a period of


124


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





two (2) years following the expiration or earlier termination of this Lease, but
only to the extent that Lessee did not have knowledge of (nor should it
reasonably have been expected to have knowledge of) the facts, circumstances or
events giving rise to such Environmental Costs at any time during the Term.
In addition to the foregoing (but not in limitation of any indemnification or
other obligations of Lessee set forth in this Article XXXVII), in the event that
a material problem relating to Hazardous Substances or any other environmental
condition arises and the same (i) results in the closure of the subject Facility
during remediation, and (ii) has a cost of remediation that is in excess of
fifty percent (50%) of the Allocated Initial Investment, Lessee shall have the
right to purchase the affected Facility for a price equal to the greater of
(y) the Minimum Purchase Price of such Facility or (z) the Fair Market Value of
such Facility immediately prior to the occurrence of such material environmental
condition (less the Fair Market Value, immediately prior to the occurrence of
such material environmental condition, of any Capital Additions constituting a
new wing or new story that were paid for by Lessee). The indemnification set
forth in this section shall be subject to the same terms and conditions as the
general indemnification set forth in Article XXIII.
37.5    Inspection. Lessor shall have the right, from time to time, and upon not
less than fifteen (15) days’ written notice to Lessee, except in the case of an
emergency in which event no notice shall be required, to conduct an inspection
of the Leased Property (or any portion thereof) and all Capital Additions to
determine the existence or presence of Hazardous Substances, Mold or any Mold
Condition on or about the Leased Property or any such Capital Additions. Lessor
shall have the right to enter and inspect the Leased Property (or any portion
thereof) and all Capital Additions, conduct any reasonable testing, sampling and
analyses it deems necessary in a manner and time that does not unreasonably
interfere with the Primary Intended Use and shall have the right to inspect
materials brought into the Leased Property (or any portion thereof) or any such
Capital Additions. Lessor may, in its discretion, retain such experts to conduct
the inspection, perform the tests referred to herein, and to prepare a written
report in connection therewith. All costs and expenses incurred by Lessor under
this Section shall be paid by Lessor; provided, however, that following the
occurrence and during the continuance of any Event of Default, Lessee shall pay
all such costs and expenses on demand by Lessor as Additional Charges hereunder.
Failure to conduct an inspection or to detect unfavorable conditions if such
inspection is conducted shall in no fashion be intended as a release of any
liability for conditions subsequently determined to be associated with or to
have occurred during Lessee’s tenancy. Pursuant to the terms set forth herein,
Lessee shall remain liable for any environmental condition, Mold or Mold
Condition related to or having occurred during or prior to its tenancy
regardless of when such conditions are discovered and regardless of whether or
not Lessor conducts an inspection at the termination of this Lease, except to
the extent expressly limited in Section 37.4. The obligations set forth in this
Article shall survive the expiration or earlier termination of the Lease, except
to the extent expressly limited in Section 37.4 and to the extent related to
acts or omissions of other Persons (that are not any of the Lessee Parties or
any of their respective Affiliates) after the expiration or earlier termination
of the Term.


125


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE XXXVIII.
38.1    Memorandum of Lease. Lessor and Lessee shall, upon a request by Lessee,
enter into one or more short form memoranda of this Lease, each in the form of
Exhibit C attached hereto (with such modifications as are necessary for
recording under the laws of each applicable State). Lessee covenants and agrees,
both on its own behalf and on behalf of its successors and assigns to execute
and deliver to Lessor a quitclaim deed or other recordable instrument sufficient
to remove any such memorandum or other encumbrance created by this Lease from
record title to the Land relating to each Facility upon the expiration or sooner
termination of this Lease with respect to such Facility, and Lessee hereby
appoints and constitutes Lessor its attorney-in-fact, which power shall be
coupled with an interest and shall not be revocable or terminable, to execute
and deliver and to record such quitclaim deed or other instrument in the name of
Lessee upon the expiration or termination of the Term with respect to any
Facility, provided that Lessee is no longer in occupancy of such Facility.
Lessee shall pay all reasonable out-of-pocket costs and expenses of recording
any memoranda, quitclaim deeds and other recordable instruments recorded
pursuant to this Section.
ARTICLE XXXIX.
39.1    Sale of Assets. Notwithstanding any other provision of this Lease,
Lessor shall not be required to (i) sell or transfer the Leased Property, or any
portion thereof, which is a real estate asset as defined in
Section 856(c)(5)(B), or functionally equivalent successor provision, of the
Code, to Lessee if Lessor’s counsel advises Lessor that such sale or transfer
may not be a sale of property described in Section 857(b)(6)(C), or functionally
equivalent successor provision, of the Code or (ii) sell or transfer the Leased
Property, or any portion thereof, to Lessee if Lessor’s counsel advises Lessor
that such sale or transfer could result in an unacceptable amount of gross
income for purposes of the ninety-five percent (95%) gross income test contained
in Section 856(c)(2) or the seventy-five percent (75%) gross income test
contained in Section 856(c)(3), or functionally equivalent successor provisions,
of the Code. If Lessee exercises the right or has the obligation to purchase the
Leased Property or any portion thereof pursuant to the terms herein, and if
Lessor determines not to sell such Leased Property or any portion thereof
pursuant to the above sentence, then Lessee shall purchase such Leased Property
or any portion thereof, upon and subject to all applicable terms and conditions
set forth in this Lease, at such time as the transaction, upon the advice of
Lessor’s counsel, would be a sale of property (to the extent the Leased Property
is a real estate asset) described in Section 857(b)(6)(C), or functionally
equivalent successor provision, of the Code, and would not result in an
unacceptable amount of gross income for purposes of the ninety-five percent
(95%) gross income test contained in Section 856(c)(2), or functionally
equivalent successor provision of the Code and until such time Lessee shall
lease the Leased Property and all Capital Additions from Lessor at the Fair
Market Rental.
ARTICLE XL.
40.1    Additional Representations and Warranties by Lessor. Lessor represents
and warrants to Lessee as of the Commencement Date as follows:


126


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    Lessor is duly organized, validly existing and in good standing under the
laws of its state of organization/formation, is qualified to do business and in
good standing in the State (to the extent Lessor is required to be so by
applicable Legal Requirements) and has full power, authority and legal right to
execute and deliver and to perform and observe the provisions of this Lease to
be observed and/or performed by Lessor.
(b)    This Lease has been duly authorized, executed and delivered by Lessor,
and constitutes and will constitute the valid and binding obligations of Lessor
enforceable against Lessor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and creditors rights,
laws and general principles of equity.
(c)    Lessor is solvent, has timely and accurately filed all tax returns and
extensions required to be filed by Lessor, and is not in default in the payment
of any material taxes levied or assessed against Lessor or any of its material
assets, and is not subject to any judgment, order, decree, rule or regulation of
any Governmental Authority having jurisdiction over the Leased Property or
Lessor which would, in the aggregate, otherwise materially and adversely affect
Lessor’s condition, financial or otherwise, or Lessor’s prospects or the Leased
Property.
(d)    No material consent, approval or other authorization of, or registration,
declaration or filing with, any Governmental Authority is required for the due
execution and delivery of this Lease, or for the performance by or the validity
or enforceability of this Lease against Lessor.
(e)    The execution and delivery of this Lease and compliance with the
provisions hereof will not result in (i) a material breach or violation of
(A) any Legal Requirements applicable to Lessor now in effect; (B) the
organizational or charter documents of Lessor; (C) any judgment, order or decree
of any Governmental Authority binding upon Lessor; or (D) any material agreement
or instrument to which Lessor is a counterparty or by which it is bound; or
(ii) the acceleration of any material obligation of Lessor.
(f)    Lessor is in compliance with the requirements of Executive Order No.
13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “OFAC Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of Treasury (“OFAC”) and in any enabling legislation
or other Executive Orders or regulations in respect thereof (the OFAC Order and
such other rules, regulations, legislation or orders collecting called the
“Orders”). Neither Lessor nor any of its Affiliates (A) is listed on the
Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”); (B) is a Person (as defined in the Order) who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (C) is owned or controlled by (including without limitation by
virtue of such Person being a director or owning voting shares or interests), or
acts for or on behalf of, any person on the Lists or any other person who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders.


127


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE XLI.
41.1    Additional Representations and Warranties by Lessee. Lessee represents
and warrants to Lessor as of the Commencement Date as follows:
(a)    Lessee is duly organized, validly existing and in good standing under the
laws of its state of organization/formation, is qualified to do business and in
good standing in the State and has full power, authority and legal right to
execute and deliver and to perform and observe the provisions of this Lease to
be observed and/or performed by Lessee.
(b)    This Lease has been duly authorized, executed and delivered by Lessee,
and constitutes and will constitute the valid and binding obligations of Lessee
enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and creditors rights,
laws and general principles of equity.
(c)    Lessee is solvent, has timely and accurately filed all tax returns and
extensions required to be filed by Lessee, and is not in default in the payment
of any material taxes levied or assessed against Lessee or any of its material
assets, and is not subject to any judgment, order, decree, rule or regulation of
any Governmental Authority having jurisdiction over the Leased Property or
Lessee which would, in the aggregate, otherwise materially and adversely affect
Lessee’s condition, financial or otherwise, or Lessee’s prospects or the Leased
Property.
(d)    Except for the Required Governmental Approvals to use and operate each
Facility for its Primary Intended Use, no other material consent, approval or
other authorization of, or registration, declaration or filing with, any
Governmental Authority is required for the due execution and delivery of this
Lease, or for the performance by or the validity or enforceability of this Lease
against Lessee.
(e)    Subject to Lessee’s receipt of the Required Governmental Approvals, the
execution and delivery of this Lease and compliance with the provisions hereof
will not result in (i) a material breach or violation of (A) any Legal
Requirement applicable to Lessee now in effect; (B) the organizational or
charter documents of Lessee; (C) any judgment, order or decree of any
Governmental Authority binding upon Lessee; or (D) any agreement or instrument
to which Lessee is a counterparty or by which it is bound; or (ii) the
acceleration of any material obligation of Lessee.
(f)    As of the Commencement Date, all Required Governmental Approvals have
been obtained by Lessee or a Sublessee permitted hereunder.
(g)    Lessee is in compliance with the requirements of the Orders. Neither
Lessee nor any Lessee Party (A) is listed on the Specially Designated Nationals
and Blocked Person List maintained by OFAC pursuant to the Order and/or on any
other Lists; (B) is a Person (as defined in the Order) who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders; or (C) is owned or controlled by (including without limitation by virtue
of such Person being a director or owning direct voting shares or interests), or
acts for or on behalf of, any person on the Lists or any other person who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders.


128


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ARTICLE XLII.
42.1    Attorneys’ Fees. If Lessor or Lessee brings an action or other
proceeding against the other to enforce any of the terms, covenants or
conditions hereof or any instrument executed pursuant to this Lease, or by
reason of any breach or default hereunder or thereunder, the party prevailing in
any such action or proceeding and any appeal thereupon shall be paid all of its
costs and reasonable attorneys’ fees incurred therein. In addition to the
foregoing and other provisions of this Lease that specifically require Lessee to
reimburse, pay or indemnify against Lessor’s attorneys’ fees, Lessee shall pay,
as Additional Charges, all of Lessor’s reasonable attorneys’ fees incurred in
connection with the administration or enforcement of this Lease, the review of
any letters of credit, the review, negotiation or documentation of any
subletting, assignment, or management arrangement or any consent requested in
connection therewith, and the collection of past due Rent.
ARTICLE XLIII.
43.1    Brokers. Lessee warrants that it has not had any contact or dealings
with any Person or real estate broker which would give rise to the payment of
any fee or brokerage commission in connection with this Lease, and Lessee shall
indemnify, protect, hold harmless and defend Lessor and its Affiliates from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Lessee. Lessor warrants that it has not had any
contact or dealings with any Person or real estate broker which would give rise
to the payment of any fee or brokerage commission in connection with this Lease,
and Lessor shall indemnify, protect, hold harmless and defend Lessee and its
Affiliates from and against any liability with respect to any fee or brokerage
commission arising out of any act or omission of Lessor.
ARTICLE XLIV.
44.1    Provisions Applicable upon a Change in Control Transaction.
Notwithstanding anything to the contrary herein, the following provisions shall
apply from and after a Change in Control Transaction.
44.1.1    Additional Reporting. In addition to, but without duplication of, any
and all reporting required hereunder (including pursuant to Section 25.1
hereof), following a Change in Control Transaction, Lessee shall deliver to
Lessor: (a) within forty-five (45) days after the end of each fiscal quarter
(including the last fiscal quarter of any fiscal year), a copy of the same type
of information for Guarantor that Brookdale provided in its most recent public
supplemental reporting prior to such Change in Control Transaction; (b) within
forty-five (45) days after the end of each fiscal quarter (other than the last
fiscal quarter of any fiscal year), a copy of the unaudited consolidated
financial statements of Guarantor described in Section 25.1.2(b) for or as of
the end of such quarter, such consolidated financial statements to be reviewed
by a “Big 4” accounting firm; and (c) within one hundred twenty (120) days after
the end of each fiscal year, a copy of the audited consolidated financial
statements of Guarantor described in Section 25.1.2(a) for or as of the end of
such


129


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





fiscal year, such consolidated financial statements to be audited and certified
by a “Big 4” accounting firm.
44.1.2    Remedies for Non-Compliance with Reporting Requirements. Without
limiting any rights or remedies of Lessor hereunder, at law or in equity for any
other defaults, if, following a Change in Control Transaction, Guarantor and/or
Lessee fails to comply with any of their respective reporting obligations, or
their respective obligations, if any, to participate in meetings with Lessor, in
each case as and when required hereunder, then, in addition to any other
remedies provided hereunder or under applicable law, Lessor shall have the right
to seek (and Lessee shall not object to the granting of) equitable remedies.
44.1.3    Operating Expenses vs. Capital Expenditures. In connection with or
following a Change in Control Transaction, any change in Guarantor’s and/or
Lessee’s policies concerning the classification of amounts as operating expenses
or capital expenditures, to the extent the same relates solely to the
calculation of the Net Debt to EBITDA Ratio (as contemplated in Sections 44.1.7
and 44.1.8 below) or calculations of amounts spent on Capital Projects (as
contemplated in Section 9.5), shall be subject to Lessor’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.
44.1.4    Deferred Maintenance. If a Change in Control Transaction occurs, then
within three (3) months before or after the date that is twenty-four (24) months
prior to the expiration of the then-current Term (with respect to any Pool),
Lessor may obtain, at Lessor’s cost, updated property condition assessments
(each a “PCA”) for each of the Facilities in the applicable Pool. Based on the
PCAs, Lessor shall (i) identify to Lessee items of deferred maintenance existing
at such Facilities, if any (each a “Required Maintenance Project”), and (ii)
propose to Lessee the Annual Minimum Capital Project Amount for the last
twenty-four (24) months of such Term. Lessor shall provide Lessee with written
notice detailing any Required Maintenance Projects and the proposed new Annual
Minimum Capital Project Amount for such Pool within a reasonable time after
Lessor’s receipt of the PCAs for all of such Facilities. Lessor and Lessee shall
cooperate diligently and attempt in good faith to agree upon the Required
Maintenance Projects and the new Annual Minimum Capital Project Amount for such
Pool. To the extent that Lessor and Lessee are unable to reach agreement within
twenty (20) days following Lessee’s receipt of Lessor’s notice, such dispute
shall be resolved by one, two or three independent Persons having not less than
ten (10) years of experience in performing assessments of the maintenance and
condition of properties similar to the Facilities, which Persons shall (a) be
selected and paid in the same manner in which Appraisers would be selected and
paid pursuant to Article XXXIV and (b) make a determination with respect to the
Required Maintenance Projects and/or the new Annual Minimum Capital Project
Amount, as the case may be, for the applicable Pool in the same manner in which
Appraisers would make a determination with respect to Fair Market Value, Fair
Market Rental or Leasehold FMV pursuant to Article XXXIV (it being acknowledged,
for avoidance of doubt, that (x) the fourth sentence of Section 34.1 shall not
apply for purposes of this sentence and (y) with respect to determining the
Required


130


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Maintenance Projects, the first sentence of Section 34.1.1 shall not apply and a
third Person shall be selected to make such determination if the first two
Persons are unable to agree on the same). During a commercially reasonable
period following the final determination of the Requirement Maintenance
Projects, Lessee shall commence and thereafter use commercially reasonable
efforts to complete each Required Maintenance Project prior to the end of the
then-current Term. Within thirty (30) days after the Required Maintenance
Projects and new Annual Minimum Capital Project Amount for a Pool are determined
as aforesaid, Lessee shall deposit with Landlord in the Replacement Reserve an
additional amount equal to the excess, if any, of (I) the new Annual Minimum
Capital Project Amount for the last Lease Year of the then-current Term, as
applicable, over (II) the amount of the Security Deposit allocable to such Pool,
as reasonably determined by Lessor (it being agreed that none of the Security
Deposit shall be allocable to a Pool for such purpose if an Event of Default
shall have occurred and be continuing hereunder). Notwithstanding anything to
the contrary contained herein, each of Lessor and Lessee acknowledges and agrees
that for purposes of Section 9.5, (A) funds expended by Lessee to complete any
Required Maintenance Projects shall be deemed funds expended as part of the
Annual Minimum Capital Project Amount, and (B) the Required Maintenance Projects
shall be deemed Capital Projects.
44.1.5    Additional Events of Default. Upon the occurrence of a Change in
Control Transaction, the following shall constitute additional Events of Default
under Section 16.1: (i) a default (beyond any applicable notice and cure period)
under any financing the proceeds of which are used to fund a Change in Control
Transaction (which debt is incurred or guaranteed by a Guarantor or Subsidiary
thereof or secured by any assets of a Guarantor or any Subsidiary thereof), (ii)
a failure by Lessee to deliver any monthly reports relating to the operation of
the Facilities that are currently required under Section 25.1.2, which failure
is not cured within twenty (20) days after notice thereof from Lessor, and (iii)
a failure by Lessee to deliver any of the information, audits or statements
described in Section 44.1.1 above, which failure is not cured within ten (10)
days after notice thereof from Lessor.
44.1.6    Consolidated Net Worth.
44.1.6.1    If Guarantor’s Consolidated Net Worth as of the last day of any
calendar quarter is less than [***], Lessor shall have the right, as its sole
and exclusive remedy as a result thereof, to (without limiting the provisions of
Section 5.3) terminate this Lease in its entirety, with respect to all (and not
less than all) of the Facilities, upon sixty (60) days’ prior written notice to
Lessee, unless by the expiry of such sixty (60) day period (i) Guarantor’s
Consolidated Net Worth has reverted back to [***] and Guarantor has provided
Lessor with supporting evidence thereof; or (ii) Guarantor has either (A) posted
cash or Letter(s) of Credit or a combination thereof equal to the amount of the
shortfall between Guarantor’s Consolidated Net Worth and [***], provided that in
the event this Lease is separated into one or more leases, pursuant to Article
XXXI, Section 35.5 or otherwise, and regardless of whether the landlords
thereunder are Affiliates of one another and regardless of whether such
separation occurs prior to or following Guarantor’s Consolidated Net Worth
falling below [***], (I) Lessor shall have the right in its sole discretion to
(X) include no or a lower Consolidated Net Worth requirement in


131


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





this Lease and/or any New Lease (so long as, for avoidance of doubt, neither
this Lease nor any New Lease will require a Consolidated Net Worth in excess of
that required hereunder as of the date hereof) and (Y) determine from time to
time the extent to which the lessor under each of this Lease and the New Leases
will hold any cash, Letter(s) of Credit and/or guarantees posted hereunder (and
upon making such determination from to time to time shall notify Lessee thereof,
and Lessee shall post such items with Lessor hereunder in the absence of any
such notice) and (II) Lessee shall be deemed in compliance with the foregoing
requirement if the total amount of all cash and/or Letter(s) of Credit in the
aggregate posted with Lessor and/or the lessor under any New Lease equals the
amount which must be posted pursuant to the foregoing provisions of this clause
(ii)(A), (B) caused one (1) or two (2) domestic entities with an aggregate
Consolidated Net Worth at least equal to one hundred fifteen percent (115%) of
the amount of the shortfall between Guarantor’s Consolidated Net Worth and
[***], to deliver a guaranty or guarantees to Lessor (in the same form as the
existing Guaranty, which new Guaranty(ees) shall be retroactive to the Effective
Date and expressly cover all matters arising from and after the Effective Date)
and become a Guarantor hereunder (it being agreed that the obligations of all
Guarantors shall be joint and several) or (C) posted a combination of cash,
Letter(s) of Credit and such guarantees (as described in the foregoing clause
(ii)(B)) in the amount of the shortfall between Guarantor’s Consolidated Net
Worth and [***], with such guarantees being from one (1) or two (2) domestic
entities (it being agreed that the obligations of all Guarantors shall be joint
and several) with an aggregate Consolidated Net Worth equal to at least one
hundred fifteen percent (115%) of the shortfall amount being guaranteed,
provided, that, Lessee may also cause any cash, Letter(s) of Credit and/or
guarantees (as described in clauses (ii)(A), (ii)(B) and (ii)(C) above) to be
delivered to Lessor prior to the date that Guarantor’s Consolidated Net Worth
may be less than [***]. If Letter(s) of Credit or cash are delivered to Lessor
pursuant to this Section 44.1.6.1 and subsequent to such delivery, (x)
Guarantor’s Consolidated Net Worth (inclusive of any additional Guarantors who
guarantee this Lease) is equal to or greater than [***], Lessor shall, upon
request therefor, promptly return all such Letter(s) of Credit and cash to
Lessee or (y) if Guarantor’s Consolidated Net Worth (inclusive of any additional
Guarantors who guarantee this Lease) is less than [***], but higher than when
the additional guaranty or guarantees (with or without Letters of Credit and/or
cash) were originally delivered, Lessor shall, upon request therefor, promptly
deliver to Lessee Letter(s) of Credit and/or cash in the amount that Guarantor’s
Consolidated Net Worth and all posted Letter(s) of Credit and/or cash, in the
aggregate, exceeds [***].
44.1.6.2    In the event Lessor exercises its termination right under this
Section 44.1.6, Lessor shall return to Lessee the Security Deposit and any
amounts in the impound accounts described in Section 4.4 hereof. If (x) Lessor
exercises its right to split this Lease and enter into a New Lease, pursuant to
Article XXXI, Section 35.5 or otherwise, in connection with a Separation Event,
and (y) no Person which is not an Affiliate of Lessor owns the fee interest in
the applicable Separated Properties covered under such New Lease or mortgage
debt secured by a mortgage or deed of trust on such Separated Properties (or
mezzanine debt secured by a pledge of direct or indirect equity interests in the
owner of such fee interest), then Lessor may only exercise its termination right
under this Section 44.1.6 if such New Lease is concurrently terminated with
respect to the Separated Properties leased thereunder (it being agreed that in
the event any Person which is not an Affiliate of Lessor owns the fee interest
in the applicable Separated Properties covered under such New Lease or mortgage
debt secured by a mortgage or deed of trust on such Separated Properties (or
mezzanine debt secured


132


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





by a pledge of direct or indirect equity interests in the owner of such fee
interest), Lessor may terminate this Lease without regard to, and without
affecting, such New Lease).
44.1.7    Security Deposit. As additional security for Lessee’s obligations
hereunder, Lessee shall pay to Lessor at or prior to (and as a condition to) the
closing of any Change in Control Transaction cash or a Letter of Credit or a
combination of cash and a Letter of Credit (the “Security Deposit”) in an amount
equal to [***] of the annual Minimum Rent as of the date on which such Change in
Control Transaction occurs, which Security Deposit shall be increased (or
reduced and the excess amount refunded by Lessor to Lessee) from time to time
such that Lessee shall keep on deposit with Lessor at all times during the Term
an amount equal to [***] of the annual Minimum Rent. Notwithstanding the
foregoing, the Security Deposit shall be increased (or reduced and the excess
amount refunded by Lessor to Lessee if in a subsequent calendar quarter a lesser
percentage of annual Minimum Rent is required to be on deposit with Lessor) as
follows: (a) if the Net Debt to EBITDA Ratio exceeds [***] as of the last day of
any calendar quarter, the Security Deposit shall be increased to [***] of the
annual Minimum Rent as of the date of such determination; (b) if the Net Debt to
EBITDA Ratio exceeds [***] as of the last day of any calendar quarter, the
Security Deposit shall be increased to [***] of the annual Minimum Rent as of
the date of such determination; and (c) if the Net Debt to EBITDA Ratio exceeds
[***] as of the last day of any calendar quarter, the Security Deposit shall be
increased to [***] of the annual Minimum Rent as of the date of such
determination (it being understood and agreed that the Security Deposit shall be
increased or reduced (with the excess amount refunded by Lessor to Lessee) from
time to time such that Lessee shall keep on deposit with Lessor at all times
during the Term following a Change in Control Transaction an amount equal to the
applicable percentage of the annual Minimum Rent, as set forth in the first
sentence of this Section 44.1.7 and in the foregoing clauses (a), (b) and (c) of
this sentence, from time to time, as applicable). Lessor shall either keep the
Security Deposit in a separate interest-bearing account as may be selected by
Lessor from time to time, or may commingle the Security Deposit with its general
funds so long as Lessor credits and adds to the Security Deposit each month an
amount equal to the interest that would have been earned on the Security Deposit
had Lessor invested the same in an interest-bearing account, as reasonably
determined by Lessor. In either case, all earned interest or deemed interest on
the Security Deposit shall be added to and become part of the Security Deposit
and held and applied by Lessor in accordance with the provisions of this Section
44.1.7. All interest or deemed interest earned on the Security Deposit shall be
for the account of Lessee, and Lessee shall promptly deliver to Lessor upon
request any Internal Revenue Service Form W-9 or such other certification as
Lessor may reasonably request in connection with the investment of the Security
Deposit. If at any time an Event of Default shall have occurred and be
continuing, Lessor may, but shall not be required to, in addition to and not in
lieu of any other rights and remedies available to Lessor, apply all or any part
of the Security Deposit to the payment of any sum that Lessee has failed to pay
when required, or any sum that Lessor may expend or be required to expend by
reason of a default hereunder. Whenever, and as often as, Lessor shall have
applied any portion of the Security Deposit as aforesaid, Lessee shall, within
ten (10) days after notice thereof from Lessor, deposit additional money with
Lessor sufficient to restore the


133


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Security Deposit to the full amount then required to be deposited with Lessor
pursuant to this Section 44.1.7. No notice to Lessee shall be required to enable
Lessor to apply the Security Deposit in accordance with this Section 44.1.7. The
unexpended portion of the Security Deposit shall be refunded to Lessee within
thirty (30) days following the expiration or earlier termination of this Lease
with respect to all of the Facilities, provided that no Event of Default shall
be continuing. In the event of a transfer of Lessor’s interest in all or any
portion of the Leased Property, Lessor shall pay or credit to the transferee all
or a portion of the Security Deposit and thereupon shall, without any further
agreement between the parties, be released by Lessee from all liability
therefor, and it is agreed that the provisions hereof shall apply to every such
payment or credit to such a transferee. For the avoidance of doubt, the failure
of Lessee to maintain any Net Debt to EBITDA Ratio as contemplated in this
Section 44.1.6 shall not constitute a default hereunder or an “Event of
Default”. In the event that this Lease is separated into one or more leases,
pursuant to Article XXXI, Section 35.5 or otherwise, and regardless of whether
Lessor and the landlords thereunder are Affiliates of one another, (i) Lessee’s
obligation to post the Security Deposit shall in no event be increased as a
result thereof and (ii) the total amount of the Security Deposit shall be
apportioned between this Lease and any New Lease(s) on a pro rata basis based on
the Minimum Rent due hereunder and thereunder.
44.1.8    Lessor’s Termination Right. In addition to the provisions of Sections
44.1.6 and 44.1.7 above, in the event (a) the Net Debt to EBITDA Ratio exceeds
[***] as of the last day of any calendar quarter and (b) the Lease Coverage
Ratio is less than [***] for such calendar quarter, Lessor shall have the right
to terminate this Lease upon Lessor’s return to Brookdale of the Security
Deposit and any amounts in the impound accounts described in Section 4.4 hereof,
less an amount equal to the lesser of (i) the Security Deposit and (ii) the sum
of the Lease Positive NPVs for each of the Facilities, provided that such sum is
a positive number (it being understood that if such sum is less than zero (0),
then no portion of the Security Deposit shall be retained by Lessor). As used in
this Section 44.1.8: (i) “Lease Positive NPV” shall mean, with respect to any
Facility, the positive net present value, if any, (assuming a [***] per annum
discount rate) of the difference between the annual Projected Rent for such
Facility less the annual Projected Adjusted EBITDAR for such Facility,
calculated for each Facility for the remainder of the applicable Term; (ii)
“Projected Rent” shall mean, with respect to any Facility, all Rent that would
be due hereunder with respect to such Facility per the terms of this Lease
through the end of the applicable Term had this Lease not been terminated; and
(iii) “Projected Adjusted EBITDAR” shall mean, with respect to any Facility, (A)
for the first twelve (12) month period following the date of termination of this
Lease, an amount equal to (1) the trailing twelve (12) month EBITDARM for such
Facility, increased by [***], less (2) a deemed management fee allowance equal
to [***] of the revenues used in calculating such EBITDARM (which revenues shall
be based on the trailing twelve (12) month revenues used in calculating such
EBITDARM, increased by [***]), less (3) a deemed capital expenditure allowance
of [***] per unit, increased by [***] per annum starting in 2018, and (B) for
each subsequent twelve (12) month period (through the remainder of the
applicable Term), (1) the prior period’s EBITDARM,


134


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





increased by [***], less (2) the prior period’s deemed management fee allowance,
increased by [***], less (3) the prior period’s deemed capital expenditure
allowance, increased by [***]. Projected Rent and Projected Adjusted EBITDAR
shall be prorated as to any partial period (i.e., a period of less than twelve
(12) months) at the end of the applicable Term.  An example of the calculation
of Lease Positive NPV is attached hereto as Exhibit G.  For the avoidance of
doubt, the failure of Guarantor to maintain such Net Debt to EBITDA Ratio as
contemplated by this Section 44.1.8 shall not constitute a default hereunder or
an “Event of Default”. If (x) Lessor exercises its right to split this Lease and
enter into a New Lease, pursuant to Article XXXI, Section 35.5 or otherwise, in
connection with a Separation Event, and (y) no Person which is not an Affiliate
of Lessor owns the fee interest in the applicable Separated Properties covered
under such New Lease or mortgage debt secured by a mortgage or deed of trust on
such Separated Properties (or mezzanine debt secured by a pledge of direct or
indirect equity interests in the owner of such fee interest), then Lessor may
only exercise its termination right under this Section 44.1.8 if such New Lease
is concurrently terminated with respect to the Separated Properties leased
thereunder (it being agreed that in the event any Person which is not an
Affiliate of Lessor owns the fee interest in the applicable Separated Properties
covered under such New Lease or mortgage debt secured by a mortgage or deed of
trust on such Separated Properties (or mezzanine debt secured by a pledge of
direct or indirect equity interests in the owner of such fee interest), Lessor
may terminate this Lease without regard to, and without affecting, such New
Lease).
44.1.9    Equitable Adjustments. The parties agree to cooperate in good faith to
equitably adjust the provisions of Sections 44.1.6, 44.1.7 and 44.1.8 (as
applicable) if and to the extent that changes to GAAP would affect the
calculations thereof (such that, after the adjustment, the parties would be in
the same position they would be in had such changes not occurred).
44.1.10    Calculation Certificates. Without in any way limiting Lessee’s
obligations under Section 25.1.2 or Section 44.1.1 of this Lease, within thirty
(30) days of the end of each calendar quarter during the Term, following a
Change in Control Transaction, Lessee shall provide to Lessor a statement of
Lessee’s calculations of the Guarantor’s Consolidated Net Worth, the Net Debt to
EBITDA Ratio and the Lease Coverage Ratio, together with such information as is
necessary for Lessor to make a determination of the accuracy of such
calculations.
44.1.11    Letter of Credit Provisions. If Lessee shall deliver one or more
Letters of Credit pursuant to the provisions of Section 44.1.6 and/or Section
44.1.7, such Letter(s) of Credit shall (subject to the provisions of Sections
44.1.6 and 44.1.7, as applicable): (a) initially expire not less than one (1)
year from the date of issue thereof; and (b) provide for automatic renewals for
periods of not less than one (1) year unless notice of non-renewal is given to
Lessor at least thirty (30) days prior to the expiration date thereof. Lessee
shall pay all expenses, points and/or fees incurred by Lessee in obtaining such
Letter(s) of Credit, and shall pay to Lessor, on demand, as Additional Charges
hereunder, all fees and charges paid by Lessor to the applicable Issuer in
connection with the transfer of the same to any future landlord


135


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





hereunder or under any New Lease. Supplementing Section 44.1.7, if the Security
Deposit is fully or partially in the form of a Letter of Credit and an Event of
Default occurs hereunder, Lessor shall be permitted from time to time to draw
down any portion or the entire amount of the Letter of Credit, if applicable,
and apply from time to time the proceeds or any part thereof in accordance with
this Section and Section 44.1.7 and retain the balance for the Security Deposit.
Lessor shall also have the right to draw down any portion or the entire amount
of the Letter of Credit if Lessor receives notice that the date of expiry of the
Letter of Credit will not be extended by the Issuer and if a replacement Letter
of Credit meeting the requirements of this Section 44.1.11 (or a cash Security
Deposit) in the amount then required hereunder is not delivered by Lessee to
Lessor within ten (10) Business Days thereafter, and may retain the proceeds for
the Security Deposit. In addition, following the expiration or earlier
termination of the Term, Lessor may draw upon the Letter of Credit to the extent
necessary to cover any outstanding obligations of Lessee under this Lease and
hold such amounts as Landlord reasonably estimates are required to cover such
obligations, provided that notice of such outstanding obligations is delivered
by Lessor to Lessee within sixty (60) days following the later of the expiration
of the Term (as the same may be extended) and the date on which Lessee has fully
vacated all of the Facilities. For avoidance of doubt, the provisions of this
Section 44.1.11 shall not derogate from the provisions of Section 44.1.6 or
Section 44.1.7 (including any right or obligation of Lessee to increase or
decrease a Letter of Credit or to replace a Letter of Credit with cash or a
guaranty, pursuant to the provisions thereof).
ARTICLE XLV.
45.1    Miscellaneous.
45.1.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Lessee
or Lessor arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination. In addition, all claims against,
and all liabilities and indemnities hereunder of Lessee shall continue in full
force and effect and in favor of the Lessor named herein, its Affiliate (to the
extent applicable) and the successors and assigns of Lessor and (to the extent
applicable) such Affiliate, notwithstanding any conveyance of the Leased
Property to Lessee.
45.1.2    Severability. If any term or provision of this Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby.
45.1.3    Non-Recourse. Lessee specifically agrees to look solely to the Leased
Property for recovery of any judgment from Lessor. It is specifically agreed
that no constituent partner in Lessor or officer, director or employee of Lessor
shall ever be personally liable for any such judgment or for the payment of any
monetary obligation to Lessee. The provision contained in the foregoing sentence
is not intended to, and shall not, limit any right that Lessee might


136


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





otherwise have to obtain injunctive relief against Lessor, or any action not
involving the personal liability of Lessor. Furthermore, except as otherwise
expressly provided herein, in no event shall Lessor ever be liable to Lessee for
any indirect or consequential damages suffered by Lessee from whatever cause.
45.1.4    Licenses and Operation Transfer Agreements.
(a)    Upon the expiration or earlier termination of the Term with respect to
each Facility, Lessee shall use its commercially reasonable efforts, to the
extent permitted by Legal Requirements, to transfer to Lessor or Lessor’s
nominee a fully operational Facility and shall cooperate with Lessor or Lessor’s
designee or nominee (“Successor Operator”) in connection with the processing by
Successor Operator of any applications for all Required Governmental Approvals,
all contracts, including contracts with governmental or quasi‑governmental
entities, business records, data, patient and resident records, and patient and
resident trust accounts, which may be necessary or useful for the operation of
such Facility; provided that the reasonable out-of-pocket costs and expenses of
any transfer of Required Governmental Approvals or the processing of any such
applications therefor shall be paid by Lessor or Successor Operator. Lessee
shall not commit any act that would jeopardize the Required Governmental
Approvals for such Facility, and Lessee shall reasonably comply with all
requests for an orderly transfer of the same, to the extent permitted by Legal
Requirements, upon the expiration or early termination of the Term applicable to
such Facility. In addition, upon request, Lessee shall, subject to compliance
with all applicable Legal Requirements, promptly deliver copies of all books and
records relating to the Leased Property of such Facility and all Capital
Additions thereto and operations thereon to Lessor or such Successor Operator.
(b)    Lessor and Lessee (i) acknowledge that Legal Requirements may prohibit or
restrict the transfer of Required Governmental Approvals or the transfer or
disclosure of contracts, records, data or accounts and that the exercise of
default or termination rights or remedies under this Lease may result in the
expiration or cancellation of Required Governmental Approvals, and (ii) agree
that any such transfer or disclosure shall be limited to the extent required to
comply with Legal Requirements. Lessee agrees to use commercially reasonable
efforts to cooperate with Lessor, as reasonably requested by Lessor, in
achieving the transfer of a fully operational Facility as described in
Section 45.1.4(a) in a manner permitted by applicable Legal Requirements.
(c)    Without limiting the generality of the foregoing, the following shall
apply:
(i)    If requested by Lessor or a proposed replacement operator for such
Facility, Lessee hereby agrees to enter into a reasonable operations transfer
agreement (which shall provide for Lessor or such Successor Operator’s
reimbursement of Lessee’s reasonable out-of-pocket expenses incurred in
performing its obligations under any such transfer agreement) with Lessor or
such Successor Operator as is customary in the transfer to a successor operator
of the operations of a facility similar to such Facility; provided that the term
of any such operations transfer agreement shall not exceed a period of twelve
(12) months following the termination of this Lease. Lessee shall not
unreasonably withhold, condition or delay its consent to entering into any


137


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





interim subleases or management agreements as may be necessary to effectuate an
early transfer of the operations of such Facility prior to the time that Lessor
or such Successor Operator holds all Required Governmental Approvals.
(ii)    If requested by Lessor, Lessee shall, subject to compliance with all
applicable Legal Requirements, continue to manage one or more Facilities after
the termination of this Lease and for so long thereafter as is necessary for
Lessor or such Successor Operator to obtain all Required Governmental Approvals
(provided that the term of any such continued management shall not exceed a
period of twelve (12) months following the termination of this Lease), on such
reasonable terms (which shall include an agreement to pay a commercially
reasonable fee and to reimburse Lessee for its reasonable out-of-pocket costs
and expenses and reasonable and administrative costs) as Lessor shall request.
(d)    Nothing contained herein shall prohibit Lessor or a Successor Operator
from securing any Required Governmental Approvals for a Facility in its own
name, or (to the extent receivership is available pursuant to applicable Legal
Requirements) seeking the appointment of a receiver for a Facility (and Lessee
shall use commercially reasonable efforts to cooperate in connection therewith),
in each case but only in connection with any expiration or early termination of
the Term applicable to such Facility or upon an Event of Default permitting an
exercise of remedies with respect to such Facility.
(e)    If after the expiration or earlier termination of this Lease with respect
to a Facility, Lessor or a Successor Operator has not assumed the full operation
of such Facility and received all of the records with respect to such Facility,
then Lessee shall keep copies of the records of such Facility for such period,
and make such records available in such manner, in each case as may be required
by applicable Legal Requirements.
45.1.5    Successors and Assigns. This Lease shall be binding upon Lessor and
its successors and assigns and, subject to the provisions of Article XXIV, upon
Lessee and its successors and assigns.
45.1.6    Force Majeure. If Lessee shall fail to punctually perform any term,
covenant or condition (other than those consisting of payments and other
financial obligations, including, without limitation, the payment of Rent
hereunder) to be performed by Lessee under this Lease as a result of any strike,
lockout, labor dispute, inability to obtain labor or materials or reasonable
substitutes for such labor or materials, act of God, governmental restrictions,
regulations or controls, enemy or hostile government action, civil commotion,
riot or insurrection, fire or other casualty or other events similar or
dissimilar to those enumerated in this paragraph beyond Lessee’s reasonable
control, then such failure to perform shall be excused and shall not be deemed a
breach of this Lease and the time for Lessee to perform such term, covenant or
condition shall be extended by an amount of time equal to the delay caused by
the event(s) described in this Section 45.1.6, but in no event shall any the
time for performance of any such required term, covenant or condition be
extended by more than sixty (60) days in the aggregate.


138


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





45.1.7    Confidentiality. Lessor and Lessee hereby acknowledge and agree that
any information provided by any party to the other pursuant to this Lease is
confidential and shall not be shared by the receiving party with any other
Person, except for disclosures: (a) to, so long as such Persons agree to
maintain the confidential nature thereof, Lessor’s or Lessee’s, as applicable,
actual or prospective (i) financing sources, (ii) purchasers or assignees,
(iii) partners, (iv) Escrow Holder, (v) investors and (vi) replacement tenants
(provided that Lessor shall not disclose Proprietary Information to replacement
tenants without Lessee’s prior written consent); (b) to legal counsel,
accountants and other professional advisors to Lessor or Lessee, as applicable,
so long as such Persons agree to maintain the confidential nature thereof;
(c) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, to the extent necessary in support
of motions, filings, or other proceedings in court as required to be undertaken
pursuant to this Lease, or otherwise as required by applicable Legal
Requirements, provided that any party is given a reasonable opportunity to
obtain a protective order in connection with such disclosure; (d) in connection
with reporting of Facility portfolio based performance and other Facility
portfolio information in filings with Securities and Exchange Commission by
Lessor and its Affiliates; (e) in connection with reporting requirements in
filings with Securities and Exchange Commission by Lessee and its Affiliates,
which filings may include publication of Lessee’s or its Affiliates’ audited
financial statements; and (f) in compliance with any filing requirements,
regulations or other requirements of, or upon the request or demand of, any
stock exchange (or other similar entity) on which Lessor’s or Lessee’s (or the
Controlling Person(s) thereof) shares (or other equity interests) are listed, or
of any other Governmental Authority having jurisdiction over either Lessor or
Lessee. For the avoidance of doubt and notwithstanding the foregoing, Lessor and
Lessee acknowledge and agree that this Lease itself may be a publicly filed
document. In connection with any disclosures made pursuant to item (a) above,
Lessor shall use commercially reasonable efforts to obtain confidentiality
agreements from any parties to whom it discloses financial information or other
sensitive business information regarding Lessee.
45.1.8    Termination Date. If this Lease is terminated by Lessor or Lessee
under any provision hereof with respect to any one or more (including all, if
applicable) of the Facilities, and upon the expiration of the Term applicable to
a Facility (collectively, the “termination date”), the following shall pertain:
(a)    Lessee shall vacate and surrender the Leased Property, any of Lessee’s
Personal Property and Intangible Property (other than Lessee’s Excluded Assets)
that Lessor has elected to acquire pursuant to Section 6.3, and all Capital
Additions relating to the applicable Facility to Lessor in the condition
required by Section 9.1.4. Prior to such vacation and surrender, Lessee shall
remove any items which Lessee is permitted or required to remove hereunder.
Lessee shall, at Lessee’s cost, repair any damage to such Leased Property and
any Capital Additions caused by such vacation and/or removal of any items which
Lessee is required or permitted hereunder to remove. Any items which Lessee is
permitted to remove but fails to remove prior to the surrender to Lessor of such
Leased Property, Lessee’s Personal Property, and


139


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Intangible Property (other than Lessee’s Excluded Assets) and Capital Additions
shall be deemed abandoned by Lessee, and Lessor may retain or dispose of the
same as Lessor sees fit without claim by Lessee thereto or to any proceeds
thereof. If Lessor elects to remove and dispose of any such items abandoned by
Lessee, the cost of such removal and disposal shall be an Additional Charge
payable by Lessee to Lessor upon demand.
(b)    Without limiting the provisions of Section 45.1.1 above, upon any such
termination or expiration of this Lease with respect to a Facility, the
following shall pertain:
(i)    Lessee agrees to defend, protect, indemnify, defend and hold harmless
Lessor and its Affiliates from and against any and all claims, costs, losses,
expenses, damages, actions, and causes of action for which Lessee is responsible
under this Lease (including Lessee’s indemnification obligations under Articles
XXIII and XXXVII) and which accrue or have accrued on or before the termination
date.
(ii)    Lessee shall remain liable for the cost of all utilities used in or at
the Leased Property and any Capital Additions relating to such Facility through
the termination date and accrued and unpaid, whether or not then billed, as of
the termination date until full payment thereof by Lessee. Lessee shall obtain
directly from the companies providing such services closing statements for all
services rendered through the termination date and shall promptly pay the same.
If any utility statement with respect to such Leased Property and any Capital
Additions includes charges for a period partially prior to and partially
subsequent to the termination date, such charges shall be prorated as between
Lessor and Lessee, with Lessee responsible for the portion thereof (based upon a
fraction the numerator of which is the number of days of service on such
statement through the termination date and the denominator of which is the total
number of days of service on such statement) through the termination date and
Lessor shall be responsible for the balance. The party receiving any such
statement which requires proration hereunder shall promptly pay such statement
and the other party shall, within ten (10) days after receipt of a copy of such
statement, remit to the party paying the statement any amount for which such
other party is responsible hereunder.
(iii)    Lessee shall remain responsible for any and all Impositions imposed
against the Leased Property, the Personal Property and any Capital Additions
with a lien date prior to the termination date (irrespective of the date of
billing therefor) and for its pro rata share of any Impositions imposed in
respect of the tax-fiscal period during which the Term terminates as provided in
Section 4.1.6, and Lessee shall indemnify and hold Lessor harmless with respect
to any claims for such Impositions or resulting from nonpayment thereof.
(iv)    Lessee shall (y) execute all documents and take any actions reasonably
necessary to (1) cause the transfer to Lessor of any of Lessee’s Personal
Property and Intangible Property (other than Lessee’s Excluded Assets) that
Lessor has elected to acquire and any Capital Additions not owned by Lessor, to
the extent provided in Section 6.3, in each case free of any encumbrance, as
provided in such Section 6.3, and (2) remove this Lease and/or any memorandum
hereof as a matter affecting title to the


140


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Leased Property as provided in Article XXXVIII and (z) comply with its covenants
set forth in Section 45.1.4.
(v)    Lessee shall continue to observe the covenants of Lessee set forth in
Sections 7.4.1, 7.4.2, 7.4.3 and 7.4.4 and any other covenant or agreement of
Lessee in this Lease which is intended to survive the expiration or sooner
termination of this Lease.
45.1.9    Governing Law. THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
(WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE
CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI
RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED
AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY OF SUCH FACILITY IS LOCATED.
[Remainder of page intentionally left blank]


141


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







45.1.10    Waiver of Trial by Jury. EACH OF LESSOR AND LESSEE ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF DELAWARE
AND THE STATES IN WHICH THE LEASED PROPERTY OF ANY OF THE FACILITIES IS LOCATED.
EACH OF LESSOR AND LESSEE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LESSOR AND LESSEE
WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LESSOR AND LESSEE HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY
COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.
LESSOR’S INITIALS: /s/KY
LESSEE’S INITIALS: /s/HK
45.1.11    Lessee Counterclaim and Equitable Remedies. Lessee hereby waives the
right to interpose counterclaim in any summary proceeding instituted by Lessor
against Lessee or in any action instituted by Lessor for unpaid Rent under this
Lease. In the event that Lessee claims or asserts that Lessor has violated or
failed to perform a covenant of Lessor not to unreasonably withhold or delay
Lessor’s consent or approval hereunder, or in any case where Lessor’s
reasonableness in exercising its judgment is in issue, Lessee’s sole remedy
shall be an action for specific performance, declaratory judgment or injunction,
and in no event shall Lessee be entitled to any monetary damages for a breach of
such covenant, and in no event shall Lessee claim or assert any claims for
monetary damages in any action or by way of set-off defense or counterclaim, and
Lessee hereby specifically waives the right to any monetary damages or other
remedies in connection with any such claim or assertion.
[Remainder of page intentionally left blank]




142


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





45.1.12    Jurisdiction. Lessor and Lessee irrevocably submit to the exclusive
jurisdiction of the Delaware Chancery Court (or, if the Delaware Chancery Court
shall be unavailable, any other court of the State of Delaware) or, in the case
of claims over which federal courts have jurisdiction, the United States
District Court for the District of Delaware for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of Lessor and Lessee further agree that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Lessor and Lessee irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding arising out of this
Lease or the transactions contemplated hereby in the Delaware Chancery Court
(or, if the Delaware Chancery Court shall be unavailable, any other court of the
State of Delaware) or, in the case of claims over which federal courts have
jurisdiction, the United States District Court for the District of Delaware, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any  such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
45.1.13    Entire Agreement. This Lease, the Exhibits, Schedules and Addendum
hereto and such other documents as are contemplated hereunder, constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
may not be changed or modified except by an agreement in writing signed by the
parties. Lessor and Lessee hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the leasing of the Leased
Property are merged into and revoked by this Lease.
45.1.14    Headings. All titles and headings to sections, subsections,
paragraphs or other divisions of this Lease are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.
45.1.15    Counterparts; Electronically Transmitted Signatures. This Lease may
be executed in any number of counterparts, each of which shall be a valid and
binding original, but all of which together shall constitute one and the same
instrument. Signatures transmitted via facsimile or other electronic means
(including emailed PDF files) may be used in place of original signatures on
this Lease, and Lessor and Lessee both intend to be bound by such signatures
hereto transmitted via facsimile or other electronic means.
45.1.16    Joint and Several. If more than one Person is the Lessee under this
Lease, the liability of such Persons under this Lease shall be joint and
several.


143


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





45.1.17    Interpretation. Both Lessor and Lessee have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.
45.1.18    Time of Essence. Time is of the essence of this Lease and each
provision hereof in which time of performance is established; provided, that the
foregoing shall not abrogate (but shall be applicable to) any notice or cure
periods otherwise expressly provided for in this Lease.
45.1.19    Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.
45.1.20    Amendment and Restatement. The parties acknowledge and agree that (i)
this Lease amends and restates the following leases (the “Existing Leases”) in
their entirety except for the Surviving Prior Lease Documents, which shall
remain in full force and effect in accordance with their respective terms, and
(ii) the Guaranty replaces the following guaranties (the “Existing Guaranties”)
in their entirety:
(a)    that certain Amended and Restated Master Lease dated April 14, 2006,
between HCP Brofin Properties, LLC, as lessor, and BLC Chancellor-Murrieta LH,
LLC and BLC Chancellor-Lodi LH, LLC (as successor-in-interest to Chancellor
Health Care of California IV, Inc.), collectively, as lessee, as amended by that
certain Agreement and Consent of Lessor to Assignment of Lease and First
Amendment to Amended and Restated Master Lease, dated March 30, 2007, that
certain Assignment and Assumption Agreement, Consent of Lessor to Assignment and
Assumption and Second Amendment to Amended and Restated Master Lease dated
September 24, 2008, that certain Third Amendment to Amended and Restated Master
Lease dated March 24, 2009, and that certain Fourth Amendment to Amended and
Restated Master Lease dated August 29, 2014, and as guaranteed by Brookdale
pursuant to that certain Guaranty of Obligations dated March 30, 2007;
(b)    that certain Master Lease and Security Agreement dated August 13, 2009,
between HCP Eden2 A Pack, LLC and HCP Eden2 B Pack, LLC, collectively, as
lessor, and HBP Leaseco, L.L.C., as lessee, as amended by that certain First
Amendment to Master Lease and Security Agreement dated September 9, 2009, that
certain Second Amendment to Master Lease and Security Agreement dated October 1,
2009, that certain Third Amendment to Master Lease and Security Agreement dated
March 18, 2010, that certain Consent and Fourth Amendment to Master Lease and
Security Agreement dated September 1, 2011, that certain Fifth Amendment to
Master Lease and Security Agreement dated August 29, 2014, that certain Sixth
Amendment to Master Lease and Security Agreement and Amendment to Guaranty dated
November 1, 2016, and that certain Seventh Amendment to Master Lease and
Security Agreement and Amendment to Guaranty dated November 18, 2016, and as
guaranteed by HBR pursuant to that certain Guaranty Agreement dated March 18,
2010, and by Brookdale pursuant to that certain Guaranty of Obligations dated
September 1, 2011;


144


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(c)    that certain Master Lease dated March 29, 2002, between HCP Jacksonville,
LLC, as lessor, and ARC Carriage Club of Jacksonville, Inc., as lessee, as
amended by that certain First Amendment to Lease dated September 30, 2002, that
certain Second Amendment to Master Lease (Phase I) dated February 28, 2003, that
certain Third Amendment to Lease (Phase I) dated September 23, 2003, that
certain Fourth Amendment to Master Lease (Phase I) dated July 15, 2004, that
certain Fifth Amendment to Master Lease (Phase I) dated June 30, 2005, that
certain Sixth Amendment to Master Lease (Phase I) (Victoria Capital Addition
Project) dated September 9, 2005, that certain Seventh Amendment to Master Lease
(Phase I) dated March 31, 2006, that certain Eighth Amendment to Master Lease
(Phase I) dated February 28, 2007, that certain Ninth Amendment to Master Lease
(Phase I) dated April 28, 2008, that certain Tenth Amendment to Master Lease
dated September 24, 2008, that certain Eleventh Amendment to Master Lease (Phase
I) dated March 24, 2009, that certain Twelfth Amendment to Master Lease
(Jacksonville 2012 Capital Addition Project) (Phase I) dated April 25, 2012,
that certain Thirteenth Amendment to Master Lease (Jacksonville 2013 Renovation
and Reconfiguration Project) dated October 23, 2013, that certain Fourteenth
Amendment to Master Lease and Amendment to Guaranty dated November 18, 2016, and
that certain Fifteenth Amendment to Master Lease and Amendment to Guaranty dated
November 18, 2016, and as guaranteed by ARCPI pursuant to that certain Guaranty
of Obligations dated March 29, 2002, as amended by that certain First Amendment
to Guaranty of Obligations dated February 28, 2003 and that certain Second
Amendment to Guaranty of Obligations dated June 30, 2005, by ARC pursuant to
that certain Guaranty of Obligations (Phase I) dated June 30, 2005, and by
Brookdale pursuant to that certain Guaranty of Obligations dated October 5,
2006;
(d)    that certain Amended and Restated Master Lease dated September 24, 2008,
between HCP Brofin Properties, LLC, as lessor, and ARC Santa Catalina Inc. and
Park Place Investments, LLC, collectively, as lessee, as amended by that certain
First Amendment to Amended and Restated Master Lease dated March 24, 2009, that
certain Second Amendment to Amended and Restated Master Lease dated April 12,
2011, that certain Third Amendment to Amended and Restated Master Lease dated
February 20, 2014, that certain Fourth Amendment to Amended and Restated Master
Lease and Ancillary Documents dated August 29, 2014, and that certain Fifth
Amendment to Amended and Restated Master Lease and Ancillary Documents dated
November 18, 2016, and as guaranteed by ARCPI, ARC and Brookdale pursuant to
that certain Guaranty of Obligations dated September 24, 2008;
(e)    that certain Master Lease dated September 23, 2003, between Texas HCP
Holding, L.P. and HCP - AM/Colorado, LLC, collectively, as lessor, and Fort
Austin Limited Partnership and ARC Greenwood Village, Inc., collectively, as
lessee, as amended by that certain First Amendment to Master Lease and Guaranty
and Option to Purchase Certain Facilities (Phase III) dated July 15, 2004, that
certain Second Amendment to Master Lease (Phase III) dated June 30, 2005, that
certain Consent to Change of Control and Third Amendment to Master Lease (Phase
III) dated April 1, 2006, that certain Agreement and Consent dated May 12, 2006,
that certain Fourth Amendment to Master Lease dated September 24, 2008, that
certain Fifth Amendment to Master Lease dated March 24, 2009, (vi) that certain
Sixth Amendment to Master Lease dated July 11, 2013, that certain (erroneously
titled) Sixth Amendment to Master Lease dated February 20, 2014, that certain
Eighth Amendment to Master Lease dated August 29, 2014, that certain Ninth
Amendment to Master Lease and Ancillary Documents dated August 29, 2014, that
certain Tenth Amendment to Master Lease and


145


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Amendment to Guaranty dated November 18, 2016, and that certain Eleventh
Amendment to Master Lease Agreement and Amendment to Guaranty dated November 18,
2016, and as guaranteed by ARCPI pursuant to that certain Guaranty of
Obligations dated September 23, 2003, by ARC pursuant to that certain Guaranty
of Obligations dated June 30, 2005, by Brookdale pursuant to that certain
Guaranty of Obligations dated October 5, 2006, and by ARCPI, ARC and Brookdale
pursuant to that certain Guaranty of Obligations dated September 24, 2008;
(f)    that certain Amended and Restated Master Lease Agreement dated July 20,
2007, between HCP – AM/Illinois, LLC and HCP – AM/Tennessee, LLC, collectively,
as lessor, and ARC Holley Court, LLC and Homewood at Brookmont Terrace, LLC,
collectively, as lessee, as amended by that certain First Amendment to Amended
and Restated Master Lease Agreement dated September 24, 2008, that certain
Second Amendment to Amended and Restated Master Lease Agreement dated March 24,
2009, that certain Third Amendment to Amended and Restated Master Lease
Agreement dated October 5, 2012, that certain Fourth Amendment to Amended and
Restated Master Lease Agreement dated July 11, 2013, that certain Fifth
Amendment to Amended and Restated Master Lease Agreement dated August 29, 2014,
that certain Sixth Amendment to Amended and Restated Master Lease Agreement
dated November 18, 2016, that certain Seventh Amendment to Amended and Restated
Master Lease Agreement dated November 18, 2016, and that certain Eighth
Amendment to Amended and Restated Master Lease Agreement and Amendment to
Guaranty dated November 30, 2016, and as guaranteed by ARC pursuant to
guaranties dated July 20, 2007, and by Brookdale pursuant to that certain
Guaranty of Obligations dated October 5, 2006;
(g)    that certain Amended and Restated Master Lease and Security Agreement
dated August 29, 2014, between HCP EMOH, LLC, HCP MA2 Massachusetts, LP, HCP MA3
California, LP, HCP MA3 Washington LP, HCP Partners, LP, HCP Senior Housing
Properties Trust, HCP SH ELP1 Properties, LLC, HCP SH ELP2 Properties, LLC, HCP
SH ELP3 Properties, LLC, HCP SH Mountain Laurel, LLC, HCP SH River Valley
Landing, LLC, HCP SH Sellwood Landing, LLC, HCP, Inc., HCPI Trust, Westminster
HCP, LLC, HCP Springtree, LLC, HCP Port Orange, LLC, HCP St. Augustine, LLC, HCP
Wekiwa Springs, LLC, HCP Cy-Fair, LLC, HCP Friendswood, LLC and HCP Emfin
Properties, LLC, collectively, as lessor, and Emeritus Corporation, Summerville
at Prince William, Inc., LH Assisted Living, LLC, Summerville at Hillsborough,
L.L.C., Summerville at Port Orange, Inc., Summerville at Stafford, L.L.C.,
Summerville at Voorhees, L.L.C., Summerville at Westminster, Inc., Summerville
at Cy-Fair Associates, L.P., Summerville at Friendswood Associates, L.P.,
Summerville at St. Augustine, LLC and Summerville at Wekiwa Springs, LLC,
collectively, as lessee, as amended by that certain First Amendment to Amended
and Restated Master Lease and Security Agreement and Option Exercise Notice
dated December 29, 2014, that certain Second Amendment to Amended and Restated
Master Lease and Security Agreement dated January 1, 2015, that certain Third
Amendment to Amended and Restated Master Lease and Security Agreement dated May
1, 2015, that certain Fourth Amendment to Amended and Restated Master Lease and
Security Agreement and Amendment to Guaranty dated November 18, 2016, that
certain Fifth Amendment to Amended and Restated Master Lease and Security
Agreement and Amendment to Guaranty dated November 18, 2016, that certain Sixth
Amendment to Amended and Restated Master Lease and Security Agreement dated
November 18, 2016, that certain Seventh Amendment to Amended and Restated Master
Lease and Security Agreement dated


146


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





March 29, 2017, that certain Eighth Amendment to Amended and Restated Master
Lease and Security Agreement dated July 21, 2017, and that certain Ninth
Amendment to Amended and Restated Master Lease and Security Agreement and
Amendment to Guaranty dated October 31, 2017, and as guaranteed by Brookdale
pursuant to that certain Guaranty of Obligations dated August 29, 2014;
(h)    that certain Amended and Restated Master Lease and Security Agreement
dated November 18, 2016, between HCP SH ELP1 Properties, LLC and HCP SH ELP3
Properties, LLC, collectively, as lessor, and Emeritus Corporation, as lessee,
as amended by that certain First Amendment to Amended and Restated Master Lease
and Security Agreement and Guaranty dated November 18, 2016, and that certain
Second Amendment to Amended and Restated Master Lease and Security Agreement and
Guaranty dated November 18, 2016, and as guaranteed by Brookdale pursuant to
that certain Guaranty of Obligations dated November 1, 2016; and
(i)    that certain Master Lease and Security Agreement dated September 1, 2011,
between HCP HB2 South Bay Manor, LLC and HCP HB2 Sakonnet Bay Manor, LLC,
collectively, as lessor, and South Bay Manor, L.L.C. and Senior Lifestyle
Sakonnet Bay Limited Partnership, collectively, as lessee, as amended by that
certain First Amendment to Master Lease and Security Agreement and Guaranty
dated November 18, 2016, and as guaranteed by Brookdale pursuant to that certain
Guaranty of Obligations dated September 1, 2011;
provided, however, that neither the lessees under such Existing Leases nor the
guarantors under such Existing Guaranties shall be released from any of the
obligations of such lessees or guarantors thereunder arising prior to (but
excluding) the date hereof.
ARTICLE XLVI.
46.1    Provisions Relating to Master Lease. Lessor and Lessee hereby
acknowledge and agree that, except as otherwise expressly provided herein to the
contrary and for the limited purposes so provided, this Lease is and the parties
intend the same for all purposes to be treated as a single, integrated and
indivisible agreement and economic unit. Lessee acknowledges that in order to
induce Lessor to lease the Leased Property of each Facility to Lessee pursuant
to this Lease and as a condition thereto, Lessor insisted that the parties
execute this Lease, thereby covering all of the Facilities in a single,
integrated and indivisible agreement and economic unit, and that but for such
agreement Lessor would not have leased the Leased Property of the Facilities to
Lessee under the terms and conditions set forth herein. Lessee is deriving
substantial economic benefit from the transactions being consummated
contemporaneously with this Lease and acknowledges that the Lease, including its
nature as a single, indivisible, integrated and unitary agreement covering all
of the Leased Properties, is an essential element of the transactions
contemplated by and effectuated pursuant to the Master Agreement, without which
HCP and its applicable Affiliates would not enter into the transactions
contemplated by the Master Agreement.
46.2    Treatment of Lease. Except as otherwise required by Legal Requirements
or any accounting rules or regulations, Lessor and Lessee hereby acknowledge and
agree that this Lease shall be treated as an operating lease for all purposes
and not as a synthetic lease,


147


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





financing lease or loan, and that Lessor shall be entitled to all the benefits
of ownership of the Leased Property, including depreciation for all federal,
state and local tax purposes.
46.3    Tax Characterization. Notwithstanding anything to the contrary in this
Lease, the parties acknowledge that this Lease is intended to qualify as a true
lease for U.S. federal income tax purposes and will not take any position
inconsistent with such characterization.
ARTICLE XLVII.
47.1    California State Law Provisions. With respect to any Leased Property
located in the State of California, Lessor and Lessee hereby agree as follows:
(a)    Waiver of Statutory Rights Concerning Damage or Destruction. The
provisions of this Lease, including, without limitation, Article XIV hereof,
constitute an express agreement between Lessor and Lessee with respect to any
and all damage to, or destruction of, all or any part of the Leased Property,
and any statute or regulation of the State in which the Leased Property is
located, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, shall have no application to this Lease or any damage or destruction to
all or any part of the Leased Property and Lessee hereby waives any and all
rights it might otherwise have pursuant to any such statute or regulation,
including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code.
(b)    Waiver of Statutory Rights Concerning Condemnation. The provisions of
this Lease, including, without limitation, Article XV hereof, constitute an
express agreement between Lessor and Lessee with respect to any taking by power
of eminent domain or condemnation (or deed in lieu thereof) and any statute or
regulation of the State in which the Leased Property is located, including,
without limitation, Section 1265.130 of the California Code of Civil Procedure,
with respect to any rights or obligations concerning any such taking or
condemnation (or deed in lieu thereof) shall have no application to this Lease
and Lessee hereby waives any and all rights it might otherwise have pursuant to
any such statute or regulation, including, without limitation, Section 1265.130
of the California Code of Civil Procedure.
(c)    Waiver of Statutory Rights to Make Repairs. Lessee acknowledges that
Lessor has no obligations under this Lease or otherwise to make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property. Accordingly, Lessee hereby waives and releases its right to make
repairs at Lessor’s expense under Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.
(d)    California Remedies. Lessor shall have the remedy described in California
Civil Code Section 1951.4 (lessor may continue lease in effect after lessee’s
breach and abandonment and recover rent as it becomes due, if lessee has the
right to sublet or assign, subject only to reasonable limitations). Accordingly,
if Lessor does not elect to terminate this Lease on account of any Event of
Default by Lessee as provided in Article XVI above, Lessor


148


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





may, from time to time, without terminating this Lease, enforce all of its
rights and remedies under this Lease, including the right to recover all rent as
it becomes due.
(e)    California Civil Code Section 1938. Pursuant to California Civil Code
Section 1938, Lessor hereby notifies Lessee that, to Lessor’s actual (as opposed
to imputed) knowledge, without any duty of inquiry or investigation, none of the
Facilities located in the State of California have undergone an inspection by a
certified access specialist.
47.2    Connecticut State Law Provisions. With respect to any Leased Property
located in the State of Connecticut, Lessor and Lessee hereby agree as follows:
(a)    Commercial Transaction. LESSEE, FOR ITSELF AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER IT, HEREBY ACKNOWLEDGES THAT THIS LEASE CONSTITUTES A
COMMERCIAL TRANSACTION, AS SUCH TERM IS USED AND DEFINED IN SECTION 52-278a(a)
OF THE CONNECTICUT GENERAL STATUTES, AND HEREBY EXPRESSLY WAIVES ANY AND ALL
RIGHTS TO ANY NOTICE OR HEARING PRIOR TO A PREJUDGMENT REMEDY WHICH RIGHTS ARE
OR MAY BE CONFERRED UPON LESSEE PURSUANT TO CHAPTER 903a OF THE CONNECTICUT
GENERAL STATUTES.
(b)    Waiver of Notice to Quit. Lessee, for itself and all Persons claiming by,
through, or under it, hereby expressly waives notice to quit possession in the
event this Lease terminates by lapse of time
47.3    Colorado State Law Provisions. With respect to any Leased Property
located in the State of Colorado, Lessee shall use commercially reasonable
efforts to notify Lessor, at least five (5) days before the commencement, of any
work on the Leased Property, conducted by or for Lessee or anyone claiming under
Lessee, and the names and addresses of the persons supplying labor and materials
for the proposed work so that Lessor may avail itself of the provisions of
statutes such as Section 38-22-105(2) of Colorado Revised Statutes.  Before the
commencement of such work and as long as such work continues on the Leased
Property, Lessor and its agents shall have the right to enter and inspect the
Leased Property at all reasonable times, to post and keep posted on the Leased
Property notices such as those provided for by Section 38-22-105(2) of Colorado
Revised Statutes, and to take any further action as permitted by law to protect
Lessor from having its interest in the Leased Property made subject to a
mechanic’s lien.
47.4    Florida State Law Provisions. With respect to any Leased Property
located in the State of Florida, Lessor and Lessee hereby agree as follows:
(a)    Radon Gas Disclosure. Lessor hereby notifies Lessee as follows: “Radon is
a naturally occurring radioactive gas that, when it has accumulated in a
building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.”


149


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    Construction-Related Liens. The interest of Lessor in the Leased Property
shall not be subject to liens for improvements made by Lessee. Any lien filed by
any contractor, materialman, laborer or supplier performing work for Lessee
shall attach only to Lessee’s interest in the Leased Property. Lessee shall
notify in writing any and all Persons contracting or otherwise dealing with
Lessee relative to the Leased Property of the provisions of this paragraph prior
to commencement of any work in the Leased Property. All persons and entities
contracting or otherwise dealing with Lessee relative to the Leased Property are
hereby placed on notice of the provisions of this Section 47.4(b).
47.5    Georgia State Law Provisions. With respect to any Leased Property
located in the State of Georgia, Lessor and Lessee hereby agree that (a) this
Lease shall create the relationship of landlord and tenant between Lessor and
Lessee, (b) no estate shall pass out of Lessor, (c) Lessee has only a usufruct
which is not subject to levy and sale, and (d) this Lease does not grant Lessee
a leasehold estate or an estate for years, but a possessory interest in the
Leased Property.
47.6    Waiver of Kentucky Holdover Law. With respect to any Leased Property
located in the State of Kentucky, Lessor and Lessee acknowledge and agree that
Section 20.1 shall operate in lieu of any applicable holdover provision
prescribed under Kentucky law, including, but not limited to the requirements
found in KRS 383.160.
47.7    Massachusetts State Law Provisions. With respect to any Leased Property
located in the Commonwealth of Massachusetts, Lessor and Lessee agree as
follows:
(a)    Mechanics Liens. Lessor’s consent and approval in connection with
Lessee’s alterations and improvements are given solely for the benefit of Lessor
and neither Lessee nor any third party shall have the right to rely upon such
approval of Lessee’s plans for any purpose whatsoever. Without limiting the
foregoing, in no event shall such consent or approval be deemed to be consent of
the Lessor within the meaning of Section 2 of Chapter 254 of the General Laws of
Massachusetts.
(b)    Independent Covenants. Lessor and Lessee each acknowledges and agrees
that the independent nature of the obligations of Lessee hereunder represents
fair, reasonable and accepted commercial practice with respect to the type of
property subject to this Lease, and that this agreement is the product of free
and informed negotiation during which both Lessor and Lessee were represented by
counsel skilled in negotiating and drafting commercial leases in Massachusetts,
and that the acknowledgements and agreements contained herein are made with full
knowledge of the holding in Wesson v. Leone Enterprises, Inc., 437 Mass. 708
(2002). Such acknowledgements, agreements and waivers by Lessee are a material
inducement to Lessor entering into this Lease.
(c)    Waiver of Subrogation. The following shall be added at the beginning of
Section 13.2: “To the maximum extent permitted by law,”.
47.8    Minnesota State Law Provisions. With respect to any Leased Property
located in the State of Minnesota, Lessor and Lessee agree as follows:


150


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    Lessor and Lessee agree that this Lease is not a “residential” lease,
that Lessee is not a “residential tenant” and that the Leased Premises are not
“residential premises” within the meaning of or for the purposes of Minnesota
Statutes Chapter 504B. Lessor’s rights to access the Leased Property pursuant to
this Lease, including pursuant to Sections 9.7 and 26.1, may be limited by
Minnesota Statutes Section 504B.211 as to the rights of Lessee’s tenants and
residents under applicable Occupancy Arrangements.
(b)    Lessor and Lessee agree that, notwithstanding the possibility of an
Extended Term, this Lease is not considered to have a term in excess of twenty
(20) years within the scope of Minnesota Statutes Section 504B.291, subdivision
2.
(c)    Prior to the commencement of any work of improvement which may be the
subject of a lien under the provisions of Minnesota Statutes Chapter 514, Lessee
shall (i) serve each person performing work or contributing to such
improvements, within five (5) days after identification of each such person,
written notice that such improvements are not being made at Lessor’s instance,
and provide Lessor with proof of such service, and (ii) conspicuously post for
the duration of the work on such improvements notice that such improvements are
not being made at Lessor’s instance, and provide Lessor with proof of such
continuous posting, in each case in accordance with Minnesota Statutes
Section 514.06.
(d)    In addition to the requirements set forth in Section 12.1 (Permitted
Contests), in the event a mechanics’ lien is filed against any of the Leased
Property located in the State of Minnesota, Lessee shall within thirty (30) days
after such filing (if not sooner released of record), commence an action in the
district court in which the Leased Property is located to determine adverse
claims and apply to the court to have such mechanics lien released from such
Leased Property upon the deposit of such funds as the court may require, in
accordance with Minnesota Statutes Section 514.10.
(e)    Pursuant to Section 16.2 of this Lease, in addition to the other remedies
described therein, Lessor may proceed with summary or eviction proceedings to
remove Lessee and all other persons and any and all property from any of the
Leased Premises located in the State of Minnesota, and the exercise of such
rights will not require that the Lease be previously terminated with respect to
such Leased Premises.
47.9    Mississippi State Law Provision. Lessee waives the benefits of Miss.
Code Ann. § 89-7-3, if any, to abate rent after destruction other than as
expressly provided in this Lease.
47.10    Montana State Law Mold Disclosure. Lessor hereby notifies Lessee as
follows:
There are many types of mold. Inhabitable properties are not, and cannot be,
constructed to exclude mold. Moisture is one of the most significant factors
contributing to mold growth. Information about controlling mold growth may be
available from your county extension agent or health department. Certain strains
of mold may cause damage to property and may adversely affect the health of
susceptible persons, including allergic reactions that may include skin, eye,
nose, and throat irritation. Certain strains of mold


151


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





may cause infections, particularly in individuals with suppressed immune
systems. Some experts contend that certain strains of mold may cause serious and
even life-threatening diseases. However, experts do not agree about the nature
and extent of the health problems caused by mold or about the level of mold
exposure that may cause health problems. The Centers for Disease Control and
Prevention is studying the link between mold and serious health conditions. The
seller, landlord, seller’s agent, buyer’s agent, or property manager cannot and
does not represent or warrant the absence of mold. It is the buyer’s or tenant’s
obligation to determine whether a mold problem is present. To do so, a buyer or
tenant should hire a qualified inspector and make any contract to purchase,
rent, or lease contingent upon the results of that inspection. A seller,
landlord, seller’s agent, buyer’s agent, or property manager who provides this
mold disclosure statement, provides for the disclosure of any prior testing and
any subsequent mitigation or treatment for mold, and discloses any knowledge of
mold is not liable in any action based on the presence of or propensity for mold
in a building that is subject to any contract to purchase, rent, or lease.




[Remainder of page intentionally left blank]


152


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







47.11    Nevada State Law Provisions. Upon execution of this Lease, Lessee
acknowledges that Lessor may execute a Notice of Non-Responsibility and record
the same within three (3) days of execution of this Lease pursuant to Nevada
Revised Statutes (for purposes of this Section 47.11, “NRS”) 108.234. Lessee
further agrees that, at least ten (10) days prior to entering into contract with
any prime contractor intending to perform alterations of any kind, and prior to
the commencement of any work of improvement which may be the subject of a lien
under the provisions of NRS 108.221 et seq., Lessee shall satisfy the
requirements of NRS 108.2403 and NRS 108.2407 regarding posted security and
shall notify Lessor in writing of the name and address of any such prime
contractor to enable Lessor to properly serve the recorded Notice of
Non-Responsibility upon the prime contractor pursuant to NRS 108.234. Lessee
hereby expressly acknowledges by its initials below that Lessee is required to
comply with the terms of this Section 47.11 and the provisions of NRS 108.2403
(to the extent Lessee establishes a construction disbursement account pursuant
to NRS 108.2403) and 108.2407 prior to commencement of any work of improvement
to be constructed, altered or repaired on Leased Premises. Without limiting the
foregoing, if required by Nevada law, before Lessee may cause a work of
improvement to be constructed, altered or repaired upon the Leased Property
located in the State of Nevada, Lessee shall (1) record a notice of posted
security with the Clark County Recorder and (2) either (a) establish a
construction disbursement account and (i) fund the account in an amount equal to
the total cost of the work of improvement, but in no event less than the total
amount of the prime contract, (ii) obtain the services of a construction control
to administer the construction disbursement account and (iii) notify each person
who gives Lessee a notice of right to lien of the establishment of the
construction disbursement account or (b) record a surety bond for the prime
contract that meets the requirements of NRS 108.2415(2) and notify each person
entitled to notice thereof pursuant to NRS 108.2403(2)(f). As used herein, the
terms “work of improvement” and “prime contract” have the meanings given them in
NRS 108.221 et seq.
/s/HK
Lessee’s Initials


[Remainder of page intentionally left blank]




153


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







47.12    New Jersey State Law Provisions. With respect only to the Leased
Property located in the State of New Jersey, Lessor and Lessee agree as follows:
(a)    Environmental Laws.
(i)    Notwithstanding anything contained in this Lease to the contrary,
Environmental Laws, in addition to all specific laws referenced in Section 2.1
as Environmental Laws, shall include the New Jersey Spill Compensation and
Control Act (N.J.S.A. 58:10-23.11 et seq.) (for purposes of this Section 47.12,
the “Spill Act”) and the New Jersey Industrial Site Recovery Act (N.J.S.A.
13:1K‑6 et seq.) (for purposes of this Section 47.12, “ISRA”), if and to the
extent they apply to the Leased Property or the use thereof at any time during
the Term. The term “Authority” as used in this Section 47.12 shall mean
governmental and quasi-governmental authorities, bodies or boards having
jurisdiction over the Leased Property and compliance with the Environmental Laws
with respect thereto, including, but not limited to, the New Jersey Department
of Environmental Protection. More than one Authority shall be collectively
referred to as the “Authorities.” The term “Hazardous Substances,” as used in
this Lease with respect to the Leased Property within the State of New Jersey
and compliance with the Spill Act and/or ISRA, shall mean any and all “hazardous
chemicals,” “hazardous substances” or similar material or substance, including,
but not limited to, flammables, explosives, radioactive materials, asbestos,
polychlorinated biphenyls (PCB’s), chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any Environmental Law now or
hereafter enacted or promulgated by any Authority.
(ii)    If at any time during the Term of this Lease, the Leased Property shall
be determined to be an industrial establishment under ISRA, Lessee, at Lessee’s
sole cost and expense, shall comply with the provisions of ISRA, or other
similar applicable laws, prior to its termination of any activities in the
Leased Property or the expiration of the term of this Lease, or the occurrence
of a “triggering event” under ISRA, whichever is earlier.
(iii)    Should any Authority or any third party demand that a clean-up plan be
prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other release of Hazardous Substances in violation of the Spill
Act that occurs during the Term, at or from the Leased Property, or which arises
at any time from Lessee’s use or occupancy of the Leased Property, then Lessee
shall, at Lessee’s sole expense, prepare and submit the required plans and all
related bonds and other financial assurances; and Lessee shall carry out all
such clean-up plans.
(iv)    Lessee shall indemnify, defend, and hold harmless Lessor, the manager of
the property, and their respective officers, directors, beneficiaries,
shareholders, partners, agents, and employees from all fines, suits, procedures,
claims and actions of every kind, and all costs associated therewith (including
attorneys’ and consultants’ fees) arising out of or in any way connected with
any deposit, spill, discharge, or other release of Hazardous Substances that
occurs during the Term, at or


154


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





from the Leased Property, or which arises at any time from Lessee’s use or
occupancy of the Leased Property, or from Lessee’s failure to provide all
information, make all submissions, and take all steps required by all
Authorities under the Environmental Laws and all other environmental laws,
including any lien assessed to the Leased Property.
(v)    Lessee’s obligations and liabilities under this Section 47.12(a) shall
survive the termination or expiration of this Lease.
(b)    New Jersey Leased Property Not in Flood Zone. Lessor represents to Lessee
that, to the best knowledge, information and belief of Lessor, the Leased
Property located in the State of New Jersey has not been determined to be
located in a special flood hazard area.  If Lessor subsequently learns that such
Leased Property has been determined to be located in a special flood hazard
area, Lessor shall, to the extent required by applicable law, notify Lessee of
such change in determination within a reasonable time after Lessor learns of
such change in determination.
47.13    New Mexico State Law Provisions. With respect only to the Leased
Property located in the State of New Mexico, Lessor and Lessee hereby agree as
follows:
(a)    Limitation on Indemnification. The parties reaffirm their intent that
this Lease be governed by, and construed in accordance with, the law chosen in
Section 45.1.9 above. Nevertheless, to the extent, if at all, that any provision
contained in this Lease or in any related documents requiring one party to
indemnify, hold harmless, insure, or defend another party (including such other
party’s employees or agents) is found to be within the scope of NMSA 1978,
§ 56-7-1 (2005), as amended from time to time, or in any way subject to, or
conditioned upon consistency with, the provisions of NMSA 1978, § 56-7-1 (2005),
as amended from time to time, for its enforceability, then such provision,
regardless of whether it makes reference to this or any other limitation
provision, is intended to and shall: (a) not extend to liability, claims,
damages, losses or expenses, including attorney fees, arising out of bodily
injury to persons or damage to property caused by or resulting from, in whole or
in part, the negligence, act or omission of the indemnitee or additional
insured, as the case may be, its officers, employees or agents; (b) be enforced
only to the extent that the liability, damages, losses or costs are caused by,
or arise out of, the acts or omissions of the indemnitor or its officers,
employees or agents; and (c) be further modified, if required, by the provisions
of NMSA 1978, § 56-7-1(B) (2005), as amended from time to time, and Mew Mexico
court decisions interpreting NMSA 1978, § 56-7-1 (2005), as amended from time to
time. Further, notwithstanding any other term or condition of this Lease or any
related document, to the extent, if at all, that any agreement, covenant, or
promise to indemnify another party (including such party’s employees or agents)
contained herein or in any related documents, is found to be within the scope of
NMSA 1978, § 56-7-2 (2003), as amended from time to time, or in any way subject
to, or conditioned upon consistency with, the provisions of NMSA 1978, § 56-7-2
(2003), as amended from time to time, for its enforceability, then, regardless
of whether it makes reference to this or any other limitation provision, such
agreement is not intended to, and it shall not and does not, indemnify such
indemnitee against loss or liability for damages arising from: (i) the sole or
concurrent negligence of such indemnitee or the agents or employees of such
indemnitee; (ii) the sole or concurrent negligence of an independent contractor
who is directly responsible to such indemnitee; or (iii) an accident that occurs
in operations carried on at the direction or under the


155


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





supervision of such indemnitee, an employee or representative of such indemnitee
or in accordance with methods and means specified by such indemnitee or the
employees or representatives of such indemnitee. The parties’ intent is for
their indemnity agreements to be enforced pursuant to their terms and limited
only to the extent necessary to conform with and survive New Mexico’s
anti-indemnity statutes.
(b)    Permitted Contest under Article XII of Mechanic’s or Materialmen’s Lien
in New Mexico. If, under Article XII of this Lease, Lessee desires in good faith
to contest the validity or correctness of any mechanic’s or materialmen’s lien
on the Leased Property in New Mexico, it may do so with diligence pursuant to
NMSA 1978, § 48-2-9 (2007), as amended from time to time, or any successor
statute, by filing in the New Mexico state district court for the judicial
district in which the Leased Property is located a petition to cancel lien,
depositing such security with the court as may be ordered and thereafter
obtaining and filing in the court action, as well as recording in the real
property records of the county in which the Leased Property is located, the
court’s order canceling the lien, and Lessor shall cooperate to whatever extent
may be necessary, provided only that Lessee shall indemnify, defend and hold
Lessor, its Affiliates, and the Leased Property harmless against any costs,
loss, liability or damage on account thereof, including reasonable attorneys’
fees.
(c)    Notice of Non-Responsibility of Lessor for Construction on Premises by
Lessee. To the maximum extent permitted by law, the interest of Lessor in the
Leased Property shall not be subject to liens for improvements made by or for
the account of Lessee, for and as to which Lessee shall provide due notice to
all parties who provide any services or materials with respect to any work on
the Leased Property. Lessee’s written notice shall reference this Lease
provision and Lessor’s rights to post a notice of non-responsibility hereunder
and under applicable New Mexico law. Further, Lessee shall use commercially
reasonable efforts to send to Lessor at least ten (10) days prior to the
commencement of any construction on the Leased Property a written notice of the
work to be done and the date of commencement of such construction work, and, in
order to seek to avoid responsibility therefor, Lessor shall, within three
(3) days after having obtained knowledge of the construction, alteration or
repair, or the intended construction, alteration or repair, give notice that
Lessor will not be responsible for the same, by posting a notice in writing to
such effect, in some conspicuous place upon the Leased Property, or upon any
building or other improvement situated thereon, consistent with the provisions
of NMSA 1978, §48-2-11 (1953), as amended from time to time, and any other
applicable provisions of New Mexico law relating to exempting the Lessor’s
interest under the Lease from any claim of lien arising out of Lessee’s
construction on such Leased Property. Lessee consents to Lessor’s entry upon the
Leased Property, from the time Lessor learns of any planned or actual
construction on, or planned or actual delivery of materials to, the Leased
Property, and extending continuously throughout the duration of the
construction, for purposes of posting the above-described notice of
non-responsibility, inspecting to assure the continuation of the posting and/or
reposting of the notice, as advisable, and for purposes of documenting the
initial posting and its subsequent continued posting or reposting, for example,
without limitation, by photography or digital or other imaging of the posted
notice, in the context of identifiable background landmarks establishing the
location of the posting, and including a reflection on each photograph, digital
or other image of any kind, of the date and time of the photograph or other
image.


156


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    Landlord’s Lien. Upon the occurrence of an Event of Default, Lessor’s
remedies shall include, in addition to those provided for in the Lease, all
other rights and remedies provided by law or equity, including, without
limitation, a landlord’s lien under NMSA 1978, § 48-3-5 (1995), as amended, and
under any other applicable law, to which Lessor may resort cumulatively or in
the alternative.
(e)    Supplement to Provision for a Receiver in Section 16.4. Section 16.4 is
supplemented with the addition of this provision. Upon the occurrence and during
the continuance of an Event of Default, subject to the provisions of NMSA 1978,
§§44-8-1 through 44-8-10 (1995 & 1996), as amended from time to time, and Rule
1-066 NMRA, to the extent applicable, as well as any other applicable law,
Lessor shall have the right to apply to a court of competent jurisdiction for
and obtain appointment of a receiver of the Leased Property as a matter of
strict right and without regard to the adequacy of the security for the
repayment of Lessee’s obligations under the Lease, the issuance or declaration
of a notice of default, and Lessee hereby consents to such appointment.
(f)    Grant of Security Interest in Rents Under Section 16.8.1. Subject to
Assignment of Rents Act. Lessor shall have all the rights and powers provided
for under the Uniform Assignment of Rents Act, NMSA 1978, §§56-15-1 through
56-15-19 (2012), as amended from time to time, and the provisions in this Lease
including Lessee’s grant to Lessor of a security interest in rents and leases of
the Leased Property are subject to the terms of such act (including those
provisions of such act acknowledging the rights of the parties to bind
themselves to their own agreements on certain matters covered by such act), to
the extent applicable, as well as any other applicable law.
47.14    North Dakota State Law Provisions. With respect only to the Leased
Property located in the State of North Dakota, Lessor and Lessee hereby agree as
follows:
(a)    This Lease is not a “residential lease” within the meaning of or for the
purposes of North Dakota Century Code Chapter 47-16. The law relating to
consumer rental purchase agreements found in Chapter 47-15 of the North Dakota
Century Code is not applicable to this Lease.
(b)    This Lease shall not be considered a land contract/contract for deed/bond
for deed or other instrument for the future conveyance of any such real estate
or equity therein such that they would be entitled to the benefit of the
provisions of Chapter 32-18 of the North Dakota Century Code, as amended. Lessor
and Lessee waive any of the rights set forth in such chapter.
47.15    Oregon State Law Provisions. With respect only to the Leased Property
located in the State of Oregon, Lessor and Lessee hereby agree as follows:
(a)    Exercise of Remedies by Lessor. Upon the occurrence and during the
continuance of any Event of Default (after expiration of any applicable notice
and/or grace periods), Lessor, without further notice except as required by
applicable law, may repossess the Facility from which the Event of Default
emanated, if any, or that Lessor, in its reasonable discretion, determines is
affected by the Event of Default pursuant to Section 16.2. Lessor may


157


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





take such actions by any means provided by law, including summary or eviction
proceedings, ejectment or otherwise, and may remove Lessee and all other persons
and any and all property from the same. The exercise of such rights will not
require that the Lease be previously terminated with respect to such Facility.
(b)    Additional Rights of Lessor Upon Event of Default. If any Event of
Default occurs, whether or not Lessor retakes possession or relets a Facility,
and without requiring that Lessor first terminate the Lease with respect to a
Facility from which the Event of Default emanated, if any, or that Lessor, in
its reasonable discretion, determines is affected by the Event of Default
pursuant to Section 16.2, Lessor may recover all reasonable, necessary and
actually incurred damages caused by the Event of Default (including, but not
limited to, unpaid rent, the costs of reletting, and other sums referenced in
this Lease in connection with the Event of Default or any such reletting).
Lessor may sue periodically to recover such damages as they accrue during the
remainder of the Term without barring a later action for further damages.
47.16    Pennsylvania State Law Provisions. Lessee waives the right to any
notices to quit as may specified in the Landlord and Tenant Act of Pennsylvania,
Act of April 6, 1951, as amended, or any similar or successor provision of law,
and agrees that five (5) days’ notice shall be sufficient in any case where a
longer period may be statutorily specified.
47.17    Texas State Law Provisions. With respect to any Leased Property located
in the State of Texas, Lessor and Lessee each acknowledge, on its own behalf and
on behalf of its successors and assigns, as follows:
(a)    Waiver of Texas Consumer Rights Statute. The Texas Deceptive Trade
Practices Consumer Protection Act, subchapter E of Chapter 17 of the Texas
Business and Commerce Code (for purposes of this Section 47.17(a), “DTPA”), as
amended, is not applicable to this Lease. Accordingly, the rights and remedies
of Lessor and Lessee with respect to all acts or practices of the other, past,
present, or future, in connection with this Lease shall be governed by legal
principles other than the DTPA. Lessor and Lessee each hereby waives its rights
under the DTPA, a law that gives consumers special rights and protections. After
consultation with an attorney of its own selection, each of Lessor and Lessee
voluntarily consents to this waiver.
(b)    Waiver of Lessee Lien. Lessee waives any right which it may have to a
lien against any portion of the interest of Lessor in the Leased Property
pursuant to Section 91.004 of the Texas Property Code.
(c)    Lessee acknowledges and agrees that the provisions of this Lease for
determining charges and amounts payable by Lessee are commercially reasonable
and constitute satisfactory methods for determining such charges and amounts as
required by Section 93.012 of the Texas Property Code. Lessee waives (to the
fullest extent permitted by applicable law) all rights and benefits of Lessee
under such section, as it now exists or as it may be hereafter amended or
succeeded.
(d)    Lessee has not relied on any warranties, representations or promises made
by Lessor or Lessor’s agents (express or implied) with respect to the Leased


158


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Property (including, without limitation, the condition, use or suitability of
the Leased Property) that are not expressly set forth in this Lease.
(e)    Subject to Lessee’s rights under Article XII regarding permitted
contests, Lessee waives all rights pursuant to applicable law (including without
limitation Section 41.413 of the Texas Tax Code) to protest appraised values or
receive notice of reappraisal regarding any of the Leased Property, irrespective
of whether Lessor contests same.
(f)    The parties reaffirm their intent that this Lease be governed by, and
construed in accordance with, the law chosen in Section 45.1.9 above.
Nevertheless, to the extent that any provision contained in this Lease requiring
Lessee to protect, indemnify, hold harmless or defend Lessor or its Affiliates
is found to be governed by, or construed in accordance with, the laws of the
State of Texas, LESSEE IS HEREBY NOTIFIED AS FOLLOWS: LESSEE’S INDEMNITY
OBLIGATIONS UNDER THIS LEASE MAY APPLY TO INDEMNIFIED LIABILITIES CAUSED BY OR
ARISING OUT OF THE NEGLIGENCE OF LESSOR OR ITS AFFILIATES.
47.18    Virginia State Law Provisions. The parties agree that this Lease shall
be deemed a “deed of lease” for the purposes of Section 55.2 of the Code of
Virginia (1950), as amended.
47.19    Washington State Law Provisions. With respect only to the Leased
Property located in the State of Washington, Lessor and Lessee hereby agree as
follows:
(a)    Indemnification Modifications. The parties reaffirm their intent that
this Lease be governed by, and construed in accordance with, the law chosen in
Section 45.1.9 above. Nevertheless, in compliance with RCW 4.24.115 as in effect
on the date of this Lease, to the extent, if at all, that any provisions of this
Lease pursuant to which Lessor or Lessee (for purposes of this Section 47.19(a),
the “Indemnitor”) agrees to indemnify (including any provision, or payment of
costs, of any defense of) the other (for purposes of this Section 47.19(a), the
“Indemnitee”) against liability for damages arising out of bodily injury to
persons or damage to property relative to the construction, alteration or repair
of, addition to, subtraction from, improvement to, or maintenance of, any
building, road, or other structure, project, development or improvement attached
to real estate, including the Leased Property, is found to be within the scope
of RCW 4.24.115, or in any way subject to, or conditioned upon consistency with,
the provisions of RCW 4.24.115 for its enforceability, then such provision
(regardless of whether it makes reference to this or any other limitation
provision): (i) shall not apply to damages caused by or resulting from the sole
negligence of the Indemnitee, its agents or employees and (ii) to the extent
caused by or resulting from the concurrent negligence of (x) the Indemnitee or
the Indemnitee’s agents or employees, and (y) the Indemnitor or the Indemnitor’s
agents or employees, shall apply only to the extent of the Indemnitor’s
negligence; provided, however, the limitations on indemnity set forth in this
Section 47.19(a) shall automatically and without further act by either Lessor or
Lessee be deemed amended so as to remove any of the restrictions contained in
this Section 47.19(a) no longer required by then applicable law.
(b)    Waiver of Worker’s Compensation Immunity. Solely for the purpose of
effectuating Lessee’s indemnification obligations under this Lease, and not for
the


159


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





benefit of any third parties (including but not limited to employees of Lessee),
Lessee specifically and expressly waives any immunity that may be granted it
under the Washington State Industrial Insurance Act, Title 51 RCW, if
applicable. Furthermore, the indemnification obligations under this Lease shall
not be limited in any way by any applicable limitation on the amount or type of
damages, compensation or benefits payable to or for any third party under worker
compensation acts, disability benefit acts or other employee benefit acts now or
hereafter in effect in the State of Washington. The parties acknowledge that the
foregoing provisions of this paragraph have been specifically and mutually
negotiated between the parties.
(c)    Reentry of Premises. Should Lessor reenter any Facility under any
provisions of this Lease relating to an Event of Default by Lessee hereunder,
Lessor shall not be deemed to have terminated this Lease, or the liability of
Lessee to pay the Rent thereafter accruing, or to have terminated Lessee’s
liability for damages under any of the provisions of this Lease, by any such
reentry or by any action, in unlawful detainer or otherwise, to obtain
possession of such Facility, unless Lessor shall have notified Lessee in writing
that Lessor had elected to terminate this Lease. Lessee further covenants that
the service by Lessor of any notice pursuant to the unlawful detainer statutes
of the State of Washington and/or the surrender of possession pursuant to such
notice shall not (unless Lessor elects to the contrary at the time of or at any
time subsequent to the serving of such notices and such election is evidenced by
a written notice to Lessee) be deemed to be a termination of this Lease.
(d)    No Authority to Cause Liens. Notwithstanding anything to the contrary
contained elsewhere in this Lease, Lessee shall have no right or authority to
cause or allow any Facility or the Lessor’s estate or interest therein or in and
to this Lease to be subjected to any such lien.
47.20    Wisconsin State Law Provisions. Lessor hereby notifies Lessee, pursuant
to Wisconsin Statutes Section 704.05(5)(bf), that Lessor does not intend to
store personal property left behind by Lessee when Lessee removes from the
Leased Property for any reason.
47.21    Local Law Provisions. None of the foregoing provisions of this Article
XLVII relating to the rights and obligations of the parties under the laws of
any State in which Leased Property is located shall be construed in any respect
(by implication or otherwise) to affect (a) the intention of the parties that
this Lease be governed by, and construed in accordance with, the law specified
in Section 45.1.9 or (b) any of the rights or obligations of the parties not
governed by the laws of such State. Except as otherwise expressly provided
herein, any references herein to specific statutes, ordinances, codes, orders,
rules, regulations or other laws shall be deemed to refer to such statutes,
ordinances, codes, orders, rules, regulations and laws, in each case as the same
may be amended, modified, supplemented or replaced from time to time and to the
extent applicable.
[Signature page follows]




160


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Lease to be executed and
attested by their respective officers thereunto duly authorized.
LESSEE:
Witness: /s/ Meredith L. Foster
EMERITUS CORPORATION,
a Washington corporation
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President



Witness: /s/ Meredith L. Foster
SUMMERVILLE AT PRINCE WILLIAM
INC., a Delaware corporation
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President



Witness: /s/ Meredith L. Foster
LH ASSISTED LIVING, LLC,
a Delaware limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President





[Signatures continue on following page]




Signature Page to Amended and Restated Master Lease and Security Agreement - 1



--------------------------------------------------------------------------------






Witness: /s/ Meredith L. Foster
SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey limited liability company
 
 
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT PORT ORANGE, INC., a Delaware corporation
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT STAFFORD, L.L.C.,
a New Jersey limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT VOORHEES, L.L.C.,
a New Jersey limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President







[Signatures continue on following page]


Signature Page to Amended and Restated Master Lease and Security Agreement - 2



--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., a Delaware limited partnership
 
 
Witness: /s/ Jessica VanDerNoord

By: SUMMERVILLE AT CY-FAIR, LLC
a Delaware limited liability company,
its General Partner
 
 
 
By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P., a Delaware limited partnership
 
 
Witness: /s/ Jessica VanDerNoord

By: SUMMERVILLE AT FRIENDSWOOD, LLC, a Delaware limited liability company, its
General Partner
 
 
 
By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President









[Signatures continue on following page]


Signature Page to Amended and Restated Master Lease and Security Agreement - 3



--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
SUMMERVILLE AT ST. AUGUSTINE, LLC, a Delaware limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President



Witness: /s/ Meredith L. Foster
SUMMERVILLE AT WEKIWA SPRINGS LLC, a Delaware limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
BLC CHANCELLOR-LODI LH, LLC, a Delaware limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
BLC CHANCELLOR-MURRIETA LH, LLC, a Delaware limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President





[Signatures continue on following page]


Signature Page to Amended and Restated Master Lease and Security Agreement - 4



--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
HBP LEASECO, L.L.C., a Delaware limited liability company
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
ARC CARRIAGE CLUB OF JACKSONVILLE, INC., a Tennessee corporation
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
ARC SANTA CATALINA INC., a Tennessee corporation
 
 
Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President



[Signatures continue on following page]




Signature Page to Amended and Restated Master Lease and Security Agreement - 5



--------------------------------------------------------------------------------






Witness: /s/ Meredith L. Foster
PARK PLACE INVESTMENTS, LLC,
a Kentucky limited liability company
Witness: /s/ Jessica VanDerNoord

By: Fort Austin Limited Partnership, a Texas limited liability partnership, its
sole/managing member
By: ARC Fort Austin Properties, LLC, a Tennessee limited liability company, its
general partner


By: /s/ H. Todd Kaestner                             
Name: H. Todd Kaestner
Title: Executive Vice President
Witness: /s/ Meredith L. Foster
FORT AUSTIN LIMITED PARTNERSHIP, a Texas limited partnership
Witness: /s/ Jessica VanDerNoord

By: ARC Fort Austin Properties, LLC, a Tennessee limited liability company, its
general partner


By: /s/ H. Todd Kaestner                             
Name: H. Todd Kaestner
Title: Executive Vice President
Witness: /s/ Meredith L. Foster
ARC GREENWOOD VILLAGE, INC.,
a Tennessee corporation




Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President



[Signatures continue on following page]


Signature Page to Amended and Restated Master Lease and Security Agreement - 6



--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
ARC HOLLEY COURT, LLC,
a Tennessee limited liability company
Witness: /s/ Jessica VanDerNoord

By: ARC Holley Court Management, Inc., a Tennessee corporation, its Managing
Member 

By: /s/ H. Todd Kaestner                             
Name: H. Todd Kaestner
Title: Executive Vice President


Witness: /s/ Meredith L. Foster
HOMEWOOD AT BROOKMONT TERRACE, LLC, a Tennessee limited liability company




Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President
Witness: /s/ Meredith L. Foster
SENIOR LIFESTYLE SAKONNET BAY LIMITED PARTNERSHIP, a Delaware limited
partnership
Witness: /s/ Jessica VanDerNoord

By: SLC Sakonnet Bay, Inc., a Delaware corporation, its general partner 

By: /s/ H. Todd Kaestner                             
Name: H. Todd Kaestner
Title: Executive Vice President





[Signatures continue on following page]


Signature Page to Amended and Restated Master Lease and Security Agreement - 7



--------------------------------------------------------------------------------






Witness: /s/ Meredith L. Foster
SOUTH BAY MANOR, L.L.C., a Delaware limited liability company




Witness: /s/ Jessica VanDerNoord

By: /s/ H. Todd Kaestner                                
Name: H. Todd Kaestner
Title: Executive Vice President



[Signatures continue on following page]


Signature Page to Amended and Restated Master Lease and Security Agreement - 8



--------------------------------------------------------------------------------







LESSOR:
Witness: /s/ George LaPaglia
               George LaPaglia




Witness: /s/ Natasha K. Valle
               Natasha K. Valle






HCP MA2 MASSACHUSETTS, LP,
a Delaware limited partnership




By: HCP MA2 GP Holding, LLC,
        a Delaware limited liability company, 
        its general partner




By: /s/ Kendall K. Young                                
Name: Kendall K. Young
Title: Sr. Managing Director


Witness: /s/ George LaPaglia
               George LaPaglia




Witness: /s/ Natasha K. Valle
               Natasha K. Valle






HCP MA3 CALIFORNIA, LP, and
HCP MA3 WASHINGTON, LP, 
each a Delaware limited partnership


By: HCP MA3 A Pack GP, LLC,  
        a Delaware limited liability company, 
        their general partner




By: /s/ Kendall K. Young                                
Name: Kendall K. Young
Title: Sr. Managing Director
Witness: /s/ George LaPaglia
               George LaPaglia




Witness: /s/ Natasha K. Valle
               Natasha K. Valle




TEXAS HCP HOLDING, L.P., a
a Delaware limited partnership 



By: Texas HCP G.P., Inc., a Delaware  
        corporation, its sole general partner 





By: /s/ Kendall K. Young                                
Name: Kendall K. Young
Title: Sr. Managing Director





[Signatures continue on following page]



Signature Page to Amended and Restated Master Lease and Security Agreement - 9



--------------------------------------------------------------------------------






Witness: /s/ George LaPaglia
               George LaPaglia




Witness: /s/ Natasha K. Valle
               Natasha K. Valle






HCP PARTNERS, LP, a Delaware limited
partnership




By: HCP MOB, Inc., a Delaware corporation, its
        general partner



By: /s/ Kendall K. Young                                
Name: Kendall K. Young
Title: Sr. Managing Director
Witness: /s/ George LaPaglia
               George LaPaglia




Witness: /s/ Natasha K. Valle
               Natasha K. Valle


HCP SENIOR HOUSING PROPERTIES
TRUST, a Delaware statutory trust






By: HCP Senior Housing Properties, LLC, a
        Delaware limited liability company, its 
        managing trustee




By: /s/ Kendall K. Young                                
Name: Kendall K. Young
Title: Sr. Managing Director
Witness: /s/ George LaPaglia
               George LaPaglia




Witness: /s/ Natasha K. Valle
               Natasha K. Valle


HCP, INC.,
a Maryland corporation






By: /s/ Kendall K. Young                                
Name: Kendall K. Young
Title: Sr. Managing Director
Witness: /s/ George LaPaglia
               George LaPaglia




Witness: /s/ Natasha K. Valle
               Natasha K. Valle


HCPI TRUST,
a Maryland real estate investment trust






By: /s/ Kendall K. Young                                
Name: Kendall K. Young
Title: Sr. Managing Director



[Signatures continue on following page]


Signature Page to Amended and Restated Master Lease and Security Agreement - 10



--------------------------------------------------------------------------------







 
WESTMINSTER HCP, LLC,
a Delaware limited liability company
Witness: /s/ George LaPaglia
George LaPaglia
By: HCPI/TENNESSEE, LLC,
a Delaware limited liability company,
its sole member


Witness: /s/ Natasha K. Valle 
               Natasha K. Valle
By: HCP, INC.,
       a Maryland corporation,
       its managing member





 
By: /s/ Kendall K. Young 
Name: Kendall K. Young
       Title: Sr. Managing Director






[Signatures continue on following page]







Signature Page to Amended and Restated Master Lease and Security Agreement - 11



--------------------------------------------------------------------------------





Witness: /s/ George LaPaglia 
              George LaPaglia


Witness: /s/ Natasha K. Valle 
Natasha K. Valle








HCP SH ELP1 PROPERTIES, LLC,
HCP SH ELP2 PROPERTIES, LLC, 
HCP SH ELP3 PROPERTIES, LLC, 
HCP EMOH, LLC,
HCP SH MOUNTAIN LAUREL, LLC, 
HCP SH RIVER VALLEY LANDING, LLC,
HCP SH SELLWOOD LANDING, LLC,
HCP SPRINGTREE, LLC,
HCP PORT ORANGE, LLC, 
HCP ST. AUGUSTINE, LLC, 
HCP WEKIWA SPRINGS, LLC, 
HCP CY-FAIR, LLC, 
HCP FRIENDSWOOD, LLC,
HCP EMFIN PROPERTIES, LLC,
HCP EDEN2 A PACK, LLC,
HCP EDEN2 B PACK, LLC,
HCP JACKSONVILLE, LLC,
HCP BROFIN PROPERTIES, LLC,
HCP – AM/COLORADO, LLC,
HCP – AM/ILLINOIS, LLC,
HCP – AM/TENNESSEE, LLC,
HCP HB2 SOUTH BAY MANOR, LLC, and
HCP HB2 SAKONNET BAY MANOR, LLC,
each a Delaware limited liability company




By: /s/ Kendall K. Young 
Name: Kendall K. Young
       Title: Sr. Managing Director



[Signatures continue on following page]




Signature Page to Amended and Restated Master Lease and Security Agreement - 12



--------------------------------------------------------------------------------






REAFFIRMATION AND CONSENT OF GUARANTORS
Each of the undersigned guarantors hereby (i) confirms that it is not released
from any of its obligations under the Existing Guaranties arising prior to the
date hereof (including, for avoidance of doubt, obligations arising out of
events, conditions or matters occurring or existing prior to the date hereof)
and (ii) consents to the amendment and restatement of the Existing Leases
pursuant to the foregoing Lease.
Signed, sealed and delivered in the presence of:
/s/ Meredith L. Forster 
Name: Meredith L. Forster
/s/ Jessica VanDerNoord
Name: Jessica VanDerNoord
BROOKDALE SENIOR LIVING INC.,
a Delaware corporation
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President - Corporate Development
Signed, sealed and delivered in the presence of:
/s/ Meredith L. Forster 
Name: Meredith L. Forster
/s/ Jessica VanDerNoord
Name: Jessica VanDerNoord
HORIZON BAY REALTY, L.L.C.,
a Delaware limited liability company
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
Signed, sealed and delivered in the presence of:
/s/ Meredith L. Forster 
Name: Meredith L. Forster
/s/ Jessica VanDerNoord
Name: Jessica VanDerNoord
HORIZON BAY MANAGEMENT, L.L.C.,
a Delaware limited liability company
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
 



Signature Page to Amended and Restated Master Lease and Security Agreement - 13



--------------------------------------------------------------------------------





Signed, sealed and delivered in the presence of:
/s/ Meredith L. Forster 
Name: Meredith L. Forster
/s/ Jessica VanDerNoord
Name: Jessica VanDerNoord
ARC HOLDINGS, INC.,
a Delaware corporation
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
Signed, sealed and delivered in the presence of:
/s/ Meredith L. Forster 
Name: Meredith L. Forster
/s/ Jessica VanDerNoord
Name: Jessica VanDerNoord
AMERICAN RETIREMENT CORPORATION,
a Tennessee corporation
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President







Signature Page to Amended and Restated Master Lease and Security Agreement - 14



--------------------------------------------------------------------------------






EXHIBIT A-1
(List of Pool 1 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)




Exhibit A-1



--------------------------------------------------------------------------------






EXHIBIT A-1
(List of Pool 1 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
HCP ID
Facility Name
Address
City
State
Total Units
Primary Intended Use
Lease Term
Allocated Initial Investment  
(in $ millions)
Initial Expiration
1st Extension
2nd Extension
1167
Brookdale Fountaingrove
300 Fountain Grove Parkway
Santa Rosa
CA
161
92-unit assisted living care, 24-unit Alzheimer's care, 45-unit skilled nursing
facility, and such other uses necessary or incidental to such use
August 31, 2028
10 Years
10 Years and 11 Months
[***]
2060
Brookdale Franklin
910 Murfreesboro Rd
Franklin
TN
124
124-unit independent living care, and such other uses necessary or incidental to
such use
August 31, 2028
10 Years
10 Years and 11 Months
[***]
506
Brookdale Friendswood
1310 Friendswood Drive
Friendswood
TX
112
12-unit independent living care, 70-unit assisted living care, 30-unit
Alzheimer's care, and such other uses necessary or incidental to such use
August 31, 2028
10 Years
8 Years
[***]
2063
Brookdale Grayson View
29 Grayson View Ct
Selinsgrove
PA
81
4-unit independent living care, 69-unit assisted living care, 8-unit Alzheimer's
care, and such other uses necessary or incidental to such use
August 31, 2028
10 Years
9 Years and 1 Month
[***]
2066
Brookdale Lawrenceville
1000 River Centre Pl
Lawrenceville
GA
48
36-unit assisted living care, 12-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2028
10 Years
8 Years
[***]
2109
Brookdale Lee Buford Cottages
4355 S Lee St
Buford
GA
24
24-unit independent living care, and such other uses necessary or incidental to
such use
August 31, 2028
10 Years
8 Years
[***]
1599
Brookdale Marlton Crossing
1979 Marlton Pike East
Cherry Hill
NJ
109
87-unit assisted living care, 22-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2028
10 Years
8 Years
[***]
2096
Brookdale Montclair Poulsbo
1250 NE Lincoln Rd
Poulsbo
WA
103
85-unit assisted living care, 18-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2028
10 Years
9 Years and 1 Month
[***]
2115
Brookdale Murray
905 Glendale Rd
Murray
KY
84
84-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2028
10 Years
9 Years and 1 Month
[***]
2086
Brookdale Newnan
355 Millard Farmer Industrial Blvd
Newnan
GA
53
32-unit independent living care, 21-unit assisted living care, and such other
uses necessary or incidental to such use
August 31, 2028
10 Years
8 Years
[***]
2108
Brookdale S Lee Buford
4355 S Lee St
Buford
GA
48
32-unit assisted living care, 16-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2028
10 Years
8 Years
[***]
733
Brookdale Stafford
1275 Route 72 West
Manahawkin
NJ
77
66-unit assisted living care, 11-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2028
10 Years
9 Years and 1 Month
[***]
2058
Brookdale Stayton
2201 N 3rd Ave
Stayton
OR
62
62-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2028
10 Years
9 Years and 1 Month
[***]
2056
Brookdale Stayton Cottages
2201 N 3rd Ave
Stayton
OR
12
12-unit independent living care, and such other uses necessary or incidental to
such use
August 31, 2028
10 Years
9 Years and 1 Month
[***]
2194
Brookdale Sunrise
4201 Springtree Road
Sunrise
FL
180
156-unit assisted living care, 24-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2028
10 Years
1 Year and 7 Months
[***]
2102
Brookdale Torbett
221 Torbett St
Richland
WA
36
36-unit Alzheimer's care, and such other uses necessary or incidental to such
use
August 31, 2028
10 Years
9 Years and 1 Month
[***]
281
Brookdale Westminster
45 Washington Rd.
Westminster
MD
54
42-unit assisted living care, 12-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2028
10 Years
8 Years
[***]
 
 
 
 
 
1,368
 
 
 
 
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Exhibit A-1-1

--------------------------------------------------------------------------------






EXHIBIT A-1.1
Initial Allocated Minimum Rent - Pool 1
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1167
Brookdale Fountaingrove
[***]
[***]
[***]
2060
Brookdale Franklin
[***]
[***]
[***]
506
Brookdale Friendswood
[***]
[***]
[***]
2063
Brookdale Grayson View
[***]
[***]
[***]
2066
Brookdale Lawrenceville
[***]
[***]
[***]
2109
Brookdale Lee Buford Cottages
[***]
[***]
[***]
1599
Brookdale Marlton Crossing
[***]
[***]
[***]
2096
Brookdale Montclair Poulsbo
[***]
[***]
[***]
2115
Brookdale Murray
[***]
[***]
[***]
2086
Brookdale Newnan
[***]
[***]
[***]
2108
Brookdale S Lee Buford
[***]
[***]
[***]
733
Brookdale Stafford
[***]
[***]
[***]
2058
Brookdale Stayton
[***]
[***]
[***]
2056
Brookdale Stayton Cottages
[***]
[***]
[***]
2194
Brookdale Sunrise
[***]
[***]
[***]
2102
Brookdale Torbett
[***]
[***]
[***]
281
Brookdale Westminster
[***]
[***]
[***]
 
Total Lease Pool 1 (17 Properties)
[***]
[***]
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.


Exhibit A-1-2

--------------------------------------------------------------------------------





Exhibit A-1 Continued




LEGAL DESCRIPTION
(Santa Rosa, California)
ALL OF THOSE LOTS OR PARCELS OF LAND LOCATED IN SONOMA COUNTY, CALIFORNIA AND
MORE PARTICULARLY DESCRIBED AS FOLLOWS:
LYING WITHIN SECTION 2, TOWNSHIP 7 NORTH, RANGE 8 WEST, M.D.B. & M., AND BEING A
PORTION OF THE LANDS OF FOUNTANGROVE - HIGHWAY COMMERCIAL, AS SAID LANDS ARE
DESCRIBED BY DEED RECORDED UNDER DOCUMENT NO. 83083833, OFFICIAL RECORDS OF
SONOMA COUNTY AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A 3/4 INCH IRON PIPE AT THE NORTHEAST CORNER OF PUMP SITE NO. 1 AS
SHOWN ON THAT RECORD OF SURVEY OF FOUNTAIN GROVE PARKWAY ON FILED IN BOOK 216 OF
MAPS AT PAGE 39 TO 47, SONOMA COUNTY RECORDS AND RUNNING THENCE ALONG THE
SOUTHERLY EDGE OF SAID PARKWAY NORTH 82° 14’ 00” EAST 132.76 FEET; THENCE ON A
CURVE TO THE RIGHT WITH A RADIUS OF 957.00 FEET, THROUGH A CENTRAL ANGLE OF 18°
31’ 15”, FOR A LENGTH OF 309.35 FEET; THENCE ON A CURVE TO THE LEFT WITH A
RADIUS OF 543.00 FEET, THROUGH A CENTRAL ANGLE OF 14° 48’ 26” FOR A LENGTH OF
150.33 FEET TO A POINT OF CUSP; THENCE ON A CURVE TO THE LEFT FROM A TANGENT
WHICH BEARS SOUTH 1° 48’ 50” WEST, WITH A RADIUS OF 235.00 FEET, THROUGH A
CENTRAL ANGLE OF 63° 37’ 47” FOR A LENGTH OF 260.98 FEET; THENCE SOUTH 61° 48’
57” EAST 107.40 FEET; THENCE ON A CURVE TO THE RIGHT WITH A RADIUS OF 310.00
FEET, THROUGH A CENTRAL ANGLE OF 25° 10’ 29” FOR A LENGTH OF 136.21 FEET TO THE
SOUTHERLY LINE OF THE LANDS OF FOUNTAIN GROVE - HIGHWAY COMMERCIAL; THENCE NORTH
89° 44’ 07” WEST, 830.00 FEET; THENCE NORTH 0° 15’ 53” EAST, 50.00 FEET; THENCE
NORTH 22° 06’ 55” WEST 118.43 FEET; THENCE NORTH 7° 46’ 00” WEST 127.00 FEET TO
THE SOUTHEAST CORNER OF PUMP SITE, NO. 1 AS DESCRIBED BY DEED RECORDED UNDER
DOCUMENT NO. 83025777, OFFICIAL RECORDS, OF SONOMA COUNTY; THENCE NORTH 7° 46’
00” WEST 63.00 FEET TO THE POINT OF BEGINNING.


Exhibit A-1-3





--------------------------------------------------------------------------------





Exhibit A-1 Continued




_______
Description of Land
(Newnan, Georgia)
[See attached.]




Exhibit A-1-4





--------------------------------------------------------------------------------





Exhibit A-1 Continued




TRACT A LEGAL DESCRIPTION (Georgian Place):
ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 73 OF THE 5TH
DISTRICT, CITY OF NEWNAN, COWETA COUNTY, GEORGIA, SAID TRACT BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCE AT A POINT WHERE THE WEST LINE OF LAND LOT 73 INTERSECTS THE ORIGINAL
NORTHERLY RIGHT-OF-WAY OF MILLARD FARMER INDUSTRIAL BOULEVARD; THENCE FOLLOWING
SAID ORIGINAL NORTHERLY RIGHT-OF-WAY AND THE CURVATURE THEREOF A DISTANCE OF
146.45 FEET TO A CONCRETE RIGHT-OF-WAY MARKER, SAID ARC BEING SUBTENDED BY A
CHORD BEARING NORTH 68° 46’ 12” EAST A DISTANCE OF 146.36 FEET AND A RADIUS OF
1209.71 FEET; THENCE CONTINUING ALONG SAID ORIGINAL NORTHERLY RIGHT-OF-WAY NORTH
65° 49’ 12” EAST A DISTANCE OF 760.64 FEET TO A POINT; THENCE NORTH 01° 55’ 16”
WEST, A DISTANCE OF 51.28 FEET TO A POINT ON THE PRESENT NORTHERLY OF MILLARD
FARMER INDUSTRIAL BOULEVARD (85 FEET TO CENTERLINE) AND THE TRUE POINT OF
BEGINNING; THENCE NORTH 01° 55’ 16” WEST A DISTANCE OF 45.12 FEET TO A 1/2 INCH
REBAR FOUND; THENCE NORTH 16° 57’ 05” WEST A DISTANCE OF 752.70 FEET TO A 1/2
INCH REBAR FOUND; THENCE NORTH 53° 10’ 40” EAST A DISTANCE OF 44.39 FEET TO A
1/2 INCH CRIMP TOP FOUND; THENCE SOUTH 87° 30’ 17” EAST A DISTANCE OF 570.53
FEET TO A 1/2 INCH REBAR FOUND; THENCE SOUTH 17° 43’ 28” WEST A DISTANCE OF
169.90 FEET TO A 1/2 INCH CRIMP TOP FOUND; THENCE SOUTH 27° 39’ 55” WEST A
DISTANCE OF 497.00 FEET TO A 1/2 INCH CRIMP TOP FOUND; THENCE SOUTH 04° 43’ 07”
EAST A DISTANCE OF 115.17 FEET TO A PONT ON THE NORTHERLY OF MILLARD FARMER
INDUSTRIAL BOULEVARD; THENCE ALONG SAID RIGHT-OF-WAY SOUTH 65° 48’ 24” WEST, A
DISTANCE OF 122.45 FEET TO A POINT, BEING THE TRUE POINT OF BEGINNING.
SAID TRACT CONTAINING A TOTAL OF 5.899 ACRES OR 256972 SQUARE FEET OF LAND AND
SHOWN AS TRACT A.
TRACT B LEGAL DESCRIPTION:
ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 73 OF THE 5TH
DISTRICT, CITY OF NEWNAN, COWETA COUNTY, GEORGIA, SAID TRACT BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCE AT A PONT WHERE THE WEST LINE OF LAND LOT 73 INTERSECTS THE ORIGINAL
NORTHERLY RIGHT-OF-WAY OP MILLARD FARMER INDUSTRIAL BOULEVARD; THENCE FOLLOWING
SAID ORIGINAL NORTHERLY RIGHT-OF-WAY AND THE CURVATURE THEREOF A DISTANCE OF
146.45 FEET TO A CONCRETE RIGHT-OF-WAY MARKER, SAID ARC BEING SUBTENDED BY A
CHORD BEARING NORTH 68 46 12 EAST A DISTANCE OF 146.36 FEET AND A RADIUS OF
1209.71 FEET; THENCE CONTINUING ALONG SAID ORIGINAL NORTHERLY RIGHT-OF-WAY NORTH
65° 49’ 12” EAST A DISTANCE OF 760.64 FEET TO A POINT; THENCE NORTH 24° 12’ 55”
WEST, A DISTANCE OF 29.45 FEET TO A POINT ON THE PRESENT NORTHERLY OF MILLARD


Exhibit A-1-5





--------------------------------------------------------------------------------





Exhibit A-1 Continued


FARMER INDUSTRIAL BOULEVARD (67 FEET TO CENTERLINE) AND THE TRUE POINT OF
BEGINNING; THENCE NORTH 24° 12’ 55” WEST A DISTANCE OF 200.53 FEET TO A 1/2 INCH
REBAR FOUND; THENCE NORTH 63° 30’ 06” WEST A DISTANCE OF 180.04 FEET TO A 1/2
INCH REBAR FOUND; THENCE NORTH 29° 52’ 20” WEST A DISTANCE OF 390.13 FEET TO A
1/2 INCH REBAR FOUND; THENCE NORTH 49° 36’ 51” EAST A DISTANCE OF 207.75 FEET TO
A 1/2 INCH REBAR FOUND; THENCE NORTH 52° 12’ 57” EAST A DISTANCE OF 87.10 FEET
TO A 1/2 INCH REBAR FOUND; THENCE SOUTH 16° 57’ 05” EAST A DISTANCE OF 752.70
FEET TO A 1/2 INCH REBAR FOUND; THENCE SOUTH 01° 55’ 16” EAST A DISTANCE OF
64.57 FEET TO A POINT ON THE PRESENT NORTHERLY OF MILLARD FARMER INDUSTRIAL
BOULEVARD; THENCE ALONG SAID RIGHT-OF-WAY SOUTH 65° 48’ 24” WEST A DISTANCE OF
12.07 FEET TO A POINT, BEING THE TRUE POINT OF BEGINNING.
SAID TRACT CONTAINING A TOTAL OF 2.874 ACRES OR 125178 SQUARE FEET OF LAND AND
SHOWN AS TRACT B.
TRACT C-2 LEGAL DESCRIPTION:
ALL THAT TRACT OR PARCEL OF LAND LYING IN AND BEING IN LAND LOTS 72 AND 73 OF
THE 5TH DISTRICT, CITY OF NEWNAN, COWETA COUNTY GEORGIA, SAID TRACT BEING MORE
PARTICULARLY DESCRIRED AS FOLLOWS:
COMMENCE AT A ONE-HALF INCH REBAR WHERE THE WEST LINE. OF LAND LOT 73 INTERSECTS
THE NORTHERLY RIGHT OF WAY OF MILLARD C. FARMER INDUSTRIAL BOULEVARD, THENCE
FOLLOWING SAID NORTHERLY RIGHT OF WAY SOUTH 73 DEGREES 47 MINUTES 42 WEST A
DISTANCE OF 56.24 FEET TO A POINT.
THENCE NORTH 23 DEGREES 22 MINUTES 14 SECONDS WEST A DISTANCE OF 317.93 FEET TO
A POINT, SAID POINT BEING THE TRUE POINT OF BEGINNING.
THENCE NORTH 63 DEGREES 22 MINUTES 30 SECONDS EAST AT A DISTANCE OF 844.55 FEET
TO A ONE-HALF INCH REBAR.
THENCE NORTH 29 DEGREES 52 MINUTES 20 SECONDS WEST A DISTANCE OF 390.13 FEET TO
A ONE-HALF INCH REBAR.
THENCE SOUTH 40 DEGREES 14 MINUTES 11 SECONDS WEST A DISTANCE OF 119.19 FEET TO
A ONE-HALF INCH REBAR.
THENCE SOUTH 75 DEGREES 13 MINUTES 51 SECONDS WEST A DISTANCE OF 74.93 FEET TO A
POINT.


Exhibit A-1-6





--------------------------------------------------------------------------------





Exhibit A-1 Continued


THENCE NORTH 85 DEGREES 54 MINUTES 45 SECONDS WEST A DISTANCE OF 194.42 FEET TO
A THREE-FOURTHS INCH REBAR.
THENCE SOUTH 29 DEGREES 06 MINUTES 01 SECONDS WEST A DISTANCE OF 627.78 FEET TO
A POINT.
THENCE SOUTH 05 DEGREES 30 MINUTES 26 SECONDS FAST A DISTANCE OF 72.72 FEET TO A
POINT.
THENCE NORTH 89 DEGREES 44 MINUTES 00 SECONDS EAST A DISTANCE OF 81.04 FEET TO
THE POINT OF BEGINNING
SAID TRACT CONTAINING A TOTAL OF 6.53 ACRES, 284,356.80 SQ. FT. MORE OR LESS.




Exhibit A-1-7





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Courtyard Gardens Assisted Living and Memory Care Community)
A parcel of land lying in and being part of Land Lot 33 of the 7th Land District
of Gwinnett County, Georgia, and being more particularly described as follows:
Commencing at the intersection of the Southerly right-of-way line of Riverside
Parkway, a 100-foot right-of-way, with the line common to Land Lot 32 and Land
Lot 33; thence on last said line, South 08 degrees 39 minutes 49 seconds West,
1362.61 feet to the point of beginning and a point on a curve, said point having
a radial bearing of South 46 degrees 18 minutes 53 seconds East and being on the
cul-de-sac of River Centre Place, a 40-foot easement for ingress, egress and
utilities; thence, on the line of said cul-de-sac, around and along a curve to
the left, said curve having a radius of 45.00 feet and a central angle of 110
degrees 00 minutes 55 second, an arc distance of 86.41 feet (South 11 degrees 19
minutes 21 seconds East, 73.73 feet, chord bearing and distance) to a point on
said curve; thence, radial to last said curve, South 23 degrees 40 minutes 25
seconds West, 288.11 feet; thence, South 05 degrees 00 minutes 04 seconds, 80.40
feet to the Northerly right-of-way line of State Highway No. 120, a right-of-way
of varied width as now established; thence, on said Northerly right-of-way line,
South 84 degrees 59 minutes 56 seconds West, 18.12 feet to a point of curvature;
thence, continue on said Northerly right-of-way line, around and along a curve
to the left, said curve having a radius of 5799.58 feet and a central angle of
00 degrees 12 minutes 58 seconds, an arc distance of 21.88 feet (South 84
degrees 53 minutes 27 seconds West, 21.88 feet, chord bearing and distance) to a
point on said curve; thence, North 05 degrees 00 minutes 04 seconds West, 65
feet, more or less, to the centerline of Yellow River, thence Westerly,
Northerly, Easterly by and along said centerline of Yellow River and following
the meandering thereof, 1114 feet, more or less to a point which bears North 46
degrees 19 minutes 10 seconds West from the point of beginning; thence, South 46
degrees 19 minutes 10 seconds East, 367 feet, more or less, to the point of
beginning.
Said parcel being 5.17 acres (225.205 Square Feet), more or less, in area.
Together with a non-exclusive, perpetual easement for ingress, egress and
utilities over and upon the following described lands:
From the above described point of beginning and on the cul-de-sac of River
Centre Place, around and along a curve to the right, said curve having radius of
45.00 feet and a central angle of 108 degrees 02 minutes 02 seconds, an arc
distance of 84.85 feet (South 82 degrees 17 minutes 52 seconds East 72.8 feet,
chord bearing and distance) to a point of reverse curve; thence, around and
along a curve to the left, said curve having a radius of 15.00 feet and a
central angle of 54 degrees 18 minutes 53 seconds, an arc distance of 14.22 feet
(South 55 degrees 26 minutes 18 seconds East, 13.69 feet, chord bearing and
distance) to a point of tangency; thence, south 82 degrees 35 minutes 44 seconds
East 353.71 feet to a point of curvature thence, around and along a curve to the
left, said curve having a radius of 100.00 feet and a central angle of 54
degrees 37 minutes 06 seconds, an arc distance of 95.33 feet (North 70 degrees
05 minutes 43 seconds East, 91.76 feet, chord bearing and distance) to a point
of tangency; thence, North 42 degrees 47 minutes 10 seconds East, 6.47 feet to a
point of curvature; thence, around and along a curve to the left, said curve
having a radius of 20.00 feet and a central angle of 93 degrees 50 minutes 01
seconds, an arc distance of 32.75 feet (North 04 degrees 07 minutes 51 seconds)
West; 29.21 feet, chord bearing and distance) to a point


Exhibit A-1-8





--------------------------------------------------------------------------------





Exhibit A-1 Continued


on the Southwesterly right-of-way line of McKendree Church Road, a 60-foot:
right-of-way as now established, and a point on a curve, said point having a
radial bearing of South 38 degrees 57 minutes 09 seconds West; thence, on said
Southwesterly right-of-way line, around and along a curve to the right, said
curve having a radius of 424.00 feet and a central angle of 11 degrees 22
minutes 13 seconds, an arc distance of 84.14 feet (South 45 degrees 21 minutes
45 seconds East; 84.00 feet chord bearing and distance) to a point on said
curve; thence, around and along a curve to the left, said curve having a radius
of 20.00 feet and a central angle of 97 degrees 32 minutes 12 seconds, an arc
distance of 34.05 feet (North 88 degrees 26 minutes 44 seconds West, 30.08 feet,
chord bearing and distance) to a point of tangency; thence South 42 degrees 47
minutes 10 seconds West, 30.88 feet to a point of curvature; thence, around and
along a curve to the right, said curve having a radius of 140.00 feet and a
central angle of 54 degrees 37 minutes 06 seconds, an arc distance of 133.46
feet (South 70 degrees 05 minutes 43 seconds West, 128.46 feet, chord bearing
and distance) to a point of tangency; thence, North 82 degrees 35 minutes 44
seconds West, 353.71 feet to a point of curvature; thence, around and along a
curve to the left, said curve having a radius of 15.00 feet and a central angle
of 54 degrees 18 minutes 53 seconds, an arc distance of 14.22 feet (South 70
degrees 14 minutes 50 seconds West, 13.69 feet, chord hearing and distance) to a
point of reverse curve; thence, around and along curve to the right, said curve
having a radius of 45.00 feet and a central angle of 180 degrees 35 minutes 44
seconds, an arc distance of 141.84 feet (North 46 degrees 36 minutes 45 seconds
West, 90.00 feet, chord bearing and distance) to the point of beginning.




Exhibit A-1-9





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Lake Springs Assisted Living and Memory Care Community)
BEING ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 260 OF THE
7TH DISTRICT, GWINNETT COUNTY, GEORGIA IN THE CITY OF BUFORD, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT A POINT, SAID POINT BEING AT THE INTERSECTION OF THE NORTHEASTERLY
RIGHT-OF-WAY OF SOUTH LEE STREET, (100 RIGHT-OF-WAY) AND THE EAST RIGHT-OF-WAY
OF MADDOX ROAD, (VARIABLE RIGHT-OF-WAY), THENCE 1442.8 FEET NORTH AND
NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT-OF-WAY TO A POINT SAID POINT BEING
THE TRUE POINT OF BEGINNING, THUS HAVING ESTABLISHED THE TRUE POINT OF
BEGINNING;
THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 925.34 FEET AN ARC DISTANCE
OF 84.60 FEET, THE CHORD OF WHICH BEARS N29 33 29 W FOR A CHORD DISTANCE OF
84.57 FEET TO A POINT THENCE N53 14 01 E, A DISTANCE OF 21.90 FEET TO A POINT;
THENCE N36 45 19 W, A DISTANCE OF 46.82 FEET TO A POINT; THENCE S53 14 01 W, A
DISTANCE OF 19.34 FEET TO A POINT; THENCE ALONG A CURVE TO THE LEFT HAVING A
RADIUS OF 925.34 FEET AN ARC LENGTH OF 38.54 FEET, THE CHORD OF WHICH BEARS N36
16 27 W FOR A CHOW DISTANCE OF 38.54 FEET TO A POINT; THENCE N39 13 34 W, A
DISTANCE OF 109.96 FEET TO A POINT; THENCE LEAVING SAID RIGHT-OF-WAY; N53 4 26
E, A DISTANCE OF 390.84 FEET TO A POINT; THENCE S35 41 07 E, A DISTANCE OF
283.13 FEET TO A PONT; THENCE S54 18 53 W, A DISTANCE OF 400.09 FEET TO THE TRUE
POINT OF BEGINNING.




Exhibit A-1-10





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Lake Springs Senior Living Community Cottages
ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 260 OF THE 7TH LAND
DISTRICT, GWINNETT COUNTY, GEORGIA, IN THE CITY OF BUFORD, AND BEING THE
PROPERTY OWNED BY SWAN ENTERPRISES, LLC, AS DESCRIBED IN DEED BOOK 15188, PAGE
85 AND A 0.24 ACRE TRACT AS DESCRIBED IN DEED BOOK 15852, PAGE 71, IN THE CLERK
OF SUPERIOR COURT, GWINNETT COUNTY, GEORGIA, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
COMMENCING AT A POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF SOUTH LEE STREET
(100 FEET RIGHT-OF-WAY) LOCATED 1442.8 FEET NORTH AND NORTHWESTERLY AS MEASURED
ALONG THE EAST AND NORTHEASTERLY RIGHT-OF-WAY LINE, AND FOLLOWING THE CURVATURE
THEREOF, FROM THE POINT OF INTERSECTION OF SAID RIGHT-OF-WAY WITH THE EAST
RIGHT-OF-WAY OF SOUTH LEE STREET AND THE NORTHEAST RIGHT-OF-WAY LINE OF MADDOX
ROAD; (VARIABLE RIGHT-OF-WAY); SAID POINT ALSO BEING THE TRUE POINT OF
BEGINNING. THUS HAVING ESTABLISHED THE TRUE POINT OF BEGINNING; THENCE RUNNING
NORTHWEST ALONG THE NORTHEAST RIGHT-OF-WAY LINE OF SOUTH LEE STREET, AND
FOLLOWING THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF 925.34 FEET AN ARC
LENGTH OF 84.60 FEET, THE CHORD WHICH BEARS N29 33 16 W FOR A CHORD DISTANCE OF
84.57 FEET TO A POINT; THENCE N53 13 54 E, A DISTANCE OF 21.90 FEET TO A
POINT; THENCE N36 46 06 W, A DISTANCE OF 46.82 FEET TO A POINT; THENCE S53 13 54
W, A DISTANCE OF 19.34 FEET TO A POINT; THENCE ALONG THE ARC OF A CURVE TO THE
LEFT HAVING A RADIUS OF 925.34 FEET AN ARC LENGTH OF 38.54 FEET, THE CHORD WHICH
BEARS N36 16 34 W FOR A CHORD DISTANCE OF 38.54 FEET TO A POINT; THENCE N36 13
41 W, A DISTANCE OF 109.96 FEET TO A POINT; THENCE N36 13 41 W, A DISTANCE OF
170.63 FEET TO A POINT; THENCE LEAVING SAID RIGHT-OF-WAY N53 33 10 E, A DISTANCE
OF 174.95 FEET TO A POINT; THENCE N72 29 38 E, A DISTANCE OF 123.64 FEET TO A
POINT; THENCE N67 36 35 E, A DISTANCE OF 254.34 FEET TO A POINT; THENCE N67 38
53 E, A DISTANCE OF 204.01 FEET TO A POINT; THENCE SI2 28 37 E, A DISTANCE OF
99.59 FEET TO A POINT; THENCE N77 47 39 E, A DISTANCE OF 99.31 FEET TO A POINT;
THENCE S74 55 37 E, A DISTANCE OF 228.75 FEET TO A POINT; THENCE S54 18 53 W, A
DISTANCE OF 542.52 FEET TO A POINT; THENCE S54 18 53 W, A DISTANCE OF 400.09
FEET TO THE POINT OF BEGINNING.
TOGETHER WITH REAL ESTATE EASEMENT RIGHTS ESTABLISHED BY DECLARATION AND GRANT
OF INGRESS/EGRESS EASEMENT RIGHTS BY AND AMONG SWAN ENTERPRISES, L.L.C. AND
ELDER HEALTHCARE DEVELOPERS, LLC, DATED JANUARY 8, 1999, AND RECORDED IN DEED
BOOK 17914, PAGE 27, RECORDS OF GWINNETT COUNTY, GEORGIA.


Exhibit A-1-11





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Lake Springs Senior Living Community Cottages)
LESS AND EXCEPT THE FOLLOWING:
COMMENCING AT A POINT FOUND ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF SOUTH LEE
STREET (100 FEET RIGHT-OF-WAY) LOCATED 1442.8 FEET NORTH AND NORTHWESTERLY AS
MEASURED ALONG THE EAST AND NORTHEASTERLY RIGHT-OF-WAY LINE, AND FOLLOWING THE
CURVATURE THEREOF, FROM THE POINT OF INTERSECTION OF SAID RIGHT-OF-WAY WITH THE
EAST RIGHT-OF-WAY OF SOUTH LEE STREET AND THE NORTHEAST RIGHT-OF-WAY LINE OF
MADDOX ROAD; THENCE RUNNING ALONG THE NORTHEAST RIGHT-OF-WAY LINE OF SOUTH LEE
STREET, AND FOLLOWING THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF 925.34
FEET AN ARC LENGTH OF 84.60 FEET, THE CHORD OF WHICH BEARS N 29 33 36 W FOR A
DISTANCE OF 84,57 TO A POINT; THENCE ALONG SAID RIGHT-OF-WAY N 53 13 54 E, A
DISTANCE OF 21.90 FEET TO A POINT; THENCE CONTINUING ALONG SAID RIGHT-OF-WAY N
36 46 06 W, A DISTANCE OF 46.82 FEET TO A POINT; THENCE S 53 13 54 W, A DISTANCE
OF 19.34 FEET TO A POINT; THENCE NORTHWEST ALONG SAID RIGHT-OF-WAY, AND
FOLLOWING THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF 925.32 FEET, AN ARC
LENGTH OF 38.54 FEET, THE CHORD OF WHICH BEARS N 36 16 34 W FOR A DISTANCE OF
38.54 FEET TO A POINT; CONTINUE THENCE ALONG SAID RIGHT-OF-WAY N 36 13 11 W, A
DISTANCE Of 280.59 FEET TO A POINT; SAID POINT BEING THE TRUE POINT OF
BEGINNING. THUS HAVING ESTABLISHED THE TRUE POINT OF BEGINNING; THENCE
CONTINUING ALONG SAID RIGHT-OF-WAY N 36 13 41 W, A DISTANCE OF 60.00 FEET TO A
POINT; THENCE LEAVING SAID RIGHT-OF-WAY LINE N 72 29 38 E, A DISTANCE OF 184.72
FEET TO A POINT; THENCE S53 32 23 W, A DISTANCE OF 174.95 FEET TO THE TRUE POINT
OF BEGINNING;
LESS AND EXCEPT THE FOLLOWING:
COMMENCING AT A POINT, SAID POINT BEING AT THE INTERSECTION OF THE NORTHEASTERLY
RIGHT-OF-WAY OF SOUTH LEE STREET, (100 RIGHT-OF-WAY) AND THE EAST RIGHT-OF-WAY
OF MADDOX ROAD, (VARIABLE RIGHT-OF-WAY), THENCE 1442.8 FEET NORTH AND
NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT-OF-WAY TO A POINT, SAID POINT BEING
THE TRUE POINT OF BEGINNING. THUS HAVING ESTABLISHED THE TRUE POINT OF
BEGINNING; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 925.34 FEET AN
ARC LENGTH OF 84.60 FEET, THE CHORD OF WHICH BEARS N29 33 29 W FOR A CHORD
DISTANCE OF 84.57 FEET TO A POINT; THENCE N53 14 01 E, A DISTANCE OF 21.90 FEET
TO A POINT; THENCE N36 45 59  W, A DISTANCE OF 46.82 FEET TO A POINT; THENCE S53
14 01 W, A DISTANCE OF 19.34 FEET TO A POINT; THENCE ALONG A CURVE TO THE LEFT
HAVING A RADIUS OF 925.34 FEET AN ARC LENGTH OF 38.54 FEET, THE CHORD OF WHICH
BEARS N36 16 27 W FOR A CHORD DISTANCE OF 38.54 FEET TO A POINT; THENCE N39 13
34 W, A DISTANCE OF 109.96 FEET TO A POINT; THENCE LEAVING SAID RIGHT-OF-WAY;
N53 46 26 E, A DISTANCE OF 390.84 FEET TO A POINT; THENCE S35 41


Exhibit A-1-12





--------------------------------------------------------------------------------





Exhibit A-1 Continued


07 E, A DISTANCE Of 283.13 FEET TO A POINT; THENCE S54 18 53 W, A DISTANCE OF
400.09 FEET TO THE TRUE POINT OF BEGINNING.
APN: R7560 017




Exhibit A-1-13





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Murray, Emeritus at) (Glendale Place)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CALLOWAY, STATE
OF KENTUCKY, AND IS DESCRIBED AS FOLLOWS:
Legal description of a tract of land situated in the City of Murray, County of
Calloway, State of Kentucky, being a part of the Southwest Quarter of Section
34, Township 2, Range 4 East and being Lot 2 of a minor Subdivision Plat of the
Glendale Church of Christ, Inc. property as shown by plat of record in Plat Book
19, Page 98, Slide 1810, and being further described as follows:
Beginning at a 1/2 diameter rebar set in the south line of Glendale Road 822.37
East of the centerline of U.S. Highway 641 the northeast corner of Lot 1 and the
northwest corner of Lot 2, described herein;
thence, 30° from and parallel to the centerline of Glendale Road, north 88° deg.
37’ 56” east 515.46 to a diameter rebar set in the west line of South 9th
Street;
thence, south 31 deg. 45 01 east 57.96 to a diameter rebar set in the west line
of South 9th Street
thence, with the west line of South 9th Street, south 00 deg. 56 11 east 350.01
to a diameter rebar act, the eastern most point of Lot 1 and the southeastern
corner of Lot 2;
thence, with the south line of Lot 2, south 88 deg. 37 56 west 541.81 to a
diameter rebar set, the southwest corner of Lot 2;
thence, with the west line of Lot 2, north 01 deg. 24 53 west 400.00 to the
point of beginning.
As surveyed:
Legal description of a tract of land situated in the City of Murray, County of
Calloway, State of Kentucky, being a part of the Southwest Quarter of Section
34, Township 2, Range 4 East and being Lot 2 of a Minor Subdivision Plat of the
Glendale Church of Christ, Inc. property as shown by plat of record in Plat Book
19, Page 1810. and being further described as follows:
Beginning at an iron pin found located in the South right-of-way line (sixty
foot right-of-way) of Glendale Road 822.37 feet East of the centerline of U. S.
Highway Number 641, and point being the corner of Lot 1 of the Minor Subdivision
of the Glendale Church of Christ, Inc. property as recorded in Plat Book 19,
Page 1810 in the Office of the County Clerk of Calloway County, Kentucky; thence
a line with said right-of-way line, North 88 degrees 37 minutes 56 seconds East,
515.46 feet to an iron pin set in said right-of-way with its point of
intersection of the West right-of-way line of Ninth Street thence a line with
said right-of-way line, the next three (3) calls as follows:
South 31 degrees 45 minutes 01 seconds East, 27.77 feet to an iron pin set;
South 01 degrees 20 minutes 47 seconds East, 102.65 feet to a point; South 00
degrees 51 minutes 15 seconds East, 273.56 feet to a iron pin found in said
right-of-way line corner of the aforementioned Lot 2; thence a line with Lot 2,
the next two (2) calls as follows: South 88 degrees 38 minutes 41 seconds West,


Exhibit A-1-14





--------------------------------------------------------------------------------





Exhibit A-1 Continued


526.69 feet to an iron pin found; North 01 degrees 24 minutes 53 seconds West,
400.04 feet to the point of beginning.
Being in all respects the same property conveyed to BRE/SW Glendale Place, LLC
by the following deeds:
1.
Deed from Stayton SW Assisted Living, LLC; Glendale at Murray Property, LLC;
Arias Covak 5, LLC, aka Arias Covak-5, LLC, aka Aria s Covak-5, LLC; Atid s
Covak 5, LLC, aka Atid s Covak-5, LLC; Davis Covak 5, LLC, aka Davis Covak-5,
LC, Eash s Covak 5, LLC, aka Eash s Covak-5, LC, Herman s Covak 5, LLC, aka
Herman s Covak-5, LC; Kinsy s Covak 5, LC, aka Kinsey s Covak-5, LC; Langford s
Covak-5, LC, aka Langford s Covak-5, LC; Michael s Covak-5, LC, aka Michael s
Covak-5, LC, aka Nager s Covak 5, LLC, aka Nager s Covak-5, LLC; Raber s Covak
5, LLC, aka Raber s Covak-5, LLC; Ridge Park s Covak-5, LLC, aka Ridge Park s
Covak-5, LC; Schneyders Covak-5, LC, aka Schneyders Covak-5, LC; Stearns
Covak-5, LC, aka Stearns Covak-5, LC, aka Sylla s Covak 5, LLC, aka Sylla s
Covak-5, LLC; Wolf s Covak 5, LLC, aka Wolfe s Covak-5, LLC, Wong s Covak-5, LC;
Yee s Covak-5, LC, aka Yee s Covak-5, LC; dated August 5, 2010, of record in
Book 859, page 393, Calloway County Clerk s Office

2.
Deed from B Broumand s Covak-5, LLC, dated August 5, 2010, of record in Book
859, page 453, aforesaid clerk s office;

3.
Deed front C. Brounond s Covak-5, LLC, dated August 5, 2010, of record in Book
859, page 461, aforesaid clerk s office;

4.
Deed from Forsch s Covak-5, LLC, dated August 5, 2013, of record in BOA 859,
page 469, aforesaid clerk s office;

5.
Deed from Gavriel s Covak-5, LLC, dated August 5, 2010, of record in Book 859,
page 477, aforesaid clerk s office;

6.
Deed from G. Travess Covak-5, LLC, aka G Travess Covak 5, LLC, dated August 5,
2010, of record in Book 859, page 486, aforesaid clerk s office;

7.
Deed from Levine s COVAK 5, LLC, aka Levine s Covak-5, LLC, dated August 5,
2010, of record at Book 859, page 494, aforesaid clerk s office;

8.
Deed front M Travess  Covak-5, LLC, dated August 5, 2010, of record in Book 859,
page 504, aforesaid clerk s office;

9.
Deed from Highpointe s COVAK 5, LLC, aka Highpointe s Covak-5, LLC, dated August
5, 2010, of record in Book 854, page 512, aforesaid clerk s office;

10.
Deed from New Haven s Covak-5, LLC, dated August 5, 2010, of record in Book 859,
page 520, aforesaid clerk s office;

11.
Deed from Novak s Covak 5, LLC, aka Novak s Covak-5, LLC, dated August 5, 2010,
of record in Book 859, page 528, aforesaid clerk s office;



Exhibit A-1-15





--------------------------------------------------------------------------------





Exhibit A-1 Continued


12.
Deed from NWB s Covak 5, LLC aka NWB s Covak-5, LLC, dated August 5, 2010, of
record in Book 859, page 536, aforesaid clerk s office;

13.
Deed from Premiere s Covak-5, LLC, dated August 5, 2010, in record to Book 859,
page 549, aforesaid clerk s office;

14.
Deed from Ruderman s Covak-5, LLC, dated August 5, 2010, of record in Book 859,
page 557, aforesaid clerk s office;

15.
Deed from Walsh COVAK 5, LLC, aka Walsh s Covak-5, LLC, dated August 5, 2010, of
record in Book 859, page 566, aforesaid clerk s office; and

16.
Deed from Scott s COVAK 5, LLC, aka Scott s Covak-5, LLC, dated August 5, 2010,
of record in Book 859, page 574, aforesaid clerk s office.





Exhibit A-1-16





--------------------------------------------------------------------------------





Exhibit A-1 Continued


DESCRIPTION OF LAND
(Cherry Hill, New Jersey)
LEGAL DESCRIPTION
ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
TOWNSHIP OF CHERRY HILL, COUNTY OF CAMDEN, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY RIGHT-OF-WAY LINE OF NEW JERSEY STATE
HIGHWAY ROUTE 70 (AKA OLD MARLTON PIKE, 116 FEET WIDE) AT THE EASTERLY TERMINUS
OF A CURVE CONNECTING SAID SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70 WITH THE
EASTERLY RIGHT-OF-WAY LINE OF WEXFORD DRIVE (VARIABLE WIDTH) AND EXTENDING FROM
SAID CONNECTING CURVE; THENCE
1)    RUNNING ALONG AFOREMENTIONED SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70,
33.00 FEET DISTANT AND PARALLEL TO SAID ROAD S ORIGINAL CENTERLINE, SOUTH 65
DEGREES 02 MINUTES 18 SECONDS EAST, A DISTANCE OF 605.00 FEET TO A POINT ALONG
THE SAME, ALSO BEING A CORNER COMMON THE LOTS 1 AND 6, BLOCK 471.01; THENCE
2)    RUNNING ALONG AFOREMENTIONED SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70
AND RUNNING ALONG A DIVISION LINE COMMON BETWEEN LOTS 1 AND 6, BLOCK 471.01,
SOUTH 25 DEGREES 09 MINUTES 30 SECONDS WEST, A DISTANCE OF 489.11 FEET TO A
POINT ALONG THE SAME ALSO BEING A CORNER COMMON BETWEEN LOT 1, BLOCK 471.01 WITH
LOT 6, BLOCK 471.03; THENCE
3)    RUNNING ALONG A DIVISION LINE COMMON TO LOT 1, BLOCK 471.01 WITH LOTS 6,
5, 4, 3 AND 2, BLOCK 471.03, NORTH 47 DEGREES 41 MINUTES 41 SECONDS WEST, A
DISTANCE OF 460.52 FEET TO A CORNER COMMON WITH LOTS 3 AND 2 BLOCK 471.01, AND
LOT 2, BLOCK 471.03; THENCE
4)    RUNNING ALONG A DIVISION LINE COMMON TO LOT 1, BLOCK 471.01 WITH LOTS 2
AND 1, BLOCK 471.03, NORTH 70 DEGREES 16 MINUTES 11 SECONDS WEST, A DISTANCE OF
187.60 FEET TO A POINT AND COMMON CORNER TO LOT 12, BLOCK 471.01 AND LOT 1,
BLOCK 471.03; ALSO BEING A POINT ON A CURVE IN THE EASTERLY RIGHT-OF-WAY LINE OF
WEXFORD DRIVE; THENCE
5)    RUNNING ALONG SAID EASTERLY RIGHT-OF-WAY LINE OF WEXFORD DRIVE ON A CURVE
TURNING TO THE RIGHT IN A NORTHEASTERLY DIRECTION, HAVING A RADIUS OF 460.00
FEET, AN ARC DISTANCE OF 42.00 FEET, INTERIOR ANGLE OF 5 DEGREES 13 MINUTES 53
SECONDS, CHORD BEARING OF NORTH 22 DEGREES 20 MINUTES 45 SECONDS EAST, CHORD
DISTANCE OF 41.99 FEET TO A POINT OF TANGENCY ALONG THE SAME; THENCE


Exhibit A-1-17





--------------------------------------------------------------------------------





Exhibit A-1 Continued


6)    CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY LINE OF WEXFORD DRIVE, NORTH
24 DEGREES 57 MINUTES 42 SECONDS EAST, A DISTANCE OF 301.99 FEET TO A POINT
ALONG THE SAME, ALSO BEING THE WESTERLY TERMINUS OF THE CONNECTING CURVE BETWEEN
THE SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70 WITH THE EASTERLY RIGHT-OF-WAY
LINE OF WEXFORD DRIVE; THENCE
7)    RUNNING ALONG AFOREMENTIONED CONNECTING CURVE TURNING TO THE RIGHT IN A
NORTHEASTERLY DIRECTION, HAVING A RADIUS OF 25.00 FEET, AN ARC DISTANCE OF 39.27
FEET, AN INTERIOR ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS. A CHORD BEARING OF
NORTH 69 DEGREES 57 MINUTES 42 SECONDS EAST, CHORD DISTANCE OF 35.36 FEET TO A
POINT OF TANGENCY AND PLACE OF BEGINNING.
NOTE FOR INFORMATIONAL PURPOSES ONLY: LOTS 1, 2, 3, 4 AND 5, BLOCK 471.01, ON
THE OFFICIAL TAX MAP OF THE TOWNSHIP OF CHERRY HILL, COUNTY OF CAMDEN, STATE OF
NEW JERSEY.




Exhibit A-1-18





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Lakeside Assisted Living Community)
Lot 6. SANTIAM STATION, in the City of Stayton, Marion County, Oregon.
Excepting therefrom the following described parcel:
Beginning at the SE corner of said Lot 6; thence North 90° 00’ 00” West along
the South line of said Lot 6, a distance of 7.00 feet, thence North 03° 01’ 31”
East, a distance of 132.63 feet; thence South 00° 00’ 00” West, a distance of
132.44 feet to the point of beginning.


Exhibit A-1-19





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Lakeside Assisted Living Community and Cottages)
The Land referred to in this policy is described as follows:
Lot 9, SANTIAM STATION SUBDIVISION, City of Stayton, Marion County, Oregon.




Exhibit A-1-20





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Grayson View, Emeritus at)
Premises A
All that certain or parcel of land designated as Lot Number 25 on the plan of
Subdivision for Grayson View and SITUATE in the Township of Penn, County of
Snyder, and Commonwealth of Pennsylvania, more particularly bounded and
described as follows:
Beginning at a set iron pin on the Southern right-of-way line of Grayson View
Court, said point being the Northeastern corner of Lot Number 26 of said
subdivision. Thence along the said Southern right-of-way line of Grayson View
Court North 85 degrees 58 minutes 00 seconds East a distance of 132.00 feet to a
found iron pin. Thence along Lot Number 24 of said subdivision, South 04 degrees
02 minutes 00 seconds East a distance of 102.00 feet to a set iron pin. Thence
along same and along Lot Number 23 of said subdivision North 85 degree 58
minutes 00 seconds East a distance of 184.00 feet to a set iron pin. Thence
along Lot Number 22 of said subdivision, South 04 degrees 02 minutes 00 seconds
East a distance of 84.40 feet to a found iron pin. Thence along land now or
formerly of Jesse J. Yoder and Martha E. Yoder, South 03 degrees 32 minutes 50
seconds East a distance of 439.18 feet to a found iron pin. Thence along same,
North 74 degrees 21 minutes 40 seconds West a distance of 758.65 feet to a found
iron pin. Thence along Lot Number 30 of said subdivision, North 06 degrees 28
minutes 40 seconds East a distance 186.91 feet to a set iron pin. Thence along
Lot Number 29 and Lot Number 28 of said subdivision, North 85 degrees 58 minutes
00 seconds East a distance of 128.24 feet to a set iron pin; thence along said
Lot Number 28 of said subdivision, on an arc concave to the Southeast; having a
radius of 77.00 feet, a chord bearing of North 51 degrees 48 minutes 20 seconds
East, and a chord distance of 67.38 feet; an arc length of 69.74 feet to a set
iron pin. Thence along same, North 04 degrees 02 minutes 00 seconds West a
distance of 46.56 feet to a found cap pin. Thence along Lot Number 27 and Lot
Number 26 of said subdivision, North 85 degrees 58 minutes 00 seconds East a
distance of 184.00 feet to a found cap pin. Thence along said Lot Number 26,
North 04 degrees 02 minutes 00 seconds West a distance of 102.00 feet to the
place of beginning.
County Tax Assessment Map Parcel Number 13-8-224-25
Being all of Lot Number 25 as shown on the plan of subdivision for Grayson View,
prepared by Gerald E. Bickhart &; sons, Inc. dated May 15, 2000, as revised on
September 5, 2000, and recorded in Snyder County Map File Number 3146; and as
shown on the plan of subdivision for Grayson View, prepared by Gerald E.
Bickhart &; sons, Inc dated January 20, 1999, as Last Revised on May 7, 1999,
and recorded in Snyder County Map File Number 2939.
PREMISES (B)
ALL THAT CERTAIN lot or parcel of land designated as Lot Number 30 on the plan
of subdivision for Grayson view and SITUATE in the Township of Penn, County of
Snyder, and commonwealth of Pennsylvania, more particularly bounded and
described as follows:
COMMENCING at a point on the Southwestern right-of-way line of State Route 1011
(SR1011), known as Salem Road, said point being located at a distance of 88.00
feet, more or less, as measured


Exhibit A-1-21





--------------------------------------------------------------------------------





Exhibit A-1 Continued


in a Northwesterly direction along the Southwestern right-of-way line of SR1011
from the projection of the centerline of Township Road 450 (T-450), known as
Sunset Drive; thence South 03 degrees 26 minutes 00 seconds East a distance of
72.77 feet to a found iron pin; thence along lands owned now or formerly by Penn
Township, and other lands now or formerly of Penn Township, South 85 degrees 58
minutes 00 seconds West a distance of 968.09 feet to a found iron pin; thence
along said lands now or formerly of Penn Township South 85 degrees 55 minutes 00
seconds West a distance of 342.05 feet to a found iron pin, being the true point
of beginning. Thence along Lot Number 1 of said subdivision, South 04 degrees 02
minutes 00 seconds East a distance of 143.90 feet to a point, a corner; thence
along same, on an arc concave to the North; having a radius 75.00 feet, a chord
bearing of North 75 degrees 34 minutes 40 seconds East, and a chord distance of
27.05 feet; an arc length of 27.20 feet to a point on the Westernmost terminus
of the right-of-way line of Grayson View Court, on an arc concave to the East;
having a radius of 60.00 feet, a chord bearing of South 07 degrees 12 minutes 20
seconds East, and a chord distance of 51.44 feet; an arc length of 53.16 feet to
a point, a corner; thence along Lot Number 29 of said subdivision, on an arc
concave to the North; having a radius of 125.0 feet, a chord bearing of South 79
degrees 09 minutes 10 seconds West, and a chord distance of 29.66 feet; an arc
length of 29.73 feet to a point, a corner. Thence along same, South 85 degrees
58 minutes 00 seconds West a distance of 28.18 feet to a found iron pin. Thence
along same, South 04 degrees 02 minutes 00 seconds East a distance of 144.20
feet to a set iron pin. Thence along Lot Number 25 of said subdivision, South 06
degrees 28 minutes 40 seconds West a distance of 186.91 feet to A 1 inch Pipe
found. Thence along land now or formerly of Jesse J. Yoder and Martha E. Yoder,
South 21 degrees 06 minutes 50 seconds West, a total distance of 894.88 feet to
a set monument in the centerline of a railroad right-of-way. Thence in the
centerline of said railroad right-of-way, along land now or formerly of Henry L.
Chiarkas and Alma R. Chiarkas, Trustees, on an arc concave to the Northeast;
having a radius of 1350.00 feet, a chord bearing of North 38 degrees 01 minutes
40 seconds West, and a chord distance of 276.89 feet; an arc length of 277.38
feet to a point. Thence in and along same and along land now or formerly of
Susquehanna Adventures, Inc., on an arc concave to the Northeast; having a
radius of 1122.50 feet, a chord bearing of North 17 degrees 30 minutes 50
seconds West and a chord distance of 567.00 feet; an arc length of 573.21 feet
to a set monument. Thence continuing in the centerline of said railroad
right-of-way and along said land now or formerly of Susquehanna Adventures,
Inc., North 02 degrees 53 minutes 00 seconds West a distance of 437.33 feet to a
point. Thence in and along same, on an arc concave to the West; having a radius
of 1100.00 feet, a chord bearing of North 05 degrees 50 minutes 00 seconds West,
and a chord distance of 113.19 feet; an arc length of 113.24 feet to a point.
Thence along land now or formerly of the Stauffer family limited partnership and
along land and now or formerly of Penn Township, North 85 degrees 55 minutes 00
seconds East a distance of 724.31 feet to the place of beginning.
Being all of Lot Number 30 as shown on the plan of subdivision for Grayson View,
prepared by Gerald E. Bickhart &; Sons, Inc. dated May 15, 2000, as revised on
September 5, 2000, and recorded in Snyder County Map File Number 3146; and as
shown on the plan of subdivision for Grayson View, prepared by Gerald E.
Bickhart &; Sons Inc. dated January 20, 1999, as last revised on May 7, 1999,
and recorded in Snyder County Map File Number 2939.
County Tax Assessment Map Parcel Number 13-08-270


Exhibit A-1-22





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Grayson View, Emeritus at)
Being the same premises which Stayton Assisted Living LLC by Deed dated
08/05/2010 and recorded 01/20/2011 in Snyder County as Document No. Deed Book
885 page268 conveyed unto BRE/SW Grayson View LLC, in fee.
Being the same premises which Draudt s Selinsgrove,LLC LLC by Deed dated
08/05/2010 and recorded 01/20/2011 in Snyder County as Deed Book 885 page 334
conveyed unto BRE/SW Grayson View LLC, in fee.
Being the same premises which Flaxel s Selinsgrove,LLC by Deed dated 08/05/2010
and recorded 01/20/2011 In Snyder County as Deed Book 885 page 417 conveyed unto
BRE/SW Grayson View LLC, in fee.
Being the same premises which R. Beaty s Selinsgrove,LLC by Deed dated
08/05/2010 and recorded 01/20/2011 in Snyder County as Deed Book 885 page 490
conveyed unto BRE/SW Grayson View LLC, in fee.
Being the same premises which Witsil s Selinsgrove,LLC by Deed dated 08/05/2010
and recorded 01/20/2011 in Snyder County as Deed Book 885 page 579 conveyed unto
BRE/SW Grayson View LLC, in fee.




Exhibit A-1-23





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Legacy Crossing, Emeritus at)
4.    The Land referred to in this policy is described as follows:
A tract or parcel of land located on U.S. Highway 96 East and being situated
within the 9th Civil District of Williamson County, Tennessee described
according to a survey by Frank V. Neeley, RLS #1493, Briggs Engineering Company
Inc., 9000 Church Street E, Brentwood, Tennessee 37027, dated May 4, 2000, as
follows:
Beginning at an iron pin located in the southerly Margin of state Highway 96,
said pin being at the northwest corner of the property conveyed to Raj Kaushal,
Dinesh Gupta, Bill Walia and Gopi Akkinnenj, of record in Deed Book 1661, page
685, of the Register s Office of Williamson County, Tennessee:
Thence, leaving the southerly margin of State Highway 98 with the westerly
margin of the Kaushal, Gupta, Walia and Akkinnenj property, South 06 24 06 West
passing an iron in located at the northwest corner of Maplewood, Section Five,
Subdivision of record in Plat Book 9, page 147, of the Register s Office of
Williamson County Tennessee, at 485.84 feet, a total distance of 754.74 feet to
an iron pin;
Thence, with the northerly margin of Maplewood, Section Five, Subdivision, North
82 07 54 West, 343.51 feet to an iron pin;
Thence, with the easterly margin of Maplewood, Section Four, Subdivision of
record in Plat Book 10, page 39, of the Register s Office of Williamson County,
Tennessee, North 06 49 14 East, 203.81 feet to an iron pin;
Thence, continuing with the northerly margin of Maplewood, Section Four,
Subdivision, North 83 12 35 West, 49.93 feet to an iron pin located at the
southeast corner of the property conveyed to the Lutheran Church of St Andrew,
of record in Deed Book 884, page 84, of the Registers Office of Williamson
County, Tennessee;
Thence, leaving the northerly margin of said Maplewood, Section Four,
Subdivision, with the easterly margin of the Lutheran Church of St. Andrew
property, North 06 49 14 East, 535.31 feet to an iron pin;
Thence, continuing along the east margin of the Lutheran Church of St. Andrew
property, along a curve to the left having a central angle of 86 02 48 , a
radius of 25.00 feet and a chord bearing North 36 12 11 West, 34.11 feet, a
total distance of 37.55 feet to an iron pin in the southerly margin of State
Highway 96;
Thence, with the southerly margin of State Highway 96 along a curve with a
central angle of 02 53 09 , a radius of 4,631.70 feet and a chord bearing of
South 80 14 26 East, 233.26 feet a total distance of 233.28 feet to a Tennessee
Department of Transportation concrete right-of-way monument;


Exhibit A-1-24





--------------------------------------------------------------------------------





Exhibit A-1 Continued


Thence, South 81 41 00 East, 95.04 feet to an iron rod located near a disturbed
Tennessee Department of Transportation concrete right-of-way monument
Thence, South 82 22 45 East, 83.20 feet to the Point of Beginning.
Being the same property conveyed to BRE/SW Legacy Crossing LLC, a Delaware
limited liability company, by Deeds recorded in Book 5122, page 799, Book 5122,
page 854, Book 5122, page 914 and Book 5123, page 1, all in the Register s
Office of Williamson County, Tennessee.




Exhibit A-1-25





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Quail Hollow Memory Care Community)
A portion of Lots 2 and 3, Block 732, PLAT OF RICHLAND, according to the Plat
thereof recorded in Volumes 6 and 7 of Plats, records of Benton County, State of
Washington, being more particularly described as follows:
Commencing at the Southeast corner of said Block 732;
thence North 01 05 48 West along the East line thereof 779.09 feet to the
Southerly right-of-way line of Torbett Street;
thence South 88 54 12 West along said right-of-way 410.93 feet to the True Point
of Beginning:
thence leaving said right-of-way, South 01 05 48 East 378.96 feet;
thence South 88 54 12 West 276.90 feet;
thence North 01 05 48 West 181.18 feet;
thence South 88 54 12 West 32.72 feet;
thence North 01 05 48 West 53.93 feet;
thence North 88 54 12 East 180.05 feet;
thence North 01 05 48 West 143.86 feet to the Southerly right-of-way of Torbett
Street;
thence North 88 54 12 East along said right-of-way 129.53 feet to the True Point
of Beginning.
EXCEPT real property situated in Lots 2 and 3, Block 732, Plat of Richland,
according to the plat thereof recorded in Volume 6 and 7 of Plats, records of
Benton County, Washington, and being more particularly described as follows:
Commencing at the Southeast corner of said Block 732;
thence North 01 05 48 West along the East line thereof 779.09 feet to the
Southerly right-of-way line of Torbett Street;
thence South 88 54 12 West along said right-of-way 410.93 feet;
thence leaving said right-of-way, South 01 05 48 East 378.96 feet;
thence South 88 54 12 West 276.90 feet;
thence North 01 05 48 West, 55.10 feet to the True Point of Beginning;
thence North 88 54 12 East, 49.07 feet;
thence North 01 54 48 West 180.00 feet;
thence South 88 54 12 West, 81.78 feet;
thence South 01 05 48 East, 53.93 feet;
thence North 88 54 12 East 32.72 feet;
thence South 01 05 48 East 126.08 feet to the True Point of Beginning.




Exhibit A-1-26





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Montclair Park Assisted Living and Memory Care Community)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF KITSAP, STATE OF
WASHINGTON, AND IS DESCRIBED AS FOLLOWS:
THAT PORTION OP THE SOUTH THREE-QUARTERS OF THE SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 14, TOWNSHIP 26 NORTH, RANGE 1 EAST, W M, IN KITSAP
COUNTY, WASHINGTON, BEING A PARCEL OF LAND DESCRIBED IN STATUTORY WARRANTY DEED
DATED JULY 31, 2007, IN AUDITOR S FILE NO. 200708010231, RECORDS OF KITSAP
COUNTY, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF SAID SOUTHEAST QUARTER OF THE SOUTHEAST
QUARTER;
THENCE SOUTH 00 56 50 WEST 330.86 FEET TO THE POINT OF BEGINNING OF SAID PARCEL,
DESCRIBED IN VOLUME 100 OF DEEDS, PAGE 428, AUDITOR S FILE NO. 92001 AND THE
NORTH LINE OF THE SOUTH THREE-QUARTERS OF SAID SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER; THENCE NORTH 89 04 02 WEST 1327.00 FEET ALONG THE NORTH LINE
OF THE SOUTH THREE-QUARTERS OF SAID SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER
TO THE NORTHWEST CORNER OF SAID PARCEL DESCRIBED IN VOLUME 100 OF DEEDS, PAGE
428, AUDITOR S FILE NO. 92001, AND THE TRUE POINT OF BEGINNING;
THENCE ALONG THE WEST LINE OF SAID PARCEL DESCRIBED IN VOLUME 100 OF DEEDS, PAGE
428, AUDITOR S FILE NO. 92001, SOUTH 01 06 38 WEST 911.99 FEET TO THE NORTH
MARGIN OF LINCOLN ROAD (OLD COUNTY ROAD #37) BEING SAID COUNTY ROAD DESCRIBED IN
VOLUME 100 OF DEEDS, PAGE 428, AUDITOR S FILE NO. 92001;
THENCE NORTHEASTERLY ALONG SAID NORTH MARGIN OF ROAD NORTH 81 34 50 EAST 161.40
FEET TO THE POINT OF CURVATURE OF A 1402.40 FOOT RADIUS CURVE TO THE LEFT,
THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 05 40 27 FOR AN ARC DISTANCE
OF 138.88 FEET TO THE EAST LINE OF THE WEST 6 ACRES DESCRIBED IN VOLUME 100 OF
DEEDS, PAGE 428, AUDITOR S FILE NO. 92001;
THENCE ALONG SAID EAST LINE OF THE WEST 6 ACRES, NORTH 01 06 38 EAST 856.45 FEET
TO SAID NORTH LINE OF THE SOUTH THREE-QUARTERS OF SAID SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER BEING THE NORTH LINE OF SAID PARCEL DESCRIBED IN VOLUME 100 OF
DEEDS, PAGE 428, AUDITOR S FILE NO. 92001;
THENCE LEAVING SAID EAST LINE OF THE WEST 6 ACRES, NORTH 89 04 02 WEST 294.78
FEET TO THE NORTHWEST CORNER OF SAID PARCEL DESCRIBED IN VOLUME 100 OF DEEDS,
PAGE 428, AUDITOR S FILE NO. 92001, AND THE TRUE POINT OF BEGINNING;


Exhibit A-1-27





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Montclair Park Assisted Living and Memory Care Community)
EXCEPT THE EAST 22 FEET THEREOF (AS CONVEYED TO THE CITY OF POULSBO BY DEED
RECORDED UNDER RECORDING NO. 200105160296),
(THE LAND REFERRED TO UNDER VOLUME 100 OF DEEDS, PAGE 428, AUDITOR S FILE NO.
92001 WAS ORIGINALLY DESCRIBED AS FOLLOWS):
THE WEST SIX (6) ACRES OF THE FOLLOWING DESCRIBED TRACT OF LAND: BEGINNING AT A
POINT 20 RODS SOUTH OF THE NORTHEAST CORNER OF THE SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION FOURTEEN (14) IN TOWNSHIP TWENTY-SIX NORTH OF RANGE
ONE EAST OF THE WILLAMETTE MERIDIAN, RUNNING THENCE WEST EIGHTY (80) RODS,
THENCE SOUTH TO THIS COUNTY ROAD (POULSBO-PORT GAMBLE ROAD),
THENCE FOLLOWING THE SAID COUNTY ROAD IN A NORTHEASTERLY DIRECTION TO THE
SECTION LINE BETWEEN SECTION 13 AND SECTION 14;
THENCE NORTH TO PLACE OF BEGINNING;
AS SURVEYED LEGAL DESCRIPTION.
THAT PORTION OF THE SOUTH THREE-QUARTERS OF THE SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 14, TOWNSHIP 26 NORTH, RANGE 1 EAST, W.M., IN
KITSAP COUNTY, WASHINGTON, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHEAST QUARTER OF THE SOUTHEAST
QUARTER OF SECTION 14, TOWNSHIP 26 NORTH, RANGE 1 EAST, WILLAMETTE MERIDIAN,
THENCE SOUTH 00 56 50 WEST A DISTANCE OF 330.86 FEET; THENCE NORTH 89 04 02 WEST
A DISTANCE OF 1,054.22 FEET TO THE POINT OF BEGINNING; THENCE NORTH 89 04 02
WEST A DISTANCE OF 272.78 FEET THENCE SOUTH 01 06 38 WEST A DISTANCE OP 911.99
FEET; THENCE NORTH 81 34 50 EAST TO A 1,402.04 FOOT RADIUS CURVE LEFT, A
DISTANCE OF 161.40 FEET; THENCE, A LENGTH OF 116.14 FEET ALONG THE ARC OF SAID
CURVE, SAID CURVE HAVING A CHORD BEARING OF NORTH 79 11 53 EAST AND A CHORD
DISTANCE OF 116.11 FEET; THENCE NORTH 01 06 38 EAST A DISTANCE OF 862.17 FEET TO
THE POINT OF BEGINNING;
SITUATE IN THE CITY OF POULSBO, COUNTY OF KITSAP, STATE OF WASHINGTON.
APN: 142601-4-012-2007


Exhibit A-1-28





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Flint River Senior Living Community)
ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 338 OF THE
THIRTEENTH LAND DISTRICT OF BIBB COUNTY, GEORGIA, AND BEING IN THE CITY OF
MACON, CONTAINING 2.94 ACRES, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
TO REACH THE POINT OF BEGINNING, BEGIN AT THE 3/4-INCHED CRIMPED TOP PIPE
LOCATED AT THE POINT OF INTERSECTION OF THE NORTHEASTERLY RIGHT-OF-WAY LINE OF
FORSYTH ROAD (GEORGIA HIGHWAY NO. 19 AND U.S. HIGHWAY NO. 41) AND THE
SOUTHEASTERLY RIGHT-OF-WAY LINE OF CHARTER BOULEVARD (SAID 3/4-INCH CRIMPED TOP
PIPE BEING LOCATED SOUTH 52 DEGREES 37 MINUTES 36 SECONDS EAST OF AND 1.25 FEET
FROM A CONCRETE RIGHT-OF-WAY MONUMENT); AND RUN THENCE NORTH 38 DEGREES 06
MINUTES 11 SECONDS EAST ALONG THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF CHARTER
BOULEVARD A DISTANCE OF 269.25 FEET TO AN IRON PIN; RUN THENCE IN A GENERALLY
NORTHEASTERLY DIRECTION ALONG THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF CHARTER
BOULEVARD, WHICH IS ALONG THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF
520.00 FEET AN ARC DISTANCE OF 256.24 FEET TO AN IRON PIN LOCATED NORTH 23
DEGREES 59 MINUTES 12 SECONDS EAST OF AND A CHORD DISTANCE OF 253.65 FEET FROM
THE IRON PIN HEREINABOVE LAST REFERRED TO, WHICH IS TO THE POINT OF BEGINNING OF
SAID 3.94-ACRE TRACT OF LAND, AND FROM SAID POINT OF BEGINNING AS THUS
ESTABLISHED RUN THENCE IN A GENERALLY NORTHEASTERLY DIRECTION ALONG THE
SOUTHEASTERLY RIGHT-OF-WAY LINE OF CHARTER BOULEVARD AN ARC DISTANCE OF 30.07
FEET TO AN IRON PIN LOCATED NORTH 08 DEGREES 12 MINUTES 48 SECONDS EAST OF AND A
CHORD DISTANCE OF 30.07 FEET FROM THE IRON PIN HEREINABOVE LAST REFERRED TO; RUN
THENCE SOUTH 77 DEGREES 44 MINUTES 29 SECONDS EAST A DISTANCE OF 325.13 FEET TO
AN IRON PIN; RUN THENCE IN A GENERALLY NORTHEASTERLY DIRECTION ALONG THE ARC OF
A CURVE TO THE LEFT HAVING A RADIUS OF 30.00 FEET A CHORD DISTANCE OF 52.06 FEET
TO AN IRON PIN LOCATED NORTH 52 DEGREES 32 MINUTES 29 SECONDS EAST OF AND A
CHORD DISTANCE OF 45.77 FEET FROM THE IRON PIN HEREINABOVE LAST REFERRED TO; RUN
THENCE NORTH 02 DEGREES 49 MINUTES 27 SECONDS EAST A DISTANCE OF 89.39 FEET TO
AN IRON PIN; RUN THENCE NORTH 15 DEGREES 03 MINUTES 17 SECONDS EAST A DISTANCE
OF 84.26 FEET TO A ONE-INCH CRIMPED TOP PIPE; RUN THENCE SOUTH 79 DEGREES 17
MINUTES 41 SECONDS EAST A DISTANCE OF 273.84 FEET TO A 3/4-INCH CRIMPED TOP
PIPE; RUN THENCE SOUTH 02 DEGREES 45 MINUTES 09 SECONDS WEST A DISTANCE OF
543.72 FEET TO AN IRON PIN; RUN THENCE NORTH 87 DEGREES 24 MINUTES 26 SECONDS
WEST A DISTANCE OF 178.13 FEET TO AN IRON PIN; RUN THENCE NORTH 66 DEGREES 57
MINUTES 45 SECONDS WEST A DISTANCE OF 118.98 FEET TO A 3/4-INCH CRIMPED TOP
PIPE; RUN THENCE NORTH 02 DEGREES 49 MINUTES 27 SECONDS EAST A DISTANCE OF
277.91 FEET TO AN IRON PIN; RUN THENCE IN A GENERALLY NORTHWESTERLY DIRECTION
ALONG THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF 30.00 FEET AN ARC
DISTANCE OF 42.18 FEET TO AN IRON PIN LOCATED NORTH 37 DEGREES 27 MINUTES 31
SECONDS WEST OF AND A CHORD DISTANCE OF 36.79 FEET FROM THE IRON PIN HEREINABOVE
LAST REFERRED TO; RUN THENCE NORTH 77 DEGREES 44 MINUTES 29 SECONDS WEST A
DISTANCE OF


Exhibit A-1-29





--------------------------------------------------------------------------------





Exhibit A-1 Continued


337.96 FEET TO AN IRON PIN LOCATED ON THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF
CHARTER BOULEVARD, WHICH IS BACK TO THE POINT OF BEGINNING.
ALSO: TOGETHER WITH RIGHTS ARISING OUT OF SHARED-USE ROADWAY EASEMENT AGREEMENT
DATED APRIL 21, 1998, RECORDED IN DEED BOOK 4158, PAGE 288, AFORESAID RECORDS;
AND WATER LINE EASEMENT DATED JULY 17, 1998, RECORDED IN DEED BOOK 4239, PAGE
139, AFORESAID RECORDS; AND DRAINAGE EASEMENT DATED JULY 17, 1998, RECORDED IN
DEED BOOK 4239, PAGE 146, AFORESAID RECORDS.


Exhibit A-1-30





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Mountain View, Emeritus at)
The Land referred to in this policy is described as follows:
A Leasehold Estate in and to the following described premises, as created by
that certain Lease dated January 1, 1994, as amended by Lease Amendment No.1 to
Ground Lease Agreement dated May 12, 1995, and by Lease Amendment No.2 to Ground
Lease Agreement, dated September 15, 1995 (Ground Lease), executed by Ashland
Community Hospital Foundation, an Oregon nonprofit corporation, as Lessor, and
Ashland Retirement Residence Limited Liability Company, an Oregon limited
liability company, as Lessee, as referenced in the document entitled Memorandum
of Ground Lease, which was recorded September 25, 1995, at 95-26985 for the
term, on and subject to all the provisions contained in said document, and in
said lease:
Real property in the City of Ashland, County of Jackson, State of Oregon,
described as follows:
COMMENCING AT THE NORTHWEST CORNER OF DONATION LAND CLAIM NO.40 IN TOWNSHIP 39
SOUTH, RANGE 1 EAST, OF THE WILLMETTE MERIDIAN, JACKSON COUNTY, OREGON; THENCE
SOUTH 00 02 57 1 WEST, ALONG THE WESTERLY LINE OF SAID CLAIM, 271.98 FEET TO THE
SOUTHERLY RIGHT OF WAY LINE OF THE CENTRAL OREGON AND PACIFIC RAILROAD,
(FORMERLY SOUTHERN PACIFIC COMPANY RAILROAD), FOR THE TRUE POINT OF BEGINNING;
THENCE, CONTINUE SOUTH 00 02 57 WEST, 256.95 FEET TO AN ANGLE POINT IN THE
EASTERLY LINE OF TRACT A OF VOLUME 585, PAGE 35, JACKSON COUNTY, OREGON, DEED
RECORDS; THENCE SOUTH 28 10 13 EAST, ALONG SAID EASTERLY LINE AND THE EASTERLY
LINE OF VOLUME 411, PAGE 113, SAID DEED RECORDS, 126.03 FEET TO THE
SOUTHEASTERLY CORNER THEREOF; THENCE SOUTH 61 41 47 WEST, ALONG THE SOUTHERLY
LINE OF SAID LATTER MENTIONED TRACT, 200.00 FEET TO THE EASTERLY RIGHT OF WAY
LINE OF NORTH MAIN STREET; THENCE SOUTH 28 10 13 EAST, ALONG SAID EASTERLY LINE,
296.20 FEET TO THE SOUTHWESTERLY CORNER OF LOT 1, BLOCK 13 IN THE CITY OF
ASHLAND, ACCORDING TO THE OFFICIAL 1888 PLAT THEREOF, IN SAID JACKSON COUNTY;
THENCE NORTH 61 41 47 EAST, ALONG THE SOUTHERLY LINE OF SAID LOT, 200.00 FEET TO
THE SOUTHEASTERLY CORNER THEREOF; THENCE NORTH 28 10 13 WEST, ALONG THE EASTERLY
LINE OF SAID LOT, 41.42 FEET; THENCE, LEAVING SAID EASTERLY LINE, NORTH 60 59 05
EAST, TO AND ALONG THE NORTHERLY LINE OF GLENNVIEW ESTATES, A PLANNED UNIT
DEVELOPMENT TO THE CITY OF ASHLAND, 276.09 FEET TO THE AFOREMENTIONED SOUTHERLY
RIGHT OF WAY LINE OF THE CENTRAL OREGON AND PACIFIC RAILROAD, (FORMERLY SOUTHERN
PACIFIC COMPANY RAILROAD); THENCE, ALONG SAID SOUTHERLY LINE, ALONG THE ARC OF A
3407.87 FOOT RADIUS RAILROAD CURVE TO THE LEFT (THE LONG CHORD TO WHICH BEARS
NORTH 42 32 36 WEST, 622.64 FEET), AN ARC DISTANCE OF 623.51 FEET TO THE POINT
OF BEGINNING. EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE STATE OF OREGON,
BY AND THROUGH ITS DEPARTMENT OF TRANSPORTATION, AS DESCRIBED IN DOCUMENT NO.
95-15462, OFFICIAL RECORDS OF JACKSON COUNTY, OREGON.


Exhibit A-1-31





--------------------------------------------------------------------------------





Exhibit A-1 Continued


LEGAL DESCRIPTION
(Lassen House Assisted Living)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF RED BLUFF, COUNTY
OF TEHAMA, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
Lots 4, 5 and 6 of Citrus Heights Colony, as the same is shown on the map filed
in the Tehama County Recorder s Office, December 23, 1913, Book F of Maps, page
8.
Excepting therefrom those portions conveyed to the City of Red Bluff in Deeds
recorded June 20, 1962, Book 414, page 3, and July 19, 1962 in Book 415, page
189, Official Records of Tehama County.
APN: 033-230-82


Exhibit A-1-32





--------------------------------------------------------------------------------





Exhibit A-1 Continued


Parcel I
DESCRIPTION OF 2.4990 ACRES MORE OR LESS
CITY OF WESTMINSTER
CARROLL COUNTY, MARYLAND
BEGINNING for the same at an iron pipe found at the end of the First or North 34
degrees 35 minutes West 235.4 feet line of that parcel of land which by Deed
dated May 17, 1945 and recorded among the Land Records of Carroll County,
Maryland in Liber 186, Folio 443 was conveyed by John Byrd Norris, Jr. and Mabel
B. Norris, his wife, to Scott S. Bair and Anita B. Bair, his wife, thence
binding reversely on said First line as now surveyed and referring all courses
and distances to the Maryland Grid System (NAD 27) as referenced by Carroll
County Survey Control Monuments FRIEND and FRIEND AZIMUTH:
1.
South 42 degrees 20 minutes 07 seconds East 235.44 feet to a concrete monument
found at the northeast corner of that parcel of land shown a subdivision plat
entitled Plat of Washington Heights Medical Center, said plat being recorded
among the Land Records of Carroll County, Maryland in Plat Book 10, Folio 41,
thence binding on the northern boundary of said plat and binding on the Fifth,
Sixth and part of the Seventh lines of that parcel of land which by deed dated
March 29, 1968 and recorded among the Land Records of Carroll County, Maryland
in Liber 435, Folio 297 was conveyed by J. Byrd Norris, Jr. and Mabel B. Norris,
his wife, to Earl W. Schultz and Esther C. Schultz, his wife, the three (3)
following courses as now surveyed;

2.
South 71 degrees 03 minutes 33 seconds West 214.27 feet to a stone found;

3.
South 77 degrees 32 minutes 32 seconds West 139.08 feet to an iron pipe found;

4.
South 64 degrees 43 minutes 32 seconds West 151.41 feet to a point on the
northeastern right-of-way line of Maryland Route #32, thence binding on said
northeastern right-of-way line as shown on Maryland State Highway Administration
Plats numbered 52737 and 52738 as now surveyed, the following two (2) courses;

5.
North 16 degrees 46 minutes 05 seconds West 168.13 feet;

6.
151.51 feet along the arc of a curve to the right having a radius of 363.00 feet
subtended by a chord bearing and distance of North 04 degrees 48 minutes 39
seconds West 150.41 feet, thence leaving said northeastern right-of-way line and
binding reversely on part of the Fifth or North 72 degrees 55 minutes 50 seconds
West 148.38 feet line and binding reversely on all of the Fourth or South 86
degrees 39 minutes 10 seconds East 238.60 feet line of that parcel of land which
by Deed dated August 31, 1977 and recorded among the Land Records of Carroll
County Maryland in Liber 677, Folio 737 was conveyed by Carroll View Apartments
to Frederick W. Forkel, and also binding reversely on part of the Third and all
of the Second lines of the abovementioned conveyance to Scott S. Bair and Anita
B. Bair recorded among the abovementioned Land Records in Liber 186, Folio 443,
as now surveyed, the two (2) following courses;



Exhibit A-1-33





--------------------------------------------------------------------------------





Exhibit A-1 Continued


7.
South 81 degrees 27 minutes 17 seconds East 146.08 feet;

8.
North 78 degrees 07 minutes 43 seconds East 238.60 feet to the place of
beginning.

CONTAINING 2.4990 acres of land, more or less.
Being part of the first parcel of that land which by deed dated April 30, 1962
and recorded among the Land Records of Carroll County, Maryland in Liber 346 at
Folio 339 was conveyed by Phyllis E. Schneider, to Scott S. Bair and Anita B.
Bair.
Being Also Parcel I of that land which by deed dated September 30, 1997 and
recorded among the Land Records of Carroll County, Maryland in Liber 1956 at
Folio 822 was conveyed by Glenn S. Bair, Harvey B. Bair and Emerson F. Bair,
Personal Representatives of the Estate of Scott S. Bair and Glenn S. Bair and
Harvey B. Bair, Personal Representatives of the Estate of Anita B. Bair to
Hearthside Properties, Inc.
Notwithstanding the fact that the legal description set forth above contains
minor deviations from the legal descriptions set forth in the two deeds
referenced immediately above based upon subsequently discovered monuments.
PARCEL II
DESCRIPTION OF 0.0430 ACRES MORE OR LESS
CITY OF WESTMINSTER
CARROLL COUNTY, MARYLAND
BEGINNING for the same at an iron pin found at the northeast corner of Lot 13 of
that parcel of land shown on a subdivision plat entitled Plat of Section 2
Friendship Heights Addition To Westminster, said plat being recorded among the
Land Records of Carroll County, Maryland in Plat Book 1B at Folio 106, said iron
pin being located South 42 degrees 43 minutes 48 seconds East 240.38 feet along
the southwest right-of-way line of Colonial Avenue (40 wide) from an iron pipe
found at the northeast corner of Lot 21 of the abovementioned Section 2
Friendship Heights Addition To Westminster, thence leaving the right-of-way of
Colonial Avenue and binding on the lot line between Lot 13 and Lot 14 of the
abovementioned plat and binding on the Second or South 54 degrees West 156 feet
line of that parcel of land which by deed dated September 18, 1989 and recorded
among the Land Records of Carroll County, Maryland in Liber 1190, Folio 119 was
conveyed by John B. Norris, IV, and Mercantile-Safe Deposit & Trust Company to
Glen S. Bair, Harvey B. Bair and Emerson F. Bair, Personal Representatives of
the Estate of Scott S. Bair, as now surveyed and referring all courses and
distances to the Maryland Grid System (NAD 27) as referred by Carroll County
Survey Control Monuments FRIEND and FRIEND AZIMUTH:
1.
South 47 degrees 10 minutes 01 seconds West 156.14 feet to a point at the
northwest corner of Lot 13 of the abovementioned Plat Of Section 2 Friendship
Heights Addition to Westminster, said point being located South 42 degrees 23
minutes 43 seconds East 179.34 feet from an iron pipe found at the northwest
corner of Lot 19 of the abovementioned plat, thence binding on the Third, Fourth
and First lines of the abovementioned conveyance to the Estate of Scott S. Bair
recorded among the



Exhibit A-1-34





--------------------------------------------------------------------------------





Exhibit A-1 Continued


abovementioned Land Records in Liber 1190, Folio 119, as now surveyed, the three
(3) following courses:
2.
South 42 degrees 23 minutes 43 seconds East 12.00 feet;

3.
North 47 degrees 10 minutes 01 seconds East 156.21 feet;

4.
North 42 degrees 43 minutes 48 seconds West 12.00 feet to the place of
beginning.

CONTAINING 1,874 square feet or 0.0430 acres of land, more or less.
Being all of that land which by deed dated September 18, 1989 and recorded among
the Land Records of Carroll County, Maryland in Liber 1190 at Folio 119 was
conveyed by John B. Norris, IV, and Mercantile-Safe Deposit & Trust Company to
Glenn S. Bair, Harvey B. Bair and Emerson F. Bair, Personal Representatives of
the Estate of Scott S. Bair.
Being Also Parcel II of that land which by deed dated September 30, 1997 and
recorded among the Land Records of Carroll County, Maryland in Liber 1956 at
Folio 822 was conveyed by Glenn S. Bair, Harvey B. Bair and Emerson F. Bair,
Personal Representatives of the Estate of Scott S. Bair and Glenn S. Bair and
Harvey B. Bair, Personal Representatives of the Estate of Anita B. Bair to
Hearthside Properties, Inc.


Exhibit A-1-35





--------------------------------------------------------------------------------





Exhibit A-1 Continued


Description of Land
(Sunrise, Florida)
The land referred to herein below is situated in the County of Broward, State of
FL, and described as follows:
COMMENCING AT THE NORTHWEST CORNER OF SAID TRACT 21; THENCE SOUTH 31 23 07 EAST
(ON AN ASSUMED BEARING) ALONG THE WEST LINE OF SAID TRACT 21, FOR 343.07 FEET;
THENCE SOUTH 89 05 21 EAST ALONG A LINE 290 FEET SOUTH OF AND PARALLEL TO THE
NORTH LINE OF SAID TRACT 21, FOR 444.75 FEET; THENCE SOUTH 31 23 07 EAST FOR
272.10 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 89 05 21 EAST FOR 425.41
FEET TO A POINT ON THE EAST LINE OF SAID TRACT 21; THENCE SOUTH 0 54 39 WEST
ALONG SAID EAST LINE FOR 200.49 FEET TO A POINT OF CURVATURE; THENCE ALONG THE
ARC OF A CURVE TO THE LEFT (AND ALONG SAID EAST LINE), HAVING A RADIUS OF 710.00
FEET AND A CENTRAL ANGLE OF 16 30 24 , FOR 204.55 FEET TO THE SOUTHEAST CORNER
OF SAID TRACT 21; THENCE NORTH 89 05 21 WEST ALONG THE SOUTH LINE OF SAID TRACT
21 FOR 563.71 FEET; THENCE NORTH 0 54 39 EAST FOR 333.30 FEET; THENCE NORTH 58
36 53 EAST FOR 128.99 FEET TO THE POINT OF BEGINNING.


Exhibit A-1-36





--------------------------------------------------------------------------------





Exhibit A-1 Continued


Description of Land
(Manahawkin, New Jersey)
LEGAL DESCRIPTION
ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
TOWNSHIP OF STAFFORD, COUNTY OF OCEAN, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
BEING KNOWN AND DESIGNATED AS LOT 35.05 IN BLOCK 13, AS SHOWN ON A CERTAIN FILED
MAP ENTITLED MINOR SUBDIVISION AND LOT CONSOLIDATION, LOTS 35.04 & 35.03 BLOCK
13, TAX MAP SHEET NO. 8 STAFFORD TOWNSHIP, OCEAN COUNTY, NEW JERSEY DULY FILED
IN THE OFFICE OF THE CLERK/ REGISTER OF OCEAN COUNTY, ON OCTOBER 30, 1997 AS MAP
H-2795.
AND BEING FURTHER DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY RIGHT-OF-WAY (R.O.W.) LINE OF NEW JERSEY
STATE HIGHWAY ROUTE 72 (N.J.S.H. ROUTE 72) (80.00 FEET WIDE) SAID POINT ALSO
BEING THE MOST NORTHEASTERLY CORNER OF LOT 35.05, BLOCK 13. SAID POINT BEING
DISTANT THE FOLLOWING TWO (2) COURSES FROM THE INTERSECTION FORMED BY THE
NORTHERLY (R.O.W.) LINE OF (N.J.S.H. ROUTE 72) AND THE EASTERLY (R.O.W.) LINE OF
BARNACLE DRIVE (60.00 FEET WIDE):
A.SOUTH 31 DEGREES 24 MINUTES 10 SECONDS EAST, 383.08 FEET ALONG THE NORTHERLY
(R.O.W.) LINE OF N.J.S.H. ROUTE 72 TO A POINT; THENCE
B.SOUTH 58 DEGREES 35 MINUTES 50 SECONDS WEST, 80.00 FEET TO THE POINT AND PLACE
OF BEGINNING. RUNNING THENCE;
1.
SOUTH 58 DEGREES 35 MINUTES 53 SECONDS WEST, 448.50 FEET TO A POINT; THENCE

2.
NORTH 31 DEGREES 24 MINUTES 10 SECONDS WEST, 266.27 FEET TO A POINT; THENCE

3.
NORTH 13 DEGREES 35 MINUTES 50 SECONDS EAST, 170.14 FEET TO A POINT; THENCE

4.
NORTH 58 DEGREES 35 MINUTES 50 SECONDS EAST, 328.19 FEET TO A POINT IN THE
SOUTHERLY R.O.W. LINE OF N.J.S.H. ROUTE 72; THENCE

5.
ALONG THE SOUTHERLY R.O.W. LINE OF N.J.S.H. ROUTE 72, SOUTH 31 DEGREES 24
MINUTES 10 SECONDS EAST, 386.58 FEET TO THE POINT AND PLACE OF BEGINNING.



Exhibit A-1-37





--------------------------------------------------------------------------------





Exhibit A-1 Continued


DRAWN IN ACCORDANCE WITH A PRELIMINARY SURVEY BY HUDSON-RICHARDS, INC., DATED
MARCH 2005.
TOGETHER WITH THOSE BENEFICIAL RIGHTS AS SET FORTH IN THAT CERTAIN DECLARATION
OF EASEMENT IN DEED BOOK 5056, PAGE 975, CROSS ACCESS EASEMENT IN DEED BOOK
12327, PAGE 1784 AND DRAINAGE EASEMENT IN DEED BOOK 12327, PAGE 1799.
BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):
LOT 35.05, BLOCK 13, ON THE OFFICIAL TAX MAP OF STAFFORD TOWNSHIP


Exhibit A-1-38





--------------------------------------------------------------------------------





Exhibit A-1 Continued


Description of Land
(Friendswood, Texas)
All that certain 6.11 acres being out of Lots 49 and 50, Voss Subdivision
according to the plat thereof filed in Volume 254-A, Page 9 Galveston County Map
Records and being more particularly described by metes and bounds as follows:
Beginning at a found 5/8 iron rod marking the north corner of Butler s Green,
Section One according to the plat thereof filed in Volume 18, Page 546,
Galveston County Map Records and being on the westerly right-of way line of FM
518 (140 wide);
Thence S 43 35 00 W 424.18 with the northwesterly line of said Butler s Green to
a found 5/8 iron rod for corner;
Thence N 46 25 00 W 467.13 with the northwesterly line of Block 1, of
Sterlingwood to a set 5/8 iron rod for corner;
Thence N 43 35 00 E 630.00 with the southeasterly line of that certain tract
described in a deed dated 3/15/79 from Truman Taylor Insurance Agency, Inc. to
Truman Taylor, et ux filed in Volume 3121, Page 405 Galveston County Deed
Records to a set 5/8 iron for corner;
Thence S 46 25 01 E 191.63 with the southerly right-of-way line of Wingding Way
to a set 5/8 iron rod for corner:
Thence S 09 39 18 E 343.90 with the said westerly right-of-way line of FM 518 to
the POINT OF BEGINNING and containing 6.11 acres more or less.




Exhibit A-1-39





--------------------------------------------------------------------------------






EXHIBIT A-2
(List of Pool 2 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)




Exhibit A-2



--------------------------------------------------------------------------------






EXHIBIT A-2
(List of Pool 2 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
HCP ID
Facility Name
Address
City
State
Total Units
Primary Intended Use
 
Allocated Initial Investment  
(in $ millions)
Lease Term
Initial Expiration
1st Extension
2nd Extension
2127
Brookdale Brentmoor Minot
3515 10Th St SW
Minot
ND
85
85-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
2053
Brookdale Canton
125 Riverstone Terrace
Canton
GA
93
65-unit assisted living care, 28-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
2126
Brookdale Churchill
140 Carriage Club Dr
Mooresville
NC
135
29-unit independent living care, 85-unit assisted living care, 21-unit
Alzheimer's care, and such other uses necessary or incidental to such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
2075
Brookdale Eden Estates
1997 Forest Ridge Dr
Bedford
TX
126
72-unit independent living care, 54-unit assisted living care, and such other
uses necessary or incidental to such use
August 31, 2029
10 Years
8 Years and 1 Month
[***]
2061
Brookdale Fisher’s Landing
17171 Southeast 22nd Dr
Vancouver
WA
75
75-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
2165
Brookdale Hartwell
45 E Walnut St
Hartwell
GA
34
21-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
3 Years
[***]
2117
Brookdale Maplewood
1000 Maplewood Dr
Bridgeport
WV
127
83-unit independent living care, 44-unit assisted living care, and such other
uses necessary or incidental to such use
August 31, 2029
10 Years
8 Years and 1 Month
[***]
2144
Brookdale Mtn Laurel Hebron
1177 Hebron Ave
Glastonbury
CT
81
63-unit assisted living care, 18-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
1162
Brookdale Orland Park
16051 South LaGrange Rd.
Orland Park
IL
104
81-unit assisted living care, 23-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
2074
Brookdale Oxford
100 Azalea Dr
Oxford
MS
80
80-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2029
10 Years
8 Years and 1 Month
[***]
2088
Brookdale River Vly Tualatin
19200 SW 65Th Ave
Tualatin
OR
117
104-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
4 Years and 4 Months
[***]
2073
Brookdale Rock Springs
640 Rock Springs Rd
Kingsport
TN
50
50-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2029
10 Years
8 Years and 1 Month
[***]
2134
Brookdale Rose Vly Cottages
33800 SW Fredrick St
Scappoose
OR
15
15-unit independent living care, and such other uses necessary or incidental to
such use
August 31, 2029
10 Years
8 Years and 1 Month
[***]
2153
Brookdale Rose Vly Scappoose
33800 SE Frederick St
Scappoose
OR
64
64-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2029
10 Years
8 Years and 1 Month
[***]
2171
Brookdale Sellwood
8517 SE 17Th Ave
Portland
OR
89
89-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
802
Brookdale St Augustine
150 Mariner Health Way
St Augustine
FL
89
72-unit assisted living care, 17-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
7 Years
[***]
2148
Brookdale Sugarland Ridge
1551 Sugarland Dr
Sheridan
WY
67
12-unit independent living care, 55-unit assisted living care, and such other
uses necessary or incidental to such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
245
Brookdale Voorhees
1301 Laurel Oak Rd.
Voorhees
NJ
77
66-unit assisted living care, 11-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
732
Brookdale Yorktowne
1675 Dunlawton Ave.
Port Orange
FL
85
72-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
7 Years
[***]
2152
Hillside Campus
300 NW Hillside Parkway
Mcminnville
OR
307
202-unit independent living care, 65-unit assisted living care, 20-unit
Alzheimer's care, 20-unit skilled nursing facility, and such other uses
necessary or incidental to such use
August 31, 2029
10 Years
9 Years and 11 Months
[***]
 
 
 
 
 
1,900
 
 
 
 
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.


Exhibit A-2-1

--------------------------------------------------------------------------------






EXHIBIT A-2.1
Initial Allocated Minimum Rent - Pool 2
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
2127
Brookdale Brentmoor Minot
[***]
[***]
[***]
2053
Brookdale Canton
[***]
[***]
[***]
2126
Brookdale Churchill
[***]
[***]
[***]
2075
Brookdale Eden Estates
[***]
[***]
[***]
2061
Brookdale Fisher’s Landing
[***]
[***]
[***]
2165
Brookdale Hartwell
[***]
[***]
[***]
2117
Brookdale Maplewood
[***]
[***]
[***]
2144
Brookdale Mtn Laurel Hebron
[***]
[***]
[***]
1162
Brookdale Orland Park
[***]
[***]
[***]
2074
Brookdale Oxford
[***]
[***]
[***]
2088
Brookdale River Vly Tualatin
[***]
[***]
[***]
2073
Brookdale Rock Springs
[***]
[***]
[***]
2134
Brookdale Rose Vly Cottages
[***]
[***]
[***]
2153
Brookdale Rose Vly Scappoose
[***]
[***]
[***]
2171
Brookdale Sellwood
[***]
[***]
[***]
802
Brookdale St Augustine
[***]
[***]
[***]
2148
Brookdale Sugarland Ridge
[***]
[***]
[***]
245
Brookdale Voorhees
[***]
[***]
[***]
732
Brookdale Yorktowne
[***]
[***]
[***]
2152
Hillside Campus
[***]
[***]
[***]
 
Total Lease Pool 2 (20 Properties)
[***]
[***]
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Exhibit A-2-2

--------------------------------------------------------------------------------






LEGAL DESCRIPTION
Mountain Laurel Senior Living Community)
4.    The Land referred to in this policy is described as follows:
Address:1175 & /177 Hebron Ave. (Units 2 & 3)
City/Town:Glastonbury
County:Hartford
State:CT
Unit Nos.:2 and 3
CIC:Glastonbury Health Care Center
All those certain pieces or parcels of land, together with any improvements
thereon, located in the Town of Glastonbury, County of Glastonbury and State of
Connecticut, =slating of Units Two and Three of Glastonbury Health Care Center,
a Condominium, together with an undivided interest in the common elements being
more particularly designated and described in that certain Declaration of
Condominium dated as of June 30, 1997 and recorded in Volume 1095 at Page 39 of
the Glastonbury Land Records; as amended by that certain First Amendment dated
June 23,1999 and recorded in Volume 1278 at Page 58 of the said Land Records; as
farther amended by that certain Second Amendment dated July 12, 2000 and
recorded in Volume 1362 at Page 277 of the said Land Records.
Together with the easements set forth in said Declaration, as amended.


Exhibit A-2-3

--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
Lake Pointe Assisted Living and Memory Care Community)
All that tract or parcel of land lying, situate and being located in the County
of Hart, State of Georgia, and being more particularly described as follows:
BEGINNING at a nail and cap at the intersection of the Southern Right-of-Way of
Walnut Street, said nail and cap balm the POINT OF BEGINNING; thence as the
Right-of-Way of Walnut Street, South 08 degrees 03 minutes 31 seconds East.
175.08 feet to an open top pipe., thence leaving the Right-of-Way of Walnut
Street, South 111 degrees 48 minutes 47 seconds West, 5.55. feet to a %4 rebar,
thence South 81 degrees 55 minutes 55 seconds West, 221.63 feet to a %4 rebar,
thence South 81 degrees 56 minutes 10 seconds West, 159.99 feet to an open top
pipe; thence North 08 degrees 03 minutes 20 seconds West, 175.03 feet to an open
top pipe on the Southern Right-of-Way of East Johnson Street: thence es the
Right-of-Way of East Johnson Street, North SI degrees 55 minutes 31 seconds
East, 387.16 feet to the POINT OF BEGINNING.
Said parcel contains 1.556 acres.
And being the avian: property also described as follows:
All that tract or parcel of hind situate. lying and being in the City of
Hartwell, 1 t 12th District, G.M., Hart County, Georgia, and particularly
described on a Nat entitled Survey for. Thomas Bailey by Dean H. Teasley,
Surveyor, dated June 13, 1990, recorded at Nat Book 2-D, Page 272, in the Office
of the Clerk of Superior Court of Hart County, Georgia, which mid Nat is hereby
incorporated into this description by reference and made a pan hereof and
subject lot being bounded now or formerly and generally as follows.
Northeasterly by the Right-of-Way of Walnut Street; Southeasterly by land of
Ethridge and land of Russell; Southwesterly by property of Powell and
Northwesterly by the Right-of-Way of East Johnson Street.


Exhibit A-2-4



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Riverstone, Emeritus at)
All that tract or parcel of land lying and bong in Land Lot 192 of the 14th
District, 2nd Section of Cherokee County, Georgia, and being more particularly
described as follows:
Begin at the mitred intersection of the rights-of-way of Reinhardt College
Parkway (westerly WW) and Riverstone Terrace (Southern kW); proceed along the
Southern right-of-way of Rivets-tone Terrace 181.77 to an iron pin set (112
mbar). said point being the true Point of Beginning. Thence from said True Point
of Beginning
Proceed South 00 degrees 01 minutes 47 seconds East 10533 to an iron pin set
(1/2 mbar),
Thence proceed South 38 degrees 22 minutes 30 seconds East 149.45 to an iron pin
found (1 open top Pipe),
Thence proceed South 27 degrees 51 minutes 23 seconds West 95.44 to an iron pin
set (1/2  rebar),
Thence proceed South 27 degrees 46 minutes 18 seconds West 75.08 to an iron pin
set (112 mbar),
Thence proceed South 25 degrees 52 minutes 10 second; West 80.1 to an iron pin
found (3/4 crimped top pipe),
Thence proceed North 72 degrees 00 minutes 14 seconds West 305. 18 to an iron
pin set (1/2  rebar),
Thence proceed North 00 degrees 00 minutes; 00 seconds East 350.91 to an iron
pin set (1/2 rebar)
Thence proceed North 89 degrees 58 minutes 02 seconds East 331.95 to an iron pin
set (1/3 rebar)
Said Point being the true Point of Beginning.
Said tract being 3.18 acres and being known as Parcel A, as shown and further
described on a Plat of survey from the Oaks at Riverstone, L.L.C. by Roger S.
Lee Assoc. Inc., dated October 20,2004.
AS SURVEYED LEGAL DESCRIPTION:
All that tract or parcel of land lying and being in Land Lot 192 of the 14th
District, 2nd Section of Cherokee County, Georgia, and being more particularly
described as follows:
Commencing at the mitered intersection of the rights of way of Reinhardt College
Parkway (westerly R/W) and Riverstone Terrace (Southerly R/W), then proceed
along the Southerly right of way of Riverstone Terrace for 171.77 foot to a pin
set (1/2 inch rebar) set at the POINT OF BEGINNING; then leaving said right of
way, proceed South 00 degrees 01 minutes 47 seconds East for 105.33 feet to a
(112 inch re-bar) set; then South 18 degrees 22 minutes 30 seconds East for
149,45 feet to a (1/2 inch re-bar) set; then South 27 degrees 51 minxes 23
seconds West for 95.44 feet to a point; then South 27 degrees 46 minutes 18
seconds West for 75.08 feet to a point; then South 25 degrees 52 minutes 10
seconds West for 80.10 feet to a (1/2 inch open top pipe) found; then North 72
degrees 00 minutes 14 seconds West for 312.22 feet to a (112 inch to-bar) set,
then North 01 degrees 05 minutes 59 seconds East for 348.80 feet to a (1/2 inch
re-bar) set on die southerly right of way


Exhibit A-2-5



--------------------------------------------------------------------------------





Exhibit A-2 Continued


of Riverstone Terrace; then North 89 degrees 58 minutes 02 seconds East along
said rip of way for 311.95 feet to the (1/2 inch re-bar) set at the POINT OF
BEGINNING.
Said Tract of Parcel contains 3.203 acres of land, more or less, along with ell
improvements thereon and as shown on the survey by the Bentley-Craton Group
(file 07004) dated January 30, 2007 and is the same property shown on the survey
for The Oaks at Riverstone, LLC by Roger S. Lee & Associates, Inc. dated
September 28, 2005.
PARCEL II:
Easements as set forth in that certain Easement Agreement between Bright-Sasser
Canton, L.L.C., a Georgia limited liability company and The Oaks at Riverstone,
LLC, a Georgia limited liability company, dated September 20, 2004, filed for
record January 7, 2005. and recorded is Deed Book 7627, Page 56, Cherokee
County, Georgia, records.


Exhibit A-2-6



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Orland Park, Illinois)
LOT 1 IN MARRIOTT S BRIGHTON GARDENS OF ORLAND PARK, A SUBDIVISION OF PART OF
THE NORTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 22, TOWNSHIP 36 NORTH, RANGE
12, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED
JULY 22, 1998 AS DOCUMENT 98638801, IN COOK COUNTY, ILLINOIS.


Exhibit A-2-7



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Oxford, Emeritus at)
(Azalea Gardens)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LAFAYETTE, STATE
OF MISSISSIPPI, AND IS DESCRIBED AS FOLLOWS:
A tract of land in the Northwest Quarter (NW 1/4) of Section 4, Township 9
South, Range 3 West, City of Oxford, Lafayette County, Mississippi, and being
more particularly described as follows:
Beginning at a 1/2 rebar found located 8,294.09 feet South and 268.42 feet
east of a concrete monument marking the Northwest Corner of the Southwest
Quarter of Section 28, Township 8 South, Range 3 West; run thence due East for a
distance of 520.58 feet to a 1/2  rebar found; run thence S 32 19 02 E for a
distance of 27.57 feet to a 1/2 rebar found; run thence S 53 36 58 W for a
distance of 32.08 feet to a 1/2  rebar found; run thence S 36 23 02 E for a
distance of 5.00 feet to a 1/2 rebar found; run thence S 57 40 58 W for a
distance of 108.35 feet to a 1/2 rebar found; run thence S 32 19 02 E for a
distance of 180.30 feet to a 1/2  rebar found; run thence due South for a
distance of 52.73 feet to a 1/2 rebar found; run thence S 14 04 20 W for a
distance of 106.93 feet to a 1/2 rebar found; run thence due South for a
distance of 105.01 to 1/2  rebar found; run thence N 89 22 31 W for a distance
of 493.05 feet to 1/2 rebar found; run thence N 00 11 42 E. for a distance of
512.74 feet to the Point of Beginning of the herein described tract of land,
said tract contains 5.81 acres, more or less.
Together with a perpetual right-of-way with the right to erect, construct,
install, and thereafter use, operate, repair, maintain, replace a roadway and
the necessary appurtenances thereto, together with the right of ingress and
egress for the purposes for which the above mentioned rights are granted, on,
over and across the following described property situated in Lafayette County.
Mississippi, to-wit:
A tract of land being located in the Southwest Quarter (SW 1/4) of Section 33,
Township 8 South, Range 3 West, and in the Northwest Quarter of Section 4,
Township 9 South, Range 3 West, City of Oxford, Lafayette County, Mississippi,
and being more particularly described as follows.:
Beginning at a point being located 7,047.32 feet south and 2,149.92 feet
east of a concrete monument marking the Northwest Corner of the Southwest
Quarter of Section 28, township 8 South, Range 3 West, run thence S 08 36 53 E
for a distance of 98.84 feet to a point; run thence S 25 11 50 W for a distance
of 143.27 feet to a point on a curve to the right; run thence along said
circular curve for a distance of 491.67 feet, with a radius of 506.92 feet, said
curve having a chord bearing of S 52 59 01 W and a chord distance of 472.62 feet
to a point; run thence S 800 46  10  W for a distance of 99.29 feet to a point
on a circular curve to the left; run thence along said curve for a distance of
247.20 feet with a radius of 282.57 feet, said curve having a chord bearing of S
55 42 26 W and a chord distance of 239.40 feet to a point; run thence S 30 38 43
W for a distance of 157.39 feet to a point on a circular curve to the right; run
thence along said circular curve for a distance of 281.64 feet with a


Exhibit A-2-8



--------------------------------------------------------------------------------





Exhibit A-2 Continued


radius of 702.50 feet, said curve having a chord bearing of S 42 07 51 W and a
chord distance of 279.76 feet to a point; run thence S 53 36 58 W for a distance
of 445.85 feet to a found 1/2 rebar, said point being the northeast corner of a
5.81 acre tract; run thence N 32 19 02 W for a distance of 27.57 feet to a
found 1/2 rebar; run thence due west for a distance of 46.36 feet to a point;
run thence N 530 36 58 E for a distance of 481.22 feet to a point on a circular
curve to the left; run thence along said circular curve for a distance of 259.59
feet with a radius of 647.50 feet, said curve having a chord bearing of N 42 07
51 E and a chord distance of 257.86 feet to a point; run thence N 30 38 43 E for
a distance of 157.39 feet to a point on a circular curve to the right, run
thence along said circular curve for a distance of 295.32 feet with a radius of
337.57 feet, said curve having a chord bearing of N 55 42 26 E and a chord
distance of 285.99 feet to a point; run thence N 80 46 10 E for a distance of
99.29 feet to a point on a circular curve to the left; run thence along said
circular curve for a distance of 438.33 with a radius of 451.92 feet, said curve
having a chord bearing of N 52 59 01 E and a chord distance of 421.35 feet to a
point; run thence N 25 11 50 E for a distance of 225.39 feet to the point of
beginning, said tract contains 2.40 acres, more or less, within the herein
described easement.
LESS AND EXCEPT:
A parcel of land in the Northwest Quarter (NW 1/4) of Section 4, Township 9
South, Range 3 West, City of Oxford, Lafayette County, Mississippi, and being
more particularly described as follows:
Beginning at a point located 8,294.08 feet South and 788.80 feet East of a
concrete monument marking the Northwest Corner of the Southwest Quarter (SW 1/4)
of Section 28, Township 8 South, Range 3 West; run thence S 32 19 02 E for a
distance of 27.57 feet to a 1/2  rebar set; run thence S 53 36  58  W for a
distance of 32.08 feet to a 1/2  rebar set; run thence S 36 23 02 E for a
distance of 5.00 feet to a 1/2  rebar set; run thence S 57 40 58 W for a
distance of 21.85 feet to a 1/2  rebar set on a curve to the right; run thence
along said curve to the right, said curve having a radius of 48.00 feet and an
arc length of 75.52 feet, a chord bearing of N 31 27 11 W with a chord length of
67.97 feet to a 1/2  rebar set; run thence N 89 56 58 E for a distance of 62.05
feet to the Point of Beginning of the herein described parcel of land, said
parcel contains 0.07 acres of land, more or less.
AND ALSO DESCRIBED AS PER SURVEY:
A parcel of land lying in the Northwest Quarter of Section 4, Township 9 South,
Range 3 West, City of Oxford, Lafayette County, Mississippi, and being more
particularly described as follows:
Commence at the Northwest comer of the Southwest Quarter of Section 28, Township
8 South, Range 3 West, said Lafayette County; thence East 268.42 feet to a
point; thence South 8294.09 feet to a 5/8 capped rebar set (SMW LS 02859) and
the Point of Beginning; thence S 89  29 22 E along the southerly line of Lots
2-6 and Lot A of The Azaleas P.U.D. Phase III, Part I as recorded in Plat
Cabinet B, Sheet 15 in the Chancery Clerks Office for said Lafayette County, for
a distance of 458.49 feet to a 5/8 capped rebar set (SMW LS 02859); thence along
the westerly right-of-way line of the cul-de-sac of Azalea Drive with a curve


Exhibit A-2-9



--------------------------------------------------------------------------------





Exhibit A-2 Continued


to the left having an arc length of 75.61 feet, a radius of 48.00 feet, and a
chord bearing and distance of S 30 56 33 E for 68.03 feet to a 1/2 rebar found;
thence leaving said westerly right-of-way tine S 58 11 36 W for a distance of
86.54 feet to a 5/8 capped rebar set (SMW LS 02859); thence S 31 42 24 E along
the westerly line of Lots 12-15 of Azalea Cove as recorded in Plat Cabinet B,
Sheet 16 in the Chancery Clerks Office for said Lafayette County, for a distance
of 180.86 feet to a 5/8 capped rebar set (SMW LS 02859); thence S 00 30 38 W for
a distance of 52.07 feet to a 1/2 rebar found at the southwest corner of said
Lot 12; thence S 14 34 58 W for a distance of 106.93 feet to a 5/8 capped rebar
set (SMW LS 02859); thence S 00 30 38 W along the westerly line of Lot 10 of
said Azalea Cove for a distance of 105.01 feet to a 5/8 capped rebar set (SMW LS
02859) at the southwest corner of said Lot 10; thence N 88 51 53 W for a
distance of 493.05 feet to a 5/8 capped rebar set (SMW LS 02859); thence N 00 42
20 E for a distance of 512.74 feet to the Point of Beginning. Said described
parcel of land contains 5.78 acres, more or less.


Exhibit A-2-10



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Churchill, Emeritus at)
Lying and being situate in Iredell County, North Carolina, and being more
particularly described as follows:
Being all of Tracts B, D, E, H AND I, as such are depicted on a plat entitled
Revision Of Lake Norman Pavillion , according to the plat thereof, recorded in
Map Book 36, page 119 and revised in Map Book 40, page 129, in the Office of the
Register of Deeds of Iredell County, North Carolina.
AND INCLUDING ALL THE right, title and interest to those certain access
easements recorded in Book 1260 at Page 2417 and Book 1558 at Page 1275 of the
Iredell County Public Registry.


Exhibit A-2-11



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Sellwood, Emeritus at)
Lots 1, 2, 5, 6, 7, 8, 16, 17 and 18, Block 80, SELLWOOD, in the City of
Portland, County of Multnomah and State of Oregon.


Exhibit A-2-12



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(River Valley, Emeritus at)
The Land referred to in this policy is described as follows:
A tract at land in the Southwest quarter of Section 19, Township 2 South, Range
1 East of the Willamette Meridian in the City of Tualatin, County of Clackamas
and Stale of Oregon, being more particularly described as follows:
Commencing at the Southeast corner of said Section 19, being marked by a brass
disc; thence North 1 49 54 East along the West line of said Section 19, a
distance of 2,183.71 feet; thence South 88 10 06 East at 90 to said West line, a
distance of 20.00 feet to a point in the East right-of-way line of Meridian Road
(S.W. 65th Ave. or County Road No. 591) and the point of beginning of the tract
herein to be described, said point being marked by a 5/8-inch iron rod set by
Caswell (P.L.S. No. 737), said point also marking the Southwest corner of the
Jess Roe Property as recorded on P.S. No. 22182 in Clackamas County Survey
Records; thence from said point of beginning South 87 31 29 East along the South
line of said Roe Property, 580.00 feet; thence South 2 35 50 West, 434.18 feet;
thence South 80 00 00 West, 274.43 feet to a point of curve to the right having
a radius of 363.00 feet; thence along said curve through a central angle at 25
58 50 (said curve subtended by a chord which bears North 87 01 35 West, 165.23
feet) an arc length of 166.85 feet; thence North 74 03 10 West, 62.08 feet to a
point of curve to the right having a radius at 5.00 feet; thence along said
curve through a central angle of 76 47 50 (said curve subtended by a chord which
bears North 36 39 15 West, 6.21 feet), an arc length of 6.70 feet to a point of
reverse curve to the left having a radius of 157.00 feet; thence along said
curve through a central angle of 90 54 47 (said curve subtended by a chord which
bears North 42 42 43 West, 223.79 feet), an arc length of 249.12 feet to a point
of reverse curve to the right having a radius of 5.00 feet; thence along said
curve through a central angle of 90 00 00 (said curve subtended by a chord which
bears North 43 10 06 West, 7.07 feet), an arc length of 7.85 feet; thence North
88 10 06 West, 14.39 feet to a point in the East right-of-way line of said
Meridian Road; thence along said right-of-way line North 1 49 54 East, 310.16
feel to the point of beginning.
SAVE AND EXCEPT that tract of land described in Deed to Clackamas County
recorded January 28, 2004 as Recorders Fee No. 2004-006234.
TOGETHER WITH an ingress and egress easement described as follows:
A strip of land for ingress and egress purposes over and along Meridian Park
Hospital Access Road situated in the Southwest quarter of Section 19, Township 2
South, Range 1 East of the Willamette Meridian, in the County of Clackamas and
State of Oregon, being more particularly described as follows:
Commencing at a brass disc marking the Southwest corner of said Section 19;
thence North 1 49 54 East along the West line of said Section, a distance of
1,836.55 feet; thence South 88 10 06 East, 20.03 feet to point of beginning of
the tract herein to be described, said point of beginning being at the
intersection of the centerline of the Meridian Park Hospital Access Road with
the East right-of-way line of Meridian Road (S.W. 65th Avenue or County Read No.
591); thence from said point of beginning North 1 49 54 East along said
right-of-way 21.22 feel to a point of curve to the left having a radius of 25.00
feet; thence along said curve through a central angle of 50 51 31 (said


Exhibit A-2-13



--------------------------------------------------------------------------------





Exhibit A-2 Continued


curve subtended by a chord which bears South 62 44 20 East, 21.47 feet), an arc
length of 22.19 feet to a point of reverse curve to the right having a radius of
137.00 feet thence along said curve through a central angle of 90 54 47 (said
curve subtended by a chord which bears South 42 42 43 East, 195.28 feet), an arc
length of 217.38 feet to a point of curve to the left having a radius of 25.00
feet; thence along said curve through a central angle of 76 47 51 (said curve
subtended by a chord which bears South 35 39 15 East, 31.06 feet), an arc length
of 33.51 feet; thence South 74 03 10 East, 62.08 feet to a point of curve to the
left having a radius of 388.00 feet; thence along said curve through a central
angle of 19 16 27 (said curve subtended by a chord which bears South 83 41 11
East, 129.04 feet), an arc length of 130.52 feet; thence along a radial line
North 3 19 37 West, 20.110 feet to a point in the South line of a tract of land
leased to the Assisted Living Community and a point on a Curve to the left
having a radius of 368.00 feet: thence along said arc through a central angle of
6 40 23 (said curve subtended by a chord which bears North 83 20 04 East, 42.84
feet), an arc length of 42.86 feet; thence departing said lease line and
crossing said Access Road at right angles South 10 00 00 East, 44.00 feet to a
point of curve to the right having a radius of 412,00 feel; thence along said
curve through a central angle of 25 58 50 (said curve subtended by a chord which
bears North 87 01 35 West, 184.99 feet) an arc length of 186.58 feet; thence
North 74 03 10 West, 61.22 feet to a point of curve to the left having a radius
of 25.00 feet (said curve subtended by a chord which bears South 64 37 00 West,
33.02 feet), an arc length of 36.07 feet; thence North 66 42 50 West, 24.00
feet; thence North 23 17 10 East, 16.44 feet to a point of curve to the left
having a radius of 113.00 feet; thence along said curve through a central angle
of 111 27 16 (said curve subtended by a chord which bears North 32 26 28 West,
186.76 feet), an arc length of 219.81 feet to a point of compound curve to the
left having a radius of 25.00 feet; thence along said curve through a central
angle of 50 51 30 (said curve subtended by a chord which bears South 66 24 09
West, 21.47 feet), an arc length of 22.19 feet to a point in the East
right-of-way line of said Meridian Road; thence along said right-of-way line
North 1 49 54 East, 21.22 feet to the point of beginning.
SAVE AND EXCEPT that tract described in Deed to County of Clackamas recorded
January 28, 2004 as Recorder s fee No. 2004-006234.
ALSO TOGETHER WITH an ingress and egress easement described as follows:
A strip of land for ingress and egress purposes which lies between and is
contiguous with an ingress-egress easement over and along Meridian Park Hospital
Access Road and a tract of land leased to the Assisted Living Community, said
strip of land being situated in the Southwest quarter of Section 19, Township 2
South, Range 1 East of the Willamette Meridian, in the County of Clackamas and
State of Oregon, being more particularly described as follows:
Commencing at a brass disk marking the Southwest corner of said Section 19;
thence North 1 49 54 East along the West line of said section, a distance of
1709.37 feet; thence at right angles South 88 10 06 East, 176.37 feet to a point
of compound curve on said Access Road easement; thence along said easement on a
curve to the left having a radius of 137.00 feet, through a central angle of 20
5 28 (said curve subtended by a chord which bears North 1 41 57 East, 5.00
feet), an arc length of 5.00 feet to the point of beginning of the tract herein
to be described; thence from said point of beginning, continuing along said
curve to the left having a radius of 137.00 feet, through a central angle of 18
06 43 (said curve subtended by a chord which bears North 8 25 09 West, 43.21
feet), an arc length of 43.39 feet; thence radially departing said Access Road
easement North 72 30 29 East, 20.00 feet to a point in a curve on the perimeter
of said Assisted Living Community Tract;


Exhibit A-2-14



--------------------------------------------------------------------------------





Exhibit A-2 Continued


thence along said curve to the right having a radius of 157.00 feet, through a
central angle of 16 08 43 (said curve subtended by a chord which bears South 8
25 09 East, 49.51 feet), an arc length of 49.72 feet; thence radially departing
said Assisted Living Community Tract, North 89 20 47 West 20.00 feet to the
point of beginning.]


Exhibit A-2-15



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Remington House Assisted Living)
LAND LYING AND BEING IN THE 13TH CIVIL DISTRICT OF SULLIVAN COUNTY, TENNESSEE,
AND FURTHER DESCRIBED AS FOLLOWS:
BEGINNING AT AN IRON PIN ON THE NORTHERLY SIDELINE OF ROCK SPRINGS ROAD, CORNER
OF ARTHUR CASTEEL PROPERTY; THENCE N. 40 DEGREES 13 MINUTES 05 SECONDS W.,
328.30 FEET TO A POST, CORNER FOR CASTEEL AND KING; THENCE N. 39 DEGREES 48
MINUTES 10 SECONDS W., 324.83 FEET TO AN IRON PIN, CORNER OF KING IN THE LINE OF
SULLIVAN COUNTY BOARD OF EDUCATION PROPERTY; THENCE N. 41 DEGREES 43 MINUTES 16
SECONDS E., 649.07 FEET TO AN IRON PIN; THENCE S. 39 DEGREES 55 MINUTES 17
SECONDS E., 687.59 FEET TO AN IRON PIN ON THE NORTHERLY SIDELINE OF ROCK SPRINGS
ROAD; THENCE S. 42 DEGREES 49 MINUTE 49 SECONDS W., 486.97 FEET TO A POINT;
THENCE S. 45 DEGREES 36 MINUTES 47 SECONDS W., 96.82 FEET TO A POINT; THENCE S.
58 DEGREES 29 MINUTES 58 SECONDS W., 62.22 FEET TO THE POINT OF BEGINNING,
CONTAINING 10.02 ACRES, MORE OR LESS.
LESS AND EXCEPTED TO THE FOLLOWING PARCEL CONVEYED TO THE STATE OF TENNESSEE,
DEPARTMENT OF TRANSPORTATION, BY DEED DATED THE 5TH DAY OF SEPTEMBER, 1991, OF
RECORD IN THE REGISTER S OFFICE FOR SULLIVAN COUNTY, TENNESSEE AT BLOUNTVILLE IN
BOOK B03C AT PAGE 60; BEGINNING AT A RIGHT OF WAY MARKER ON THE NORTHWEST
PROPOSED UNCONTROLLED RIGHT OF WAY LINE, SAID MARKER LOCATED 35 FEET LEFT OF
CENTERLINE STATION 75+57.04; THENCE WITH THE SAID PROPOSED UNCONTROLLED RIGHT OF
WAY LINE NORTH 34 DEGREES 28 MINUTES EAST 147.29 FEET TO A RIGHT OF WAY MARKER
LOCATED 45 FEET LEFT OF CENTERLINE STATION 77+07.04; THENCE NORTH 36 DEGREES 52
MINUTES EAST 200.20 FEET TO A RIGHT OF WAY MARKER LOCATED 45 FEET LEFT OF
CENTERLINE STATION 79+07.24; THENCE NORTH 39 DEGREES 48 MINUTES EAST 215.19 FEET
TO A POINT ON THE COMMON PROPERTY LINE BETWEEN MARK COX AND THE ORGIE DUNCAN
OWENS; THENCE WITH THE SAID PROPERTY LINE SOUTH 45 DEGREES 47 MINUTES 23 SECONDS
EAST 30.22 FEET TO A POINT ON THE EXISTING NORTHWEST RIGHT OF WAY LINE OF ROCK
SPRINGS ROAD; THENCE WITH THE SAID EXISTING RIGHT OF WAY LINE SOUTH 37 DEGREES
11 MINUTES WEST 323.59 FEET TO A TURN; THENCE SOUTH 37 DEGREES 12 MINUTES WEST
217.86 FEET TO A TURN; THENCE SOUTH 42 DEGREES 26 MINUTES WEST 49.98 FEET TO A
TURN; THENCE SOUTH 52 DEGREES 14 MINUTES WEST 52.90 FEET TO A CORNER COMMON TO
ARTHUR CASTEEL; THENCE WITH THE CASTEEL PROPERTY LINE NORTH 46 DEGREES 36
MINUTES WEST 32.24 FEET TO A POINT ON THE NORTHEAST PROPOSED UNCONTROLLED RIGHT
OF WAY LINE; THENCE WITH THE SAID PROPOSED UNCONTROLLED RIGHT OF WAY LINE NORTH
49 DEGREES 57 MINUTES EAST 83.01 FEET TO THE POINT OF BEGINNING, CONTAINING
0.537 ACRES, MORE OR LESS. THE ENTIRE DESCRIPTION OF BOTH PARCELS IS BASED UPON
DESCRIPTIONS IN PRIOR DEEDS AND RECORDED INSTRUMENTS.


Exhibit A-2-16



--------------------------------------------------------------------------------





Exhibit A-2 Continued


Being the same property conveyed to BRE/SW Remington House LLC, a Delaware
limited liability company, by deeds recorded in Book 2901C, page 145 and Book
2901C, page 197, Register s Office of Sullivan County, Tennessee.


Exhibit A-2-17



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Eden Estates, Emeritus at)
Tract 1
Lot 1, Block 1 of Sherwood Gardens, an addition to the City of Bedford, Tarrant
County, Texas, according to the plot thereof recorded in Cabinet A, Page 2693,
Plot Records, Tarrant County, Texas.
Tract 2 (Easement Estate)
Those easement rights created in that certain Reciprocal Access Easement
Agreement executed by and between Edengardens-Bedford, L.P. and K & K Properties
dated September 26, 2002, filed for record November 8, 2002 and recorded in
Volume 16127, Page 176, Deed Records, Tarrant County, Texas.


Exhibit A-2-18



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Maplewood Senior Living Community)
All those certain tracts or parcels of land situate in the City of Bridgeport,
Simpson District, Harrison County, West Virginia, and being more particularly
bounded and described as follows:
TRACT I: Beginning at a x 30 rebar at the northernmost corner of that certain
19.52 acre tract owned by The Heritage, Inc.; thence running with the northerly
line of said 19.52 acre tract as resurveyed by Hornor Brothers Engineers during
June, 1995, S. 69 47 23 E. for 507.38 to a track spike at the northeast corner
of said 19.52 acre tract; thence running with a portion of the easterly line of
said 19.52 acre tract and being a line in common with Grafton Coal Company
property as resurveyed, S. 22 35 23 E. for 502.73 to a point; thence leaving the
easterly line of said 19.52 acre tract and running with four calculated lines
through said 19.52 acre tract as follows:
S. 90 00 00 W. for 177.21 to a point; thence S. 6 13 05 W. for 124.62 to a
point; thence S. 64 33 31 W. for 148.34 to a point; thence S. 76 19 54 W. for
212.84 to a x 30 rebar at the southernmost corner of an 8.63 acre parcel owned
by United Hospital Center and being on an original westerly line of the
aforementioned 19.52 acre tract; thence running with the common lines of said
United Hospital Center and The Heritage, Inc. for two lines as resurveyed as
follows:
N. 24 13 17 W. for 133.28 to a 3 4 x 30 rebar; thence N. 6 16 32 W. for 760.35
to the place of beginning, containing 8.29 acres and being part of that certain
19.52 acre tract owned by The Heritage, Inc., as recorded in said Clerk s office
in Deed Book No. 1234, at page 425.
TRACT II: Beginning at a point located on the common line between Heritage and
Grafton and which bears S. 22 35 23 E. 30.65 from a track spike at the northeast
corner of said Heritage property; thence running through the lands of Grafton
with three lines as follows: N. 73 58 51 E. for 47.50 to a point; thence S. 18
34 09 E. for 421.27 to a point; thence S. 67 13 51 W. for 17.65 to a point on
the common line of Heritage and Grafton; thence running with said common line, N
22 35 23 W. for 425.72 to the place of beginning, containing 0.32 acre.
TRACT III: Beginning at a x 30 rebar at the northwest corner of the 19.52 acre
tract owned by The Heritage, Inc.; thence running with a westerly boundary of
said 19.52 acre tract by survey meridian in a reverse direction S. 06 16 32 E.
for 760.35 to a x 30 rebar at the westernmost corner of said 19.52 acre tract,
thence running with a part of another westerly boundary of said 19.52 acre tract
by survey meridian in a reverse direction S. 24 13 17 E. for 133.28 to a x 30
rebar set; thence running by survey meridian through lands of William E. and
Elizabeth M. Morton for five lines as follows: S. 84 49 26 W. for 384.44 to a x
30 rebar; thence N. 03 37 57 W. for 121.58 to a x 30 rebar; thence N. 35 43 45
W. for 276.84 to a twin 12 locust marked with 3 hacks; thence N. 10 37 21 E. for
172.36 to a x 30 rebar; thence N. 19 53 46 W. for 145.56 to a power pole which
bears N. 86 24 38 E. for 101.40 from a x 30 rebar in concrete found on the
common line between Lloyd and James Lang and William E. and Elizabeth M. Morton;
thence N. 46 33 20 W. for 103.07 to a x 30 rebar (hickory and 2 W.O. stumps
gone); thence running by survey meridian N. 41 36 26 E. for 181.84 to a x 30
rebar; thence running by survey meridian N. 82 12 37 E. for 389.89 to the place
of beginning and containing 8.63 acres.


Exhibit A-2-19



--------------------------------------------------------------------------------





Exhibit A-2 Continued


Said tract or parcel of land has been determined by a survey to be described as
follows:
All that certain tract or parcel of land situate in Simpson District, Harrison
County, West Virginia, and being more particularly bounded and described as
follows:
Beginning at an iron pin set at the northernmost corner of that certain 19.52
acre tract owned by The Heritage, Inc.; thence running with the northerly line
of said 19.52 acre tract S. 69 47 18 E. for 507.39 feet to an iron pin set at
the northeast corner of said 19.52 acre tract; thence running with a portion of
the easterly line of said 19.52 acre tract and being a line in common with
Grafton Coal Company property as resurveyed, S. 22 35 23 E. 30.65 feet to an
iron pin set; thence running through the lands of Grafton with three lines as
follows: N. 73 58 51 E. for 47.50 feet to an iron pin set; thence S. 18 34 09 E.
for 421.27 feet to an iron pin set; thence S. 67 13 51 W. for 17.65 feet to an
iron pin set on the common line of Heritage and Grafton; thence running with a
portion of the easterly line of said 19.52 acre tract and being a line in common
with Grafton Coal Company property as resurveyed, S. 22 35 23 E. for 46.36 feet
to an iron pin set; thence leaving the easterly line of said 19.52 acre tract
and running with four calculated lines through said 19.52 acre tract as follows:
S. 90 00 00 W. for 177.21 feet to a point; thence S. 6 13 05 W. for 124.62 feet
to a point; thence S. 64 33 31 W. for 148.34 feet to a point; thence S. 76 19 54
W. for 212.82 feet to a point at the southernmost corner of an 8.63 acre parcel
now or formerly owned by United Hospital Center and being on an original
westerly line of the aforementioned 19.52 acre tract; thence running by survey
meridian through lands now or late of William E. and Elizabeth M. Morton for
five lines as follows: S. 84 49 26 W. for 384.44 feet to a capped pin found;
thence N. 03 37 56 W. for 121.58 feet to a capped pin found; thence N. 35 43 45
W. for 276.84 feet to an iron pin set; thence N. 10 37 21 E. for 172.36 feet to
an iron pin set; thence N. 19 53 46 W. for 145.56 feet to a power pole; thence
N. 46 33 20 W. for 103.07 feet to an iron pin set; thence running by survey
meridian N. 41 36 26 for 181.84 feet to an iron pin set; thence running by
survey meridian N. 82 12 37 E. 389.89 to the place of beginning and containing
17.24 acres, more or less, as shown on a survey and plat prepared by LMS
Surveying, LLC dated March 7, 2006.


Exhibit A-2-20



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Fisher s Landing, Emeritus at)
THE LAND REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF Clark, STATE OF
Washington, AND IS DESCRIBED AS FOLLOWS:
PARCEL I
Lot 1 as described in and delineated on that Short Plat recorded July 22, 1999
in Book 3 of Short Plats, Page 300, and under Auditor s File No. 3132389,
records of Clark County, Washington; being a portion of the Northeast quarter of
Section 1, Township 1 North, Range 2 East and the Northwest quarter of Section
6, Township 1 North, Range 3 East of the Willamette Meridian, Clark County,
Washington.
PARCEL II
The Easement Rights contained within the Declaration of Covenants, Conditions
and Restrictions for Fisher s Landing Towncenter Commercial recorded December
20, 1989 under Auditor s File No. 8912200128, records of Clark County,
Washington.


Exhibit A-2-21



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Brentmoor Assisted Living Community)
Lot 1, Urban Seventh Addition to the City of Minot, Ward County, North Dakota


Exhibit A-2-22



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Rose Valley Assisted Living Community and Cottage)
Parcel 1 of Partition Plat 2004-28, recorded November 16, 2004 as Fee No.
2004-014428, in Columbia County, Oregon. Together with an easement for access
over Parcel 2 of Partition Plat 2004-028, as created in instrument recorded
November 16, 2004, Fee Number 2004-014429, Records of Columbia County, Oregon.


Exhibit A-2-23



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Rose Valley Assisted Living Community)
Parcel 2 of Partition Plat 2004-28, recorded November 16, 2004, Fee No.
2004-014428, in Columbia County, Oregon. Together with an easement for access
over Parcel 1 of Partition Plat 2004-028, as created in instrument recorded
November 16, 2004, Fee Number 2004-014429, Records of Columbia County, Oregon.


Exhibit A-2-24



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Hillside Assisted Living, Terrace at)
PARCEL 1: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian, in a portion of the Solomon Beary Donation Land Claim No.
54, Yamhill County, Oregon, being more particularly described as follows:
BEGINNING at an iron rod in the East line of Lot 1, C.S. 2219, Volume G, Page
85, said iron rod being South 89 39 00 West, 2025.41 feet and North 00 00 37
West, 1873.94 feet from the Northwest corner of the S.F. Stagg Donation Land
Claim No. 55; thence South 89 58 26 West, 747.75 feet along the North line of
that tract of land described in deed from Kauer, House and Allen to Church of
the Nazarene of McMinnville and recorded in Film Volume 167, Page 1448, Yamhill
County Deed and Mortgage Records, to an iron rod on the East margin of Hill Road
(40 feet from center line) as described in deed to the City of McMinnville and
recorded in Film Volume 151, Page 2118, Deed and Mortgage Records; thence North
04 37 13 East, 194.18 feet along said East margin to an iron rod at the
beginning of a curve concave to the Southeast and having a radius of 400.00
feet; thence Northeasterly, 364.27 feet along said East line (Chord = North 30
41 48 East, 351.81 feet) to an iron rod; thence North 56 47 08 East, 163.90 feet
along said East line to an iron rod in the South margin of Hill Road; thence
South 89 16 50 East, 67.01 feet to an iron rod at an angle in said margin;
thence North 22 57 59 East, 32.41 feet along said South margin to a point on the
North line of Lot 1 of C.S.-2219; thence South 89 17 47 East, 3.13 feet along
said North line to the Southwest corner of that certain tract of land described
in deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in
Film Volume 252, Page 71, Deed and Mortgage Records; thence North 29 23 07 East,
270.29 feet along the West line of said tract to a inch iron pipe; thence
continuing North 29 23 07 East, 4.41 feet to the West line of Parcel 2 of that
tract of land described in deed to Hillside Manor, Inc., and recorded in
Instrument No. 199700837, Deed and Mortgage Records; thence North 00 12 11 East,
28.43 feet to the Northwest corner of said Hillside Manor, Inc. tract; thence
South 89 37 47 East, 390.88 feet to the Northeast corner of said Hillside Manor,
Inc. tract; thence South 00 44 11 West, 270.37 feet along the East line of said
Hillside Manor, Inc. tract to an iron rod on the North line of the Solomon Beary
Donation Land Claim No. 54; thence South 89 29 50 East, 560.87 feet along said
North line to the Northwest corner of Parcel A of that certain tract of land
described in deed to the City of McMinnville and recorded in Film Volume 285,
Page 1423, Deed and Mortgage Records; thence Southerly, 138.70 feet along the
West line of said Parcel A , which is a non-tangent curve concave to the East
having a radius of 575.00 feet (chord = South 06 53 34 East, 138.36 feet) to the
beginning of a curve concave to the West having a radius of 553.56 feet; thence
Southerly, 54.77 feet (chord = South 10 58 07 East, 54.75 feet) along said West
line to a point on the East line of Parcel 1 of that tract of land described in
deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in Film
Volume 252, Page 71, Deed and Mortgage Records; thence South 00 00 24 East,
156.52 feet along said East line to the North corner of Parcel B of that tract
of land described in deed to the City of McMinnville and recorded in Film Volume
285, Page 1423, Deed and Mortgage Records; thence Southerly, 54.77 feet along
the West line of said Parcel B which is a non-tangent curve concave to the West
having a radius of 553.56 feet (chord = South 10 57 19 West, 54.75 feet) to the
beginning of a curve concave to the East having a radius of 575.00 feet; thence
Southerly, 138.46 feet along said West line (chord = South 06 53 29 West, 138.12
feet) to the Northwest corner of Parcel A of that tract of land described in
deed to the City of McMinnville and recorded in Instrument No. 199802613, Deed
and Mortgage Records; thence Southerly, 176.91 feet along the West line of said
Parcel A (chord=South 08 49


Exhibit A-2-25



--------------------------------------------------------------------------------





Exhibit A-2 Continued


14 East, 176.21 feet) to a point on the East line of said Parcel 1 of said
Hillside Manor tract; thence South 00 00 24 East, 333.49 feet along said East
line to the North corner of Parcel B of that tract of land described in deed to
the City of McMinnville and recorded in Instrument No. 199802613, Deed and
Mortgage Records, being the beginning of a curve concave to the West and having
a radius of 450.00 feet; thence Southerly, 10.81 feet (chord = South 18 18 04
West, 10.81 feet) along the West line of said Parcel B to the beginning of a
curve concave to the East having a radius of 450.00 feet; thence Southerly,
149.07 feet (chord = South 09 29 57 West, 148.39 feet) along the West line of
said Parcel B ; thence South 00 00 33 West, 24.50 feet along said West line to
the Northwest corner of that certain tract of land described in deed to the City
of McMinnville and recorded in Instrument No. 199802612, Deed and Mortgage
Records; thence South 00 00 24 East, 456.82 feet along the West line of said
City of McMinnville tract to the North line of COUNTRY CROSSINGS; thence South
89 40 35 West 172.09 feet to the Northwest corner of COUNTRY CROSSINGS; thence
South 00 00 24 East, 760.00 feet along the West line of COUNTRY CROSSINGS to the
North margin of West 2nd Street (30.00 feet from center line); thence South 89
39 00 West, 437.74 feet along said North margin to the Southeast corner of
Parcel 2 of Yamhill County Partition Plat No. 1990-14; thence North 00 00 10
West, 311.16 feet to the Northeast corner of said Parcel 2; thence South 89 39
00 West, 140.00 feet to the Northwest corner of said Parcel 2; thence North 00
00 10 West, 905.46 feet along the West line of Parcel 1 of said Partition Plat
to the Northwest corner of said Parcel 1 and the Southwest corner of Parcel 1 of
that tract of land described in deed to Hillside Manor, a Christian Retirement
Center, Inc., and recorded in Film Volume 252, Page 71, Deed and Mortgage
Records; thence North 00 00 10 East, 627.47 feet along the West line of said
Parcel 1 to the POINT OF BEGINNING.
PARCEL 2: A tract of land in Section 18, Township 4 South, Range 4 West,
Willamette Meridian, Yamhill County, Oregon, being part of that tract of land
described in deed from Vierra to Mark Smith and recorded in Film Volume 240,
Page 511, Yamhill County Deed and Mortgage Records, and being more particularly
described as follows:
BEGINNING at the Southeast corner of that tract of land described in deed from
Mark Smith to McMinnville School District No. 40, said Southeast corner being on
the West margin of Hill Road (30 feet from center line); thence South 89 47 49
East, 30.00 feet to the center line of Hill Road; thence South 00 12 11 West,
514.90 feet along said center line and the Southerly extension of said center
line to the Southeast corner of that tract of land described in deed to Fred W.
Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records; thence
North 89 16 50 West, 555.12 feet along the South line of said Muhs tract (South
line of Section 18); thence Northerly, 33.36 feet along a curve concave to the
East having a radius of 550.00 feet (chord = North 26 38 16 East, 33.35 feet);
thence continuing Northerly, 340.11 feet along said curve (chord = North 46 05
26 East, 334.71 feet) to the beginning of a curve concave to the Northwest
having a radius of 450.00 feet; thence Northerly, 361.84 feet along said curve
(chord = North 40 46 12 East, 352.17 feet) to the Southerly line of said
McMinnville School District No. 40 tract; thence South 63 12 07 East, 45.74 feet
to the POINT OF BEGINNING.
SAVE AND EXCEPTING THEREFROM the following described tract of land:


Exhibit A-2-26



--------------------------------------------------------------------------------





Exhibit A-2 Continued


BEGINNING at the Southeast corner of that tract of land described in deed from
Fred W. Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records;
thence North 89 11 West, 133.94 feet to an iron pipe on the edge of the road;
thence North 31 46 30 East, 271 feet to an iron pipe on the edge of the road;
thence South 02 10 West, 232.46 feet to the POINT OF BEGINNING.
PARCEL 3: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian in Yamhill County, Oregon, being more particularly described
as follows:
BEGINNING at an iron rod set in CSP-7633 at the Northwest corner of that tract
of land described in deed to the City of McMinnville, and recorded in Film
Volume 151, Page 2118, Deed and Mortgage Records, being a point on the Southerly
margin of Hill Road (30 feet from the centerline); thence North 89 16 50 West,
151.53 feet to the intersection of said Southerly margin with the Easterly
margin of Hill Road (30 feet from center line); thence South 04 36 24 West,
146.84 feet along said Easterly margin to an iron rod; thence Northeasterly,
174.59 feet along the Westerly line of said City of McMinnville, which is a
non-tangent curve concave to the Southeast and having a radius of 480.00 feet
(chord = North 46 21 56 East, 173.63 feet) to an iron rod; thence North 56 47 08
East, 45.00 feet to the POINT OF BEGINNING.


Exhibit A-2-27



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Hillside Retirement Community)
PARCEL 1: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian, in a portion of the Solomon Beary Donation Land Claim No.
54, Yamhill County, Oregon, being more particularly described as follows:
BEGINNING at an iron rod in the East line of Lot 1, C.S. 2219, Volume G, Page
85, said iron rod being South 89 39 00 West, 2025.41 feet and North 00 00 37
West, 1873.94 feet from the Northwest corner of the S.F. Stagg Donation Land
Claim No. 55; thence South 89 58 26 West, 747.75 feet along the North line of
that tract of land described in deed from Kauer, House and Allen to Church of
the Nazarene of McMinnville and recorded in Film Volume 167, Page 1448, Yamhill
County Deed and Mortgage Records, to an iron rod on the East margin of Hill Road
(40 feet from center line) as described in deed to the City of McMinnville and
recorded in Film Volume 151, Page 2118, Deed and Mortgage Records; thence North
04 37 13 East, 194.18 feet along said East margin to an iron rod at the
beginning of a curve concave to the Southeast and having a radius of 400.00
feet; thence Northeasterly, 364.27 feet along said East line (Chord = North 30
41 48 East, 351.81 feet) to an iron rod; thence North 56 47 08 East, 163.90 feet
along said East line to an iron rod in the South margin of Hill Road; thence
South 89 16 50 East, 67.01 feet to an iron rod at an angle in said margin;
thence North 22 57 59 East, 32.41 feet along said South margin to a point on the
North line of Lot 1 of C.S.-2219; thence South 89 17 47 East, 3.13 feet along
said North line to the Southwest corner of that certain tract of land described
in deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in
Film Volume 252, Page 71, Deed and Mortgage Records; thence North 29 23 07 East,
270.29 feet along the West line of said tract to a inch iron pipe; thence
continuing North 29 23 07 East, 4.41 feet to the West line of Parcel 2 of that
tract of land described in deed to Hillside Manor, Inc., and recorded in
Instrument No. 199700837, Deed and Mortgage Records; thence North 00 12 11 East,
28.43 feet to the Northwest corner of said Hillside Manor, Inc. tract; thence
South 89 37 47 East, 390.88 feet to the Northeast corner of said Hillside Manor,
Inc. tract; thence South 00 44 11 West, 270.37 feet along the East line of said
Hillside Manor, Inc. tract to an iron rod on the North line of the Solomon Beary
Donation Land Claim No. 54; thence South 89 29 50 East, 560.87 feet along said
North line to the Northwest corner of Parcel A of that certain tract of land
described in deed to the City of McMinnville and recorded in Film Volume 285,
Page 1423, Deed and Mortgage Records; thence Southerly, 138.70 feet along the
West line of said Parcel A , which is a non-tangent curve concave to the East
having a radius of 575.00 feet (chord = South 06 53 34 East, 138.36 feet) to the
beginning of a curve concave to the West having a radius of 553.56 feet; thence
Southerly, 54.77 feet (chord = South 10 58 07 East, 54.75 feet) along said West
line to a point on the East line of Parcel 1 of that tract of land described in
deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in Film
Volume 252, Page 71, Deed and Mortgage Records; thence South 00 00 24 East,
156.52 feet along said East line to the North corner of Parcel B of that tract
of land described in deed to the City of McMinnville and recorded in Film Volume
285, Page 1423, Deed and Mortgage Records; thence Southerly, 54.77 feet along
the West line of said Parcel B which is a non-tangent curve concave to the West
having a radius of 553.56 feet (chord = South 10 57 19 West, 54.75 feet) to the
beginning of a curve concave to the East having a radius of 575.00 feet; thence
Southerly, 138.46 feet along said West line (chord = South 06 53 29 West, 138.12
feet) to the Northwest corner of Parcel A of that tract of land described in
deed to the City of McMinnville and recorded in Instrument No. 199802613, Deed
and Mortgage Records; thence Southerly, 176.91 feet along the West line of said
Parcel A (chord = South 08 49


Exhibit A-2-28



--------------------------------------------------------------------------------





Exhibit A-2 Continued


14 East, 176.21 feet) to a point on the East Line of said Parcel 1 of said
Hillside Manor tract; thence South 00 00 24 East, 333.49 feet along said East
line to the North corner of Parcel B of that tract of land described in deed to
the City of McMinnville and recorded in Instrument No. 199802613, Deed and
Mortgage Records, being the beginning of a curve concave to the West and having
a radius of 450.00 feet; thence Southerly, 10.81 feet (chord = South 18 18 04
West, 10.81 feet) along the West line of said Parcel B to the beginning of a
curve concave to the East having a radius of 450.00 feet; thence Southerly,
149.07 feet (chord = South 09 29 57 West, 148.39 feet) along the West line of
said Parcel B ; thence South 00 00 33 West, 24.50 feet along said West line to
the Northwest corner of that certain tract of land described in deed to the City
of McMinnville and recorded in Instrument No. 199802612, Deed and Mortgage
Records; thence South 00 00 24 East, 456.82 feet along the West line of said
City of McMinnville tract to the North line of COUNTRY CROSSINGS; thence South
89 40 35 West, 172.09 feet to the Northwest corner of COUNTRY CROSSINGS; thence
South 00 00 24 East, 760.00 feet along the West line of COUNTRY CROSSINGS to the
North margin of West 2nd Street (30.00 feet from center line); thence South 89
39 00 West, 437.74 feet along said North margin to the Southeast corner of
Parcel 2 of Yamhill County Partition Plat No. 1990-14; thence North 00 00 10
West, 311.16 feet to the Northeast corner of said Parcel 2; thence South 89 39
00 West, 140.00 feet to the Northwest corner of said Parcel 2; thence North 00
00 10 West, 905.46 feet along the West line of Parcel 1 of said Partition Plat
to the Northwest corner of said Parcel 1 and the Southwest corner of Parcel 1 of
that tract of land described in deed to Hillside Manor, a Christian Retirement
Center, Inc., and recorded in Film Volume 252, Page 71, Deed and Mortgage
Records; thence North 00 00 10 East, 627.47 feet along the West line of said
Parcel 1 to the POINT OF BEGINNING.
PARCEL 2: A tract of land in Section 18, Township 4 South, Range 4 West,
Willamette Meridian, Yamhill County, Oregon, being part of that tract of land
described in deed from Vierra to Mark Smith and recorded in Film Volume 240,
Page 511, Yamhill County Deed and Mortgage Records, and being more particularly
described as follows:
BEGINNING at the Southeast corner of that tract of land described in deed from
Mark Smith to McMinnville School District No. 40, said Southeast corner being on
the West margin of Hill Road (30 feet from center line); thence South 89 47 49
East, 30.00 feet to the center line of Hill Road; thence South 00 12 11 West,
514.90 feet along said center line and the Southerly extension of said center
line to the Southeast corner of that tract of land described in deed to Fred W.
Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records; thence
North 89 16 50 West, 555.12 feet along the South line of said Muhs tract (South
of line Section 18); thence Northerly, 33.36 feet along a curve concave to the
East having a radius of 550.00 feet (chord = North 26 38 16 East, 33.35 feet);
thence continuing Northerly, 340.11 feet along said curve (chord = North 46 05
26 East, 334.71 feet) to the beginning of a curve concave to the Northwest
having a radius of 450.00 feet; thence Northerly, 361.84 feet along said curve
(chord = North 40 46 12 East, 352.17 feet) to the Southerly line of said
McMinnville School District No. 40 tract; thence South 63 12 07 East, 45.74 feet
to the POINT OF BEGINNING.
SAVE AND EXCEPTING THEREFROM the following described tract of land:


Exhibit A-2-29



--------------------------------------------------------------------------------





Exhibit A-2 Continued


BEGINNING at the Southeast corner of that tract of land described in deed from
Fred W. Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records;
thence North 89 11 West, 133.94 feet to an iron pipe on the edge of the road;
thence North 31 46 30 East, 271 feet to an iron pipe on the edge of the road;
thence South 02 10 West, 232.46 feet to the POINT OF BEGINNING.
PARCEL 3: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian in Yamhill County, Oregon, being more particularly described
as follows:
BEGINNING at an iron rod set in CSP-7633 at the Northwest corner of that tract
of land described in deed to the City of McMinnville, and recorded in Film
Volume 151, Page 2118, Deed and Mortgage Records, being a point on the Southerly
margin of Hill Road (30 feet from the centerline); thence North 89 16 50 West,
161.53 feet to the intersection of said Southerly margin with the Easterly
margin of Hill Road (30 feet from center line); thence South 04 36 24 West,
146.84 feet along said Easterly margin to an iron rod; thence Northeasterly,
174.59 feet along the Westerly line of said City of McMinnville, which is a
non-tangent curve concave to the Southeast and having a radius of 480.00 feet
(chord = North 46 21 56 East, 173.63 feet) to an iron rod; thence North 56 47 08
East, 45.00 feet to the POINT OF BEGINNING.


Exhibit A-2-30



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Hillside Retirement Community, Garden Cottages at)
PARCEL 1: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian, in a portion of the Solomon Beary Donation Land Claim No.
54, Yamhill County, Oregon, being more particularly described as follows:
BEGINNING at an iron rod in the East line of Lot 1, C.S. 2219, Volume G, Page
85, said iron rod being South 89 39 00 West, 2025.41 feet and North 00 00 37
West, 1873.94 feet from the Northwest corner of the S.F. Stagg Donation Land
Claim No. 55; thence South 89 58 26 West, 747.75 feet along the North line of
that tract of land described in deed from Kauer, House and Allen to Church of
the Nazarene of McMinnville and recorded in Film Volume 167, Page 1448, Yamhill
County Deed and Mortgage Records, to an iron rod on the East margin of Hill Road
(40 feet from center line) as described in deed to the City of McMinnville and
recorded in Film Volume 151, Page 2118, Deed and Mortgage Records; thence North
04 37 13 East, 194.18 feet along said East margin to an iron rod at the
beginning of a curve concave to the Southeast and having a radius of 400.00
feet; thence Northeasterly, 364.27 feet along said East line (Chord = North 30
41 48 East, 351.81 feet) to an iron rod; thence North 56 47 08 East, 163.90 feet
along said East line to an iron rod in the South margin of Hill Road; thence
South 89 16 50 East, 67.01 feet to an iron rod at an angle in said margin;
thence North 22 57 59 East, 32.41 feet along said South margin to a point on the
North line of Lot 1 of C.S.-2219; thence South 89 17 47 East, 3.13 feet along
said North line to the Southwest corner of that certain tract of land described
in deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in
Film Volume 252, Page 71, Deed and Mortgage Records; thence North 29 23 07 East,
270.29 feet along the West line of said tract to a inch iron pipe; thence
continuing North 29 23 07 East, 4.41 feet to the West line of Parcel 2 of that
tract of land described in deed to Hillside Manor, Inc., and recorded in
Instrument No. 199700837, Deed and Mortgage Records; thence North 00 12 11 East,
28.43 feet to the Northwest corner of said Hillside Manor, Inc. tract; thence
South 89 37 47 East, 390.88 feet to the Northeast corner of said Hillside Manor,
Inc. tract; thence South 00 44 11 West, 270.37 feet along the East line of said
Hillside Manor, Inc. tract to an iron rod on the North line of the Solomon Beary
Donation Land Claim No. 54; thence South 89 29 50 East, 560.87 feet along said
North line to the Northwest corner of Parcel A of that certain tract of land
described in deed to the City of McMinnville and recorded in Film Volume 285,
Page 1423, Deed and Mortgage Records; thence Southerly, 138.70 feet along the
West line of said Parcel A , which is a non-tangent curve concave to the East
having a radius of 575.00 feet (chord = South 06 53 34 East, 138.36 feet) to the
beginning of a curve concave to the West having a radius of 553.56 feet; thence
Southerly, 54.77 feet (chord = South 10 58 07 East, 54.75 feet) along said West
line to a point on the East line of Parcel 1 of that tract of land described in
deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in Film
Volume 252, Page 71, Deed and Mortgage Records; thence South 00 00 24 East,
156.52 feet along said East line to the North corner of Parcel B of that tract
of land described in deed to the City of McMinnville and recorded in Film Volume
285, Page 1423, Deed and Mortgage Records; thence Southerly, 54.77 feet along
the West line of said Parcel B which is a non-tangent curve concave to the West
having a radius of 553.56 feet (chord = South 10 57 19 West, 54.75 feet) to the
beginning of a curve concave to the East having a radius of 575.00 feet; thence
Southerly, 138.46 feet along said West line (chord = South 06 53 29 West, 138.12
feet) to the Northwest corner of Parcel A of that tract of land described in
deed to the City of McMinnville and recorded in Instrument No. 199802613, Deed
and Mortgage Records; thence Southerly, 176.91 feet along the West line of said
Parcel A (chord = South 08 49


Exhibit A-2-31



--------------------------------------------------------------------------------





Exhibit A-2 Continued


14 East, 176.21 feet) to a point on the East Line of said Parcel 1 of said
Hillside Manor tract; thence South 00 00 24 East, 333.49 feet along said East
line to the North corner of Parcel B of that tract of land described in deed to
the City of McMinnville and recorded in Instrument No. 199802613, Deed and
Mortgage Records, being the beginning of a curve concave to the West and having
a radius of 450.00 feet; thence Southerly, 10.81 feet (chord = South 18 18 04
West, 10.81 feet) along the West line of said Parcel B to the beginning of a
curve concave to the East having a radius of 450.00 feet; thence Southerly,
149.07 feet (chord = South 09 29 57 West, 148.39 feet) along the West line of
said Parcel B ; thence South 00 00 33 West, 24.50 feet along said West line to
the Northwest corner of that certain tract of land described in deed to the City
of McMinnville and recorded in Instrument No. 199802612, Deed and Mortgage
Records; thence South 00 00 24 East, 456.82 feet along the West line of said
City of McMinnville tract to the North line of COUNTRY CROSSINGS; thence South
89 40 35 West, 172.09 feet to the Northwest corner of COUNTRY CROSSINGS; thence
South 00 00 24 East, 760.00 feet along the West line of COUNTRY CROSSINGS to the
North margin of West 2nd Street (30.00 feet from center line); thence South 89
39 00 West, 437.74 feet along said North margin to the Southeast corner of
Parcel 2 of Yamhill County Partition Plat No. 1990-14; thence North 00 00 10
West, 311.16 feet to the Northeast corner of said Parcel 2; thence South 89 39
00 West, 140.00 feet to the Northwest corner of said Parcel 2; thence North 00
00 10 West, 905.46 feet along the West line of Parcel 1 of said Partition Plat
to the Northwest corner of said Parcel 1 and the Southwest corner of Parcel 1 of
that tract of land described in deed to Hillside Manor, a Christian Retirement
Center, Inc., and recorded in Film Volume 252, Page 71, Deed and Mortgage
Records; thence North 00 00 10 East, 627.47 feet along the West line of said
Parcel 1 to the POINT OF BEGINNING.
PARCEL 2: A tract of land in Section 18, Township 4 South, Range 4 West,
Willamette Meridian, Yamhill County, Oregon, being part of that tract of land
described in deed from Vierra to Mark Smith and recorded in Film Volume 240,
Page 511, Yamhill County Deed and Mortgage Records, and being more particularly
described as follows:
BEGINNING at the Southeast corner of that tract of land described in deed from
Mark Smith to McMinnville School District No. 40, said Southeast corner being on
the West margin of Hill Road (30 feet from center line); thence South 89 47 49
East, 30.00 feet to the center line of Hill Road; thence South 00 12 11 West,
514.90 feet along said center line and the Southerly extension of said center
line to the Southeast corner of that tract of land described in deed to Fred W.
Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records; thence
North 89 16 50 West, 555.12 feet along the South line of said Muhs tract (South
of line Section 18); thence Northerly, 33.36 feet along a curve concave to the
East having a radius of 550.00 feet (chord = North 26 38 16 East, 33.35 feet);
thence continuing Northerly, 340.11 feet along said curve (chord = North 46 05
26 East, 334.71 feet) to the beginning of a curve concave to the Northwest
having a radius of 450.00 feet; thence Northerly, 361.84 feet along said curve
(chord = North 40 46 12 East, 352.17 feet) to the Southerly line of said
McMinnville School District No. 40 tract; thence South 63 12 07 East, 45.74 feet
to the POINT OF BEGINNING.
SAVE AND EXCEPTING THEREFROM the following described tract of land:


Exhibit A-2-32



--------------------------------------------------------------------------------





Exhibit A-2 Continued


BEGINNING at the Southeast corner of that tract of land described in deed from
Fred W. Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records;
thence North 89 11 West, 133.94 feet to an iron pipe on the edge of the road;
thence North 31 46 30 East, 271 feet to an iron pipe on the edge of the road;
thence South 02 10 West, 232.46 feet to the POINT OF BEGINNING.
PARCEL 3: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian in Yamhill County, Oregon, being more particularly described
as follows:
BEGINNING at an iron rod set in CSP-7633 at the Northwest corner of that tract
of land described in deed to the City of McMinnville, and recorded in Film
Volume 151, Page 2118, Deed and Mortgage Records, being a point on the Southerly
margin of Hill Road (30 feet from the centerline); thence North 89 16 50 West,
161.53 feet to the intersection of said Southerly margin with the Easterly
margin of Hill Road (30 feet from center line); thence South 04 36 24 West,
146.84 feet along said Easterly margin to an iron rod; thence Northeasterly,
174.59 feet along the Westerly line of said City of McMinnville, which is a
non-tangent curve concave to the Southeast and having a radius of 480.00 feet
(chord = North 46 21 56 East, 173.63 feet) to an iron rod; thence North 56 47 08
East, 45.00 feet to the POINT OF BEGINNING.


Exhibit A-2-33



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Hillside Retirement, Manor at)
PARCEL 1: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian, in a portion of the Solomon Beary Donation Land Claim No.
54, Yamhill County, Oregon, being more particularly described as follows:
BEGINNING at an iron rod in the East line of Lot 1, C.S. 2219, Volume G, Page
85, said iron rod being South 89 39 00 West, 2025.41 feet and North 00 00 37
West, 1873.94 feet from the Northwest corner of the S.F. Stagg Donation Land
Claim No. 55; thence South 89 58 26 West, 747.75 feet along the North line of
that tract of land described in deed from Kauer, House and Allen to Church of
the Nazarene of McMinnville and recorded in Film Volume 167, Page 1448, Yamhill
County Deed and Mortgage Records, to an iron rod on the East margin of Hill Road
(40 feet from center line) as described in deed to the City of McMinnville and
recorded in Film Volume 151, Page 2118, Deed and Mortgage Records; thence North
04 37 13 East, 194.18 feet along said East margin to an iron rod at the
beginning of a curve concave to the Southeast and having a radius of 400.00
feet; thence Northeasterly, 364.27 feet along said East line (Chord = North 30
41 48 East, 351.81 feet) to an iron rod; thence North 56 47 08 East, 163.90 feet
along said East line to an iron rod in the South margin of Hill Road; thence
South 89 16 50 East, 67.01 feet to an iron rod at an angle in said margin;
thence North 22 57 59 East, 32.41 feet along said South margin to a point on the
North line of Lot 1 of C.S.-2219; thence South 89 17 47 East, 3.13 feet along
said North line to the Southwest corner of that certain tract of land described
in deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in
Film Volume 252, Page 71, Deed and Mortgage Records; thence North 29 23 07 East,
270.29 feet along the West line of said tract to a inch iron pipe; thence
continuing North 29 23 07 East, 4.41 feet to the West line of Parcel 2 of that
tract of land described in deed to Hillside Manor, Inc., and recorded in
Instrument No. 199700837, Deed and Mortgage Records; thence North 00 12 11 East,
28.43 feet to the Northwest corner of said Hillside Manor, Inc. tract; thence
South 89 37 47 East, 390.88 feet to the Northeast corner of said Hillside Manor,
Inc. tract; thence South 00 44 11 West, 270.37 feet along the East line of said
Hillside Manor, Inc. tract to an iron rod on the North line of the Solomon Beary
Donation Land Claim No. 54; thence South 89 29 50 East, 560.87 feet along said
North line to the Northwest corner of Parcel A of that certain tract of land
described in deed to the City of McMinnville and recorded in Film Volume 285,
Page 1423, Deed and Mortgage Records; thence Southerly, 138.70 feet along the
West line of said Parcel A , which is a non-tangent curve concave to the East
having a radius of 575.00 feet (chord = South 06 53 34 East, 138.36 feet) to the
beginning of a curve concave to the West having a radius of 553.56 feet; thence
Southerly, 54.77 feet (chord = South 10 58 07 East, 54.75 feet) along said West
line to a point on the East line of Parcel 1 of that tract of land described in
deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in Film
Volume 252, Page 71, Deed and Mortgage Records; thence South 00 00 24 East,
156.52 feet along said East line to the North corner of Parcel B of that tract
of land described in deed to the City of McMinnville and recorded in Film Volume
285, Page 1423, Deed and Mortgage Records; thence Southerly, 54.77 feet along
the West line of said Parcel B which is a non-tangent curve concave to the West
having a radius of 553.56 feet (chord = South 10 57 19 West, 54.75 feet) to the
beginning of a curve concave to the East having a radius of 575.00 feet; thence
Southerly, 138.46 feet along said West line (chord = South 06 53 29 West, 138.12
feet) to the Northwest corner of Parcel A of that tract of land described in
deed to the City of McMinnville and recorded in Instrument No. 199802613, Deed
and Mortgage Records; thence Southerly, 176.91 feet along the West line of said
Parcel A (chord = South 08 49


Exhibit A-2-34



--------------------------------------------------------------------------------





Exhibit A-2 Continued


14 East, 176.21 feet) to a point on the East Line of said Parcel 1 of said
Hillside Manor tract; thence South 00 00 24 East, 333.49 feet along said East
line to the North corner of Parcel B of that tract of land described in deed to
the City of McMinnville and recorded in Instrument No. 199802613, Deed and
Mortgage Records, being the beginning of a curve concave to the West and having
a radius of 450.00 feet; thence Southerly, 10.81 feet (chord = South 18 18 04
West, 10.81 feet) along the West line of said Parcel B to the beginning of a
curve concave to the East having a radius of 450.00 feet; thence Southerly,
149.07 feet (chord = South 09 29 57 West, 148.39 feet) along the West line of
said Parcel B ; thence South 00 00 33 West, 24.50 feet along said West line to
the Northwest corner of that certain tract of land described in deed to the City
of McMinnville and recorded in Instrument No. 199802612, Deed and Mortgage
Records; thence South 00 00 24 East, 456.82 feet along the West line of said
City of McMinnville tract to the North line of COUNTRY CROSSINGS; thence South
89 40 35 West, 172.09 feet to the Northwest corner of COUNTRY CROSSINGS; thence
South 00 00 24 East, 760.00 feet along the West line of COUNTRY CROSSINGS to the
North margin of West 2nd Street (30.00 feet from center line); thence South 89
39 00 West, 437.74 feet along said North margin to the Southeast corner of
Parcel 2 of Yamhill County Partition Plat No. 1990-14; thence North 00 00 10
West, 311.16 feet to the Northeast corner of said Parcel 2; thence South 89 39
00 West, 140.00 feet to the Northwest corner of said Parcel 2; thence North 00
00 10 West, 905.46 feet along the West line of Parcel 1 of said Partition Plat
to the Northwest corner of said Parcel 1 and the Southwest corner of Parcel 1 of
that tract of land described in deed to Hillside Manor, a Christian Retirement
Center, Inc., and recorded in Film Volume 252, Page 71, Deed and Mortgage
Records; thence North 00 00 10 East, 627.47 feet along the West line of said
Parcel 1 to the POINT OF BEGINNING.
PARCEL 2: A tract of land in Section 18, Township 4 South, Range 4 West,
Willamette Meridian, Yamhill County, Oregon, being part of that tract of land
described in deed from Vierra to Mark Smith and recorded in Film Volume 240,
Page 511, Yamhill County Deed and Mortgage Records, and being more particularly
described as follows:
BEGINNING at the Southeast corner of that tract of land described in deed from
Mark Smith to McMinnville School District No. 40, said Southeast corner being on
the West margin of Hill Road (30 feet from center line); thence South 89 47 49
East, 30.00 feet to the center line of Hill Road; thence South 00 12 11 West,
514.90 feet along said center line and the Southerly extension of said center
line to the Southeast corner of that tract of land described in deed to Fred W.
Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records; thence
North 89 16 50 West, 555.12 feet along the South line of said Muhs tract (South
of line Section 18); thence Northerly, 33.36 feet along a curve concave to the
East having a radius of 550.00 feet (chord = North 26 38 16 East, 33.35 feet);
thence continuing Northerly, 340.11 feet along said curve (chord = North 46 05
26 East, 334.71 feet) to the beginning of a curve concave to the Northwest
having a radius of 450.00 feet; thence Northerly, 361.84 feet along said curve
(chord = North 40 46 12 East, 352.17 feet) to the Southerly line of said
McMinnville School District No. 40 tract; thence South 63 12 07 East, 45.74 feet
to the POINT OF BEGINNING.
SAVE AND EXCEPTING THEREFROM the following described tract of land:


Exhibit A-2-35



--------------------------------------------------------------------------------





Exhibit A-2 Continued


BEGINNING at the Southeast corner of that tract of land described in deed from
Fred W. Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records;
thence North 89 11 West, 133.94 feet to an iron pipe on the edge of the road;
thence North 31 46 30 East, 271 feet to an iron pipe on the edge of the road;
thence South 02 10 West, 232.46 feet to the POINT OF BEGINNING.
PARCEL 3: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian in Yamhill County, Oregon, being more particularly described
as follows:
BEGINNING at an iron rod set in CSP-7633 at the Northwest corner of that tract
of land described in deed to the City of McMinnville, and recorded in Film
Volume 151, Page 2118, Deed and Mortgage Records, being a point on the Southerly
margin of Hill Road (30 feet from the centerline); thence North 89 16 50 West,
161.53 feet to the intersection of said Southerly margin with the Easterly
margin of Hill Road (30 feet from center line); thence South 04 36 24 West,
146.84 feet along said Easterly margin to an iron rod; thence Northeasterly,
174.59 feet along the Westerly line of said City of McMinnville, which is a
non-tangent curve concave to the Southeast and having a radius of 480.00 feet
(chord = North 46 21 56 East, 173.63 feet) to an iron rod; thence North 56 47 08
East, 45.00 feet to the POINT OF BEGINNING.


Exhibit A-2-36



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Hillside Retirement, Traditions at)
PARCEL 1: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian, in a portion of the Solomon Beary Donation Land Claim No.
54, Yamhill County, Oregon, being more particularly described as follows:
BEGINNING at an iron rod in the East line of Lot 1, C.S. 2219, Volume G, Page
85, said iron rod being South 89 39 00 West, 2025.41 feet and North 00 00 37
West, 1873.94 feet from the Northwest corner of the S.F. Stagg Donation Land
Claim No. 55; thence South 89 58 26 West, 747.75 feet along the North line of
that tract of land described in deed from Kauer, House and Allen to Church of
the Nazarene of McMinnville and recorded in Film Volume 167, Page 1448, Yamhill
County Deed and Mortgage Records, to an iron rod on the East margin of Hill Road
(40 feet from center line) as described in deed to the City of McMinnville and
recorded in Film Volume 151, Page 2118, Deed and Mortgage Records; thence North
04 37 13 East, 194.18 feet along said East margin to an iron rod at the
beginning of a curve concave to the Southeast and having a radius of 400.00
feet; thence Northeasterly, 364.27 feet along said East line (Chord = North 30
41 48 East, 351.81 feet) to an iron rod; thence North 56 47 08 East, 163.90 feet
along said East line to an iron rod in the South margin of Hill Road; thence
South 89 16 50 East, 67.01 feet to an iron rod at an angle in said margin;
thence North 22 57 59 East, 32.41 feet along said South margin to a point on the
North line of Lot 1 of C.S.-2219; thence South 89 17 47 East, 3.13 feet along
said North line to the Southwest corner of that certain tract of land described
in deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in
Film Volume 252, Page 71, Deed and Mortgage Records; thence North 29 23 07 East,
270.29 feet along the West line of said tract to a inch iron pipe; thence
continuing North 29 23 07 East, 4.41 feet to the West line of Parcel 2 of that
tract of land described in deed to Hillside Manor, Inc., and recorded in
Instrument No. 199700837, Deed and Mortgage Records; thence North 00 12 11 East,
28.43 feet to the Northwest corner of said Hillside Manor, Inc. tract; thence
South 89 37 47 East, 390.88 feet to the Northeast corner of said Hillside Manor,
Inc. tract; thence South 00 44 11 West, 270.37 feet along the East line of said
Hillside Manor, Inc. tract to an iron rod on the North line of the Solomon Beary
Donation Land Claim No. 54; thence South 89 29 50 East, 560.87 feet along said
North line to the Northwest corner of Parcel A of that certain tract of land
described in deed to the City of McMinnville and recorded in Film Volume 285,
Page 1423, Deed and Mortgage Records; thence Southerly, 138.70 feet along the
West line of said Parcel A , which is a non-tangent curve concave to the East
having a radius of 575.00 feet (chord = South 06 53 34 East, 138.36 feet) to the
beginning of a curve concave to the West having a radius of 553.56 feet; thence
Southerly, 54.77 feet (chord = South 10 58 07 East, 54.75 feet) along said West
line to a point on the East line of Parcel 1 of that tract of land described in
deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in Film
Volume 252, Page 71, Deed and Mortgage Records; thence South 00 00 24 East,
156.52 feet along said East line to the North corner of Parcel B of that tract
of land described in deed to the City of McMinnville and recorded in Film Volume
285, Page 1423, Deed and Mortgage Records; thence Southerly, 54.77 feet along
the West line of said Parcel B which is a non-tangent curve concave to the West
having a radius of 553.56 feet (chord = South 10 57 19 West, 54.75 feet) to the
beginning of a curve concave to the East having a radius of 575.00 feet; thence
Southerly, 138.46 feet along said West line (chord = South 06 53 29 West, 138.12
feet) to the Northwest corner of Parcel A of that tract of land described in
deed to the City of McMinnville and recorded in Instrument No. 199802613, Deed
and Mortgage Records; thence Southerly, 176.91 feet along the West line of said
Parcel A (chord = South 08 49


Exhibit A-2-37



--------------------------------------------------------------------------------





Exhibit A-2 Continued


14 East, 176.21 feet) to a point on the East Line of said Parcel 1 of said
Hillside Manor tract; thence South 00 00 24 East, 333.49 feet along said East
line to the North corner of Parcel B of that tract of land described in deed to
the City of McMinnville and recorded in Instrument No. 199802613, Deed and
Mortgage Records, being the beginning of a curve concave to the West and having
a radius of 450.00 feet; thence Southerly, 10.81 feet (chord = South 18 18 04
West, 10.81 feet) along the West line of said Parcel B to the beginning of a
curve concave to the East having a radius of 450.00 feet; thence Southerly,
149.07 feet (chord = South 09 29 57 West, 148.39 feet) along the West line of
said Parcel B ; thence South 00 00 33 West, 24.50 feet along said West line to
the Northwest corner of that certain tract of land described in deed to the City
of McMinnville and recorded in Instrument No. 199802612, Deed and Mortgage
Records; thence South 00 00 24 East, 456.82 feet along the West line of said
City of McMinnville tract to the North line of COUNTRY CROSSINGS; thence South
89 40 35 West, 172.09 feet to the Northwest corner of COUNTRY CROSSINGS; thence
South 00 00 24 East, 760.00 feet along the
West line of COUNTRY CROSSINGS to the North margin of West 2nd Street (30.00
feet from center line); thence South 89 39 00 West, 437.74 feet along said North
margin to the Southeast corner of Parcel 2 of Yamhill County Partition Plat No.
1990-14; thence North 00 00 10 West, 311.16 feet to the Northeast corner of said
Parcel 2; thence South 89 39 00 West, 140.00 feet to the Northwest corner of
said Parcel 2; thence North 00 00 10 West, 905.46 feet along the West line of
Parcel 1 of said Partition Plat to the Northwest corner of said Parcel 1 and the
Southwest corner of Parcel 1 of that tract of land described in deed to Hillside
Manor, a Christian Retirement Center, Inc., and recorded in Film Volume 252,
Page 71, Deed and Mortgage Records; thence North 00 00 10 East, 627.47 feet
along the West line of said Parcel 1 to the POINT OF BEGINNING.
PARCEL 2: A tract of land in Section 18, Township 4 South, Range 4 West,
Willamette Meridian, Yamhill County, Oregon, being part of that tract of land
described in deed from Vierra to Mark Smith and recorded in Film Volume 240,
Page 511, Yamhill County Deed and Mortgage Records, and being more particularly
described as follows:
BEGINNING at the Southeast corner of that tract of land described in deed from
Mark Smith to McMinnville School District No. 40, said Southeast corner being on
the West margin of Hill Road (30 feet from center line); thence South 89 47 49
East, 30.00 feet to the center line of Hill Road; thence South 00 12 11 West,
514.90 feet along said center line and the Southerly extension of said center
line to the Southeast corner of that tract of land described in deed to Fred W.
Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records; thence
North 89 16 50 West, 555.12 feet along the South line of said Muhs tract (South
of line Section 18); thence Northerly, 33.36 feet along a curve concave to the
East having a radius of 550.00 feet (chord = North 26 38 16 East, 33.35 feet);
thence continuing Northerly, 340.11 feet along said curve (chord = North 46 05
26 East, 334.71 feet) to the beginning of a curve concave to the Northwest
having a radius of 450.00 feet; thence Northerly, 361.84 feet along said curve
(chord = North 40 46 12 East, 352.17 feet) to the Southerly line of said
McMinnville School District No. 40 tract; thence South 63 12 07 East, 45.74 feet
to the POINT OF BEGINNING.
SAVE AND EXCEPTING THEREFROM the following described tract of land:


Exhibit A-2-38



--------------------------------------------------------------------------------





Exhibit A-2 Continued


BEGINNING at the Southeast corner of that tract of land described in deed from
Fred W. Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records;
thence North 89 11 West, 133.94 feet to an iron pipe on the edge of the road;
thence North 31 46 30 East, 271 feet to an iron pipe on the edge of the road;
thence South 02 10 West, 232.46 feet to the POINT OF BEGINNING.
PARCEL 3: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian in Yamhill County, Oregon, being more particularly described
as follows:
BEGINNING at an iron rod set in CSP-7633 at the Northwest corner of that tract
of land described in deed to the City of McMinnville, and recorded in Film
Volume 151, Page 2118, Deed and Mortgage Records, being a point on the Southerly
margin of Hill Road (30 feet from the centerline); thence North 89 16 50 West,
161.53 feet to the intersection of said Southerly margin with the Easterly
margin of Hill Road (30 feet from center line); thence South 04 36 24 West,
146.84 feet along said Easterly margin to an iron rod; thence Northeasterly,
174.59 feet along the Westerly line of said City of McMinnville, which is a
non-tangent curve concave to the Southeast and having a radius of 480.00 feet
(chord = North 46 21 56 East, 173.63 feet) to an iron rod; thence North 56 47 08
East, 45.00 feet to the POINT OF BEGINNING.


Exhibit A-2-39



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Hillside, Village at)
PARCEL 1: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian, in a portion of the Solomon Beary Donation Land Claim No.
54, Yamhill County, Oregon, being more particularly described as follows:
BEGINNING at an iron rod in the East line of Lot 1, C.S. 2219, Volume G, Page
85, said iron rod being South 89 39 00 West, 2025.41 feet and North 00 00 37
West, 1873.94 feet from the Northwest corner of the S.F. Stagg Donation Land
Claim No. 55; thence South 89 58 26 West, 747.75 feet along the North line of
that tract of land described in deed from Kauer, House and Allen to Church of
the Nazarene of McMinnville and recorded in Film Volume 167, Page 1448, Yamhill
County Deed and Mortgage Records, to an iron rod on the East margin of Hill Road
(40 feet from center line) as described in deed to the City of McMinnville and
recorded in Film Volume 151, Page 2118, Deed and Mortgage Records; thence North
04 37 13 East, 194.18 feet along said East margin to an iron rod at the
beginning of a curve concave to the Southeast and having a radius of 400.00
feet; thence Northeasterly, 364.27 feet along said East line (Chord = North 30
41 48 East, 351.81 feet) to an iron rod; thence North 56 47 08 East, 163.90 feet
along said East line to an iron rod in the South margin of Hill Road; thence
South 89 16 50 East, 67.01 feet to an iron rod at an angle in said margin;
thence North 22 57 59 East, 32.41 feet along said South margin to a point on the
North line of Lot 1 of C.S.-2219; thence South 89 17 47 East, 3.13 feet along
said North line to the Southwest corner of that certain tract of land described
in deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in
Film Volume 252, Page 71, Deed and Mortgage Records; thence North 29 23 07 East,
270.29 feet along the West line of said tract to a inch iron pipe; thence
continuing North 29 23 07 East, 4.41 feet to the West line of Parcel 2 of that
tract of land described in deed to Hillside Manor, Inc., and recorded in
Instrument No. 199700837, Deed and Mortgage Records; thence North 00 12 11 East,
28.43 feet to the Northwest corner of said Hillside Manor, Inc. tract; thence
South 89 37 47 East, 390.88 feet to the Northeast corner of said Hillside Manor,
Inc. tract; thence South 00 44 11 West, 270.37 feet along the East line of said
Hillside Manor, Inc. tract to an iron rod on the North line of the Solomon Beary
Donation Land Claim No. 54; thence South 89 29 50 East, 560.87 feet along said
North line to the Northwest corner of Parcel A of that certain tract of land
described in deed to the City of McMinnville and recorded in Film Volume 285,
Page 1423, Deed and Mortgage Records; thence Southerly, 138.70 feet along the
West line of said Parcel A , which is a non-tangent curve concave to the East
having a radius of 575.00 feet (chord = South 06 53 34 East, 138.36 feet) to the
beginning of a curve concave to the West having a radius of 553.56 feet; thence
Southerly, 54.77 feet (chord = South 10 58 07 East, 54.75 feet) along said West
line to a point on the East line of Parcel 1 of that tract of land described in
deed to Hillside Manor a Christian Retirement Center, Inc., and recorded in Film
Volume 252, Page 71, Deed and Mortgage Records; thence South 00 00 24 East,
156.52 feet along said East line to the North corner of Parcel B of that tract
of land described in deed to the City of McMinnville and recorded in Film Volume
285, Page 1423, Deed and Mortgage Records; thence Southerly, 54.77 feet along
the West line of said Parcel B which is a non-tangent curve concave to the West
having a radius of 553.56 feet (chord = South 10 57 19 West, 54.75 feet) to the
beginning of a curve concave to the East having a radius of 575.00 feet; thence
Southerly, 138.46 feet along said West line (chord = South 06 53 29 West, 138.12
feet) to the Northwest corner of Parcel A of that tract of land described in
deed to the City of McMinnville and recorded in Instrument No. 199802613, Deed
and Mortgage Records; thence Southerly, 176.91 feet along the West line of said
Parcel A (chord = South 08 49


Exhibit A-2-40



--------------------------------------------------------------------------------





Exhibit A-2 Continued


14 East, 176.21 feet) to a point on the East Line of said Parcel 1 of said
Hillside Manor tract; thence South 00 00 24 East, 333.49 feet along said East
line to the North corner of Parcel B of that tract of land described in deed to
the City of McMinnville and recorded in Instrument No. 199802613, Deed and
Mortgage Records, being the beginning of a curve concave to the West and having
a radius of 450.00 feet; thence Southerly, 10.81 feet (chord = South 18 18 04
West, 10.81 feet) along the West line of said Parcel B to the beginning of a
curve concave to the East having a radius of 450.00 feet; thence Southerly,
149.07 feet (chord = South 09 29 57 West, 148.39 feet) along the West line of
said Parcel B ; thence South 00 00 33 West, 24.50 feet along said West line to
the Northwest corner of that certain tract of land described in deed to the City
of McMinnville and recorded in Instrument No. 199802612, Deed and Mortgage
Records; thence South 00 00 24 East, 456.82 feet along the West line of said
City of McMinnville tract to the North line of COUNTRY CROSSINGS; thence South
89 40 35 West 172.09 feet to the Northwest corner of COUNTRY CROSSINGS; thence
South 00 00 24 East, 760.00 feet along the
West line of COUNTRY CROSSINGS to the North margin of West 2nd Street (30.00
feet from center line); thence South 89 39 00 West, 437.74 feet along said North
margin to the Southeast corner of Parcel 2 of Yamhill County Partition Plat No.
1990-14; thence North 00 00 10 West, 311.16 feet to the Northeast corner of said
Parcel 2; thence South 89 39 00 West, 140.00 feet to the Northwest corner of
said Parcel 2; thence North 00 00 10 West, 905.46 feet along the West line of
Parcel 1 of said Partition Plat to the Northwest corner of said Parcel 1 and the
Southwest corner of Parcel 1 of that tract of land described in deed to Hillside
Manor, a Christian Retirement Center, Inc., and recorded in Film Volume 252,
Page 71, Deed and Mortgage Records; thence North 00 00 10 East, 627.47 feet
along the West line of said Parcel 1 to the POINT OF BEGINNING.
PARCEL 2: A tract of land in Section 18, Township 4 South, Range 4 West,
Willamette Meridian, Yamhill County, Oregon, being part of that tract of land
described in deed from Vierra to Mark Smith and recorded in Film Volume 240,
Page 511, Yamhill County Deed and Mortgage Records, and being more particularly
described as follows:
BEGINNING at the Southeast corner of that tract of land described in deed from
Mark Smith to McMinnville School District No. 40, said Southeast corner being on
the West margin of Hill Road (30 feet from center line); thence South 89 47 49
East, 30.00 feet to the center line of Hill Road; thence South 00 12 11 West,
514.90 feet along said center line and the Southerly extension of said center
line to the Southeast corner of that tract of land described in deed to Fred W.
Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records; thence
North 89 16 50 West, 555.12 feet along the South line of said Muhs tract (South
of line Section 18); thence Northerly, 33.36 feet along a curve concave to the
East having a radius of 550.00 feet (chord = North 26 38 16 East, 33.35 feet);
thence continuing Northerly, 340.11 feet along said curve (chord = North 46 05
26 East, 334.71 feet) to the beginning of a curve concave to the Northwest
having a radius of 450.00 feet; thence Northerly, 361.84 feet along said curve
(chord = North 40 46 12 East, 352.17 feet) to the Southerly line of said
McMinnville School District No. 40 tract; thence South 63 12 07 East, 45.74 feet
to the POINT OF BEGINNING.
SAVE AND EXCEPTING THEREFROM the following described tract of land:


Exhibit A-2-41



--------------------------------------------------------------------------------





Exhibit A-2 Continued


BEGINNING at the Southeast corner of that tract of land described in deed from
Fred W. Muhs to Anna K. Muhs and recorded in Book 117, Page 283, Deed Records;
thence North 89 11 West, 133.94 feet to an iron pipe on the edge of the road;
thence North 31 46 30 East, 271 feet to an iron pipe on the edge of the road;
thence South 02 10 West, 232.46 feet to the POINT OF BEGINNING.
PARCEL 3: A tract of land in Section 19, Township 4 South, Range 4 West,
Willamette Meridian in Yamhill County, Oregon, being more particularly described
as follows:
BEGINNING at an iron rod set in CSP-7633 at the Northwest corner of that tract
of land described in deed to the City of McMinnville, and recorded in Film
Volume 151, Page 2118, Deed and Mortgage Records, being a point on the Southerly
margin of Hill Road (30 feet from the centerline); thence North 89 16 50 West,
151.53 feet to the intersection of said Southerly margin with the Easterly
margin of Hill Road (30 feet from center line); thence South 04 36 24 West,
146.84 feet along said Easterly margin to an iron rod; thence Northeasterly,
174.59 feet along the Westerly line of said City of McMinnville which is a
non-tangent curve concave to the Southeast and having a radius of 480.00 feet
(chord = North 46 21 56 East, 173.63 feet) to an iron rod; thence North 56 47 08
East, 45.00 feet to the POINT OF BEGINNING.


Exhibit A-2-42



--------------------------------------------------------------------------------





Exhibit A-2 Continued


LEGAL DESCRIPTION
(Sugarland Ridge, Emeritus at)
Lots 4, 5 and 6, Block 2 of the Replat of Sugarland South Subdivision, Sheridan
County, Wyoming, as recorded in Book 1 of Plats, page 321.


Exhibit A-2-43



--------------------------------------------------------------------------------





Exhibit A-2 Continued


DESCRIPTION OF LAND
(PORT ORANGE, FLORIDA)
LEGAL DESCRIPTION
All that certain property located in the County of Volusia, State of Florida
further described as follows:
Lot 2, DANIEL HEALTHCARE CENTER, according to the Plat thereof, recorded in Plat
Book 46, pages 192, 193, and 194, of the Public Records of Volusia County,
Florida.
Description of Land
(St. Augustine, Florida)
A parcel of land in SECTION 48, TOWNSHIP 8 SOUTH, RANGE 30 EAST, St. Johns
County, Florida, more fully described as follows:
Commencing at the intersection of the South line of Wildwood Drive, a 66 foot
width right of way, with the West line of U.S. Highway No. 1, a 200 foot width
right of way; thence South 10 10 00 East, on said West right of way line of U.S.
Highway No. 1, a distance of 865.78 feet; thence South 88 18 30 West, on the
South line of outparcel C (formerly occupied by Barnett Bank) of Moultrie Square
Shopping Center, 297.59 feet to the point of beginning of the herein described
parcel of land; thence South 01 41 30 East, across the West end of a 25 foot
width access easement, 25.00 feet; thence North 88 18 30 East, on the South line
of said access easement, 101.32 feet; thence South 10 10 02 East 398.15 feet;
thence South 88 19 00 West, on the North line of Mariner Health Way, a 60 foot
width right of way, 353.35 feet; thence North 19 21 00 West, on the East line of
a 30 foot width drainage easement, 185.16 feet; thence North 35 21 00 West, on
said line of drainage easement, 236.61 feet; thence North 68 46 34 West, on said
line of drainage easement, 155.04 feet; thence North 88 18 30 East, on the South
line of said Moultrie Square Shopping Center, 523.47 feet; thence South 01 41 30
East, on the West line of a 30 foot width drive, 15.00 feet to the point of
beginning.
TOGETHER WITH a non-exclusive easement for ingress, egress and installation of
utilities running Westerly from U.S. Highway No. 1 South to the real property
described herein, said easement being more particularly described as follows:
A strip of land 60 feet in width in SECTION 48, TOWNSHIP 8 SOUTH, RANGE 30 EAST,
St. Johns County, Florida, more fully described as follows:
Commencing at the Northeast corner of that land described in Deed Book PP, Page
62, Public Records of said County; thence North 01 41 00 West, 166.00 feet;
thence South 88 19 00 West, 766.46 feet to the point of beginning on the North
line of land of St. Johns Meridian Limited Partnership at a point South 88 19 00
West, 103.00 feet from the Northeast corner of said land of St. Johns Meridian
Limited Partnership; thence continuing South, 88 19 00 West, across the end of
said 60 foot strip of land, 60.00 feet; thence North 01 41 00 West 350.00 feet;
thence North 88 19 00 East, 60.0 feet to the point of a curve to the right with
a radius of 30 feet; thence on said curve to the right, through a central angle
of 90 00 00 , an arc distance of 47.12 feet; thence North


Exhibit A-2-44



--------------------------------------------------------------------------------





Exhibit A-2 Continued


88 19 00 East, 634.98 feet to the point of a curve to the right with radius of
90.00 feet; thence on said curve to the right, through a central angle of 81 31
00 , an arc distance of 128.05 feet; thence South 10 10 00 East, on the West
right-of-way line of U.S. Highway No. 1, a distance of 239.22 feet; thence on a
curve concave Northeasterly with radius of 70.00 feet, through a central angle
of 81 47 12 , an arc distance of 99.92 feet to the Point of Tangency of said
curve; thence North 10 10 00 West, tangent to said curve with radius of 70.00
feet, 170.00 feet to the point of a curve to the left with radius of 30.00 feet;
thence on said curve to the left, through a central angle of 81 31 00 , an arc
distance of 42.68 feet; thence South 88 19 00 West 634.98 feet to the point of a
curve to the left with radius of 30.00 feet; thence on said curve to the left,
through a central angle 90 00 00 , an arc distance of 47.12 feet; thence South
01 41 00 East, 230.00 feet to the Point of Beginning. LESS AND EXCEPT a strip of
land 20 feet in width, in SECTION 48, TOWNSHIP 8 SOUTH, RANGE 30 EAST, St. Johns
County, Florida, more particularly described as follows:
Commence at the Northeast corner of lands described in Deed Book PP, Page 62,
public records of said county; thence North 00 12 14 East along the Westerly
right-of-way of an old county road a distance of 325.73 feet to a point
intersecting the Westerly right-of-way of U.S. 1 (a 200 foot right-of-way);
thence departing said Westerly right-of-way of an old county road along the said
Westerly right-of-way of U.S. 1, North 08 16 47 West a distance of 142.51 feet;
thence departing said right-of-way North 89 50 37 West on a line parallel with
the North line of the easement described in Official Records Book 777, Page
1466, a distance of 492.98 to the point of beginning at the South East corner of
the herein described strip of land; thence North 00 09 23 East a distance of
20.00 feet to a point intersecting the North line of the easement described in
Official Records Book 777, Page 1466; thence South 89 50 37 East along said
easement line a distance of 25.00 feet; thence
departing said easement line South 00 09 23 West a distance of 20.00 feet to the
point of beginning.


Exhibit A-2-45



--------------------------------------------------------------------------------





Exhibit A-2 Continued


DESCRIPTION OF LAND
(VOORHEES, NEW JERSEY)
LEGAL DESCRIPTION
PARCEL 1:
ALL THAT CERTAIN tract or parcel of land and premises situate in the Township of
Voorhees, County of Camden and the State of New Jersey more particularly
described as follows:
BEGINNING at a point in the Southeasterly line of Laurel Oak Road, as widened to
33.00 feet from the original center line, at the Northeasterly end of a curve
connecting the said Southeasterly line of Laurel Oak Road with the Northeasterly
line of a 50.00 foot wide sanitary sewer easement, said connecting curve having
a radius of 25.00 feet and extending;
thence (1) North 49 Degrees 08 Minutes 56 Seconds East along the Southeasterly
line of Laurel Oak Road, as widened to 33.00 feet, a distance of 558.96 feet to
a point in the division line between Lots 2.02 and 21, Block 200 as shown on the
map hereinafter mentioned.
thence (2) South 74 Degrees 01 Minute 16 Seconds East along the aforementioned
division line between Lots 2.02 and 21 and the Northerly line of a 25.00 foot
wide sanitary sewer easement, a distance of 530.00 feet to a point.
thence (3) South 49 Degrees 08 Minutes 56 Seconds West, a distance of
775.25 feet to a point.
thence (4) North 74 Degrees 01 Minute 16 Seconds West, a distance of 180.38 feet
to a point in the Northeasterly line of the aforementioned 50.00 foot wide
sanitary sewer easement.
thence (5) North 40 Degrees 51 Minutes 04 Seconds West along the Northeasterly
line of the aforementioned 50.00 foot wide sanitary sewer easement, a distance
of 267.66 feet to a point in the Southeasterly end of the aforementioned
connecting curve.
thence (6) Northwestwardly and Northeasterly, along the aforementioned
connecting curve, curving to the right, having a radius of 25.00 feet, an arc
distance of 39.27 feet to the point and place of BEGINNING.
BEING part of Lot 2.02, Block 200, Plate 19 as shown on the Township of Voorhees
Tax Map and being shown as Proposed Lot 2.02, Block 200 on Minor Subdivision
Plan dated 4/15/97, made by James T. Sapio, Professional Land Surveyor.
CONTAINING 7.25 acres, more or less.
PARCEL 2:
A non-exclusive easement for drainage as set forth in that certain document
entitled Deed of Easement, on the remainder of Lot 2.02 in Block 200, recorded
3/9/98 in book 4935, page 0707, and more fully described as follows:


Exhibit A-2-46



--------------------------------------------------------------------------------





Exhibit A-2 Continued


Beginning at a point, said point lying the following two courses from a point
marking the intersection of the southerly right-of-way line of Laurel Oak Road
(50 Wide R.O.W.) with the common lot line of Lot 21 and Lot 2.02 in Block 200;
thence
(A
)South 74 degrees 01 minute 16 seconds East a distance of 539.57 feet to a
point: thence

(B)
South 49 degrees 08 minutes 56 seconds West a distance of 258.13 feet to the
true point or place of beginning:

(1)
South 23 degrees 52 minutes 34 seconds East, along an easement line hereby
created, a distance of 40.23 feet to a point; thence

(2)
South 66 degrees 07 minutes 26 seconds West, along an easement line hereby
created, a distance of 20.00 feet to a point; thence

(3)
North 23 degrees 52 minutes 34 seconds West, along an easement line hereby
created, a distance of 34.12 feet to a point; thence

(4)
North 49 degrees 08 minutes 56 seconds East, along an easement line hereby
created, a distance of 20.91 feet to the point or place of BEGINNING.

The above described easement contains 0.02 acres more or less. The above
described parcel as designated as Proposed Lot 2.02 in Block 200, has been
prepared in accordance with a map entitled Assisted Living Associates of
Voorhees - Engineering Site Plan prepared by Menlo Engineering Associates, Inc.:
Job No. 97020: Drawing No. SP-1: dated April 12, 1997 revised through January 8,
1998.


Exhibit A-2-47



--------------------------------------------------------------------------------





Exhibit A-2 Continued


Description of Land
(St. Augustine, Florida)


A parcel of land in SECTION 48, TOWNSHIP 8 SOUTH, RANGE 30 EASE, St. Johns
County, Florida, more fully described as follows:


Commencing at the intersection of the South line of Wildwood Drive, a 66 foot
width right of way, with the West line of U.S. Highway No. 1, a 200 foot width
right of way; thence South 10º 10'00'' East, on said West right of way line of
U.S. Highway No. 1, a distance of 865.78 feet; thence South 88º 18'30'' West, on
the South line of outparcel ''C'' (formerly occupied by Barnett Bank) of
Moultrie Square Shopping Center, 297.59 feet to the point of beginning of the
herein described parcel of land; thence South 01º 41'30'' East, across the West
end of a 25 foot width access easement, 25.00 feet; thence North 88º 18'30''
East, on the South line of said access easement, 101.32 feet; thence South 10º
10'02'' East 398.15 feet; thence South 88º 19'00'' West, line of Mariner Health
Way, a 60 foot width right of way, 353.35 feet; thence North 19º 21'00'' West,
on the East line of a 30 foot wide drainage easement, 185.16 feet; thence North
35º 21'00'' West, on said line of drainage easement, 236.61 feet; thence North
68º 46'34'' West, on said line of drainage easement, 155.04 feet; thence North
88º 18'30'' East, on the South line of said Moultrie Square Shopping Center
523.47 feet; thence South 01º 41'30'' East, on the West line of a 30 foot width
drive, 15.00 feet to the point of beginning.


TOGETHER WITH a non-exclusive easement for ingress, egress and installation of
utilities running Westerly from U.S. Highway No. 1 South to the real property
described herein, said easement being more particularly described as follows:


A strip of land 60 feet in width in SECTION 48, TOWNSHIP 8 SOUTH, RANGE 30 EAST,
St. Johns County, Florida, more fully described as follows:


Commencing on the Northeast corner of that land described in Deed Book PP, Page
62, Public Records of said County; thence North 01º 41'00'' West, 166.00 feet;
thence South 88º 19'00'' West, 766.46 feet to the point of beginning on the
North line of land of St. Johns Meridian Limited Partnership at a point South
88º 19'00'' West, across the end of said 60 foot strip of land, 60.00 feet;
thence North 01º 41'00'' West 350.00 feet; thence North 88º 19'00'' East, 60.0
feet to the point of a curve to the right with a radius of 30 feet; thence on
said curve to the right, through a central angle of 90º 00'00'', an arc distance
of 47.12 feet; thence North 88º 19'00'' East, 634.98 feet to the point of a
curve to the right with a radius of 90.00 feet; thence on said curve to the
right, through a central angle of 81º 31'00'', an arc distance of 128.05 feet;
thence South 10º 10'00'' East, on the West right-of-way line of U.S. Highway No.
1, a distance of 239.22 feet; thence on a curve concave Northeasterly with
radius of 70.00 feet, through a central angle of 81º 47'12'', an arc distance of
99.92 feet to the Point of Tangency of said curve; thence North 10º 10'00''
West, tangent to said curve with radius of 70.00 feet, 170.00 feet to the point
of a curve to the left with radius of 30.00 feet; thence on said curve to the
left, through a central angle of 81º 31'00'', an arc distance of 42.68 feet,
thence South 88º19'00'' West 634.98 feet to the point of a curve to the left
with radius of 30.00 feet; thence on said curve to the left, through a central
angle 90º 00'00'', an arc distance of 47.12 feet; thence South 01º 41'00'' East,
230.00 feet to the Point of


Exhibit A-2-48



--------------------------------------------------------------------------------





Exhibit A-2 Continued


Beginning. LESS AND EXCEPT a strip of land 20 feet in width, in SECTION 48,
TOWNSHIP 8 SOUTH. RANGE 30 EAST, St. Johns County, Florida, more particularly
described as follows:


Commence at the Northeast corner of lands described in Deed Book PP, Page 62,
public records of said county, thence North 00º 12'14'' East along the Westerly
right-of-way of an old county road a distance of 325.73 feet to a point
intersecting the Westerly right-of-way of U.S. 1 (a 200 foot right-of-way);
thence departing said Westerly right-of-way of an old county road along said
Westerly right-of-way of U.S. 1, North 08º 16'47'' West a distance of 142.51
feet; thence departing said right-of-way North 89º 50'37'' West on a line
parallel with the North line of the easement described in Official Records Book
777, Page 1466, a distance of 492.98 to the point of beginning at the South East
corner of the herein described strip of land; thence North 00º 09'23'' East in a
distance of 20.00 feet to a point of intersecting the North line of the easement
described in Official Records Book 777, Page 1466; thence South 89º 50'37'' East
along said easement line a distance of 25.00 feet; thence departing said
easement line South 00º 09'23'' West a distance of 20.00 feet to the point of
beginning.


Exhibit A-2-49



--------------------------------------------------------------------------------






EXHIBIT A-3
(List of Pool 3 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)




Exhibit A-3



--------------------------------------------------------------------------------






EXHIBIT A-3
(List of Pool 3 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
HCP ID
Facility Name
Address
City
State
Total Units
Primary Intended Use
Lease Term
Allocated Initial Investment  
(in $ millions)
Initial Expiration
1st Extension
2nd Extension
1173
Brookdale Bellevue
15241 Northeast 20th St.
Bellevue
WA
114
90-unit assisted living care, 24-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
6 Years
[***]
2052
Brookdale Chesterley AL
1100 N 35th Ave
Yakima
WA
70
70-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2078
Brookdale Chesterley MC
1100 N 35th Ave
Yakima
WA
14
14-unit Alzheimer's care, and such other uses necessary or incidental to such
use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2095
Brookdale College Place
550 E Whitman Dr
College Place
WA
82
82-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
217
Brookdale Cy-Fair
11500 Fallbrook Drive
Houston
TX
112
12-unit independent living care, 70-unit assisted living care, 30-unit
Alzheimer's care, and such other uses necessary or incidental to such use
August 31, 2030
10 Years
6 Years
[***]
734
Brookdale Hillsborough
600 Auten Road
Hillsborough
NJ
77
66-unit assisted living care, 11-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2160
Brookdale Kenmore
7221 NE 182nd St
Kenmore
WA
85
72-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
225
Brookdale Lake Ridge
3940 Prince William Pkwy
Woodbridge
VA
79
55-unit assisted living care, 24-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
730
Brookdale Litchfield Hills
376 Goshen Road
Torrington
CT
68
59-unit assisted living care, 9-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
1386
Brookdale Marietta
150 Browns Road
Marietta
OH
89
73-unit assisted living care, 16-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2107
Brookdale Medi Park W
7404 Wallace Blvd
Amarillo
TX
132
73-unit independent living care, 59-unit assisted living care, and such other
uses necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2089
Brookdale Newberg
3802 Hayes Street
Newberg
OR
107
24-unit independent living care, 83-unit assisted living care, and such other
uses necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
1165
Brookdale Northridge
17650 Devonshire St.
Northridge
CA
159
90-unit assisted living care, 24-unit Alzheimer's care, 45-unit skilled nursing
facility, and such other uses necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2162
Brookdale Northshore
401 Northshore Blvd
Portland
TX
110
110-unit independent living care, and such other uses necessary or incidental to
such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2133
Brookdale Oswego Springs
11552 SW Lesser Rd
Portland
OR
68
68-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
1158
Brookdale Plymouth Beach
97 Warren Avenue
Plymouth
MA
87
58-unit assisted living care, 29-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
6 Years
[***]
2050
Brookdale Redmond
1942 SW Canyon Dr
Redmond
OR
88
2-unit independent living care, 62-unit assisted living care, 24-unit
Alzheimer's care, and such other uses necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2084
Brookdale Roseburg
3400 NW Edenbower Blvd
Roseburg
OR
56
56-unit Alzheimer's care, and such other uses necessary or incidental to such
use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2083
Brookdale Statesman Club
10401 Vineyard Blvd
Oklahoma City
OK
137
137-unit independent living care, and such other uses necessary or incidental to
such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2077
Brookdale Sterling
46555 Harry Byrd Hwy
Sterling
VA
70
70-unit assisted living care, and such other uses necessary or incidental to
such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
2062
Brookdale Stonebridge
7900 Ne Vancouver Mall Dr
Vancouver
WA
60
60-unit Alzheimer's care, and such other uses necessary or incidental to such
use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
861
Brookdale Wekiwa Springs
203 S. Wekiwa Springs Road
Apopka
FL
77
10-unit independent living care, 54-unit assisted living care, 13-unit
Alzheimer's care, and such other uses necessary or incidental to such use
August 31, 2030
10 Years
6 Years
[***]
2116
Brookdale Willows Sherman
3410 Post Oak Crossing
Sherman
TX
46
37-unit assisted living care, 9-unit Alzheimer's care, and such other uses
necessary or incidental to such use
August 31, 2030
10 Years
8 Years and 11 Months
[***]
 
 
 
 
 
1,987
 
 
 
 
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------






EXHIBIT A-3.1
Initial Allocated Minimum Rent - Pool 3
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1173
Brookdale Bellevue
[***]
[***]
[***]
2052
Brookdale Chesterley AL
[***]
[***]
[***]
2078
Brookdale Chesterley MC
[***]
[***]
[***]
2095
Brookdale College Place
[***]
[***]
[***]
217
Brookdale Cy-Fair
[***]
[***]
[***]
734
Brookdale Hillsborough
[***]
[***]
[***]
2160
Brookdale Kenmore
[***]
[***]
[***]
225
Brookdale Lake Ridge
[***]
[***]
[***]
730
Brookdale Litchfield Hills
[***]
[***]
[***]
1386
Brookdale Marietta
[***]
[***]
[***]
2107
Brookdale Medi Park W
[***]
[***]
[***]
2089
Brookdale Newberg
[***]
[***]
[***]
1165
Brookdale Northridge
[***]
[***]
[***]
2162
Brookdale Northshore
[***]
[***]
[***]
2133
Brookdale Oswego Springs
[***]
[***]
[***]
1158
Brookdale Plymouth Beach
[***]
[***]
[***]
2050
Brookdale Redmond
[***]
[***]
[***]
2084
Brookdale Roseburg
[***]
[***]
[***]
2083
Brookdale Statesman Club
[***]
[***]
[***]
2077
Brookdale Sterling
[***]
[***]
[***]
2062
Brookdale Stonebridge
[***]
[***]
[***]
861
Brookdale Wekiwa Springs
[***]
[***]
[***]
2116
Brookdale Willows Sherman
[***]
[***]
[***]
 
Total Lease Pool 3 (23 Properties)
[***]
[***]
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.


Exhibit A-3-2

--------------------------------------------------------------------------------







LEGAL DESCRIPTION
(Plymouth, Massachusetts)
A certain parcel of land with the buildings thereon situated on Warren Avenue,
Plymouth, Plymouth County, Massachusetts bounded and described as follows:
Beginning at a point on Warren Avenue 110 feet from the centerline of Sunrise
Avenue thence;
S 89 15 12 E, a distance of 50.00 to a point, thence;
S 00 44 48 W, a distance of 172.00 to a point, thenee;
S 80 36 36 E, a distance of 125.74 calculated (123.00 Plan) to a point (see
bound 3.8 off), thence;
S 04 06 18 W, a distance of 457.76 calculated (458.00 plan) to a point, thence;
S 80 05 58 E, a distance of 11.28 to a point, thence;
S 39 15 14  E, a distance of 59.48 calculated (65.00 plan) to a point, thence;
S 14 07 31 E, a distance 0E31.95 to a point, thence;
S 27 37 17 W, a distance of 52.94 to a point, thence;
S 05 39 27 W, a distance of 36.54 to a point, thence;
S 17 56 58 E, a distance of 56.53 to a point, thence;
N 87 26 20 E, a distance of 6.00 to a point, thence;
S 02 33 41 E, a distance of 32.00 to a point, thence;
S 06 18 14  E, a distance of 120.00 to a point, thence;
S 07 13 45  E, a distance of 120,00 to a point, thence;
S 07 26 30 E, a distance of 120.00 to a point, thence;
S 86 55 22 W, a distance of 59.82 to a point, thence;
S 83 50 11 W, a distance of 268.43 to a point (iron pipe found 1.6 off), thence;
N 04 01 25 E, a distance of 1290.00 to the point of beginning.


Exhibit A-3-3

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Statesman Club Retirement Community)
Block Six (6), of THE VINEYARD COTTAGES, SECTION 1, a Replat of a part of Block
1, The Vineyard, an Addition to the City of The Village, Oklahoma County,
Oklahoma, as shown by the recorded plat thereof and Common Area D known as
Champagne Blvd., as shown in Plat of The Vineyard Cottages, Section 1.


Exhibit A-3-4

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Manor House, Emeritus at)
A piece of land lying in the Northeast quarter and Southeast quarter of Section
1, Township 27 South, Range 6 West, Willamette Meridian, Douglas County, Oregon,
and being more particularly described as follows:
Beginning at a 5/8 inch iron rod at the Southwest corner of that land described
in Recorder s No. 75-2524, records of Douglas County, Oregon; thence South 0 00
35 West 506.44 feet to a 5/8 inch iron rod on the Northerly right of way of
Edenbower Blvd.; thence South 89 28 48 East 346.85 feet along said right of way
to a 5/8 inch iron rod; thence North 75 35 18 East 41.10 feet to a 5/8 inch iron
rod on the Westerly right of way line of the S.P. Railroad; thence along the
Westerly right of way of the S.P. Railroad and the Westerly line of Hooker Road
respectively North 5 25 25 East 160.95 feet to a 5/8 inch iron rod; North 0  27
20 West 198.63 feet to a 5/8 inch iron rod and North 0 27 20 West 120.00 feet to
a 5/8 inch iron rod on the Southerly boundary of that land described in Recorder
s No. 75-2524, records of Douglas County, Oregon; thence leaving said right of
way lines North 89 55 00 West 400.97 feet to the place of beginning.
Together with that portion of Hooker Road right of way which inured to said
premises by vacation thereof.


Exhibit A-3-5

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Cougar Springs Assisted Living Community, Emeritus at)
Parcel Two (2) of Partition Plat No. 2002-11, filed January 29, 2002, in
Partition Cabinet 2, Page 243, Deschutes County, Oregon.


Exhibit A-3-6

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Cougar Springs Memory Care Community, Emeritus at)
Parcel Two (2) of Partition Plat No. 2002-11, filed January 29, 2002, in
Partition Cabinet 2, Page 243, Deschutes County, Oregon.


Exhibit A-3-7

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Chehalem Springs Assisted Living Community)
The Land referred to in this policy is described as follows:
Parcel 2, PARTITION PLAT 2001-38, in the City of Newberg, recorded October 23,
2001, as Instrument No. 200118649, Deed and Mortgage Records, County of Yamhill,
State of Oregon.


Exhibit A-3-8

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Oswego Springs Assisted Living Facility)
PARCEL I:
A tract of land in Section 31, Township 1 South, Range 1 East of the Willamette
Meridian, in the County of Multnomah and State of Oregon, described as follows:
BEGINNING at the Southwest corner of the East half of this Northwest quarter of
said Section 31, said point being in the center line of County Road No. 980
(Lesser Road); thence Northerly along the center line of said County Road to an
intersection with the South line of County Read No. 1050 (Capitol Highway);
thence South 89 15 East, along the South line of said County Road, 86.61 feet;
thence continuing along the South side of said road, 116.01 feet on a curve to
the left having a radius of 317.78 feet; thence South 0 36 West, 814.51 feet to
a point in the South line of said East half of the Northwest quarter of said
Section 31; thence North 89 24 West, 441.12 feet to point of beginning.
EXCEPTING THEREFROM a tract in the Northeast corner thereof conveyed to George
H. Johnson and wife by that certain instrument recorded March 17, 1939 in Book
488, Page 36, P.S. Deed Records of said County and State, which excepted that
portion described as follows:
BEGINNING at a point on the Southerly line of Capitol Highway (County Road No.
1050) which is South 89 24 East, 441.12 feet and North 0 36 East, 814.31 feet
from the Southwest corner of the East one-half of the Northwest one-quarter of
said Section 31; thence South 0 36 West, 120 feet; thence North 89 24 West,
87.08 feet; thence North 0 36 East, 100.36 feet to the Southerly line of Capitol
Highway; thence Easterly along said line 89.70 feet to the place of beginning.
FURTHER EXCEPTING THEREFROM that portion as described in Deed For Right-of-Way
Purposes to City of Portland, a municipal corporation of the State of Oregon,
records February 23, 2004 as Fee No. 2004-028081.
PARCEL II:
A tract of land in Section 31, Township 1 South, Range 1 East of the Willamette
Meridian, in the Canty of Multnomah and State of Oregon, described as follows:
BEGINNING at a point on the half-section line East and West through said Section
31, South 89 24 East, 441.12 feet from the Southwest corner of the East half of
the Northwest quarter of said Section 31; thence South 89 24 East, 310 feet;
thence North 0 36 East, 538.41 feet; thence North 89 24 West, 310 feet; thence
South 0 36 West, 538.41 feet to the place of beginning.
EXCEPTING THEREFROM the following portion of land from the above described
Parcels I and II, described as follows:
A tract of land in Section 31, Township 1 South, Range 1 East of the Willamette
Meridian, in the County of Multnomah and State of Oregon, described as follows:


Exhibit A-3-9

--------------------------------------------------------------------------------





The South 400 feet of a tract of land:
BEGINNING at the Southwest corner of the East one-half of the Southwest
one-quarter in centerline of Southwest Lesser Road; thence South 89 24 East,
along the East-West centerline of said Section 31, 751.12 feet to the Southeast
corner of that certain tract conveyed to Gerald W. Crow and Carol L. Crow,
husband and wife, by Deed recorded August 17, 1961 in Multnomah County Deed Book
2076, Page 465; thence North 0 36 East, along the East line of said Crow Tract
538.41 feet to a Northeast corner thereof; thence North 89 24 West, along the
North line of said Crow Tract and the Westerly extension thereof to an
intersection with the centerline of S.W. Lesser Road; thence Southerly along the
centerline of S.W. Lesser Road to the point of beginning.
FURTHER EXCEPTING THEREFROM that portion as described in Deed For Right-of-Way
Purposes to City of Portland, a municipal corporation of the Slate of Oregon,
recorded February 23, 2004 as Fee No. 2004-028081.


Exhibit A-3-10

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Carriage Inn, Emeritus at)
Lot One (1), Block Fifteen (15), NORTH SHORE UNIT THREE (3), an Addition to the
Town of Portland in San Patricio County, Texas, as shown by map or pint of same
recorded under County Clerk s File No. 343755 Real Property Records of San
Patricio County, Texas, and in Envelope A-46, Tube 32-3, Map Records of San
Patricio County, Texas.


Exhibit A-3-11

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Stonebridge Specialty Care Community)
THE LAND REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF Clark, STATE OF
Washington, AND IS DESCRIBED AS FOLLOWS.
Parcel I
Real property being a portion of Lot 11 of JAGGY HOMESTEAD LOTS, according to
the plat thereof, recorded in Book B of Plats, at Page 12, records of Clark
County, Washington, in the Southeast quarter of the Northwest quarter of Section
17, Township 2 North, Range 2 East, Willamette Meridian, in the City of
Vancouver, Clark County, Washington, described as follows:
Beginning at the Southeast corner of that parcel of land conveyed to Ronald N.
Province and Anita A. Province by deed recorded under Auditor s File No.
7803140086, deed records of said County, said point also being on the North
right of way line of N.E. Vancouver Mall Drive, 30 feet from the centerline, as
shown on Book 43 of Surveys at Page 112, said point also being a point on an arc
with a 1939.86 foot radius curve; thence along the South line of said Province
parcel and said North right of way line and along said curve to the left, from a
tangent bearing of South 78 47 05 West, through a central angle of 00 56 02 , an
arc distance of 31.62 feet to a point of tangency; thence continuing along the
South line of said Province parcel and said North right of way line south 77 51
03 West 364.97 feet; thence leaving said right of way line North 01 49 42 East
342.91 feet to a point on the South right of way line of N.E. 51st Street as
shown on said Survey, said point being 30 feet from the centerline of said
street when measured as right angles; thence along said right of way line South
88 55 08 East 385.07 feet to the Northwest corner of said Province parcel;
thence along the East line of said Province parcel South 01 51 32 West 252.39
feet to the Point of Beginning.
Parcel II
An easement over real property for a storm water facility, described as follows:
Beginning at the southwest corner of the above described parcel; thence along
the North right of way line of said N.E. Vancouver Mall Drive South 77 51 03
West 126.94 feet; thence leaving said North right of way line North 00 08 31
 West 37.55 feet; thence North 83 15 58 East 125.87 feet to a point on the west
line of said parcel; thence along said West line South 01 49 42 West 25.60 feet
to the Point of Beginning.


Exhibit A-3-12

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Willows Assisted Living and Memory Care Community, The)
Being Lot One (1), of the Replat of Lot 1-B of POST OAK CROSSING, an Addition to
the City of Sherman, Texas, as shown by Plat of record in Volume 10, Page 13,
Plat Records, Grayson County, Texas.


Exhibit A-3-13

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Canyonview Estates, Emeritus at)
Being all of Lot 4, Block 1 of Amended Ridgeview Medical Center Unit No. 12, an
addition to the City of Amarillo in Potter County, Texas, according to the map
or plat thereof, recorded in Volume 2688, Page 507 of the Official Pubic Records
of Potter County, Taxes.


Exhibit A-3-14

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Monroe House Assisted Living Community)
All that certain lot or parcel of land, lying and being in Loudoun County,
Virginia, with the appurtenances thereto, being Unit No. 2 of Phase 2, of
COMMUNITY VILLAGE AT STERLING CONDOMINIUM, which unit is more specifically
designated and described in the Declaration for Community Village at Sterling
Condominium in Deed Book 1729 at page 855, as amended and restated in Amendment
and Restatement of Condominium Instruments for Community Village at Sterling
Condominium recorded in Deed Book 1781 at page 910 among the land records of the
County of Loudoun, Virginia (the  Declaration ).
TOGETHER WITH those certain non-exclusive Cross-Easement for Use of Common
Facilities for access, driveways and parking as contained in paragraph 4.4 for
the Declaration for Community Village at Sterling Condominium recorded in Deed
Book 1729, page 855, as amended by Amendment and Restatement of Condominium
instruments for Community Village at Sterling Condominium recorded in Deed Book
1781, page 910.
TOGETHER WITH the non-exclusive easements set forth within the Reciprocal
Easement Agreement recorded in Deed Book 1808, page 781.
BEING the same real estate conveyed to BRE/SW Monroe House LLC, a Delaware
limited liability company by the following deeds dated August 5, 2010, recorded
August 20, 2010:
Instrument Nos. 20100818-0049010; 20100818-0049012; 20100818-0049013;
20100818-0049014; 20100818-0049015; 20100818-0049016; 20100818-0049017;
20100818-0049018; 20100818-0049019; 20100818-0049420; 20100818-0049021;
20100818-0049022; 20100818-0049723; 20100818-0049024; 20100818-0049025;
20100818-0049026.


Exhibit A-3-15

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Bellevue, Washington)
ALL OF THOSE LOTS OR PARCELS OF LAND LOCATED IN KING COUNTY, WASHINGTON AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
PARCEL A:
THE EAST HALF OF THE NORTHWEST QUARTER OF THE SOUTHEAST QUARTER OF THE NORTHWEST
QUARTER OF SECTION 26, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING COUNTY,
WASHINGTON;
EXCEPT THE NORTH 30 FEET CONVEYED TO KING COUNTY FOR ROAD BY DEED RECORDED UNDER
RECORDING NO. 1723680;
AND EXCEPT A NORTHWESTERLY PORTION THEREOF CONDEMNED BY KING COUNTY UNDER KING
COUNTY SUPERIOR COURT CAUSE NO. 233307;
AND EXCEPT THAT PORTION CONDEMNED BY THE CITY OF BELLEVUE FOR THE WIDENING OF
NORTHUP WAY UNDER KING COUNTY SUPERIOR COURT CAUSE NO. 85-2-20215-5.
PARCEL B:. 
AN EASEMENT FOR INGRESS AND EGRESS OVER WEST 50 FEET OF THE NORTH 185.68 FEET,
OF THE WEST HALF OF THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER OF THE
NORTHWEST QUARTER OF SECTION 26, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING
COUNTY, LESS THE NORTH 30 FEET THEREOF FOR ROAD (AS DESCRIBED LN KING COUNTY
RECORDING NO. 8007020501).
SURVEYOR S DESCRIPTION:
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A FOUND NAIL AND WASHER AT THE NORTHWEST CORNER OF PARCEL A, OF
RECORD OF SURVEY RECORDED IN VOLUME 116 PAGE 195 OF SURVEYS IN KING COUNTY,
WASHINGTON, THENCE FROM SAID POINT OF BEGINNING ALONG THE WESTERLY, SOUTHERLY,
EASTERLY, AND NORTHERLY LINES THE FOLLOWING COURSES AND DISTANCES; SOUTH 01 14
37 WEST 635.94 FEET, SOUTH 89 02 36 EAST 329.96 FEET, NORTH 01 13 43 EAST 640.19
FEET, NORTH 89 21 53 WEST 293.76 FEET,
ALONG A TANGENT CURVE TO THE LEFT, HAVING A RADIUS OF 1402.69 FEET, THROUGH A
CENTRAL ANGLE OF 01 28 36 , AN ARC LENGTH OF 36.15 FEET TO THE POINT OF
BEGINNING.


Exhibit A-3-16

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Eagle Meadows Assisted Living Community)
Parcel 1 of Whitman PUD Phase II as per Plat recorded March 15,2001 under
Auditor s File No, 0102443 in Roll File 6 at Page C-10 records of Walla
Walla County, State of Washington Excepting there from that portion deeded to
the City of College Place for Sidewalk purposes under Quit Claim Deed filed July
12, 2010, under Auditor s 2010-05308, records of the Auditor of Walla Walla
County, State of Washington. Situate in the City of College Place, State of
Washington


Exhibit A-3-17

--------------------------------------------------------------------------------





Description of Land
(Houston, Texas)
Being 5.647 acres of land located in the Finley McNaughton Survey, Abstract 553,
Harris County, Texas, being a portion of Unrestricted Reserve A of Steeplechase
Corner, Replat, a subdivision of record in Volume 300, Page 83, Map Records,
Harris County, Texas (H.C.M.R.), more particularly being all of that certain
called 5.647 acre tract, described as Tract I , conveyed to Criterion
Development Corp., by instrument of record under File No. P083340, Official
Public Records of Real Property, Harris County, Texas (H.C.O.P.R.R.P.), said
5.647 acres being more particularly described by metes and bounds as follows
(all bearings referenced to the west line of said Steeplechase Corner, Replat);
BEGINNING at a 5/8-inch iron rod found marking the southwest corner of
aforementioned Unrestricted Reserve A , same being the intersection of the west
line of said Steeplechase Corner, Replat and the northerly right-of-way line of
Fallbrook Drive (100 feet wide), also being on the east line of that certain
called 0.68 acre Harris County Flood Control District easement (40 feet wide) of
record under File No. G696950 of said H.C.O.P.R.R.P.;
Thence, with the common line of said 0.68 acre easement and Steeplechase Corner,
Replat, North 00 13 12 West, 256.81 feet to a 5/8-inch iron rod set for corner
at the Southwest corner of that certain called 6.0000 acre tract conveyed to
Houston King Motors Realty, Inc., by instrument of record under File No. P182346
of said H.C.O.P.R.R.P., from which a found 5/8-inch iron rod bears North 07 33
26 East, 0.53 feet (called North 08 23 02 East, 0.55 feet);
Thence, leaving said common line, with the south line of said 6.0000 acres,
North 89 46 48 East, at 392.42 feet (called 392.26) pass a 5/8-inch rod found
marking an angle point on the south line of said 6.0000 acres and the most
westerly corner of Unrestricted Reserve E of aforementioned Steeplechase Corner,
Replat, continuing with a south line of said Unrestricted Reserve E , in all, a
total distance of 617.09 feet to a 5/8-inch iron rod found marking a re-entrant
corner of said Unrestricted Reserve E ;
Thence, with a west line of said Unrestricted Reserve E , South 00 13 12 East,
412.43 feet to a 5/8-inch iron rod found for corner on the aforementioned
northerly right-of-way line of Fallbrook Drive, same being the southwest corner
of said Unrestricted Reserve F and a south corner of Unrestricted Reserve A ;
Thence, with a common line of said Fallbrook Drive and Unrestricted Reserve A ,
South 89 46 48 West. 154.67 feet to a 5/8-inch iron rod found for corner, the
beginning of a curve.
Thence, continuing with said common line, 466.87 feet along the arc of a tangent
curve to the right having a radius of 1950.00 feet, a central angle of 13 43 04
and a chord that bears North 83 21 40 West, 465.76 feet to a POINT OF BEGINNING
and containing 5.647 acres of land, more or less.


Exhibit A-3-18

--------------------------------------------------------------------------------







Description Of Land
(Hillsborough, New Jersey)
LEGAL DESCRIPTION
ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
TOWNSHIP OF HILLSBOROUGH, COUNTY OF SOMERSET, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT, SAID POINT MARKING THE INTERSECTION OF THE NORTHERLY
RIGHT-OF-WAY LINE OF AMWELL ROAD, SAID LINE LYING 50.00 FEET NORTH OF AND
PARALLEL WITH THE CENTERLINE OF AMWELL ROAD, WITH THE NORTHEASTERLY RIGHT-OF-WAY
LINE OF AUTEN ROAD, SAID LINE LYING 50.00 FEET NORTHEAST OF AND PARALLEL WITH
THE CENTERLINE OF AUTEN ROAD; THENCE
1.NORTH 42 DEGREES 32 MINUTES 45 SECONDS WEST, ALONG THE AFORESAID NORTHEASTERLY
RIGHT-OF-WAY LINE OF AUTEN ROAD, A DISTANCE OF 449.80 FEET TO A POINT; THENCE
2.NORTH 16 DEGREES 28 MINUTES 45 SECONDS WEST, ALONG THE WESTERLY LOT LINE OF
LOT 21.01, A DISTANCE OF 449.34 FEET TO A POINT; THENCE
3.NORTH 64 DEGREES 30 MINUTES 00 SECONDS EAST, ALONG THE NORTHERLY LOT LINE OF
LOT 21.01, A DISTANCE OF 194.62 FEET TO A POINT MARKING THE MOST NORTHERLY
CORNER OF LOT 21.01; THENCE
4.SOUTH 44 DEGREES 30 MINUTES 00 SECONDS EAST, ALONG THE NORTHERLY LOT LINE OF
LOT 21.01, A DISTANCE OF 488.60 FEET TO A POINT; THENCE
5.SOUTH 15 DEGREES 42 MINUTES 15 SECONDS WEST, ALONG THE EASTERLY LOT LINE OF
LOT 21.01, A DISTANCE OF 321.32 FEET TO A POINT; THENCE
6.SOUTH 42 DEGREES 32 MINUTES 45 SECONDS EAST, ALONG THE EASTERLY LOT LINE OF
LOT 21.01, A DISTANCE OF 202.28 FEET TO A PONT LYING IN THE NORTHERLY
RIGHT-OF-WAY LINE OF AMWELL ROAD; THENCE
7.SOUTH 73 DEGREES 57 MINUTES 15 SECONDS WEST, ALONG THE AFORESAID NORTHERLY
RIGHT-OF-WAY LINE OF AMWELL ROAD, A DISTANCE OF 141.85 FEET TO THE POINT OR
PLACE OF BEGINNING.
BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):
LOT 21.01, BLOCK 163, ON THE OFFICIAL TAX MAP OF HILLSBOROUGH TOWNSHIP


Exhibit A-3-19

--------------------------------------------------------------------------------







Description Of Land
(Torrington, Connecticut)
LEGAL DESCRIPTION
All that certain piece or parcel of land, with the buildings and improvements
thereon, located in the Town of Torrington, County of Litchfield and State of
Connecticut, being more particularly bounded and described as follows:
Commencing at a point marked by a Connecticut State Highway Department monument
in the northerly street line of Goshen Road (Connecticut Route #4) which point
marks the southeast corner of the premises;
Thence North 54 15 00 West for a distance of 259.97 feet along the northerly
line of said Goshen Road to a Connecticut Highway Department monument;
Thence North 56 18 37 West for a distance of 249.55 feet along the northerly
street line of said Goshen Road to the southwesterly corner of the premises;
Thence North 24 12 59 East for a distance of 383.32 feet along land now or
formerly of Francis & Shirley Kaczmarcyk to a point;
Thence South 80 18 25 East for a distance of 146.21 feet along said Kaczmarcyk
land to an iron pin (found);
Thence South 88 07 48 East for a distance of 186.64 feet along land now or
formerly of Heritage Land Preservation Trust, Inc. to an iron pin (found);
Thence South 45 23 48 West for a distance of 151.05 feet to a point;
Thence South 44 11 42 East for a distance of 51.23 feet to a point;
Thence South 39 51 18 East for a distance of 182.20 feet to an iron pin (found);
Thence South 22 10 09 West for a distance of 141.48 feet to an iron pin (found);
Thence South 03 05 46 East for a distance of 56.97 feet to an iron pin (found);
Thence South 24 04 00 West for a distance of 151.47 feet to an iron pin (found);
Thence South 81 20 28 West for a distance of 2.14 feet returning to the point
and place of beginning, the last seven (7) courses being along land now or
formerly of the Torrington Water Company.


Exhibit A-3-20

--------------------------------------------------------------------------------









Exhibit A-3-21

--------------------------------------------------------------------------------







LEGAL DESCRIPTION
(Spring Estates, Emeritus at)
7221 NORTHEAST 182ND STREET,
KENMORE, WASHINGTON 98028
TAX NO. 011410-0545
PARCEL A:
THAT PORTION OF LOT 8, BLOCK 11, ALDERWOOD MANOR NO. 14, ACCORDING TO THE PLAT
THEREOF, RECORDED IN VOLUME 26 OF PLATS, PAGE(S) 4, IN KING COUNTY, WASHINGTON,
DESCRIBED AS FOLLOWS:
BEGINNING ON THE EAST LINE OF SAID LOT AT A POINT 80.00 FEET SOUTH OF THE
NORTHEAST CORNER THEREOF;
THENCE NORTH 75 27 30  WEST PARALLEL WITH THE NORTHERLY LINE OF SAID LOT TO AN
INTERSECTION WITH A LINE EXTENDED NORTH 2 39 50 EAST FROM THE SOUTHWEST CORNER
OF SAID LOT;
THENCE SOUTH 2 39 50 WEST 103.19 FEET;
THENCE SOUTH 75 27 30 EAST TO THE EAST LINE OF SAID LOT AT A POINT 80.00 FEET
NORTH OF THE SOUTHEAST CORNER THEREOF;
THENCE NORTH 103.19 FEET TO THE POINT OF BEGINNING.
PARCEL B:
THE SOUTHERLY 80 FEET OF LOT 8, AS MEASURED ALONG THE EASTERLY LINE IN BLOCK 11,
ALDERWOOD MANOR NO. 14, ACCORDING TO THE PLAT THEREOF, RECORDED IN VOLUME 26 OF
PLATS, PAGE 4, IN KING COUNTY, WASHINGTON;
EXCEPT THAT PORTION THEREOF DESCRIBED AS FOLLOWS:
BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 8; AND
RUNNING THENCE NORTHERLY ALONG THE WESTERLY LINE OF SAID LOT, 80 FEET;
THENCE SOUTH 75 27 30 EAST PARALLEL WITH THE SOUTHERLY LINE OF SAID LOT, 3.799
FEET;
THENCE SOUTH 2 39 50 WEST TO THE POINT OF BEGINNING.
PARCEL C:


Exhibit A-3-22

--------------------------------------------------------------------------------





THAT PORTION OF LOT 8, BLOCK 11, ALDERWOOD MANOR NO. 14, ACCORDING TO THE PLAT
THEREOF, RECORDED IN VOLUME 26 OF PLATS, PAGE(S) 4, IN KING COUNTY, WASHINGTON,
DESCRIBED AS FOLLOWS:
BEGINNING ON THE NORTHERLY LINE OF SAID LOT AT A POINT 12.50 FEET SOUTHEASTERLY
ON THE NORTHWEST CORNER THEREOF;
THENCE SOUTH 75 27 30 EAST 173.46 FEET TO THE NORTHEAST CORNER OF SAID LOT;
THENCE SOUTHERLY ON THE EASTERLY LINE OF SAID LOT 80 FEET;
THENCE PARALLEL WITH THE NORTHERLY LINE OF SAID LOT NORTH 75 27 30 WEST TO AN
INTERSECTION WITH A LINE EXTENDED NORTH 2 39 50 EAST FROM THE SOUTHWEST CORNER
OF SAID LOT,
THENCE NORTH 2 39 50 EAST TO THE POINT OF BEGINNING;


Exhibit A-3-23

--------------------------------------------------------------------------------









Exhibit A-3-24

--------------------------------------------------------------------------------





Description Of Land
(Woodbridge, Virginia)
All that certain land situate in Prince William County, Virginia, and more
particularly described as follows:
Beginning at an iron pipe set in the eastern right of way line of Trowbridge
Drive, said pipe being the westernmost corner to Parcel C , Firwood Manor, said
point also being approximately 380 north of the intersection of Prince William
Parkway and Trowbridge Drive; thence from said pipe and departing Trowbridge
Drive and running with Parcel C the following three courses:
1.S 51 35 13 E 618.29 to an iron pipe set
2.S 38 05 08 W 247.77 to an iron pipe set
3.S 51 54 53 E 85.00 to an iron pipe set in the line of Parcel C , Firwood
Manor, said pipe being a corner to 1042 Joint Venture;
thence, with 1042 Joint Venture S 38 05 08 W 138.59 to a point in the northern
right of way line of Prince William Parkway, Route 3000;
thence, with the Prince William Parkway, N 51 06 52 W 486.33 to a P.K. nail set,
a corner of Parcel F , Firwood Manor;
thence, departing Prince William Parkway and with Parcel F the following two
courses:
1.N 38 05 09 E 216.87 to an iron pipe set
2.N 51 35 12 W 217.00 to a point in the eastern right of way line of Trowbridge
Drive, said point being a corner to Parcel F ;
thence, with Trowbridge Drive, N 38 05 01 E 165.00 to the point of beginning
containing 4.62429 acres.
TOGETHER WITH the right to drain surface water into the Detention Pond (as that
term is defined in the Agreement , hereinafter defined) on the property of the
Prince William Park Authority, as described in that certain Storm Drainage
Facilities Maintenance Agreement recorded in Deed Book 1799, page 1582, among
the land records of Prince William County, Virginia.


Exhibit A-3-25

--------------------------------------------------------------------------------









Exhibit A-3-26

--------------------------------------------------------------------------------







(Apopka, Florida)
Lot 17, PIEDMONT ESTATES, according to the plat thereof, as recorded in Plat
Book R, Page 35, Public Records of Orange County, Florida, LESS AND EXCEPT that
portion acquired by Orange County, Florida for road right of way as contained
and described in that certain Order of Taking recorded in Official Records Book
4323, Page 2303, Public Records of Orange County, Florida.


Exhibit A-3-27

--------------------------------------------------------------------------------









Exhibit A-3-28

--------------------------------------------------------------------------------





LEGAL DESCRIPTION
(Chesterley Meadows Assisted Living Community)
Lot 5 of Short Plat filed under Auditor s File Number 7287996, records of Yakima
County, Washington.
EXCEPT the South 50.2 feet of the East 145 feet thereof.
Situated in Yakima County, State of Washington


Exhibit A-3-29

--------------------------------------------------------------------------------









Exhibit A-3-30

--------------------------------------------------------------------------------





Legal Description
Situated in the State of Ohio, County of Washington, Township of Marietta, and
being part of Section 9, Town 2, Range 8, and being more fully described as
follows:
Beginning at an iron pin (set) in the North line of 8-Acre Lot. No 128 in the
Easterly right of-way line of Township Road No. 542A where the Northeast corner
of 8-Acre Lot No. 138 bears South 89 degrees 16 30 West 890.69 feet distant;
thence North 89 degrees 16 30 East along the North line of 8-Acre Lot Nos. 128
and 118 a distance of 555.00 feet to an iron pin (set); thence South 0. degrees
43 30 East a distance of 460.00 feet to an iron pin (set); thence South 89
degrees 16 30 West a distance of 752.58 feet to an iron pin (set) in the
Easterly right-of-way line of Township Road No. 542A; thence along said
right-of-way line the following three (3) courses: North 24 degrees 37 48 East a
distance of 107.47 feet to an iron pin (set) North 22 degrees 31 47 East a
distance of 200.00 feet to an iron pin (set); North 21 degrees 20 05 East a
distance of 193.28 feet to the place of beginning.
Containing 6.872 Acres, there being 1.267 Acres in 8-Acre Lot No. 118, and 5.605
Acres in 8-Acre Lot No. 128.
Parcel ID Nos.: 23-85642-001 and 23-73276.001 Together with:
Perpetual non-exclusive easement for water and sewer lines as set forth in
General Warranty Deed from James 0. Biehl, Trustee under the James 0. Biehl
Revocable Trust dated February 10, 1996 and Maxine E. Broedel, Widow, to The Inn
at Marietta Limited dated September 9, 1996, filed for record September 10, 1996
as Washington County Recorder s Instrument No. 9600008534 in Volume 42, Page
305, and in General Warranty Deed filed for record September 10, 1996 as
Washington County Recorder s Instrument No. 9600008535 in Volume 42, Page 307,
situated in the County of Washington, State of Ohio,. Township of Marietta and
being part of Section 9, Township 2, Range 8, with the centerline of said 20.00
foot wide easement being more fully described as follows:
Beginning at a point on the South line of the above described 6.872 Acre Tract
where the Southwest corner of said 6.872 Acre Tract bears South 89 16 30 , West,
20.00 feet distant; thence South 44 31 West a distance of 53.50 feet, more or
less, to the Easterly right of way line of Township Road No. 541 and there to
end.


Exhibit A-3-31

--------------------------------------------------------------------------------





LEGAL DESCRIPTION


Emeritus at Northridge




PARCEL 1:


That portion of the North half of the West 158.30 feet of the West half of the
West half of the Northwest quarter of the Southwest quarter of Section 13,
Township 2 North, Range 16 West of the Rancho Ex-Mission De San Fernando, as
shown on Recorder’s filed Map 238 filed on October 10, 1874 lying North of the
Westerly prolongation of the Northerly line of Lots 13, 14, and 15, of Tract No.
23000, as per map recorded in Book 635, Pages 95 and 96 of maps, in the Office
of the County Recorder of Los Angeles County, State of California.


Except those portions dedicated for street purposes. As described in that
certain Certificate of Compliance No. 98-015 a copy of which was recorded July
9, 1998 as Instrument No. 98-1162913.




PARCEL 2:


The North 610.80 feet of the West 150 feet of the East half of the West half of
the Northwest quarter of the Southwest quarter of Section 13, Township 2 North,
Range 16 West of the Northern portion of the Rancho Ex-Mission De San Fernando
in the City of Los Angeles, as shown on the Recorder’s filed Map No. 535, filed
June 1, 1880, in the Office of the County Recorder of said county.


Except therefrom the North 30 feet reserved for road purposes.


Also except a one-half interest in and to any oil, gas or mineral lease made by
the grantee herein or his heirs and assigns in connection with the subsurface of
property. With said herein names grantee his heirs or assigns to have full right
to execute any lease as the lessor. As contained in the deed from John R. Boyle
and Martha G. Boyle, his wife. To James Rogers, recorded June 24, 1953 in Book
42044 Page 47, official records.




PARCEL 3:


The portion of the West half of the West half of the Northwest quarter of the
Southwest quarter of Section 13, Township 2 North, Range 16 West of the Rancho
Ex-Mission De San Fernando, as shown on Recorder’s filed Map No. 238 filed on
October 10, 1874 lying North of the Westerly prolongation of the Northerly line
of Lots 13, 14 and 15, of Tract No. 23000, as per map recorded in Book 635,
pages 95 and 96 of maps , in the Office of the Country Recorder of Los Angeles
County, State of California.




Exhibit A-3-32

--------------------------------------------------------------------------------





Except therefrom that portion of the West 158.3 feet of said land lying North of
the said Westerly prolongation of the Northerly line of Lots 13, 14 and 15,
Tract No. 23000.


Also except those portions dedicated for street purposes. As described in that
certain Certificate of Compliance No. 98-015 a copy of which was recorded July
9, 1998 as Instrument No. 98-1162913.


Exhibit A-3-33

--------------------------------------------------------------------------------






EXHIBIT A-4
(List of Pool 4 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)




Exhibit A-4

--------------------------------------------------------------------------------






EXHIBIT A-4
(List of Pool 4 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
HCP ID
Facility Name
Address
City
State
Total Units
Primary Intended Use
Lease Term
Allocated Initial Investment  
(in $ millions)
Initial Expiration
1st Extension
2nd Extension
2174
Brookdale Orchard Glen
6055 Armor Duells Rd
Orchard Park
NY
100
100-unit independent living care, and such other uses necessary or incidental to
such use
September 30, 2026
10 Years
9 Years
[***]
 
 
 
 
 
100
 
 
 
 
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-4-1

--------------------------------------------------------------------------------






EXHIBIT A-4.1
Initial Allocated Minimum Rent - Pool 4 (New York Lease)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
2174
Brookdale Orchard Glen
[***]
[***]
[***]
 
Total Lease Pool 4 (1 Property)
[***]
[***]
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-4-2

--------------------------------------------------------------------------------






LEGAL DESCRIPTION
(Orchard Glen, Emeritus at)
Address    6055 Armor Duells Rd
City/Town    Orchard Park
County    Erie
State    NY
ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Orchard Park, County of
Erie and State of New York being part of Lot No 21, Township 9, Range 7 of the
Holland Land Company’s Survey, bounded and described as follows:
BEGINNING at a point on the southeast right of way line of Armor Road (66 feet
wide) at the northeast corner of Parcel 210, Map 187 of lands appropriated by
the State of New York for the Southern Expressway-Section II said point being
439 1 feet more or less northeast of the east right of way line of Murphy Road
(66 feet wide) as measured along the southerly right of way line of Armor Road,
thence South 1° 39’ 27” West a distance of 40 9 feet more or less to a point 167
72 feet north al Station 10+30 88 of the State survey baseline, thence South 88°
20’ 33” East along a north line of Parcel 205, Map 187 of lands appropriated by
the State of New York for the Southern Expressway Section II a distance of 1,498
81 feet to a point 236 95 feet west of Station 3285+38 36 of the State survey
baseline, thence North 7° 28’ 56” West a distance of 454 40 feet to a point 232
16 feet west of Station 3290+48 30 of the State survey baseline: thence North
61° 00’ 15” West along the southwest line of Parcel 27°, Map 187 of lands
appropriated by the State of New York for the Southern Expressway-Section II a
distance of 243 3 feet more or less to the southern line of Parcel No 1 as
conveyed to the County of Erie by Liber 5701 of Deeds at page 217, Thence
southwesterly along a curve to the left having a radius of 1,594 1 feet a
distance of 527.92 feet more or less to the southwest corner of lands recorded
in Liber 5701 of Deeds at page 217, Thence northwest and at right angles with
the southeast right of way line of Armor Road a distance of 10 feet to the
southeast right of way line of Armor Road, thence southwest along the southeast
right of way line of Armor Road about 725 feet to the point of beginning




Exhibit A-4-3

--------------------------------------------------------------------------------






EXHIBIT A-5
(List of Pool 5 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)




Exhibit A-5

--------------------------------------------------------------------------------






EXHIBIT A-5
(List of Pool 5 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
 
 
 
 
 
 
 
 
 
Allocated Initial
 
 
 
 
 
Total
 
Lease Term
Investment
HCP ID
Facility Name
Address
City
State
Units
Primary Intended Use
Initial Expiration
1st Extension
(in $ millions)
490
Brookdale Southside
9601 Southbrook Drive
Jacksonville
FL
317
238-unit independent living care, 53-unit assisted living care, 26-unit
Alzheimer's care, and such other uses necessary or incidental to such use
March 31, 2027
10 Years
[***]
 
 
 
 
 
317
 
 
 
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-5-1

--------------------------------------------------------------------------------






EXHIBIT A-5.1
Initial Allocated Minimum Rent - Pool 5 (BKDL1)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
490
Brookdale Southside
[***]
[***]
[***]
 
Total Lease Pool 5 (1 Property)
[***]
[***]
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Exhibit A-5-2

--------------------------------------------------------------------------------






EXHIBIT A-5
Legal Description of Jacksonville Facility
Parcel “A”
A portion of Section 14, Township 3 South, Range 27 East, Duval County, Florida,
being more particularly described as follows:
For Point of Reference, commence at the Southeast corner of Section 14, and run
North 00° 37’ 00” West, along the East line of said Section 14, a distance of
675.00 feet to a point; run thence North 89° 42’ 50” West, a distance of 120.00
feet to the Point of Beginning.
From the Point of Beginning thus described, run North 89° 42’ 50” West, a
distance of 795.00 feet to a point; run thence North 00° 02’ 10” West a distance
of 1920.24 feet to a point; run thence South 89° 45’ 00” East, a distance of
801.46 feet to a point; run thence South 00° 02’ 10” East, a distance of 1823.07
feet to the Point of Beginning.
Parcel “B”
Together with a non-exclusive easement for ingress and egress as described in
Amended and Restated Declaration of Easement recorded in Official Records Volume
6163, page 2383, of the current public records of Duval County, Florida, over
and across the following described lands:
A portion of Section 13 and 14, Township 3 South, Range 27 East, Jacksonville,
Duval County, Florida, being more particularly described as follows:
For point of beginning, commence at the Northeast corner of that property
described in Official Records Volume 5141, Page 126, Public Records of said
County, said point lying on the Westerly right of way line of Southside
Boulevard, State Road No. 115, U.S. Alternate No. 1 (a 200 foot right of way as
now established) at a point 100 feet Northerly of the intersection of said right
of way line with the line dividing Sections 13 and 24, Township and Range
aforementioned, and run North 89° 45’ 47” West, along the Northerly boundary
line of said Official Records Volume 5141, Page 126, a distance of 1,534.86
feet; run thence North 0° 14’ 06” East, a distance of 150.00 feet to the
Northerly line of a 150 foot power line easement as recorded in Official Records
Volume 3040, page 983, of said County; run thence North 89° 45’ 47” West, a
distance of 462.85 feet to a point lying on the Westerly line of said Section
13; run thence North 37° 32’ 14” West, a distance of 460.31 feet to a point of
tangent intersection, with a curve, concave to the Northeast and having a radius
of 100.00 feet; run thence Northerly, along said curve an arc distance of 66.01
feet through a central angle of 37° 49’ 23”, a chord bearing and distance of
North 18° 37’ 30” West, a distance of 64.82 feet to a point of intersection with
a non-tangent line, said point being on the Northerly line of a 150-foot power
line easement, as recorded in Official Records Volume 3040, Page 963; run thence
South 89° 42’ 50” East, along the Northerly line of said power line easement, a
distance of 176.59 feet to the Southerly and most Westerly corner of that land
described in Official Records Volume 5809, Page 1938, of said County; run thence
South 37° 45’ 02” East, a distance of 245.40 feet to a point of tangent
intersection with a curve, concave to the Northeast and having a radius of
342.30 feet; run thence along said curve, an arc distance of 310.74 feet,
through a central angle of 52° 00’ 45”, a chord bearing and distance of


Exhibit A-5-3

--------------------------------------------------------------------------------





South 63° 45’ 24” East, 300.18 feet to a point of tangency, run thence South 89°
45’ 47” East, a distance of 1,666.86 feet; run thence North 45° 06’ 01” East, a
distance of 49.62 feet to the Westerly right of way line of said Southside
Boulevard; run thence South 0° 02’ 10” East; along said Westerly line, a
distance of 285.17 feet to the point of beginning, excepting therefrom that
portion lying within the right of way of State Road No. 115 (Southside
Boulevard) as now established and as described in instrument recorded in
Official Records Volume 6333, page 2257, public records of said County.
Parcel “C”
Together with a non-exclusive easement for ingress and egress as described in
Easement recorded in Official Records Volume 6164, page 6 of the current public
records of Duval County, Florida, over and across the following described lands:
A parcel of land, lying in Section 14, Township 3 South, Range 27 East, Duval
County, Florida, being more particularly described as follows:
For point of reference, commence at the Southeast corner of Section 14, and run
North 00° 37’ 00” West, along the East line of said Section 14, a distance of
675.00 feet to the North line of a 150 foot power line easement, as described in
Official Records Volume 3040, Page 963, of the current public records of said
County; run thence North 89° 42’ 50” West, along said easement line, a distance
of 296.58 feet to the point of beginning; thence continue North 89° 42’ 50”
West, along said easement line, a distance of 149.01 feet to the intersection of
a tangent curve, and having a radius of 250.00 feet, concave to the Southwest;
run thence Southeasterly, along the arc of a curve, curving to the right through
a central angle of 52° 10’ 36”, a distance of 227.66 feet, the chord bearing and
distance being South 63° 37’ 32” East, 219.88 feet, to the point of tangency;
run thence North 37° 32’ 14” West, a distance of 44.78 feet to the beginning of
a tangent curve, with a radius of 100.00 feet, concave to the East; run thence
Northerly, along the arc of said curve, curving to the right, through a central
angle of 37° 49’ 23”, a distance of 66.01 feet, the chord bearing and distance
being North 18° 37’ 30” West, 64.82 feet, to the point of beginning.
Parcel “D”
Together with the rights and easement, in common with others, for sign purposes
as described in Sign and Landscaping Agreement recorded in Official Records
Volume 5987, page 669 of the current public records of Duval County, Florida. as
partially assigned by Partial Assignment recorded in Official Records Volume
5987, page 675, of the current public records of Duval County, Florida, upon
across, over and under the following described lands:
A portion of Section 13, Township 3 South, Range 27 East, Jacksonville, Duval
County, Florida, being more particularly described as follows:
For point of beginning, commence at the Northeast corner of that property
described in Official Records Volume 5141, Page 126, Public Records of said
County, said point lying on the Westerly right of way line of Southside
Boulevard, State Road No. 115, U.S. Alternate No. 1 (a 200 foot right of way, as
now established) at a point 100 feet Northerly of the intersection of said right
of way line with the line dividing Sections 13 and 24, Township and Range
aforementioned. From the point of beginning thus described, run North 89° 45’
47” West, along the Northerly boundary


Exhibit A-5-4

--------------------------------------------------------------------------------





line of the aforementioned property described in Official Records Volume 5141,
page 126, said point lying on the line dividing Sections 13 and 14, Township and
Range aforementioned; run thence North 00° 37’ 00” West, along said dividing
line, a distance of 150.02 feet to a point; run thence North 37° 32’ 14” West a
distance of 460.30 feet to a point of curvature; run thence 328.99 feet along
the arc of a curve, concave Southeasterly and having a radius of 100.00 feet; a
chord distance of 199.45 feet to the point of tangency, the bearing of the
aforementioned chord being North 56° 42’ 42” East, run thence South 29° 02’ 11”
East, a distance of 228.22 feet to a point of curvature; run thence 362.80 feet,
along the arc of a curve, concave Northeasterly and having a radius of 342.303
feet, a chord distance of 346.06 feet to the point of tangency, the bearing of
the aforementioned chord being South 59° 23’ 59” East; run thence South 89° 45’
47” East, a distance of 1666.86 feet to a point; run thence North 45° 06’ 01”
East, a distance of 49.62 feet to a point; run thence South 00° 02’ 10” East,
along the Westerly right of way line of said Southside Boulevard, a distance of
285.17 feet to the point of beginning. Said Parcel being subject to a 150-foot
power line easement along the Southerly and Westerly sides, as recorded in
Official Records Volume 3040, page 963, of the public records of said county.
LESS AND EXCEPT the following described land:
A portion of Section 14, Township 3 South, Range 27 East, Jacksonville, Duval
County, Florida, being more particularly described as follows:
For point of reference, commence at the Northeast corner of that property
described in Official Records Volume 5141, page 126, public records of said
county, said point lying on the Westerly right of way line of Southside
Boulevard, State Road No. 115, U.S. Alternate No. 1 (a 200 foot right of way, as
now established) at a point 100 feet Northerly of the intersection of said right
of way line with the line dividing Sections 13 and 24, Township and Range
aforementioned; run thence North 89° 45’ 47” West, along the Northerly boundary
line of the aforementioned property described in Official Records Volume 5141,
page 126, a distance of 1995.48 feet to the Northwest corner of the
aforementioned property described in Official Records Volume 5141, page 126,
said point lying on the line dividing Sections 13 and 14, Township and Range
aforementioned; run thence North 00° 37’ 00” West, along said dividing line, a
distance of 574.99 feet to a point; run thence North 89° 42’ 50” West, a
distance of 120.00 feet to a point for point of beginning; thence continue North
89° 42’ 50” West, a distance of 176.59 feet to a point on a curve; run thence
243.75 feet along the arc of a curve, concave Southeasterly and having a radius
of 100.00 feet, a chord distance of 187.74 feet to a point on a curve, the
bearing of the aforementioned chord being North 70° 06’ 58” East; run thence
South 00° 02’ 10” East, a distance of 64.73 feet to the point of beginning, also
excepting therefrom that portion lying within the right of way of State Road No.
115 (Southside Boulevard) as now established and a described in instrument
recorded in Official Records Volume 6333, page 2257, public records of said
county.
Parcel “E”
Together with a non-exclusive easement for drainage purposes as described in
Drainage and Storm Water Easement recorded in Official Records Volume 5987 page
677, of the current public records of Duval County, Florida, on, over, across,
under and through the following described lands:


Exhibit A-5-5

--------------------------------------------------------------------------------





A portion of that certain parcel of land lying within the power line easement
recorded in Official Records Volume 1192, page 261, and also described in
Official Records Volume 3040, page 963, current public records of Duval County,
Florida, which lies in the Westerly six hundred thirty feet (630’) of the most
Easterly one thousand forty feet (1040’) thereof.
APN: 147983-0100




Exhibit A-5-6

--------------------------------------------------------------------------------






EXHIBIT A-6
(List of Pool 6 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)






Exhibit A-6

--------------------------------------------------------------------------------






EXHIBIT A-6
(List of Pool 6 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
 
 
 
 
 
 
 
 
 
 
Allocated Initial
 
 
 
 
 
Total
 
Lease Term
Investment
HCP ID
Facility Name
Address
City
State
Units
Primary Intended Use
Initial Expiration
1st Extension
2nd Extension
(in $ millions)
512
Brookdale Parkplace
111 Emerson Street
Denver
CO
236
159-unit independent living care, 55-unit assisted living care, 22-unit
Alzheimer's care, and such other uses necessary or incidental to such use
September 30, 2023
10 Years
10 Years
[***]
518
Brookdale Santa Catalina
7500 North Calle Sin Envidia
Tucson
AZ
282
155-unit independent living care, 70-unit assisted living care, 15-unit
Alzheimer's care, 42-unit skilled nursing facility, and such other uses
necessary or incidental to such use
September 30, 2023
10 Years
10 Years
[***]
 
 
 
 
 
518
 
 
 
 
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-6-1

--------------------------------------------------------------------------------






EXHIBIT A-6.1
Initial Allocated Minimum Rent - Pool 6 (BKDL2)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
512
Brookdale Parkplace
[***]
[***]
[***]
518
Brookdale Santa Catalina
[***]
[***]
[***]
 
Total Lease Pool 6 (2 Properties)
[***]
[***]
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-6-2

--------------------------------------------------------------------------------






EXHIBIT A-6
Legal Description of Tucson Facility
Property located in Pima County, State of Arizona, more particularly described
as follows:
Parcel A
West Portion of Lot 234
All of that portion of Lot 234 in SIN VACAS, Lots 1 through 127 and Lots 129
through 235 and Common Area Lots A, B, and C, a subdivision of Pima County,
Arizona, according to the map or plat thereof of record in the office of the
County Recorder of Pima County, Arizona, in Book 28 of Maps and Plats at page
54, said portion being more particularly described as follows:
COMMENCING at the most Westerly corner common to Lot 233 and said Lot 234 in
said SIN VACAS, said corner also being the TRUE POINT OF BEGINNING;
THENCE South 11 Degrees 59 Minutes 18 Seconds East, (South 12 degrees 00 minutes
00 seconds East record), along the Easterly right of way line of Calle Sin
Envidia, a distance of 484.91 feet (484.90 feet record), to the beginning of a
curve from which the radius point bears North 78 degrees 06 minutes 02 seconds
East a distance of 25.00 feet;
THENCE Southeasterly along said right of way curve, through a central angle of
84 degrees 08 minutes 46 seconds (84 degrees 00 minutes 00 seconds record), a
distance of 36.72 feet (36.65 feet record) to a point on the Northerly right of
way line of Calle Sin Desengano;
THENCE North 83 degrees 57 minutes 55 seconds East, (North 84 degrees 00 minutes
00 seconds East record) along said right of way line a distance of 15.00 feet;
THENCE departing said right of way line, North 9 degrees 21 minutes 04 seconds
East a distance of 86.68 feet;
THENCE North 37 degrees 49 minutes 19 seconds East, a distance of 84.88 feet;
THENCE North 00 degrees 52 minutes 23 seconds West, a distance of 240.99 feet;
THENCE North 24 degrees 29 minutes 58 seconds East, a distance of 149.99 feet;
THENCE North 10 degrees 22 minutes 33 seconds West, a distance of 21.31 feet
(21.21 feet record ) to a point on the Northerly line of said Lot 234;
THENCE South 77 degrees 28 minutes 52 seconds West (South 77 degrees 29 minutes
18 seconds West record) along said Northerly line, a distance of 269.98 feet
(270.07 feet record), to the TRUE POINT OF BEGINNING.


Brookdale Santa Catalina
Exhibit A-6-3



--------------------------------------------------------------------------------





220-21-243A
Parcel B
East Portion of Lot 234
All of that portion of Lot 234 in SIN VACAS, Lots 1 through 127 and Lots 129
through 235 and Common Area Lots A, B, and C, a subdivision of Pima County,
Arizona, according to the map or plat thereof of record in the office of the
County Recorder of Pima County, Arizona, in Book 28 of Maps and Plats at page
54, said portion being more particularly described as follows:
COMMENCING at the most Westerly corner common to Lot 233 and said Lot 234 in
said SIN VACAS;
THENCE South 11 degrees 59 minutes 18 seconds East (South 12 degrees 00 minutes
00 seconds East, record) along the Easterly right of way line of Calle Sin
Envidia, a distance of 484.91 feet (484.90 feet record), to the beginning of a
curve from which the radius point bears North 78 degrees 06 minutes 02 seconds
East a distance of 25.00 feet;
THENCE Southeasterly along said right of way curve, through a central angle of
84 degrees 08 minutes 46 seconds (84 degrees 00 minutes 00 seconds record), a
distance of 36.72 feet (36.65 feet record) to a point on the Northerly right of
way line of Calle Sin Desengano;
THENCE North 83 degrees 57 minutes 55 seconds East, (North 84 degrees 00 minutes
00 seconds East record) along said right of way line a distance of 15.00 feet to
the TRUE POINT OF BEGINNING;
THENCE continue North 83 degrees 57 minutes 55 seconds East, (North 84 degrees
00 minutes 00 seconds East record) along said right of way line a distance of
113.75 feet (113.70 feet record) to the beginning of a non-tangent curve from
which the radius point bears South 5 degrees 59 minutes 40 seconds East a
distance of 333.00 feet;
THENCE Easterly along said right of way curve, through a central angle of 40
degrees 47 minutes 50 seconds, (40 degrees 46 minutes 41 seconds record) a
distance of 237.11 feet (237.00 feet record) to the beginning of a reverse curve
from which the radius point bears North 34 degrees 01 minutes 23 seconds East a
distance of 25.00 feet;
THENCE Northeasterly along said right of way curve, through a central angle of
98 degrees 34 minutes 24 seconds (99 degrees 16 minutes 38 seconds record) a
distance of 43.01 feet (43.32 feet record) to a point on the Northwesterly right
of way line of Placita Sin Pereza;
THENCE North 25 degrees 28 minutes 38 seconds East (North 25 degrees 30 minutes
00 seconds East record) along said right of way line a distance of 92.02 feet
(92.01 feet record) to the beginning of a non-tangent right of way curve from
which the radius point bears South 64 degrees 32 minutes 30 seconds East a
distance of 698.00 feet;


Brookdale Santa Catalina
Exhibit A-6-4



--------------------------------------------------------------------------------





THENCE Northeasterly along said right of way curve, through a central angle of 7
degrees 40 minutes 15 seconds (7 degrees 40 minutes 12 seconds record) a
distance of 93.45 feet (93.44 feet record) to the beginning of a reverse curve
which the radius point bears North 56 degrees 43 minutes 45 seconds West a
distance of 40.00 feet;
THENCE Northerly along said right of way curve, through a central angle of 46
degrees 29 minutes 40 seconds (46 degrees 08 minutes 20 seconds record) a
distance of 32.46 feet (32.21 feet record) to the beginning of a reverse curve
from which the radius point bears North 77 degrees 17 minutes 05 seconds East a
distance of 40.00 feet;
THENCE Northerly along said right of way curve through a central angle of 50
degrees 58 minutes 49 seconds (50 degrees 57 minutes 50 seconds record) a
distance of 35.59 feet (35.56 feet record);
THENCE North 25 degrees 09 minutes 04 seconds East (North 25 degrees 00 minutes
00 seconds East record), along the line common to said Lot 234 and Lot 81 in SIN
VACAS, a distance of 165.70 feet (166.00 feet record);
THENCE North 63 degrees 32 minutes 59 seconds West, (North 63 degrees 38 minutes
06 seconds West record) a distance of 184.72 feet (184.59 feet record);
THENCE North 11 degrees 27 minutes 58 seconds East (North 11 degrees 30 minutes
00 seconds East record) a distance of 194.94 feet (195.00 feet record);
THENCE South 77 degrees 28 minutes 52 seconds West (South 77 degrees 29 minutes
18 seconds West record), a distance of 303.09 feet (303.06 feet record);
THENCE South 10 degrees 22 minutes 33 seconds East, a distance of 21.31 feet
(21.21 feet record);
THENCE South 24 degrees 29 minutes 58 seconds West, a distance of 149.99 feet;
THENCE South 0 degrees 52 minutes 23 seconds East, a distance of 240.99 feet;
THENCE South 37 degrees 49 minutes 19 seconds West, a distance of 84.88 feet;
THENCE South 9 degrees 21 minutes 04 seconds West, a distance of 86.68 feet to
the TRUE POINT OF BEGINNING.


Brookdale Santa Catalina
Exhibit A-6-5



--------------------------------------------------------------------------------







220-21-243B
Parcel C
Lot 233, of SIN VACAS, a subdivision of Pima County, Arizona, according to the
plat of record in the office of the County Recorder of Pima County, Arizona, in
Book 28 of Maps at page 54 and as amended by Declaration of Scrivener’s Error
recorded in Docket 6003 at page 1116, in Docket 6078 at page 1122, in Docket
6203 at page 923 and in Docket 7951 at page 1099.
220-21-2420
Parcel D
An easement over, through and upon that portion of Lot 233 of SIN VACAS, a
subdivision of Pima County, Arizona according to the plat of record in the
office of the County Recorder of Pima County, Arizona in Book 28 of Maps and
Plats at page 54, and as amended by Declaration of Scriveners Errors recorded in
Docket 6003 at page 1116, in Docket 6078 at page 1122, in Docket 6203 at page
923, and in Docket 7951 at page 1099 as shown on Exhibit C attached to that
Declaration of Easements dated March 28, 1997 and recorded April 22, 1997 in
Docket 10529 at page 1640 for the purposes of vehicular and pedestrian ingress
and egress from and between Lot 234 in SIN VACAS, Lots 1 through 127 and Lots
129 through 235 and Common Areas A, B, and C, a subdivision of Pima County,
Arizona, according to the map or plat thereof of record in the office of the
County Recorder of Pima County, Arizona in Book 28 of Maps and Plats at page 54
and the road way known as Calle Sin Envidia.




Brookdale Santa Catalina
Exhibit A-6-6



--------------------------------------------------------------------------------






EXHIBIT A-6
LEGAL DESCRIPTION OF THE DENVER FACILITY
Property located in the County of Denver, Colorado
PARCEL 1:
Lots 1, 2, 3 and Lots 19 through 24, Block 22, Kettles Second Addition to the
City of Denver, City and County of Denver, State of Colorado.
PARCEL 2:
Lots 1 through 12, Block 11, ARLINGTON PARK ANNEX, TOGETHER WITH that part of
the West ½ of vacated Clarkson Street adjoining Lots 2 through 12 on the East as
described in Ordinance No. 348, Series of 1981, recorded July 18, 1981, in Book
2407 at Page 244, and TOGETHER with the vacated alley in Block 11, being part of
original Lots 1 through 6 on the West, as vacated by Ordinance No. 576, Series
1974, recorded August 29, 1974 in Book 937 at Page 566, EXCEPT that portion of
Lots 7 through 12, conveyed to the City and County of Denver, by Deed recorded
in Book 2769 at Page 25, City and County of Denver, Colorado.
APN: 05101-27-001-000
05101-27-002-000
05101-27-041-000




Exhibit A-6-7

--------------------------------------------------------------------------------






EXHIBIT A-7
(List of Pool 7 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)




Exhibit A-7



--------------------------------------------------------------------------------






EXHIBIT A-7
(List of Pool 7 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
 
 
 
 
 
 
 
 
 
 
Allocated Initial
 
 
 
 
 
Total
 
Lease Term
Investment
HCP ID
Facility Name
Address
City
State
Units
Primary Intended Use
Initial Expiration
1st Extension
2nd Extension
(in $ millions)
1000
Brookdale Greenwood Vlg
6450 South Boston Street
Greenwood Village
CO
178
74-unit assisted living care, 15-unit Alzheimer's care, 89-unit skilled nursing
facility, and such other uses necessary or incidental to such use
March 31, 2027
5 Years
 
[***]
511
Brookdale Westlake Hills
1034 Liberty Park Drive
Austin
TX
269
149-unit independent living care, 30-unit assisted living care, 90-unit skilled
nursing facility, and such other uses necessary or incidental to such use
September 30, 2023
10 Years
10 Years
[***]
 
 
 
 
 
447
 
 
 
 
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.








Exhibit A-7-1

--------------------------------------------------------------------------------






EXHIBIT A-7.1
Initial Allocated Minimum Rent - Pool 7 (BKDL3)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1000
Brookdale Greenwood Vlg
[***]
[***]
[***]
511
Brookdale Westlake Hills
[***]
[***]
[***]
 
Total Lease Pool 7 (2 Properties)
[***]
[***]
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-7-2

--------------------------------------------------------------------------------






EXHIBIT A-7 TO MASTER LEASE
Legal Description of the Greenwood Facility
That certain real property located in the County of Arapahoe, State of Colorado,
and more particularly described as follows:
BLOCK A, SOUTHTECH SUBDIVISION FILING NO. 1, A SUBDIVISION SITUATED IN THE
SOUTHWEST QUARTER OF SECTION 22, TOWNSHIP 5 SOUTH, RANGE 67 WEST OF THE SIXTH
P.M., COUNTY OF ARAPAHOE STATE OF COLORADO,
EXCEPT THAT PORTION CONVEYED IN DEED RECORDED SEPTEMBER 8, 1983 IN BOOK 3962 AT
PAGE 630; AND
EXCEPT THAT PORTION CONVEYED TO THE CITY OF GREENWOOD VILLAGE IN DEED RECORDED
FEBRUARY 14, 1994 IN BOOK 7412 AT PAGE 139; AND
EXCEPT THAT PORTION CONVEYED TO THE CITY OF GREENWOOD VILLAGE, COLORADO BY QUIT
CLAIM DEED RECORDED APRIL 17, 1998 AT RECEPTION NUMBER A8055896;
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 OF THE SOUTHWEST 1/4 OF
SECTION 22, TOWNSHIP 5 SOUTH, RANGE 67 WEST OF THE 6TH P.M., FROM WHICH THE
NORTHWEST CORNER OF THE SOUTHWEST 1/4 OF SECTION 22 BEARS NORTH 00°00’00” EAST
WITH ALL BEARINGS BEING REFERENCED THERETO:
THENCE NORTH 89°45’33” EAST A DISTANCE OF 1322.65 FEET:
THENCE NORTH 89°47’30” EAST A DISTANCE 40 FEET:
THENCE NORTH 00°01’51” EAST A DISTANCE 40 FEET TO THE SOUTHWEST CORNER OF BLOCK
A, SOUTHTECH SUBDIVISION FILING 1;
THENCE NORTH 00°01’51” EAST A DISTANCE 621.69 FEET ALONG THE WEST LINE OF SAID
BLOCK A;
THENCE CONTINUING WITH SAID BLOCK A, NORTH 89°45’29” EAST A DISTANCE 20 FEET, TO
THE TRUE POINT OF BEGINNING;
THENCE CONTINUING WITH SAID BLOCK A, NORTH 89°45’29” EAST A DISTANCE 601.90
FEET;


Brookdale Greenwood Village
Exhibit A-7-3



--------------------------------------------------------------------------------





THENCE WITH THE COMMON BOUNDARY OF SAID BLOCK A AND CASTLEWOOD COURT, A
SUBDIVISION RECORDED AT RECEPTION NUMBER 94106725, ARAPAHOE COUNTY RECORDS, THE
FOLLOWING THREE COURSES:
SOUTH 00°03’20” WEST A DISTANCE 331.03 FEET;
SOUTH 89°46’30” WEST A DISTANCE 315.85 FEET;
SOUTH 00°02’49” WEST A DISTANCE 201.54 FEET;
THENCE DEPARTING THE EAST LINE OF SAID BLOCK A, SOUTH 89°47’30” WEST A DISTANCE
8.69 FEET ALONG THE NORTH LINE OF THAT PARCEL CONVEYED TO THE CITY OF GREENWOOD
VILLAGE AT RECEPTION NUMBER A8055896;
THENCE WITH THAT PARCEL CONVEYED TO THE CITY OF GREENWOOD VILLAGE AT BOOK 7412
PAGE 139 THE FOLLOWING TWO COURSES:
ALONG A CURVE TO THE RIGHT WHOSE RADIUS BEARS NORTH 29°09’28” EAST A DISTANCE OF
540 FEET, WHOSE DELTA IS 60°52’25” AND WHOSE LENGTH IS 573.72 FEET TO A POINT OF
TANGENCY;
THENCE NORTH 00°01’51” EAST A DISTANCE 59.44 FEET TO THE TRUE POINT OF
BEGINNING.




Brookdale Greenwood Village
Exhibit A-7-4



--------------------------------------------------------------------------------






Exhibit A-7
Legal Description of the Austin Facility
Property located in Travis County, State of Texas, more particularly described
as follows:
TRACT I: (FEE SIMPLE)
Lot 1, Block H of Treemont, Phase B, Section 3, a subdivision in Travis County,
Texas, according to the Map or Plat thereof recorded in Book 87, Page(s) 122D,
Plat Records, Travis County, Texas.
SAVE AND EXCEPT THEREFROM, a 0.439 acre of land, more or less, conveyed to the
City of Rollingwood by Dedication Deed dated January 9, 2002, recorded as
Document No. 2002007063, Official Public Records, Travis County, Texas.
TRACT II: (EASEMENT ESTATE)
Easement for ingress and egress purposes in and to 0.4223 Acres of land, more or
less, out of the Henry P. Hill Survey, Travis County, Texas, being set out in
Volume 10186, Page 293, Real Property Records, Travis County, Texas; now being
part of Lot 3, Block I of TREEMONT, PHASE B, SECTION FOUR, a subdivision in
Travis County, Texas according to the Map or Plat thereof recorded in Book 90,
Page(s) 253, Plat Records, Travis County, Texas, which has been replatted into
LIBERTY PARK CONDOMINIUMS recorded in Volume 12675, Page 183, Real Property
Records and in Volume 1, Page 136, and Volume 1, Page 138, Condominium Records,
Travis County, Texas, and being described as follows:
FIELDNOTE Description of a tract or parcel of land containing 0.4223 acres, more
or less, situated in the Henry P. Hill Survey No. 21, Travis County, Texas being
a portion of the remainder of a 208.36 acre tract conveyed to George S. Nalle,
III by a deed recorded in Volume 7667, Page 104 of the Travis County Deed
Records and is that same 0.422 acre tract described in a Roadway and Maintenance
Agreement between Forum Group, Inc. and George S. Nalle, III, and recorded in
Volume 10186, Page 293 of the said Deed Records of Travis County, Texas. The
herein described tract is more particularly described by metes and bounds as
follows:
COMMENCING at an iron pipe found in concrete in the West right of way of Bee
Cave Road (R.M. 2244 - 100 feet wide), said pipe is the most Northerly corner of
Lot “A” Zilker Heights Resubdivision as shown on a map or plat thereof recorded
in Book 75, Page 330 of the Plat Records of Travis County, Texas, and is the
most Easterly Southeast corner of Lot 1 Block “H” Treemont Phase “B”, Section
Three Subdivision as shown on a map or plat thereof recorded in Book 87, Page
122-D, of the said Plat Records;
THENCE, South 39 degrees 06 minutes 22 seconds West with the common line between
Lot “A” and Lot 1 described above, 116.00 feet to an iron pipe found at an angle
point;
THENCE South 32 degrees 17 minutes 14 seconds West, continuing with the above
said common lot line 136.95 feet to an iron pipe found for another angle point
being the Northeast


Exhibit A-7-5

--------------------------------------------------------------------------------





corner of the above said 0.422 acre tract and the POINT OF BEGINNING of the
herein described tract;
THENCE, leaving the Southerly line of above said Lot 1, and following the
Westerly line of Lot “A” with the following five (5) courses:
1.
South 12 degrees 03 minutes 59 seconds West - 89.90 feet to a found iron pipe;

2.
South 07 degrees 41 minutes 17 seconds West - 108.55 feet to a found iron pipe;

3.
South 03 degrees 45 minutes 43 seconds West - 206.14 feet to a found iron pipe;

4.
South 11 degrees 21 minutes 23 seconds East - 85.99 feet to a found iron pipe;

5.
South 18 degrees 56 minutes 02 seconds East - 60.94 feet to a concrete monument
found in the North right of way line of State Highway Loop 1 (Mopac), being the
Southwest corner of Lot “A” described herein, also being a corner in the 208.36
acre tract and the 0.422 acre tract mentioned above;

THENCE, South 69 degrees 17 minutes 28 seconds West, with the North line of said
State Highway Loop 1 and the South line of the 208.36 acre tract, 57.84 feet to
an iron rod found for the Southwest corner of the 0.422 acre tract;
THENCE, leaving the said North line of Loop 1 and crossing the said 208.36 acre
tract following the West line of the 0.422 acre tract with the following seven
(7) courses and distances:
1.
A distance of 21.38 feet with the arc of a curve to the right having a central
angle of 12 degrees 38 minutes 37 seconds, a radius of 96.90 feet and a chord
which bears North 02 degrees 39 minutes 54 seconds West, a distance of 21.34
feet to an iron rod set for a point of tangency;

2.
North 03 degrees 46 minutes 02 seconds East, a distance of 29.87 feet to an iron
rod set for a point of curvature;

3.
A distance of 38.46 feet with the arc of a curve to the left having a central
angle of 15 degrees 01 minutes 27 seconds, a radius of 146.67 feet and a chord
which bears North 03 degrees 51 minutes 19 seconds West, a distance of 38.35
feet to an iron rod set for a point of tangency;

4.
North 11 degrees 21 minutes 23 seconds West, a distance of 60.47 feet to an iron
rod set for an angle point;

5.
North 03 degrees 43 minutes 13 seconds East, a distance of 223.05 feet to an
iron rod set for an angle point;

6.
North 07 degrees 41 minutes 17 seconds East, a distance of 104.46 feet to an
iron rod set for an angle point;

7.
North 40 degrees 13 minutes 54 seconds West, a distance of 35.96 feet to an iron
rod set in the South line of above said Lot 1 Block “H” Treemont Phase B,
Section Three;

THENCE, North 49 degrees 46 minutes 06 seconds East, with the said South line of
Lot 1, 95.00 feet to the POINT OF BEGINNING containing within these metes and
bounds 0.4223 acres (18,394 square feet) of land area, more or less.
APN: 01-0511-0501-0000.




Brookdale Greenwood Village
Exhibit A-7-6



--------------------------------------------------------------------------------






EXHIBIT A-8
(List of Pool 8 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)




Exhibit A-8

--------------------------------------------------------------------------------






EXHIBIT A-8
(List of Pool 8 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
 
 
 
 
 
 
 
 
 
Allocated Initial
 
 
 
 
 
Total
 
Lease Term
Investment
HCP ID
Facility Name
Address
City
State
Units
Primary Intended Use
Initial Expiration
1st Extension
(in $ millions)
1003
Brookdale Belle Meade
6767 Brookmont Terrace
Nashville
TN
97
41-unit assisted living care, 56-unit Alzheimer's care, and such other uses
necessary or incidental to such use
October 31, 2022
5 Years
[***]
1005
Brookdale Oak Park
1111 Ontario Street
Oak Park
IL
179
143-unit independent living care, 36-unit assisted living care, and such other
uses necessary or incidental to such use
February 28, 2027
5 Years
[***]
 
 
 
 
 
276
 
 
 
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.










Exhibit A-8-1

--------------------------------------------------------------------------------






EXHIBIT A-8.1
Initial Allocated Minimum Rent - Pool 8 (BKDL4)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1003
Brookdale Belle Meade
[***]
[***]
[***]
1005
Brookdale Oak Park
[***]
[***]
[***]
 
Total Lease Pool 8 (2 Properties)
[***]
[***]
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-8-2

--------------------------------------------------------------------------------






LEGAL DESCRIPTION
THAT PART OF THE FOLLOWING DESCRIBED PARCELS (ALL TAKEN AS ONE TRACT) EXCEPT THE
WEST 299.00 FEET OF SAID TRACT:
(A)    THE NORTH 92 FEET OF LOTS 7 AND 8 LYING NORTH OF THE NORTH LINE OF HOLLEY
COURT (FORMERLY CEDAR STREET) IN SKINNER’S SUBDIVISION OF 30 ACRES IN THE
SOUTHWEST CORNER OF THE NORTHWEST 1/4 OF SECTION 7, TOWNSHIP 39 NORTH, RANGE 13
EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS;
(B)    THE NORTH 92 FEET OF LOTS 1 AND 2 IN HENRY MOHLE’S SUBDIVISION OF LOT 9
IN SAMUEL P. SKINNER’S SUBDIVISION OF 30 ACRES IN THE SOUTHWEST CORNER OF THE
NORTHWEST 1/4 OF SECTION 7, TOWNSHIP 39 NORTH, RANGE 13 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS;
(C)    THE NORTH 98 FEET OF LOTS 1 THROUGH 4 AND THE NORTH 92 FEET OF LOTS 5
THROUGH 7 IN HOLLEY’S SUBDIVISION OF LOTS 2 TO 12 IN BLOCK 2 OF WHAPLE’S
SUBDIVISION OF PART OF THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 7,
TOWNSHIP 39 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS;
(D)    LOTS 1 THROUGH 4 IN BOLLE’S SUBDIVISION OF LOTS 7 AND 8 IN BLOCK 8 IN
KETTLESTRING’S ADDITION TO HARLEM, A SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF
SECTION 7, TOWNSHIP 39 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS;
(E)    LOT 6 IN BLOCK 8 IN KETTLESTRING’S ADDITION TO HARLEM, BEING A
SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF SECTION 7, TOWNSHIP 39 NORTH, RANGE
13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS;
(F)    ALL OF THE VACATED EAST AND WEST ALLEY (VACATED BY ORDINANCE RECORDED
AUGUST 17, 1953 AS DOCUMENT 15696610) LYING NORTH OF AND ADJOINING LOTS 1, 2 AND
3 AFORESAID, SOUTH OF AND ADJOINING LOTS 1, 2, 3 AND PART OF LOT 4, AFORESAID
EAST OF THE WEST LINE OF LOT 1, PRODUCED NORTH, AND WEST OF THE EAST LINE OF LOT
3, PRODUCED NORTH, SAID ALLEY BEING THAT PART OF THE SOUTH 12 FEET OF LOT 7 IN
BLOCK 8 IN KETTLESTRING’S ADDITION TO HARLEM, AFORESAID LYING WEST OF THE EAST
LINE OF LOT 3, PRODUCED NORTH, ALL IN COOK COUNTY, ILLINOIS;
(G)    ALL OF THE EAST-WEST 12 FOOT PUBLIC ALLEY (VACATED BY ORDINANCE RECORDED
AUGUST 6, 1964 AS DOCUMENT 19207080) LYING SOUTH OF AND ADJOINING LIT 4 IN
BOLLE’S SUBDIVISION OF LOTS 7 AND 8 OF BLOCK 8 IN KETTLESTRING’S ADDITION TO
HARLEM, AND NORTH OF AND ADJOINING LOT 4 IN HOLLEY’ S SUBDIVISION AFORESAID IN
SECTION


Brookdale Oak Park
Exhibit A-8-3

--------------------------------------------------------------------------------





7, TOWNSHIP 39 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS;
(H)    ALL OF HARLEM COURT (VACATED BY ORDINANCE RECORDED AUGUST 6, 1964 AS
DOCUMENT 19207080) LYING WEST OF AND ADJACENT TO LOT 6 IN BLOCK 8 IN
KETTLESTRING’S ADDITION TO HARLEM IN SECTION 7, TOWNSHIP 39 NORTH, RANGE 13 EAST
OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.




Brookdale Oak Park
Exhibit A-8-4

--------------------------------------------------------------------------------






Exhibit A-8
The Nashville Land
[See attached]




Brookdale Belle Meade
Exhibit A-8-5

--------------------------------------------------------------------------------






The Land
Being a tract of land lying in Nashville, Davidson County, Tennessee, and being
more particularly described as follows:
Beginning at an iron rod set at the southerly intersection of the northerly
right-of-way line of the Memphis-Bristol Highway, Highway 70 South, width
varies, and the easterly right-of-way line of Brookmont Terrace, width 50 feet;
Thence, with the easterly right-of-way line of Brookmont Terrace along a curve
to the right, with an arc length of 97.65 feet, the central angle of which is
28° 37’ 14” the radius of which is 195.49 feet, the chord of which is North 32°
53’ 21” East, 96.64 feet to an iron rod set;
Thence, North 47° 11’ 58” East, 151.58 feet to an iron rod set;
Thence, along a curve to the left, with an arc length of 197.73 feet, the
central angle of which is 21° 05’ 35”, the radius of which is 537.09 feet, the
chord of which is North 36° 39’ 10” East, 196.61 feet to an iron rod set;
Thence, along a curve to the right, with an arc length of 94.69 feet, the
central angle of which is 06° 46’ 49”, the radius of which is 800.15 feet, the
chord of which is North 29°40’ 56” East, 94.64 feet to an iron rod set;
Thence, North 33° 04’ 21” East, 400.16 feet to an iron rod set;
Thence, along a curve to the right, with an arc length of 233.81 feet, the
central angle of which is 30° 59’ 59”, the radius of which is 432.14 feet, the
chord of which is North 48° 34’ 21” East, 230.97 feet to an iron rod set;
Thence, North 63° 58’ 17” East, 454.24 feet to an iron rod set;
Thence, North 74° 48’ 49” East, 340.27 feet to an iron rod set at the northerly
intersection of the easterly right-of-way of Brookmont Terrace and the northerly
right-of-way line of the Memphis-Bristol Highway, Highway 70 South;
Thence, leaving the easterly right-of-way line of Brookmont Terrace with the
northerly right-of-way line of the Memphis-Bristol Highway, Highway 70 South,
South 36° 50’ 35” West, 269.39 feet to an iron rod set;
Thence, South 37° 01’ 16” West, 309.94 feet to an iron rod set;
Thence, along a curve to the right, with an arc length of 663.98 feet, the
central angle of which is 10° 57’ 37”, the radius of which is 3470.99 feet, the
chord of which is South 49° 40’ 59” West, 662.96 feet to an iron rod set;
Thence, South 34° 50’ 13” East, 30.00 feet to an iron rod set;


Exhibit A-8-6

--------------------------------------------------------------------------------





Thence, along a curve to the right, with an arc length of 583.91 feet, the
central angle of which is 09° 33’ 22”, the radius of which is 3500.99 feet, the
chord of which is South 59° 56’ 28” West, 583.24 feet to an iron rod set;
Thence, North 85° 59’ 09” West, 115.00 feet to the point of beginning,
containing 479,930 square feet (11.018 acres more or less).




Brookdale Belle Meade
Exhibit A-8-7

--------------------------------------------------------------------------------






EXHIBIT A-9
(List of Pool 9 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
(See attached.)






Exhibit A-9

--------------------------------------------------------------------------------






EXHIBIT A-9
(List of Pool 9 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
 
 
 
 
 
 
 
 
 
 
Allocated Initial
 
 
 
 
 
Total
 
Lease Term
Investment
HCP ID
Facility Name
Address
City
State
Units
Primary Intended Use
Initial Expiration
1st Extension
2nd Extension
(in $ millions)
227
Brookdale Lodi
2220 West Kettleman Lane
Lodi
CA
74
74-unit assisted living care, and such other uses necessary or incidental to
such use
March 31, 2021
10 Years
10 Years
[***]
226
Brookdale Murrieta
24350 Jackson Ave
Murrieta
CA
74
74-unit assisted living care, and such other uses necessary or incidental to
such use
March 31, 2021
10 Years
10 Years
[***]
 
 
 
 
 
148
 
 
 
 
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-9-1

--------------------------------------------------------------------------------






EXHIBIT A-9.1
Initial Allocated Minimum Rent - Pool 9 (BKDL6)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
227
Brookdale Lodi
[***]
[***]
[***]
226
Brookdale Murrieta
[***]
[***]
[***]
 
Total Lease Pool 9 (2 Properties)
[***]
[***]
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-9-2

--------------------------------------------------------------------------------






EXHIBIT A-9
LEGAL DESCRIPTION OF THE LODI LAND
[See Attached]




Brookdale Lodi
Exhibit A-9-3



--------------------------------------------------------------------------------






EXHIBIT A
Legal Description of the Land
Lot 1, as shown upon that certain Map entitled, Tract No. 2678 Kettleman
Executive Offices West, filed for record October 11, 1994 in Book 32 of Maps at
page 25, San Joaquin County Records.




Brookdale Lodi
(Lodi, California)
Exhibit A-9-4



--------------------------------------------------------------------------------






EXHIBIT A-9
LEGAL DESCRIPTION OF THE MURRIETA LAND
[See Attached]




Brookdale Murrieta
Exhibit A-9-5



--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION OF THE LAND
Page 1.    Order No. 7720027    F03
PARCEL A:
THAT PORTION OF PARCEL 3 OF LOT LINE ADJUSTMENT NO. 96-019 AS APPROVED BY THE
CITY OF MURRIETA ON MARCH 5, 1996 AND RECORDED MARCH 18, 1996 AS INSTRUMENT NO.
95163, OFFICIAL RECORDS AND DESCRIBED IN DEED RECORDED MARCH 18, 1996 AS
INSTRUMENT NO. 95164, TOGETHER WITH PARCEL 6 OF PARCEL MAP 26046, IN THE CITY OF
MURRIETA, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 176, PAGES 95 AND 96 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHEASTERLY TERMINUS OF THAT CERTAIN COURSE SHOWN AS “NORTH
41 DEGREES 45’ 19” WEST AND HAVING A LENGTH OF 1690.00 FEET” ON THE SOUTHWEST
PROPERTY LINE OF PARCEL 6 AND PARCEL 1 OF SAID PARCEL MAP NO. 26046, SAID POINT
ALSO BEING ON THE NORTHEASTERLY RIGHT OF WAY LINE OF JACKSON AVENUE AND BEING AT
THE BEGINNING OF A CURVE, CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 956.00 FEET;
THENCE ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE NORTH 41 DEGREES 45’ 19” WEST,
A DISTANCE OF 10.87 FEET TO THE TRUE POINT OF BEGINNING;
THENCE CONTINUING ALONG SAID RIGHT OF WAY LINE, NORTH 41 DEGREES 45’ 19” WEST, A
DISTANCE OF 354.14 FEET TO THE MOST WESTERLY CORNER OF SAID PARCEL 6 OF SAID
PARCEL MAP;
THENCE ALONG THE WESTERLY AND NORTHERLY BOUNDARY OF SAID PARCEL 6 OF SAID PARCEL
MAP, THE FOLLOWING SIX COURSES:
NORTH 48 DEGREES 14’ 41” EAST, A DISTANCE OF 100.00 FEET;
NORTH 59 DEGREES 14’ 41” EAST, A DISTANCE OF 300.00 FEET;
SOUTH 48 DEGREES 51’ 28” EAST, A DISTANCE OF 81.00 FEET;
SOUTH 41 DEGREES 08’ 32” WEST, A DISTANCE OF 94.00 FEET;
SOUTH 30 DEGREES 45’ 19” EAST, A DISTANCE OF 106.00 FEET;
SOUTH 17 DEGREES 35’ 09” WEST, A DISTANCE OF 44.50 FEET;
THENCE LEAVING SAID BOUNDARY SOUTH 24 DEGREES 48’ 23” EAST, A DISTANCE OF 81.59
FEET;




(Murrieta, California)
Brookdale Murrieta
Exhibit A-9-6



--------------------------------------------------------------------------------






THENCE SOUTH 49 DEGREES 11’ 16” WEST, A DISTANCE OF 87.33 FEET TO THE BEGINNING
OF A NON-TANGENT CURVE, CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 1250.00 FEET,
A RADIAL TO SAID CURVE BEARS SOUTH 40 DEGREES 29’ 28” EAST;
THENCE ALONG SAID CURVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 02 DEGREES 17’
26”, AN ARC LENGTH OF 49.97 FEET;
THENCE TANGENT FROM SAID CURVE SOUTH 47 DEGREES 13’ 06” WEST, A DISTANCE OF
91.66 FEET TO THE TRUE POINT OF BEGINNING.
SAID DESCRIPTION IS PURSUANT TO PARCEL 5 OF THAT CERTAIN LOT LINE ADJUSTMENT
96-036.
RECORDED JUNE 14, 1996 AS INSTRUMENT NO. 220927, OFFICIAL RECORDS.
PARCEL B:
THAT PORTION OF PARCEL 5 OF PARCEL MAP NO. 26046, IN THE CITY OF MURRIETA,
COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 176,
PAGES 95 AND 96 OF PARCEL MAPS, IN THE OFFICE.OF.THE COUNTY RECORDER OF SAID
COUNTY, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHEASTERLY TERMINUS OF THAT CERTAIN COURSE SHOWN AS “NORTH
41° 45’ 19” WEST, HAVING A LENGTH OF 1690.00 FEET” ON THE SOUTHWEST PROPERTY
LINE OF PARCEL 6 AND PARCEL 1 OF SAID PARCEL MAP NO. 26046, SAID POINT ALSO
BEING ON THE NORTHEASTERLY RIGHT OF WAY LINE OF JACKSON AVENUE AND BEING AT THE
BEGINNING OF A CURVE, CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 956.00 FEET;
THENCE ALONG SAID CURVED NORTHEASTERLY RIGHT OF WAY LINE SOUTHEASTERLY THROUGH A
CENTRAL ANGLE OF 02° 42’ 19”, AN ARC LENGTH OF 45.14 FEET TO THE TRUE POINT OF
BEGINNING, A RADIAL TO SAID POINT BEARS SOUTH 45° 32’ 22” WEST;
THENCE NON-TANGENT FROM SAID CURVE NORTH 47° 13’ 06” EAST, A DISTANCE OF 91.60
FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE NORTHWESTERLY, HAVING A RADIUS
OF 1250.00 FEET;
THENCE ALONG SAID CURVE NORTHEASTERLY THROUGH A CENTRAL ANGLE OF 02° 17’ 26”, AN
ARC LENGTH OF 49.97 FEET;
THENCE NON-TANGENT FROM SAID CURVE NORTH 44° 55’ 40” EAST, A DISTANCE OF 87.32
FEET;
THENCE SOUTH 48° 51’ 28” EAST, A DISTANCE OF 98.44 FEET TO THE INTERSECTION WITH
THE NORTHEASTERLY EXTENSION OF THE NORTHWESTERLY LINE OF PARCEL 4 OF SAID PARCEL
MAP; 
THENCE SOUTH 41° 08’ 32” WEST, A DISTANCE OF 229.76 FEET ALONG SAID LINE TO A
POINT ON THE SAID NORTHEASTERLY RIGHT OF WAY LINE OF JACKSON AVENUE AS SHOWN ON
SAID PARCEL MAP, ALSO BEING THE MOST SOUTHERLY CORNER OF PARCEL 5, SAID POINT
BEING ON A NON-TANGENT CURVE, CONCAVE


Exhibit A-9-7

--------------------------------------------------------------------------------





NORTHEASTERLY, HAVING A RADIUS OF 956.00 FEET, A RADIAL TO SAID POINT BEARS
SOUTH 38° 27’ 01” WEST;
THENCE NORTHWESTERLY ALONG SAID CURVED RIGHT OF WAY LINE THROUGH A CENTRAL ANGLE
OF 07° 05’ 21” AN ARC LENGTH OF 118.29 FEET TO THE POINT OF BEGINNING.
SAID DESCRIPTION IS PURSUANT TO PARCEL 3 OF THAT CERTAIN LOT LINE ADJUSTMENT
96-036 RECORDED JUNE 14, 1996 AS INSTRUMENT NO. 220927, OFFICIAL RECORDS.
PARCEL C:
THOSE PORTIONS OF PARCELS 2 AND 3 OF LOT LINE ADJUSTMENT NO. 96-019 AS APPROVED
BY THE CITY OF MURRIETA ON MARCH 5, 1996 AND RECORDED MARCH 18, 1996 AS
INSTRUMENT NO. 095163 AND DESCRIBED IN DEED RECORDED MARCH 18, 1996 AS
INSTRUMENT NO. 095164, TOGETHER WITH A PORTION OF PARCEL 5 OF PARCEL MAP NO.
26046, IN THE CITY OF MURRIETA, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS
SHOWN BY MAP ON FILE IN BOOK 176, PAGES 95 AND 96 OF PARCEL MAPS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE SOUTHEASTERLY TERMINUS OF THAT CERTAIN COURSE SHOWN AS “NORTH
41° 45’ 19” WEST AND HAVING A LENGTH OF 1690.00 FEET” ON THE SOUTHWEST PROPERTY
LINE OF PARCEL 6 AND PARCEL 1 OF SAID PARCEL MAP 26046, SAID POINT ALSO BEING ON
THE NORTHEASTERLY RIGHT OF WAY LINE OF JACKSON AVENUE AND BEING AT THE BEGINNING
OF A CURVE, CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 956.00 FEET;
THENCE ALONG SAID CURVED NORTHEASTERLY RIGHT OF WAY LINE SOUTHEASTERLY THROUGH A
CENTRAL ANGLE OF 02° 42’ 19”, AN ARC LENGTH OF 45.14 FEET TO A POINT ON SAID
CURVE, A RADIAL TO SAID POINT BEARS SOUTH 45° 32’ 22” WEST;
THENCE NON-TANGENT FROM SAID CURVE NORTH 47° 13’ 06” EAST, A DISTANCE OF 91.60
FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE NORTHWESTERLY, HAVING A RADIUS
OF 1250.00 FEET;
THENCE ALONG SAID CURVE NORTHEASTERLY THROUGH A CENTRAL ANGLE OF 02° 17’ 26”, AN
ARC LENGTH OF 49.97 FEET;
THENCE NON-TANGENT FROM SAID CURVE NORTH 44° 55’ 40” EAST, A DISTANCE OF 87.32
FEET;
THENCE SOUTH 48” 51’ 28” EAST, A DISTANCE OF 98.44 FEET TO THE INTERSECTION WITH
THE NORTHEASTERLY EXTENSION OF THE NORTHWESTERLY LINE OF PARCEL 4 OF SAID PARCEL
MAP;
THENCE ALONG SAID LINE NORTH 41° 08’ 32” EAST, A DISTANCE OF 14.00 FEET TO A
LINE PARALLEL WITH AND 238.12 FEET SOUTHWESTERLY FROM THE NORTHEASTERLY LINE OF
SAID PARCEL 2 OF LOT LINE ADJUSTMENT NO. 96-019;
THENCE ALONG SAID PARALLEL LINE SOUTH 48° 51’ 28” EAST, A DISTANCE OF 29.27 FEET
TO THE SOUTHWESTERLY PROLONGATION OF THE NORTHEASTERLY


(Murrieta, California)
Brookdale Murrieta
Exhibit A-9-8



--------------------------------------------------------------------------------





LINE OF SAID PARCEL 1 OF SAID LOT LINE ADJUSTMENT NO. 96-019.
THENCE ALONG SAID SOUTHWESTERLY PROLONGATION NORTH 41° 08’ 32” EAST, A DISTANCE
OF 393.12 FEET TO THE MOST NORTHERLY CORNER OF SAID PARCEL 1 AND THE MOST
EASTERLY CORNER OF SAID PARCEL 3 OF LOT LINE ADJUSTMENT NUMBER 96-019;
THENCE NORTH 48° 51’ 28” WEST, A DISTANCE OF 165.82 FEET ALONG THE NORTHEASTERLY
LINE OF SAID PARCEL 3;
THENCE ALONG THE NORTHEASTERLY AND NORTHWESTERLY BOUNDARY OF SAID PARCEL 3 OF
LOT LINE ADJUSTMENT 96-019 THE FOLLOWING EIGHT COURSES;
SOUTH 41° 08’ 32” WEST, A DISTANCE OF 71.64 FEET;
NORTH 48° 51’ 28” WEST, A DISTANCE OF 279.65 FEET;
SOUTH 39° 44’ 41” WEST, A DISTANCE OF 110.47 FEET;
SOUTH 59° 14’ 41” WEST, A DISTANCE OF 20.00 FEET;
SOUTH 48° 51’ 28” EAST, A DISTANCE OF 81.00 FEET;
SOUTH 41° 08’ 32” WEST, A DISTANCE OF 94.00 FEET;
SOUTH 30° 45’ 19” EAST, A DISTANCE OF 106.00 FEET;
SOUTH 17° 35’ 09” WEST, A DISTANCE OF 44.50 FEET;
THENCE LEAVING SAID BOUNDARY SOUTH 24° 48’ 23” EAST, A DISTANCE OF 81.59 FEET;
THENCE SOUTH 49° 11’ 16” WEST, A DISTANCE OF 87.33 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 1250.00 FEET, A
RADIAL TO SAID CURVE BEARS SOUTH 40° 29’ 28” EAST;
THENCE ALONG SAID CURVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 02° 17’ 26”, AN
ARC LENGTH OF 49.97 FEET;
THENCE SOUTH 47° 13’ 06” WEST, A DISTANCE OF 91.66 FEET TO THE SAID
NORTHEASTERLY RIGHT OF WAY LINE OF SAID JACKSON AVENUE;
THENCE SOUTH 41° 45’ 19” EAST, A DISTANCE OF 10.87 FEET ALONG SAID RIGHT OF WAY
LINE TO THE POINT OF BEGINNING.
SAID DESCRIPTION IS PURSUANT TO PARCEL 4 OF THAT CERTAIN LOT LINE ADJUSTMENT
96-036 RECORDED JUNE 14, 1996 AS INSTRUMENT, NO. 220927, OFFICIAL RECORDS.




(Murrieta, California)
Brookdale Murrieta
Exhibit A-9-9



--------------------------------------------------------------------------------






EXHIBIT A-10
(List of Pool 10 Facilities, Facility Description and Primary Intended Use,
Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment)
(See attached.)






Exhibit A-10

--------------------------------------------------------------------------------






EXHIBIT A-10
(List of Pool 10 Facilities, Facility Description and Primary Intended Use,
Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment)
HCP ID
Facility Name
Address
City
State
Total Units
Primary Intended Use
Lease Term
Allocated Initial Investment  
(in $ millions)
Initial Expiration
1st Extension
2nd Extension
3rd Extension
4th Extension
1975
Brookdale Sakonnet Bay
1215 Main Road
Tiverton
RI
169
74-unit independent living care, 48-unit assisted living care, 18-unit
Alzheimer's care, 29-unit skilled nursing facility, and such other uses
necessary or incidental to such use
August 31, 2021
5 Years
5 Years
5 Years
3 Years
[***]
1973
Brookdale South Bay
1959 Kingstown Road
South Kingstown
RI
107
66-unit assisted living care, 41-unit skilled nursing facility, and such other
uses necessary or incidental to such use
August 31, 2021
5 Years
5 Years
5 Years
3 Years
[***]
 
 
 
 
 
276
 
 
 
 
 
 
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-10-1

--------------------------------------------------------------------------------






EXHIBIT A-10.1
Initial Allocated Minimum Rent - Pool 10 (BKDRI4)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1975
Brookdale Sakonnet Bay
[***]
[***]
[***]
1973
Brookdale South Bay
[***]
[***]
[***]
 
Total Lease Pool 10 (2 Properties)
[***]
[***]
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.








Exhibit A-10-2

--------------------------------------------------------------------------------






EXHIBIT A-10
LEGAL DESCRIPTION OF THE SAKONNET BAY FACILITY
Tract I
Beginning at a point in the westerly highway line of Main Road (Route 138) at
the corner of two stone walls. Said point being the southeasterly corner of the
parcel herein described and the northeasterly corner of land now or formerly of
Scott J. and Katherine A. Hammons;
thence proceeding N 03° 13’ 52” W along a stone wall, bounded southerly in part
by said Hammons land in part by land now or formerly of Lewis M. Escobar a
distance of 228.61’ to a point in the said stone wall;
thence proceeding N 87° 40’ 55” E, bounded westerly by other land now or
formerly of Sakkonet Bay L.L.C. a distance of 386.75’ to a corner;
thence proceeding N 02° 19’ 05” W, bounded southerly by said Sakkonet Bay L.L.C.
land a distance of 150.00’ to the easterly street line of Shannon Street;
thence proceeding N 87° 40’ 55” E along the said easterly street line of Shannon
Street a distance of .420.00’ to a point of curvature at the southerly street
line of Williamson Street;
thence proceeding northerly and northeasterly along the said street line of
Williamson Street, tangent to the previous course on the arc of a curve
deflecting to the right and having a central angle of 90° 00’ 00” and a radius
of 30.00’ a distance of 47.12’ to a point of tangency;
thence proceeding S 02° 19’ 05” E tangent to the previous curve along the
southerly street line of Williamson Street a distance of 495.00’ to a point of
curvature;
thence proceeding easterly and southeasterly along the said street line of
Williamson Street on the arc of a curve tangent to the previous course,
deflecting to the right and having a central angle of 90° 00’ 00” and a radius
of 30.00’ a distance of 47.12’ to a point of tangency at the westerly highway
line of said Main Road (Route 138);
thence proceeding S 87° 40’ 55” W partly along the face of a stone wall a
distance of 110.00’ to an angle point;
thence proceeding S 85° 07’ 53” W a distance of 187.94’ to an angle point;
thence proceeding S 85° 55’ 25” W partly along the face of a stone wall a
distance of 82.85’ to an angle point;
thence proceeding S 89° 55’ 15” W a distance of 37.70’ to an angle point;


Exhibit A-10-3

--------------------------------------------------------------------------------





thence proceeding N 86° 00’ 23” W a distance of 38.57’ to an angle point;
thence proceeding N 79° 59’ 45” W a distance of 59.63’ to an angle point;
thence proceeding N 75° 07’ 34” W a distance of 36.62’ to an angle point;
thence proceeding N 68° 09’ 29” W a distance of 69.71’ to an angle point;
thence proceeding N 58° 23’ 15” W a distance of 93.63’ to an angle point;
thence proceeding N 57° 50’ 11” W a distance of 74.70’ to an angle point;
thence proceeding N 57° 34’ 43” W a distance of 61.39’ to the point and place of
beginning. The last eleven herein described courses run along the said westerly
highway line of Main Road (Route 138) and the last eight herein described
courses run along the face of a stone wall.
Tract II
Those certain lots or parcels of land with all the buildings and improvements
thereon, located in the Town of Tiverton, Newport County, State of Rhode Island,
laid out and designated as lot numbers nine (9), ten (10) and eleven (11) on
that Plat entitled, “Plan of West Wind Terrace Section A located in Tiverton,
R.I. surveyed and drawn by Leo W. Grenier, 49 Purchase St., Fall River, Mass.
July 13, 1963 revised Oct. 15, 1963 Jan. 16, 1964”, which Plat is recorded in
the office of the Town Clerk of the Town of Tiverton in Plat Book 11 between
pages 38-39.




Exhibit A-10-4

--------------------------------------------------------------------------------






EXHIBIT A-10
LEGAL DESCRIPTION OF THE SOUTH BAY FACILITY
Beginning at the southwesterly corner of the herein described parcel, said
corner also being the northwesterly corner of the property now or formerly of
Kathryn S. Chester as located along the easterly street line of Kingstown Road
(Route 108).
thence running northerly by and with the easterly streetline of Kingstown Road
(Route 108), a distance of ONE HUNDRED SEVEN AND 17/100 (107.17) feet to a
corner and property now or formerly of Craig W. & Barbara F. Pierce;
thence turning an interior angle of 87° -55’ -50” and running easterly bounding
northerly by said Pierce property for a distance of TWO HUNDRED NINETY-FOUR AND
44/100 (294.44) feet to a corner;
thence turning an interior angle of 271° 45’ 00” and running northwesterly
bounding southwesterly by said Pierce property for a distance of SEVENTY-FIVE
and 29/100 (75.29) feet to a pipe for a corner and property now or formerly of
Richard C. & Susan Holland;
thence turning an interior angle of 82° -43’ -00” and running easterly bounding
northerly by said Holland property for a distance of THIRTY-NINE AND 46/100
(39.46) feet to a corner;
thence turning an interior angle of 271° -39’ -42” and running northerly
bounding westerly by said Holland property for a distance of ONE HUNDRED
THIRTY-ONE AND 90/100 (131.90) feet to the center line of a stone wall and the
southerly street line of Zinn Drive, a private road;
thence turning an interior angle of 84° -34’ -58” and running easterly along the
center line of said stone wall and the southerly line of Zinn Drive for a
distance of THREE HUNDRED NINETY-SIX AND 01/100 (396.01) feet to drill hole and
property now or formerly of Margeret G. Mearns;
thence turning an interior angle of 95° -15’ -50” and running southeasterly
bounding northeasterly by said Mearns property for a distance of TWO HUNDRED
SIXTY-SEVEN AND 13/100 (267.13) feet to an iron pipe;
thence turning an interior angle of 146° -09’ -55” and running southwesterly
bounding northeasterly by said Mearns property for a distance of TWO HUNDRED
EIGHT AND 52/100 (208.52) feet to an angle;
thence turning an interior angle of 170° -48’ -20” and running southwesterly
bounding southeasterly by said Mearns property for a distance of SIXTEEN AND
23/100 (16.23) feet to a corner and property now or formerly of Mutual
Properties Stonedale, L.P.
thence turning an interior angle of 124° -48’ -30” and running southwesterly for
a distance of TWO AND 25/100 (2.25) feet to a stone bound, thence continuing
southwesterly for a distance of TWO HUNDRED EIGHTY-SEVEN AND 20/100 (287.20)
feet to a stone bound, thence continuing southwesterly for a distance of ONE AND
19/100 (1.19) feet to a drill hole at a


Exhibit A-10-5

--------------------------------------------------------------------------------





corner, the last three previously described lines bounding southeasterly on
property now or formerly of Mutual Properties Stonedale, L.P. for a total
distance of TWO HUNDRED NINETY AND 64/100 (290.64) feet;
thence turning an interior angle of 256° -06’ 40” and running southwesterly
along the center line of said stone wall bounding southeasterly by said Mutual
property for a distance of ONE AND 50/100 (150) feet to a corner;
thence turning an interior angle of 93° -22’ 53” and running westerly along the
center line of the remains of a stone wall bounding southerly by said Mutual
Property for a distance of NINETY-FIVE AND 79/100 (95.79) feet to a drill hole;
thence turning an interior angle of 176° -38’ 57” and running westerly along the
center line of said stone wall bounding southerly by said Mutual property for a
distance of SEVENTY-SIX AND 58/100 (76.58) feet to a drill hole;
thence turning an interior angle of 183° -18’ -20” and running westerly along
said stone wall bounding southerly by said Mutual property for a distance of
FIFTEEN AND 87/100 (15.87) feet to a drill hole and property now or formerly of
Kathryn E. Chester;
thence turning an interior angle of 103° -49’ -00” and running northwesterly
bounding southwesterly by said Chester property for a distance of SEVENTY FIVE
AND 00/100 (75.00) feet to a corner;
thence turning an interior angle of 257° -34’ -15” and running westerly bounding
southerly by said Chester property for a distance of ONE HUNDRED AND 00/100
(100.00) feet to the point and place of beginning,
Said last described line forming an interior angle of 102° -28’ -50” with the
first described line.




Exhibit A-10-6

--------------------------------------------------------------------------------






EXHIBIT A-11
(List of Pool 11 Facilities, Facility Description and Primary Intended Use,
Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment)
(See attached.)




Exhibit A-11



--------------------------------------------------------------------------------






EXHIBIT A-11
(List of Pool 11 Facilities, Facility Description and Primary Intended Use,
Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment)
 
 
 
 
 
 
 
 
 
 
Allocated Initial
 
 
 
 
 
Total
 
Lease Term
Investment
HCP ID
Facility Name
Address
City
State
Units
Primary Intended Use
Initial Expiration
1st Extension
2nd Extension
(in $ millions)
1105
Brookdale Blankenbaker
901 Blankenbaker Parkway
Louisville
KY
203
120-unit independent living care, 55-unit assisted living care, 28-unit
Alzheimer's care, and such other uses necessary or incidental to such use
September 30, 2024
10 Years
10 Years
[***]
1106
Brookdale Champions
14050 Cutten Road
Houston
TX
84
56-unit assisted living care, 28-unit Alzheimer's care, and such other uses
necessary or incidental to such use
September 30, 2024
10 Years
10 Years
[***]
1100
Brookdale Charleston
2030 Charlie Hall Boulevard
Charleston
SC
84
56-unit assisted living care, 28-unit Alzheimer's care, and such other uses
necessary or incidental to such use
September 30, 2024
10 Years
10 Years
[***]
1116
Brookdale Lake Arlington
2500 Woodside Drive and 2517 Little Road
Arlington
TX
216
139-unit independent living care, 54-unit assisted living care, 23-unit
Alzheimer's care, and such other uses necessary or incidental to such use
September 30, 2024
10 Years
10 Years
[***]
 
 
 
 
 
587
 
 
 
 
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-11-1

--------------------------------------------------------------------------------






EXHIBIT A-11.1
Initial Allocated Minimum Rent - Pool 11 (EDEN8)
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1105
Brookdale Blankenbaker
[***]
[***]
[***]
1106
Brookdale Champions
[***]
[***]
[***]
1100
Brookdale Charleston
[***]
[***]
[***]
1116
Brookdale Lake Arlington
[***]
[***]
[***]
 
Total Lease Pool 11 (4 Properties)
[***]
[***]
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Exhibit A-11-2

--------------------------------------------------------------------------------






EXHIBIT A-11
Legal Description of the Land
Louisville Facility
All that real property located in the City of Louisville, County of Jefferson,
State of Kentucky, described as follows:
PARCEL A:
Being Tract 1-A as shown on Minor Subdivision Plat approved by the governing
planning commission, Docket No. 141-03 attached to and made a part of Deed dated
October 16, 2003, and recorded in Deed Book 8275, Page 385, in the Office of the
Clerk of Jefferson County, Kentucky, and more particularly described as follows:
BEGINNING at an existing iron pin in the East right-of-way line of Blakenbaker
Parkway and being a common corner with the property conveyed to Clara Jo Zehnder
and recorded in Deed Book 4803, Page 895, in the Office of the Clerk of
Jefferson County, Kentucky, thence with said parkway North 23 degrees 49 minutes
00 seconds West, 10.19 feet to a set iron pin; leaving said parkway North 77
degrees 20 minutes 00 seconds East, 266.77 feet to a set iron pin; thence North
02 degrees 32 minutes 41 seconds East, 81.16 feet to a set iron pin; thence with
a curve to the right having a radius of 66.00 feet and a chord of North 21
degrees 04 minutes 58 seconds West, 102.13 feet to a set iron pin; thence North
68 degrees 40 minutes 41 seconds West, 65.40 feet to a set mag nail; thence
South 44 degrees 03 minutes 58 seconds West, 112.40 feet to a set mag nail;
thence with a curve to the right having a radius of 206.00 feet and a chord of
South 51 degrees 46 minutes 43 seconds West, 55.29 feet to a set mag nail;
thence South 59 degrees 29 minutes 28 seconds West, 99.51 feet to a set mag nail
in the aforementioned East right-of-way of Blankenbaker Parkway; thence with
said parkway North 23 degrees 49 minutes 00 seconds West 77.97 feet to an
existing iron pin; thence North 26 degrees 22 minutes 00 seconds West, 201.15
feet to an existing iron pin; thence North 18 degrees 58 minutes 30 seconds
West, 75.44 feet to an existing iron pin; thence leaving said parkway North 68
degrees 52 minutes 00 seconds East, 718.11 feet to an existing iron pin; thence
South 17 degrees 57 minutes 35 seconds East, 572.96 feet to an existing iron
pin; thence South 69 degrees 13 minutes 23 seconds West, 403.40 feet to an
existing iron pin; thence North 20 degrees 35 minutes 00 seconds West, 65.50
feet to an existing iron pin, thence South 77 degrees 20 minutes 00 seconds
West, 262.08 feet to the point of BEGINNING.
PARCEL B:
TOGETHER WITH the right to use the non-exclusive easement for vehicular and
pedestrian ingress and egress upon and across Tract 1-B, as sown on Minor
Subdivision Plat of record in Deed Book 8275, Page 385, in the Office of the
Clerk of Jefferson County, Kentucky, as set out in that certain Reciprocal
Access Easement Agreement, dated October 16, 2003, or record in Deed Book 8275,
Page 406, in the Office aforesaid.




Brookdale Blankenbaker
Exhibit A-11-3



--------------------------------------------------------------------------------






EXHIBIT A-11
Legal Description of the Land
Charleston Facility
All that real property located in the City and County of Charleston, State of
South Carolina, described as follows:
PARCEL ONE: FEE PARCEL
TRACT C, 4.02 AC.
All that piece, parcel or tract of land, together with any improvements located
thereon, situate, lying and being in the City and County of Charleston, State of
South Carolina, being a 4.02 acre tract of land shown and designated as “TRACT
C” on a plat by Hoffman Lester Associates, Inc. entitled, “PLAT SHOWING THE
PROPERTY LINE ADJUSTMENT BETWEEN TRACT A (12.57 ACRES), PROPERTY OF E F MEDICAL,
LLC, AND TRACT C (4.02 ACRES) PROPERTY OF EDENCARE SENIOR LIVING SERVICES
LOCATED IN THE CITY OF CHARLESTON CHARLESTON COUNTY SOUTH CAROLINA, dated May
23, 2001, and recorded May 30, 2001, in Plat Book EE at page 854 in the RMC
Office aforesaid.
Said tract of land having such size, shape, dimensions, buttings and boundings
as will by reference to said plat more fully and at large appear.
PARCEL TWO: EASEMENT PARCEL
TRACT D, 4.82 ACRES
Non-exclusive easement and license for pedestrian ingress and egress and for
drainage as set forth in that certain Agreement between E. F. Medical, L.L.C.
and EdenBrook-Charleston, L.P., dated May 30, 2001, and recorded July 18, 2001,
in Book K377 at page 203 in the RMC Office aforesaid, pertaining to “TRACT D”
described as follows:
All that piece, parcel or tract of land, together with any improvements located
thereon, situate, lying and being in the City and County of Charleston, State of
South Carolina, being a 4.82 acre tract of land shown and designated as “TRACT
D” on a plat by Hoffman Lester Associates, Inc. entitled “PLAT SHOWING THE
PROPERTY LINE ADJUSTMENT BETWEEN TRACT A (12.57 ACRES), PROPERTY OF E F MEDICAL,
LLC, AND TRACT C (4.02 ACRES) PROPERTY OF EDENCARE SENIOR LIVING SERVICES
LOCATED IN THE CITY OF CHARLESTON CHARLESTON COUNTY SOUTH CAROLINA, dated May
23, 2001, and recorded May 30, 2001, in Plat Book EE at page 854 in the RMC
Office aforesaid.
Said tract of land having such size, shape, dimensions, buttings and boundings
as will by reference to said plat more fully and at large appear.




Brookdale Charleston
Exhibit A-11-4



--------------------------------------------------------------------------------






EXHIBIT A-11
Legal Description of the Land
Champions Facility
All that real property located in the City of Houston, County of Harris, State
of Texas, described as follows:
Parcel of land containing 3.8369 acres, (167,138 square feet) being Restricted
Reserve “A”, Edenbrook at Champions, as recorded in Film Code No. 425011, Map
Records, Harris County, Texas, and also being that certain 3.8369 acre tract
conveyed from Chayn Mousa to Edenbrook – Champions, LP, as recorded in County
Clerk’s File No. T530293, Official Public Records of Real Property, Harris
County, Texas, O.P.R.R.P.H.C.T., said 3.8369 acre tract being situated in the
Lorenzo De Zavalla Survey, Abstract No. 950 in Harris County, Texas.




Brookdale Champions
Exhibit A-11-5



--------------------------------------------------------------------------------






EXHIBIT A-11
Legal Description of the Land
Arlington Facility
All that real property located in the City of Arlington, County of Tarrant,
State of Texas, described as follows:
EDENGARDENS:
Tract One:
Being Lot 2, Block 1, Marmid Addition, an addition to the City of Arlington,
Tarrant County, Texas, according to the plat thereof recorded in Cabinet A,
Slide 5093, Plat Records, Tarrant County, Texas.
Tract Two:
Access easement rights as created by Access Easement dated January 10, 2001, and
recorded in Volume 14687, Page 423, Deed Records, Tarrant County, Texas and in
Volume 14688, Page 212, Deed Records, Tarrant County, Texas.
Tract Three:
Easement rights as set forth in that Private Access Easement dated January 19,
2001, filed of record January 24, 2001, and recorded in Volume 14699, Page 78,
Deed Records, Tarrant County, Texas.
EDENTERRACE:
Tract One:
Lot 3 Block 1, Marmid Addition, an addition to the City of Arlington, Tarrant
County, Texas, according to the Plat thereof recorded in Cabinet A, Slide 5093,
Plat Records, Tarrant County, Texas.
Tract Two:
Easement rights as set forth in that Private Access Easement dated January 9,
2001, filed of record January 24, 2001, and recorded in Volume 14699, Page 78,
Deed Records, Tarrant County, Texas.








Exhibit A-11-6

--------------------------------------------------------------------------------






EXHIBIT A-12
(List of Pool 12 Facilities, Facility Description and Primary Intended Use,
Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment)
(See attached.)




Exhibit A-12

--------------------------------------------------------------------------------






EXHIBIT A-12
(List of Pool 12 Facilities, Facility Description and Primary Intended Use,
Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment)
 
 
 
 
 
 
 
 
Allocated Initial
 
 
 
 
 
Total
 
Lease Term
Investment
HCP ID
Facility Name
Address
City
State
Units
Primary Intended Use
Initial Expiration
(in $ millions)
1168
Brookdale Palm Springs
1780 East Baristo Rd.
Palm Springs
CA
90
60-unit assisted living care, 30-unit Alzheimer's care, and such other uses
necessary or incidental to such use
November 30, 2017
[***]
2055
Brookdale Yreka
2401 Redwood Way
Yreka
CA
72
58-unit assisted living care, 14-unit Alzheimer's care, and such other uses
necessary or incidental to such use
November 30, 2017
[***]
2079
Brookdale Fortuna
351 Bruce St
Fortuna
CA
72
62-unit assisted living care, 10-unit Alzheimer's care, and such other uses
necessary or incidental to such use
November 30, 2017
[***]
2054
Brookdale Fortuna IL
2401 Redwood Way
Fortuna
CA
20
20-unit independent living care, and such other uses necessary or incidental to
such use
November 30, 2017
[***]
2092
Brookdale Clearlake
14789 Burns Valley Rd
Clearlake
CA
41
33-unit assisted living care, 8-unit Alzheimer's care, and such other uses
necessary or incidental to such use
November 30, 2017
[***]
 
 
 
 
 
295
 
 
[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.








Exhibit A-12-1

--------------------------------------------------------------------------------






EXHIBIT A-12.1
Initial Allocated Minimum Rent - Pool 12
 
 
Initial Annual
2017 Allocated
Subsequent
 
 
 
 
Allocated
Special
Special
 
Monthly
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
 
Minimum Rent
1168
Brookdale Palm Springs
[***]
[***]
[***]
 
[***]
2055
Brookdale Yreka
[***]
[***]
[***]
 
[***]
2079
Brookdale Fortuna
[***]
[***]
[***]
 
[***]
2054
Brookdale Fortuna IL
[***]
[***]
[***]
 
[***]
2092
Brookdale Clearlake
[***]
[***]
[***]
 
[***]
 
Total Lease Pool 12 (5 Properties)
[***]
[***]
[***]
 
[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Exhibit A-12-2

--------------------------------------------------------------------------------






Exhibit A-12
LEGAL DESCRIPTION
(Palm Springs, California)
PARCEL 1:
LOTS 1 THROUGH 9 OF SAN JACINTO ESTATES, IN THE CITY OF PALM SPRINGS, COUNTY OF
RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 30, PAGE 31 OF
MAPS OF RIVERSIDE COUNTY, CALIFORNIA.
PARCEL 2:
THAT PORTION OF LOT “A” VACATED BY THE CITY OF PALM SPRINGS BY RESOLUTION NO.
12332, RECORDED OCTOBER 5, 1977 AS INSTRUMENT NO. 196825 OF OFFICIAL RECORDS OF
RIVERSIDE COUNTY, ADJACENT TO LOTS 1 THROUGH 6 AND LOTS 8 AND 9 OF SAN JACINTO
ESTATES ANNEX, IN THE CITY OF PALM SPRINGS, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 30, PAGE 31 OF MAPS, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.
AS SHOWN ON LOT LINE ADJUSTMENT RECORDED ON NOVEMBER 25, 1998 AS INSTRUMENT NO.
513186.
EXCEPTING AS TO EACH PARCEL OIL, GAS OR MINERAL RIGHTS.




Brookdale Palm Springs
Exhibit A-12-3



--------------------------------------------------------------------------------






Exhibit A-12 – Continued
LEGAL DESCRIPTION
(Meadowlark Assisted Living Community)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SISKIYOU, STATE
OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
All that real property situate in the County of Siskiyou, State of California,
described as follows:
Parcel A:
Parcel 1 as shown on the map entitled “Parcel Map for Parley and Katherine
Hamblin”, located in the Newton Addition in the City of Yreka in a portion of
the South half of Section 27, Township 45 North, Range 7 West, M.D.M., filed for
record in the Siskiyou County Recorder’s Office February 28, 1992 in Parcel Map
Book 11, Page 63.
Also, all that portion of land in Section 27, Township 45 North, Range 7 West,
M.D.M., State of California, State of California, described as follows:
That certain strip of land lying southerly of the South right-of-way line of
Bruce Street and westerly of the East boundary line of Rolling Ranch
Subdivision, as both said street and boundary line are shown on that certain map
recorded July 31, 1978 in Town Map Book 6, page 69 of Official Siskiyou County
Records;
and bounded on the South and Southwest by the North line of Parcel 4B, as shown
on the Parcel Map for Rhine Realty Inc., recorded January 13, 1978 in Parcel Map
Book 5, page 117 of Official Siskiyou County Records.
Excepting therefrom all that portion of the above described land lying easterly
of the East line of Parcel 1 prolonged northerly to the South line of Bruce
Street, said line shown on Parcel Map filed February 28, 1992, in Parcel Map
Book 11, page 63 with the South line of Bruce Street referred to herein
disclosed on Map of Rolling Ranch Subdivision filed July 31, 1978 in Town Map
Book 6, page 68.
Parcel B:
Together with an easement for ingress, egress and public utilities as shown on
said Parcel Map Book 11, page 63.
Parcel C:
Also together with an easement for the installation, maintenance, repair, and
replacement of an underground sanitary sewer pipeline over the westerly 64 feet
of the northerly 14 feet of Parcel 2 of that certain map entitled “Parcel Map
for Parley & Katherine Hamblin”, recorded February 28, 1992 in Book 11 of Parcel
Maps at page 63 in the office of the Siskiyou County Recorder.
APN: 061-331-150,061-341-170


Brookdale Yreka
Exhibit A-12-4



--------------------------------------------------------------------------------






Exhibit A-12–Continued
LEGAL DESCRIPTION
(Sequoia Springs Assisted Living Community)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF FORTUNA, COUNTY OF
HUMBOLDT, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
Lot 31A of Tract Map No. 517, for Springville Estates, on file in the Office of
the County Recorder of Humboldt County in Book 22 of Maps, Pages 108 and 109.
APN: 202-082-057-000


Brookdale Fortuna
Exhibit A-12-5



--------------------------------------------------------------------------------






Exhibit A-12 – Continued
LEGAL DESCRIPTION
(Sequoia Springs Cottages)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF FORTUNA, COUNTY OF
HUMBOLDT, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
PARCEL ONE
Lot 31B of Tract Map No. 517, for Springville Estates, on file in the Office of
the County Recorder of Humboldt County in Book 22 of Maps, Pages 108 and 109.
PARCEL TWO
A 25 foot wide access easement, the same as described in that certain “Easement
Agreement” by and between Fortuna Assisted Living LLC and Robert L. Dunn and
Theresa L. Dunn and recorded February 8, 2001 in the Office of the Humboldt
County Recorder under Recorder’s Instrument No. 2001-3147-3, Humboldt County
Records
APN: 202-082-058-000




Brookdale Fortuna IL
Exhibit A-12-6



--------------------------------------------------------------------------------






Exhibit A-12 – Continued
LEGAL DESCRIPTION
(Orchard Park Assisted Living and Memory Care)
THE LAND REFERRED TO HEREIN BELOW 1S SITUATED IN THE CITY OF CLEARLAKE, COUNTY
OF LAKE, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
Lying within Section 21, Township 13 North, Range 7 West, M.D.M., in the County
of Lake, State of California and within the lands of James W. Wilder, as
described in a Deed recorded December 13, 1991, as Document Number 91-025446 of
Official Records of Lake County, being Parcels One and Two, as shown on a map
filed April 12, 1985 in Book 26 of Parcel Maps, at page 28, Lake County Records,
described as follows:
A portion of Parcels One and Two, as shown on the above mentioned Book 26 of
Parcel Maps, at Page 28, more particularly described as follows:
BEGINNING at a point on the South line of said Parcel One, distant thereon South
89° 34’ 30” East; 438.75 feet from the Southwest corner thereof; thence parallel
to the West line of said Parcel One, South 00° 54’ 00” West, 55.08 feet; thence,
South 89° 34’ 30” East, 250.00 feet; thence parallel to the West line of said
Parcel One, North 00° 54’ 00” East, 430.00 feet to the South line of Burns
Valley Road, said line being the South line of a 25 foot Roadway and Public
Easement as shown on said Parcel Map; thence along said South line of Burns
Valley Road North 89° 34’ 28” West, 250.00 feet to the Northeast corner of that
certain parcel of land conveyed to the City of Clearlake, in a Deed recorded
July 18, 1991, Document No. 91-014387, Official Records of Lake County; thence
parallel to the West side of said Parcel One and continuous to last said City of
Clearlake parcel South 00° 54’ 00” West, 364.92 feet to the Point of Beginning.
Pursuant to Lot Line Adjustment No. 01-99, Recorded July 12, 1999 as Instrument
No. 99-011880, Lake County Records.
APN: 010-026-420-000




Exhibit A-12-7

--------------------------------------------------------------------------------






EXHIBIT B
(Lessor’s Personal Property)
All of Lessor’s right, title and interest in and to all machinery, equipment,
furniture, furnishings, moveable walls or partitions, trade fixtures or other
tangible personal property located in, on or about the Leased Property on and as
of the Commencement Date, excluding items, if any, included within the
definition of Fixtures.






Exhibit B

--------------------------------------------------------------------------------






EXHIBIT C
(Form of Memorandum of Lease)
(See attached.)






Exhibit C

--------------------------------------------------------------------------------






Form of Memorandum of Lease
RECORDING REQUESTED BY,
WHEN RECORDED MAIL TO AND
PREPARED BY:

[________________________]
[________________________]
[________________________]
[________________________]
 
 
[Space above for recorder]

MEMORANDUM OF AMENDED AND RESTATED MASTER LEASE
([CITY], [COUNTY], [STATE])
(For Recording Purposes)
THIS MEMORANDUM OF AMENDED AND RESTATED MASTER LEASE (this “Memorandum”) is made
and entered into as of this ____ day of ______, 201_, by and between [LESSOR], a
[___________] (“Owner”) and [LESSEE], a [___________] (“Master Lessee”), who
agree as follows:
RECITALS
A.    Owner and certain of its affiliates from time to time (as their interests
may appear, collectively, “Master Lessor”) and Master Lessee are parties to that
certain unrecorded Amended and Restated Master Lease dated as of
[_______________], 201_ (as the same has been, and may hereafter be, amended,
supplemented or modified from time to time in accordance with its terms, the
“Master Lease”), pursuant to which Master Lessor leases to Master Lessee, in a
single, indivisible and integrated master lease and economic unit, certain
Leased Property consisting of certain Land, Improvements, Fixtures and Lessor’s
Personal Property, all as more particularly described in the Master Lease,
including that certain real property situated in the County of [_______], State
of [_________], described in Exhibit “A” attached hereto and incorporated herein
by this reference (the “Subject Land”) upon which there are constructed and
located certain improvements constituting a senior housing facility (the
“Subject Facility”). For purposes of this Memorandum, the Subject Land and the
Improvements, Fixtures and Lessor’s Personal Property relating to the Subject
Facility are collectively referred to herein as the “Subject Property.” All
capitalized terms used herein but not otherwise defined shall have the same
meanings as set forth in the Master Lease.
B.    Owner and Master Lessee desire to enter into this Memorandum in order to
give notice of the Master Lease.
AGREEMENT
1.    Demise. The Subject Property has been demised, let and leased by Master
Lessor to Master Lessee, and taken and accepted by Master Lessee from Master
Lessor, all pursuant to and in accordance with the Master Lease; provided,
however, that the only Person


[City, ST – Property #___]



--------------------------------------------------------------------------------





comprising Master Lessor that has an interest in the Subject Property is Owner.
All provisions of the Master Lease are incorporated herein by this reference.
2.    Term. The initial term of the Master Lease for the Subject Property
commenced on the date hereof and expires on [insert pool-specific expiration
date]. Master Lessee may extend the term of the Master Lease for the Subject
Property for an initial renewal term of _____ (__) years and an additional
renewal term of _____ (__), subject to the terms and conditions set forth in the
Master Lease.
3.    No Modification. This Memorandum has been executed for purposes of
recordation only and shall not modify the provisions of the Master Lease,
including the single, indivisible and integrated nature of the Master Lease with
respect to the Leased Property, including the Subject Property, or the terms and
conditions of any option contained therein. In the event of any inconsistency or
conflict between the provisions of this Memorandum and the provisions of the
Master Lease, the provisions of the Master Lease shall govern and prevail.
4.    Removal upon Expiration or Termination. Master Lessee covenants and
agrees, both on its own behalf and on behalf of its successors and assigns, to
execute a quitclaim deed or other recordable instrument sufficient to remove
this Memorandum from record title to the Subject Property upon the expiration or
sooner termination of the Master Lease and appoints and constitutes Owner and
its successors and assigns as its attorney-in-fact, which power shall be coupled
with an interest and shall not be revocable or terminable, to execute and
deliver and to record such quitclaim deed or other instrument in the name of
Master Lessee and its successors and assigns in the event that Master Lessee
fails to execute such quitclaim deed or other instrument within seven (7) days
after Owner’s written request to execute such quitclaim deed or other instrument
after the expiration or sooner termination of the Master Lease.
5.    Counterparts. This Memorandum may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument.
[Signature and Acknowledgement Pages Follow]


[City, ST – Property #___]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Memorandum of Master Lease as
of the day and year first above written.


“OWNER”
 
“MASTER LESSEE”
______________________________,
a ____________________________
By:____________________________
Name:_________________________
Title:__________________________


 
________________________________,
a ____________________________
By:_______________________________
Name:_____________________________
Title:______________________________





[City, ST – Property #___]



--------------------------------------------------------------------------------







State of California     )
    )
County of     )
On _______________, 201_ before me, ___________________________________,
personally appeared ___________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signatures
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature         (Seal)






State of     )
    )
County of     )
On ________________________, 201_, before me,
___________________________________, a Notary Public, personally appeared
_______________________________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS my hand and official seal.
Signature         (Seal)






[City, ST – Property #___]



--------------------------------------------------------------------------------






EXHIBIT A
Description of Subject Land
[to be attached]









--------------------------------------------------------------------------------






EXHIBIT D
(Form of Operations Transfer Agreement)
[***]


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Exhibit D

--------------------------------------------------------------------------------






EXHIBIT E
(Form of Certificate and Indemnity Agreement)
(See attached.)








Exhibit E



--------------------------------------------------------------------------------






CERTIFICATE AND INDEMNITY AGREEMENT
THIS CERTIFICATE AND INDEMNITY AGREEMENT (this “Agreement”) is made as of
[____________] (the “Effective Date”), by Brookdale Senior Living Inc., a
Delaware corporation (“Brookdale”), in favor of HCP, Inc., a Maryland
corporation (“HCP”), and the parties listed as “Sellers” on the signature pages
hereto, which are each an affiliate of HCP (collectively, “Seller”). Each of
Brookdale, HCP and Seller are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.
Recitals
I.     Brookdale and HCP are party to that certain Master Transactions and
Cooperation Agreement dated as of [__________], 2017 (as the same may have been
or may hereafter be amended, the “MTCA”). All capitalized terms used and not
defined in this Agreement shall have the meanings assigned to them in the MTCA;
II.    Pursuant to the terms of the MTCA, certain communities that are currently
leased to affiliates of Brookdale will be sold (the “Contemplated Sales”) and,
in connection therewith, Brookdale agreed to deliver to HCP and its affiliate
sellers NNN Transition Community Indemnity Agreements containing the
representations, warranties and indemnities more particularly described in the
MTCA with respect to each of the Contemplated Sales;
III.    On or about the Effective Date, Seller is [entering into][consummating
the transactions contemplated by] the purchase and sale agreement attached
hereto as Exhibit A-1 (such agreement, together with any bring-down or similar
certificate executed pursuant thereto, the “PSA”) between Seller and the buyer
named therein (such buyer, together with any successors, assignees and/or
designees of such buyer, “Buyer”) with respect to a sale of the NNN Transition
Communit[y][ies] commonly known as [__________] (the “Sale”) and, in connection
therewith, is delivering the title affidavit attached hereto as Exhibit A-2 (the
“Title Affidavit”) to [________________] (the “Title Company”); and
IV.    In accordance with the terms of the MTCA and in connection with the Sale,
Brookdale is delivering to HCP and Seller this Agreement, which constitutes a
NNN Transition Community Indemnity Agreement under the MTCA.
Agreement
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Brookdale hereby agrees as follows for the
benefit of HCP and Seller:
A.    Representations and Warranties. Brookdale hereby represents and warrants
to HCP and Seller, as of the Effective Date, that, except as set forth in the
disclosure schedules attached hereto as Exhibit B:
1.    Organization. Brookdale is an entity duly organized, validly existing and
in good standing under the laws of the state of its organization, and is
qualified to conduct business and is in good standing under the laws of each
jurisdiction where such qualification is necessary,


1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





except, in each case, to the extent that the failure of any of the foregoing
would not result in a Material Adverse Change to Brookdale. For purposes hereof,
“Material Adverse Change” shall mean, with respect to Brookdale, any change,
event, violation, inaccuracy, circumstance or effect that is materially adverse
to the business, assets, liabilities, financial condition, results of operations
or prospects of Brookdale and its affiliates, taken as a whole, other than as a
result of (i) changes adversely affecting general economic conditions or the
financial and lending markets, (ii) performance by Brookdale or its affiliates
of their respective obligations under, and in accordance with the terms of the
documents listed on Schedule A.1 hereto (the “BKD Closing Documents”) or
(iii) the announcement or pendency of the transactions contemplated by the BKD
Closing Documents (the “Transactions”).
2.    Authorization; Valid and Binding. Brookdale has the full right, authority
and power to enter into this Agreement and, at the [Closing] (as defined in the
PSA), Brookdale and/or its affiliates party to the BKD Closing Documents will
have the full right, authority and power to consummate the Transactions and to
perform their respective obligations hereunder and, when executed and delivered,
under the BKD Closing Documents, and each of the individuals executing this
Agreement on behalf of Brookdale is authorized to do so. This Agreement
constitutes, and each of the BKD Closing Documents will constitute, a valid and
legally binding obligation of each of Brookdale and its affiliates party to such
agreement, enforceable against such Person in accordance with its terms, except
with respect to the effect of bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights and remedies of
creditors or to general principles of equity. For purposes of this Agreement,
“Person” means any individual, sole proprietorship, joint venture, corporation,
partnership, limited liability company, governmental authority or other entity
of any nature.
3.    Noncontravention. Neither the execution and the delivery of this Agreement
by Brookdale, nor the consummation of the Transactions, will (A) violate any
provision of any organizational documents in effect as of the Effective Date, as
amended or restated, of Brookdale or any of its affiliates party to the BKD
Closing Documents, (B) violate any legal requirements to which any of Brookdale
or any of its affiliates party to the BKD Closing Documents is subject or by
which any of their respective assets are bound, or (C) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under any agreement, contract, lease, license, instrument, or other
arrangement to which any of Brookdale or any of its affiliates party to the BKD
Closing Documents or by which any such Person is bound or to which any of its
respective assets are subject, except with respect to (B) and (C) above where
the same would not materially impair or adversely affect such Person’s ability
to perform its obligations under this Agreement or any BKD Closing Document.
4.    Patriot Act. Each of Brookdale and its affiliates is in compliance with
the requirements of the Orders (as defined below). To Brookdale’s Knowledge (as
defined below), none of Brookdale nor any of its affiliates (A) is listed on the
Lists (as defined below), (B) is a Person (as defined in the Order) who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders, or (C) is owned or controlled by (including without limitation by
virtue of such Person (as defined in the Order) being a director or owning
voting shares or interests), or acts for or on behalf of, any person on the
Lists or any other Person (as defined in the Order) who has been determined by
competent authority to be subject to the


2
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





prohibitions contained in the Orders. For purposes hereof, (i) “Order” means the
requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001),
(ii) “Orders” means the Order and other similar requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury and in any enabling legislation or other executive orders or
regulations in respect thereof, and (iii) “Lists” means the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) pursuant to the Order and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable Orders.
For purposes of this Agreement, the term “Brookdale’s Knowledge” shall mean the
current actual, conscious knowledge of Todd Kaestner, Chris Maingot, Dawn Kussow
and/or Mary Sue Patchett. None of the named individuals whose knowledge is
imputed to Brookdale under this Agreement shall bear personal responsibility for
any breach of such representations or warranties.
5.    No Material Adverse Effect. To Brookdale’s Knowledge, there is no fact or
circumstance relating to any of the NNN Transition Communities that has not been
disclosed to HCP or HCP’s affiliates or representatives that could reasonably be
expected to result in a material adverse effect on the NNN Transition Community
Transfers, taken as a whole.
6.    Purchase Agreement and Title Affidavit Representations and Certifications.
To Brookdale’s Knowledge, none of the representations and warranties or
certifications made by Seller in the PSA or the Title Affidavit is untrue in any
material respect, it being acknowledged and agreed that, for purposes of this
Agreement, any qualifications to those representations and warranties or
statements which are based on Seller’s knowledge shall (in each case) be deemed
to be deleted.
B.    Indemnity Provisions.
1.    Indemnity. Subject to the further provisions of this Section B, Brookdale
shall indemnify, defend and hold harmless HCP and Seller from and against any
Sale Indemnifiable Losses. For the purposes of this Agreement, “Sale
Indemnifiable Losses” means Claims suffered or incurred by HCP and/or Seller
attributable to (i) any breach by Brookdale of any of its representations and
warranties set forth in Section A.1, Section A.2, Section A.3, and Section A.4
of this Agreement or (ii) any Claim made by Buyer or the Title Company (whether
prior to or after the Closing, including on account of the non-satisfaction of
any condition to the Closing) pursuant to the terms of the PSA or the Title
Affidavit that results from a breach by HCP or Seller of any covenant,
representation, warranty or certification therein, provided that Brookdale is in
breach of its representations and warranties set forth in Section A.5 or Section
A.6 of this Agreement with respect to the same matter; provided, further,
however, to the extent that HCP, Seller or any other affiliate of HCP had or
obtained knowledge, prior to the execution of [the PSA][ the Closing], that any
representations, warranties or certifications in the PSA or Title Affidavit
giving rise to any Claim by Buyer were untrue, inaccurate or incomplete in any
respect, no Claim for breach of such representation, warranty or certification
may be made or asserted by HCP, Seller or any other affiliate of HCP against
Brookdale or its affiliates in connection therewith. For purposes of the
foregoing, the “knowledge” of HCP, its affiliates, and Seller shall mean the
current actual, conscious knowledge of Paul Boethel, Matthew Harrison and/or
Kendall Young.


3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





2.    Survival. The representations and warranties set forth in Section A shall
survive the Closing for a period (as applicable, the “NNN Claims Period”) ending
on the date that is the earlier of (x) [***] after the date of the Closing and
(y) [***] days following the date all representations and warranties of seller
relating to the applicable facility and the operation thereof expire pursuant to
the terms of the purchase and sale agreement, provided if any claim is timely
notified to BKD, such survival period shall be extended until such time as such
claim is resolved by the parties by mutual agreement or determined by a court of
competent jurisdiction. HCP, Seller and each other affiliate of HCP shall be
deemed to have waived all rights and remedies hereunder for any breach by
Brookdale of the representations and warranties set forth in Section A if HCP
and/or Seller (as applicable) does not notify Brookdale, in writing, of such
breach and its claim on or before the last day of the NNN Claims Period and
commence an action in accordance with the provisions of Section C.6 within [***]
days after delivery of such notice.
3.    Deductible and Cap. Notwithstanding anything to the contrary contained in
this Agreement or otherwise, (A) Brookdale and its affiliates shall not have any
liability to HCP or any of its affiliates pursuant to this Agreement unless the
aggregate amount of the HCP Indemnifiable Losses of HCP and its affiliates under
all of the NNN Transition Community Indemnity Agreements collectively exceeds
[***] (the “Deductible”), in which event, subject to the terms of subsection
3(B) below, the full amount of such HCP Indemnifiable Losses in excess of such
Deductible shall be actionable against Brookdale, and (B) the maximum aggregate
liability of Brookdale to HCP and its affiliates pursuant to this Agreement and
all of the other NNN Transition Community Indemnity Agreements, collectively,
shall not exceed [***], in the aggregate, with respect to all NNN Transition
Community Transfers.
C.    Miscellaneous.
1.    Successors and Assigns. Except as specifically provided herein to the
contrary, this Agreement shall be binding upon, and inure to the benefit of, the
Parties and their respective successors, heirs, administrators and assigns. In
no event, however, shall any of the Parties transfer, whether voluntarily,
involuntarily, or by operation of law, its interest or obligations in, to or
under this Agreement, without the other Parties’ consent, which approval may be
given or withheld in each such other Party’s sole and absolute discretion. No
transfer by a Party of its interest or obligations in, to or under this
Agreement, whether made with or without the other Parties’ consent, shall
release a Party of any of its obligations under this Agreement.
2.    Notices. All notices required or permitted to be given to HCP, Seller, or
Brookdale under this Agreement shall be given in the same manner provided for
the giving of notices to HCP (which shall include Seller) or Brookdale, as
applicable, under the MTCA.
3.    Dates. If any date upon which or by which action is required under this
Agreement is not a Business Day, then the date for such action shall be extended
to the first day that is after such date and is a Business Day.
4.    Construction. The Parties acknowledge that each Party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that


4
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation of this Agreement or any amendments or exhibits
hereto.
5.    Conflict. In the event of a conflict between this Agreement and the MTCA,
the provisions of the MTCA shall prevail.
6.    Submission to Jurisdiction. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the Delaware Chancery Court (or, if the Delaware
Chancery Court shall be unavailable, any other court of the State of Delaware)
or, in the case of claims over which the federal courts have jurisdiction, the
United States District Court for the District of Delaware for the purposes of
any suit, action or other proceeding arising out of this Agreement or the
transactions contemplated hereby. Each Party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each Party hereby irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in Delaware Chancery Court
(or, if the Delaware Chancery Court shall be unavailable, any other court of the
State of Delaware) or, in the case of claims over which the federal courts have
jurisdiction, the United States District Court for the District of Delaware, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. The provisions of this
Section C.6 shall survive the termination of this Agreement.
7.    Waiver of Trial by Jury. The Parties hereby waive trial by jury in action
or proceeding arising out of or in connection with this Agreement. The
provisions of this Section C.7 shall survive the termination of this Agreement.
8.    Interpretation. When a reference is made in this Agreement to a Section or
Exhibit, such reference shall be to a Section of, or an Exhibit to, this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.
9.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (A) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (B) the Parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions


5
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
10.    Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic (.pdf) transmission) in one or more counterparts,
and by the Parties in separate counterparts, each of which when executed shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement.
[Signature Page Follows]




6
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.


Brookdale Senior Living Inc.,
a Delaware corporation






By: ____________________________
Name:
Title:




[signatures continue]


Certificate and Indemnity Agreement

--------------------------------------------------------------------------------






HCP, Inc.,
a Maryland corporation




By: ____________________________
Name:
Title:




[signatures continue]


Certificate and Indemnity Agreement

--------------------------------------------------------------------------------






Sellers:


[INSERT SIGNATURE BLOCK(S)]




[signatures end]


Certificate and Indemnity Agreement

--------------------------------------------------------------------------------






Exhibit A-1


PSA


(See attached.)




Exhibit A-1 to Certificate and Indemnity Agreement



--------------------------------------------------------------------------------






Exhibit A-2


Title Affidavit


[Attach Title Affidavit, if any.]
[If none, state: “None provided/delivered. Any references to “Title Affidavit”
throughout this Agreement do not apply.”]


Exhibit A-2 to Certificate and Indemnity Agreement



--------------------------------------------------------------------------------






Exhibit B


Disclosure Schedules
    


Exhibit B to Certificate and Indemnity Agreement



--------------------------------------------------------------------------------






Schedule A.1


BKD Closing Documents














Schedule A.1 to Certificate and Indemnity Agreement



--------------------------------------------------------------------------------






EXHIBIT F
(Form of Cash Flow Lease)
(See attached.)






Exhibit F

--------------------------------------------------------------------------------


Execution Version


LEASE AGREEMENT
by and among
Each entity listed as a Tenant on Schedule 1 attached hereto (the “Tenant”),
Each entity listed as a Landlord on Schedule 1 attached hereto (the “Landlord”)
and
Each entity listed as an OpCo on Schedule 2 attached hereto (each, an “OpCo”)





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


Section 1.


 
LEASE OF COMMUNITIES; OPERATIONAL STANDARDS
2


1.1


 
Lease of Communities
2


1.2


 
Operational Standards
2


Section 2.


 
TERM; DELAYED COMMENCEMENT COMMUNITIES
3


Section 3.


 
COMMUNITY RESPONSIBILITIES OF TENANT
3


3.1


 
Operation and Affairs (Generally)
3


3.2


 
Operation and Employees
4


3.3


 
Health Care Licenses
4


3.4


 
Billing and Collections
4


3.5


 
Services and Purchasing
4


3.6


 
Payment Services
4


3.7


 
Community Relations
4


3.8


 
Manuals
4


3.9


 
Insurance
5


3.1


 
Contracts
5


3.11


 
[***]
5


3.12


 
[Intentionally Deleted]
6


3.13


 
[***]
6


3.14


 
Quality Control
6


3.15


 
Overall Business Plan
6


3.16


 
[Intentionally Deleted].
6


3.17


 
Additional Obligations
6


3.18


 
[***]
6


Section 4.


 
RESPONSIBILITIES OF LANDLORD
7


4.1


 
Payment of Costs and Expenses
7


4.2


 
Cooperation
7


4.3


 
Approvals and Documents
8


4.4


 
Rights to Inspect and Review
8


Section 5.


 
Rent
8


5.1


 
Rent
8


Section 6.


 
BUDGETS AND REPORTS
8


6.1


 
Budget
8


6.2


 
Reports
10


6.3


 
Budget Variances
10


6.4


 
Failure to Approve Budgets
11


Section 7.


 
BANK ACCOUNTS, TAXES AND WORKING CAPITAL
12


7.2


 
Taxes and Assessments
12


7.3


 
Working Capital
13





i
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





Section 8.


 
REGULATORY AND CONTRACTUAL REQUIREMENTS
14


8.1


 
Licenses and Other Requirements
14


8.2


 
[***]
15


8.3


 
Legal Proceedings
15


8.4


 
Landlord Compliance
16


8.5


 
Resident Records
16


Section 9.


 
REPAIRS, MAINTENANCE AND REPLACEMENTS; EMERGENCY SITUATIONS; CASUALTY; AND
CONDEMNATION
16


9.1


 
Repairs and Maintenance Expenditures
16


9.2


 
Routine Capital Expenditures
16


9.3


 
[Intentionally Deleted]
18


9.4


 
Emergency Situations
18


9.5


 
Prevention of Liens
18


9.6


 
Ownership of Property
19


9.7


 
Landlord to Provide Funds
19


9.8


 
Damage and Repair
19


9.9


 
Condemnation
21


Section 10.


 
INSURANCE
21


10.1


 
Community Insurance
21


10.2


 
Mutual Waivers
22


10.3


 
Cooperation With Insurance Carriers
22


10.4


 
Insurance Claims
22


Section 11.


 
HOME OFFICE PERSONNEL; ALLOCATION OF CERTAIN EXPENSES
22


11.1


 
[***]
23


11.2


 
[***]
23


Section 12.


 
PROPRIETARY MARKS; INTELLECTUAL PROPERTY AND OTHER PERSONAL PROPERTY
23


12.1


 
Landlord Proprietary Marks
23


12.2


 
Ownership of Proprietary Marks
23


12.3


 
Intellectual Property
24


12.4


 
Breach of Covenant
24


Section 13.


 
REPRESENTATIONS AND WARRANTIES
24


13.1


 
Status
24


13.2


 
Authority and Due Execution
24


13.3


 
Litigation
25


13.4


 
No Conflict
25


Section 14.


 
DEFAULTS AND TERMINATION OF AGREEMENT
25


14.1


 
Defaults
25


14.2


 
Remedies
26





ii
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





14.3


 
[Intentionally Deleted]
27


14.4


 
Other Termination Rights
27


14.5


 
Payments upon Termination
28


Section 15.


 
LEGAL ACTIONS, INDEMNITIES AND LIMITATION OF LIABILITY
28


15.1


 
Legal Actions
28


15.2


 
Indemnification
29


15.3


 
Limitations on Landlord’s Liability
29


15.4


 
[***]
30


15.5


 
[***]
31


Section 16.


 
MISCELLANEOUS
31


16.1


 
Assignment
31


16.2


 
Tax Treatment
32


16.3


 
Retention of Authority by Landlord
32


16.4


 
Notices
32


16.5


 
Binding Agreement
33


16.6


 
Relationship of Parties
33


16.7


 
Interpretation
34


16.8


 
Entire Agreement; Amendments
34


16.9


 
Governing Law
34


16.1


 
Submission to Jurisdiction
34


16.11


 
Expert Decisions
34


16.12


 
Time
36


16.13


 
Further Assurances
36


16.14


 
Attorneys’ and Other Fees
36


16.15


 
Severability
36


16.16


 
Counterparts
37


16.17


 
Confidentiality of Information
37


16.18


 
Force Majeure
37


16.19


 
Estoppel Certificates
38


16.2


 
Interim Structures
38


16.21


 
Definitions
38







iii
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Agreement”), dated as of November 1, 2017 (the
“Effective Date”), is entered into by and among HCP SH ELP3 Properties, LLC, a
Delaware limited liability company, HCP SH ELP2 Properties, LLC, a Delaware
limited liability company, HCP SH ELP1 Properties, LLC, a Delaware limited
liability company, a HCP Senior Housing Properties Trust, a Delaware statutory
trust, a HCP MA3 California, LP, a Delaware limited partnership and a HCP HB2
North Bay Manor, LLC, a Delaware limited liability company (collectively,
“Landlord”), Emeritus Corporation, a Washington corporation and Senior Lifestyle
North Bay Limited Partnership, a Delaware limited partnership (collectively,
“Tenant”), and HCP Palm Springs OpCo, LLC, a Delaware limited liability company,
HCP Yreka OpCo, LLC, a Delaware limited liability company, HCP Fortuna OpCo,
LLC, a Delaware limited liability company and HCP Clearlake OpCo, LLC, a
Delaware limited liability company (each, an “OpCo”).
R E C I T A L S
A.    The parties hereto hereby acknowledge that each Tenant set forth on
Schedule 1 attached hereto, leased from each Landlord set forth on Schedule 1,
the senior living community identified next to its name on Schedule 1 (each, a
“Community”; and collectively, the “Communities”) pursuant to the lease
identified on Schedule 1 (each, as applicable, the “Prior Lease”).
B.    Each of Landlord and Tenant has agreed to terminate, and has terminated,
the Prior Lease with respect to each Community, and to enter into this
Agreement.
C.    From and after the Effective Date, Landlord desires to lease the
Communities to Tenant and Tenant desires to lease the Communities from Landlord
upon the terms set forth in this Agreement.
D.    Certain entities comprising Landlord and certain entities comprising
Tenant have entered into an amendment to one of the Prior Leases (the “Prior
Lease Amendment”) to extend the term of such Prior Lease with respect to each
senior living community identified next to its name on Schedule 2 (each, a
“Delayed Commencement Community”) until the earliest to occur of (a) November
30, 2017, (b) the date of consummation of the sale, or transfer of operations,
of such Delayed Commencement Facility and (c) the first date on which (i) the
applicable OpCo identified next to such Delayed Commencement Facility on
Schedule 2 shall have filed an application with the California Department of
Social Services to be licensed to operate such Delayed Commencement Community,
(ii) the applicable Landlord entity shall have leased such Delayed Commencement
Community to the applicable OpCo pursuant to a “TRS” lease (a “TRS Lease”),
(iii) such OpCo shall have entered into a management agreement with an “eligible
independent contractor” for such Delayed Commencement Community (as more
particularly described in the Prior Lease Amendment) (each such agreement, a
“Management Agreement”), and (iv) such Delayed Commencement Community shall have
been added to this Lease as a Community and the applicable OpCo shall have
become a Landlord entity (with respect to any Delayed Commencement Community,
the first date on which all of the conditions described in clauses (i) through
(iii) shall have been satisfied, the “Delayed Commencement Date”). If the
Delayed Commencement Date with respect to any Delayed Commencement Community
occurs on or before November 30, 2017, and prior to the sale, or transfer of
operations, of such Delayed Commencement Facility, the parties





--------------------------------------------------------------------------------





hereto desire to add such Delayed Commencement Community to this Lease as a
Community, and to have the applicable OpCo become a Landlord entity, pursuant to
Section 2(b) hereof.
NOW, THEREFORE, Landlord, Tenant and OpCo hereby agree as follows:
T E R M S

SECTION 1.    LEASE OF COMMUNITIES; OPERATIONAL STANDARDS.

1.1    Lease of Communities. Subject to the terms and conditions set forth in
this Agreement, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord all of Landlord’s rights, title and interest in and to the Communities.
Tenant agrees to lease, operate, supervise, direct and control the day-to-day
business activities, operations, and subleasing of the Communities and in the
course of doing so, to engage in the activities required hereunder (such
operational and other activities, the “Operational Activities”). Landlord and
Tenant further agree that, to the extent applicable and notwithstanding anything
to the contrary set forth in this Agreement, as the licensed operator of the
Communities, Tenant shall have ultimate responsibility for the care provided at
the Communities and for the compliance of the Units located within each of the
Communities with applicable law.

1.2    Operational Standards.
1.2.1    Subject to (i) adequate funds being available from Gross Revenues or
otherwise provided by Landlord to Tenant, and (ii) the other terms of this
Agreement, Tenant shall use commercially reasonable efforts to engage in the
Operational Activities contemplated by the terms of this Agreement in accordance
with Tenant’s Standards and in compliance with all applicable Legal
Requirements, the Controlling Documents and the Approved Budget. Tenant shall at
all times act in good faith, exercise the care and diligence necessary, and use
commercially reasonable efforts to achieve such standards of practice, and all
references to “commercially reasonable efforts” or “good faith” contained in
this Agreement shall be interpreted in light of this Section 1.2.1. Tenant shall
not change or alter the Applicable Use of any Unit within any Community without
the prior written consent of Landlord, provided that the foregoing shall not be
deemed to prohibit Tenant through its Affiliates from providing any Ancillary
Services to any Community in accordance with the provisions of Section 3.18
hereof.
1.2.2    Landlord understands that Tenant or an Affiliate of Tenant leases,
manages and/or operates other senior housing communities that are owned or
leased by Tenant or its Affiliates and also for third parties (collectively,
“Other Facilities”) that compete or may potentially compete with one or more of
the Communities. Accordingly, Landlord and Tenant agree that: (a) occasional
conflicts are inherent and unavoidable, and (b) Tenant shall act in good faith
and shall be honest and impartial and shall use commercially reasonable and good
faith efforts to cause its employees and agents to be honest and impartial in
regard to the conflicts between the Communities and the Other Facilities with
respect to marketing and operating the Communities and each of the Other
Facilities





2
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SECTION 2.    TERM; DELAYED COMMENCEMENT COMMUNITIES.
(a)    The term of this Agreement (the “Term”) shall commence on the Effective
Date, and shall continue, unless otherwise earlier terminated (in whole or in
part) as provided in this Agreement, until June 30, 2019. Notwithstanding
anything to the contrary in this Agreement, Landlord shall have the right, in
its sole discretion, to terminate this Agreement in whole or with respect to one
or more of the Communities at any time prior to the expiration of the Term, by
delivery of not less than forty-five (45) days’ prior written notice to Tenant.
If Landlord elects to terminate this Agreement with respect to one or more, but
not all of the Communities, in accordance with the immediately prior sentence,
this Agreement shall continue in full force and effect with respect to all of
the remaining Communities for the remainder of the Term, subject to the terms of
this Section 2.
(b)    Effective upon the Delayed Commencement Date with respect to any Delayed
Commencement Community, and without the need for any further action by the
parties, such Delayed Commencement Community shall be a Community, and the
applicable OpCo shall be an entity comprising Landlord, for all purposes of this
Lease. If the applicable OpCo with respect to any Delayed Commencement Community
is issued a license to operate such Delayed Commencement Community from the
California Department of Social Services, then, effective upon the issuance of
such license, and without the need for any further action by the parties, this
Agreement shall terminate with respect to such Delayed Commencement Community,
it being acknowledged that the Management Agreement with respect to such Delayed
Commencement Community will become effective concurrently with such termination.

SECTION 3.    COMMUNITY RESPONSIBILITIES OF TENANT. Without limiting Tenant’s
general obligations under Section 1 above, and in addition to any other duties
and obligations of Tenant set forth in this Agreement, in connection with the
supervision, direction, operation and control of the Communities during the
Term, Tenant shall (either directly or through supervision of employees of
Tenant or an Affiliate of Tenant) subject to (i) adequate funds being available
from Gross Revenues or otherwise provided by Landlord to Tenant and (ii) the
other terms of this Agreement, implement all aspects of the operation of the
Communities and perform and observe or cause to be performed and observed, the
following:

3.1    Operation and Affairs (Generally). Implement the operations and business
affairs of the Communities, including, but not limited to, the provision of
services and assistance to Residents of the Communities, staffing, accounting
services (but not audit services), billing, collection, marketing, maintenance,
construction coordination, advertising, rate setting, general on-site
administration and establishing and using commercially reasonable efforts to
implement appropriate operational policies and procedures in order to ensure
that the Communities are operated in accordance with the Tenant’s Standards and
all Legal Requirements. Tenant shall at all times act in good faith and use
commercially reasonable efforts to ensure that the Communities are operated in a
safe and responsible manner.


3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






3.2    Operation and Employees. Recruit, select, employ, train, supervise,
discharge and manage all employment relations matters with all employees and
personnel necessary for the effective operation of the Communities for its
Applicable Use in accordance with Tenant’s Standards and as required by
applicable Legal Requirements. [***]. Each of the employees shall be recruited,
hired, replaced by Tenant from time to time and promoted, directed, assigned and
discharged, all within Tenant’s sole discretion.

3.3    Health Care Licenses. Tenant shall use commercially reasonable efforts to
maintain all Licenses required for the lawful operation of the Communities in
full force and effect during the term of this Agreement. For the avoidance of
doubt, any and all costs incurred by Tenant from and after the Effective Date in
connection with pursuing, obtaining, maintaining, renewing and/or administration
of any Licenses shall be a Community Expense.

3.4    Billing and Collections. Issue bills for services and materials furnished
by the Communities and collect accounts receivable and monies owed to the
Communities; design and maintain accounting, billing and collection records;
and, to the extent applicable, prepare and file, or supervise the preparation
and filing of all necessary or desirable billings, applications, reports and
claims related to revenue production. Without limiting the foregoing, Tenant
agrees to establish and maintain sound billing and collection procedures and
methods so as to minimize Bad Debt. Landlord expressly appoints Tenant, to the
extent permitted by Legal Requirements, as its agent to administer, process and
collect, on Landlord’s behalf and in its name, any third party receivables that
are due to Landlord (as compared to Tenant in its capacity as the licensed
operator of the Communities). Tenant shall have the right to enforce Landlord’s
rights as creditor under any contract to which Landlord is a party relating to
any Community and/or in connection with Tenant’s rendering of any services at
the Communities for the purposes of collecting accounts receivable and monies
owed Landlord, Tenant and/or the Communities, and Tenant shall use commercially
reasonable efforts to collect all such receivables and monies. Any actions taken
by Tenant to enforce any contract or collect such accounts receivable and monies
owed shall be in accordance with Legal Requirements. All receipts (except for
Residents’ security deposits, which shall be handled as specified in Section
3.11 below) shall be collected in the Bank Account in accordance with the CMP.

3.5    Services and Purchasing. Administer, supervise, coordinate and schedule
all services of the Communities, including the provision of Resident services as
Tenant deems appropriate in accordance with Tenant’s Standards and the Approved
Budget. Tenant may use, on behalf of the Communities, such purchasing systems
and procedures developed by or otherwise available to Tenant within Tenant’s
System. [***].

3.6    Payment Services. Provide for the timely payment of accounts payable,
employee payroll taxes, taxes and assessments, insurance premiums, mortgage and
loan payments and other obligations of, or secured by an interest in, the
Communities.

3.7    Community Relations. Establish and carry out appropriate public and
community relations programs in accordance with the Approved Budget and Tenant’s
Standards.

3.8    Manuals. Furnish policy manuals of the Communities and update such policy
manuals from time to time. All such manuals shall be the sole and exclusive
property of


4
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Tenant and Tenant shall be under no obligation to update and/or maintain such
policies and procedures over time, except to comply with Legal Requirements and
Tenant’s Standards. At the termination of this Agreement with respect to any
Community, for any reason whatsoever, such policy manuals furnished or utilized
by Tenant shall remain the exclusive property of Tenant and any copies of such
policies in Landlord’s possession at or in connection with such Community shall
be returned directly to Tenant.

3.9    Insurance. Subject to Section 10, obtain and maintain insurance coverage
for the Communities, including insurance coverage naming Landlord and such other
Persons as may be required by Section 10 or reasonably requested by Landlord as
additional insureds and/or loss payees.

3.10    Contracts. Negotiate and enter into such agreements, contracts, leases
and orders as Tenant may deem necessary or advisable for the furnishing of
services, concessions and supplies for the operation and maintenance of the
Communities in accordance with the Approved Budget and Tenant’s Standards.
Notwithstanding the foregoing, the following shall apply:
3.10.1    [Intentionally Deleted].
3.10.2    [Intentionally Deleted].
3.10.3    [***].
3.10.4    [***].
3.10.5    [***].
3.10.6    [***].
3.10.7    [***].

3.11 [***].


5
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






3.12    [Intentionally Deleted].

3.13 [***].

3.14    Quality Control. Implement and maintain a program to provide periodic
objective measurements of the quality of services provided at the Communities,
which may utilize Resident questionnaires, surveys, and interviews, periodic
inspection, and such other techniques as Tenant may reasonably deem necessary to
maintain the quality of services at the Communities in accordance with Tenant’s
Standards and the Approved Budget.

3.15    Overall Business Plan. Tenant shall implement and maintain a marketing
program consisting of advertising, public relations and related activities for
the purpose of promoting the business of the Communities and direct the
marketing efforts for the Communities in accordance with Section 6.1 hereof.
Tenant shall also prepare brochures and other promotional materials for
distribution to assist in leasing units in the Communities to Residents. The
expenses for all such items and marketing program shall be included in the
Approved Budget, and the actual expenses therefor shall be paid out of the Bank
Account in accordance with the CMP and treated as Community Expenses.

3.16    [Intentionally Deleted].

3.17    Additional Obligations. Tenant acknowledges and agrees that Tenant shall
be required to meet timely the material requirements of (i) any Community
Mortgage relating to any Community (including any reporting requirements under
any Community Mortgage), (ii) any lease (as amended or modified from time to
time, a “Superior Lease”) pursuant to which Landlord leases all or any portion
of any Community (including any TRS Lease), and (iii) any covenant, easement,
condition, restriction or agreement affecting Landlord’s title (whether fee,
leasehold or otherwise) to any Community and recorded among the land records of
the jurisdiction in which such Community is situated (collectively, “Title
Encumbrances,” and collectively, with any Community Mortgage and any Superior
Lease, the “Controlling Documents”) that are within the commercially reasonable
ability of Tenant to perform, provided that in the case of such Controlling
Documents, such obligations were contemplated by any Prior Lease and copies of
such Controlling Documents have been provided to Tenant. For the avoidance of
doubt, Landlord has the right to enter into a Superior Lease with an Affiliate
for any Community as part of a RIDEA Transaction involving such Community.
With respect to any notices, reports or other information required to be
delivered under any Controlling Document pursuant to the terms of this Section
3.17, Tenant shall use commercially reasonable efforts to provide the same to
Landlord in sufficient time for Landlord to reasonably review any such notices,
reports or other information and deliver the same to the party entitled thereto
prior to the date due under such Controlling Document.
Notwithstanding anything to the contrary contained in this Agreement, Tenant
shall have no obligation to execute and/or deliver any document, agreement or
certificate in favor of any lender or any superior landlord or in connection
with any Controlling Document.

3.18 [***].


6
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SECTION 4.    RESPONSIBILITIES OF LANDLORD. Landlord makes the following
covenants which are material covenants and upon which Tenant is relying as an
inducement to enter into this Agreement:

4.1    Payment of Costs and Expenses. Except as otherwise expressly provided in
this Agreement, all fees, costs, expenses, liabilities, payments and purchases
arising out of, relating to or incurred in the ownership, operation or financing
of the Communities, including, without limitation, the fees, costs, payments and
expenses of consultants and professionals, Community Expenses, capital
expenditures and any costs associated with any Controlling Documents, shall be
the sole responsibility of Landlord. Except as otherwise expressly provided in
this Agreement, Tenant, by reason of the execution of this Agreement or the
performance of its services under this Agreement, shall not be liable for or
deemed to have assumed any liability for such fees, costs, liabilities and
expenses, or any other liability or debt of Landlord whatsoever, arising out of
or relating to the Communities or incurred at any of its administrative offices
in the performance of its obligations hereunder. Except as expressly provided in
this Agreement to be at the expense or cost of Tenant, Tenant shall have no
other obligations to advance any sums in connection with the operation,
financing, ownership or maintenance of any of the Communities.

4.2    Cooperation. Landlord will cooperate with Tenant to allow Tenant to
perform its services under this Agreement and will furnish Tenant with all
information reasonably required by it for the performance of its services under
this Agreement. During the Term, Landlord will permit Tenant full access to the
Communities.

4.3    Approvals and Documents. Other than any review and approval pursuant to
Section 6, the procedures and timing for which will be governed by Section 6,
below, Landlord will review all requests for approvals and documents submitted
by Tenant for approval or consent and render decisions pertaining thereto, when
required, as promptly as practicable, to avoid unreasonable delay in the
progress of Tenant’s work, and, in any event, if Landlord shall not respond
affirmatively in writing to the notice for Landlord’s consent or approval within
fifteen (15) days after the first notice is sent, Tenant may send a second
notice to Landlord. Any such second notice shall include the following
statement, prominently displayed at or near the beginning of Tenant’s request
for consent or approval, in a size of type at least equal to the largest size of
type otherwise used in the request for consent or approval: “FAILURE TO REPLY TO
THIS COMMUNICATION WITHIN TEN (10) DAYS WILL RESULT IN LANDLORD’S DEEMED CONSENT
TO THE MATTER DESCRIBED BELOW”. If Landlord does not respond affirmatively in
writing to such second notice within ten (10) days after the second notice is
sent, Landlord shall be deemed to have approved or consented to the matter
submitted to Landlord. Subject to Landlord’s reasonable review and approval
thereof, Landlord shall execute and deliver any and all applications and other
documents reasonably necessary or proper to be executed by Landlord in
connection with the operation of the Communities. Notwithstanding anything to
the contrary in this Agreement, in order to expedite Landlord’s consent or
approval to any matters or documents requiring Landlord’s approval or consent
under this Agreement, Landlord’s consent or approval may be given and/or
evidenced by a writing transmitted via e-mail between or among the appropriate
representative(s) of Landlord and Tenant.


7
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






4.4    Rights to Inspect and Review. Subject to any necessary restrictions or
applicable Legal Requirements, including, but not limited to, any laws governing
the confidentiality of resident and employee records, Landlord, its accountants,
attorneys, agents and any of Landlord’s lenders shall have the right to enter
upon any part of any of the Communities at any time during normal business hours
and upon at least 24 hours’ notice (and at any time if an Emergency Situation
exists) for the purposes of examining or inspecting the same or examining and
making extracts and copies (using each Community’s copying equipment) of the
books and records (including underlying contracts, agreements, instruments and
other documents relating thereto) of the Communities or of Tenant pertaining to
the operation or licensure of the Communities or for any other purpose,
including audits, of the Communities which Landlord, in its sole discretion,
shall deem necessary or advisable, but the same shall be done with as little
disruption to the business of the Communities as practicable. Books and records
of each of the Communities shall be kept at such Community and/or Tenant’s
corporate offices. In the case of books of account and other records located at
Tenant’s corporate office, Tenant shall make adequate space and copying
equipment available to Landlord’s accountants, attorneys, agents and any of
Landlord’s lenders to audit, examine and make copies of such books of account
and other records. Tenant shall reasonably cooperate with any such audit and
inspection, including, without limitation, providing commercially reasonable
access to responsible employees of Tenant and Home Office Personnel to respond
to questions in connection therewith.

SECTION 5.    Rent.

5.1    Rent. During the Term, Tenant shall pay to Landlord, in accordance with
the terms of Section 5.1, monthly Rent in lawful money of the United States of
America, which shall be legal tender for the payment of public and private
debts, without offset or deduction, in the amounts described on Schedule 5.1
(and subject to the Rent Adjustment and the Additional Rent Adjustment).
Payments of Rent shall be made by wire transfer of immediately available funds
initiated by Tenant to Landlord’s account or to such other Person as Landlord
from time to time may designate in writing, subject to the CMP.

SECTION 6.    BUDGETS AND REPORTS.

6.1    Budget. The budgets for each of the Communities for the balance of 2017
and for 2018 (collectively, the “Initial Approved Budget”) have been approved by
the parties for the periods covered thereby. On or before November 30 of each
Fiscal Year (starting with 2018), Tenant shall deliver to Landlord a preliminary
annual forecast of operations for each Community for the upcoming Fiscal Year
(“Preliminary Annual Budget”). Each Preliminary Annual Budget will be in the
form of the Initial Approved Budget (or such other form reasonably approved by
Landlord) and include the detailed information specified therein, and in all
events will include an estimate, on an Accounting Period basis, of operating
revenues, expenses and EBITDAR, together with an explanation of anticipated
Resident charges, payroll rates, non-wage cost increases, and all other factors
differing from the then current Fiscal Year compared on a line item basis for
each Community to Tenant’s commercially reasonable estimate of current Fiscal
Year actual plus projected results, showing the budgeted year-over-year dollar
and percent increase for each budgeted line item. Tenant will meet with Landlord
(in person or by teleconference) to review the Preliminary Annual Budget, and
the Tenant and Landlord shall cooperate reasonably and in good faith with one
another to agree timely upon a final Annual


8
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Approved Budget. Landlord shall have twenty (20) days after receipt of the
Preliminary Annual Budget (the “Annual Budget Review Period”) to review and
approve such Preliminary Annual Budget, and during such period Tenant will meet
with Landlord (in person or by teleconference) to review the Preliminary Annual
Budget and the parties will cooperate reasonably and in good faith with one
another to agree upon a final Annual Approved Budget. Provided that Tenant has
complied with the provisions of Section 4.3 hereof, if Landlord fails to provide
any objection to the Preliminary Annual Budget within the Annual Budget Review
Period, the Preliminary Annual Budget as submitted by Tenant shall be deemed the
Annual Approved Budget for the applicable Fiscal Year. Landlord may approve
portions of the Preliminary Annual Budget, but disapprove or object in writing
to specific items or categories therein. If Landlord objects in writing to the
Preliminary Annual Budget, or any specific items or categories therein, within
the Annual Budget Review Period, Tenant may revise the Preliminary Annual Budget
to address Landlord’s objections and resubmit a revised Preliminary Annual
Budget to Landlord for approval. The parties will attempt to resolve in good
faith any objections by Landlord prior to the commencement of the upcoming
Fiscal Year. The Preliminary Annual Budget for each Fiscal Year as approved (or
deemed approved) by Landlord and Tenant (or as determined by the Expert as
provided in Section 6.4 below) shall be resubmitted to Landlord as the final
“Annual Approved Budget” (with any agreed upon or determined corrections or
adjustments thereto), and each of the Initial Approved Budget and each Annual
Approved Budget shall also be referred to herein as the “Approved Budget”;
provided, however, that if Landlord has approved portions of the Preliminary
Annual Budget, but specific items or categories remain unresolved (the
“Unresolved Items/Categories”), then, until resolution of such Unresolved
Items/Categories (either by agreement of the parties or as determined by the
Expert as provided in Section 6.4 below), the “Annual Approved Budget” shall
consist only of those approved portions of the Preliminary Annual Budget, and
shall exclude such Unresolved Items/Categories. Upon resolution of such
Unresolved Items/Categories, the partially approved Annual Approved Budget then
in effect shall be updated or amended to include the resolution of such
previously Unresolved Items/Categories, and shall thereafter be the final
“Annual Approved Budget”. If an Preliminary Annual Budget (or any Unresolved
Items/Categories) has not been approved prior to the start of each year, then
Tenant shall use its commercially reasonable and good faith efforts to operate
the Communities as provided in the last Approved Budget (or as set forth in the
partially Approved Annual Budget for the current year (i.e., excluding the
Unresolved Items/Categories)) for the Communities, provided that Tenant shall
not be required to expend its own funds in that regard. Tenant is authorized to
pay operating costs and make capital expenditures in accordance with the Initial
Approved Budget, and, when the Annual Approved Budget for any future Fiscal Year
has been approved (or deemed approved) by Landlord or upon resolution by the
Expert, Tenant is authorized to pay operating costs and make capital
expenditures in accordance with such Annual Approved Budget.
6.1.1    Budget. The Approved Budget shall be comprised of an Operating Budget
(as described in Section 6.1.1(b)) covering the operation of each of the
Communities for the Term and a Capital Budget (as described in Section 6.1.1(a))
covering proposed capital expenditures to be made with respect to each of the
Communities for the Term. Tenant shall not expend more than the applicable
amounts approved in the Capital Budget or Operating Budget respectively except
as permitted otherwise herein.


9
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    Capital Expenditures Budget. The Approved Budget shall include a capital
budget (the “Capital Budget”) for each Community outlining a program of capital
expenditures (for Routine Capital Expenditures contemplated by Section 9.2.1) as
may be (a) mandatory or required by applicable Legal Requirements, or (b) highly
recommended in Tenant’s commercially reasonable business judgment in order for
Tenant to manage and operate the applicable Community to the Tenant’s Standards,
or (c) desirable in Tenant’s commercially reasonable business judgment, in each
case during the Term. The Capital Budget shall designate each proposed capital
expenditure as either “mandatory”, “highly recommended” or “desirable”. An
expenditure shall be considered “mandatory” if such expenditure is required by
applicable Legal Requirements, or if such expenditure, if not made would, in
Tenant’s commercially reasonable business judgment, (i) cause any Community to
lose or put at risk its Licenses; (ii) place at risk the safety of a Resident or
employee of any Community; (iii) cause the issuance of a formal notice that the
Licenses for any Community, or any portion thereof, will be revoked or suspended
or qualified in any material adverse respect; or (iv) subject Landlord or Tenant
to civil or criminal prosecution, fine or Claim. Landlord may approve or reject,
in its commercially reasonable, good faith discretion, each proposed capital
expenditure, except those indicated as “mandatory”, provided that, if requested
by Landlord, Tenant shall demonstrate to the commercially reasonable
satisfaction of Landlord the “mandatory” nature of such capital expenditure.
(b)    Operating Budget. The Approved Budget shall include an operating budget
(the “Operating Budget”) for each Community setting forth the estimated
operating revenues and expenses related to the operation, marketing and leasing
of such Community, including, without limitation, Employment Costs, third party
expenses and payments to Tenant for out-of-pocket expenses, including travel
costs associated with special projects and other Community Expenses for the
Term.
6.1.2    [Intentionally Deleted]
6.1.3    Accuracy of Approved Budgets and Projections. Notwithstanding anything
in this Agreement to the contrary, Landlord hereby acknowledges that projected
revenues contained in any Approved Budget may not be realized and projected
expenses and capital expenditures in the Approved Budget may be exceeded by
actual operating expenses or capital expenditures (subject, however, to the
other limitations and provisions of this Agreement with respect thereto), as
applicable, incurred in connection with the operation and maintenance of each of
the Communities. Tenant is not providing a guarantee or warranty as to the
projected revenue, operating expenses or capital expenditures of any Community.
Nothing contained in this Section 6.1.3 shall, however, be deemed or construed
to relieve Tenant of its obligations under this Agreement, including the
obligations of Tenant pursuant to the other subsections of this Section 6.1 or
with respect to Approved Budget variances as provided in Section 6.3 hereof.

6.2    Reports. During the Term, Tenant shall be obligated to produce and
deliver to Landlord the same reporting as Tenant produced and delivered pursuant
to the Prior Lease.

6.3    Budget Variances. Tenant may incur and expend amounts as a Community
Expense consistent with the Approved Budget. Tenant may incur and expend amounts
as a


10
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Community Expense in excess of the Approved Budget without the consent of
Landlord, provided that such amounts (a) are incurred as a result of an
Emergency Situation beyond the commercially reasonable control of Tenant in
accordance with the provisions of Section 9.4 hereof, (b) relate to taxes and
assessments, insurance costs should there be a material change in the insurance
market for a particular type of coverage, or utility costs (i.e., uncontrollable
expenses), or (c) are incurred as a result of an increase in a third-party
expense which was unexpected, not budgeted and outside Tenant’s control. In
addition to the foregoing, Tenant may incur and expend amounts as a Community
Expense in excess of the Approved Budget without the consent of Landlord,
provided further that (i) the total applicable quarterly or year-to-date
Approved Budget (on a Community-by-Community basis) is not exceeded by more than
[***] of the total quarterly or year-to-date Approved Budget for all expense
categories (on a Community-by-Community basis) (other than those described in
clause (c) of the preceding sentence and those described in Sections 9.2.3) and
(ii) with respect to any expense category in the Approved Budget (other than
those described in Sections 9.2.3 ), the total applicable quarterly or
year-to-date expense category amount in the Approved Budget therefor (on a
Community-by-Community basis) is not exceeded by more than the greater of [***]
for such expense category. Notwithstanding the foregoing, if at any time the
year-to-date Community Expenses for any expense category in the Approved Budget
(on a Community-by-Community basis) are exceeded, or Tenant reasonably
determines that such year-to-date Community Expenses for any expense category
are likely to exceed the year-to-date Approved Budget (on a
Community-by-Community basis), then Tenant will provide a reforecast of the
Community Expenses for the applicable Community for the remainder of the year
within thirty (30) days of reporting the variance or Tenant’s reasonable
determination that there is likely to be such a variance and shall explain in
reasonable detail the reasons for any changes or expected changes in the
Approved Budget. Except as expressly permitted under this Section 6.3 or
elsewhere in this Agreement, Tenant shall not incur or expend any amounts as a
Community Expense or otherwise in excess of the Approved Budget, without the
prior approval of Landlord, which approval may be obtained by Tenant submitting
to Landlord a revised Approved Budget for the remainder of the Term reflecting
such variances or expected variances and obtaining Landlord’s approval thereto,
or obtaining Landlord’s approval to such reforecast and changes or expected
changes to the previously Approved Budget. Tenant shall maintain copies of
documentation regarding expended amounts in excess of the Approved Budget and
provide the same to Landlord in connection with its Community reporting.

6.4    Failure to Approve Budgets. Notwithstanding anything to the contrary in
this Section 6, if, after Landlord and Tenant have acted in good faith and with
commercial reasonableness to consider a Preliminary Annual Budget, consensus
cannot be reached among the parties as to such Preliminary Annual Budget, or
there are otherwise any Unresolved Categories/Items contained therein, as
applicable, then within forty-five (45) days following the Annual Budget Review
Period, either party may elect to submit the same to the Expert as provided in
Section 16.11 to determine the items for which consensus has not been reached.
In the event either party exercises its right to submit such matters to the
Expert, the Expert shall be entitled to take into consideration the past
performance of the Communities, the state of the housing markets, applicable
industry trends and the general economic conditions for the markets in which the
Communities are located. Nothing contained herein shall be deemed a waiver of
Tenant’s obligation to timely prepare and submit to Landlord the Preliminary
Annual Budget.


11
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SECTION 7.    BANK ACCOUNTS, TAXES AND WORKING CAPITAL.
7.1    Cash Management Policies. Notwithstanding any other provision in this
Agreement to the contrary, Tenant shall implement and comply with the cash
management policies set forth on the attached Schedule 7.1. Any changes to the
CMP shall be subject to Landlord’s prior written approval in its sole
discretion.
7.2    Taxes and Assessments
7.2.1    Payment of any federal, state or local taxes, levies, assessments or
other governmental charges that are imposed on any Community and accrue during
the Term of this Agreement are the responsibility of the Landlord, not of
Tenant, but Tenant shall be responsible for the timely payment of (and, except
with respect to any returns for which Landlord is responsible pursuant to
Section 7.2.1(c) below, timely filing of returns for) any such tax or imposition
on any Community from the Bank Account in accordance with the CMP as a Community
Expense and for accounting for any such payment in the books and records that
Tenant is required to maintain pursuant to this Agreement; provided, however,
nothing herein shall be construed as relieving Tenant of its obligation, as the
licensed operator of the Communities, to pay such filing fees as may be due and
owing in order to maintain the Licenses for the Communities in full force and
effect. Landlord agrees to provide or make available to Tenant all information
in Landlord’s possession or control as reasonably necessary for Tenant to comply
with the terms of this Section 7.2. Such taxes and governmental obligations
include, but are not limited to:
(a)    property taxes;
(b)    ad valorem, sales, use, transaction privileges, rent or similar taxes;
(c)    gross receipts or gross revenues taxes; in such regard, a tax that may be
designated or referred to as a franchise or doing business tax but which is in
effect a tax on gross receipts or revenues shall be treated as a gross receipts
tax including, without limitation, any franchise or margin tax, as in effect as
of the date hereof, that is required to be paid under Chapter 171 of the Texas
Tax Code or due to House Bill No. 3, 79th Legislative, 3rd Called Special
Session, 2006 levied against Landlord in lieu of ad valorem taxes on the
Communities or otherwise as a result of property tax reform in the State of
Texas (and, relative to the aforesaid Texas taxes and any other such gross
receipts or gross revenues taxes required to be filed on a unitary return with
Landlord and its Affiliates, Landlord shall prepare and file the necessary tax
returns for such taxes and shall provide directions to Tenant relative to the
payment of such taxes five (5) Business Days before such payments are to be
made, and Tenant shall reimburse Landlord for such taxes as and when directed by
Landlord, using funds from the Bank Account in accordance with the CMP, and
shall account for such tax payments in the books and records of the Communities
as described above). For avoidance of doubt, Tenant shall prepare and file the
necessary returns for, and pay from the Bank Account in accordance with the CMP
as a Community Expense any of the aforesaid taxes (other than such Texas taxes
and any such other such gross receipts or gross revenues taxes required to be
filed on a unitary return with Landlord and its Affiliates);
(d)    excise taxes;


12
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(e)    any sales taxes due on the Operational Activities provided under this
Agreement;
(f)    assessments for public improvements;
(g)    water, sewer or other utility levies;
(h)    filing, inspection and other fees and related expenses in connection with
obtaining, maintaining, renewing and replacing Licenses for the Communities; and
(i)    all other governmental charges assessed against the Communities.
7.2.2    Tenant shall use commercially reasonable efforts to cause the
Communities to be operated in a manner to best assure that Landlord and the
Communities receive all benefits of federal, state, county, municipal and city
or district tax exemptions and/or credits available thereto. Landlord may
initiate and prosecute proceedings to contest or appeal any tax or governmental
obligation referenced above (in which case, each party agrees to sign the
required applications and to proceed in a commercially reasonable manner, and
otherwise cooperate with the other party, in connection with any such contest or
appeal), and all reasonable costs of any negotiations or proceedings with
respect to any such contest or appeal shall be borne by Landlord. Landlord shall
have the right to approve any settlement of any such contest or appeal. Landlord
shall be obligated to pay from its own funds, and not from the Bank Account or
as a Community Expense, any federal, state or local income taxes or capital
stock or franchise taxes (subject to the provisions above regarding taxes that
are in affect gross receipts or gross revenues taxes) imposed on Landlord.
Tenant shall be obligated to pay from its own funds, and not from the Bank
Account or as a Community Expense, any federal, state or local income taxes or
capital stock or franchise taxes imposed on Tenant.
7.2.3    Tenant shall timely file any required 1099-Misc year-end reports with
respect to any relevant amounts paid to third parties.
7.2.4    Tenant hereby confirms that: (a) Landlord is not required to withhold
taxes from any amounts payable to Tenant under this Agreement or under the Code;
(b) Tenant is not a foreign person for purposes of Code Section 1445; (c) Tenant
shall promptly deliver a certificate in conformance with the requirements of
Code Section 1445(b)(2), a Form W-9 and a CA Form 590 to Landlord dated as of
the Effective Date; and (d) Tenant files, or is included in state income tax
returns filed by Tenant’s direct or indirect parent and such entity files, state
income tax returns in each state where Tenant or such entity, directly or
indirectly or through its subsidiaries, leases or operates any property owned by
Landlord.

7.3    Working Capital.
7.3.1    Landlord shall be responsible for ensuring that Tenant has sufficient
Working Capital at all times for the proper and efficient operation of the
Communities. Tenant will manage the Working Capital of the Communities prudently
and in accordance with the Operating Budget. Notwithstanding anything to the
contrary in this Agreement, Tenant shall never require maintenance of Working
Capital that exceeds the Working Capital Cushion. If Tenant reasonably
determines that levels of Working Capital have dropped below the Working


13
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Capital Cushion or reasonably anticipates that levels of Working Capital will
drop below the Working Capital Cushion during the current or next Accounting
Period, Tenant may submit to Landlord an estimate of additional Working Capital
needed, together with reasonable backup explaining the cause for such shortfall.
Landlord shall provide such additional Working Capital to Tenant no later than
ten (10) days after receipt of a written request for the same. If Landlord shall
fail to fund such additional Working Capital to Tenant within the requisite time
period, then such failure shall, after notice and failure to cure within the
time provided in Section 14.1.1, constitute an Event of Default by Landlord.
7.3.2    Any Working Capital provided by Landlord shall remain the property of
Landlord throughout the Term of this Agreement and shall be deposited in the
Bank Account. Both Working Capital and the interest accrued thereon shall be
available for use by Tenant in accordance with the provisions of this Agreement.
Upon termination of this Agreement, Landlord shall retain any of its unused
Working Capital.
7.3.2    The term “Working Capital Cushion” means an amount of Working Capital
reasonably sufficient to allow each Community to operate without interruption
during the current and next Accounting Periods. Working Capital Cushion, with
respect to each Community, shall be calculated based on: (a) Working Capital;
plus (b) accounts receivable anticipated to be collected during the current and
next Accounting Periods; minus (c) accounts payable and accrued expenses
expected to be paid during the current and next Accounting Periods. Items (a)
through (c) shall all be as set forth in such Community’s balance sheet at the
end of each Accounting Period, substantially in accordance with the Operating
Budget or as this Agreement otherwise allows. If Tenant believes such Working
Capital Cushion may be insufficient, Tenant may propose an increase subject to
Landlord’s reasonable approval. If the parties disagree on the amount of the
Working Capital Cushion, the dispute will be resolved exclusively by the Expert
in accordance with Section 16.11. Either party can refer such dispute to the
Expert.

SECTION 8.    REGULATORY AND CONTRACTUAL REQUIREMENTS.

8.1    Licenses and Other Requirements.
8.1.1    Subject to the availability of funds as contemplated by this Agreement,
Tenant shall use commercially reasonable efforts to: (a) cause all things to be
done in and about the Communities necessary to comply with all Legal
Requirements and, in all material respects, with all orders of any Governmental
Authority or board of fire underwriters, in each case respecting the use of the
Communities or the construction, maintenance, or operation thereof; and (b) file
all reports, pay all fees, respond to all notices and take all other actions
necessary to obtain, renew and maintain in full force and effect, in each case
in the name of Tenant (unless otherwise required under applicable Legal
Requirements), all Licenses for the Communities for the Applicable Use of such
Communities in accordance with all Legal Requirements and Controlling Documents;
provided, however, as between Landlord and Tenant, Tenant shall not be in
default of its obligations under this Section 8.1.1 in the event there are not
sufficient funds available to comply with this Section 8.1.1. Landlord agrees
upon request by Tenant to sign promptly and without charge any applications for
any Licenses or other instruments necessary for the leasing and operation of the
Communities in accordance with


14
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





applicable Legal Requirements and to provide such information and perform such
acts relative to the ownership of the Communities as are required by applicable
Legal Requirements in order for Tenant to obtain and/or maintain any License
with respect to the proper leasing and operation of the Communities. Tenant
shall keep its organizational status in good standing in the State where the
Communities are located, except where failure to be in good standing would not
reasonably be expected to materially and adversely affect (i) the financial
condition or operations of Tenant or (ii) the ability of Tenant to carry out its
obligations under this Agreement. Tenant shall promptly inform Landlord, and
provide copies to Landlord, of any material notices from any Governmental
Authority with respect to the Communities.
8.1.2    Subject to Section 8.2, the parties acknowledge that certain
deficiencies or situations of non-compliance with various Legal Requirements
(such as building codes, OSHA, ADA, health care regulations and the like) are
likely to occur from time to time in the normal course of business operations of
the Communities, irrespective of Tenant’s performance and compliance with its
obligations under this Agreement, and the mere occurrence of any such deficiency
or situation of non-compliance shall not, in and of itself, be deemed or
construed as prima facie evidence of an Event of Default by Tenant hereunder. If
any such deficiency or situation of non-compliance shall occur, Tenant shall
diligently and promptly take all commercially reasonable actions within its
control to cure such deficiencies or situations of non-compliance. All costs and
expenses (including fines or penalties for non-compliance) of curing such
deficiencies or circumstances of non-compliance and any attorneys’ fees or costs
or other third-party expenses reasonably and in good faith incurred by Tenant or
incurred directly by Landlord in responding to, addressing or contesting the
same (collectively, “Non-Compliance Costs”) shall constitute Community Expenses,
unless it is determined that such deficiency or situation of non-compliance
resulting in such Non-Compliance Costs is a result of an Event of Default by
Tenant or the Bad Acts of Tenant. Any Non-Compliance Costs resulting from an
Event of Default by Tenant or the Bad Acts of Tenant shall be paid by Tenant
from its own funds and not as a Community Expense or otherwise at Landlord’s
cost. The term Non-Compliance Cost does not include, however, any recurring
operating costs, such as additional staffing, necessary to cure deficiencies or
circumstances of non-compliance. Such recurring operating costs will at all
times be treated as a Community Expense.

8.2 [***].

8.3    Legal Proceedings.
8.3.1    [***].
8.3.2    [***].


15
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






8.4    Landlord Compliance. Landlord shall use commercially reasonable efforts
to comply with all Legal Requirements which are applicable to Landlord and
outside the scope of Tenant’s obligations hereunder to comply with on Landlord’s
behalf, provided that Landlord, at its sole expense and without expense to
Tenant, shall have the right to contest by proper legal proceedings the
validity, so far as applicable to it, of any such Legal Requirement, provided
further, that (a) such contest shall not result in a suspension of operations of
any Community, and (b) Landlord shall not be deemed to be in breach of this
covenant if Landlord’s failure to use commercially reasonable efforts to comply
with any such Legal Requirement is due to an Event of Default by Tenant or the
Bad Acts of Tenant.

8.5    Resident Records. Tenant shall at all times maintain all Resident and
medical records in accordance with all applicable Legal Requirements, and with
the requirements established by any insurer, including any Federal or State
health program. Tenant shall use the information contained in such records
solely for the limited purposes necessary to perform its obligations hereunder.
At all times during the Term of this Agreement, such records shall remain the
property of Tenant or the applicable Resident pursuant to applicable law. Upon
termination of this Agreement with respect to any Community, Tenant shall
transfer such records to the entity which is then licensed to operate such
Community, as applicable, in the form in which they are then held at such
Community, as applicable. The terms of this Section 8.5 shall survive the
termination of this Agreement.

SECTION 9.    REPAIRS, MAINTENANCE AND REPLACEMENTS; EMERGENCY SITUATIONS;
CASUALTY; AND CONDEMNATION.

9.1    Repairs and Maintenance Expenditures. Tenant shall use commercially
reasonable efforts to maintain the Communities in accordance with the Tenant’s
Standards (ordinary wear and tear, unknown latent defects, casualty and
condemnation excepted) and in conformity with all applicable Legal Requirements,
and shall make or cause to be made such routine maintenance, repairs and minor
alterations, the cost of which can be expensed under GAAP, as it, from time to
time, deems reasonably necessary for such purposes. The cost of such
maintenance, repairs and alterations shall be paid from Gross Revenues and
treated as a Community Expense. All repairs shall be made in a good and
workmanlike manner, consistent with Tenant’s Standards, and in accordance with
all applicable Legal Requirements relating to any such work.

9.2    Routine Capital Expenditures.
9.2.1    Landlord shall provide to Tenant funds or make available funds from any
capital replacement reserve required to be maintained by Landlord or in
connection with any Community Mortgage to cover the cost of (collectively,
“Routine Capital Expenditures”):
(a)    Replacements, renewals and additions to any Community’s FF&E as required
by Resident needs and Legal Requirements (including dietary equipment and life
safety equipment);


16
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    Certain routine repairs and maintenance to any Community which are
normally capitalized under GAAP such as exterior and interior repainting,
resurfacing building walls, floors, roofs and parking areas, minor HVAC
improvements and minor plumbing improvements, but which are not major repairs,
alterations, improvements, renewals or replacements to any Community’s structure
or exterior facade or to any Community’s mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems, the
cost of which are addressed under Section 9.3;
(c)    Computers and other IT-related capital expenditures at any Community; and
(d)    Periodic apartment refurbishment.
9.2.2    Tenant shall not in any case be required to advance its own funds to
the cover the costs of any Routine Capital Expenditures. Tenant is authorized,
subject to Landlord’s prior approval, to lease (rather than purchase) postal
machines, vehicles, dishwashers, photocopiers and other equipment. Lease
payments with respect to such leases shall be paid from Gross Revenues and will
be a Community Expense.
9.2.3    With respect to all Routine Capital Expenditures, the following shall
apply:
(a)    All Routine Capital Expenditures shall be (as to both the amount of each
such expenditure and the timing thereof) reasonable and necessary for the
applicable Community to be maintained and operated consistent with Tenant’s
Standards and in conformity with all applicable Legal Requirements and shall be
in accordance with the Approved Budget with respect to Routine Capital
Expenditures. All work performed in connection with any Routine Capital
Expenditures shall be made in a good and workmanlike manner, consistent with
Tenant’s Standards, and in accordance with all applicable Legal Requirements
relating to any such work.
(b)    Tenant shall be entitled to depart from any budgeted expense category in
the Approved Budget for such Routine Capital Expenditures, if such departure
does not (i) exceed the greater of (x) [***] of such budged amount or (y) [***]
per expense category ([***]) or (ii) cause the total of all Routine Capital
Expenditures to exceed the total Approved Budget for all Routine Capital
Expenditures. Any other departures from the Approved Budget with respect to
Routine Capital Expenditures shall require, in each instance, the prior approval
of Landlord (which approval (i) shall apply only during the current Fiscal Year
and shall automatically expire at 11:59 p.m. on December 31 of that Fiscal Year,
and (ii) may be obtained as provided in Section 6.3 by Tenant submitting to
Landlord a revised Approved Budget with respect to such Routine Capital
Expenditures for the remainder of the Fiscal Year reflecting such variances or
expected variances and obtaining Landlord’s approval thereto, or obtaining
Landlord’s approval to a reforecast thereof and changes or expected changes to
such previously Approved Budget with respect to such Routine Capital
Expenditures).


17
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(c)    Tenant shall from time to time make such Routine Capital Expenditures, as
Tenant reasonably deems necessary in accordance with the Approved Budget with
respect to Routine Capital Expenses or with respect to any other Routine Capital
Expenditures not included in the Approved Budget, but which Tenant is entitled
to expend as herein provided pursuant to this Section 9.
(d)    With respect to Routine Capital Expenditures included in the Approved
Budget or with respect to any other Routine Capital Expenditures not included in
the Approved Budget, but which Tenant is entitled to expend as herein provided,
Landlord shall fund (or shall cause to be funded) payments for such Routine
Capital Expenditures not more frequently than one (1) time per month (unless
otherwise reasonably approved by Landlord) and, provided that Landlord has
received not less than thirty (30) days prior thereto a written request from
Tenant for such funding, together with invoices and other reasonable evidence of
and documentation relating to the execution of the plan to incur or the prior
incurrence of such Routine Capital Expenditure as Landlord may reasonably
request. Tenant shall not in any case be required to advance its own funds for
any such Routine Capital Expenditure.
(e)    To the extent applicable, Tenant shall comply with its obligations under
Section 3.10 above in connection with entering into contracts or agreements
relating to Routine Capital Expenditures.

9.3    [Intentionally Deleted].

9.4    Emergency Situations. Notwithstanding anything to the contrary contained
in this Agreement, upon the occurrence of an Emergency Situation, Tenant shall
give Landlord notice thereof within five (5) Business Days thereafter or sooner
if circumstances reasonably warrant. Upon the occurrence of an Emergency
Situation, Tenant shall be authorized to take commercially reasonable and
appropriate remedial action without receiving Landlord’s prior consent (and, if
Tenant so determines, to use funding from the Bank Account in accordance with
the CMP) as follows: (i) in any Emergency Situation, take such action and/or
make such expenditure as may be necessary to eliminate the circumstances at any
Community giving rise to such Emergency Situation or (ii) if such Emergency
Situation relates to notice of a material violation of any Legal Requirement
that is reasonably likely to subject the Landlord or Tenant to civil or criminal
Liability, take such action and/or make such expenditure as may be necessary to
correct or stay the implementation of any such Legal Requirement, provided that,
in each such Emergency Situation, Tenant shall diligently seek to minimize any
resulting expenditures. Tenant shall, as soon as reasonably practical under the
circumstances, notify Landlord of any action that it may have taken and any
costs it may have so paid or incurred under this Section 9.4 and shall cooperate
with Landlord in the pursuit of any such action and shall have the right to
participate therein. Landlord shall pay Tenant for any such costs incurred by
Tenant in connection with any such remedial action within ninety (90) days after
Landlord’s receipt of notice from Tenant of the amount of such costs. Nothing
contained in this Section 9.4 shall be deemed or construed to relieve Tenant of
any Claims or liabilities under this Agreement for the Bad Acts of Tenant.

9.5    Prevention of Liens. Tenant and Landlord shall use their commercially
reasonable efforts to prevent any liens from being filed against any Community
that arise from any maintenance, repairs, alterations, improvements, renewals or
replacements in or to such


18
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Community. For any lienable work or materials the cost of which exceeds [***]
individually or in the aggregate, as to any vendor or contractor, or as
otherwise required under any applicable Controlling Documents, Tenant shall
obtain appropriate sworn statements and lien waivers, and other relevant
documents as a condition to payment of such expenditures. Tenant and Landlord
shall cooperate fully in obtaining the release of any such liens, and the costs
thereof, if the lien was not occasioned by the fault of either party, shall be
treated the same as the cost of the matter to which it relates. If the lien
arises as a result of the fault of either party, then the party at fault shall
bear the cost of obtaining the lien release.

9.6    Ownership of Property. All repairs, alterations, improvements, renewals
or replacements made pursuant to this Section 9 shall be the property of
Landlord.

9.7    Landlord to Provide Funds.
9.7.1    Landlord shall timely provide sufficient funds to meet all Community
Expenses and approved and/or required Routine Capital Expenditures, all pursuant
to this Agreement, as they are incurred or become due. This obligation shall
continue throughout the Term without regard to the sufficiency of Gross Revenues
or Working Capital. It is anticipated that this obligation will be met by Tenant
paying Community Expenses first from Gross Revenues, then from available Working
Capital, then, if such funds are insufficient, from funds provided by Landlord.
It is specifically agreed that Tenant has no obligation hereunder to provide
either its own funds or its credit for the benefit of Landlord or any Community,
except as otherwise expressly provided herein. However, the parties acknowledge
that Residents, employees, contractors, suppliers and other third parties doing
business with any Community may rely upon the credit, good name, and reputation
of Tenant. Therefore, timely compliance by Landlord of its obligations hereunder
is material in every respect and time is of the essence.
9.7.2    Any failure by Landlord to fund the amounts required to be funded under
Sections 9.2, 9.3, or 9.4 within the time and in the manner therein provided (or
if no such time is specified, then within a thirty (30) day period after
Tenant’s request therefor) shall, after the applicable notice and cure period
pursuant to Section 14.1.1 hereof, be an Event of Default by Landlord.
9.7.3    Notwithstanding any other provisions of this Agreement to the contrary,
all Tenant’s obligations under this Agreement are contingent upon Landlord
complying with the provisions of this Section 9.7.

9.8    Damage and Repair.
9.8.1    If, during the Term, any Community is damaged by a Minor Casualty,
Tenant shall give Landlord prompt notice of the same and, with all commercially
reasonable diligence, proceed to process the claim with the applicable insurance
carriers, including settling any claim associated with damage with a value of
[***] or less, and to make the necessary arrangements with appropriate
contractors and suppliers to repair and/or replace the damaged portion of such
Community. Landlord’s consent shall not be needed for Tenant to perform any of
the foregoing, all of which shall be performed in accordance with Tenant’s
commercially reasonable judgment; provided, however, that all such work shall be
undertaken (i) in a workmanlike manner, (ii) in accordance with plans and
specifications approved by Landlord


19
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(which approval or disapproval shall be made within fifteen (15) Business Days
after Landlord receives a complete set of the applicable plans or specifications
and, if applicable, within five (5) Business days after Landlord receives any
modifications of said plans or specifications to accommodate Landlord’s
comments) and (iii) in accordance with the other provisions of this Agreement,
including Section 3.10 to the extent applicable; provided further, that the
parties agree that the standard for such repair and/or replacement shall be to
repair and/or replace the damaged portion of such Community to levels of quality
and quantity that are substantially the same as those that existed with respect
to such portion of such Community prior to the occurrence of the damage at
issue. Notwithstanding anything to the contrary herein, with regard to the
receipt of any insurance proceeds for such work, Tenant shall not settle or
execute a final proof of loss associated with damage in excess of [***] without
Landlord’s consent. Landlord agrees to sign promptly any documents which are
necessary to process and/or adjust the claim with the insurance carriers, as
well as any contracts with such contractors and/or suppliers. Tenant shall not
be entitled to any additional compensation for performing its obligations
regarding any Minor Casualty. Tenant agrees to provide all information with
respect to repair and/or replacement of the damaged portion of such Community
and the performance thereof as Landlord reasonably requests.
9.8.2    [***].
9.8.3    If, during the Term, any Community is damaged by fire, casualty or
other cause to a greater extent than a Minor Casualty, but not to the extent of
a Total Casualty, then Tenant shall promptly give Landlord notice of the same.
Landlord shall, at its cost and expense and with all reasonable diligence,
repair and/or replace the damaged portion of such Community to the same
condition as existed previously. Tenant shall notify the appropriate insurer and
shall assist Landlord in working with such insurers, including, without
limitation, the settlement of any claim; provided, however, that Tenant shall
not settle or execute a final proof of loss without Landlord’s consent. After
such a casualty, Tenant shall have the right to discontinue operating any
Community to the extent it deems necessary to comply with applicable Legal
Requirements or as necessary for the safe and orderly operation of such
Community. To the extent available, proceeds from the property insurance
described in Section 10 of this Agreement shall be applied to such repairs
and/or replacements. If Landlord fails to so promptly commence and complete the
repairing and/or replacement of any Community so that it shall be substantially
the same as it was prior to such damage or destruction, such failure shall be an
Event of Default by Landlord following the applicable notice and cure period
provided as described in Section 14.1.1. The parties agree that Landlord’s
obligations to repair and/or replace pursuant to the provisions of this Section
9.8.3 shall be limited to the extent of available property insurance proceeds
(plus the amount of any applicable deductibles). The parties further agree that
if Landlord is obligated to utilize such available insurance proceeds to repay
any obligations pursuant to any Community Mortgage, then Landlord shall be
entitled to an equitable extension of time (in which Landlord has to fulfill its
obligations pursuant to the provisions of this Section 9.8.3) that is sufficient
to allow Landlord to obtain the necessary funding to replace such spent
insurance proceeds and to make the repairs and/or replacements required
hereunder. The parties further agree that Landlord’s obligation to repair and/or
replace pursuant to the provisions of this Section 9.8.3 shall be subject to
Landlord’s ability to obtain such entitlements and/or other governmental
approvals and Licenses from all applicable Governmental Authorities as may be
necessary to undertake such repair and/or replacement; provided, however, that
Landlord shall


20
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





undertake good faith efforts to obtain such entitlements and/or approvals. If,
after using good faith efforts to obtain such entitlements and/or approvals,
Landlord is unable to obtain the same, Landlord shall provide notice thereof to
Tenant and such casualty shall be deemed for all purposes a Total Casualty and
governed by the provisions of Section 9.8.2 above. In the event Tenant assists
with or otherwise supervises Landlord’s obligations to repair and/or replace the
damaged portion of any Community pursuant to this Section 9.8.3 (or in the event
Landlord or Tenant does not terminate this Agreement with respect to such
Community pursuant to Section 9.8.2 above and Landlord proceeds to repair or
make replacements with respect to such Community with Tenant’s assistance or
supervision), such repairs and/or replacement shall remain the sole cost and
expense of Landlord, and Landlord shall pay Tenant a project coordination and
supervision fee in an amount as may be agreed to by the parties in connection
with Tenant’s agreement to so assist with or so supervise such work; provided,
however, that in lieu of requesting Tenant’s assistance or supervision, Landlord
may instead engage a third party to provide such services to Landlord and pay
such third party for such services.

9.9    Condemnation.
9.9.1    In the event all or substantially all of any Community shall be taken
in any eminent domain, condemnation, compulsory acquisition, or similar
proceeding by any competent authority for any public or quasi-public use or
purpose, or in the event a portion of any Community shall be so taken, but the
result is that it is unreasonable to continue to operate such Community in
accordance with the standards required by this Agreement, this Agreement shall
terminate solely with respect to such Community effective as of the date of any
divestiture pursuant to such taking. Additionally, Landlord and Tenant shall
each have the right to initiate such proceedings as they deem advisable to
recover any damages to which they may be entitled. Landlord and Tenant, in each
case subject to the rights of any counterparty(ies) under any Controlling
Documents, shall each have the right to initiate such proceedings as they deem
advisable to recover any damages to which they may be entitled.
9.9.2    In the event a portion of any Community shall be taken by the events
described in Section 9.9.1, or the entire Community is affected but on a
temporary basis, and the result is not to make it unreasonable to continue to
operate such Community, this Agreement with respect to such Community shall not
terminate. However, so much of any award for any such partial taking or
condemnation as shall be necessary to render the applicable Community equivalent
to its condition prior to such event shall be used by Tenant for such purpose,
and Tenant shall have the right to discontinue operating such Community or
portion of such Community to the extent it deems necessary for the safe and
orderly operation of such Community. In the event Landlord’s or Tenant’s rights
under this Agreement on account of any condemnation conflict with the terms of
any Controlling Documents, the terms of any such Controlling Documents shall
prevail.
9.9.3    [***].

SECTION 10.    INSURANCE.

10.1    Community Insurance. Tenant shall purchase and maintain, as a Community
Expense, all insurance required pursuant to the terms of the Prior Lease, and
shall


21
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





comply with the insurance provisions set forth in the Prior Lease, including the
obligation to delivery insurance certificates evidencing the same. Landlord
shall be solely responsible for the payment of any deductible or other expense
in connection with the insurance maintained with respect to the Communities as a
Community Expense.

10.2    Mutual Waivers. Each party hereto hereby waives any and every claim
which arises or which may arise in its favor and against the other party hereto,
and such parties’ parent, subsidiaries and Affiliates, during the Term of this
Agreement or any extension or renewal thereof for any and all loss of, or damage
to, any of its property located within or upon or constituting a part of any
Community or resulting from the operations thereof, to the extent that such loss
of damage is coverable under an insurance policy or policies and to the extent
such policy of policies contain provisions permitting such waiver of claims.
Each party shall use all commercially reasonable efforts to cause its insurers
to issue policies containing such provisions.

10.3    Cooperation With Insurance Carriers. Tenant shall cooperate with and
provide commercially reasonable access to the Communities to agents of any and
all insurance companies and/or insurance brokerages or agencies who may, from
time to time, be involved with the issuance of insurance policies or with
inspections of the Communities in connection with insurance policies then in
force. Tenant agrees to use all commercially reasonable efforts to comply with
any and all requirements of such insurance companies or their agents, and agrees
to exercise due care not to use any Community or permit the same to be used for
any purpose which would make void or voidable any of such insurance policies,
and shall not keep or knowingly allow to be kept on any Community any material,
machinery, equipment, substance or other things which may make void or voidable
any such insurance policies.

10.4    Insurance Claims. Tenant shall promptly investigate all accidents,
claims or damage of which Tenant has knowledge relating to the ownership,
operation and maintenance of any Community and any damage or destruction to any
Community. If appropriate, Tenant shall prepare a notice to the applicable
insurance company describing the matter at issue and Tenant shall send a copy of
such notice to Landlord contemporaneously with sending such notice to the
insurance company within a reasonable time of becoming aware of the matter (but
not later than is required by applicable policies of insurance). Tenant shall
take no action which may operate, or omit to take any action which, if not
taken, may operate, (a) to bar Landlord from obtaining any protection or payment
under any policies of insurance held by either Landlord or Tenant or (b) to
prejudice Landlord’s defense in any legal proceeding arising out of, or
otherwise prevent Landlord from protecting its interests against, any such
claim; provided, however, that nothing herein shall be construed to prohibit or
restrict Tenant from cooperating with any investigation in good faith and
honestly. Subject to the provisions of Section 15.1, if any such accident,
claim, damage or destruction shall result in the commencement of a lawsuit or
other similar proceeding, Tenant shall provide such services in connection
therewith as shall reasonably be necessary as a Community Expense. Except as
expressly permitted pursuant to Section 9.8 hereof, Tenant shall have no right
to settle, compromise or otherwise dispose of any claims involving the all-risk,
property loss or business interruption insurance without the prior consent of
Landlord, which shall not be unreasonably withheld, conditioned, delayed or
denied.

SECTION 11.    HOME OFFICE PERSONNEL; ALLOCATION OF CERTAIN EXPENSES.


22
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






11.1 [***].

11.2 [***].
11.2.1    [***].
11.2.2    [***].

SECTION 12.    PROPRIETARY MARKS; INTELLECTUAL PROPERTY AND OTHER PERSONAL
PROPERTY.

12.1    Landlord Proprietary Marks. The parties acknowledge that the Community
Proprietary Marks are owned by, or licensed to, Landlord and not owned by
Tenant; provided, however, Tenant shall have the right to use the same during
the Term as permitted by Section 12.2 hereof. During the Term of this Agreement,
the name of each Community may, however, be accompanied by the phrase “a
Brookdale-operated community” (or similar reference to “Brookdale” or Tenant’s
System) and Tenant shall retain all rights, title and interests in and to such
accompanying phrase and any other Tenant Proprietary Marks. If the name of the
Tenant’s System is changed, Tenant shall have the right (with Landlord’s written
consent, which shall not be unreasonably withheld, conditioned, delayed or
denied) to change the phrase accompanying the then name of any Community to
conform thereto. Any incremental costs associated with implementing such name
change shall be borne by Tenant and will not be a Community Expense.

12.2    Ownership of Proprietary Marks. The Community Proprietary Marks shall in
all events remain the property of Landlord, and nothing contained herein shall
confer on Tenant the right to use the Community Proprietary Marks except to
identify any Community and otherwise perform its obligations under this
Agreement. The Tenant Proprietary Marks shall in all events remain the exclusive
property of Tenant and nothing contained herein shall confer on Landlord the
right to use the Tenant Proprietary Marks. Upon termination of this Agreement
with respect to any Community, (i) both Landlord and Tenant shall cease to use
the other’s proprietary marks at, or in connection with, such Community and (ii)
any use of or right of Landlord or Tenant to use the other’s proprietary marks
shall cease forthwith, and both Landlord and Tenant shall cease to use the
other’s proprietary marks at, or in connection with, such Community and (ii) any
use of or right of Landlord or Tenant to use the other’s proprietary marks shall
cease forthwith at, and in connection with, such Community, and both Landlord
and Tenant shall promptly remove or revise, at the sole expense of either
Landlord and Tenant, as the case may be, any brochures, literature, advertising,
online materials, signs or similar items that contain the other at, or in
connection with, such Community; provided, however, that (A) Tenant shall
promptly (but in any event within sixty (60) days following any such
termination) remove from the applicable Community any signs or other items
affixed to such Community that contain any Tenant Proprietary Marks and repair
any damage caused by such removal, at Tenant’s expense and not as a Community
Expense; and (B) notwithstanding anything to the contrary in this Agreement,
upon the termination of this Agreement with respect to any Community, Landlord
shall have the right to use any inventories, Consumable products and Household
Replacement items that are marked with any Tenant Proprietary Mark and that are
used or useful in connection with such Community, in the operation of such
Community until they are consumed. Except as


23
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





provided herein, the right to use such Tenant Proprietary Marks belongs
exclusively to Tenant, and the use thereof and goodwill arising therefrom inures
to the benefit of Tenant whether or not the same are registered and regardless
of the source of the same.

12.3    Intellectual Property. Tenant (or its Affiliates, as applicable) retains
all right, title and interest, including all intellectual property rights, in
and to all materials and other information, in whatever form, including without
limitation proprietary systems, processes, techniques, know-how, Software,
trademarks, service marks, logos, designs, domain names, training materials and
DVD’s, menus, recipes, surveys, survey results, and policy and other manuals
provided by or developed by Tenant or its Affiliates, whether alone or jointly
with Landlord (“Tenant IP”); provided, however, that Tenant IP shall not
include: (a) the specific data and information that uniquely pertains to any
Community or those served at any Community or (b) any books and records of any
Community. Landlord agrees to maintain such Tenant IP on a confidential basis in
accordance with Section 16.17 hereof. Nothing contained in this Agreement shall
be construed as a license to or transfer of any Tenant IP to Landlord either
during the Term of this Agreement or otherwise.

12.4    Breach of Covenant. Tenant and/or its Affiliates shall be entitled, in
case of any breach of the covenants of this Section 12 by Landlord or others
claiming through it, to injunctive relief and to any other right or remedy
available at law. Landlord and/or its Affiliates shall be entitled, in case of
any breach of the covenants of this Section 12 by Tenant or others claiming
through it, to injunctive relief and to any other right or remedy available at
law. This Section 12 shall survive termination.

SECTION 13.    REPRESENTATIONS AND WARRANTIES. Each of Landlord, Tenant and each
OpCo (for itself only and not for any other party) makes the following
representations and warranties, as of the date hereof, for the other party:

13.1    Status. Such party is duly organized and validly existing in good
standing under the laws of its state of its organization, is qualified to
conduct business in the State in which any Community is located, and has all
necessary power to carry on its business as now being conducted, to operate its
properties as now being operated, to carry on its contemplated business, to
enter into this Agreement and to observe and perform the terms hereof.

13.2    Authority and Due Execution. Such party has full power and authority to
execute and to deliver this Agreement and all related documents and to carry out
the transactions contemplated by this Agreement. The execution of this Agreement
by such party will not, with the passing of time, the giving of notice, or both,
result in a default under or a breach or violation of such party’s (i)
organizational documents; or (ii) any Legal Requirements to which such party is
subject; or (iii) any mortgage, note, bond, indenture, agreement, lease,
license, permit or other instrument or obligation to which such party is now a
party or by which such party or any of its assets may be bound or affected. This
Agreement constitutes a valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except to the extent that its
enforceability is limited by applicable bankruptcy, reorganization, insolvency,
receivership or other laws of general application or equitable principles
relating to or affecting the enforcement of creditors’ rights.


24
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






13.3    Litigation. There is no litigation, claim, investigation, challenge or
other proceeding pending or, to such party’s actual knowledge (without
investigation or the duty to investigate), threatened against such party, its
properties or business which seeks to enjoin or prohibit it from entering into
this Agreement.

13.4    No Conflict. Neither the execution nor delivery of this Agreement by
such party, nor the consummation or performance of any of the transactions
contemplated hereby by such party, will give any Person the right to prevent,
delay or otherwise interfere with any of the transactions contemplated hereby or
thereby pursuant to (i) any Legal Requirement to which such party is subject, or
(ii) any contract or agreement to which such party is a party or by which such
party may be bound.

SECTION 14.    DEFAULTS AND TERMINATION OF AGREEMENT.

14.1    Defaults.
14.1.1    Default by Landlord. Landlord shall be deemed to be in default under
this Agreement (each, an “Event of Default by Landlord”) if: (a) Landlord shall
fail to keep, observe or perform any material covenant, agreement, term or
provision of this Agreement to be kept, observed or performed by Landlord, to
the extent such default continues (i) in the case of monetary defaults, for a
period of ten (10) Business Days after Landlord receives written notice from
Tenant specifying the default or (ii) in the case of non-monetary defaults, for
a period of thirty (30) days after Landlord receives written notice from Tenant
specifying the nature of the default in detail; provided, however, if such
default cannot be cured within such thirty (30) day period, then Landlord shall
be entitled to such additional time as is reasonable under the circumstances to
cure such default, provided that Landlord is capable of curing same, has
proceeded to commence cure of such default within such 30-day period, and
thereafter diligently prosecutes the cure to completion (but in any event within
180 days following Landlord’s receipt of notice from Tenant of such default), or
(b) a Bankruptcy Event occurs with respect to Landlord.
14.1.2    Default by Tenant. Tenant shall be deemed to be in default under this
Agreement upon the occurrence of any of the following (each, an “Event of
Default by Tenant”):
(a)    Unless specifically addressed in Sections 14.1.2(b) through (g) below of
this Section 14.1.2 (in which event the specific default provisions, including,
without limitation, any applicable notice and cure periods, set forth in such
subsections shall control), if (i) Tenant shall fail to keep, observe or perform
any material covenant, agreement, term or provision of this Agreement to be
kept, observed or performed by Tenant, to the extent such default continues (A)
in the case of monetary defaults, for a period of ten (10) Business Days after
Tenant receives written notice from Landlord specifying the default or (B) in
the case of non-monetary defaults, for a period of thirty (30) days after Tenant
receives written notice from Landlord specifying the nature of the default in
detail; provided, however, if such default cannot be cured within such thirty
(30) day period, then Tenant shall be entitled to such additional time as is
reasonable under the circumstances to cure such default, provided that Tenant is
capable of curing same, has proceeded to commence cure of such default within
said period, and thereafter


25
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





diligently prosecutes the cure to completion (but in any event within 180 days
following Tenant’s receipt of notice from Landlord of such default), or (ii) a
Bankruptcy Event occurs with respect to Tenant;
(b)    The failure of Tenant to provide and deliver any preliminary or final
plan, budget or report or other information required to be delivered to Landlord
pursuant to Section 6 hereof, which failure continues for a period of fifteen
(15) Business Days after written notice from Landlord;
(c)    The failure of Tenant to timely perform and comply with its obligations
under Section 3.17 hereof, where such failure causes a breach or default by
Landlord under any Controlling Documents, and where such breach or default by
Landlord under any such Controlling Document is not cured by the performance
and/or compliance by Tenant of its obligations under such Section 3.17 not less
than three (3) Business Days prior to any applicable cure period under such
Controlling Document;
(d)    The failure of Tenant at any time to maintain the insurance it is
required to maintain pursuant to Section 10 hereof to the extent reasonably
available in the then prevailing insurance marketplace as provided therein;
(e)    With respect to Landlord or any Community, Tenant commits fraud, willful
misconduct or criminal acts or misappropriates funds or, upon obtaining
knowledge of any such misappropriation of funds, if Tenant fails to promptly
provide written notice to Landlord of such misappropriation; provided, however,
that, the commission of fraud, willful misconduct or criminal acts or
misappropriation of funds with respect to Landlord or any Community by any
employee of Tenant shall not constitute an Event of Default by Tenant unless
such commission or misappropriation by such employee is the result of a systemic
failure of Tenant to implement commercially reasonable policies and procedures
to maintain and comply with Tenant’s Standards;
(f)    The failure of Tenant to remediate any material weakness in its internal
controls over financial reporting which would reasonably result in a material
misstatement of the financial statements of Landlord (or any of its Affiliates),
as identified by the external auditors of Landlord or its Affiliates, which
failure continues until January 31 of the year following the year in which such
material weakness is identified; or
(g)    Any material weakness in Tenant’s internal controls over financial
reporting occurs, and as a result thereof, (i) the financial statements of
Landlord (or any of its Affiliates) are required to be materially restated, or
(ii) the financial statements of Landlord Parent are required to be restated.

14.2    Remedies.
14.2.1    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
UPON ANY EVENT OF DEFAULT, THE PARTY WHO HAS NOT COMMITTED THE EVENT OF DEFAULT
SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND, IF APPLICABLE, EXERCISE ITS
RIGHTS PURSUANT TO SECTION 15.2, AS ITS SOLE AND EXCLUSIVE RIGHTS AND


26
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





REMEDIES PURSUANT TO THIS AGREEMENT, AT LAW AND IN EQUITY, AND SUCH PARTY SHALL
HAVE NO OTHER RIGHTS OR REMEDIES HEREUNDER, AT LAW OR IN EQUITY (AND IN EACH
CASE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 15.3, 15.4 AND 15.5
HEREOF).
No delay or failure on the part of either party hereunder to insist upon the
strict performance of any term or condition of this Agreement, declare the other
party in default and/or exercise any rights or remedies in respect of any
default shall operate as a waiver or relinquishment of such right to insist upon
such strict performance, declare a default and/or exercise such rights or
remedies as to any existing or future circumstance or condition. Subject to the
limitations set forth in Sections 15.3, 15.4 and 15.5 hereof, all rights and
remedies that Landlord or Tenant shall have under this Agreement for any breach
of any term or condition of this Agreement shall be distinct, separate and
cumulative rights and remedies, and no one of them, whether or not exercised by
Landlord or Tenant, shall be deemed to be in exclusion of any other right or
remedy of Landlord or Tenant hereunder.
14.2.2    In the event of the termination of this Agreement upon an Event of
Default by Landlord or Tenant, (i) Tenant shall pay to Landlord all unpaid Rent
(subject to the Rent Adjustments and the Additional Rent Adjustment) through the
date of termination, (ii) Landlord shall pay to Tenant any amount of the Rent
Adjustment and the Additional Rent Adjustment payable to Tenant prior to the
termination of this Agreement, and (iii) each party shall pay or reimburse to
the other any other amounts or obligations payable pursuant to the terms of this
Agreement.
14.2.3    Any amounts owing by Landlord to Tenant or by Tenant to Landlord under
the terms of this Agreement that are not paid within ten (10) days of their due
date (and which late payment is not cured within five (5) Business Days of
notice from the party to whom such amount is due), shall bear interest at the
Interest Rate from the original due date until paid in full.
14.2.4    The terms of this Section 14.2 shall survive the termination of this
Agreement.

14.3    [Intentionally Deleted].

14.4    Other Termination Rights.
14.4.1    Other Termination Rights. In addition to the termination rights
afforded to each of Landlord and Tenant pursuant to Section 14.2 or otherwise
pursuant to this Agreement, the following shall apply:
(a)    This Agreement (in whole or in part, as applicable) shall terminate at
the end of the Term.
(b)    [***].
(c)    [***].


27
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    [***].

14.5    Payments upon Termination. Upon any termination of this Agreement,
Landlord shall be entitled to receive all previously earned but unpaid Rent
(subject to the Rent Adjustment and the Additional Rent Adjustment), Tenant
shall be shall be entitled to receive the full amount of the Rent Adjustment and
the Additional Rent Adjustment owed to Tenant, if any, and each party shall pay
or reimburse to the other any other amounts or obligations payable pursuant to
the terms of this Agreement through the date of termination (with respect to the
applicable Community(ies) terminated). The terms of this Section 14.5 as they
relate to the amounts payable to Landlord or Tenant shall survive the
termination of this Agreement (with respect to the applicable Community(ies)
terminated).

SECTION 15.    LEGAL ACTIONS, INDEMNITIES AND LIMITATION OF LIABILITY.

15.1    Legal Actions. Tenant and Landlord shall cooperate in the defense or
prosecution of any action affecting any Community. Except as otherwise provided
in this Section 15.1, Tenant shall not institute any legal action affecting any
Community without Landlord’s consent, which approval Landlord shall not
unreasonably withhold, condition, delay or deny. Landlord’s approval rights
shall in all cases be subject to the terms of any governing insurance policy.
Tenant shall be entitled, however, without Landlord’s consent, to take any
commercially reasonable and necessary actions in Tenant’s good faith judgment to
enforce and collect payments due under the Resident Agreements. In addition,
Tenant may institute or defend any other contract action (or settle any contract
action) where the amount in controversy is less than [***] ([***]) without the
prior written approval of Landlord. Notwithstanding the foregoing, Tenant may
defend or oversee the defense of any legal action related to a third party claim
covered by any insurance obtained and maintained by Tenant pursuant to this
Agreement (provided that the carrier has acknowledged in writing such coverage)
without Landlord’s consent, provided further, that the amount specifically
claimed or reasonably expected to be claimed does not exceed [***] ([***]),
subject however to the terms of the applicable insurance policy. If the legal
action also names any Affiliate of Landlord Parent (other than Landlord) as a
defendant (and such Affiliate has not been removed as a defendant), then the
reference to [***] in the previous sentence shall be replaced by a reference to
[***]. Tenant shall keep Landlord reasonably informed of all material
developments in any legal action that exceeds the various thresholds that apply
under the preceding provisions of this paragraph. Landlord and its Affiliates
will be entitled to a joint defense with Tenant for any legal action related to
a third party claim covered by any insurance obtained and maintained by Tenant
pursuant to this Agreement. Any legal counsel engaged separately by Landlord or
any of its Affiliates in such legal matters will be at the expense of Landlord
or any of its Affiliates, subject, however, to any rights any of them may have
under the policy to require the carrier to provide separate counsel in the event
of a conflict, and subject, further, to the provisions of Section 15.2.2 below.
Tenant shall promptly forward to Landlord all legal notices, including, but not
limited to, notices of legal proceedings, that relate to any Community and any
other Material Legal Proceedings upon request. Tenant shall advise and assist
Landlord in instituting or defending, as the case may be, in the name of any
Community, Landlord and its Affiliates and/or Tenant, all actions arising out of
the operation of any Community, and any and all other legal actions or
proceedings to collect charges, third party payments, rents, or other incomes
for Tenant, Landlord or such Community, or to lawfully


28
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





evict or dispossess Residents or other persons in possession thereunder, or to
lawfully cancel, modify, or terminate any lease, license, or concession
agreement in the event of a breach thereof or default thereunder, or to defend
any action brought against Landlord or any of its Affiliates (including in any
Material Legal Proceeding). Tenant shall further advise and assist Landlord and
any of its Affiliates in taking the actions necessary to protest or litigate to
a final decision in any appropriate court or forum, any violation, order, rule,
or regulation or other Legal Requirement affecting any Community. Unless
attributable to the Bad Acts of Tenant, or otherwise the responsibility of
Tenant pursuant to Section 15.2.2 below, the costs and expenses incurred in
connection with the foregoing shall be a Community Expense. Within fifteen (15)
days after the end of each calendar quarter, Tenant shall deliver to Landlord:
(a) a list of all pending actions and proceedings referred to in this paragraph,
except where the amount at issue is less than [***] ([***]), but in any event a
list of all Material Legal Proceedings and (b) a summary of the status of each
such action and proceeding. In addition, Tenant shall deliver to Landlord such
additional reports (of the type described in the previous sentence) within
fifteen (15) days after Landlord’s request therefor and include therein any
pending actions and proceedings regardless of the amount at issue. As used
herein, “Material Legal Proceedings” means (a) any legal proceedings that could
materially and adversely affect any Community’s operations or result in the
suspension, revocation or withdrawal of any Licenses for any Community, (b) any
order from any Governmental Authority that requires a shutdown of all or any
material part of any Community, (c) if any Community was receiving
reimbursements under any Third-Party Payor Program, any notice of the
disqualification or barring of such Community from any such Third-Party Payor
Program, (d) any notice of a full or partial ban by a Governmental Authority on
new admissions of any Residents that, prior to such notice of ban, were
permitted at any Community, or (f) any legal proceedings alleging that Landlord,
Landlord Parent or any of its Affiliates have violated, or have engaged in any
activities that are in violation of, any applicable restrictions imposed on a
REIT operating a healthcare facility.

15.2    Indemnification.
15.2.1    [***].
15.2.2    [***].
15.2.3    [***].

15.3    Limitations on Landlord’s Liability. If Tenant makes any monetary claim
against Landlord (including any equitable claim that directly or indirectly
seeks payment of money) under this Agreement, no member, partner (general or
limited), shareholder, director, officer, employee, agent or lender of Landlord
or of any Affiliate of Landlord (other than any party named as Landlord or
comprising Landlord herein) shall have any personal liability with respect to
the liabilities or obligations of Landlord under this Agreement and Tenant
acknowledges and agrees that in no event shall it seek to have any personal
recourse against any such Persons. The liability of Landlord for Claims
hereunder shall be joint and several, and solely limited to Landlord’s interest
in any and all of the Communities collectively. In no event shall Tenant be
entitled to obtain a deficiency judgment against any member, partner (general or
limited), shareholder, director, officer, employee, agent or lender of Landlord
or of any Affiliate of Landlord (other than any party named as Landlord or
comprising Landlord herein), except for


29
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





any Claims Tenant may have directly against any such Person as a result of such
Person’s criminal conduct.

15.4 [***].
15.4.1    [***].
15.4.2    [Intentionally Deleted.]
15.4.3    [***].
(a)    [***]


30
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    [***].
(c)    [***].

15.5    [***].

SECTION 16.    MISCELLANEOUS.

16.1    Assignment.
16.1.1    Landlord shall not directly or indirectly assign its rights or
obligations under this Agreement without prior written consent of Tenant, which
consent may be given, withheld or denied in the sole and absolute discretion of
Tenant, provided (i) Landlord may assign any of its rights and obligations under
this Agreement with respect to a Community to any Affiliate with which it enters
into a Superior Lease for such Community as part of a RIDEA Transaction and (ii)
Landlord may transfer or assign its rights or obligations under this Agreement
so long as the transferee is a wholly-owned subsidiary of Landlord Parent.
Tenant shall not directly or indirectly assign its rights or obligations under
this Agreement without prior written consent of Landlord, which consent may be
given, withheld or denied in the sole and absolute discretion of Landlord.
Notwithstanding the foregoing, (i) Tenant may transfer or assign its rights and
obligations under this Agreement (directly or indirectly or pursuant to a
transfer of any direct or indirect interest in Tenant) so long as Tenant is, or
the transferee is, a wholly-owned subsidiary of BKD and has the requisite
regulatory approvals (whether pursuant to an interim arrangement or otherwise)
to operate the applicable Community or Communities in accordance with applicable
Legal Requirements, (ii) in connection with any BKD Transaction, Tenant may
transfer or assign its rights and obligations under this Agreement (directly or
indirectly or pursuant to a transfer of any direct or indirect interest in
Tenant) so long as Tenant is, or the transferee is, or either of them is an
affiliate of, (1) the successor to all or substantially all of management
operations of BKD or (2) a Manager Entity, and (in each case) has the requisite
regulatory approvals (whether pursuant to an interim arrangement or otherwise)
to operate the applicable Community or Communities in accordance with applicable
Legal Requirements, and (iii) if the applicable Community includes skilled
nursing facility units, Tenant shall have the right (without Landlord’s prior
written consent, so long as the provisions of clauses (A) through (C) below are
satisfied) to cause one or more of Tenant’s Affiliates to provide to or for the
benefit of those units (or the Residents thereof) services that are customarily
provided to or for the benefit of skilled nursing facility units (and not
independent living, assisted living or memory care facility units), it being
agreed that (A) such services shall be deemed to be provided by Tenant for
purposes of (and shall be subject to the terms and conditions of) this
Agreement, (B) the fees paid for such services shall constitute revenues to the
applicable Community (and shall be deposited into the Bank Account in the same
manner as other revenues to such Community), and (C) a mutually approved salary
allocation for the Affiliates’ employees providing such services (based on the
salary of each employee splitting time between facilities) shall be borne by the
applicable Community (and reimbursed to such Affiliates) as a Community Expense.

16.2    Tax Treatment. The parties agree that, for U.S. federal income tax
purposes, (a) this Agreement shall be treated as terminated as of the expiration
of the Term, and


31
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b) the arrangement provided for in this Agreement shall be treated as a
management agreement, and not as a lease, for the Communities for the Term, with
Landlord being deemed to receive all operating income from the Communities and
to pay to Tenant a management fee equal to the amounts entitled to be retained
by or reimbursed to Tenant under Schedule 5.1.

16.3    Retention of Authority by Landlord. Except as limited by the terms of
this Agreement, Landlord shall at all times continue to exercise ultimate
authority with respect to the ownership of the Communities, and Tenant shall
perform its responsibilities as described in this Agreement in accordance with
the requirements of this Agreement pursuant to the terms hereof. By entering
into this Agreement, Landlord does not delegate to Tenant any of the powers,
duties and responsibilities vested in Landlord, that under applicable Legal
Requirements, Landlord is required to retain and/or not delegate and Tenant does
not delegate to Landlord any of the powers, duties and responsibilities vested
in Tenant, that Tenant, in its capacity as the licensed operator of the
Communities is required under applicable Legal Requirements to retain and/or not
delegate.

16.4    Notices. Any notice, communication or demand requiring or permitted to
be given (each, a “notice”) under this Agreement shall be in writing (including
by electronic mail communications) and shall be sent to the applicable party at
the following addresses:
To Landlord, by addressing the same to:
c/o HCP, Inc.
1920 Main Street, Suite 1200
Irvine, California 92614
Attention: General Counsel
Email: legaldept@hcpi.com
and to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Harris B. Freidus, Esq. and Salvatore Gogliormella, Esq.
Email: hfreidus@paulweiss.com and sgogliormella@paulweiss.com
To Tenant, by addressing the same to:
c/o Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: General Counsel
Email: cwhite@brookdale.com
with a copy to:




32
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker, Ste. 3300
Chicago, IL 60606
Attention: Nancy Olson, Esq.
Email: nancy.olson@skadden.com
Any such notices shall be either (a) delivered by hand, in which case it will be
deemed delivered on the date of delivery or on the date delivery was refused by
the addressee, (b) by United States mail, postage prepaid, registered or
certified, with return receipt requested, in which case it will be deemed
delivered on the date of delivery as established by the return receipt (or the
date on which the return receipt confirms that acceptance of delivery was
refused by the addressee), (c) by Federal Express or similar expedited
commercial carrier, with all freight charges prepaid, in which case it will be
deemed delivered on the date of delivery as established by the courier service
confirmation (or the date on which the courier service confirms that acceptance
of delivery was refused by the addressee), or (d) by electronic mail
transmission with a hard copy to follow by any of the other methods above, in
which case it will be deemed delivered on the day and at the time indicated in
the sender’s automatic acknowledgment. The above addresses may be changed by
notice to the other party; provided, however, that no notice of a change of
address shall be effective until actual receipt of such notice. Copies of
notices to counsel for either party are for informational purposes only, and a
failure to give or receive copies of any notice to such counsel shall not be
deemed a failure to give notice. Any notice desired or required to be given by
Tenant or Landlord may be given on behalf of such party by such party’s legal
counsel.

16.5    Binding Agreement. The terms, covenants, conditions, provisions and
agreements contained in this Agreement shall be binding upon and inure to the
benefit of Landlord, Tenant, each of the OpCos, and their respective successors,
successors in title, and assigns.

16.6    Relationship of Parties. Nothing contained in this Agreement shall
constitute or be construed to be or to create a partnership or joint venture
between or among any of Landlord, Tenant and the OpCos.

16.7    Interpretation. No provision of this Agreement is to be interpreted for
or against any party because that party or that party’s legal representative
drafted such provision. Pronouns, wherever used herein, and of whatever gender,
shall include natural persons and corporations and associations of every kind
and character, and the singular shall include the plural wherever and as often
as may be appropriate. Whenever the terms “hereof”, “hereby”, “herein”, or words
of similar import are used in this Agreement they shall be construed as
referring to this Agreement in its entirety rather than to a particular Section
or provision, unless the context specifically indicates to the contrary.
Whenever the words “include” and “including” are used herein, they shall be
construed to mean “including, without limitation”. Any reference to a particular
“Article” or a “Section” shall be construed as referring to the indicated
Article or Section of this Agreement unless the context indicates to the
contrary.

16.8    Entire Agreement; Amendments. This Agreement, including the Schedules
attached hereto, contains the entire agreement between the parties hereto with
respect to the subject matter hereof, and no prior oral or written, and no
contemporaneous oral


33
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





representations or agreements between the parties with respect to the subject
matter of this Agreement shall be of any force and effect. Any additions,
amendments or modifications to this Agreement shall be of no force and effect
unless in writing and signed by Landlord, Tenant and the OpCos.

16.9    Governing Law. This Agreement is made under, and shall be construed and
enforced in accordance with, the laws of the state of Delaware, without giving
effect to principles of conflicts of law.

16.10    Submission to Jurisdiction. Except for any matters or disputes that are
expressly provided in this Agreement to be resolved by the Expert, Tenant and
Landlord irrevocably submit to the exclusive jurisdiction of the Delaware
Chancery Court (or, if the Delaware Chancery Court shall be unavailable, any
other court of the State of Delaware) or, in the case of claims over which
federal courts have jurisdiction, the United States District Court for the
District of Delaware for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Tenant and
Landlord further agree that service of any process, summons, notice or document
by U.S. registered mail to such party’s respective address set forth above shall
be effective service of process for any action, suit or proceeding in Delaware
with respect to any matters to which it has submitted to jurisdiction as set
forth above in the immediately preceding sentence. Tenant and Landlord
irrevocably and unconditionally waive trial by jury and irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the Delaware Chancery Court (or, if the Delaware Chancery Court shall
be unavailable, any other court of the State of Delaware) or, in the case of
claims over which federal courts have jurisdiction, the United States District
Court for the District of Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Each party’s obligation under this Section 16.10 will
survive the termination of this Agreement.

16.11    Expert Decisions. Where this Agreement calls for a matter or dispute to
be referred to an Expert for determination, the following provisions shall
apply, to the exclusion of any other dispute resolution mechanism (whether or
not the specific reference to Expert resolution mentions such exclusion):
16.11.1     The “Expert” shall be an independent, nationally recognized senior
housing consulting firm or individual who is qualified to resolve the issue in
question, and who is appointed in each instance by agreement of the parties or,
failing agreement, each party shall select one (1) such nationally recognized
consulting firm or individual and the two (2) respective firms and/or
individuals so selected shall select another such nationally recognized
consulting firm or individual to be the Expert. Each party agrees that it shall
not appoint an individual as an Expert hereunder if the individual is, as of the
date of appointment or within four (4) years prior to such date, employed by
such party or any of its Affiliates, either directly or as a consultant, in
connection with any other matter (other than as an expert or arbitrator in
connection with any dispute to which such party is involved, including as an
Expert hereunder). In the event that either party calls for an Expert
determination pursuant to the terms hereof, the parties shall have ten (10) days
from the date of such request to agree upon


34
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





an Expert and, if they fail to agree, each party shall have an additional ten
(10) days to make its respective selection of a firm or individual, and within
ten (10) days of such respective selections, the two (2) respective firms and/or
individuals so selected shall select another such nationally recognized
consulting firm or individual to be the Expert. If either party fails to make
its respective selection of a firm or individual within the ten (10) day period
provided for above, then the other party’s selection shall be the Expert. Also,
if the two (2) respective firms and/or individuals so selected shall fail to
select a third nationally recognized consulting firm or individual to be the
Expert, then such Expert shall be appointed by the United States District Court
for the District of Delaware or, in the case of claims over which the federal
courts do not have jurisdiction, the Delaware Chancery Court (or, if the
Delaware Chancery Court shall be unavailable, any other court of the State of
Delaware) and shall be a qualified person having at least ten (10) years recent
professional experience as to the subject matter in question;
16.11.2     Unless specifically stated to the contrary, the use of the Expert
shall be the exclusive remedy of the parties and neither party shall attempt to
adjudicate any dispute in any other forum. The decision of the Expert shall be
final and binding on the parties and shall not be capable of challenge, whether
by arbitration, in court, or otherwise;
16.11.3     Each party shall be entitled to make written submissions to the
Expert, and if a party makes any submission it shall also provide a copy to the
other party and the other party shall have the right to comment on such
submission. The parties shall make available to the Expert all books and records
relating to the issue in dispute and shall render to the Expert any assistance
requested of the parties. The costs of the Expert and the proceedings shall be
paid by the non-prevailing party in the dispute referred to the Expert;
16.11.4        The Expert shall make its decision with respect to the matter
referred for determination by applying, to the extent applicable to such matter,
the standards applicable to senior housing communities in accordance with
Tenant’s Standards and determining whether the matter at issue is necessary to
satisfy such standards; and
16.11.5        The terms of engagement of the Expert shall include an obligation
on the part of the Expert to (i) notify the parties in writing of his decision
within forty-five (45) days from the date on which the Expert has been selected
(or such other period as the parties may agree or as set forth herein); (ii)
establish a timetable for the making of submissions and replies and (iii) keep
confidential in accordance with Section 16.17 any information which is disclosed
to it in connection with the resolution of the dispute and which is required to
be kept confidential under Section 16.17.

16.12    Time. Time is of the essence in the performance of each and every term,
condition and covenant contained in this Agreement. A “Business Day” is a day
which is not a Saturday, Sunday or legal holiday recognized by the federal
government or the state in which any Community is located. Furthermore, if any
date upon which or by which action is required under this Agreement is not a
Business Day, then the date for such action shall be extended to the first day
that is after such date and is a Business Day.

16.13    Further Assurances. At any time and from time to time during the term
of this Agreement, at either party’s request, each party shall (a) promptly
execute and deliver such


35
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





further agreements, certificates, instruments and documents, and (b) perform
such further actions, as the other party may in any such case reasonably
request, in order to fully consummate the transactions contemplated by this
Agreement and carry out the purposes and intent of this Agreement.

16.14    Attorneys’ and Other Fees. Should either party institute any action or
proceeding to enforce or interpret this Agreement or any provision hereof, for
damages by reason of any alleged breach of this Agreement or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
costs and expenses, including reasonable attorneys’ and other fees, incurred by
the prevailing party in connection with such action or proceeding. The term
“attorneys’ and other fees” shall mean and include attorneys’ fees, accountants’
fees, and any and all other similar fees incurred in connection with the action
or proceeding and preparations therefor. The term “action or proceeding” shall
mean and include actions, proceedings, suits, arbitrations, appeals and other
similar proceedings.

16.15    Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.


36
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






16.16    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one (1) original counterpart hereof.

16.17    Confidentiality of Information. Landlord and Tenant hereby acknowledge
and agree that any information provided by any party to the other pursuant to
this Agreement is confidential and shall not be shared by the receiving party
with any other Person, except for disclosures: (a) to, so long as such Persons
agree to maintain the confidential nature thereof, Landlord’s or Tenant’s, as
applicable, actual or prospective buyers or replacement tenants (provided that
Landlord shall not disclose Proprietary Information to buyers or replacement
tenants without Tenant’s prior written consent); (b) to legal counsel,
accountants and other professional advisors to Landlord or Tenant, as
applicable, so long as such Persons agree to maintain the confidential nature
thereof; (c) pursuant to the order of any court or administrative agency or in
any pending legal or administrative proceeding, to the extent necessary in
support of motions, filings, or other proceedings in court as required to be
undertaken pursuant to this Agreement, or otherwise as required by applicable
Legal Requirements, provided that any party is given a reasonable opportunity to
obtain a protective order in connection with such disclosure; (d) in connection
with reporting of any Community portfolio based performance and other Community
portfolio information in filings with Securities and Exchange Commission by
Landlord and its Affiliates; (e) in connection with reporting requirements in
filings with Securities and Exchange Commission by Tenant and its Affiliates,
which filings may include publication of Tenant’s or its Affiliates’ audited
financial statements and (f) in compliance with any filing requirements,
regulations or other requirements of, or upon the request or demand of, any
stock exchange (or other similar entity) on which Landlord’s or Tenant’s (or
their respective Affiliates) shares (or other equity interests) are listed, or
of any other Governmental Authority having jurisdiction over either Landlord or
Tenant. For the avoidance of doubt and notwithstanding the foregoing, Landlord
and Tenant acknowledge and agree that this Agreement itself may be publicly
filed with the applicable healthcare regulators in the applicable jurisdictions.
In connection with any disclosures made pursuant to item (a) above, Landlord
shall use commercially reasonable efforts to obtain confidentiality agreements
from any parties to whom it discloses financial information or other sensitive
business information regarding Tenant.

16.18    Force Majeure. The parties to this Agreement shall be excused from
performance of their obligations, and shall not be deemed to be in violation of
this Agreement if they are prevented from performing any of their respective
obligations hereunder for any reason constituting a “Force Majeure”, which, for
purposes of this Agreement, shall mean any failure to perform an obligation
under this Agreement when the party so obligated is prevented from so performing
by revolutions, terrorism or similar disorders, wars, acts of enemies, strikes,
fires, floods, acts of God, order or regulation of or by any Governmental
Authority (other than orders or regulations of a Governmental Authority
resulting from the obligated party’s non-compliance with typical and ordinary
health, licensing and construction laws, rules or regulations), or, without
limiting the foregoing, by any cause not within the control of the party whose
performance is interfered with, and which, by the exercise of reasonable
diligence, the party is unable to prevent; provided, however, that financial
inability (including the lack of financial resources) and/or changes in general
economic conditions, the financial or lending markets or the


37
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





senior housing industry generally shall not been deemed a Force Majeure. All
parties shall perform such parts or aspects of their obligations as are not
interfered with by Force Majeure events or causes.

16.19    Estoppel Certificates. Each of Landlord, Tenant and the OpCos agrees to
provide the other with an estoppel certificate and other reasonable documents in
form and substance reasonably requested by any other party, promptly following
receipt of a written request therefor (and in any event within fifteen (15) days
following such receipt), and each also agrees to cooperate in all reasonable
respects with any lessor and/or lender and any prospective lessor, lender or
purchaser with whom the other party is engaged in any actual or proposed
transaction or other commercial arrangement).

16.20    Interim Structures. If Landlord requests that Tenant enter into a
customary interim structure with respect to any Community upon the sale or
transition of such Community to a third party that has applied for but not
received a License with respect to the operation of the Community (any such
structure, an “Interim Structure”), Tenant shall not unreasonably withhold its
consent to such Interim Structure. If Tenant consents to the use of an Interim
Structure, the parties shall reasonably cooperate to implement such Interim
Structure.

16.21    Definitions
(b) [***].
(c)    Accounting Period. The term “Accounting Period” means and refers to a
calendar month.
(d)    Affiliate. The term “Affiliate” shall mean, with reference to a specified
Person, any Person which, directly or indirectly (including through one or more
intermediaries), controls or is controlled by or is under common control with
any other Person. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly (including through one or more intermediaries), of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership or control of voting securities, partnership interests or
other equity interests, by contract or otherwise.
(e)    Aggregate Gross Revenues. The term “Aggregate Gross Revenues,” shall
mean, for any specific period, the aggregate Gross Revenues derived or collected
from the operation of the Communities during such period.
(f)    Applicable Percentage. The term “Applicable Percentage” shall mean, with
respect to each Community, [***]; provided that, from and after July 1, 2018 (if
such Community does not contain skilled nursing units and is not located in
California) or January 1, 2019 (if such Community does contain skilled nursing
units and/or is located in California), the “Applicable Percentage” shall be
[***].
(g)    Applicable Use. The term “Applicable Use” shall mean, with respect to any
Community, the use of such Community as of the Effective Date, as such use may
be


38
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





changed with any new or revised services that Tenant and Landlord mutually deem
it advisable to provide at such Community or as otherwise permitted by the terms
of this Agreement.
(h)    Bad Acts. The term “Bad Acts” shall mean, with respect to either Landlord
or Tenant, as applicable, any gross negligence, fraud, willful or intentional
misconduct or criminal conduct by such party or any breach by such party of its
respective duties, covenants and obligations under this Agreement that is both
knowing, and either deliberate or intentional; provided that, the “Bad Acts” of
any employee of Tenant shall not constitute a Bad Act with respect to Tenant,
unless it is shown that the “Bad Act” is the result of a systemic failure of
Tenant to implement commercially reasonable policies and procedures to maintain
and comply with Tenant’s Standards.
(i)    Bad Debt. The term “Bad Debt” shall mean the expense related to the
adjustment of any Community’s allowance for doubtful accounts, in accordance
with GAAP using a methodology based on prior collection experience and approval
by independent auditors.
(j)    Bankruptcy Event. The term “Bankruptcy Event” means, with respect to any
Person, (a) such Person commences a voluntary proceeding seeking liquidation,
reorganization or other relief of or against such Person under any bankruptcy,
insolvency or other similar law now or hereafter in effect, (b) such Person is
adjudged as bankrupt or insolvent, or a final and non-appealable order for
relief under any bankruptcy, insolvency or similar law now or hereafter in
effect has been entered against such Person, (c) such Person executes and
delivers a general assignment for the benefit of the Person’s creditors, (d)
such Person files an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against such Person in any
proceeding of the nature described in clause (b) above, (e) such Person seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for such Person or for all or any substantial part of such Person’s
properties or assets, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within 120 days after the
commencement thereof with respect to such Person, (g) the appointment without
such Person’s consent or acquiescence of a trustee, receiver or liquidator has
not been vacated or stayed within 90 days of such appointment with respect to
such Person, or (h) an appointment referred to in clause (g) above is not
vacated within 90 days after the expiration of any such stay.
(k)    BKD. The term “BKD” means Brookdale Senior Living Inc., a Delaware
corporation.
(l)    BKD Transaction. The term “BKD Transaction” means any sale, transfer,
distribution or other disposition of all or a controlling interest in the
outstanding capital stock, partnership, membership or other interests (whether
equity or otherwise) of BKD (whether or not such transaction results in BKD’s
stock becoming privately owned) or a sale or transfer of all or substantially
all of the assets of BKD, in each case directly or indirectly or through one or
more step transactions or tiered transactions, or a merger, consolidation, stock
exchange or other business combination to which BKD is a party.
(m)    Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended, or any corresponding provision or provisions of prior or succeeding
law. Any


39
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.
(n)    Community Expenses. The term “Community Expenses” shall mean,
collectively, those costs and expenses that are directly related to the
ownership, operation, leasing and staffing of any Community in accordance with
this Agreement and any other costs and expenses that are expressly provided for
in this Agreement to be “Community Expenses,” which expenses and payment of
expenses shall be administered by Tenant from any Community’s Gross Revenues in
accordance with this Agreement (individually, a “Community Expense”). In
calculating Community Expenses for any one Accounting Period, expenses for any
Community that are attributable to longer periods of time shall be appropriately
pro-rated and allocated to that month (e.g., 1/12 of an annual tax payment, 1/3
of a quarterly service agreement payment). “Community Expenses” shall not,
however, include any of the following: (i) payments of indebtedness under any
Community Mortgage; (ii) cost or expenses incurred in violation of this
Agreement; (iii) costs or expenses attributable to any Liabilities that are
covered by the indemnity obligations of Tenant pursuant this Agreement or which
otherwise are the express responsibility or obligation of Tenant under this
Agreement; (iv) costs incurred by Tenant for political or charitable
contributions; or (v) any other costs or expenses that are expressly provided
elsewhere in this Agreement to not be a Community Expense or Community Expenses.
(o)    Community Mortgage. The term “Community Mortgage” shall mean any
mortgage, deed of trust or indemnity deed of trust recorded against or
encumbering any Community, and shall include any promissory notes, loan
agreements, guaranties and other agreements, instruments and documents relating
thereto.
(p)    Community Proprietary Marks. The term “Community Proprietary Marks” shall
mean all trademarks, trade names, symbols, logos, slogans, designs, insignia,
emblems, devices, service marks and distinctive designs of buildings and signs,
or combinations thereof, which are used to identify any Community or Landlord or
its Affiliates, including the name of any Community (as listed in Recital A
above, or as the same may be changed from time to time by Landlord subject to
compliance with applicable Legal Requirements). The term “Community Proprietary
Marks” shall include all present and future Community Proprietary Marks, whether
they are now or hereafter owned by or licensed to Landlord or any of its
respective Affiliates, and whether or not they are registered under the laws of
the United States or any other country.
(q)    Consumables. The term “Consumables” shall mean food, beverages, medical
supplies, soaps, shampoos or any other similar consumable product.
(r)    Emergency Situation. The term “Emergency Situation” shall mean an event
or circumstance at or affecting any Community which (i) creates or constitutes,
in the commercially reasonable judgment of Tenant or Landlord, (A) an imminent
threat of injury to person or material damage to property, or (B) an imminent
material adverse impact on the safety of or care for any Resident or the
services that Tenant is required to provide in accordance with applicable Legal
Requirements, or (ii) which, if not addressed and resolved immediately is, in
the commercially reasonable judgment of Tenant or Landlord, likely to lead to
(A) suspension, revocation or violation of the requirements of any License or
imposition of an admissions hold or


40
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(B) a material violation of any Legal Requirement that is reasonably likely to
subject Landlord or Tenant to civil or criminal Liability or is reasonably
likely to a cause a default under any Controlling Documents.
(s)    Family Member. The term “Family Member” shall mean an individual’s: (a)
parents, spouse, direct lineal or adoptive descendants and/or (b) one or more
trusts created solely for the benefit of anyone referred to in clause (a).
(t)    FF&E. The term “FF&E” shall mean furniture, furnishings, fixtures, soft
goods, case goods, vehicles and equipment at any Community (including but not
limited to telephone systems, facsimile machines, communications and computer
systems hardware) but shall not include Household Replacements or any Software.
(u)    Fiscal Year. The term “Fiscal Year” shall mean the calendar year,
provided that the first Fiscal Year shall begin on the Effective Date and shall
end on December 31st of such Fiscal Year.
(v)    GAAP. The term “GAAP” shall mean “U.S. generally accepted accounting
principles,” consistently applied.
(w)    Governmental Authority. The term “Governmental Authority” shall mean any
federal, state, county or municipal government, or political subdivision
thereof, any governmental agency, authority, board, bureau, commission,
department, instrumentality, or public body, or any court or administrative
tribunal.
(x)    Gross Revenues. The term “Gross Revenues,” shall mean for any specific
period, all revenues or receipts of every kind derived or collected from the
operation of any Community, from whatever source, all of which to be determined
in accordance with GAAP, including, without limitation, income from both cash
and credit transactions from rental or subleasing of every kind, entrance fee
revenues earned in accordance with GAAP, rental income from Residents, space
rentals, service fee income, food income, ancillary services income (except as
provided below), living income, guest fees, income from vending machines, health
club membership fees, wholesale and retail sales or merchandise and service
charges, community fees, deposits forfeited, off premises catering and other
income generated from the operation of such Community; provided, however, that
“Gross Revenues” shall not include: (i) any income derived or collected pursuant
to the Ancillary Services to be provided by Tenant or its Affiliates pursuant to
Section 3.18 above, including from any rent paid by Tenant or its Affiliates to
Landlord under any space lease or other occupancy or use agreement for Ancillary
Services as provided in clause (iii) of Section 3.18; (ii) any proceeds from or
otherwise attributable to a sale, financing, re-financing, equity contribution
or similar capital event, including proceeds from the sale or disposition of any
FF&E; (iii) any interest received or accrued with respect to the monies in any
operating or reserve accounts of any Community; (iv) insurance proceeds,
including under any title insurance policy (except for business interruption
proceeds; (v) condemnation awards; (vi) security or other deposits until such
time as the same are applied to current fees and other amounts due and payable;
(vii) gifts or gratuities provided to any Community employees; (viii) federal,
state or municipal excise, sales, occupancy, use or similar taxes collected
directly from Residents or included as part of the sales price of any goods or
services, such as gross receipts or


41
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





similar taxes; (ix) any cash refunds, Rebates or discounts to Residents of any
Community, or cash discounts and credits of a similar nature, given, paid or
returned in the course of obtaining Gross Revenues or components thereof; (x)
income derived from securities and other property acquired and held for
investment; (xi) proceeds from any lease, license, easement or other transaction
involving Landlord’s real estate interests in any Community and whose purpose is
not directly associated with any Community’s primary purpose (e.g., mineral or
gas rights leases, cell tower or other telecommunications leases, easement
grants and billboard or other signage leases); or (xii) awards of damages,
settlement proceeds and other payments received by Landlord in respect of any
litigation (other than litigation to collect fees or other charges due for
services rendered from or any occupancy or use of any space in any Community, in
which event payments of any such fees, charges or rent that are collected
pursuant to and as a result of any such litigation shall be treated as Gross
Revenues when received). Any Bad Debt, or any community fees or deposits that
are refunded to Residents or other Persons, shall be deducted from Gross
Revenues during the specific period in which such Bad Debt is recognized or such
refunds are made, as the case may be, if such amounts were previously included
in Gross Revenues. Any Bad Debt that is recognized but is later collected shall
be added to Gross Revenues.
(y)    Household Replacements. The term “Household Replacements” shall mean
supply items including linen, china, glassware, silver, uniforms, and similar
items, but excluding Consumables.
(z)    Index. The term “Index” shall mean the Consumer Price Index for Urban
Wage Earners and Clerical Workers, 1982-84 Base Year, All Items, U.S. City
Average (CPI-W), as published by the Bureau of Labor Statistics. If the Index is
discontinued or otherwise revised during the Term, such other government index
or computation with which it is replaced shall be used.
(aa)    Interest Rate. The term “Interest Rate” means the lower of (i) a rate
equal to the prime interest rate in effect from time to time (as reported in the
Wall Street Journal or its successor) plus 300 basis points or (ii) the highest
interest rate permitted under applicable Legal Requirements.
(bb)    Landlord Parent. The term “Landlord Parent” means HCP, Inc.
(cc)    Legal Requirements. The term “Legal Requirements” shall mean any
constitution, statute, law, code, rule, ordinance, regulation or order of any
Governmental Authority having jurisdiction over the business, ownership or
operation of any Community, Tenant, Landlord or the matters which are the
subject of this Agreement, including any Resident care or health care, building,
zoning or use laws, ordinances regulations or orders, environmental protection
laws and fire department rules and rules and requirements of any board of fire
underwriters respecting the use, construction, maintenance, or operation of any
Community, and all requirements, conditions, procedures, policies, rules,
regulations, and other mandatory measures promulgated by any Governmental
Authority making payments of Gross Revenues to any Community under any Medicare
and/or Medicaid programs (or any other similarly administered government
program).


42
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(dd)    Licenses. The term “Licenses” shall mean any and all licenses, permits,
qualifications, approvals, authorizations, consents, certifications and provider
or reimbursement agreements under any Third-Party Payor Programs issued by or
made with any applicable Governmental Authority that are required for, or
material to, the operation of any Community for its Applicable Use.
(ee)    Manager Entity. The term “Manager Entity” shall mean an entity that
manages more than twenty-five (25) senior living communities owned or leased,
directly or indirectly, by BKD (other than the Communities), with each of the
following types of units being included in not less than five (5) of such
communities: independent living, assisted living, memory care and skilled
nursing.
(ff)    Minor Casualty. The term “Minor Casualty” shall mean any fire or other
casualty which results in damage to any Community and/or its contents, to the
extent that the total cost (in Tenant’s commercially reasonable judgment) of
repairing and/or replacing of the damaged portion of such Community to the same
condition as existed previously does not exceed the dollar amount of One Million
and No/100 Dollars ($1,000,000) (5-Year CPI-Adjusted).
(gg)    National Contracts. The term “National Contracts” means any third party
agreements or arrangements of Tenant or Tenant’s Affiliate that are not
exclusively entered into on behalf of Landlord but are also utilized for other
communities within Tenant’s System.
(hh)    Net Operating Income. The term “Net Operating Income” means, as of the
end of the applicable period for which Net Operating Income is determined, the
difference between Gross Revenues and Community Expenses; provided, however,
that all of the items excluded from Gross Revenues pursuant to clauses (i)
through (xii) (other than clauses (vii) and (ix)) of the definition of “Gross
Revenues”, to the extent actually collected by Tenant, shall be included in
Gross Revenues for purposes of calculating Net Operating Income.
(ii)    Person. The term “Person” or “person,” means any individual, sole
proprietorship, joint venture, corporation, partnership, Governmental Authority
or other entity of any nature.
(jj)    Proprietary Information: (a) All computer software and accompanying
documentation (including all upgrades, enhancements, additions, substitutions
and modifications thereof), other than that which is commercially available,
which are used by Tenant or any of its Affiliates in connection with Tenant’s
property management system for the Communities, (b) all policies, manuals,
brochures and directives used by Tenant or any of its Affiliates with respect to
the procedures and techniques to be used in operating the Communities, (c)
Tenant’s employee records (provided copies of the employee physicals, CPR
training results, tuberculosis tests, training records and any other employee
records that Tenant is required to disclose under the applicable operations
transfer agreement, will be shared with any successor operator), employee
manuals and handbooks, (d) terms of any national contracts of Tenant or any of
its Affiliates in connection with Tenant’s property management of the
Communities, (e) materials related to memory care, "Optimum Life", "Innovative
Senior Care", “Nurse on Call”, “Brookdale Healthcare Services”, or “Personalized
Living” or any similar or replacement service


43
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





offerings thereof, (f) lead data, prospective customer names, non-public
advertising and marketing materials, competitive analyses, referral source
lists, and (g) with respect to any Community, unless a notice of termination of
this Agreement with respect to such Community or all of the Communities shall
have been delivered, the names of the residents of such Community(ies).
(kk)    Rebates. The term “Rebates” means any discounts, rebates and/or other
monetary benefit on items purchased or services rendered for the benefit of any
Community (whether only for the Communities or for the Communities in
combination with other facilities within Tenant’s System).
(ll)    Resident. The term “Resident” means any individual residing at any
Community.
(mm)    RIDEA Transaction. The term “RIDEA Transaction” means a transaction
pursuant to which Landlord enters into a Superior Lease with an Affiliate with
respect to a Community and assigns to such Affiliate, its rights and obligations
under this Agreement with respect to such Community.
(nn)    SNF. The term “SNF” shall mean Skilled Nursing Facility.
(oo)    Special Damages. The term “Special Damages” means lost profits, loss of
business, loss of business opportunity, diminution in value, consequential,
incidental, punitive, exemplary, statutory, special and indirect damages.
(pp)    Software. The term “Software” means all computer software and
accompanying documentation (including all future upgrades, enhancements,
additions, substitutions and modifications thereof) that are owned or leased by
Tenant and used in connection with its operations at any Community.
(qq)    Tenant Interested Company. The term “Tenant Interested Company” means
any company in which Tenant, any Affiliate, officer or director of Tenant or any
Family Member (or multiple Family Member(s) collectively) of an officer or
director of Tenant or any Affiliate of has/have equal to or greater than a ten
percent (10%) direct or indirect ownership interest or interest in the profits
and losses.
(rr)    Tenant Proprietary Marks. The term “Tenant Proprietary Marks” shall mean
all trademarks, trade names, symbols, logos, slogans, designs, insignia,
emblems, devices, service marks and distinctive designs of signs, or
combinations thereof, which are used to identify Tenant and its Affiliates. The
term “Tenant Proprietary Marks” shall include all present and future Tenant
Proprietary Marks, whether they are now or hereafter owned by or licensed to
Tenant or any of its Affiliates, and whether or not they are registered under
the laws of the United States or any other country.


44
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(ss)    Tenant’s Standards. The term “Tenant’s Standards” means, at any time and
from time to time, the (1) operational standards (for example, staffing levels,
Resident care and health care policies and procedures, and accounting and
financial reporting policies and procedures, provided that in no event shall any
such accounting and financial reporting policies and procedures be deemed or
construed to limit or otherwise reduce Tenant’s accounting and financial
reporting obligations under this Agreement) and (2) physical standards (for
example, maintenance and repair of any Community, quality of FF&E, frequency of
FF&E replacement) that are, both as to operational standards and physical
standards, consistent with the practices and standards implemented or in the
process of being implemented at comparable senior living communities in the
Tenant’s System (provided that Tenant’s System contains at least twenty-five
(25) comparable senior living communities), and, in any event in a manner
substantially consistent with the operational standards and physical standards
implemented or in the process of being implemented by a majority of other
institutional owners/operators of comparable (i.e., in terms of quality, type,
size, age and market orientation) senior living communities. Except as permitted
under the previous sentence, Tenant may not modify the Tenant’s Standards as
they apply to any Community without Landlord’s approval if such modification
would likely result in a material negative variance of the Approved Budget.
(tt)    Tenant’s System. The term “Tenant’s System” shall mean at any particular
time the group of senior living communities then owned and/or operated or
managed by Tenant (or one or more of its Affiliates) in the continental United
States which are of a comparable quality, type, size, age and market orientation
as any of the Communities.
(uu)    Total Casualty. The term “Total Casualty” shall mean any fire or other
casualty which results in damage to any Community and its contents to the extent
that Landlord determines in its reasonable discretion that it would be
commercially impractical or uneconomical to undertake to repair and/or replace
such Community to substantially the same condition as existed previously.
(vv)    “Unit. The term “Unit” shall mean an individual Resident room at any
Community.
(ww)    Working Capital. The term “Working Capital” means assets which are
reasonably necessary and used for the day to day operation of any Community’s
business, including, without limitation, amounts sufficient for the maintenance
of petty cash funds, amounts deposited in operating bank accounts, receivables,
prepaid expenses, and funds required to maintain inventories and pay all
Community Expenses as they become due, less accounts payable and accrued current
liabilities, and less any amounts being reserved under the terms of any
Community Mortgage for the payment of day-to-day operating expenses, taxes,
insurance or other Community Expenses.
(xx)    The following terms have the definitions given to them in the Sections
or Schedules identified:
Account Owner – Schedule 7.1-A
Account Party – Schedule 7.1
Additional Rent Adjustment – Schedule 5.2


45
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Agreement – Opening paragraph
Ancillary Services – Section 3.18
Approved Budget – Section 6.1.1
Bank Account(s) – Schedule 7.1
Business Day – Section 16.12
Capital Budget – Section 6.1.1(a)
Claims – Section 15.2.1
CMP – Schedule 7.1
Community – Background, Paragraph A
Community Reserves – Section 5.1.2
Controlling Documents – Section 3.17
Deficit – Schedule 7.1
Delayed Commencement Community – Background, Paragraph D
Delayed Commencement Date – Background, Paragraph D
EBITDAR – Schedule 5.1
Effective Date – Opening paragraph
Employment Costs – Section 3.2
Event of Default by Landlord – Section 14.1.1
Event of Default by Tenant – Section 14.1.2
Force Majeure – Section 16.18
Home Office Personnel – Section 11.1
Landlord – Background, Paragraph A
Landlord Indemnitees – Section 15.2.2
Management Agreement – Background, Paragraph D
Material Legal Proceedings – Section 15.1
Non-Compliance Costs – Section 8.1.2
Notice – Section 16.4
OpCo – Background, Paragraph D
Operating Budget – Section 6.1.1(b)
Other Facilities – Section 1.2.2
Operational Activities – Section 1.1
OTA – Section 3.16
Prior Lease – Background, Paragraph A


46
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Prior Lease Amendment – Background, Paragraph A
Rent – Schedule 5.1
Rent Adjustment Statement – Schedule 5.1
Resident Agreements – Section 3.11
Routine Capital Expenditures – Section 9.2.1
Superior Lease – Section 3.17
Tenant – Opening paragraph
Tenant Indemnitees – Section 15.2.1
Tenant IP – Section 12.3
Tenant Proprietary Marks – Section 12.1
Term – Section 2
Third-Party Payor Programs – Section 8.3.1
Title Encumbrances – Section 3.17
TRS Lease – Background, Paragraph D
SIGNATURES BEGIN ON THE FOLLOWING PAGE


47
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives, as of the day and year
first above written.
LANDLORD:
 
 
 
 
HCP SH ELP3 PROPERTIES, LLC,
a Delaware limited liability company
 
 
 
 
By:
 
 
Name:
 
Title:



HCP SH ELP1 PROPERTIES, LLC,
a Delaware limited liability company


 
 
 
 
 
 
By:
 
 
Name:
 
Title:



Signature Page-Brookdale HCP Interim Lease Agreement



--------------------------------------------------------------------------------





HCP SH ELP2 PROPERTIES, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
Title:

HCP SENIOR HOUSING PROPERTIES
TRUST, a Delaware statutory trust


 
 
By: HCP Senior Housing Properties, LLC, a
Delaware limited liability company, its managing
trustee
 
 
By:
 
 
Name:
 
Title:

HCP MA3 CALIFORNIA, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
 
 
Name:
 
Title:



Signature Page-Brookdale HCP Interim Lease Agreement

--------------------------------------------------------------------------------





HCP HB2 NORTH BAY MANOR, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
Title:

























[signatures continue]


Signature Page-Brookdale HCP Interim Lease Agreement

--------------------------------------------------------------------------------






TENANT:
EMERITUS CORPORATION,
a Washington partnership


 
 
 
 
By:
 
 
Name:
 
Title:

SENIOR LIFESTYLE NORTH BAY LIMITED
PARTNERSHIP,
a Delaware limited partnership


 
 
By: SLC North Bay, Inc. a Delaware corporation,
its general partner


 
 
By:
 
 
Name:
 
Title:















[signatures continue]


Signature Page-Brookdale HCP Interim Lease Agreement



--------------------------------------------------------------------------------






OPCO:
 


HCP PALM SPRINGS OPCO, LLC,
a Delaware limited liability company


By: HCP, Inc.,
Its: Sole Member




By:_______________________________
Name:
Title:




HCP YREKA OPCO, LLC,
a Delaware limited liability company


By: HCP, Inc.,
Its: Sole Member




By:_______________________________
Name:
Title:


 


HCP FORTUNA OPCO, LLC,
a Delaware limited liability company


By: HCP, Inc.,
Its: Sole Member




By:_______________________________
Name:
Title:


 
 





Signature Page-Brookdale HCP Interim Lease Agreement



--------------------------------------------------------------------------------






HCP CLEARLAKE OPCO, LLC,
a Delaware limited liability company


By: HCP, Inc.,
Its: Sole Member


By:_______________________________
Name:
Title:










[signatures end]


Signature Page-Brookdale HCP Interim Lease Agreement



--------------------------------------------------------------------------------






SCHEDULE 1
CASH FLOW COMMUNITIES
BU Code
Community
Landlord
Tenant
Lease
[***]
[***]
HCP SH ELP3 Properties, LLC
Emeritus Corporation
Amended
and Restated Master Lease and Security Agreement dated as of August 29, 2014 (as
amended, “Soho NNN Lease”)
[***]
[***]
HCP SH ELP3 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP2 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP2 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP1 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP2 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP2 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP1 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP1 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP MA3 California, LP
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP2 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP1 Properties, LLC
Emeritus Corporation
Soho NNN Lease



Schedule 2-1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





BU Code
Community
Landlord
Tenant
Lease
[***]
[***]
HCP SH ELP3 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP HB2 North Bay Manor,
LLC
Senior Lifestyle North Bay
Limited Partnership
Master
Lease and Security Agreement dated as of September 1, 2011 (as amended, “RI4”)
[***]
[***]
HCP Senior Housing Properties
Trust
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP SH ELP3 Properties, LLC
Emeritus Corporation
Soho NNN Lease
[***]
[***]
HCP HB2 North Bay Manor,
LLC
Senior Lifestyle North Bay
Limited Partnership
RI4
[***]
[***]
HCP SH ELP3 Properties, LLC
Emeritus Corporation
Soho NNN Lease











2
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 2
DELAYED CASH FLOW COMMUNITIES
BU Code
Community
OpCo
[***]
[***]
HCP Fortuna OpCo, LLC


[***]
[***]
HCP Fortuna OpCo, LLC


[***]
[***]
HCP Clearlake OpCo, LLC


[***]
[***]
HCP Palm Springs OpCo, LLC


[***]
[***]
HCP Yreka OpCo, LLC





















1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 3.18
CURRENT ANCILLARY SERVICES OF TENANT AND ITS AFFILIATES
−
Physical, speech, occupational and other therapy services

−
Home health services (whether private pay or Medicare reimbursed, or licensed or
unlicensed)

−
Hospice services

−
The provision of durable medical equipment or other healthcare equipment or
supplies

−
Pharmacy supply

−
Nurse practitioner services







Schedule 3.18

--------------------------------------------------------------------------------






SCHEDULE 5.1

Rent.    During the Term and subject to the terms of the CMP, the rent for each
calendar month for the Communities, in the aggregate, shall be an amount equal
to the Net Operating Income for the Communities for such calendar month (the
“Rent”), subject to the adjustments set forth in this Schedule 5.1 (the “Rent
Adjustment”). The parties agree that, notwithstanding anything to the contrary
contained in this Agreement, all calculations of Rent and any Rent Adjustment
shall be made on a cash basis.


[***]
Reconciliations and Adjustments. If this Agreement is terminating with respect
to any Community in connection with a sale or transfer of Landlord’s interest
therein to a third party, Tenant shall prepare and deliver to Landlord, in
conjunction with Tenant’s preparation and delivery of each of the closing and
post-closing reconciliation statements described in Section 3.16, a statement
setting forth Tenant’s calculation or re-calculation, as applicable, of the Rent
and Rent Adjustment for the applicable period(s) based on such closing or
reconciliation statement. Promptly thereafter, the parties shall cooperate
reasonably and in good faith to finalize the calculation or re-calculation, as
applicable, of the Rent and Rent Adjustment for such period(s). Upon agreement
of the parties with respect thereto, the party determined to owe cash as a
result of such calculation or re-calculation shall promptly pay such cash to the
other party. The terms of this paragraph shall survive any termination of this
Agreement.




Schedule 5.1-1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SCHEDULE 5.2
ADDITIONAL RENT ADJUSTMENT
Additional Rent Adjustment:
In addition to the Rent Adjustment provided for in Schedule 5.1, Tenant shall be
entitled to an additional rent adjustment (the “Additional Rent Adjustment”),
which shall be calculated and reimbursed (or deducted from Rent) as described
below. The Additional Rent Adjustment (if any) shall be reimbursed to Tenant by
payment from the Bank Account (or, if there are not sufficient funds in the Bank
Account, by reimbursement from Landlord to Tenant in accordance with the CMP),
but shall not for purposes of this Agreement be deemed a Community Expense for
purposes of determining EBITDAR, or in lieu of any such payment or reimbursement
from the Bank Account or from Landlord, Tenant shall have the right to reduce
any payment of Rent by the amount of any Additional Rent Adjustment, as
applicable.
The Additional Rent Adjustment (if any) shall be calculated and applied
annually, in arrears, for each Fiscal Year (other than Fiscal Year 2017) and
shall be equal to [***] of Excess EBITDAR for such Fiscal Year, but shall not
under any circumstances exceed [***] of Aggregate Gross Revenues for such Fiscal
Year.
Concurrently with the submission to Landlord of the annual financial reports as
required by Section 6.2 of this Agreement for each Fiscal Year, Tenant shall
prepare and deliver a statement for the Communities that reflects Tenant’s
calculation of the Additional Rent Adjustment for such Fiscal Year for the
Communities. Landlord shall have ten (10) Business Days after receipt thereof
and of such annual financial reports to notify Tenant of any dispute as to
Tenant’s calculation of the Additional Rent Adjustment. If Landlord does not
notify Tenant of such a dispute within ten (10) Business Days of receipt of the
statement and such annual financial reports, Tenant may deduct the Additional
Rent Adjustment, as calculated by Tenant, from the Bank Account in accordance
with the CMP (or from Rent payable hereunder); provided, however, that no
failure of Landlord to so dispute any calculation within such ten (10) Business
Day period nor Tenant’s deduction of the Additional Rent Adjustment, as so
calculated by Tenant, from the Bank Account or from Rent shall be deemed a
waiver of any rights of Landlord under this Agreement, including the right to
dispute such calculation and deduction at a later date.
Prorated Additional Rent Adjustment:
If this Agreement is terminated for any reason other than an Event of Default by
Tenant on any day other than the end of a full Fiscal Year, then the amount of
the Additional Rent Adjustment for such partial Fiscal Year shall be prorated.
For purposes of such proration, the Additional Rent Adjustment shall be
calculated for such partial Fiscal Year in the same manner as provided above for
a full Fiscal Year, except as follows:
(1)    For purposes of calculating the Excess EBITDAR for such partial Fiscal
Year, EBITDAR and the EBITDAR Hurdle shall be calculated for such partial Fiscal
Year through the date of termination; and


Schedule 5.2-1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







(2)    For purposes of applying the [***] limitation on the [***] of Excess
EBITDAR for such partial Fiscal Year (as set forth in the second paragraph of
this Schedule 5.2), the same shall be determined by reference to the Aggregate
Gross Revenues for such partial Fiscal Year.
Definitions:
As used in this Schedule 5.2:
“EBITDAR” shall mean, with respect to any period, the aggregate earnings from
the Communities, before interest, taxes, depreciation, amortization and rents
(including Rent and rents under any Superior Lease entered into in connection
with a RIDEA Transaction), for such period, each as determined on the basis of
GAAP, minus the aggregate amounts payable to Tenant pursuant to 1. of the Rent
Adjustment on Schedule 5.1; provided, however, that the rent receivable under
any space lease or other occupancy or use agreement for Ancillary Services as
provided in clause (iii) of Section 3.18, shall be excluded from such
calculation for all purposes, including for purposes of calculating EBITDAR and
Excess EBITDAR in connection with the determination of the Additional Rent
Adjustment hereunder.
“Excess EBITDAR” shall mean, with respect to any period, the amount by which
EBITDAR for such period exceeds the EBITDAR Hurdle for such period.
“EBITDAR Hurdle” shall mean, with respect to any period, the aggregate amounts
designated in the Annual Approved Budget as “EBITDAR Hurdles” for all of the
Communities with respect to such period, provided that, if such period ends on a
date that is not the last day of a month, the amounts designated as “EBITDAR
Hurdles” for the month during which such period ends shall be prorated based on
the number of days in such month that fall within such period.








Schedule 5.2-2
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 7.1
CASH MANAGEMENT POLICIES
Landlord and Tenant hereby agree to the terms and conditions of these cash
management policies (this “CMP”) relating to the establishment, supervision,
deposit and disbursement of all revenues (including Gross Revenues) from the
Communities. All capitalized terms used but not defined in this CMP shall have
the meaning ascribed thereto in the Agreement.
1.    Bank Account(s) Generally. Tenant shall maintain in its name (or the name
of one or more of its Affiliates) (as applicable, the “Account Party”), an
account or account(s) for the operation of the Communities (a “Bank Account” and
collectively “Bank Accounts”) at financial institutions(s) identified to
Landlord prior to the date hereof. Except as otherwise provided below with
respect to the Medicare/Medicaid Deposit Account, all Bank Accounts for the
Communities shall be in the name of the Account Party. Tenant shall have
exclusive access and withdrawal rights over the balance of the Bank Accounts.
Tenant shall specify, with the approval of Landlord, which approval shall not be
unreasonably withheld, conditioned, delayed or denied, the agent or agents of
Tenant required on all checks or other documents of withdrawal submitted by
Tenant on the Bank Accounts. This Section 1 shall in all respects be subject to
any restrictions imposed by any Controlling Documents or Legal Requirements
(including any state licensing regulations impacting any Community).
2.    Intercompany Accounting by Community and Deficits. Tenant shall maintain
an accurate accounting of all revenues (including Gross Revenues) and
expenditures at the Communities using intercompany book accounts, in each case
properly reflecting each such Community’s revenues and expenditures from the
Bank Account. If, at any time the funds in the Bank Account are insufficient to
pay the current operating expenses of the Communities, as provided in the
Approved Budget therefor or otherwise incurred by Tenant as permitted by the
Agreement (a “Deficit”), Landlord shall within five (5) Business Days after
receipt of notice from Tenant (notwithstanding anything to the contrary in
Section 7.3.1), deposit into the Bank Account (or otherwise cause to be
available from the Bank Account through intercompany loans among the
Communities) an amount equal to the Deficit; provided, however, that (a) Tenant
shall provide Landlord with such notice adequate supporting documentation to
substantiate and explain such Deficit, and (b) all such current operating
expenses shall have been incurred consistent with the terms of the Agreement.
3.    Transfer of Funds to Landlord. In satisfaction of Tenant’s obligation to
pay Rent for any calendar month in accordance with Section 5.1 (subject to the
Rent Adjustments), Tenant shall transfer any excess funds in the Bank Account
(less an amount equal to the Working Capital Cushion) to Landlord no later than
the last day of the immediately following month.




Schedule 7.1-1

--------------------------------------------------------------------------------






EXHIBIT G
(Form of Management Agreement)

[***]










Exhibit G
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT H
(Example of Calculation of Lease Positive NPV)
[***]


Exhibit H
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT I
(Form of Letter of Credit)
(See attached.)


Exhibit I

--------------------------------------------------------------------------------









FORM OF LETTER OF CREDIT
(Letterhead of a money center bank
acceptable to the Landlord)
FAX NO. [(__)_____-_____]
[Insert Bank Name And Address]
SWIFT: [Insert No., if any]
 
 
DATE OF ISSUE:   
BENEFICIARY:
APPLICANT:
[Insert Beneficiary Name And Address]
[Insert Applicant Name And Address]
 
LETTER OF CREDIT NO.
EXPIRATION ____________________ AT OUR
COUNTERS
DATE:
AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])



LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant’s Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON (Expiration Date) AVAILABLE
BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert Bank Name]
WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
ARTICLE XLVIII.1.    THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT
AND AMENDMENT(S), IF ANY.
ARTICLE XLIX.2.    BENEFICIARY’S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF [Insert Landlord’s Name], A [Insert Entity Type]
(“LANDLORD”) STATING THE FOLLOWING:
“THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD______________ IN ACCORDANCE WITH THE TERMS
OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE “LEASE”), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE
TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING.”


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







OR
“THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ____________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE.”
OR
“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ______________ AS THE RESULT OF THE FILING
OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS
AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN DISMISSED AT THE
TIME OF THIS DRAWING.”
OR
“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ____________________ AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”
OR
“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ______________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE.”
SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]
ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.
ALL BANKING CHARGES ARE FOR THE APPLICANT’S ACCOUNT.
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE. IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF _______________ (120 days from the Lease Expiration Date).
THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
(“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT). IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY’S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE’S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: “DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ______________.”


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF
CREDIT, “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL
EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number – (_____)
____-______], ATTENTION: [Insert Appropriate Recipient], WITH TELEPHONIC
CONFIRMATION OF OUR RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE
NUMBER [Insert Telephone Number – (_____) ____-______] OR TO SUCH OTHER
FACSIMILE OR TELEPHONE NUMBERS, AS TO WHICH YOU HAVE RECEIVED WRITTEN NOTICE
FROM US AS BEING THE APPLICABLE SUCH NUMBER. WE AGREE TO NOTIFY YOU IN WRITING,
BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OF ANY CHANGE IN SUCH
DIRECTION. ANY FACSIMILE PRESENTATION PURSUANT TO THIS PARAGRAPH SHALL ALSO
STATE THEREON THAT THE ORIGINAL OF SUCH SIGHT DRAFT AND LETTER OF CREDIT ARE
BEING REMITTED, FOR DELIVERY ON THE NEXT BUSINESS DAY, TO [Insert Bank Name] AT
THE APPLICABLE ADDRESS FOR PRESENTMENT PURSUANT TO THE PARAGRAPH FOLLOWING THIS
ONE.
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, (Expiration Date) .


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE “INTERNATIONAL STANDBY PRACTICES” (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).
Very truly yours,
(Name of Issuing Bank)
By:     




Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 1
(State-Specific Impositions)
The following taxes will be included within the definition of impositions:


 
 
 


State
 
Form Number
 


Form Name
 


Form Section or Description
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]



Schedule 1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------









The following taxes will not be included within the definition of Impositions:
 
 
 
 
 
 
 
State
 
Description
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 





Schedule 1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 3.1.2
(Additional Rent)
Pool 9 - Murrieta Facility


Lessee shall, commencing with the first Quarter and continuing through the
expiration of the applicable Term (including each Extended Term, if any), pay to
Lessor annual “Allocated Additional Rent” for the Murrieta Facility in the
amount of [***] of Incremental Gross Revenues for such Facility; provided,
however, that in no event shall the sum of the annual Allocated Minimum Rent and
Allocated Additional Rent paid or payable by Lessee for any Rent Year be less
than [***] of the sum of annual Allocated Minimum Rent and Allocated Additional
Rent paid or payable by Lessee for the immediately prior Rent Year.


(a)    As used for purposes of this Schedule 3.1.2:
(i)    “Quarter” shall mean, during each Rent Year, the three (3) calendar month
period commencing on the first day of such Rent Year and each subsequent three
(3) calendar month period within the applicable Rent Year; provided, however,
that the first Quarter shall commence on the Commencement Date and end on
December 31, 2017, and the last Quarter during the Term may be a period of less
than three (3) calendar months and shall end on the last day of the applicable
Term.
(ii)    “Incremental Gross Revenues” shall mean, with respect to the Murrieta
Facility, the positive amount, if any, by which the Gross Revenues for the
current Rent Year or partial Rent Year exceeds the Base Gross Revenues.
(iii)    “Gross Revenues” shall mean, notwithstanding the definitions thereof in
Section 2.1 or Schedule 3.1.3 of this Lease, with respect to the Murrieta
Facility, all revenues received or receivable from or by reason of the operation
of such Facility or any other use of the Leased Property of such Facility,
Lessee’s Personal Property and all Capital Additions of such Facility including
all revenues received or receivable for the use of or otherwise attributable to
units, rooms, beds and other facilities provided, meals served, services
performed (including ancillary services), space or facilities subleased or goods
sold on or from the Leased Property and Capital Additions of such Facility;
provided, however, that Gross Revenues shall not include: (x) non-operating
revenues such as interest income or income from the sale of assets not sold in
the ordinary course of business; and (y) federal, state or local excise taxes
and any tax based upon or measured by such revenues which is added to or made a
part of the amount billed to the patient or other recipient of such services or
goods, whether included in the billing or stated separately. Gross Revenues for
each Rent Year for the Murrieta Facility shall include all cost report
settlement amounts received in or payable during such Rent Year in accordance
with GAAP relating to health care accounting, regardless of the year to which
such settlement amounts are applicable; provided, however, that to the extent
settlement amounts are applicable to years, or portions thereof, prior to the
Commencement Date (and were included in Gross Revenues under the applicable
Existing Lease), such settlement amounts shall not be included in Gross Revenues
for the Rent Year of such Facility in which such settlement amounts are received
or paid. Gross


Schedule 3.1.2
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







Revenues shall also include the Gross Revenues of any Occupant under a
Commercial Occupancy Arrangement, i.e., the Gross Revenues generated from the
operations conducted on or from such subleased, licensed or other used or
occupied portion of the Leased Property and all Capital Additions of such
Facility shall be included directly in the Gross Revenues; provided, however,
that the rent received or receivable by Lessee from or under such Commercial
Occupancy Arrangement shall be excluded from Gross Revenues for such purpose.
Notwithstanding anything to the contrary, and without limiting the foregoing,
except as expressly provided in this sentence, Lessor and Lessee agree that
Gross Revenues shall include all Ancillary Services Revenues, but all
Non-Resident Ancillary Services Revenues shall be excluded therefrom or deducted
to the extent otherwise included therein.
(iv)    “Base Gross Revenues” shall mean, with respect to the Murrieta Facility,
[***]. Base Gross Revenues for any partial Rent Year shall be determined by
multiplying the applicable Base Gross Revenues by a fraction, the numerator of
which is the number of days in the partial Rent Year and the denominator of
which is 360.
(b)    Additional Rent shall be paid quarterly, in arrears, for the portion of
the entire applicable Rent Year, on a cumulative basis, up to the end of the
Quarter then most recently ended, less the Additional Rent already paid and
attributable to such Rent Year. If at the time any calculation on account of
Additional Rent is to be made the applicable Gross Revenues are not yet
available, Lessee shall use its best estimate of the applicable Gross Revenues.
Each quarterly payment of Additional Rent shall be delivered to Lessor, together
with an Officer’s Certificate setting forth the calculation thereof, on or
before the expiration of the forty-fifth (45th) day following the end of the
corresponding Quarter.
(c)    Within sixty (60) days after the end of each applicable Rent Year, Lessee
shall deliver to Lessor an Officer’s Certificate setting forth the Gross
Revenues for the Murrieta Facility for such Rent Year. As soon as practicable
following receipt by Lessor of such Officer’s Certificate, Lessor shall
determine the Additional Rent for such Rent Year and give Lessee notice of the
same together with the calculations upon which the Additional Rent was based. If
such Additional Rent exceeds the sum of the quarterly payments of Additional
Rent previously paid by Lessee with respect to such Rent Year, Lessee shall
forthwith pay such deficiency to Lessor. If such Additional Rent for such Rent
Year is less than the amount previously paid by Lessee with respect thereto,
Lessor shall, at Lessee’s option, either (i) remit to Lessee its check in an
amount equal to such different plus interest thereon pursuant to (d) below, or
(ii) credit such difference plus interest thereon pursuant to (d) below against
the quarterly payments of Additional Rent next coming due.
(d)    Any difference between the annual Additional Rent for any Rent Year as
determined pursuant to the Officer’s Certificate delivered pursuant to this
Schedule 3.1.2 and the total amount of quarterly payments for the applicable
Rent Year previously paid by Lessee pursuant to (b) above, whether in favor of
Lessor or Lessee, shall bear interest at a rate equal to the rate payable on
90-day U.S. Treasury Bills as of the last Business Day of such Rent Year from
the date when the applicable payment should have been made (in the case of an
underpayment on account of such quarterly payments) or the date the applicable
payment was


Schedule 3.1.2
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







made (in the case of any overpayment on account of such quarterly payments)
until the entire amount of such difference shall be paid or otherwise
discharged.
(e)    For the first Rent Year and last Rent Year (if the expiration or earlier
termination of the applicable Term is a day other than the last day of a Rent
Year), the amount of the quarterly installment of Additional Rent shall be paid
pro rata on the basis of the actual number of days in such Rent Year.
(f)    As soon as practicable after the expiration or earlier termination of the
applicable Term, a final reconciliation of Additional Rent shall be made taking
into account, among other relevant adjustments, any unresolved contractual
allowances which relate to Gross Revenues accrued prior to such expiration or
termination; provided that if the final reconciliation has not been made within
six (6) months of such expiration or termination, then a final reconciliation
shall be made at that time based on all available relevant information,
including Lessee’s good faith best estimate of the amount of any unresolved
contractual allowances.
(g)    Lessee shall utilize, or cause to be utilized, an accounting system for
the Leased Property and all Capital Additions of the Murrieta Facility in
accordance with its usual and customary practices and in accordance with GAAP
which will accurately record all Gross Revenues for the Murrieta Facility and
Lessee shall retain for at least seven (7) years after the expiration of each
Rent Year reasonably adequate records conforming to such accounting system
showing all Gross Revenues for such Rent Year for the Murrieta Facility. Lessor,
at its own expense except as provided hereinbelow, shall have the right from
time to time by its accountants or representatives, to review and/or audit the
information set forth in the Officer's Certificate referred to in (b) above and
in connection with such review and/or audit to examine Lessee's records with
respect thereto (including supporting data and sales tax returns) subject to any
prohibitions or limitations on disclosure of any such data under applicable law
or regulations including any duly enacted “Patients’ Bill of Rights” or similar
legislation, or as may be necessary to preserve the confidentiality of the
Facility-patient relationship and the physician-patient privilege. If any such
review and/or audit discloses a deficiency in the payment of Additional Rent,
Lessee shall forthwith pay to Lessor the amount of the deficiency together with
interest thereon at the Overdue Rate compounded monthly from the date when said
payment should have been made to the date of payment thereof. If any such review
and/or audit discloses that the Gross Revenues for the Murrieta Facility
actually received by Lessee for any Rent Year exceed those reported by Lessee by
more than two percent (2%), Lessee shall pay the costs of such review and/or
audit. Any proprietary information obtained by Lessor pursuant to such review
and/or audit shall be treated as confidential, except that such information may
be used, subject to appropriate confidentiality safeguards, in any litigation or
arbitration proceedings between the parties and except further that Lessor may
disclose such information to prospective lenders or purchasers so long as such
prospective lenders or purchasers agree to maintain such confidentiality.


Schedule 3.1.2
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 3.1.3
(Rent Escalations for Pre-Adjusted Minimum Rent)
Pool 1 Facilities, Pool 2 Facilities, and Pool 3 Facilities


For each of the Pool 1 Facilities, Pool 2 Facilities and Pool 3 Facilities,
during the second (2nd) Rent Year and for each Rent Year thereafter, the
Pre-Adjusted Allocated Minimum Rent for such Rent Year shall equal the sum of
(x) the Pre-Adjusted Allocated Minimum Rent for the prior Rent Year, plus
(y) the product of (i) the Pre-Adjusted Allocated Minimum Rent applicable to
such prior Rent Year and (ii) the greater of (A) [***] and (B) the CPI Increase,
but not to exceed [***].


Pool 4 Facilities


For each of the Pool 4 Facilities, during the second (2nd) Rent Year and for
each Rent Year thereafter, the Pre-Adjusted Allocated Minimum Rent for such Rent
Year shall equal the sum of (x) the Pre-Adjusted Allocated Minimum Rent for the
prior Rent Year, plus (y) the product of (a) the Pre-Adjusted Allocated Minimum
Rent applicable to such prior Rent Year and (b) the greater of (i) [***] and
(ii) the CPI Increase, but not to exceed [***].


Pool 5 Facilities


Commencing upon the expiration of the first (1st) Rent Year of the Pool 5 Fixed
Term, and upon the expiration of each Rent Year thereafter during the applicable
Term (including any additional Extended Terms), the then current monthly
Pre-Adjusted Allocated Minimum Rent for each Pool 5 Facility for such Rent Year
shall be increased for the ensuing Rent Year by a percentage equal to the
greater of [***] or the CPI Increase; provided, however, that in no event shall
the monthly Pre-Adjusted Allocated Minimum Rent for any such Facility after any
such adjustment be more than [***] of the monthly Pre-Adjusted Allocated Minimum
Rent for such Facility in effect immediately prior to such adjustment,
notwithstanding the actual CPI Increase.


Pool 6 Facilities


Commencing upon the expiration of the first (1st) Rent Year of the Term and upon
the expiration of each applicable Rent Year thereafter during the applicable
Term (including the Extended Terms, if any), the then current monthly
Pre-Adjusted Allocated Minimum Rent for each Pool 6 Facility for such Rent Year
shall be increased for the ensuing Rent Year by a percentage equal to [***].


Pool 7 - Austin Facility


Commencing upon the expiration of the first (1st) Rent Year of the Term with
respect to the Austin Facility and upon the expiration of each Rent Year
thereafter during the applicable Term (including the Extended Terms, if any),
the then current monthly Pre-Adjusted Allocated Minimum Rent for such Facility
shall be adjusted for such ensuing Rent Year to an amount equal to the product
of (i) the monthly Pre-Adjusted Allocated Minimum Rent paid or payable for such
Facility for the last full month of the immediately prior Rent Year, times (ii)
[***].


Schedule 3.1.3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------









Pool 7 - Greenwood Facility


Commencing upon the expiration of the first (1st) Rent Year of the applicable
Pool 7 Fixed Term with respect to the Greenwood Facility and upon the expiration
of each Rent Year thereafter during the applicable Pool 7 Fixed Term and any
Extended Term, the Pre-Adjusted Allocated Minimum Rent for such Facility shall
be equal to the Pre-Adjusted Allocated Minimum Rent for such Facility for the
immediately prior Rent Year, as increased by a percentage equal to the greater
of [***] or the CPI Increase; provided, however, that in no event shall the
monthly Pre-Adjusted Allocated Minimum Rent with respect to the Greenwood
Facility after any such adjustment be more than [***] of the monthly
Pre-Adjusted Allocated Minimum Rent in effect for the Greenwood Facility
immediately prior to such adjustment, notwithstanding the actual CPI Increase.


Pool 8 - Oak Park Facility


Fixed Term: The Pre-Adjusted Allocated Minimum Rent with respect to the Oak Park
Facility for each Rent Year after the first (1st) Rent Year during the
applicable Pool 8 Fixed Term shall be equal to the Pre-Adjusted Allocated
Minimum Rent for such Facility for the immediately prior Rent Year, as increased
by the greater of (i) [***] or (ii) the lesser of (A) the applicable CPI
Increase or (B) [***].


Pool 8 - Nashville Facility


Fixed Term: The Pre-Adjusted Allocated Minimum Rent with respect to the
Nashville Facility for each Rent Year after the first (1st) Rent Year during the
applicable Pool 8 Fixed Term shall be equal to the Pre-Adjusted Allocated
Minimum Rent for such Facility for the immediately prior Rent Year, as increased
by the greater of (i) [***] or (ii) the lesser of (A) the applicable CPI
Increase or (B) [***].


Extended Term: During the first (1st) Rent Year of the Extended Term applicable
to the Nashville Facility, Lessee shall pay Pre-Adjusted Allocated Minimum Rent
for such Facility in an amount equal to the sum of (1) the greater of (a) [***]
over the amount of Pre-Adjusted Allocated Minimum Rent due with respect to the
Nashville Facility in the immediately preceding Rent Year, or (b) the CPI
Increase over the amount of Pre-Adjusted Allocated Minimum Rent due with respect
to the Nashville Facility in the immediately preceding Rent Year, but not
greater than [***] over the amount of such Pre-Adjusted Allocated Minimum Rent
(the “Increased Nashville Rental Amount”); plus (2) [***] of the positive
difference, if any, of (a) the fair market rent of the Leased Property
(including, without limitation, capital additions related thereto paid for or
financed by Lessor) of the Nashville Facility on the date of Lessee’s notice of
exercise pursuant to Section 19.1 of this Lease (which fair market rent will be
determined based on the assumption that such Leased Property is exposed on the
open market on the date of such Lessee’s notice and taking into account, among
other relevant factors, the income generated from the Leased Property of the
Nashville Facility), minus (b) the Increased Nashville Rental Amount. Upon the
commencement of each subsequent Rent Year of such Extended Term, the
Pre-Adjusted Allocated Minimum Rent for the Nashville Facility shall be equal to
the Pre-Adjusted Allocated


Schedule 3.1.3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







Minimum Rent for the Nashville Facility for the immediately prior Rent Year, as
increased by the greater of (i) [***] or (ii) the lesser of (A) the applicable
CPI Increase or (B) [***].


Establishing Fair Market Rent: With respect to the Extended Term of the
Nashville Facility, if within ten (10) days of the date of Lessee’s notice of
exercise pursuant to Section 19.1 of this Lease, Lessor and Lessee are unable to
agree on the fair market rent of the Leased Property (including, without
limitation, capital additions related thereto paid for or financed by Lessor) of
the Nashville Facility for purposes of the calculation related to Pre-Adjusted
Allocated Minimum Rent during the first (1st) Rent Year of the Extended Term for
the Nashville Facility, such fair market rent shall be established by the
appraisal process described in Article XXXIV. In the event that the Pre-Adjusted
Allocated Minimum Rent with respect to the Nashville Facility for the Extended
Term is not finally determined by such appraisal process prior to the
commencement of the Extended Term, then in such event until such amount is
finally determined Lessee shall pay to Lessor as interim rent for such Facility
for the Extended Term an amount equal to [***] of the established Pre-Adjusted
Allocated Minimum Rent of such Facility as of the end of the Rent Year
immediately preceding the Extended Term until such appraisal process and any
dispute relating thereto is finally resolved. In such an event, the amount of
any differential between the interim Pre-Adjusted Allocated Minimum Rent
actually paid and the Pre-Adjusted Allocated Minimum Rent established shall, if
resulting in an underpayment, be paid by Lessee to Lessor within fifteen (15)
days, or if resulting in an overpayment, be credited by Lessor against the next
installment(s) of Pre-Adjusted Allocated Minimum Rent coming due hereunder.


Pool 9 Facilities


For the Lodi Facility, commencing upon the expiration of the first (1st) Rent
Year and upon the expiration of each Rent Year thereafter for the balance of the
applicable Term (including each Extended Term, if any), the then current
Pre-Adjusted Allocated Minimum Rent for the Lodi Facility for the ensuing Rent
Year shall be increased by an amount equal to the greater of (i) [***] or (ii)
[***] of the applicable CPI Increase.


For the Murrieta Facility, the Pre-Adjusted Allocated Minimum Rent shall not be
subject to escalation during the applicable Term (including each Extended Term,
if any).


Pool 10 Facilities


Fixed Term: Upon the expiration of the first (1st) Rent Year of the Pool 10
Fixed Term and upon the expiration of each Rent Year thereafter during the Pool
10 Fixed Term, the then current monthly Pre-Adjusted Allocated Minimum Rent for
each Pool 10 Facility shall be increased by [***].




Schedule 3.1.3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







Extended Terms: The monthly Pre-Adjusted Allocated Minimum Rent for each Pool 10
Facility for the first (1st) Rent Year of each Extended Term, if any, shall be
equal to the greater of (i) the monthly Pre-Adjusted Allocated Minimum Rent for
such Pool 10 Facility in effect for the last Rent Year of the immediately prior
Term, as increased by [***] or (ii) the lesser of (A) the monthly Pre-Adjusted
Allocated Minimum Rent for such Pool 10 Facility in effect for the first (1st)
Rent Year of the immediately prior Term, as increased by [***] of the positive
aggregate CPI Cumulative Term Increase during the immediately prior Term, or (B)
the monthly Pre-Adjusted Allocated Minimum Rent for such Pool 10 Facility in
effect for the last Rent Year of the immediately prior Term, as increased by (1)
with respect to the first (1st) Extended Term, [***] or (2) with respect to each
Extended Term other than the first (1st) Extended Term, [***]. For the avoidance
of doubt, when calculating monthly Pre-Adjusted Allocated Minimum Rent for the
first (1st) Rent Year of the first (1st) Extended Term, the “immediately prior
Term” shall be the Pool 10 Fixed Term, and when calculating monthly Pre-Adjusted
Allocated Minimum Rent for the first (1st) Rent Year of the second (2nd)
Extended Term, the “immediately prior Term” shall be the first (1st) Extended
Term, and so forth. Upon the expiration of the first (1st) Rent Year of each
Extended Term, if any, and upon the expiration of each Rent Year thereafter
during such Extended Term, the then current monthly Pre-Adjusted Allocated
Minimum Rent for each Pool 10 Facility shall be increased by [***]. As used
herein, “CPI Cumulative Term Increase” shall mean the percentage increase
(rounded to two (2) decimal places), if any, in (i) the Cost of Living Index
published for the month which is one (1) month prior to the expiration of the
applicable Term, over (ii) the Cost of Living Index published for the month
which is one (1) month prior to the commencement of such Term (i.e., one (1)
month prior to the commencement of the Fixed Term with respect to an increase
being measured at the expiration of the Fixed Term, or one (1) month prior to
the commencement of the applicable Extended Term with respect to an increase
being measured at the expiration of an Extended Term).


Pool 11 Facilities


Fixed Term: Commencing upon the expiration of the first (1st) Rent Year of the
Pool 11 Fixed Term, and upon the expiration of each Rent Year thereafter during
the Pool 11 Fixed Term, the monthly Pre-Adjusted Allocated Minimum Rent for each
Pool 11 Facility in effect as of the expiration of such Rent Year shall be
increased for the immediately following Rent Year by a percentage equal to the
greater of (i) the lesser of (A) the applicable CPI Increase or (B) [***], or
(ii) [***].


Extended Terms: The monthly Pre-Adjusted Allocated Minimum Rent for each Pool 11
Facility for the first (1st) Rent Year of the first (1st) Extended Term, if any,
shall be the greater of (i) one-twelfth (1/12) of the then annual Fair Market
Rental or (ii) the monthly Pre-Adjusted Allocated Minimum Rent in effect
immediately prior to the expiration of the Pool 11 Fixed Term, as increased by a
percentage equal to the greater of (A) the lesser of (x) the applicable CPI
Increase or (y) [***]; or (B) [***]. Commencing upon the expiration of the first
(1st) Rent Year of the first (1st) Extended Term, if any, and upon the
expiration of each Rent Year thereafter during the balance of the applicable
Term (i.e., the balance of the first (1st) Extended Term and each Rent Year
during the second (2nd) Extended Term, if any, including the first (1st) Rent
Year of such second (2nd) Extended Term, if any), the then current monthly
Pre-Adjusted Allocated Minimum Rent for each Pool 11 Facility in effect as of
the expiration of such Rent Year shall be increased for the immediately
following Rent Year by a percentage equal to the greater of (A) the lesser of


Schedule 3.1.3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







(x) the applicable CPI Increase or (y) [***]; or (B) [***]. Notwithstanding the
definition of Fair Market Rental set forth in Section 2.1 of this Lease, for
purposes of determining Pre-Adjusted Allocated Minimum Rent as provided for in
this paragraph, such Fair Market Rental shall be determined in accordance with
the appraisal process set forth in Article XXXIV only if the same cannot be
agreed to in writing by Lessor and Lessee in their sole and absolute discretion
within ten (10) Business Days after the same is required to be determined.


Pool 12 Facilities


For the Pool 12 Facilities, the Pre-Adjusted Allocated Minimum Rent shall not be
subject to escalation during the applicable Term.








Schedule 3.1.3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






SCHEDULE 7.4.1
(List of Competing Communities)


ID
Property Name
City
State
Units
5-Mile Community Source(s)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Schedule 7.4.1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ID
Property Name
City
State
Units
5-Mile Community Source(s)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





Schedule 7.4.1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 10.1
(Pre-Existing Alteration Projects)
[See attached.]






Schedule 10.1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






PROJECT INFORMATION
 
 
TOTALS
 
BU #
YEAR
TYPE
ACTIVITY
COMMUNITY
PROJECT
DESCRIPTION
DIVISION
STATUS
ACTUAL GC
START
ACTUAL GC
COMPLETE
TOTAL
BUDGET
TOTAL
COMMITTED w/
CONTINGENCY
TOTAL
BOOKED w/
CONTINGENCY
TOTAL
OPEN PO
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 10.1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------








SCHEDULE 35.1
(Removal Facilities)
 
Facility Name
Current Lease/Pool
City
State
Delay Risk
1
[***]
[***]
[***]
[***]
[***]
2
[***]
[***]
[***]
[***]
[***]
3
[***]
[***]
[***]
[***]
[***]
4
[***]
[***]
[***]
[***]
[***]
5
[***]
[***]
[***]
[***]
[***]
6
[***]
[***]
[***]
[***]
[***]
7
[***]
[***]
[***]
[***]
[***]
8
[***]
[***]
[***]
[***]
[***]
9
[***]
[***]
[***]
[***]
[***]
10
[***]
[***]
[***]
[***]
[***]
11
[***]
[***]
[***]
[***]
[***]
12
[***]
[***]
[***]
[***]
[***]
13
[***]
[***]
[***]
[***]
[***]
14
[***]
[***]
[***]
[***]
[***]
15
[***]
[***]
[***]
[***]
[***]
16
[***]
[***]
[***]
[***]
[***]
17
[***]
[***]
[***]
[***]
[***]
18
[***]
[***]
[***]
[***]
[***]
19
[***]
[***]
[***]
[***]
[***]
20
[***]
[***]
[***]
[***]
[***]
21
[***]
[***]
[***]
[***]
[***]
22
[***]
[***]
[***]
[***]
[***]
23
[***]
[***]
[***]
[***]
[***]
24
[***]
[***]
[***]
[***]
[***]
25
[***]
[***]
[***]
[***]
[***]
26
[***]
[***]
[***]
[***]
[***]
27
[***]
[***]
[***]
[***]
[***]
28
[***]
[***]
[***]
[***]
[***]
29
[***]
[***]
[***]
[***]
[***]
30
[***]
[***]
[***]
[***]
[***]
31
[***]
[***]
[***]
[***]
[***]
32
[***]
[***]
[***]
[***]
[***]



Schedule 35.1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 35.1.1
(Potential Early Termination Removal Facilities)

 
Facility Name
Current Lease/Pool
City
State
1
[***]
[***]
[***]
[***]
2
[***]
[***]
[***]
[***]
3
[***]
[***]
[***]
[***]
4
[***]
[***]
[***]
[***]
5
[***]
[***]
[***]
[***]





Schedule 35.1.1
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 35.3
(Brookdale Acquisition Properties)




NNN - Acquisitions
Lease
Location
Purchase Price
Brookdale Charleston
HCP- Eden 8 ML
Charleston, SC
[***]
Brookdale Franklin
HCP-NNN ML (Pool 1)
Franklin, TN
[***]







Schedule 35.3
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 35.5
(Minimum Rent Escalations for the Oak Park Facility)


Pool 8 - Oak Park Facility


Fixed Term: The Pre-Adjusted Allocated Minimum Rent with respect to the Oak Park
Facility for each Rent Year after the first (1st) Rent Year during the
applicable Pool 8 Fixed Term shall be equal to the Pre-Adjusted Allocated
Minimum Rent for such Facility for the immediately prior Rent Year, as increased
by the greater of (i) [***] or (ii) the lesser of (A) the applicable CPI
Increase or (B) [***].


Extended Term: During the first (1st) Rent Year of the Extended Term applicable
to the Oak Park Facility, Lessee shall pay Pre-Adjusted Allocated Minimum Rent
for such Facility in an amount equal to the sum of: (i) the Pre-Adjusted
Allocated Minimum Rent with respect to the Oak Park Facility in the immediately
preceding Rent Year, as increased by the greater of (A) [***] or (B) the lesser
of (x) the applicable CPI Increase or (y) [***]; and (ii) [***] of the amount by
which the trailing twelve (12) month Cash Available for Lease Payments (after
adding back any payments made for a management fee, less a management fee equal
to five percent (5%) of Total Facility Revenues) ending two (2) months prior to
the end of the applicable Pool 8 Fixed Term exceeds a 1.15x Coverage Ratio. Upon
the commencement of each subsequent Rent Year of such Extended Term, the
Pre-Adjusted Allocated Minimum Rent shall be equal to the Pre-Adjusted Allocated
Minimum Rent for the Oak Park Facility for the immediately prior Rent Year, as
increased by the greater of (i) [***] or (ii) the lesser of (A) the applicable
CPI Increase or (B) [***].


Solely with respect to the Oak Park Facility, as used in this Schedule 35.5:


(a)    “Cash Available for Lease Payments” means, for the Oak Park Facility,
during any Lease Year, the remainder of (i) Total Facility Revenue for the
Leased Property of such Facility during such Lease Year, less (ii) Property
Expenses for the Leased Property of such Facility for the same Lease Year.
Notwithstanding anything to the contrary in such definition and without limiting
the definition thereof except as expressly provided in this sentence, Lessor and
Lessee agree that Total Facility Revenue shall include all Ancillary Services
Revenues, but all Non-Resident Ancillary Services Revenues shall be excluded
therefrom or deducted to the extent otherwise included therein.
(b)    “Coverage Ratio” means, for the Oak Park Facility, the Cash Available for
Lease Payments and any payments made for a management fee, less a management fee
equal to the product of Total Facility Revenues and five percent (5%) over Rent
for the Oak Park Facility.
(c)    “Property Expenses” means, with respect to the Oak Park Facility, for the
applicable period of time, the sum of the following items: (1) the cost of
sales, including without limitation, compensation, fringe benefits, payroll
taxes and other costs relating to employees of Lessee (the foregoing costs shall
not include salaries and other employee costs of


Schedule 35.5
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





executive personnel of Lessee who do not work at the Leased Property of such
Facility on a regular basis; except that the foregoing costs shall include the
allocable portion of the salary and other employee costs of any general manager
or other supervisory personnel (not including regional vice presidents or
regional sales people) assigned to a “cluster” of skilled nursing, independent
or assisted living and dementia care facilities which includes the Leased
Property of such Facility); (2) departmental expenses incurred at departments
within the Leased Property of such Facility; administrative and general
expenses; the cost of marketing incurred by the Leased Property of such
Facility; advertising and business promotion incurred by the Leased Property of
such Facility; heat, light, and power; and computer line charges; (3) the cost
of all inventories (as such term is customarily used and defined in its most
broad and inclusive sense including, but not limited to, all inventories of
food, beverages and other comestibles held by Lessee for sale or use at or from
the Leased Property of such Facility, and soap, cleaning supplies, paper
supplies, operating supplies, china, glassware, silver, linen, uniforms,
building and maintenance supplies, spare parts and attic stock, medical
supplies, drugs and all other such goods, wares and merchandise held by Lessee
for sale to or for consumption by residents or patients of the Leased Property
of such Facility and all such other goods returned to or repossessed by Lessee)
and all items of personal property, as defined under the Model Uniform
Commercial Code, consumed in the operation of the Leased Property of such
Facility; (4) a reasonable reserve for uncollectible accounts receivable as
determined by Lessee; (5) all costs and fees of independent professionals or
other third parties who are retained by Lessee to perform services required or
permitted under this Lease; (6) all costs and fees of technical consultants and
operational experts who are retained or employed by Lessee for specialized
services (including, without limitation, quality assurance inspectors) and the
cost of attendance by employees of the Leased Property of such Facility at
training and manpower development programs sponsored by Lessee; (7) Additional
Charges as referenced in Section 3.2 of this Lease; (8) Capital Project Costs
and payments made into the Replacement Reserve pursuant to Section 9.5 of this
Lease; and (9) management fees paid to any approved manager and such other costs
and expenses incurred by an approved manager as are specifically provided for
under any approved management agreement or are otherwise reasonably necessary
for the proper and efficient operating of the Leased Property of such Facility;
provided, however, that the term “Property Expenses” shall not include (A) debt
service payments pursuant to any Facility Mortgage of such Facility, (B)
payments pursuant to equipment leases or other forms of financing obtained for
the Lessee’s Personal Property, (C) rental payments pursuant to any ground lease
of the Land of such Facility, (D) any indebtedness of Lessee, or (E) any
employee claim which is not covered by insurance and where the basis of such
employee claim is conduct by Lessee or its manager which is (i) a substantial
violation of the standards of responsible labor relations as generally practiced
by prudent owners or operators of similar retirement community operations in the
state in which such Facility is situated, and (ii) not the isolated act of
individual employees, but rather is a direct result of corporate policies of
Lessee or any manager. Revenues from the Oak Park Facility shall not be used by
Lessee to pay the amounts not constituting Property Expenses under clauses (B),
(C), (D) or (E) above. Notwithstanding the foregoing definition of “Property
Expenses,” the financial and other informational reports and statements to be
provided pursuant to this Lease may be provided by Lessee consistent with
Lessee’s standard information reporting practices, provided that any omitted or
varying item under such practices is identified and separately scheduled as
adjustments if necessary to determine any financial or economic amount relevant
to determining Pre-Adjusted Allocated Minimum Rent for the Oak Park Facility
hereunder or if otherwise requested in writing by Lessor.


Schedule 35.5
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    “Total Facility Revenue” means, with respect to the Oak Park Facility,
for the applicable period of time, but without duplication, all gross revenues
and receipts of every kind derived by or for the benefit of Lessee, or its
Affiliates from operating or causing the operation of the Leased Property of
such Facility and all parts thereof, including, but not limited to: income from
both cash and credit transactions (after reasonable deductions for bad debts and
discounts for prompt or cash payments and refunds) from rental or subleasing of
every kind; entrance fees, fees for health care and personal care services,
license, lease and concession fees and rentals, off premises catering, if any,
and parking (not including gross receipts of licensees, lessees and
concessionaires); income from vending machines; health club membership fees;
food and beverage sales; wholesale and retail sales of merchandise (other than
proceeds from the sale of furnishings, fixtures and equipment no longer
necessary to the operation of such Facility) and service charges, to the extent
not distributed to employees at such Facility as gratuities; provided, however,
that Total Facility Revenue shall not include the following: gratuities to
employees of such Facility; federal, state or municipal excise, sales,
occupancy, use or similar taxes collected directly from residents or included as
part of the sales price of any goods or services; insurance proceeds; any
proceeds from any sale of the Leased Property of such Facility or from the
refinancing of any debt encumbering the Leased Property of such Facility; and
proceeds from the disposition of furnishings, fixture and equipment no longer
necessary for the operation of such Facility.








Schedule 35.5
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 36.4
(Superior Leases)
Land Leases
Property
Lessee
Lessor
Lessor Contact
Dated
Brookdale River Valley Tualatin
HCP SH River Valley Landing, LLC
Legacy Health, an Oregon nonprofit corporation
1919 NW Lovejoy Street
Portland, Oregon 97204
Attention: Cam Groner
Amended and Restated Ground Lease dated August 1, 2004 (as the same may have
been amended and assigned)
Brookdale Sellwood
HCP SH Sellwood Landing, LLC
Clyde V. Brummell, Trustee for the Clyde V. Brummel Revocable Living Trust
E. Margaret Brummell
1666 SE Clatsop Street
Portland, Oregon 97202
First Amended and Restated Ground Lease Agreement dated July 13, 2004 (as the
same may have been amended and assigned)





Schedule 36.4

--------------------------------------------------------------------------------






(ENTRANCE FEE FACILITIES)


ADDENDUM TO AMENDED AND RESTATED MASTER LEASE AND
SECURITY AGREEMENT DATED NOVEMBER 1, 2017
BETWEEN
HCP – AM/COLORADO, LLC, HCP – AM/ILLINOIS, LLC, HCP – AM/TENNESSEE, LLC, HCP
BROFIN PROPERTIES, LLC, HCP CY-FAIR, LLC, HCP EDEN2 A PACK, LLC, HCP EDEN2 B
PACK, LLC, HCP EMFIN PROPERTIES, LLC, HCP EMOH, LLC, HCP FRIENDSWOOD, LLC, HCP
HB2 SAKONNET BAY MANOR, LLC, HCP HB2 SOUTH BAY MANOR, LLC, HCP JACKSONVILLE,
LLC, HCP MA2 MASSACHUSETTS LP, HCP MA3 CALIFORNIA, LP, HCP MA3 WASHINGTON, LP,
HCP PARTNERS, LP, HCP PORT ORANGE, LLC, HCP SENIOR HOUSING PROPERTIES TRUST, HCP
SH ELP1 PROPERTIES, LLC, HCP SH ELP2 PROPERTIES, LLC, HCP SH ELP3 PROPERTIES,
LLC, HCP SH MOUNTAIN LAUREL, LLC, HCP SH RIVER VALLEY LANDING, LLC, HCP SH
SELLWOOD LANDING, LLC, HCP SPRINGTREE, LLC, HCP ST. AUGUSTINE, LLC, HCP WEKIWA
SPRINGS, LLC, HCP, INC., HCPI TRUST, TEXAS HCP HOLDING, L.P. AND WESTMINSTER
HCP, LLC, (COLLECTIVELY, AS THEIR INTERESTS MAY APPEAR, “LESSOR”)
AND
ARC CARRIAGE CLUB OF JACKSONVILLE, INC., ARC GREENWOOD VILLAGE, INC., ARC HOLLEY
COURT, LLC, ARC SANTA CATALINA INC., BLC CHANCELLOR-LODI LH, LLC, BLC
CHANCELLOR-MURRIETA LH, LLC, EMERITUS CORPORATION, FORT AUSTIN LIMITED
PARTNERSHIP, HBP LEASECO, L.L.C., HOMEWOOD AT BROOKMONT TERRACE, LLC, LH
ASSISTED LIVING, LLC, PARK PLACE INVESTMENTS, LLC, SENIOR LIFESTYLE SAKONNET BAY
LIMITED PARTNERSHIP, SOUTH BAY MANOR, L.L.C., SUMMERVILLE AT CY-FAIR ASSOCIATES,
L.P., SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P., SUMMERVILLE AT HILLSBOROUGH,
L.L.C., SUMMERVILLE AT PORT ORANGE, INC., SUMMERVILLE AT PRINCE WILLIAM, INC.,
SUMMERVILLE AT ST. AUGUSTINE, LLC, SUMMERVILLE AT STAFFORD, L.L.C., SUMMERVILLE
AT VOORHEES, L.L.C., SUMMERVILLE AT WEKIWA SPRINGS, LLC AND SUMMERVILLE AT
WESTMINSTER, INC. (COLLECTIVELY, JOINTLY AND SEVERALLY, “LESSEE”)


48.1    Interpretation. The provisions of this Addendum shall be included in and
form a part of the Lease and shall supersede and override any other provision in
the Lease to the extent the same are inconsistent.


Addendum

--------------------------------------------------------------------------------





48.2    Additional Defined Terms and Modifications to Defined Terms. For all
purposes of the Lease, except as otherwise expressly provided or unless the
context otherwise requires, the terms defined in this Section 48.2 shall have
the meanings assigned to them in this Section 48.2 and include the plural as
well as the singular:
Current Entrance Fee Facility: The Facility located in McMinnville, Oregon,
commonly known as Hillside.
Entrance Fee Agreements: Any agreement entered into by Lessee (or its
predecessor), on the one hand, and an Entrance Fee Resident, on the other hand,
relating to the provision of any continuing life care services or benefits or
the payment of any Entrance Fees. Notwithstanding the foregoing, “Entrance Fee
Agreements” shall not include any Non-Entrance Fee Occupancy Arrangements.
Entrance Fee Facility: Any Current Entrance Fee Facility or Prior Entrance Fee
Facility.
Entrance Fee Facility Liabilities: At any point in time with respect to any
Entrance Fee Facility, the total aggregate Entrance Fee Liabilities related to
such Entrance Fee Facility and the Entrance Fee Residents thereof.
Entrance Fee Liabilities: At any point in time with respect to any Entrance Fee
Resident, the aggregate liabilities owing to such Entrance Fee Resident under
the applicable Entrance Fee Agreement with such Entrance Fee Resident, including
the obligations to (a) refund any portion of Entrance Fees paid by such Entrance
Fee Resident, (b) make available free or discounted resident services, care or
health benefit days, or provide continuing life care services or benefits to
such Entrance Fee Resident, all as determined in accordance with GAAP.
Entrance Fee Facility Liabilities Certificate: An Officer’s Certificate
(a) setting forth the Entrance Fee Facility Liabilities for each Entrance Fee
Facility as of any relevant period of time or date, together with all back-up
material used in connection with calculating such Entrance Fee Liabilities, and
(b) certifying that such Entrance Fee Facility Liabilities are true, accurate
and correct as of such point in time and were prepared in accordance with GAAP
(i.e., GAAP in effect as of the date of the Lease).
Entrance Fee Resident: Any resident, tenant or occupant that is entitled to
occupy any unit at any Entrance Fee Facility pursuant to an Entrance Fee
Agreement, but specifically excluding a Non-Entrance Fee Occupant under a
Non-Entrance Fee Occupancy Agreement. For purposes of this Addendum, to the
extent there is more than one individual living in a single unit pursuant to a
single Entrance Fee Agreement, then such individuals shall be considered a
single “Entrance Fee Resident” hereunder.
Entrance Fees: Any so-called “upfront entrance fees,” deposits or other payments
to Lessee (or its predecessor in interest) by any Entrance Fee Resident made
(a) to assure such Entrance Fee Resident a place in an Entrance Fee Facility,
and/or (b) in exchange for any form (whether limited or otherwise) of long-term
life care benefits or services; provided, however that “Entrance Fees” shall not
include (i) any monthly service fees paid by Entrance Fee Residents to Lessee in
exchange for monthly services, (ii) any waiting list deposits or similar
deposits made


Addendum

--------------------------------------------------------------------------------





by prospective Entrance Fee Residents who have not yet entered into any Entrance
Fee Agreements, or (iii) any rental or service fees in connection with a
Non-Entrance Fee Occupancy Arrangement.
Non-Entrance Fee Occupancy Arrangements: Any non-commercial Occupancy
Arrangement that does not constitute an Entrance Fee Agreement, including, for
example, a residency license or lease agreement to occupy a residential unit at
an Entrance Fee Facility on a month-to-month or other limited-term basis and
where such Non-Entrance Fee Occupant pays monthly rent and charges, but does not
pay an Entrance Fee and is not entitled to life care services or benefits.
Non-Entrance Fee Occupant: Any Occupant under a Non-Entrance Fee Occupancy
Arrangement.
Prior Entrance Fee Facility: The Facility located in Bridgeport, West Virginia,
commonly known as Maplewood.
Terminated Entrance Fee Facility: Any Entrance Fee Facility for which the Lease
or any New Lease or New Master Lease has expired or has otherwise earlier
terminated (including following an Event of Default and the exercise by Lessor
of any of its remedies provided for in Article XVI or otherwise provided by
law).
48.3    Entrance Fee Agreements. So long as no Event of Default has occurred
under the Lease, Lessee may, in its commercially prudent judgment enter into
Entrance Fee Agreements with respect to the Current Entrance Fee Facility;
provided, however, that: (a) Lessee shall enter into any Entrance Fee Agreements
solely for Lessee’s own account and not for the account of Lessor; (b) Lessee
shall continue to comply with, and shall remain directly and primarily liable to
Lessor under, the Lease; (c) in no event shall Lessor’s rights or Lessee’s
obligations under the Lease be discharged or diminished in any way; and (d) no
Entrance Fee Agreement shall at any time create any obligation of Lessor to any
party to an Entrance Fee Agreement.
48.4    Entrance Fee Liabilities.
48.4.1    The Entrance Fee Facility Liabilities for each Entrance Fee Facility
shall not exceed the applicable maximum amount set forth on Appendix A attached
hereto and made a part hereof.
48.4.2    Within twenty (20) days following request by Lessor, in addition to
the statements required pursuant to Section 25.1 of the Lease, Lessee shall
deliver to Lessor an Entrance Fee Facility Liabilities Certificate.
48.4.3    At any time, at Lessor’s option exercised (a) not more often than one
time per fiscal quarter and/or (b) upon the expiration or earlier termination of
the Lease with respect to any Terminated Entrance Fee Facility, Lessor shall
have the right, at Lessor’s expense, to conduct a review and/or audit of
Entrance Fee Facility Liabilities with respect to any applicable Entrance Fee
Facility, and Lessee agrees to reasonably cooperate and make available at
Lessee’s offices such of its officers, employees and/or consultants as may be
reasonably required by Lessor for purposes of reviewing and/or auditing such
Entrance Fee Facility Liabilities.


Addendum

--------------------------------------------------------------------------------





48.4.4    Notwithstanding anything herein to the contrary, during the entire
Term all Entrance Fee Facility Liabilities shall be solely the liabilities and
obligations of Lessee, and not the liabilities and obligations of Lessor.
48.5    Indemnity. The following shall be inserted as clause “vii” of Section
23.1 of the Lease and shall be included in the definition of “Indemnified
Liabilities”:
“(vii) any Entrance Fee Liabilities”.
[Signature pages follow]




Addendum

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Addendum to be executed and
their respective corporate seals to be hereunto affixed and attested by their
respective officers thereunto duly authorized as of this 1st day of November,
2017.
LESSEE:

Witness: /s/ Meredith L. Foster
EMERITUS CORPORATION,
a Washington corporation


Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner    
Name: H. Todd Kaestner
Title: Executive Vice President


 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT PRINCE WILLIAM, INC., a Delaware corporation


Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner    
Name: H. Todd Kaestner
Title: Executive Vice President


 
 
Witness: /s/ Meredith L. Foster
LH ASSISTED LIVING, LLC,
a Delaware limited liability company
Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner    
Name: H. Todd Kaestner
Title: Executive Vice President





[Signatures continue on following page]




Signature Page to Addendum - 1

--------------------------------------------------------------------------------






 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey limited liability company






 
Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner_________________________
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT PORT ORANGE, INC., a Delaware corporation






 
Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner_________________________
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT STAFFORD, L.L.C.,
a New Jersey limited liability company
 
Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner__________________________
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT VOORHEES, L.L.C.,
a New Jersey limited liability company
 
Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner_________________________
Name: H. Todd Kaestner
Title: Executive Vice President







[Signatures continue on following page]


Signature Page to Addendum - 2

--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., a Delaware limited partnership






By: SUMMERVILLE AT CY-FAIR, LLC
a Delaware limited liability company,
its General Partner
Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President




 
 
Witness: /s/ Meredith L. Foster
SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P., a Delaware limited partnership


 
By: SUMMERVILLE AT FRIENDSWOOD, LLC, a Delaware limited liability company, its
General Partner
Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President









[Signatures continue on following page]


Signature Page to Addendum - 3

--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
SUMMERVILLE AT ST. AUGUSTINE, LLC, a Delaware limited liability company






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President

Witness: /s/ Meredith L. Foster
SUMMERVILLE AT WEKIWA SPRINGS LLC, a Delaware limited liability company






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
BLC CHANCELLOR-LODI LH, LLC, a Delaware limited liability company






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
BLC CHANCELLOR-MURRIETA LH, LLC, a Delaware limited liability company






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President





[Signatures continue on following page]


Signature Page to Addendum - 4

--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
HBP LEASECO, L.L.C., a Delaware limited liability company






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
ARC CARRIAGE CLUB OF JACKSONVILLE, INC., a Tennessee corporation






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
 
 
Witness: /s/ Meredith L. Foster
ARC SANTA CATALINA INC., a Tennessee corporation






Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President



[Signatures continue on following page]




Signature Page to Addendum - 5

--------------------------------------------------------------------------------






Witness: /s/ Meredith L. Foster
PARK PLACE INVESTMENTS, LLC,
a Kentucky limited liability company
Witness: /s/ Jessica VanDerNoord
By: Fort Austin Limited Partnership, a Texas limited liability partnership, its
sole/managing member
By: ARC Fort Austin Properties, LLC, a Tennessee limited liability company, its
general partner


By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
Witness: /s/ Meredith L. Foster
FORT AUSTIN LIMITED PARTNERSHIP, a Texas limited partnership
Witness: /s/ Jessica VanDerNoord
By: ARC Fort Austin Properties, LLC, a Tennessee limited liability company, its
general partner


By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President
Witness: /s/ Meredith L. Foster
ARC GREENWOOD VILLAGE, INC.,
a Tennessee corporation




Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President



[Signatures continue on following page]


Signature Page to Addendum - 6

--------------------------------------------------------------------------------







Witness: /s/ Meredith L. Foster
ARC HOLLEY COURT, LLC,
a Tennessee limited liability company
Witness: /s/ Jessica VanDerNoord
By: ARC Holley Court Management, Inc., a Tennessee corporation, its Managing
Member

By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President


 
 
Witness: /s/ Meredith L. Foster
HOMEWOOD AT BROOKMONT TERRACE, LLC, a Tennessee limited liability company




Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner   __________________________
Name: H. Todd Kaestner
Title: Executive Vice President

 
 
Witness: /s/ Meredith L. Foster
SENIOR LIFESTYLE SAKONNET BAY LIMITED PARTNERSHIP, a Delaware limited
partnership
Witness: /s/ Jessica VanDerNoord
By: SLC Sakonnet Bay, Inc., a Delaware corporation, its general partner

By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President





[Signatures continue on following page]


Signature Page to Addendum - 7

--------------------------------------------------------------------------------






Witness: /s/ Meredith L. Foster
SOUTH BAY MANOR, L.L.C., a Delaware limited liability company




Witness: /s/ Jessica VanDerNoord
By: /s/ H. Todd Kaestner 
Name: H. Todd Kaestner
Title: Executive Vice President



[Signatures continue on following page]


Signature Page to Addendum - 8

--------------------------------------------------------------------------------







LESSOR:
Witness: /s/ George LaPaglia
George La Paglia
HCP MA2 MASSACHUSETTS, LP, a Delaware limited partnership


Witness: /s/ Natasha K. Valle
Natasha K. Valle
By: HCP MA2 GP Holding, LLC,
a Delaware limited liability company,
its general partner
 
By: /s/ Kendall K. Young
    Name: Kendall K. Young
    Title: Sr. Managing Director
 
 
Witness: /s/ George LaPaglia
George La Paglia
HCP MA3 CALIFORNIA, LP, and
HCP MA3 WASHINGTON, LP,
each a Delaware limited partnership


Witness: /s/ Natasha K. Valle
Natasha K. Valle
By: HCP MA3 A Pack GP, LLC,
a Delaware limited liability company,
their general partner


 
By: /s/ Kendall K. Young
    Name: Kendall K. Young
    Title: Sr. Managing Director
 
 
Witness: /s/ George LaPaglia
George La Paglia
TEXAS HCP HOLDING, L.P., a Delaware limited partnership
Witness: /s/ Natasha K. Valle
Natasha K. Valle
By: Texas HCP G.P., Inc., a Delaware
       corporation, its sole general partner
 
By: /s/ Kendall K. Young
    Name: Kendall K. Young
    Title: Sr. Managing Director



[Signatures continue on following page]



Signature Page to Addendum - 9

--------------------------------------------------------------------------------






Witness: /s/ George LaPaglia
George La Paglia
HCP PARTNERS, LP, a Delaware limited partnership


Witness: /s/ Natasha K. Valle
Natasha K. Valle
By: HCP MOB, Inc., a Delaware corporation, its general partner
 
By: /s/ Kendall K. Young
    Name: Kendall K. Young
    Title: Sr. Managing Director
 
 
Witness: /s/ George LaPaglia
George La Paglia
HCP SENIOR HOUSING PROPERTIES TRUST, a Delaware statutory trust
Witness: /s/ Natasha K. Valle
Natasha K. Valle
By: HCP Senior Housing Properties, LLC, a Delaware limited liability company,
its managing trustee


 
By: /s/ Kendall K. Young
    Name: Kendall K. Young
    Title: Sr. Managing Director
 
 
Witness: /s/ George LaPaglia
George La Paglia
HCP, INC.,
a Maryland corporation
Witness: /s/ Natasha K. Valle
Natasha K. Valle
By: /s/ Kendall K. Young
    Name: Kendall K. Young
    Title: Sr. Managing Director
 
 
Witness: /s/ George LaPaglia
George La Paglia
HCPI TRUST,
a Maryland real estate investment trust


Witness: /s/ Natasha K. Valle
Natasha K. Valle
By: /s/ Kendall K. Young
    Name: Kendall K. Young
    Title: Sr. Managing Director



[Signatures continue on following page]


Signature Page to Addendum - 10

--------------------------------------------------------------------------------





Witness: /s/ George LaPaglia 
George LaPaglia
WESTMINSTER HCP, LLC,
a Delaware limited liability company
Witness: /s/ Natasha K. Valle 
Natasha K. Valle
By: HCPI/TENNESSEE, LLC,
a Delaware limited liability company,
its sole member


 
By: HCP, INC.,
       a Maryland corporation,
       its managing member



 
By: /s/ Kendall K. Young 
Name: Kendall K. Young
       Title: Sr. Managing Director






[Signatures continue on following page]








   



Signature Page to Addendum - 11

--------------------------------------------------------------------------------





Witness: /s/ George LaPaglia 
George LaPaglia




Witness: /s/ Natasha K. Valle 
Natasha K. Valle








HCP SH ELP1 PROPERTIES, LLC,
HCP SH ELP2 PROPERTIES, LLC, 
HCP SH ELP3 PROPERTIES, LLC, 
HCP EMOH, LLC,
HCP SH MOUNTAIN LAUREL, LLC, 
HCP SH RIVER VALLEY LANDING, LLC,
HCP SH SELLWOOD LANDING, LLC,
HCP SPRINGTREE, LLC,
HCP PORT ORANGE, LLC, 
HCP ST. AUGUSTINE, LLC, 
HCP WEKIWA SPRINGS, LLC, 
HCP CY-FAIR, LLC, 
HCP FRIENDSWOOD, LLC,
HCP EMFIN PROPERTIES, LLC,
HCP EDEN2 A PACK, LLC,
HCP EDEN2 B PACK, LLC,
HCP JACKSONVILLE, LLC,
HCP BROFIN PROPERTIES, LLC,
HCP – AM/COLORADO, LLC,
HCP – AM/ILLINOIS, LLC,
HCP – AM/TENNESSEE, LLC,
HCP HB2 SOUTH BAY MANOR, LLC, and
HCP HB2 SAKONNET BAY MANOR, LLC,
each a Delaware limited liability company




By: /s/ Kendall K. Young 
Name: Kendall K. Young
       Title: Sr. Managing Director







Signature Page to Addendum - 12

--------------------------------------------------------------------------------








ADDENDUM – APPENDIX A
MAXIMUM ENTRANCE FEE FACILITY LIABILITIES


Entrance Fee Facility
Maximum Entrance Fee Facility Liabilities
Hillside
$15,325,796, which amount shall automatically be
 increased upon the expiration of each Lease Year
during the Term (from and after the expiration of
the first (1st) Lease Year) by a percentage equal
to the CPI Increase
Maplewood
$996,110














